               EXHIBIT 2

                         Part 1




Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 1 of 343
          LexisNexis"
User Name: T8PVBDU
Date and τime: Monday, October 22 , 2018 11 :47:00 AM EDT
Job Number: 75983800


Documents (50)

 1. The Skinny on 'Thins'
  ClientlMatter: 23756斗。01
  Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
  Search γype:τerms and Connectors
   Narrowed by:
              Content Type                           Narrowed by
              News                                   Tímeline: Apr 21 , 2012 to Dec 31 , 2018

 2. Savoury Snacks in the US
   ClientlMatter: 23756-1001
   Search    τerm念:   "pretzel   crisps錯缸 "pretzel   crisp" or pretzelcrisp
   Search    Type:γerms      and Connectors
   Narrowed by:
              Content Type                           Narrowed by
              News                                   Timeline: Apr 21 , 2012 to Dec 31 ，去。 18

 3. 20   bacon-f1翁 vored   foods the world doesn't need
   ClientlMatter:   23756斗。01

   Search    Terms: 革的位el        crisps" or "pretzel crisp" or pretzelcrisp
   Search τ'ype: Terms and Connectors
   Narrowed by:
              Content Type                           Narrowed by
              News                                   Tímeline: Apr 2 仁   2012   to Dec 31 , 2018

 4. 20 bacon-f1 avored foods the world doesn't need
   ClientlMatter:   23756斗 001

   Search Terms: "pretzel crisps" or "pret泛el crisp" or pretzelcrisp
   Search Type: Terms and Connectors
   Narrowed by:
              Content Type                            Narrowed by
              News                                    Tímeline: Apr 21 , 2012 to Dec 31 , 2018

 5. Campbell launches new plant-based hydration beverage ìn US
   ClientlMatter:   23756斗。01

   Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
   Search    γype:γerms      and Connectors
   Narrowed by:


                    主NèXis' ，

      Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 2 of 343
          Content Type                              Narrowed by
          News                                      Timeline: Apr 21! 2012 to Dec 31! 2018

6. CSC Brands: V8 Introduces New Plant-Powered Beverage with Launch ofV8+Hydrate
 ClientlMatter:   23756斗。01

 Search Terms: "pretzel crísps" or "pretzel        cri 念p"   or pretzelcrísp
 Search Type: Terms and Connectors
 Narrowed by:
          Content Type                              Narrowed by
          News                                      Timeline: Apr 21 , 2012 to Dec 31 , 2018

7. Theo Chocolate names new chief marketing officer
 ClientlMatter:   23756斗。01

 Search Terms: "pretzel crisps" or "pretzel crisp" or          pre怯elcrísp

 Search Type:     Term給 and      Connectors
 Narrowed by:
          Content τype                              Narrowed by
          News                                      Timelìne: Apr 21 , 2012 to Dec 31 , 2018

8. V8 Introduces New   P治nιPowered          Beverage with Launch of V8+Hydrate
 ClientlMatter:   23756司 001

 Search Terms: “pretzel crisps" or "pretzel crisp" or pretzelcrísp
 Search Type:     Terms 紛 nd     Connectors
 Narrowed by:
           Content Type                             Narrowed by
           News                                     Timeline: Apr 21 , 2012 to Dec 31 ，去。 18

9. Both founders are now out at Theo Chocolate as it shakes up C-suite , appoints CMO
 ClientlMatter:   23756斗。01

 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content τype                             Narrowed by
           News                                     Timeline: Apr 21 , 2012 to Dec 31 , 2018

10. Snack food industry icon plotting course for new venture
 ClientlMatter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                             Narrowed by
           News                                     Timeline: Apr 21 , 2012 to Dec 31 , 2018

11. Eating and Drinking at Musikfest
 ClientlMatter: 23756-1001
 Search Terms:     "p倚仗。 I      crisps" or "pretzel crisp" or pretzelcrísp
 Search   Type:γerms        and Connectors
 Narrowed by:

            Lex î:;Ncxi~'   I

    Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 3 of 343
             Content τype                           Narrowed by
             News                                   Timeline: Apr 21 , 2012 10 Dec 31 , 2018

12. Musikfest 2018: Our guide to favorite 訟 nd new foods and drinks
 ClientlMatter: 23756-1001
 Search    γerms:    "pretzel crisps" or "pre怯el crisp" or   pre包elcrisp

 Se毅 rch Type:τerms        and Connectors
 N翁 rrowed    by:
             Content Type                           Narrowed by
             News                                   Timeline: Apr 21 , 2012 10 Dec 31 , 2018

13.   C為 mpbell   Appoints Xavier Boza Chief Human        只esources   Officer
 ClientlMatter: 23756-1001
 Search    Terms: 革retzel       crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
             Content Type                           Narrowed by
             News                                   Timeline: Apr 21 ，去。 1210 Dec31 , 2018

14. United   States: 紡 icrosoft announce結 partnership       with Campbell to drive IT tran心formation on Azure
 ClientlM 紛tter:    23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search τ'ype: Terms and Connectors
 Narrowed by:
             Contentτype                            Narrowed by
             News                                   Timeline: Apr 21 , 2012 10 Dec 31 ，去。 18

15.C紛 mpbell      Soup Company Recommends Shareholders Reject                'Mini關Tender'   Offer by Ponos Capilal LLC
 ClientlMatter:     23756司。01

 Search γerm給;市 retzel crisps" or "pretzel crisp" or pretzelcrisp
 Search γype: Terms and Connectors
 Narrowed by:
             Content τype                           Narrowed by
             News                                   Timeline: Apr 21 , 2012 10 Dec 31 , 2018

16. Press Release: Campbell Soup Company Recommends Shareholders Reject "Mini-Tender" Offer by Ponos
      Capital LLC
 ClientlMatter:     23756斗。 01

 Search Terms: "pretzel crisps" or "pretzel crìsp" or pre泣elcrisp
 Search Type: Terms and Connectors
 Narrowed by:
             Content Type                            Narrowed by
             News                                   τimeline:Apr 21 , 201210 Dec 31 ，怠。 18

17. Campbell      Appoints 日 iego   Palmieri Chief Marketing Officer , U.S. Meals Beverages
 ClientlMatter: 23756-1001
 Search Terms: "pretzel crisps" or "pre泣el crisp" or pretzelcrisp


               Lexis剝削      I    句技L話迪拉時沒 1


      Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 4 of 343
 Se為rch     Type: Terms and Connectors
 Narrowed by:
             Content τype                                 Narrowed by
             News                                                 Apr 21 , 2012 to Dec 31 , 2018
                                                          τimeline:


18. "Campbell Appoints Diego           Pé蓮 Imieri   Chief Marketing Officer , U.S. Meals & 8everages
 ClientlM 我.tter: 23756斗。01

 Search     γerms:    "pretzel crisps" or "pretzel crisp" or       pretz叫 crisp

 Search Type: Terms and Connectors
 Narrowed by:
             Content τype                                 Narrowed by
             News                                                Apr 21 , 2012 to Dec 31 , 2018
                                                          τimeline:


19. Campbell Declares Ouarterly Dividend
 ClientlMatter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretz創 crisp
 Search Type: Terms and Connectors
 Narrowed by:
             Content Type                                 Narrowed by
             News                                                 Apr 21 , 2012 to Dec 31 , 2018
                                                          τimeline:


20. Campbell Declares Ouarterly Dividend
 ClientlMatter: 23756-1001
 Search Terms:        "pre 位 el   crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
             Content τype                                 Narrowed by
             News                                         τimeline:
                                                                  Apr 21 , 2012 to Dec 31 , 2018

21. Press   Rele為se:    Campbell      Decl為res      Ouarterly Dividend
 ClientlMatter:      23756斗。 01

 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search     γ'ype:   Terms and Connectors
 Narrowed by:
             Content Type                                 Narrowed by
             News                                         Timeline: Apr 21 ，去。 12 to Dec 31 , 2018

22. Velcro Sequel Sticks With 'Hook and Loop'
 ClientlMatter: 23756-1001
 Searchγerms:         "pretzel crisps" or    " pre t抽 I   crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
              Contentτype                                 Narrowed by
              News                                                Apr 21 , 2012 to Dec 31 , 2018
                                                          τimeline:


23. Mission   Popsicle:τelling       You It's a 8rand?
 ClientlMatter: 23756-1001


               Le:xisNexis'   I                      I Pr控笠Y-E笠玄 j

    Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 5 of 343
 Search Terms:     "pre位el crisps" 圳市的位el        crisp" or pretzelcrisp
 Search   Type:γerms      and Connectors
 Narrowed by:
           Contentτype                            Narrowed by
           News                                   Timeline: Apr 泛 1 ，   2012   to Dec 31 , 2018

24. Snack Factory Expands Li ne Of Thin And Crunchy Pretzel Crisps With Two New Flavor Innovations
 ClientlM訓ter:    23756-1001
 Search γerms: "pretzel     crisp翁"   or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content τype                           Narrowed by
           News                                   Timeline: Apr 21 ，去。 1 去     to   Dec 31 , 2018

25. Press Release: Snack     F肌tory    Expands Li ne Of Thin And Crunchy Pretzel Crisps With Two New Flavor
   Innovations
 ClientlMatter: 23756-1001
 Search Terms: " pre泣 el crisps" or 市 retzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content τype                           Narrowed by
           News                                   Timeline: Apr 21 , 2012 to Dec 31 , 2018

26 到 Snack F羽 ctory   Expands Li ne Of γhin And Crunchy       Pre泣。 1    Crisps With Two New Flavor Innovations
 ClientlMatter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search   γype:   Terms and Connectors
 Narrowed by:
           Content Type                           Narrowed by
           News                                   Timeline: Apr 21 , 2012 to Dec 31 , 2018

27. GreenBiz Recognizes Campbe ll's Andrea Chu as '30 Under 30' Sustainability                      Le法der

 ClientlMatter: 23756-1001
 Search Terms: “pretzel crisps" or "pretzel crisp" or       pre泣elcrisp

 Search Type: Terms and       Connector恣

 Narrowed by:
           Content Type                            Narrowed by
           News                                    Timeline: Apr 21 , 2012 to Dec 31 , 2018

28. Campbell Appoints Roberto     Leop瀉的 i     President , Campbell      Me紋Is      & Beverages
 ClientlMatter: 23756-1001
 Search   Terms: 不 retzel   crisps" or "pretzel crisp" or   pre泣elcrisp

 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                            Narrowed by
           News                                    Timeline: Apr 21 ，法 012 to Dec 31 , 2018

29. Campbell Appoints Roberto Leopardi President , Campbell Meals Beverages

             LexisNexÎγi


    Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 6 of 343
 ClientlMatter:      23756斗。01

 Search     τerms: “ pretzel     crisps" or "pretzel crisp" or pre泣.elcrisp
 Search     τype:    Terms and Connectors
 Narrowed by:
              Content Type                              Narrowed by
              News                                      Timeline: Apr 21 , 2012 to   D發c31 ， 2018


30 毫Li ke   BackRub becoming Google , Austin's Lantana             Humml為 had        to change its    n紛 me   to really soar;Annual
   revenue on way to $40M for fast.growing snack maker
 Clientl紛紛tter:      23756.1001
 Search Terms: 11 pretze I crisps"         軒 "pretzel   crisp" or pretzelcrisp
 Search Type: T erms       紛 nd   Connectors
 Narrowed by:
              Content Type                               Narrowed by
              News                                      τimeline: Apr 泛 1 ， 2012   to Dec 31 ，怠。 18

31. An Army vet and a      com治 survivor       find friendship through science
 ClientlMatter: 23756.1001
 Search Terms: “pretzel crisps" or "pretzel crisp" or pret泛elcrisp
 Search Type: Terms and Connectors
 Narrowed by:
              Content γype                              Narrowed by
              News                                      Timeline: Apr 21 , 2012 to Dec 31 , 2018

32. Campbell Reports Third.Quarter Results
 ClientlMatter: 23756-1001
 S締結 h       Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type:        Terms 袋口 d    Connectors
  Narrowed by:
              Content Type                              Narrowed by
              News                                      Timeline: Apr 21 , 2012 to Dec 31 , 2018

33. Campbell Reports      Third 關Qu為 rter     Results
 ClientlMatter: 23756.1001
  Search Terms: "pretzel         crìsp翁"   or 市retzel crisp" or pretzelcrisp
  Search Type: Terms and Connectors
  Narrowed by:
              Content Type                               N 紋 rrowed by
              News                                       Timeline: Apr21 , 2012 to Dec 31 , 2018

34. 全Campbell     Soup 3Q Loss/Shr $1.31 >CPB
  Clientl紛atter:     23756-1001
  Search Terms: "pretzel crisps" or "pretzel crìsp" or pretzelcrisp
  Search     τype:   Terms and Connectors
  Narrowed by:
              Content τype                               Narrowed by
              News                                       Timeline: Apr 21 , 2012 to Dec 31 , 2018


                LexÎs糾       I

     Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 7 of 343
35. *Campbell Soup Co Announces CEO Transition Plan >CPB
 ClientlMatter:    23756斗。01

 Search    Term紋 "pretzel cri怠ps"       or "pretzel crisp" or pretzelcrisp
 Search    γype:   Terms and Connectors
 Narrowed by:
             Content Type                              Narrowed by
             News                                      Timeline: Apr 21 , 2012 to Dec 31 , 2018

36. Campbell Soup Company Announces                  CEOγran發 ition      Plan
 ClientlMatter: 23756-1001
 Search    Terms: 市retzel        crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and            Connector紛

 Narrowed by:
             Content Type                              N議rrowed by
             News                                      Timeline: Apr 21 , 2012 to Dec 31 , 2018

37. A special bond; An Army veteran and a man who survived; a coma found friendship through science.; Now
     they're graduating college together.
 ClientlMatter: 23756-1001
 Search γ。 rms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
             Content Type                              Narrowed by
             News                                              Apr 21 , 2012 to Dec 31 , 2018
                                                       τimeline:


38. Campbell Named to           100 日est Corpor為 te    Citizens Li st
 ClientlMatter:    23756斗。01

 Search τerms: "pretzel crisps" or "pretzeI crisp" or pretzelcrisp
 Search τype: Terms and Connectors
 Narrowed by:
             Content Type                              Narrowed by
             News                                      Timeline: Apr 21 , 2012 to Dec 31 , 2018

39. Campbell Named to 100 Best Corporate Citizens                  Li泌;Company   ranked No. 12 by   Corpor街te   Responsibility
     Magazine
 ClientlMatter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
             Content Type                              Narrowed by
             News                                              Apr 21 , 2012 to Dec 31 , 2018
                                                       τimeline:


的.   CorpU to Fuel Innovation and Supply Chain Excellence for Campbell Soup Company
 ClientlMatter: 23756-1001
 Search τerms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:

              Le划生          I                    I     玄8CV ~.oii 豆豆 i


      Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 8 of 343
            Content Type                               Narrowed by
            News                                       Timeline: Apr 21 , 2012 to Dec 31 , 2018

41. CorpU to Fuel Innovation and Supply Chain Excellence for Campbell Soup Company;Partnership connects
   employees to Penn State supply           ch翁 in   experts;   generate這 analytics   to help leaders respond to rapidly
   shifting consumer demand
 ClientlMatter: 23756-1001
 Search    τerms: “pretzel       crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
            Content Type                               Narrowed by
            News                                       Timeline: Apr 21 , 2012 to Dec 31 , 2018

42. Campbell Celebrates          "T拙。 Your   Kids to Work Day" with Grand Opening of New Family Center at Its World
   Headquarters;For some Campbell             p氛 rents ，   every day is take your kids to work day
 ClientlMatter:     23756斗。01

 Search    τerms:   "pretzel crisps"     or 市 retzel   crisp" or pretzelcrisp
 Search    τype:τerms        and Connectors
 Narrowed by:
            Content Type                               Narrowed by
            News                                               Apr 21 , 2012 to Dec 31 , 2018
                                                       τimeline:


43. Press Release: Snyder's of         H為 nover   Introduces Five New Products for 2018
 ClientlMatter:     23756斗。01

 Search    Terms: 市retzel        crisps" or "pretzel crisp" or pretzelcrisp
 Se法 rch   Type: Terms and Connectors
 Narrowed by:
            Contentτype                                Narrowed by
            News                                       Timeline: Apr 21 , 2012 to Dec 31 , 2018

44. Snyder's of Hanover Introduces Five New Products for 2018;Delicious and                    80肘 -Flavored   Additions Join
   Growing Portfolio of Quality Snacks
 ClientlMatter:     23756斗。01

 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
            Content Type                                Narrowed by
            News                                       τimeline:Apr 21 , 2012 to Dec 31 ，交018

45. Simple , time-saving secrets to       法dd   a unique twist to your    holid忽y   recipes
 ClientlMatter: 23756-1001
 Search    Terms: 可retzel        crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 N為rrowed     by:
            Content Type                                Narrowed by
            News                                        TimelÎne: Apr 21 , 2012 to Dec   31 ，法。 18




              L毛:xisNexis'   I

    Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 9 of 343
46. Drinking out of the   box 翁 nd   cooking off of the can;Drinking out of the box and cooking off of the can
 ClientlMatter:   23756斗。01

 Search τerms: 清 re泣el crisps" or "pretzel crisp" or pretzelcrisp
 Search   Type:γerms      and Connectors
 Narrowed by:
           Content Type                            Narrowed by
           News                                    Timeline: Apr21 , 2012 to Dec 31 , 2018

47. United States: Spindrift Sparkling Water CI部兮兮 $20 Million In Series B-2 Funding Led By VMG Partner怒
 ClientlMatter.: 23756-1001
 Search Terms: “pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                            Narrowed by
           News                                    Timeline: Apr 21 , 2012 to Dec 31 , 2018

48. Campbell Announces Strategic Reorganization
 ClientlMatter: 23756-1001
 Search τerms: "pretzel crisps" or "pretzel       crisp“。 r   pretzelcrisp
 Search   τype:τerms      and Connectors
 Narrowed by:
            Content Type                           Narrowed by
            News                                   Timeline: Apr 21 , 2012 to Dec 31 , 2018

49. Campbell   Purch紛悠es    Snyder's-Lance
 ClientlMatter: 23756-1001
 Search τerms:     "pret泛el   crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
            Content Type                           Narγowed by
            News                                   Timeline: Apr 21 , 2012 to Dec 31 ，訣。 18

50. Contrasting Landec (LNDC) and Snyder&#39;s-Lance (LNCE)
 ClientlMatter:   23756斗。01

  Search τerm缸     "pret泛el   crisps" or "pretzel crisp" or pretzelcrisp
  Search τype:τerms and Connectors
  Narrowed by:
            Content Type                           Narrowed by
            News                                   Tìmeline: Apr 21 , 2012 to Dec 31 , 2018




             LexisNexb"                                         |士也~.rn s 主旦白血世且|


    Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 10 of 343
                                                 The Skinny on 'Thins'
                                                         JD Supra
                                           October 16 , 2018 Tuesday 7:40 PM EST


Copyríght 2018 Newstex LLC AII Rights Reserve垂
Length: 1589 words
Byline: Akerman     LLP 曙 Marks ，   Works Secrets

Body


Oct 16 , 2018( JD Supra: htlp:llwww.jdsupra.com Delivered by Newstex) According to the Federal Circuit , the
skinny on the term 'Thins' is that it m翁y be generic for thinly cut snack crackers. Real Foods Pty Ltd. V. Frito也ay
North America , Inc. , (October 4 , 2018 Fed. Cir.). In 2012 , Real Foods P勻，

Lt d. ('只eal Foods') applied to register the trademarks CORN γHINS for 事crispbread slices predominantly of corn ,
namely popped corn cakes ，'法 nd RICE THINS for 'crispbread slices primarily made of rice , namely ríce cakes.' [1]
γhe  words 'corn' and 'rice' were disclaimed from their respectìve applic滋ions. Frito-Lay North America , Inc. ('Frito輔
仁ay') opposed registratìon of those marks , alleging that RICEτHINS and CORN THINS were (i) generic names for
the goods; (ii) so híghly descriptive of the goods as to be inc叩able of acquiring distinctiveness; and (iii) merely
descriptive of the goods , and Re創 Foods' evidence of acquired distinctiveness of 'Thins' was in為dequateωnd
insuffìcient. γhe Trademark γrial and Appeal Board sustained the oppositions to regìstration of CORN γHINS and
RICE THINS , finding the m羽 rks to be merely descriptive of the good紛紛 nd lacking in acquired distinctiveness.
However, the Board stopped short of holding the marks or the term 'γhins' to be generic and incapable of ever
functìoning as trademark. On appeal , the Federal Circuit affirmed the Board's decision that the applied-for marks
were highly descrìptive and that Real Foods' evidence of acquired dìstinctiveness was insufficient. However, in a
victory for Frito-Lay, the Federal Cìrcuìt disagreed with the Board's genericness analysis concerning the word
寸hins' in the snack food field , and rerr冷 nded the issue to the Bo法 rd for further consideration consistent with the
Court.s 法 nalysis. The Court reviewed the well-established spectrum of the scope of protection for trademarks.γhere
are generic words (or 'the common descriptive' words). merely descriptive terms , suggestive. and arbitrary or
fanciful marks. Generic terms cannot be registered , or function , as trademarks. They are by definition inc必 pable of
indicating a particular source of the goods or services. A mark is 'merely descriptive' if it immediately conveys
information concerning a feature , ingredient. quality , or characteristic of the goods. Terms that are merely
descriptive cannot be registered on the Principal Register. or functíon as trademarks. unless they acquíre
distinctíveness. Moreover , the 'descriptive' category is not monolithíc. Some terms are only slightly de給críptive and
other terms may be híghly descriptive. Acquíred distinctiveness. required to regíster a descriptive mark , or for a
descriptive mark to functìon as a trademark




        Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 11 of 343
                                                τhe   Skinny on 'Thìns'

evìdence of use of 'T hìns' by other manufacturers on cookìes and other hìgh calorie snack foods , such as GINGER
THINS or BROWNI 在 γHINS.γherefore ， the Court found ìt reasonable that consumers would not understand the
putatìve double-entendre ìn the applìed-for marks. The Court sustaìned the Board's relìance on Frìto-Lay's thìrd
party evìdence contained in its expert report , despìte Real Foods' complaìnts that the report failed to consider how
consumers would vìew the 治 pplied“for marks as a whole. The Court noted that there ìs no requirement that an
expert report provìde an opinion as to the marks as a whole for the Board to rely on i1. Instead , only the Board ìs
requìred to consìder the mark as 治 whole. Fìnal 旬， the Court was unpersuaded by Real Foods' argument the Board
failed to consider third party registratìons of marks that contaìned 事Thins.' The Court agreed wìth the Board that third
party regìstrations are of limìted value because each applìc拭ìon must be examined on its own merits. The Court
agreed th我t the prìor regìstrations do not compel registratìon of Real Foods電 proposed marks. Substantìal 眩vidence
Supported the Board's Acquìred Dìstinctìveness Fìndìng.γhe Federal Circuit also upheld the Board's determination
that Re副 Foods failed to demonstrate that its applied-for marks had acquired distinctiveness. The record supported
the Board's determination that (1) Real Foods did little or no advertìsìng of CORN γHINS or RICE THINS; (2) Real
Foods' sales figures , while not insignificant, were not hígh; (3) the use of THINS v糊s not limited to Real Foods; and
(4) a survey conducted by Frito毛旬's expe成 established 'lìmited recognition of CORN THINS as a mark.' 只eal
Foods maintained that the Board failed to properly con浴ìder the record evidence , but the Court dìsagreed. Besides ,
Fr付ito-也
par伶ticuωlar
          company. Second, by characterizing the applìed-for marks as 'highly descriptive,' Real Foods argued that
the Board placed an undue evidentiary burden on Real Foods with respect to a claim of acquired distinctiveness.
γhe Circuit disagreed. Finally , the Federal Circuit rejected Real Foods' argument that its marks were entitled to the
presumption of acquired distinctiveness based on fìve year of continuous and exclusive use. The Court pointed out
that Section 2(f) of the Lanham Act , 15 USC 1052(f) , provides that '[t]he Director [of the USPTOj may accept 訟S
prima facie ev




Lo為d恥Date:     October 17 , 2018




        Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 12 of 343
                                The Skinny on 'Thins'


EmlofDocu!主lent




    Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 13 of 343
             Campbell launches new plant-based hydration beverage in US
                                            MarketLi ne NewsWire (Formerly Oatamonitor)
                                                   August 24 , 2018 Friday 12:00 AM GMT


Copyright 2018 MarketLi ne AII Rights   R臨served




         會轟轟電
Section: ORINKS
Length: 261 words
Highligh t: The Campbell Soup Company has launched                 V8+Hydrate ，約 new   range of plar話也ased   bever紛 ges   made
from sweet potato.




Available in Strawberry Cucumber, Coconut Watermelon and Orange Grapefruit flavours , V8+Hydrate is said to use
naturally occurrìng electrolytes and glucose. It is also claimed to blend well with v幫我te r. Campbell Soup
Company&rsquo;s US meals and beverages chief marketing officer 位 iego Palmieri said: &ldquo;As the vegetable
nutrition experts for more than 80 years , we know our consumers are 發eeking to líve healthier lifestyles 研 d turning
to products that contaìn added nutrients and functionality.&ldquo;V8+Hydrate is a beverage that responds to key
consumer demands with a clean , crisp , great taste , and at a more accessible price poin t. &ldquo;Whether
you&結quo;re on the go , or just finishing your workout , V8+Hydrate brings a full suite of benefits to the table through
the inherent goodness of sweet po泊toes.&rdquo;With 45 calories in each 80z can , V8+Hydrate is free from artificial
sweeteners and gluten.

It is also suitable for veg 為 ns and cont訟 ins no genetically modified organism (GMO) ingredients.V8+Hydrate is
ret紛 iled across the US for a suggested retail price (SRP) of $4.99 per si狀   x-尹
pro叫duc吋 t誌ion of soup
                     防 s ， beverag嗨， me紋Is snacks and packaged fp兮的 foods.The ∞ mpany&rsquo;浴 portfolio includes
Pepperidge Farm , Bolthouse F紛rm念， Arnott&rsquo;s , V8 , Swanson , Pace , Prego and Plum , as well 紋S 只oy紋 10治nsk，
Kjeldsens , Garden Fresh Gourmet and Pacific Foods.Other products in the portfolio are Snyder&rsquo;s of
Hanover, Lance , Ketlle Brand , KETγLE Chips , Cape Cod , Snack Factory Pre紐el Crisps , Pop Secret , Emerald and
Late July.


Load-Date: August 31 , 2018


   駝的社 ofDocument




       Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 14 of 343
   CSC Brands: V8 Introduces New Plant刪Powered Beverage with                                             ιaunch      of
                               V8+Hydrate
                                                     Conti令，   Retail News
                                            August 23 , 2018 Thursday 6:30 AM EST


Copyright 2018 Contify.com AII Rìghts Reserved

Length: 485 words

Body


CAMDEN , New Jersey, Aug. 23 …Campbell Soup Company (NYSE:CPB) the makers of V8 , today announced the
launch of V8+Hydrate , a new planιbased hydration beverage that harnesses the natural goodness of sweet potato
juiæ. This category-changing beverage taps into the naturally occurring electrolytes and glucose of the 酬。et
potato and perfectly blends it with water-creating an isotonic beverage that quickly replenishes fluids and nutrients.

With only 45圖個 lori的 in each 8-oz c綴叭， V8+Hydrate has one full serving of vegetabl 帥， no a 成ificial sw俯拾 ners， is
non-GMO , gluten free and vegan friend妙. The refreshing plant-powered hydration drink is avai 治 ble in three unique
flavors: Strawberry Cucumber, Coconut Watermelon and Orange G的 pefruit. In a recent consumer study ,
V8+Hydrate Strawberry Cucumber was proven to have a preferred ta給te over the leading plant“ based water , Vita
Coco Pure Coconut W訓。仁

"As the vegetable nutrition experts for over 80 years , we know our consumer忍 are seeking to live he剖 thier Iifestyles
and turning to products that contain added nutrients and functionality ," said Diego Palmieri , Chief Marketing Offiær
of U.S. Meals & Beverages at Campbell Soup Company. "V8+Hydrate is a beverage that responds to key
consumer demands with a clean , crisp , great taste , and at a more accessible price poin t. Whether you're on the go ,
or just finishing your work-out , V8+Hydrate brings a full-suite of benefits to the table through the inherent goodnes怠
。f sweet potatoes."

The 8-ounce , perfect for quick consumption can is now shipping to       retaile仿 nationwide   with a suggested retail price
of $4.99/6.φack.

For more   information ，的發 itV8、Juice.com.

About Campbell Soup Company

Campbell 的YSE:CPB) is driven and inspired by our Purpose , "Real food that m為tters for life's moments." We make
a range of high-quality soups and simple mea 洽， beverages , snacks and pack滋ged fresh foods. For generations,
people have trusted Campbell to provide authentic , flavorful and readily 教vailable foods and beverages that connect
them to each other, to warm memories and to what's important today. Led by our iconic Campbell's brand , our
portfolio includes Pepperidge Farm , Bolthou悠e Farms , Arnott'紋， V8 , Swanson , Pace , Prego , Plum , Royal D念nsk，
Kjeldsens , Garden Fresh Gourmet , Pacific Foods , Snyder種s of Hanover , Lance , KeUle Brand , KETTLE Chips , Cape
Cod , Snack Factory Pretzel Crisps , Pop Secret , Emerald , Late July and other brand names. Founded in 1869,
Campbell has a heritage of giving back and acting as a good steward of the planet's natural resources. The
company is a member of the Standard and Poor's 500 and the Dow Jones Sustain為 bility Indexes. For more
information , visit www.campbellsoupcompany.com or follow company news on TwiUer via @Campbe Il SoupCo.γo
learn more about how we make our food 訟 nd the choices behind the ingredients we use , visit
www.whatsinmyfood.com.

Source: CSC Brands L. P



       Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 15 of 343
                CSC Brands: V8 Introduces New   Plant峭 Powered   Beverage with Launch of V8+Hydrate


Lo翁d-Date:    AUgust 24 , 2018


 E詰 d   ofDocnment




        Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 16 of 343
                         Theo Chocolate names new chief marketing officer
                                                          ConfectioneryNews.com
                                              August 23 , 2018 Thursday 10:37 AM   GMτ+1


Copyright 2018 William   R串串d   Business Media Ltd. AII Rights   F這es串rved


Length: 238 words

Body


Theo Chocolate has named Jason Harty as its chief marketing ofticer and general manager of consumer direct.

Harty ha 給   an   extensive background in consumer product marketing and proven experience in growing brands in
packaged     good翁，   according to the Seattle chocolate company賽 who announced his appointment this week.

He previously held senior leadership roles as vice president of marketing at Justin s and 船航兮兮兮nior director of
interactive and 如 Id marketing 剖 Pre泣el Cri發抖﹒ Harty had 純o worked with vitaminv的ter， Cocomar閱 (formerly
Cissé Cocoa) , Ciao Bella and Sambazon.

Most recently，付給 rty worked as the CMO at Nourish Sn 治cl嗨， where he oversaw the re斗 aunch of the brand and led
overall strategic eftorts. He also grew the company s consumer touch points and retail distribution.

Commenting on his new position , Harty said: With its commi1ment 10 responsibly sourcing and manufac1uring 1he
highes1 qu為 li1y chocolates , Theo is a brand 1ha1 I ve long admired.

 The Theo brand s mission aligns closely wi1h my personal passion 10 deliver the planet s bes1 ingredients 10 every
community , every d紛y ， and I couldn 1 be more excited to be joining 1he 1eam as we continue to b 計 ng this mission to
life.

This is Theo s second executive appointment this yea r. The comp治 ny named Etienne Patout • who previously led
Kellogg s whole怠。me snacks and Kashi teams , as its CEO and a member of the board of director念 four months
ago.



Load-Date: August 23 , 2018


   End ofDocumcnt




       Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 17 of 343
                                                   Savoury Snacks in the US
                                                Euromonitor International 8ector Capsules
                                                             8eptember 2018

Copyright 2018 Euromonitor PLC AII Rights Reserved



                                EUROMONITOR
                                INγERNATIONAL
Length: 822 words

Body

8袋voury snacks grows by 3% in current value term怠               and   2% in retail volume terms in 2018 to reach U8048.7 billion
and 4.4 million tonnes

Healthier savoury snacks drìve significant growth as consumers look to snack beUer

Puffed snacks is the most dynamic category in 2018 with current value growth of 8%

The average unit price of 閱voury snacks rises by 1% in 2018

Frito-Lay Co extends its lead in 2018 to reach a value share of 40%

8avoury snacks Îs projected to increase at a value             CAG只 of    2% at constant 2018 prÎces over the forecast perÎod to
re結 chυ8054.0 billion În 2023


Market Size Savoury Snacks - USA 2013.2018


                          Market 5lze Savoury Snacks - USA 2013 - 2018
     泣。止一品汰。的口




                                                 只告taìl Valu告 RSP 侖lJ SD m給


                   .~弓之早已;令 n        1 門 1 令令品~i)<'"";這;




Comp翁ny             Shares (by National Brand Owner) Savoury Snacks . USA. Retail Value             RSP 幽%    2018



                 Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 18 of 343
                                          S紋voury Snacks in the US


Company Shares (by National 8rand Owner) Savoury Snacks - USA . Retall Valu發
                                       ?這SP-%   2018




                                             體鑫鑫心g
                                             闢輔@川

                                             m倡“內 4 抽
                                             設滋豆豆、暮之最后




                        .向法字3拘&




                                  National Brand Owners and τheir Brands
Company Name (N80)                           8rand (G80)
Amerícan Pop Corn Co                         Jolly Time (American Pop Corn Co)
8 & G Foods Inc                              New York Style (8 & G Foods Inc)
訟法 rcel
      USA                                    Takis (Grupo 8imbo SA8 de CV)
發 lue   Díamond Growers                      81ue Di訟 mond (8lue Diamond Growers)
Calbee America (California) Inc              川 arvest   Snaps (Calbee Foods Co Ltd)
C翁 mpbell Soup Co                            Emerald Nuts (Campbell Soup Co) , Jay's (Campbell Soup Co) ,
                                             Lance (Campbell Soup Co) , Pepperidge Farm (Campbell Soup Co) ,
                                             Pop Secret (Campbell Soup Co) , Snyder's (Campbell Soup Co)
Cape Cod Potato Chips                        Cape Cod (Campbell Soup Co)
ConAgra 8rands Inc                           Act 11 (ConAgra 8rands Inc) , 8igs (ConAgra 8rands Inc) ,
                                             800MCHICKAPOP (ConAgra 8rands Inc) , Davíd (ConAgra 8rands
                                             Inc) , Orville Redenbacher's (ConAgra 8rands Inc) , Slim Jim
                                             (Con必gra 8r蒜 nds Inc)
Frito-Lay Co                                 8aken Ets (PepsiCo Inc), Cheetos (PepsiCo Inc), Chester's (PepsiCo
                                             Inc), Cr紋cker Jack (PepsiCo Inc), Doritos (PepsiCo Inc), Frit心L必y
                                             (PepsiCo Inc), Fritos (PepsiCo Inc), Funyuns (PepsiCo Inc), Lay's
                                             (PepsiCo Inc), Munchies (PepsiCo Inc), Nut Harvest (PepsiCo Inc),
                                             只old Gold (PepsiCo Inc), Ruffles (PepsiCo Inc) , Santitas (PepsiCo
                                             Inc), Smartfood (PepsiCo Inc), Spitz (PepsiCo Inc), Stacy's (PepsiCo
                                             Inc) , Sunchips (PepsiCo Inc) , Tostitos (PepsiCo Inc)
Gener紋 I   MiII s Inc                        8ugles (General MiIIs Inc) , Chex (General MiIIs Inc) , Garde役。 's
                                             (General Mills Inc)
Golden Flake Snack Foods Inc                 Golden Flake (υtz Quality Foods Inc)
Haín Celestíal Group Inc , The               Garden of Eatin (川 ain Celestial Group Inc , The) , Sensible Portions
                                             (Hain Celestial Group Inc, The), Terra (Hain Celestial Group Inc, The)
Hampton Farms                                Hampton Farms (Hampton Farms)
Harry & David Holdíngs Inc                   Moose Munch (1-800-Flowers ‘ Com Inc)
Herr Foods Inc                               Herr's (Herr Foods Inc)
Hershey Co , The                             Hershey's (Hershey Co, The), Skinny Pop (Hershey Co , The)
Inventure Foods Inc                          自 oulder
                                                    Canyon (υtz Quality Foods Inc)
Kars Nuts Inc                                Kars (Kars Nuts Inc)
Keebler Foods Co                             Austin (Kellogg Co) , Keebler (Kellogg Co) , Sunshine Cheez It
                                             (Kellogg Co)
Kellogg Co                                   Cheez-It (Kellogg Co). Pringles (Kellogg Co)



 Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 19 of 343
                                                Savoury Snacks in the US

     Kettle Foods Inc                              Ketlle Chips (Campbell Soup Co)
     Kraft Heinz Co                                Corn Nuts (Kra前 Heinz Co) , Planters (Kraft Heinz Co)
     KRAVE Pure Foods Inc                          Krave (Hershey Co , The)
     Late July Snacks LLC                          Late July (Campbell Soup Co)
     Li nk Snacks Inc                              Jack Li nk's (Li nk Snacks Inc)
     Mars Wrigley Confectionery                    Combos (Mars Inc)
     Mary's Gone Crackers , lnc                    Mary雪5 Gone (Kameda S糾 ka Co Lt d)
     Mike-Sell's Potato Chip Co                    Mike-Sell's (Mike-Sell's Potato Chip Co)
     Mission Foods Corp                            Mission (Gruma SA的 deCV)
     Mondelez Internationallnc                     Cheese Nips (Mondelez Internation 晶 I Inc) , Good Thins (Mondelez
                                                   International Inc) , Nabisco Premium (Mondelez Internationallnc) ,
                                                   Ritz (Mondelez Internationallnc), Triscuit (Mondelez Internation泌
                                                   Inc), Wheat τhins (Mondel 如 Internationallnc)
     Oberto Sausage Co ， τhe                       Oh Boy! Oberto (Premium Brands Holdings Corp)
     Old Dutch Foods Inc                           。他 Dutch (Old Dutch Foods Inc)
     Old Trapper Smoked Products Inc               Old Trapper (Oldτrapper Smoked Products Inc)
     Old Wisconsin Sausage Co                      。 Id Wisconsin (Old Wisconsin Sausage Co)
     Pirate Brands LLC                             Pirate's Booty (B & G Foods Inc)
     Popchips Ltd                                  Popchips (Popchips Ltd)
     Quaker Oats Co , The                          Quaker (PepsiCo Inc)
     Small Planet Foods Inc                        Food Should τaste Good (General Mills Inc)
     Snack Factory LLC                             Pretzel Crisps (Campbell Soup Co)
     Snyder of Berlin                              Snyder of Berlin (Pinnacle Foods Inc)
     Truco Enterprises Inc                         On the Border (Truco Enterprises Inc)
     Utz Quality Foods Inc                         Utz(U垃 Quality Foods Inc)
     Walmart Inc                                   Walma此 (Private Label)
     Wise Foods Inc                                Wìse (Wise Foods lnc)
     Wonderful Co LLC ， τhe                        Wonderful (Wonderful Co LLC ，和 e)

Definitions and Methodology

Savoury Snacks

This is the aggregation of fruìt snack念， chìps/crisps , extruded snacks , tortilla/corn chips , popcorn , pretzels , nuts and
other sweet 自 nd savoury snacks

Methodology

This report is derived from Euromonìtor Intern到ional's Passport information system , Industry research is carried
out by a global team of more than 600 in-country analysts and is based on a core set of research techniques:

    • National鬧level desk research , company research and analysis，容tore checking , trade interviewing with national
         players and market analysis

    • lnternationa l-l evel desk research , multìnatìonal company research and analysìs , trade interviewing with
          international players and market 約只為 Iysis



Load-Date: September 10, 2018


  E給d (l f DocurnCl給




       Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 20 of 343
                      20 bacon-flavored foods the world doesn't need
                                             WebNews 爛 Ac忍 demic

                http://ct. moreover .co ml? a=3494668067 4~均扭33s&v=1 &x= IUmhhvngo02YflgNOJWY,…A
                                          August 紹，   2018   Wednesday

Length: 3538 words


 寄:做lofDoC Il ID兮的




      Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 21 of 343
                     20 baco l1 -flavored foods the world does l1 't need
                                          WebNews - Academic
              http://ct. moreover.coml? a=34951130281 &p=33s&v= 1&x=gid14 TI-Hkei0 1Tbvbm9Dw

                                       August 鉤， 2018 Wednesday

Length: 2373 words


 End ofDocument




     Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 22 of 343
    V8 Introduces New                 Plant♂ owered        Beverage with Launch of V8+Hydrate
                                                      Financial Buzz
                                           August 23 , 2018τhursday 5:10 PM EST


Copyright 2018 Newstex LLC AII Rights Reserved

Length: 560 words
Byline: BUSINESSWIRE Ll VE FEED

Body


AUg 品，    2018( Financial Buzz: h役p:llwww.financialbuzz.∞m Delivered by N側stex) Campbell Soup Company
(NYSE:CPB) the makers oN8 ,today announced the launch of V8+Hyd結te T ， a new plant個based hydration
                                                                                   獄



beverage th為t harnesses the natural goodness of sweet potato juice. This c為tegory-changing bever詞 ge 泊ps into the
naturally occurring electrol 叭es and glucose of the sweet potato and perfectly blends it with water… creating an
isotonic bever訟ge that quickly replenishes f1 uids and nutrients. This press release features multimedia. View the full
release here:

https:llwww學 businesswire.com/news/home/20180823005332/en/           V8 Introduces New Plant-Powered Beverage with
the Launch of V8+Hydrate T醋， now 法vailable in three unique f1 avors: Orange Grapefru性， Strawberry Cucumber and
Coconut Watermelon. (Photo: Business Wi時) With only 45-calories in e治ch 8-oz can , V8+Hydrate has one full
serving of vegetables , no artificial sweetener怠， is no仔G泊0 ， gluten free and vegan friendly. The refreshing plant關
powered hydration drink is available in three unique flavors: Strawberry Cucumber , Coconut Watermelon and
Orange Grapefruit. In a recent consumer 念tudy， V8+Hydrate Strawberry Cucumber was proven to have 為 preferred
taste over the leading plant-based 附加， Vita Coco Pure Coconut W為ter. '的 the vegetable nutrition experts for
over 80 years , we know our consumers are seeking to live healthier lifestyles 紛 nd turning to products that contain
added nutrients and functìonality ,' said Diego Palmieri , Chief Marketing Officer of U.S. Meals ...verages at Campbell
Soup Company. 'V 8+Hydrate is a beverage that responds to key consumer demands with a c\ ean , crisp , great
taste , and at a more accessible price poin t. Whether you're on the go , or just finí的 ing your work-out , V8+Hydrate
brings a full仿uite of benefits to the table through the inherent goodness of sweet potatoes.' The 8-ounce , perfect
for quíck consumption can is now shipping to retailers natìonwide with a suggested retaìl price of $4.99/6-pack. For
more information , visitV8、Juice.com. About C敘mpbell Soup Company C治 mpbell (NYSE:CPB) is driven and inspired
by our Purpose , 'Real food that matters for lífe's moments.' We make a range of high-quality soups and simple
meals , bever，滋ges ， snacks and packaged fresh foods. For generations , people have trusted Campbell to provide
authentic , flavorful and readily available foods and beverages that connect them to each other , to warm memories
and to wh蚓、 important today. Led by our iconicCampbell'sbrand , our portfolìo includesPepperidge Farm , Bolthouse
 Farms , Arnott'念， V8 , Swanson , Pace , Prego , Plum , Royal Dansk , Kjeldsens , Garden Fresh Gourmet, Pacific Foods ,
Snyder's of Hanover , Lance , Kettle Brand , KETTLE Chips , Cape Cod , Snack Factory Pretzel Crisps , Pop Secret,
Emerald , Late Julyand other brand names. Founded in 1869 , Campbell has a heritage of giving back and 治cting as
a good steward of the plane t' s natural resources. The compa




Load輛。ate:    August 23 , 2018




       Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 23 of 343
                   V8 Introduces New Plant-Powered Beverage with Launch of V8+Hydrate


End   ofDocumεnt




      Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 24 of 343
       80th founders are now out at γheo Chocolate as it shakes up C-suite,
                                 appoints CMO
                                      Puget Sound Business Journal (Seattle. Washington)
                                                    August 紹， 2018        Wednesday


Copyright 2018 American City Business Journal. Inc. AII Rights Reserved




     Bu滋提溫和研研;4
Length: 398 words
Byline: Coral Garnick




Both of Theo       Chocola誨's    founders have now left the Seattle company as it shifts to focus on its next         pha忌e   of
growth “

Jason Harty is the new chief marketing officer for          Theo ，為 position   prevìously held by co-founder Debra Musìc.

c。“founder  and CEO Joe Whinney left the company 叫 rlier this year after he and the board recognized bringing in
new leadership would "usher the company into the future ," according to a spokeswoman. He remains a "significant
shareholde r."

Etienne Patout then stepped in as CEO on April 9. Music left quietly this spring after helping the company through
              Theo's board chairman John 核orris said in an email statemen t.
th滋 transition ，


事'After more than 13 years with the company as co儡founder and C筒。， Debra 結 usic has made the decìsion to
transition out of her role for personal reason丸" Morris said. "Debra helped developτheo into the company it is
today , one rooted in the mission of positively impacting the lives of farmers around the world ，法 nd providing joy
through beautifl瓜， high-quality products. Theo simply wouldn't be the company it is today without Debra's
contributions."

Music and Whinney launched their organic , fair trade ，如 ir Iì的， nor• GMO chocolate in 2006. The chocolate company
has grown to have 97 full-time employees and revenue exceeding $25 million , which is up from roughly $12
million in 2013.

Neither Whinney nor Music could be reached for commen t.

In   hi寫 new   role as CEO. Patout says he is committed to charting a course for Theo's future growth.

“I'm joining the Theo   te法m because I belìeve in the mission; it's an amazing brand and I'm confident it has
tremendous potential ," Patout said in a news release when his appointment was announced. "The team makes the
best chocol紋。 in the world , while improving the lives of rr鴻ny who need it most."

For his part. Harty can help achieve that goa l. He has a background in consumer product marketing and experience
in growing brands in packaged goods. He was most recently the chief marketing officer at Nouri的 Snacks in




        Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 25 of 343
                 Both founders are now out at Theo Chocolate as it shakes up C-suite , appoints CMO

Boston where he helped grow the br紛 nd's retaíl distribution. Before th 紛t he had held leadership roles at   Justin's 法nd
Pretzel Crisps and had also worked with Vitaminwater , Ciao Bella and 5amb法zon.

Did you find this artícle useful? Why not subscribe to Puget 50und Business Journal     (5ea您的 for   more articles and
le教ds? Visit bizjournals ‘ com/subscribe or call 1-866-853-3661.




Lo翁d-D




  Em:! of Documcnt




       Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 26 of 343
               Snack food industry icon plotting course for new venture
                                                Central Penn Business Journal 2016
                                                          August 3 , 2018 Friday


Copyr啥?誰 2018 B的dgeτower   Media AII   F之ights Res惡rved




Section: NEWS
Length: 1102 words
Byline:   Emilyτhurlow




But as the wife of Michael Warehime , the late chairman of               Snyd啊，心 Lance ，   she had a front-row   se翁t   to one of
Central Pennsylvan 旬 's biggest industries: snack foods.

Whi 峙的訪ring    a meal at her dining room table in Hanover , Tricia Warehime often found herself elbow to elbow with
industry leaders.

She is taking what she learned and applying it to an             AbboUstown-ba綴。d   co-manufacturing business that she and
others purchased earlier this year: G&S Foods LLC.

Over the next five years , War恃
                              紛
                              eE計川
                                 h1詰ime hope
                                           錦怠 to expandυpon the cοmpany'恣 co-樹拘.
8υ
 氓ta恣 she  moves ahead , she said she i發衍 't taking any options off the table.

“Whether we become a manufacturer or we just become the best co-manufacturer in the world , we know the food
and we know the trends ," Warehime said.The leg我cy of the Warehime name originates in a bakery founded in 1909
by Harry V 眼 Warehime. That pretzel-making bakery later became known as Snyd前's of Hanover.

In 2010 , Snyde r' s merged with Lance Inc. of CharloUe , North Carolina , forming           Snyder's-Lance. 住宿 rlier   this year,
Snyder'心-Lance was sold to New Jersey心紛紛。d Campbell Soup Co. for $6 billion.

After exiting the industry , Tricia W詣的hime and other former owners of Snyder's purchased a co-manufacturer and
private知 bel snack food maker called G&S FoodslTastysnack Quality Food怒 Inc. for an undisclosed amoun t. MAW
Acqui念itions L戶， the parent company founded by Warehime and her partners , ret紛 ined the existing infrastructure of
the company , but renamed it G&S Foods LLC.

G&S makes a variety of non-branded products , inciuding snack mixes , popcorn , and flavored pretzels and h為 sa
range of packaging capabilities , including form and 位 11 bags , pouch也tyle bag為 and bulk boxes. Among the
company's customers are Snyder's鞠Lance ， drizzling and dipping chocolate on pretzels for the organization's
chocolate-covered pretzel crisps.

“Our family had just exited a snack food business in the community and w為 nted to put our knowledge back to work
again locally ," Warehime said.

Can th袋t knowledge be applied to a co-manufacturing and private-Iabel operation and help transform the company
inlo one that m秘es products of its own?



      Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 27 of 343
                               Snack food industry icon plotting course for new venture

In sh。此， yes , G&S could do both , said C. Daniel Azza 悶， who is the Alan R. Warehime Professor of Agribusiness at
Penn State University's College of Agricultural Sciences. Alan R. Warehime , the son of Harry V. Warehime , funded
the professorship to help further agribusiness.

As a co-manufacturer , G&S has all of the equipment it would need to begin manufacturing its own products and
wouldn't risk investing capita l.

“They could use their resources as a stepping stone to see if they want to invest in themselves ," he said.As a
company that provides non-branded products , G&S does not have to spend as much money , time or staff
resources on marketing as a branded company does.

But Warehime , having seen what branding did to cultivate customer loyalty for Snyd缸's ， is considering what the
addition of a brand could bring to G&S. A brand can also deliver recognition , reputation and equity.

“ 1 believe in brands. 1 know that we will , as a company , have a brand ," Warehime said , noting that she was unsure
whether it would be a retail brand or a reputation as the best co-manufacturer for other branded companies.

At the same time , when a company earns a reputation , it also has to assume to risks associated with it , said Lois
Duquette , an intellectual prope 此y lawyer for Harrisburg-based law firm McNees Wallace & Nurick LLC. She cited a
recent lawsuit between two snack food companies as an example: the parent company of Welch's Fruit Snacks
recently accused Sunkist Candy of infringing on trade dress for having similar packaging on its Sunkist Fruit
Gummies.

Recalls are another risk faced by companies with well-known brands , Duquette said. Take Pepperidge Farm and
Nabisco , for example. Each has had a product Goldfish and Ritz crackers recently recalled due to Salmonella
concerns.

“If you have a product-quality issue and you're branded , if it' s a serious issue , it can kill that brand. A contract
manufacturer might not face that risk. It might not erode the brand value ," she said ,

Consumers focus on the brand name , rather than the actual manufacture r. But as a co-manufacturer , G&S is held
to the standard of each of the brands it produces and the specifications required by the brand.

Whether G&S assumes a brand name or not , Warehime knows she wants to maintain the family feel that existed
before Snyder's became a publicly traded organization.

“As a private company , we were family , making long-term decisions and investing back in the business. As a public
company , you are forced by the market to think   qua 此erly   versus long-term ," Warehime said.

Through it all , her husband , Michael , is still influencing the business she said. Michael kept a journal of sorts where
he penned all his thoughts and proposals related to the business. He detailed , for instance , the type of company
he'd like to sell Snyder's-Lance to if the company were sold.

Warehime said she can literally look to her late husband's thoughts on the industry to help guide the company
forward.

And she has brought along many of his former colleagues from the snack food industry.

Assisting G&S is a board comprised of former Utz Quality Foods Inc. and Snyder's executives , including: Tom
Dempsey , most recently CEO of Snack Food Association and formerly president of Utz Quality Foods , Inc.; Ed
Good , formerly divisional president of Snyder's Lance and CFO of Snyder's of Hanover; Peter Michaud , formerly
divisional president of Snyder's Lance; Dan Morgan , president and chief sales officer of BFY and formerly chief
sales officer of Snyder's Lance.

The company has also brought on Chuck Sinon as vice president of sales and Travis Grim as vice president of
research and developmen t.



       Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 28 of 343
                               Snack food industry ìcon plotting course for new venture

Sinon prevìously worked at Bon Ton lYork Snacks and owned Mesa Foods. Grìm was previously vìce president of
research and developm您的獄 Snyder's-Lance.

G&S also has been ìnvestìng ìn new equipment to start focusìng on future growth , Warehìme saìd.

“We're capìtalìzìng and buying new lìnes. Decisions are beìng made and we're lookìng over the next five-year
period. We may not have a brand , but every product that goes out the door is the best product we can m訓<e ，" she
said. “Quality wìll not be compromised. "View the full artìcle from the Central Penn Busìness Journal at
h 技p:/Iwww.cp阿 .com均此icle/201 怠。803/CPBJ01/180809977/snack鵬food-industry-icon-plo位ing-course耐for-new­
venture. Copyright 2018   Bridgeγower   Media. AII Rights Reserved.

Copyright @ 2018 BridgeTower Medìa. AII Rìghts Reserved.


Load嘿Date:   August 9 , 2018


  End ofDocument




      Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 29 of 343
                                      Eating and Drinking at Musikfest
                                                               The Morning      C釗|

                                            August 1. 2018           Wedr啥叫哼. FIRSγ 削 ition



Copyright 2018 Capital Gazette Communications畫   Inc鱷 AII   Rights   Reserve社


Section:   Ll FE;τ;   Pg. 1
Length: 1054 words
Highlight: The Fud Truck's 'The Brown and White' roast beef sandwich is part of the 'Hungry Games' Ii neup.Van
Pelt Hot Oog Co.'s Traditional Chic為 go Oog with tomatoes , pickle兮， onion , relish , mustard. peppers and tomatoes
on a poppy seed roll is a featured dish in Musikfest's new 'Hungry Games.'Franklin Hill Vineyards will serve Beach
Bum Sangria at the new Craft Cocktail Ba r. Yuengling has a new brew , Golden Pilsner. to try at
Musikfest. CONTRIBUTEO PHOγOSARTSQUEST/CONTRIBUTEO PHOTO HARRY FISHE RlT HE MORNING
CALL

Body


When you think of Musikfe紋，       the 訂 rst   thing you think of is the music.

The second (and lt's a close second) is the food.

γhe    35th annual event, which runs Friday to Aug. 12 in Bethlehem , promises once again to offer hungry festers a
full lineup of delicious foods and refreshing drinks.

From Chicago-style hot dogs and Canadian poutine to                      cra缸 beer   and Moscow mules. here's the menu of what you
C紋n expect this year at the 35th annu 治 Ifestiva l.


OETAILS

How to make the most of your Musikfest food/drink:

Oownload the Musikfest app at musikfest. org

See musikfest. org/lineup/food

Grab a free Musikfest program at the festiva l.

WHAγTOEAT


γhe   festival will have   nearly 辱。 food   vendors on the north and            south 忍ides   of the festiva l.

New bites and favorites

New vendors include:

γhe Flying V (based in Easton). which 念念rves                C忍 nadian     fare. It specializes in poutine - crispy fries topped with beef
gravy and locally sourced cheese curds.

Caribbean Islands Cuisine , featuring menu items such as Island Rice & Bean紋， Caribbean Jerk Yaki Soba Noodles ,
γropicalparadise Yaki Soba Noodles ，的 ig Jerk. Walk Away Jerk , Jerk Chicken on a Stick , Smokey Island Chìcken.
Caribbean Tamales. Caribbean Empanωdas and Caribbean Potstickers



       Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 30 of 343
                                                                E為ting   and Drinking at Musikfest

8ig Country Concessions , offering                    soft令erve    ice cream , sund紛es ，的 ilk shakes , ban諮 na splít , waffles and ice cream

Auntie Anne's Pretzels with sweet and savory pretzels and the popular pretzel dog.

Sherri's Crab Cakes featuring crab                     c治 ke   sandwiches and cream of crab soup

Returning favorites:

Popular vendors includeτhe Bethlehem Dairy Store , (aka The Cup) , Take a Taco , "Aw Shucks" Corn , Grumpy's
B為r-B刪Que Roadhouse of Allentown and Hellertown Crossroads Hotel.

Bu!l & 8ear Restaurant will be in two locations: 1 自眨W Local 375 Volksplatz and (new) Levitt Pavilion. The restaurant
wilio仟'erGreek favorites such as gyros , Greek s糾紛d ， spanakopita , stuffed grape leaves and baklava.

Humpty's Dumplings , which was new last ye 為r， retum結為nd will be at two locations:                            開 aza   Tropical and the Sands
Steel St給ge (new). This vendor specializes in sweet 紋 nd s紛vory dumplings.

My      pick怨:


If 1 made a list of my favorìte foods in the Lehigh Valiey , poutine from the Flying V would be on i1.結 ake 紋 point to
get some while you're out at Musikfest. You also can't go wrong with a brat from Karl Ehmer, an ice cream cone
from The 8ethlehem Dairy Store (akaτhe C泌的 or anything from Take A Taco.

'Hungry Games'

You can eat your w為y through Musikfest and help choose the top dish as part of a new event , The Hungry Games.

May the odds be ever in your favo r.

Here's how it works: Each vendor will enter a sign紛ture dish in the Hungry Games. You vote on your favoríte and
the winning vendor wili receive a glass trophy hand-blown by ArtsQuest's Glass Studio artists.

Mark Demko , ArtsQuest' s seníor director of communications , says the Hungry Games would a fun way to get a
taste of Musikfest's best food. Grab a bunch of your friends , get different Hungry Games dishe念 and share.

Some of the dishes you' lI find:

Pies To                 位 íe   For Cafe's "Apple Pie In a Cone ," topped with whipped cream and sprinkles         or 治 heaping   scoop of ice
cream.

Carolina 8arbecue‘s "Pulled Pork Sandwich ," made with slow-roasted Boston pork buU and rub , topped with slaw
and choice of sauce.

Caribbean 恰 1S
             釗i泊
               飢nds Cu沁捌
               a       S
                       釗ine'冶
                            S
仙
C hi帆
    閃
    p s，
       rice and beans , shredded jerk chicken ,                     le加ce     and Caribbean cheddar cheese sauce topped with fresh       pi∞
de gallo.

Sherri's Crab                   C紛 kes'   "Original Crab Cake Sandwich ," with lump and jumbo lump crab meat mixed with spìces.

Van Pelt Hot Dog Co's
green 除
      ne
       釗i胎
         i洽怠紋h丸霉 ye
                  糾Ilowm
                       間us
                         紋.tan吋
                              d ， pickled sport peppers and a touch of celery salt on a poppy seed roll.


Isl訟nd            Expressions'        "Sunset 話 ango    Shrimp“ over saffron rice with diced red bell pepper and mango.

τhe         Fud Truck's "The 8rown and                 White ，"法 roast     beef sandwich wìth local white   chedd為几 roasted   garlic aioli and
car為 melized       onions.
                 A--‘   TOUI,
            位M




 QUE
       n扭




                   OM




                 Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 31 of 343
                                            Eating and Drinking at Musikfest

 Li ke free samples? Stop at Wells Fargo Festplatz and check out the Big Bìte Tour. You can sample products from
the tour's sponsors Tums , CholulωHot Sauce , Weber Sauces & Seasonìng , Pretzel Crisp and Jelly Belly.

WHATγo     DRINK

Musikfest will have a wider selectìon of drinks - from craft beer to artisan cocktaíls.

Raíse a glass to the new Craft Cocktaíl Bar

Some of the Valley's top distillers and wínemakers wíll be part of the new Craft Cocktail Bar at Plaza Tropica l.

"Over the years we have found that our patrons enjoy a varíety of drink options ," says Mark Demko , ArtsQuest's
seníor director of communications. "This is an opportunity to showcase some of the gre甜 wineries/distillerîes în the
Valley."

You' lI fìnd drinks such as the "Social Peach Mule" from Social Still , the "Whiskey Mule" 結nd the "Peach Gin &γOnic"
from Eight Oaks Distílle巾， Xplorer's "Bourbon Bash" and "The Bîg Apple" and Franklin HiII Vineyards' "Beach Bum
Sangrîa" and "唸  Swee 剖t Strawberry Lemonade Sangr討ia."


You can get your cocktail , sit and relax in one of the Adîrondack chaîrs and listen to music. Or you can play a game
of bocce.

How much: 9 tickets; 15 for mug refill.

You can also joîn the Craft Cocktail Bar Private Tasting , 5:30- 7 p.m. Monday. With your $30 tìcket , you'II get eîght
4-ounce drìnk samples. a Musikfest mug and get to enjoy a show by blues-rock duo Joceyln and Christ Arnd t.

Bacardi frozen drinks

 Cool “   with a Bacardi rum frozen drink at stations at Volkspla仗， Plaza γropi個 I and Sands Steel Stage. Flavors
include Bacardî Raspberry with Lemonade and Bacardi Superior White Rum with a Red Punch. Both will be served
in Bacardi branded cups. Look for the Bacardi patîo umbrellas , lawn furniture and lawn games. How much: 7
tickets: 13 for a mug.

Bounty of brews

 說usikfest wîll offer 14 different beers this yea r. At the Yuengling 在xperience at Yuengling Lagerplatz , you can try
the new Golden Pilsner, the brewer's fìrst new year-round beer in 17 years. AII of Yuengling's beers will be available
aswell.

You can also enjoy craft beers such as Bronx Brewery's Summer IPA and Old Forge Brewîng Company IPA.

How much: 6 tickets for domestic 16 oZ.; 8 tickets for mug refìll; 7 tickets for importlcraft; 9 tickets for mug refill. The
prîces are the same as last yea r.

jsheehan鑄的call 薔 com


Twitter@jenwsheehan


Load-Date: August 2 , 2018


  E拉法。fDocn 撤 cnt




      Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 32 of 343
          Musikfest 2018: Our guide to favorite and new foods and drinks
                                             WebNews 也 Academic

                http://ct. moreover.com l? a=34679204205&p=33s&v=1 &x=DmIXZvh 1Ltxa2_-t1 AOJ 紡w

                                            July 31 , 2018 Tuesday

Lenglh: 1438 words


 End of Docume泊 t




      Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 33 of 343
           Campbell Appoints Xavier Boza Chief Human Resources Officer
                                                      Financial Buzz
                                           July 惜， 2018   Wednesday 6:08   PM 眩Sγ



Copyright 2018 Newstex LLC AII Rights Reserved

Length: 789 words
Byline: BUSINESSWIRE Ll VE FEED

Body


Jul 18 , 2018( Financial Buzz: http://www.financialbuzz.com Delivered by Newstex) Campbell Soup Company
(NYSE:CPB) today announced the appointment of Xavier Boza , 53 , as Senior Vice Presìdent, Chief Human
Resources Office r. Bo泛a will be responsible for Campbell's global human resources function , including talent
acquisition 法 nd manageme咐， organizational effectiveness , compens司tion and benefits , and diversity 治 nd inclusion.
He wìll report to Campbell Interim President 訟nd Chief Executive Officer Keith McLoughli衍， effective Aug. 1, 2018.
Boza succeeds 只obert Morrissey, who will retire from the company after nearly 15 years.τhis press release
features multimedia. View the full release here:

https:llwww.businesswire.com/news/home/20180718005405/en/ Campbell Appoints Xavier Boza Chief Hum紋n
Resources Officer (Photo: Business Wire) Since joining Campbell in 2015 , Boza h 的 served as Vice Pr的ident ，
Human Resource綴， Global Biscuits and Sn為CI心， and has been instrumental in many important initiatives. He led the
organizational desjgn and new operating model for Campbell's Kelsen unit in China. supporting the exp♂ nsion of its
Shanghai operations 她 Additionally ， he played a crucial role in the acquisition of and integration planning for
Snyder冶-Lance ， including spearheading the org紛 nizational design of the C訟 mpbell Snacks unit. "Xavier is an
outstanding le紛der who has played a critic訟 role in leading human resources for our best performing business.
Global Biscuits and Snacks ," said 說cLoughlin. 'W hile at Campbe日， he has led HR initiatives designed to drive
growth and deliver cost savings. Important旬， he brings a wealth of diverse experience from a nearly 30-year career
where he has successfully managed high幽performing teams in multiple geographies and industries." Before joining
Campbell , Boza served 治s Regional Vice President Hum為 n Resources and Global Supply Chain for the Kellogg
Company. Earlier in his career, he held senior HR roles at Kraft Foods including Vice President-Human Resources
for the $4.5 billion Oscar Mayer business unit, and Vice President-Human Resources , Central and Eastern Europe
Region and Global Sales. Boza previously held positions with Hovensa LLC , Grunenthal Pharmaceutical 紛nd
Abbott Laboratories. He also served as a United States Air Force Human Resources Officer for nearly 10 years.
Boza earned his B.S. degree in business administr泌ion from Western New England College , and his M.S. degree
in international n糾紛tions from Webster University. Morrissey to Retire Robert 說orrissey joined Campbell in 2003 as
Vice President“ Human Resources for Global Sales , and h訟s held a series of leadership roles at the company ,
including Vice Preside成“Hum我n Resources , North America and Vice President-Human Resources , Campbell USA.
He was named Chief Human Resources Offi cer in 2012. During his time at Campbe程， Morrissey has been
instrumental ìn building a purpose-driven , values-Ied organization by contemporizing Campbell's workplace and
culture while also improving the company's organization design , processes and po




       Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 34 of 343
                         Campbell Appoints Xavier Boza Chief Human Resources Officer

Kjeldsen念， Garden Fresh Gourmet, Pacific Foods , Snyder's of Hanover , Lance , Ketlle Brand , KETTLE Chips , Cape
Cod , Snack Factory Pretzel Crisps , Pop Secret , Emerald , Late July and other brand names. Founded in 1869 ,
C為 mpbell has a heritage of giving back and acting as a good steward of the planet's natural resources. The
company is a member of the Standard and Poor's 500 and the Dow Jones Sustainability Indexes. For more
information , visit               www.campbellsoupcompany.com or follow company news on Twitler vìa
@CampbeIISoupCo. To learn rnore about how we make our food and the choìces behind the ingredients we use ,
visit                   www.whatsinmyfood.com.; View source ve伶ion on businesswire.com:
htlps:llwww.businesswire.com/news/home舟。 180718005405/enl



Load.Date: July 19, 2018


  End of Documcnt




      Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 35 of 343
   United States: Microsoft announces partnership with Campbell to drive IT
                           transformation on Azure
                                                            Thai News Service
                                                         July   呵，   2018 Wednesday


Copyright 2018 Thaì News Service AII Rights   R皂serve位


Section: BUSINESS NEWS
Length: 588 words

Body


On Monday , Microsoft Corp. and Campbell Soup Co. announced a partnership to modernize Campbell's
information technology (IT) 御自rm through the Az ure cloud by streamlining workflows and driving efficiencies.

τhe  migration to Az ure is designed to improve the responsiveness of Campbell's IT infrastructure , er洽談 ing it to be
faster and more agile. Az ure will provide Campbell with a glob剖， hybrid cloud solution that will deliver new
capabilities and provide near-悟到-time access to information and insights th紋 will inform business decisions. The
platform will streamline operations across the enterprise and provide addition翁 1 flexibility for Campbell em抖。yees
through customized reporting and analytics.

Campbell's migration to Az ure will increase our flexibility , agility and resiliency , said Francisco Fraga , CIO ,
Campbell Soup. Az ure will give us the ability to respond quickly to evolving business needs , introduce new
solutions , and support our 24斤， always-on architecture. The Microsoft cloud is 必 proven. reliable and highly secure
platform.

We are honored th 訟t Campbell chose to modernize its IT pl紋forms and evolve its digital strategies with A泛ure ， said
Judson Alth咐， executive vice president, Worldwide Commercial Business , Micr。如ft. We are looking forward to
working with Campbell as it transitions to the cloud , helping them optimize op您的tions ， extract insights from d到a
and advance their business.

The Microsoft solution will provide additional benefits , including increased security. compliance and information
protection. The move to Az ure will allow Campbell to re-architect its data warehousing capabilities to be able to
suppo此 the company's data and analytics needs.


About Campbell Soup Company

Campbell (NYSE:CPB) is driven and inspired by our Purpose , Real food that matters for li始's moments. We make a
range of high-quality soups 法 nd simple mea 拾， beverages , snacks and packaged fresh foods. For generations重
people have trusted Campbell to provide authentic , fl紋vorful and readily available foods and beverages that connect
them to each other, to warm memories and to whal's important today. Led by our iconic Campbell's brand , our
porttolio includes Pepperidge Farm , Bolthouse Farms , Arnott's , V8 , Swanson , Pace , Prego , Plum , Royal Dansk ,
Kjeldsens , Garden Fresh Gourmet. Pacific Foods , Snyder's of Hanover, Lance , Kettle Brand , KETTLE Chips , Cape
Cod , Snack Factory Pretzel Crisps , Pop Secret. Emer紛肘. Late July and other brand names. Founded in 1869,
Campbell has a heritage of giving back and acting 紛s a good steward of the plan尉，給 natural resources. The
company is a member of the Standard and Poor's 500 and the Dow Jones Sust訟 inabìlíty Indexes. For more
information , visit www.campbellsoupcompany.com or follow company news on Twitler via @CampbeIlSoupCo.γo
learn more about how we make our food and the choices behind the ingredients we use , visit
www.whatsinmyfood 是 com.




       Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 36 of 343
         United States: Microsoft announces partnership with    C紋mpbell   to drive IT transformation on Azure

About Microsoft

Microsoft (~吐為 sdaq MSFτ @microsoft) enables digital transformation for the era of an intelligent cloud and an
intelligent edge. Its mission is to empower every person and every org為 nization on the planet to achieve more.

For more information , press only:

Microsoft Media Relations , WE Communications for Microsoft , (425) 638“ 7777 , rrt@we.啊。rldwide.com

Medius Media Relations for     τhe   Campbell Soup Company , Fredrik Andr\x E9 , VP Global Marketing , +46 709 23 93
81 , fredrik.andre@medius.com

The Campbell Soup Company media relations contact: Corporate Communications , (800) 257司8443

(結 icrosoft   News Center}


Lo扇 d.Date:     July 17.2018


  En益。f J)   ocumcnt




       Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 37 of 343
  Campbell Soup Company Recommends Shareholders Reject 'Mini-Tender'
                     Offer by Ponos Capital LLC
                                                       FinancialBu法法

                                             July 17, 2018 Tuesday 4:23 AM   ESτ



Copyrìght 2018 Newstex LLC AII Rights Reserved

Length: 758 words
Byline:   BUSIN 自 SWIRE       Ll VE   何在。


Body


Jul 17, 2018( Financìal Buzz: http://www.financìalbuzz.com Delivered by Newstex) Campbell Soup Company
(NYS 底 :CPB) today announced that it received notìce of an unsolìcited "mini-tender" offer by Ponos Capit訓 LLC
(Ponos Capital) to purchase up to 5 ,952 ,381 shares of Campbell capital stock , which represents approximately
1.98% of the common shares outstanding , at 治 price of $42.00 per share in cash. Please be aware that
shareholders are not required to respond to Ponos Capital's 0仟er. Campbell does not endorse Ponos Capital's
unsolicìted minì編tender offer and recommends that Campbell shareholders do not tender their shares in the offer.

Ponos C♂ pital has included ìn the terms of its offer a condìtìon that the closing price of Campbe話's sh 翁 res on the
New York Stock Exchange on the last trading day prior to the expiration of the offer must exceed the $42.00 0仟er
price. As a result , unless Ponos Capital decides to waive this condìtion , C紛 mpbell shareholders who tender their
shares in the offer would receive a below market price for Campbell's shares through the tender offe r. The mini幽
tender offer ìs subject to numerous other conditions , including th翁t ponos Capital needs to obtain financìng for the
o仔e r. There is no 翁ssurance that the conditions to the offer will be satisfied. Campbell shareholders are cautìoned
that Ponos Capital can extend the offer and delay payment beyond the currently scheduled expiration date of
August 10, 2018. Campbell is not associated with Ponos Capital , its mini倫tender 0仟er or the mini-tender offer
documentation. Mini-tender offers seek to 紋cquire less than 5 percent of a company's shares outstanding.
Consequently , they can avoid many disclosure and procedural requirements of U.S. Securities and Exchange
Commission (S 蛇C) rules that apply to 0恥rs for more than 5 percent of a company事s share給 outstanding. The SEC
has cautioned investors about mini-tender offers , stating that mini-tender 0仟ers 'have been increasingly used to
catch ínvestors off guard ,' and that ínvestors 'may end up 給elling their securitíes 的 belov盟-market prices.' The SEC's
guidance to investors on mini-tender offers is available at http給:lIwww.sec.gov/reportspubs/investor­
publications/investorpubsminitendhtm.html. Sh 紛 reholders should obtain current market quot訴ion給 for their shares ,
consult with their broker or financial advisor，紛 nd exercise caution with respect to Ponos Capit刻's mini-tender offer‘
Campbell recommends that shareholders who have not responded to Ponos Capital導 s offer take no action.
Shareholders who have already tendered their shares may wíthdraw them at any time príor to 5:00 p.m. EDT on
August 10, according to Ponos Capital's offering documents. Ponos Capital may extend the offering period at its
discretion. Campbell encourages brokers and deale悶， as well as other market particìpants , to review the SEC's
letter regarding broker-dealer mini幽tender offer dissemination and disclosure available at
https:llwww.sec.gov/divisions/marketreg/minitenders/sia072401.htm




       Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 38 of 343
      Campbell Soup Company Recommends Shareholders Reject '制 ini軀Tender' 。仔er by Ponos Capital LLC

Snyder's of Hanover, Lance , KeUle Brand. KE下rLE Chips , Cape Cod , Snack Factory Pretzel Crisp驗， Pop Secr，哦，
Emerald , L法 te July and other brand names. Founded in 1869, Campbell has a heri論 ge of giving back and acting as
a good steward of the planet's natural resources. The company is a member of the Standard and Poor's 500 紛nd
the Dow Jones Sustainability Indexes. For more information , visit    www.campbellsoupcompany.com or follow
∞ mpany news onγwiUer vi為偉CampbellSoupCo.τo learn more about how we make our food and the choices
behind the ingredients we u紛紛， visit         www.wh忍tsinmyfood.com.; View source version on businesswire.com:
   hUps:llwww.businesswire.com/news/home/20180716005794/enl


i酬。結 d.Date:   July 17, 2018


  End of Document




       Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 39 of 343
Press Release: Campbell Soup Company Recommends Shareholders Reject
                "Mini-Tender" Offer by Ponos Capital LLC
                                                        DowJone念 Institutional   News
                                                 July 16, 2018 Monday 8:15 PM GMT


Copyright 2018 Factiva 電器. from Dow Jones
AII Rights Reserved




Copyright@2018 , Dow Jones & Company , Inc.



        DOW    JONES           忘冷三三



Length: 828 words

Body


Campbell Soup Company Recommends Shareholders                      R判。ct “ Mini‘Tender"   Offer by Ponos Capital LLC
CAMDEN , N.J.--(BUSINESS       ，苦工 RE) 偷偷 July   1 己，   2018 …
                                                             m




Campbell Soup Company (NYSE:CPB) today announced that it received notice of an unsolicited "mini-tender" offer
by Ponos Capital LLC (Ponos Capital) to purchase up to 5,952 ,381 shares of Campbe l1 capital stock , which
represents approximately 1.98% of the common shares outstanding , at a price of $42.00 per share in cash.

Please be aware that shareholders are not required to respond to Ponos Capit訓 's 0仟e r. Campbell does not endorse
Ponos Capital's unsolicited mini-tender 0仟er and recommends that Campbell shareholders do not tender their
shares in the offe r. Ponos Capital has included in the terms of its 0仔er a condition that the closing p 的ce of
Campbell's shares on the New York Stock Exchange on the 冶st trading day prior to the expiration of the offer mu絨
exceed the $42.00 offer price. As a result. unless Ponos Capital decides to waive this condition , Campbell
shareholders who tender their shares in the 0仔er would receive a below market price for Campbell電s shares through
the tender offer. τhe mini-tender offer is subject to numerous other conditions , including that Ponos Capital needs
to obtain financing for the offer. There is no assurance that the conditions to the offer wilt be satisfied. Campbell
shareholders are cautioned that Ponos Capital can extend the offer and delay payment beyond the currently
scheduled expiration date of August 10, 2018. Campbell is not associated with Ponos C為 pital ， its mini-tender offer
or the mini-tender offer documentation.

Mini帽tender offers seek to acquire less than 5 percent of a comp紛 ny's shares outstanding. Consequently , they can
avoid many disclosure and procedural requirements of U.S. Securities and Exchange Commission (SEC) rules that
apply to 0仔ers for more than 5 percent of a company's shares outstanding.

The SEC has cautioned investors about mini-tender offers , stating that mini-tender 0仔ers "have been increasingly
used to catch investors off gu紋rd ，" and that investors "may end up sellìng their securities at below-market prices."
The SEC's guidance to investors on mini-tender offers is available at https:llwww.sec.gov/reportspubs/i nvestor-
publications/i nvestorpubsminitendhtm.html .




       Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 40 of 343
     Press Release: Campbell Soup Company Recommends Shareholders Reject "Mini國Tender" Offer by Ponos
                                                     。翁 pit訟ILLC

Shareholders should obtain current market quot說ions for their share紋， consult with their broker or financial advisor ,
and exercise caution with respect to Ponos Capital's mini-tender offe r. Campbell recommends that st冶 reholders
who have not responded to Ponos Capital's 0仟er take no action. Shareholders who have already tendered their
shares may withdraw them at any time prior to 5:00 p.m. EDT on August 10, according to Ponos Capital's offering
documents. Ponos Capital may extend the offering period at its discretion.

Campbell encourages brokers and dealers , as well as other m翁的。t partícipants , to review the S 在C's letter
regarding      broker-dealer     mini-tender     offer    dissemin說ion and  disclosure      available    at
https: /Iwww.sec.gov/divisions/marketreg/minitenders/sia072401.htm .

Campbell requests that a copy of this news release be included with all distributions of materials relating to Ponos
Capital'念 mini-tender offer related to shares of Campbell's common stock.


About Campbell Soup Company

Campbell (NYSE:CPB) is driven and inspired by our Purpose , "Real food that m齡ters for life's moments." We make
a range of high-quality soups and sìmple meals , beverages , snacks and packaged fresh foods. For generations ,
people h為ve trusted Campbell to provìde authentic , f1avorful and readily 治vailable foods and bever翁ges that connect
them to 紛紛 ch other , to warm memories and to wh很重緩 important tod 給y. Led by our iconìc Campbell's brand , our
portfolio includes Pepperîdge Farm , Bolthou愁。 Farms ， Amott's , V8 , Swanson , Pace , Prego , Plum , Royal Dansk ,
Kjeldsens , Garden Fresh Gourmet, Pacific Foods , Snyder's of Hanover , Lance , Kettle Brand , KEττLE Chips , Cape
Cod , Snack Factory Pretzel Crisp翁， Pop Secret , Emera泊， Late July and other brand names. Founded in 1869,
Campbell h 信念 a heritage of giving back and acting as a good steward of the planet's n為tur訟 resources. The
comp為 ny is a member of the St我ndard and Poor冶 500 and the 位 ow Jones Sustain治bilîty Indexes. For more
ìnformatîon , visit www.campbell如 up∞mpany.com or follow company news on Twitter v治學 CampbellSoupCo. To
leam more about how we make our food and the choices behind the ingredients we use , visit
www.whatsinmyfood.com .

View source version on   busines翁wire .com:   https:llwww.businesswire.com/news/home/20180716005794/en/

     CONTACT;    Campbell Soup Company

INVESTOR    CONτACT:


Ken Gosnell , 856峭342也6081

ken_gosnell@campbellsoup.∞m


or

純正 DIA   CONTACT:

Thomas Hushen , 856-342~5227

thomas_hushen@campbellsoup.com

16 Jul2018 16:16 ET *Campbell Soup Co Recommends Hldrs Reject "Mini-Tender" Offer by Ponos            C為pLLC

(諮 ORE   TO FOLLOW) Dow Jones Newswires (212-4 16-2800)

July 16, 201816:16   Eτ(20:16   GMT)



Notes


       Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 41 of 343
    Press Release: Campbell Soup Company Recommends Shareholders Reject   "Mini-Tender" 。仟er   by   Pono忍
                                             Capital LLC

PUBLl SHE只:     Dow Jones &Company , Inc.


Load‘ Dale: July 17, 2018


  End of f) ocument




       Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 42 of 343
      Campbell Appoints Diego Palmieri Chief Marketing Officer, U.S. Meals
                                 Beverages
                                                           Financial Buzz
                                             July   12 雪 2018   Thursday 4:08 AM EST


Copyright 2018 Newstex LLC AII Rights Reserved

Lenglh: 639 words
Byline: BUSINESSWIRE L1 VE FEED

Bod


Jul 悟，  2018( Financial Buzz: 關p:/lwww.financìalbuzz越 com Delivered by Newstex) Campbell Soup Company
(NYSE: CPB) today announced the appointment of Díego Palmíeri as Více Presídent and Chief Marketing Officer,
U.S. 結eals ...verages, effective July 18, 2018. Diego will report to Roberto Leopardi , President，結eals ...verages.
This press release features multimedía. View the full release here:

https:l/www.busine咚咚wire.com/news/home/20180711005817/enl Diego Palmieri (Photo: Business Wire) As Chief
Marketing Officer , Diego will be responsible for all 忍spects of marketing and consumer connection in the United
States across the division's po內folío of brands , which includes Campbel沌， Chunky , Well Yes! , Slow Kettle ,
Swanson , V8 , Plum , Pace and Prego. 'Diego has spent hís career m翁 rketing and selling consumer products in the
United States and abroad ,' Leopardi said. 'He ís an accomplished marketer and experienced business le羽der with a
track record of growing businesses through a deep understandíng of brand value and success ín building e-
commerce ínto the marketíng and sales míx.' 看τhis company is built upon iconic b 惜只 ds that are not just recognized
on the store shelves , but are part of our daily lives and imagination ,' Palmieri said. 'The opportunity to leverage new
marketing st悶tegies ， including e-commerce , to ensure these brands contìnue to be part of our daily díet is
íncredibly excìting to me. I look forward to working with the Campbell team , agency partners and customers to
continue to delight consumers , drive growth and generate value.' Palmieri joins Campbell from SC Johnson , where
he spent more than two decades in v翁rious business roles 紋 nd nearly half his career in marketing. He was most
recently general manager of the company's Greater China business (Chin詣， Hong Kong and Taiwan). In this role he
built the company's entire e-commerce capabilíty ín China. previous旬， he managed the Glade Home Fragrance
business for all international m治 rkets and led the 訊Jccessful US acquisition of The Caldrea Company , including
Mrs. Meyer's , the fastest growing brand in the natural cleaning space‘ He also led the marketing for brands
including Off! Repellents and the Pledge Gr為 b-It electrostatic duster Hne. Palmíeri began hís career at Sanyo
Electric Co. and then Nestl Argentina where he managed the Maggí soup and bouillon busíness. P羽Imieri earned
his MBA from the Duke University Fuqua Business School and his undergraduate degree from Buenos Aires
Institute of Technology in Argentina. About Campbell Soup Company Campbell (NYSE:CPB) is dríven and inspired
by our Purpose , 'Real food that matters for life's moments.' We make 必 range of higt子quality soups and simple
me訟裕， beverages , snacks and packaged fresh foods. For generations , people have trusted Campbell to p




       Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 43 of 343
                   Campbell Appoints Diego Palmieri Chief Marketìng Officer , U.S.   結e紋 Is   Beverages

choices behind the ingredients we use , visit            www.whatsinmyfood.com.; View source version on
busines忍wire .com:      https://www.businesswire.com/news/home/20180711 005817 /en/


Load峭Date:   July 12, 2018


  End ofDocumcnt




      Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 44 of 343
    *Campbell Appoints Diego Palmieri Chief Marketing Officer, U.S. Meals &
                                                                眼 everages

                                                      Dow Jones Institutìonal News
                                            July 竹，     2018 Wednesday 8:15   P 結 GMγ



Copyright 2018 Factiva@, from Dow Jones
AIIF之ightsReserved




Copyright @2018 , Dow Jones & Company , Inc.


         DOW JONES


Length: 727 words

Body


11 Jul 2018 16:15 ET Press Release: Campbell Appoints Diego PalmÎeri Chief                    M敘 rketing   Officer , U.S. Meals &
Beverages

C紋mpbell      AppoÎnts Diego   P似的 ieri   Chief Marketing Officer, U.S. Meals & Beverages
CAMDE鼠，      N.J.--(BUSINESS   WIRE)ω-Ju 工 y   1 工，   2018 日向



Campbell Soup Company (NYSE: CPB) today announced the 泊 ppointment of Diego Palmieri as Vice President and
Chief Marketing Officer , U.S. Meals & Beverages ，。仟θctive July 18 , 2018. Diego will report to Roberto Leopardi ,
President , Meals & Beverages.

This      press      rele紛愁。    features    multimedia.                      View       the       full        release      here:
https:/Iwww.businesswire.com/news/home/20180711005817/en/

。iego   Palmieri (Photo: Business Wire)

As Chief Marketing Officer , Diego will be responsible for all aspects of marketing and consumer connection in the
United States across the division's portfolio of brand愁， which includes Campbell's , Chunky , Well Yes! , Slow Kettle ,
Swanson , V8 , Plum , P為Cθ 為nd Prego.

"Diego has spent his career marketing and selling consumer products in the United St滋es and abroad ," Leopardi
said. "He is an accomplished marketer and experienced business leader with a tr~如k record of growing businesses
through a deep understanding of brand value and success in building e-commerce into the marketing and sales
mix

"This company is built upon iconic brands that are not just recognized on the store shelves , but are part of our d紋 íly
lives and imagination ," Palmieri said. "The opportunity to leverage new marketing strategies. including e幽commerce ，
to ensure these brands continue to be part of our daily diet is incredibly exciting to me. I look forward to working
with the Campbell team , agency partners and customers to continue to delight consumers , drive growth and
generate value."



        Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 45 of 343
                 ..Campbell Appoints Diego Palmieri Chief Marketing   Officer， υ.S.   Meals & Beverages

Palmieri joins Campbell from SC 、John忌。n ， where he spent more than two decades in various business roles and
nearly half his career in marketing. He was most recently general manager of the company's Greater China
business (China , Hong Kong and Taiwan). In this 的le he built the company's entire e-commerce capability in China.
Previous旬， he managed the Glade Home Fragrance business for all international markets and led the successful
US acquisition of The Caldrea Company , including 臨時，說eyer's ， the fastest growing brand in the natural cleaning
space. He also led the marketing for brands including Off! Repellents and the Pledge Grab-It electrostatic duster
line. Palmieri began his career at Sanyo Electric Co. and then Nestlé Argentin 為 where he managed the M 翁。gisoup
and bouillon business.

Palmieri earned his MBA from the Duke University Fuqua Business School and his undergraduate degree from
Buenos Aíre給 Institute of Technology in Argentina.

About Campbell Soup Company

Campbell (NYS 在 :CPB) is driven and inspired by our Purpose , "Real food that matters for life's moments." We make
a range of high-quality soups and simple mea悔， beverages , snacks and packaged fresh foods. For generations ,
people have trusted Campbell to provide authentic , flavorfu1 and readily available foods and beverages that connect
them to each other , to warm memories and to what‘s important today. Led by our iconíc Campbell's brand , our
po付folio includes Pepperidge Farm , Bolthouse Farms , Arnott's , V8 , Swanson , Pace , Prego , Plum , Royal Dansk ,
Kjeldsen坊， Garden Fresh Gourmet , Pacific Foods , Snyder's of Hanover , Lance , Kettle Brand , KETTLE Chips , Cape
Cod , Snack Factory Pretzel Crisps , Pop Secret , Emerald , Late July and other brand names. Founded in 1869,
Campbell has a heritage of giving back and acting as a good steward of the planet's natural resources. The
company is a member of the Standard & Poor冶 500 and the Dow Jones Sustaínability Indexes. For more
information , visit www.campbellsoupcomp治ny.com or follow company news on Twitter via @CampbeIlSoupCo. To
learn more about how we make our food and the choices behind the ingredients we use , visit
www.whatsinmyfood.com .

View source version on businesswire.com: htlps:llwww.businesswire.com/news/home/20180711 005817/enl

     CONTACT:      Campbell Soup Company

MEDIA   CONTACγ:


結 ichelle   Reardon , 856-571-9911

結 ichelle…Reardon@campbellsoup.com

or

INVESγORCONγACT:


Ken Gosnell , 856柵342闖6081

Ken_Gosnell@campbellsoup.com

11 Jul2018 16:16 ET *Campbell Soup: Palmieri Joins Campbell From SC ‘John忌。只            >CPB

{話 OREτo      FOLLOW) Dow Jones Newswires (212-416-2800)

July 11 , 201816:16   在T   (20:16 GMT)



Notes

PUB Ll SHER: Dow Jones & Company , Inc.



      Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 46 of 343
                    *Campbell Appoints Diego Palmieri Chief 結arketing 0仔icer. U.S. 結eals & Beverages


Load-Dale: July 12, 2018


  :E nd 0 1' Document




       Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 47 of 343
                                  Campbell Declares Quarterly Dividend
                                                       Financial Buzz
                                             June 28 , 2018 Thursday 4:12 AM EST


Copyright 2018 Newstex LLC AII Righls Re served
Length: 278 words
Byline: BUSINESSWIRE          LlVE 月 ED


Body


Jun 28 , 2018( Financial Buzz: http://www.financialbuzz.com Delivered by Newstex) The Board of Directors of
Campbell Soup Company (NYSE:CPB) today declared a regular quarterly dividend on Campbell's capital stock of
$0.35 per share. The quarterly dividend is payable July 30 , 2018 to shareholders of record at the close of business
July 13 , 2018. About Campbell Soup Company Campbell (NYSE:CPB) is driven and inspired by our Purpose , 'Real
food that matters for life's moments.'

We   m忽 ke  a range of high.qualìty soups and simple mea 怡， beverages , snacks and packaged fresh foods. For
generatior嗨，  people have trusted C紋npbell to provide authentic , f1avorful and readily available foods and beverages
that connect them to each other, to warm memories and to what's important tod法y. Led by our iconic Campbell's
brand , our portfolio includes Pepperidge Farm , Bolthouse Farms, Arnott'毯， V8, Swanson , Pace, Prego, Plum, Roy但|
Dansk, Kjeldsens, Garden Fresh Gourmet, Pacific Foods, Snyde r' s of Hanover, Lance, Kettle Brand , K巳TTLE
Chips, Cape Cod , Snack Factory Pretzel Crisps, Pop Secret, Emera 肘， L紛te July and other brand n扇 mes. Founded
in 1869 , Campbell has a heritage of giving back and acting as a good steward of the planet's natural resources. The
company is a member of the Standard ...or's 500 and the Dow Jones Sustainabilìty Indexes. For more information ,
visit www.campbellsoupcompany.comorfollowcompanynewsonTwittervia@CampbeIISoupCo.Toleam more
必 bout how we make our food and the choices behind the ingredients we use , visit           www.whatsinmyfood.com.;
View source version on busine給swire.com:           https:llwww.businesswire.com/news/home泣。 180627006304/en/




Load-D毅te:     June 28 , 2018


  星~lld ufDtlC臨ment




       Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 48 of 343
                                    Campbell Oeclares Quarterly Oividend
                                                      Plus Company Updates(PCU)
                                                           June 28 , 2018 Thursday


Copyríght 2018 Plus Medìa Solutions Prìvate Li mited AII   只ights R臨 served




  ib f i ghts                   晶晶 EOlA.




Length: 255 words

Bod


CAMDEN: Campbell Soup Company has issued the following press release: The Board of Directors of Campbell
Soup Company (NYSE:CPB) today declared a regular quarterly dividend on Campbel l' s c紋pital stock of $0.35 per
share.γhe quarterly dividend is payable July 30 , 2018 to shareholders of record at the close of busine給s July 13,
2018. Campbell (NYSE:CPB) is driven and inspired by our Purpo怠。，“ Real food that matters for life's moments."
We make a range of high-qualìty soups and simple meals , beverages , snacks and packaged fresh foods. For
generations , people have trusled Campbell to provide authentic , flavorful and readily available foods and beverages
that connect them to each other , to warm memories and to wha t' s important today. Led by our iconic Campbell's
brand , our po此folio includes Pepperidge Farm , Bolthouse Farms , Arnott'翁， V8 , Swanson , Pace , Prego , Plum , Royal
Dansk , Kjeldsens , G紛rden Fresh Gourmet, Pacific Foods , Snyder's of Hanover, Lance , Kettle Brand , KETTLE
Chips , Cape Cod , Snack Factory Pretzel Crisps , Pop Secret , Emerald , Late July and other brand names. Founded
in 1869 , Campbell has a heritage of giving back and acting as a good steward of the planet' s natural resources.γhe
company is a member of the Standard & Poor's 500 and the Dow Jones Sustainabîlìty Indexes. For more
information , visit www.campbellsoupcompany.com or follow company news on Twi位er via @Campbe Il SoupCo.

To learn more about how we                   m為 ke    our      food   為 nd    the choices behind the ingredients we use , visit
www.whatsinmyfood.com .


Load-Date: June 28 , 2018


   長:11泣。 fDocument




        Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 49 of 343
                   Press Release: Campbell Declares Quarterly Dividend
                                                       Dow Jones Institutional News
                                              June 27 , 2018 Wednesday 9:20 PM GMT


Copyright 2018 Factiv器還ìl，持。 m DowJones
AII Rights Reserved




Copyrig悅。 2018量 Dow     Jones   &Company , Jnc.


        DOW   JONES 子



Length: 319 words




Campbell   Decl 治 res   Quarterly Dividend
CM哩。E訟，   N.J. …… (BUS 工錢ESS     W 工 RE) “曲 June   27 , 2018--

The Board of Directors of Campbell Soup Company (NYSE:CPB) today declared a regular quarterly dividend on
Campbell's capital stock of $0.35 per share龜 The quarterly dividend ís payable July 30 , 2018 to shareholders of
record at the close of busíness July 13 , 2018.

About Campbell Soup Company

Campbell (NYSE:CPB) is driven and inspired by our Purpose ，喂eal food that matters for life's moments." We make
為 range of high-qu 訟 lìty soups and simple meals , beverages , snacks and packaged fresh foods. For generations ,
people have trusted Campbell to provide authentic , flavorful and readily available foods and beverages that connect
them to each other , to warm memories 為 nd to wha t' s important today. Led by our iconic Campbel均 brand ， our
portfolio includes Pepperidge Farm , Bolthouse Farms , ArnoU's , V8 , Swanson , P治C兮， Prego , Plum , Royal Dansk ,
Kjeldsens , Garden Fresh Gourmet, Pacific Foods , Snyder's of Hanover, Lance , Kettle Brand , KETTLE Chips , Cape
Cod , Snack Factory Pretzel Crisp錢， Pop Secret , Emer紋闕， Late July and other brand names. Founded in 1869 ,
Campbell has a heritage of giving back and acting as a good steward of the planet's natural resources. The
company is a member of the Standard & Poor's 500 and the Dow Jones Sustainability Indexes. For more
information , visit www.campbellsoupcompany.com or follow company news on τwitter via 學CampbellSoupCo. To
learn more about how we make our food and the choìces behind the ìngredients we use, visit
www.whatsinmyfood.com .

View source version on businesswire.com: https:llwww.businesswire.com/news/home/20180627006304/en/

      CONTACT:     Campb自 11       Soup   Co訊pany



INVESτQRCQNγACτ;


Ken   Gosne好， 856-342岫6081


Ken_Gosnell@campbellsoup.com


       Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 50 of 343
                             Press Release: Campbell Declares Quarterly Dividend

or

MEDIA CONTACτ;

Nicky Thomson , 856-342峭毛
                        6283


Nicole_Thomson@campbellsoup.com

(END) Dow Jones Newswires

June 27 , 2018 17:20 ET (21 :20 GMT)



Notes

PUB Ll SHER: Dow Jones & Company , Inc.



Load-Date: June 28 , 2018


     End ofDocumcnt




        Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 51 of 343
                              Velcro Sequel Sticks With 'Hook and                   Loop建

                                                         ~ID   Supra
                                            June 詣 .2018 Wednesday 8:36 PM EST


Copyright 2018 Newstex LLC AII Rights R，告served

Length: 250 words
Byline: Winthrop Weinstine , P.A.




Jun 20. 2018{ JD Supra: http://www.jdsupra.com Delivered by Newstex) On the heels of discussing trademark
genericide through the Anything is Pop到cle[1] prism yesterday , let us turn our attention back to Velcro[句， whois at it
again. this time m紋ing a genericid紛紛que l. The sequel is called 'Thank You for Your Feedback - Do叭 Say
Velcro.'[3] Li ke any sequel I've ever 給ee衍， I'm not feeling Ve泌的's second attempt either , so Napolean Dynamite[.呵，
please.don't do It間. What the Velcro sequel does offer are many crowd啥。 urced generic alternatives toVelcp。這
'hook 治nd loop' preference. No thanks , Velcro says it's sticking with its chosen noun and generic term. The thing 拾，
Velcro doesn't get to decide this one. What I'd really like to see from Velcro next time, is whether the videos moved
the needle on whether Velcrohas at least 51 % brand meaning[6]. [ 1]:

https:l/www.duetsblog.comJ20 18J06/articles/advertising/m ission-popsicle-halting.耐心-tr紋demark-meltl [ 2]:
h設ps:Jlwww.duetsblog.com/20 17/1 O/articles/articles/hook也 nd-Ioop-meet-chutes-and-Iaddersl      [ 3]:
https:llwww.youtube.com/watch?v=ZLWMQLMiTPk [吋                     https:llen.wikipedia.org/wiki/Napoleon_Dynamite [
5]:                                                       https:l/www.google.com/search?source=hp.. .ljQpW7COII-
UtQXDn5_YCg...為 poleon+dynamite+sequel...napolean+dynamite+紋。 ...I=psy-
ab.1.0.0i1 Ok1110.568.5612.0.8368.20.20.0.0.0.0.115.1912.14j6.20.0....0...1.1.64.psy-
ab..0.20. 惜的… OjOi131 k1.0井村9…WUZ 1Y E                           的:
https:llwww.duetsblog.com役。 13/09/articles/tradem毅然slmore-on-pretzel-crispsl




Load-Dale: June 21 , 2018


  En話 。fDoc豆豆渣lcnt




       Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 52 of 343
                             Mission Popsicle: Telling You It.s a Brand?
                                                              JD Supra
                                                June 19, 2018 Tuesday 7:51 PM EST


Copyrighl 2018 Newslex LLC AII Rights Reserv惡d
Length: 566 words
Byline: Winthrop    Weinstir裙， P.A.


Body


Jun 嗨， 2018( JD Supra: http://www.jdsupr忍 .com Delìvered by Newstex) Welcome to another edition of Generícíde
Watch[1] , where we consider brands on the edge , working hard to maintaín brand status andexclusive rights , while
trying to avoid tr紛demark genericide[勾. The primary me治 ning to the relevant publìc[3] decides genericness ,
sotrademark owner紋 willtryto influence[4] how consumers understandthe word , to maintain at le法仗的% brand
meaning ‘入s we've written before , one of the ways[5] to 紛 pot a brand on the edge is tofind the word 'brand'[6] on
product p翁ckaging ， usually[7] with theclaimed owner's preferred generic name[8] for the goods. That is one way of
telling[9] or remínding consumers[10] it's a brand name , but saying so , doesn't necessarily make it so[11] ,
@念pecially when the 'preferred' name is a mouthful[12] or unnatural[13]. Popsicle is one ofthose on a mission[1 句 to
prevent its trademark rights from melting away.

Having said th訓， even if Popsicle dips below 50% brand meaning , the visual identity is still ownable[15]: The word
was coined almost a century[16] ago , so Unilever is asking the folks to not use it as a noun[1 乃， instead as an
adjective[18] modifying the noun: ice pop[19]. So , will the folks follow the instructions? By the way , love this vintage
typeface for Popsicle , which used to be the subject of registration[20]:lronical 旬， it calls to mind 羽 similar typeface ,
questioning whether Mission Popsicle , is eh , possible:Anything is possib悔， but do use翁 of visual puns like this[21]
help (or hu的 to melt Popsicle as a brand? [ 1]: https:/lwww.duetsblog.com/tags/genericide-watch/ [ 2]:
https:/lwww.duetsblog.comltags/trademark-genericide/                    3]:
https:/Iwww.duetsblog.coml2013/09/a計icles/trademarks/more-on-pretzel開crispsl                 4]:
https:/Iwww.duetsblog.com/2009/09/articles/trademarks/kleenex%c2%acae棚not-wanting-to也low-比some也teps-to-
avoid-trademark帽 genericidel       [ 5]:          http念:lIwww.duetsblog.com垠的 2/07/a成icles/trademarks/when-is-a-ball park關
frar袱-a-ballpark-令ankl     [ 6]:                 https:l/www.duetsblog.∞ m/20 17/04/articles/advertising/heres-to-calli 吋伽the-
kettle-brand-tool [ 7]:                    https:llww叫N.duetsblog.com/2013/08/articles/trademarks/jell-o-revivedl   [ 句:
總ps:/Iwww.duetsblog.∞ m/2017/10泊的icles/a 吋icles/hook也叫“loop-meet-chutes-and-Iaddersl        [ 9]:
https:llwww.duetsblog.com/2017/1 O/articles/articles/hook-and-Ioop-meet-chutes-and-Iaddersl [ 10]:
楠ps:llwww.duetsblog.∞m/2013/02/articles/trademarks/generic-product-names也categoriesl                   [   1 句:
https:llwww.duetsblog.com/20 17/04/articleslarticles/when-is-a-du ck偏伽goose-or-a-ham-a-brandl [ 12):
https:llwww.duetsblog.com/2009/04/articles/trademarks/unlawful輛to-rolle巾lade-an-important-Iesson-in-
productservice-namingl [ 13]:                     https:llwww.duetsblog.com/2017/10均rticles/articles/hook-and-Ioop-meet-
chut帥部ld-Iaddersl            [ 14]:                   https:llwww.popsicle.com給icle-trademark-family [ 15]:
https :/Iwww.duetsblog.com/20 1510 1/articles/trademarks/owning-the-visua I-identity-of-a-generic幽wordl [ 16]:
http翁 :llen.wikipedia.org/wiki/Popsicle_(brand)                        17]:
https:/Iwww.google.com 給earch?q=popsicle+noun...=isch...=u...rce=univ... X. ..=OahUKEwiE拉的:訂IYn吋1諒iwd3bAhVDZKwK抖 d
TXCZ結 Qs叫   AQωIt
                仇A.傲川….叫. 站哈
                           25鉛60ι
                                ....=1叮326 [刊1 向昨
                                …                          惋
                                                           h t役tp
                                                                餌玄:1鄉/妳
                                                                 s   www.p  仰op
                                                                              阿 剖i
                                                                                s




       Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 53 of 343
                            Mission Popsicle: Telling You It's a Brand?


Load“Date: June 20 , 2018


  Eml ()f Docu 臨的lt




       Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 54 of 343
 Snack Factory Expands Li ne Of Thin And Crunchy Pretzel Crisps With Two
                        New Flavor Innovations
                                                    Plus Company Updates(PCU)
                                                        June 14 , 2018 Thursday


Copyright 2018 Plus Media Solutions Private Lí mited AII Rights Reserved




  yf i ghtt                  究尋

                              尋
                                  晶晶紛 IA




Length: 414 words

Bod


CHARLOTTE: Snack Factory has issued the folfowing news rele訟se: Sn法 ck Factory , a recent addition to τhe
Campbell Soup Company's snack portfol泊， today announces the I似mch of two new flavorful additions to the
beloved Pretzel Crisps174; lin e-Sourdough and Cinnamon Suga r. Snack Factory174; Pretzel Cri部s174; are on a
mission to make snackers nationwide "Rethink Your Pretzel174; with these new savory and sweet crunchable
                                                                           !I


offerings. Artisan Style Sn綜ck Factory Sourdough Pretzel Crisps174; deliver an authentic tangy sourdough flavor
that consumers love with Pretzel Crisps174; product's signature light and c付給 py crunch.

With this classic taste , the Snack Factory Sourdough Pretzel Crisps 174; pair perfectly with deli meats , cheeses and
spreads. For those with a sweet tooth , new Deli Style Snack Factory Cinnamon Sugar Pretzel Crisps174; are
generously se紛soned with cinnamon and sugar for the perfect sweet and salty trea t. Enjoy Snack F治 ctory
Cinnamon Sugar Pretzel Crisps174; straight from the bag or pair with fresh fruit , whipped topping or chocolate dips
for a permanent spot on the dessert table.         "We love pairing on-trend flavors with our light and crispy 斜斜揖|
Crisps174; to create delicious additio悶 to the Snack Factory po叫folio ，" says Syree泊 Norwood ， Senior Brand
Manager for Snack Factory. "Authentic Sourdough has a unique f1 avor profile that pretzel fans will love. Cinnamon
Sugar , which continues to dominate the innovation landscape, when combined with Pretzel Crisps174; creates salty
sweet perfection." At around 100 calories per serving these new additions continue Snack Factory事s tradition of
snacks packed full of flavor and versatility th為t you can feel good about eating. Find the new Snack Factory Pret泛el
Crisps 174; in the deli section of grocery 念tores nationwide. For more information about the new Pretzel Crisps174;
flavors and the entire Snack Factory portfolio , ple翁se visi t: www.pretzelcrisps.com.               ABOUT SNACK
FACTORY174;: Since 2004 , Sn為ck Factory has reinvented the pretzel category with Pretzel Crisps174; , winning
over the hearts 紛nd taste buds of snackers everywhere as the world's first pretzel-shaped cracker. Today , Snack
Factory is dedicated to providing consumers with innovative and delicious clea川的el snacks. Based in Charlotte ,
NC, Snack Factory products are distributed nationally through grocery stores , mass merchandisers , convenience
stores and club stores. For more information , visit        www.snackfactory.com .


Load.‘Date: June 14 , 2018


   E三亞述 uf Dvcumcnt




        Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 55 of 343
   Press Release: Snack Factory Expands Li ne Of Thin And Crunchy Pretzel
                   Crisps With τwo New Flavor Innovations
                                                Dow Jones Institutional News
                                           June 13 , 2018 Wednesday 12:00 PM GMT


Copyrìght 2018 Factìva @, from Dow Jones
AII Rights Reserv睡。




Copyríght @ 2018 , Dow Jones & Company , Inc.



  n     DOW JONES 叫于iS 'V~.            S


Length: 710 words

Body


Snack Factory Expands Li ne Of Thin And Crunchy Pretzel Crisps With Two New Flavor Innovations

Fan Favorite Pretzel Crisps Now Available in Sourdough and Cinnamon Sugar

PR Newswire

CHARLOTTE , N.C. , June 13, 2018

CHARLOTTE , N.C. , June 13, 2018 IPRNewswirel …Snack Factory , a recent 為ddition to The Campbell Soup
Company's snack portfolio , today announces the launch of two new flavorful additions to the beloved Pre紋。i
Crisps(R) line幽δourdough and Cinnamon Suga r. Snack Factory(R) Pretzel C付給 ps(只) are on a mission to mωke
snackers nationwide "Rethink Your Pretzel( 只)" with these new savory and sweet crunchable offerings.

Artisan Style Snack Factory Sourdough Pretzel Cri叩s( 民) deliver an authentic tangy sourdough flavor that
consumers love with Pretzel Crisps(R) product's 紋。 nature light and crispy crunch. With this classic taste , the
Snack Factory Sourdough Pretzel Crisps(R) pair perfectly with delì meats , cheeses and spreads. For those with a
sweet tooth , new Deli Style Snack Factory Cinnamon Sugar Pretzel Crisps(只) are generously seasoned with
cinnamon and sugar for the perfect sweet and 容alty treat.虹口Ijoy Snack Factory Cinn法mon Sugar Pretzel Crisps(只}
straight from the bag or pair with fresh fruit , whipped topping or chocolate dips for a permanent spot on the dessert
table.

"We love pairing on-trer叫 flavors with our light and crispy Pretzel Crisps(R) to cr帥te delicious additions to the
Snack Factory po吋Olio ，" says Syreeta Norwood , Senior 8rand Manager for Snack Factory. "Authentic Sourdough
has a unique flavor profile that pretzel fans will love. Cinn為 mon Sugar , which continues to dominate the innovation
landscape , when combined with Pretzel Crisps(R) creates salty sweet perfection."

At around 100 calorie話 per serving these new additions continue Snack Factory's tradition of snacks packed full of
flavor and versatility that you can feel good about eating. Find the new Snack Factory P 締結el Crisps(R) in the delî




       Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 56 of 343
        Press   Rele為se:   Snack Factory Expands Li ne Of Thin And Crunchy Pretzel Crisps With Two New Flavor
                                                       Innovations

section of grocery stores nationwide. For more information about the new Prelzel Crisps(R) flavors and the entire
Snack Factory po吋'0 1 吟， please visi t: www.pretzelcrisps.com.

ABOUT SNACK FACTORY(R) :

Since 2004 , Sn教ck F訟ctory has reinvented the pretzel category with Prelzel Crisps(R) , winning over the hearts and
taste buds of sn為ckers everywhere as the world's first pretzel-shaped cracke r. Today , Snack Factory is dedicated to
providing consumers with innovative and deliciou忠 clean-Iabel snacks. B紛紛ed in Charlotte , NC , Sn為ck Factory
products are distributed nationally through grocery stores , mass merchandise俗 convenience stores and club
stores. For more information , visit www.snackfactory.com.

ABOUT CAMPBELL SOUP COMPANY:

Campbell (NYSE:CPB) is driven and inspired by our Purpose ，錢只eal food that m訟tters for li俗's moments." We make
a range of high-quality soups and simple me治怡， beverages , snacks and packaged fresh foods. For generations,
people have trusted Campbell to provide 翁uthentic， flavorful and readily available foods and beverages that connect
them to each other, to warm memories and to what's important today. Led by our iconic Campbell's brand , our
po 吋吋fo叫Ii沁
          oi泊
            n可 cludes Pepper站 ge Farm , Bolthouse Farms , Arno鈍's ， V8 , Swanson , Pace , Prego , Plum , Royal Dansk ,
Kjeldsens , Garden Fresh Gourmet, Pacific Foods , Snyder's of Hanover , Lance , Kettle Brand , KETTLE Chips , Cape
Cod , Snack F為 ctory Prelzel Crisps , Pop Secret , Emerald , Late July and other brand names. Founded in 1869,
Campbell has a heritage of giving back and 訟cting as a good steward of the planet's natural resources.γhe
company is a member of the Standard & Poor's 500 and the Dow Jones Su訟法 inability Indexes. For more
information , visit www.campbellsoupcompany.com or follow company news onτwitter via @CampbeIl SoupCo.τo
leam more about how we make our food and the choices behind the ingredients we use , visit
www.whatsinmyfood.com .

View    偕
        0 ri旬
            gi趴
              n翁訓1   content   蚓
                               w it伽
                                   h   multimedia:   ht設tp:圳
                                                           /ρlwww 矗♂
                                                                   prnewswir陌
                                                                            'e.coml州
                                                                                   news.
                                                                                       心峭贓瞞帽.儷f
                                                                                              伺
                                                                                              冊
                                                                                              r的
                                                                                               el怡
                                                                                                 eases/snack
                                                                                                           仔《←-f.
                                                                                                               旭 actor
                                                                                                                     句y-幽-e
thin-and-crunchy
               少"φpr昀.灣@絨t絃
                          ze剖I-cr叫isps-with-two-new-flavor-怕


SOURCE Snack           Factorγ

ICONTACT: Tracy Dabakis , marlo marketing , 617-375-9700 , tdabaki話@marlomarketing.com

lWeb site: http://www.snackfactory.com

(END) Dow Jones Newswires

June 13, 201808:00 ET (12:00 GMT)



Notes

PUB Ll SHER: Dow Jones & Company , Inc.


Load-Dale: June 14 , 201 忍


  End   ofÐuc盟ment




        Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 57 of 343
 Snack Factory Expands Li ne Of Thin And Crunchy Pretzel Crisps With Two
                        New Flavor Innovations
                                                        Contify Retail News
                                              June   叫， 2018 Wedne呵呵 6:30AM    EST


Copyright 201 B Contify .com AII Rights Reserved

Lenglh: 309 words

Body


June 13 …Snack Factory , a recent addition to τhe Campbell Soup Company's snack portfolio , today announces the
i冶
 au圳附
    n 州
      C h 叫
          0 f 1\枷
               NO new 如
                      fi泊翁制
                          vor巾
                             f仇u扣l additions to the beloved 抖P草句
                                                               削
                                                               re
                                                                叫e tz
                                                                    ze
                                                                    絃 叫I Crisps lir愣
                                                                                   1冶
                                                                                    e-刪δ
 F訟ctor叩 y Pretzel Crisps are on a mission to make snacker陌              s nationwide "Re剖thi怕
                                                                                             nk Your Pretzel" with these new
savory and sweet crunchable offerings.

Artisan Style Snack Factory Sourdough Pretzel Crisps deliver 治 n authen1ic tangy sourdough f1 avor that consumers
love with Pretzel Crisps product's signature light and crispy crunch. With this classic taste , the Snack Factory
Sourdough Pretzel Crisps pair perfectly with deli me紋綴， cheeses and spreads. For those with a sweet tooth , new
Oeli Style Snack Factory Cinn我mon Sugar Pretzel Crisps are generously seasoned with cinnamon and sugar for
the pe行ect sweet and salty treat. Enjoy Snack Factory Cinnamon Sugar Pretzel Crisps straight from the bag or pair
with fresh frui l. whipped topping or chocola1e dips for a permanent spot on the dessert table.

"We love pairing on-trend f1 avors with our light and crispy Pretzel Crisps to create delicious 削ditions to the Snack
Factory po肘。lio，" says Syreeta Norwood , Senior Brand Manager for Snack Factory. "Authentic Sourdough has a
unique flavor profile that pretzel fans wìll love. Cinnamon Sugar, which continues 10 dominate the innovation
landscape , when combined wìth Pretzel Crisp為 creates salty sweet perfection."

At around 100 calories per serving these new additions continue Snack Factory's tradition of snacks packed full of
f1 avor and versatility th削 you can feel good about eating. Find the new Snack Factory Prelzel Crisps in the deli
section of grocery 發tores nationwide. For more information about the new Pretzel Crisps f1 avors and the entire
Snack Factory portfolio , please visit: www.pretzelcrisps.com.

Source: Snack Factory


Load-Dale: June 13, 2018


   尼亞忌。 fDoc 總謊話的成




        Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 58 of 343
GreenBiz Recognizes Campbell's Andrea Chu as '30 Under 30' Sustainability
                                Leader
                                                           Financial Buzz
                                                  June 5, 2018γuesday 4: 11 AM   ESτ



Copyrìght 2018 Newstex LLC AII   F之ìghts   Reserved
Length: 896 words
Byline: BUSINESSWIRE Ll VE FEED

Bod


JlυmO
    岱 丘， 抬
      6  2 01悠
             幫{ Fin
             8    泊
                  1冶ar倪
                      1沁
                       ci惱
                         郤IB
                         a 恥 υz
                              詔砰玄玄:h
                                   械役 p:必
                                        IIwww
Business Cmυmcil for SlυJS討tai訥
                              n淪翁 bl冶
                                    e Developrπment today named Campbell's Andrea Chu , as one of the 2018 '30 Under
30 ,' a globallist of leaders from across sectors who are shaping the next generation of sustainable business. This
press release fealures multimedia. View the full release here:

https:l/www.businesswire.com/news/home/20180604006456/en/AndreaChu.su結tainable                     agriculture   為 nalyst，
C為 mpbell   Soup (Photo: Busine兮兮 Wire) In her role as 以Jstainable agriculture analyst at Campbe時， Chu , 26 , is
focused on raising standards for suppliers , setting sustainable sourcing goals and tackling specific ingredients. She
developed CampbeU's 你st enterprise-wide sustainable agriculture strategy , which provides greater transparency to
consumers about how their food is grown. '1 have high 法spiratîons for what we can achieve as a company，的 saîd
Chu. "At Campbell , I'm working to support farmers and on-farm conservatîon and reconnect consumers to how their
food is grown , showing that 念griculture can be a force for good." The 30 individuals being honored come from eight
countries on four continents.γhey work for multinational corporations , innovative startups , social enterpris。心，
nonprofit organizations , government 為gencies and academi伐，γhese young men and women represent the future of
sustain為 bility inside companies and institutions ,' said GreenBiz Group chairman and executive editor Joel Makower.
'In that regard , I couldn't be more optimistic about the future of the sustainability profession , and the benefi1s that
will inure to these individu訓 s' organizations and 10 society overal l." 'Andrea is a role model for the future of the
su討郤 nabîlity profession and our culture at Campbell ,' said Dave Slang洽， Vice President, Corporate Responsibility
and Chief Sustainability Offic令人 Campbell Soup‘ 'Since joining Campbe話's ， she has partnered with stakeholders
throughout the company to bring about positive change.' Chu joined Campb尉's in 2017 from the Environment紋i
Defense Fund where she worked 綿綿ckle environment翁 1 issues in the agricultu的 1 commodity supply chain. A New
Jersey n 訟tive ， she developed a passion for nature while exploring National Parks with her family. Her focus fixed on
agriculture while working on farms during her college summers. Through her role on the Campbell sus1ain 必 ble
agriculture team , Chu is directly influencing change in the food system. View 1he full 'GreenBiz 30 Under 30' list
here:          https:llwww.greenbiz.com/30under30 About Campbell Soup Company Campbell (NYSE:CPB) îs drîven
and inspired by our Purpose , 'Real food that matters for life's moments.' We make a r必 nge of high-qualîty soups
and simple meals , beverqge說， s




       Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 59 of 343
               GreenBiz Recognizes Campbell's Andrea Chu as '30 Under 30' Sustainability Leader

About GreenBiz Group GreenBiz Group is the leading media and events company at the intersection of business ,
sustainability and innovation. We vÎew climate change and other global environment泌的allenges as eXÎstential
threats to business and society. as well as significant opportunities. We help our audiences 一- large and small
companies , utilities , government agencies and others - navigate the emerging technologies , busir防部 practices.
policies and societal expectations they 悶ed to know to succeed. We achieve this through media , events , research
and a membership ne1work of corporate sustainability professìonals.             www.greenbiz.com About World
Business Council for Sustainable Developmer設 WBCSD is 治 glob訟， CEO-Ied organi抽tion of over 200 leading
businesses working together to accelerate the transition to a sustainable world. We help make our member
companies more successful and sustainable by focusing on the maximum positive impact for shareholders , the
environment and societies. Our member companies come from all business sectors and all major economies ,
representing a combined revenue of more than US$8.5 trillion and with 19 million employees. Our Global Ne1work
of almost 70 national business councíls gives our members unparalleled reach across the globe. WBCSD is
uniquely positioned to work with member companies along and across value chain忍 to deliver high-impact business
solutions to the most challenging sustaìnability ìssues.                www.wbcs仗。rg; View source version on
businesswìre.co倪鴻ps:llwww.businesswire.∞m/news/home/20180604006456J，的/



Load.Date: June 5. 2018


  E自泣。fDQcumellt




      Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 60 of 343
  /Campbell Appoints Robe付。 Leopardi President, Campbell Meals &
/\Beverages
      \ B u s i n e s s Wire
                                          May 23 , 2018   Wednesdωy   12:30 PM GMT


Copyright 2018 Business   Wir醋 .Inc.


Distribution: Photo Desks; Business Editors; Food/Beverage Editors
Length: 561 words
Dateline:   CA結 DEN ，     N.J.




Campbell Soup Comp為ny (NYSE:CPB) appointed Roberto Leopardi as President , Campbell Meals & Beverages.
Leopardi , 53 , will lead the division that inciudes Campbell's North American soup , sauces and shel手stable
beverages brands , as well as Pacific Foods and Plum. Leopardi will report to Luca Mignini , Chief Operating Officer
and start at Campbell effective June 4 , 2018.

This      press      rele為se     features    multimedia.                 View     the       full     release       here:
https:llwww.businesswire.com/news/home/20180523005239/en/

Leopardi    (Photo: 恥的兮兮兮         Wire)

"Roberto brings extensive consumerψackaged goods industry experience where he has built , grown and
transformed global bu發inesses ，" said Mignin i. "He will offer a fresh perspective to the division that is home to many
of our iconic brands. Roberto will pl議y a critical role in delivering 紛gainst our strategic priorities of stabilizing and
then sustaining strong financial results for this important Campbell division."

Leopardi joins Campbell from SC Johnson , where he spent 24 years leading and transforming SC Johnson
operations around the world , inciuding the U.S. , Europe , Japan , Korea , Australìa , New Zealand and Mexico. He has
extensive general manager experience , most recently as Vice President of North America Marketing where he was
responsible for driving sales and market share growth for SC Johnson's portfolio of brands in the U.S. and Canada.
Under his leadershìp, his dìvision grew share through effective 心commerce strategies driven by digital activation
and new product introductions是 Leop治rdi started his career at Nestlè where he spent four years working in various
marketing roles.

Leopardi graduated from Bocconi University in Italy with a bachelor's degree in business , economics and statistics.
He is also a graduate of the Senior E己xecutive Program at INSEAD , one of the world's leading and largest graduate
business schools.

About Campbell Soup Company

Campbell (NYSE:CPB) is driven and inspired by our Purpose , "Real food that m訓ters for life's moments." We make
a range of high-quality 怠。 ups and simple meals , beverages , snacks and packaged fresh foods. For generations ,
people have trusted C治 mpbell to provide authentic , flavorful and readily av糾紛 ble foods and beverages that connect
them to each other, to warm memories and to what's important today. Led by our iconic Campbell's brand , our
portfolio includes Pepperidge Farm , Bolthouse Farms , ArnoU's , V8 , Swanson , Pace. Prego , Plu桶， Royal Dansk ,
Kjeldsens , Garden Fresh Gourmet, Pacific Foods , Snyder' s of Hanover, Lance , Kettle Brand , KEττLE Chips , Cape
Cod , Snack Factory Pretzel Crisps , Pop Secret. Emerald. Late July and other brand names. Founded in 1869,



       Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 61 of 343
                           Campbell Appoints Roberto Leopardi President, Campbell Meals & Beverages

Campbell has 發 heritage of giving back and acting as           a good steward of the pl發net's natural resources. The
company is a member of the S能 ndard & Poor's 500               and the Dow Jones Su給tainability Indexes. For more
inform斜ion ， visit www.campbellsoupcompany.com or              follow company news on τwitter via
@CampbellSoupCo . To learn more about how we make              our food and the choices behind the ingredients we use ,
visit      www.whatsinmyfood.com .

View source version on businesswire.com: https:llwww.businesswire.com/news/home泣。 180523005239/enl



CONT ACT: Campbell Soup Company
INVESTOR CONTACτ:
Ken Gosnell , 856-342-6081
ken_gosnell@campbellsoup.com
or
MEDIA CONTACT:
Thomas Husher丸 856-342志227
thomas_hushen@campbellsoup.com
http://www.busine部wire.com




Leopardi (Photo: Business Wire)



Load-Date: May 24 , 2018


  End   of l) ()C Il指給話t




        Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 62 of 343
 Campbell Appoints Roberto Leopardi President, Campbell                                       輯 eals    Beverages
                                                      Financial Buzz
                                           May 23 , 2018 Wednesday 6:12 PM EST


Copyright 2018 Newstex LLC AII Rights Reserved

Length: 546 words
Byline: BUSINESSWIRE LlVE FEED

Body


位 ay 23 , 2018( Financial Bu泣: http://www.financialbuzz.com Delivered by Newstex) Campbell Soup Company
(NYSE:CPB) appointed Roberto Leopardi as President, Campbell Meals ...verages. Leopardi , 53 , will lead the
division that includes Campbell's North American soup , sauces and shelf-stable beverages brands , as well as
Pacific Foods and Plum. Leopardi wiU report to Luca Mignini , Chief Operating Officer and start at Campbell e汗。ctive
June 4 , 2018. This press release features multimedia. View the full release here:

https:llwww.businesswire.com/news/home/20180523005239/en/ Le。如 rdi (Photo: Business Wire) ，只oberto brings
extensive consumer中治ckaged goods industry experience where he has built, grown and transformed global
businesses ,' said Mignini. 'He will offer a fresh perspective to the division that is home to many of our iconic brands.
Roberto will play a critical role in delivering against our strategic priorities of stabilizing 綜 nd then sustaining 念trong
financial results for this important Campbell division.' Leopardi joins Campbell from SC Johnson , where he spent 24
years leading and transforming SC Johnson oper訓ions around the world , including the U.S. , Europe , Japan , Korea ,
Austral泊， New Zealand and Mexico. He ha發 extensive general manager experience , most recently as Vice
昕re
p  師 釗id
     S 曲  朮t of 加
         en     N O 吋咐 h America Marketing where 楠 h ew
                                                      糊 as
                                                         盯re
                                                           的 sp
                                                              仰 Oη
                                                                 紹S釗
                                                                   蚓ib
                                                                     枷 i始
                                                                        e 枷昕r driving sa
                                                                          fo
                                                                           O           d
                                                                                       齡
Johnson'冶   s por卅t仔foωlio 叫
                           0 f brands in the U.S. and Canada. Under his leadership , his divi給ion grew share through
effective 令commerce strategies driven by digital activation and new product introductions. Leopardi started his
career at Nestl where he spent four years working in various marketing roles. Leopardi graduated from Bocconi
University in Italy with a bachel缸's degree in business , economics and 糊tistics. He is also a graduate of the
Senior E己xecutive Program at INSξAD ， one of the world's leading and largest graduate business schools. About
Campbell Soup Company Campbell (NYSE:CPB) is driven and inspired by our Purpose , 'Real food that maUers for
life's moments.' We make a range of high-quality soups and simple meals, beverages, snacks and packaged fre的
foods. For generations , people have trusted Campbell to provide authentic , f1 avorful and readily available foods and
beverages that connect them to each other, to warm memories and to what's important today. Led by our iconic
Campb阱's brand , our portfolio includes Pepperidge Farm , Bolthouse Farms , ArnoU's , V8 , Swanson , Pace , Prego ,
Plum , Royal Dansk, Kjeldsens , Garden Fresh Gourmet , Pacific Food紋， Snyder's of Hanover, Lance , KeUle Brand ,
KETTLE Chips , Cape Cod , Snack Factory Pre給el Crisps , Pop Secret，在merald ， Late July and other brand names.
Founded in 1869事 Campbell has a heritage of giving back and acting as a good steward of the planet' s natural
resources. The company is a member of the Standard ...or's 500 and the Dow Jones Su




Load-Date: May 24 , 2018


  End ùfHocumellt



       Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 63 of 343
  Li ke 諮ackRub   becoming Google , Austin's Lantana Hummus had to change
    its name to really soar; Annual revenue on way to $40 甜 for fast..growing
                                  snack maker
                                                   Austin Business Journal     (Texa吋

                                                       May 泊 J 2018 Wednesday


Copyright 2018 American City Business Journal , Inc. AII Rights Reserved




Length: 861 words
Byline: Will Anderson

Bod


在at Well Embrace Life had done 為 Imost everything righ t. It created one of the top-selling hummus brands in the
country with a focus on fresh , distinctive flavors that made it stand out from the beige chickpea crowd.

τhere    was only one problem: Consumers couldn't remember the name.

MaU Gase took over as CEO of the business in December 2015 , around the time its headquarters moved to Austin.
Up to that point it had been run remotely with a nominal home base in the AtI念 nta suburbs.

Gase hγ，絃
        ad pr'
             挖ev泌iousl句
                      y been pr伶 esi治
                                    den
                                      吋t and CEO of sauce maker                St知
                                                                                 ubb's   Legendary Bar-“品
蚓it趴
w  h a long hi洽stor句
                   y and 昀
                         r ec
                            ∞ ogni泣
                                  zed n淘
                                       l街
                                        arme. One of his 話 rst acts 說          Eat   Weli Embrace Life was to kick off a complete
rebranding , including scrapping its wordy monike r.

With the help of Austin marketing agency McGarrah               Jesse兮，    a new brand emerged: Lantana      Hummu弱，   named after
a family of colorf叫 tropical flowers.

"We were an established product. but we had to make a change ," Gase said. "When we did market research 為 nd
asked people their favorite hummus , they might say Sabra or Grandma's Humus if it was here in Austin , and then
they'd say , 'Oh and 1 really like this one with a striped lid.'"

Hummus is typically made with garbanzo beans , aka chickpeas. But L翁ntana stands out by usìng other legume合
and vegetables as the base for its hummus; with eight primary flavors spanning the gamut from white bean to
edamame to beet , it's still 教 top-seller after the name change. Excluding private-Iabel products , Lantana ranks No. 3
for sales among U.S. hummus brands , after Sabra (a joint venture by PepsiCo and Israel且based Strau忍s Group)
and Cedar's , according to IRI data.

書'Our   big challenge has never been our flavors ,"        G法se   said. "When people try 役， we've got a fan."

Now the company , legally known as Hummus Gourmet LLC , is venturing into new territory , like dessert hummus
and planning for the next stage of its growth.

Lantana書s experience is an example of when a              consumer胸facing     brand should   Înve位 in   transforming one of its most
valuable assets: its name.


         Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 64 of 343
     Lî ke BackRub becoming   Goog悟，  Austin's Lantana Hummus had to change its name to      really 紋。ar;   Annual
                               revenue on way to $40M for 結st-growing snack maker

The history of modern business is littered with name changes , from the poorly received to those that turned out to
be fortuitous (what became Google Inc. was         originally known as BackRub.)

While Lantana is named after a type offlower, it's not a popular variety , which Gase said is another advantage: few
consumers have preconceived ideas about its meaning , so they associate it with only delicious hummus.

Overall he said the name change has been a success: "Very few folks said , 'What happen叫        to   Eat Well   Emb除ce
Lî fe?' It was almost as if people were saying , 'Oh , 1didn't know this was named Lantana.州

In addition to the new name , Lantana cut down on its number of products - simplifying its marketing and production.

"We didn't want to have a lot of Eat Well on shelf next to Lantana ," Gase said. "We wanted to do it all at once. like
ripping off 忍 Band酬Aid."

Lantana is sold in 15 ,000 stores. including in major retail chains such 為s Target Corp吋 Kroger Co叮 Publix ， Sprouts
Farmers 結arket and HEB Grocery Co. Gas終結忿地 the company brings in more than $30 million in annual revenue
and is on its way to $40 million. It employs about 20 people and ìs backed by private equity fjrm V結 G Partners , a
C治 lifornia也ased investment firm with past investments in Pretzel Crisps and Justin's LLC , the company behind the
‘Justin's brand of nut bu1ters and cho∞lat偽，
Lantana develops the recipes for its hummus and handles back-offjce ope陪tions like marketing and sales , but the
hummus itself is produced in Tennessee as part of a co-packing agreemen t.

The success of Lantana's chickpea也free hummus has caught the attentìon of the wider industry. Sabra , which tried 幽
and failed - in 2014 to convince the U.S. Food and Drug Administration that hummus should only be made with
garbanzo beans , earlier this year     debuted a variety of products based on black , white and red beans.

When it comes to the next frontier for dip忌， Lantana and others are betting on a growing appetite for sweet
hummus. The Austin company recently rolled out a strawberry hummus. Meanwhi治 Josephs and Boar給 Head all
have introduced their own versions of chocolate hummus.

Lantana is focused on using fruits for sweetener and likely won't follow suit with the chocolate hummus , but Gase
saìd the dessert space is an appealing niche , given the rise of healthy eating trends.

"You can take a black bean and dial in some cacao or some chocolate or maybe some coconut and have
something you're very happy to give your kid when they come home from school ," he said.

Lantana is headquartered at 907 S. Congress Ave. , in a C悶ftsman也tyle bungalow built in the early 20th century.
While revenue and market penetration are growing steadi 旬， Gase said a big emphasis for the next few months i給 to
solidify L為 ntana冶 status as pω付 of Austin's thriving world of consumer packaged goods.

"Not a lot of folks know Lantana is a local hummus brand based right here in Austin ," he said. "We're working to
change that."

Did you fjnd this 結 rticle useful? Why not subscribe to Austin Busìness Journal for more     artìcle給 and   leads? Visit
bizjournals.com/subscribe or call 1 必66-853-3661 .


Load-Date: May 23 , 2018


  主:mJ   of 妙。的時結￠聽音




         Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 65 of 343
          An Army vet and a coma survivor fin叫                                          friendship      through science
                                                        Jefferson City       News倆Tribune

                                                            May 20 , 2018 Sunday


Copyright 201 BFactiva @, from Dow Jo汽車S
AIII這ights Reserv皂d




Copyrighl 201 BNews Tribune Co. AII righls   reserved 饗 Dìslribuled   by NewsB 祖 nk， inc.
Section: NEWS; Pg. E5
Length: 763 words
Byline: Donna Vickroy; Daily Southtown (TNS)

Body


Around the time Dreyvon McCray was relearning how to walk and talk 紋 nd Iive in a world in which a kid can be
beaten into a coma over 訟 cellphone ， Terin D'amico was jumping out of airplanes and pondering a life after the
military.

In 2016 , their paths crossed in the cafeteria at Governors State University.

。'amico ， a middle-aged "nontraditional" student , approached a group of other students who were eating                       lunch 紋 nd
asked if he could join them. They said yes.

You might say the friendship that subsequently formed between McCray and D'amico developed organically.

"We both love science , particu拾到 y chemistry ," D'amico said.

But there was more to the bond between the 52厲year-old father of three and the 怒-year-old survivor of 為 horrific
齡tack  that made headlìnes 11 ye紛伶 ago. They had a kind of rapport ，紛紛 milar sense of humor and a shared need
to help others along the way.

Both men would spend the next few semesters attending class , hanging in the lab and mastering a subject that ,
。'amico said , "can be very humbling."

They went over lab       repo吋s    and ate lunch together, D'amico                  brown-b為 gging   it and McCray pestering him for his
pretzel crisps.

"γhat's   when he started calling me his fourth           son ，"結 cCray       said.

On May 惚，給 cCray and D'忍 mi∞             wìll   cross the stage together at graduation. D'amico will help McCray , who           us的 a
walker , negotiate the platform.

It is a bittersweet time for the students because it also means afterward , they電 11 be parting ways , D'amìco heading to
Nolre Dame University and McCray either staying at GSU or heading into Chicago to attend DePaul University.




        Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 66 of 343
                           An Army vet and a coma survivor find friendship through science

"Dreyvon has been my lab partner for the 泊位 year and half," D'amico said.             "Typi沁
                                                                                           ca訟副i討Iy yoυ   have different     par仗tner伶絃 in
ever叩
    y c1 ass but we've hung out together for a long 討
                                                    t ime."


At time念 over the past school year, they spent more hours with each other on the University Park                 c紛mpus       than they
did with their own 旬 milies.

"We spent one entire spring break on the    se∞ nd   floor of the   f士"的海日'amico           said.

Among their proudest moment念 was when they collaborated on an organic synthesis project , creating a new
compound from two others , he said.

They also spent many hours in the GSU tutoring lab , where D'amico worked and McCray often just hung out.

Through it all , both found their calling. McCray switched from math to         chemistry，治 nd        D'amico, who had dabbled
with nursing and the trades , chose the same.

As much as D'amico helped McCray           unders泊 nd   formulas and molecular properties , McCray helped D'amico
appreciate the value of perseverance.

結cCray ，   whose physical disabilìties require him to use a walker, said, "說y whole life has been a tough struggle. “

Being born three months premature, he said, was the first hurdle he had to overcome, and he did , going onto
become an honor student at Long-wood Academy in Chicago's Roseland community.

The second challenge came in the summer between his freshman and sophomore year of high school.

On June 29, 2007, while he was waiting for a bus at 103rd and Halsted,                     McCray 念忿地，      "1 was jumped for my
cellphone."

The blow to the head , delivered bya bri品， put him in a coma and       caused 似tensive             damage. He    i結 still   dealing with
the residuals of the T的 umatic Brain Injury.

Though many months of therapy enabled him to relearn how to walk , talk and eat again , the injuries                        le紅 him   with
scoliosis and a shunt in his head.

His physical disabilities limit his career choices because working in a lab         c治 n   be demanding , he said. "But 1 plan to
become a teacher, a professo r."

Despite his trauma, McCray prides himself on his positive attitude, something others, including receptionist Nancy
Maurerc法 n attest to.


"He is a ray of sunshine, always smiling, always on the go," Maurer said. "1 ask him what he's going to do over the
weekend and he always say紋， '1'11 be studying.' ..

McCray said having D'amico as a buddy these past few years has helped him academically and spirituaily.

'To have Terin as a friend means a lot because older people don't always look at young people as friends," he 忿忿地.

口 'amico   has often given him a ride home and has met his fami旬，      he   said.

"At times he's been like a father figure," McC的y said, "but he's also my friend. But he can be very sarcastic,"
referring to D'amico's propensity for u 污 ing idioms and witty comebacks.

Robin Sweeney , GSU's director of Student Disability Services , said McCray and D'amico have been "a fixture in the
Student Success Commons.




      Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 67 of 343
                        An Army vet and a coma survivor find friendship through science

"Before they part ways , the friends have one last collaboration • walking across the stage together ," "When   hi路
name is callec丸" she added , "日 'amico will escort McCray across the stage."



Notes

PUB Ll SHER: Central Missouri Newspapers Inc.



Graphic


Terin D'amico , le缸 I helps Dreyvon McCray with hìs lab coat May 9 in the    Chemì鈴ry     Lab at Govemors State
Universìty. TNS



Load-Date: May 21 , 2018


  E Il峙。 fDocument




       Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 68 of 343
                               Campbell Reports Third-Quarter Results
                                                          Financial Buzz
                                                 May 18 , 2018 Friday 5:14 PM EST


Copyrìght 2018 Newstex LLC AII Rìghts Reserved

Length: 3907 words
Byline: BUSINESSWIRE Ll VE          F茲在。


Body


May 18, 2018( Financial Buzz: http://www .financialbuzz.com Delivered by Newstex) Campbell Soup Company
(NYSE:CPB) today reported its third帽quarter results for fiscal 2018. Three Months Ended Nine Months Ended Ap r.
29 , Ap r. 30 , % Apr. 29 , Ap r. 30 , % 2018 2017 Change 2018 2017 ChangeCFO Comments C忍mpbell's Chief
Financial Officer Anthony DiSilvestro said , 'While our organic sales in the quarter were stable in this difficult
environment, our gross margin performance was below our expectations.

Based on our third-quarter results and outlook for the balance of the year, we are lowering our fiscal 2018 earnings
guidance. 'In the third quarter, we made some progress 法gainst our key priorities. We completed the Snyde r's-
Lance acquisition , substantially expanding our portfolio in the faster growing snacking categories , and we made
some progress in stabilizing sales in U.S. soup. However, we are not satisfied with our financ治 I results. Our
pe斤Ormance has been impacted by both execution-related and external challengel;>. We are addressing these
challenges with renewed urgency. Looking ahead , we wìll be reviewing all aspects of our strategic plans and
portfolio composition. We anticip為te that our review , which will take several months to complete , will lead to
changes designed to improve our operating performance and create long-term shareholder value. We plan to
discuss the outcome of this review when we report fourth 且quarter and full-year results in late August.' Items
Impacting Comparability The 胎 ble below presents a summary of items impacting comparability in each period. A
detaìled reconcìliation of the repo吋ed (GAAP) financial information to the adjusted information is inciuded at the end
of this news release. Diluted Earnings Per Share Restructuring charges , implementation costs and other related
costs associated with cost savings initiatives $0.15 $0.01 $0.34 $0.04 - - Third-Quarter Result給 Sales increa紋。d 15
percent to $2.125 billion driven by a 14-point benefit from the recent acquisitions of Snyder's-Lance and Pacific
Foods and a 1.吵。i 成 favorable impact from currency translation. Organic sales were comparable to the prior year as
gains in Global Biscuits and Snacks and Campbell Fresh were offset by declines in Americas Simple Meals and
Beverages. Gross margin decreased from 35.9 percent to 29.1 percent.在xcluding items impacting comparability in
the current year，白 djusted gross margin decreased 3.9 percentage poìnts to 32.0 percen t. The decrease in adjusted
gross m為 rgin was primarily driven by cost inflation and higher supply chain costs , as well as the dìlutive impact of
recent acquisitions and higher promotional spending , partly offset by productivity improvements and the benefits
from cost savings initiatives. Marketing and selling expenses increased 9 percent to $232 million. Excluding items
impacting comparability in the current year, adju




       Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 69 of 343
                                       Campbell Reports Third幽Quarter 只esults

adjusted interest expense increased $32 million to $60 million due to debt associated with the acquisition of
Snyder's-Lance and higher average interest rates on the debt po付folio.γhe tax rate was 24.0 percent as compared
to 34.8 percent in the prior year. Excluding items impacting comparabili旬， the adjusted tax rate decreased 19.7
percentage points to 15.3 percent as the timing of tax expense on an 治djusted basis was impacted by the
impairment charges. The company reported a loss of $1.31 per share. Excluding items impacting comparability ,
adjusted EPS increased 19 percent to $0.70 per share , reflecting a lower adjusted tax rate , partly offset by higher
adjusted net interest expense. Nine-Month Results Sales increased 4 percent to $6 .466 billion driven by a 5-point
benefit from the recent acquisitions of Snyder's-Lance 紛 nd Pacific Foods and 紋 1φ。int favorable imp結ct from
currency tr我 nslation ， partly off您就 bya 1-percent decline in organic sales. Declines in organic sales were primarily
driven by decreases in Americas Simple Meals and Beverages , partly offset by gains in Global Biscuits and Snacks.
As repo付ed EBIT was $180 million. Excluding items impacting comparabili旬. adjusted EBIT decreased 7 percent to
$1.127 billion reflecting lower gross m治rgin performance. including the impact of organic sales declines , pa 此Iy offset
by an increase in adjusted other income. Net interest expense increased $20 million to $104 million. 反xcluding
items impacting comparability in the current year , net adjusted interest expen紋。 increased $38 million to $122
million due to debt associated with the acquisition of Snyde r' s-Lance and higher average interest rates on the debt
po吋'olio. Tax expense decreased from $307 million in the prior year to a tax benefit of $91 million. Excluding ítems
impacting compari紛bility. the adjusted tax rate decreased 10.0 percentage points to 21.3 percent primarily due to the
lower U.S. federal tax rate and the timing of tax expense on an adjusted basis related to the impairment ch毅rges.
The compωny n峙。如d EPS of $0.55. Excluding items impacting comparability. adjusted EPS increased 4 percent
to $2.62 per share. reflecting a lower adjusted tax 除te and the benefit of lower weighted aver翁。 e shares
outstanding , partly offset by lower adjusted EBIT and higher adjusted net interest expense. Cash flow from
operations increased to $1.024 billíon from $1.011 billion a year ago reflect




      Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 70 of 343
                                     Campbe l1 Reports γhird-Quarter Results

and Bever:翁ge心 includes the retail and food service businesses in the U.S. and Canada “ The segment includes the
fo l1owing products: Campbell's condensed and re為dy-to-serve soups; Swanson broth and stocks; Pacific broth ,
soups , non雌dairy beverages and other simple meals; prego p洽談a sauces; Pace Mexican sauces; Campbe ll's
gravies , pasta , beans and dinner s為uces; Swanson canned poultry; Plum food and snacks; V8 juices and
beverages; and , Campbell's tomato juice. GJobal Biscuits and Snacks includes the U.S. snacks portfolio consisting
of Pepperidge Farm cookies , crackers , bakery and frozen products in U.S. 的tail ， and Snyder's-Lance pre泣els ，
sandwich cracke舟， potato chips , tortilla chips and. other. snacking products.γhe segmer法治Iso includes Arnott's
biscuits in Australia and Asia Pacific , Kelsen cookies global妙， and the simple meals and shelf-stable beverages
busines念 in Australia , Latin America and Asi翁 Pacific. Campbell Fresh includes Bolthouse Farms fresh carrots ,
carrot ingredients ，的friger滋ed beverages and re什igerated salad dressings; Garden Fresh Gourmet 純峙， humm峙，
dips and tortilla chips; and , the U.S. refrigerated soup business. About Campbell Soup Company Campbell
(NYSE:CPB) is driven and inspired by our Purpose ，啊。給 I food that matters for life's moments." We make a range
of high-quality soups and simple meals , beverages , snacks and p法CI仿ged fresh foods. For generations , people
have trusted Campbell to provide authentic , flavorful 治nd readily available foods and beverages that connect them
to e治ch other, to warm memories and to what's important today. Led by our iconic Campbell's brand , our portfolio
includes Pepperidge Farm , Bolthouse 印rms， Amott's ，油， Swanson , Pace , Pre仰， Plum , Royal Dansk , Kjeldse峙，
Garden Fresh Gourmet, Pacific Foods , Snyder' s of H為nover， Lance , KeUle Brand , KETTLE Chips , Cape Cod ,
Snack Factory Pretzel Crisps , Pop Secr剖， Emerald , Late July and other brand names. Founded in 1869, Campb糾 l
has a heritage of giving back and acting as a good steward of the planet's natural resources.γhe company is 街
member of the Standard and Poo r's 500 and the Dow Jones Sust議inability Indexes. For more information 學 visit
WWW.儲 mpbellsoupcompany.com or follow company news on γwitter via @Campbe Il SoupCo. To leam more about
how we make our food and the choices behind the ingredients we use, visit                www.whatsinmyfood.com.;
Forward-Looki




      Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 71 of 343
                                      Campbell Reports Third佩Quarter Results

The company di如 laims any obligation or ìntent to update the forwardωlooking statements in order to reflect ev如ts
or circumstance念念fter the date of this release. Cost of products 愁。Idτotal costs and expenses CONSO Ll DATED
SUPPLEMENTAL SCHEDULE OF SALES AND EARNINGS (unaudited) Sales Earnings nl限- not meaningful
Beginning in fiscal 2018 , the business in Latin Americais managed as part of the Global Biscuits and Snacks
segmen t. Prior to fiscal 2018 , the busine紛紛 in Latin America was managed as part of the Americas Simple Meals
and Beverages segmen t. Segment results have been adjusted retrospectively to reflect this change. Change Sales
Earnings n/m - not meaningful Reconcili訓ion of GAAP to Non峭GAAP Financial Measures Third Quarter Ended Aprìl
29 , 2018 Organic Net Sales Net Sales ,asReported Impact ofCurrency Impact ofAcquisitions Org法nicNet Sales Net
Sales ,asReported Net Sales ,asReported OrganicNet Sales Net S治les ， asReported Impact ofCurrency Impact
ofAcquisitions Org袋nicNet Sales Net Sales ,asReported Net Sales ,asReported OrganicNet Sales n/m 編 not
meaningful Items Impacting Earnings (1) In the first quarter of fiscal 2018 , the comp治ny incurred gains of $14
million in Other expenses I (income) ($10 million after tax , or $.03 per share) associated with mark隘的“market
adjustments for defined benefit pension and postretirement plans. In the first quarter of fisc訓 2017 ， the company
incurred losses of $20 million in Other expenses I (income) ($13 million after tax, or $.04 per 結hare) associated with
mark-to-market 為 djustments for defined benefit pension 法 nd postretirement plans. For the year ended July 30 ,
2017 , the company incurred gains of $178 million in Other expense念 I (income) ($116 million after 值几 or $.38 per
share) associated with mark-to-market adjustments for defined benefit pension and po紋retirement plans. (2) In
fiscal 2015 , the company implemented initiatives to reduce costs 給nd to streamline its organizational structure. In
fiscal 2017 , the company expanded these cost savings initiatives by further optimizing its supply chain network,
primarily in North America , continuing to evolve its operating model to drive efficiencie紋， and more fully integrating
its recent acquisitions. In January 2018 , as part of the expanded initiatives , the company authorized additional co給她
to improve the operational efficiency of its thermal supply chain network in No




      Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 72 of 343
                                     Campbell Reports Third“ Quarter Results

claim. (7) For the year ended July 詣， 2017 ， the ∞mpany recorded a tax benefit of $52 million in Taxes on earnings
primarily related to the sale of intercompany notes receivable to 法性f鵑花ial institution , which resulted in the
recognition of foreign exchange losses on the notes for tax purposes. In addition , the company recorded a $6
million reduction to ìnterest 似 pense ($4 mìllion after tax) related to premìums and fe的 received on the sale of the
notes. The aggregate impact was $56 mìllion after tax , or $.18 per share. The following tables reconcile fìnancial
information , presented in accordance with GM戶， to financial information excluding certain items: As reported As
reported Adjusted Percent Change Restructuringcharges ， implemer法治tioncosts and otherrelated costs(2)
?的nsactionandintegratíoncosts(3)                         Impairmentcharges( 5)                   Claimsettlement(6)
只estructuringcharges ， implementationcosts and otherrelated costs(2) As reported As reported Adjusted Percent
Change        Mark-to-market(1)     Restructuringcharges ， implement訓。 ncosts       and    otherrelated     costs(2)
Transactionandintegrationcosts(3) Taxreform( 4) Impairmentcharges(5) Claimsettlement(6) Mark-to棚market(1)
Restructuringcharges ,implementatîoncost怒 and otherrelated costs(2) Impairmentcharges(5) * Reflects the ímpact of
the 為doption of new accounting guid敏lce on the presentation of net periodic pension cost and net periodic
postretirement benefit cost in the 我rst quarter of fiscal 2018. View source version on businesswire.com:
https:llwww.businesswire.com/news/home/20 180518005099/enl


Load-Date: May 18, 2018


  En益。fDocumelJ f




      Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 73 of 343
                                    Campbell Reports Third-Quarter Results
                                                              Business Wire
                                                    May 18, 2018 Friday 11:15 A說 G 說T


Copyright 2018 日 usine給 Wire ，   lnc.


Distribution: Business Edìtors; Food/Beverage 眩ditors
Length: 7230 words

Dateline: CAMDEN , N.J.




Campbell Soup Company (NYSE:CPB) today reported                    it諮 third-quarter   results for fiscal 2018.

CFO Comments

Campbell'給 Chief Financial Officer Anthony DiSilvestro said , "While our organìc sales in the quarter were stable in
this difficult environment, our gross margin performance was below our expectations. Based on our third-quarter
results and outlook for the balance of the year, we are lowering our fiscal 2018 earnings guidance.
                                        Three Months Ended                              Nine Months Ended
                          ($ in
                          milli
                          ons ,
                          exce
                          pt
                          per                                                                      Ap
                          shar          Ap r.              Apr.                         Apr.       r.
                          e)            2兮，                30 ,       %                 29 ,       30 ,      %
                                                                                                             Ch
                                                                      Chan                          20       an
                                        2018               2017       ge                2018        17       ge
                          Net
                          S~主 le
                          s
                          As
                          Rep                   2                                                        6
                          orte                  2


                          d                     1                                                        法

                          (GA                   2            1,8                           6 ，再          2
                          AP)           $       6          $ 53       15     %          $ 66        $ 6      4 %
                          。 rg                                                                               (    )
                          amc                                                %                               1 %
                          Earn
                          Ings
                          (Los

                          Befo
                          re
                          Inter
                          est
                          and
                          Tax



        Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 74 of 343
                                        Campbell Reports Third-Quarter         只.esults

                      es
                      As
                      Rep
                      orte
                      d                                                                     9
                      (GA                            29                            18       6      8 )
                      AP)        $(475)*           $ 8             n/m           $ 0      $ 0      1 %


                                                                                             "
                                            3                                                2
                      Adju                  O        30                            1,1             ( )
                      sted       $          8      $ 5                   %       $ 27     $ 0      7 %
                      。 ilut
                      ed
                      Earn
                      mgs
                      Per
                      Shar
                      e
                      As
                      Rep
                      。 rte
                      d
                      (GA        $(1.31 )            0.5                           0.5      8      7 )
                      AP)        *                 $ 8             n/m           $ 5      $ 5      o %
                                            O                                               2

                      Adju                  7        0.5                           2.6      5
                      sted       $          O      $ 9             19    %       $ 2      $ 1      4 %
    n/m - not me訟 ningful
    * The current qυarter included pr令切x impairment charges of $619 millior丸。 r $1.65 per share , related to the Campbell
    Fresh segmen t.
    Note: A detailed reconciliation of the reported (GAAP) 罰 nancial information to the adjusted fin紋ncial information is
    included at the end of this news release.

"In the third quarter, we made some progress against our key priorities. We completed the Snyde內-Lance
acquisition , sübstantially expanding our po仕folio ìn the faster growìng snacking categories , and we made some
progress in stabìlìzing s訓。s in U.S. soup. However, we are not satisf治d wìth our financial results. Our performance
has been impacted by both execution-related and external challenges. We are addressing these challenges with
renewed urgency. Looking ahead , we will be reviewing all aspects of our strategic plans and portfolio composition.
We anticipate that our review , which will take several months to comple誨， will lead to changes designed to improve
our operating performance and create long-term shareholder value. We plan to discuss the outcome of this review
when we report fourth-quarter 翁 nd full-year results in late Augu紋，“

Items Impacting Comparability

The table below presents a summary of items impacting comparability in each period. A detailed reconciliation of
the re抑制 (GAA的 financial information to the adjusted information is included at the end of this news release.
                                                        。 iluted   Earnings Per Sh為 re
                                                       Three Months Ended                 Nine Months Ended
                                                                               Apr.       Ap r.        Apr.
                                                       Apr.29 ,                30 ,       29,          30 ,
                                                       2018                    2017       2018           2017
            As F這eported (GAAP)                         ($1.31 )                $0.58     $0.55          $1.85
            Impairment charges related to the
            Campbell Fresh segment                      $1.65                             $1.89          $0.58



      Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 75 of 343
                                                     Campbell   Report給 Third 帽Quarter   Results

                         Restructuring charges.
                         implementation costs and other
                         related costs associated with cost
                         savings initiatives                       事。建 15                $0.01     $0.34      $紋。再

                         Transaction and integration costs
                         related to the acquisition of
                         Snyder's-Lance                            $0.15                           $0.22
                         Claim settlement                          $0.05                           $0.05
                         Pension and postretirement benefit
                         marl• to-market adjustments                                               ($0.03)    $0.04
                         Nonrecurring net tax benefit related
                         to U.S. Tax Reform                                                        ($0 .40)
                         Adjusted                                  $0.70.                $0.59     $2.62      $泣 .51

                                    *Numbers do not add due to rounding.

Thìrd-Quarter Results

Sales increased 15 percent to $2.125 billion driven by a 14-point benefit from the recent acquisitions of Snyder's-
Lance and Pacific Foods and a 1‘ point favorable impact from currency translation. Organic sales were comparable
to the prior year as gains in Global Biscuits and Snacks and Campbell Fresh were offset by declines in Americas
Simple 結合als and Beverages.


Gross           decreased from 35.9 percent to 29.1 percen t. Excluding items impacting comparability in the current
              m紛 rgin
ye釘， adjusted gross margìn decreased 3.9 percent翁 ge points to 32.0 percen t. The decrease ìn adjusted gross
margin was primarìly drìven by cost inflation and higher supply chain costs , as well as the dilutive impact of recent
acquisitions 為nd higher promotional spending , partly offset by productivity improvements and the benefits from cost
S為vings initiatives.


Marketingωnd selling expenses increased 9 percent to $232 million. Excluding items impacting comparabilìty in the
current ye缸， adjusted marketîng and selling expenses încreased 8 percent primarily due to the împact of recent
acquisitions , partly offset by the benefits from cost savings initiatives. Administrative expenses increa念ed 15 percent
to $163 million. Excluding items impacting comparability, adjusted administrative expenses decreased 6 percent
primarily due to lower incentive compensation and benefît costs , partly offset by the impact of recent acqu治itions.

Other expenses of $647 million were primarily due to the impairment charges related to the Campbell Fresh
segmen t. Excludîng îtems împacting comparability in the current ye釘， adjusted other income decre給sed 事3 million
to $12 millìon.

As reported EBIT was a loss of $475 mìllion. Excluding itemsìmpacting comparability , adjusted EBIT increased 1
percent to $308 millìon 越 Excluding the ìmpact of the recent acquìsìtìons of Snyder's-Lance 為nd Pacific Foods ,
adjusted EBIT declined prìmarìly due to lower gross margin performance , pa此Iy offset by lower adjusted
administrative expenses and lower adjusted marketing and selling expenses.

Net interest expense increased $14 millÎon to $42 million. Excluding items impacting comparabilìty in the current
year , net adjusted 怕
                    i nt怕
                        er陀
                          es剖t expense increased $32 millíon 怡
                                                             t o $60 millíon due to debt associated wìth the acquisítion
叫f Sn
O   吋lyder內'冶心浴心心》翁紛心心心心闕胸輛孔峭
compar悶
      ed 切
         t o 34
              札.8 per陀
                     cen
                       吋 in    the prior yea缸r. Excluding items impacting comparabili勻， the adjusted 除x rate
decre怨怨ed  19.7 percentage poínts to 15.3 percent as the timíng of tax expense on an adjusted basis w送給 ímpacted
by the impaírment charges.

The company reported a loss of $1.31 per share. Excluding ìtems împactîng comparability，寂djusted E三PS íncreased
19 percent to $0.70 per share , reflecting a lower adjusted tax rate , partly offset by higher adjusted net ínterest
expense.

Nîne-Month Results


             Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 76 of 343
                                           Campbell            F這eports   Third-Quarter Results

Sales increased 4 percent to $6 .466 bíllion driven by a 5-point benefit from the recent acquisitions of Snyde r'翁"
Lance and Pacific Foods and 紋小poínt favorable impact from currency trar划為tion ， partly 0有'set bya 仁percent
decline in organic sales. Declines in organic sales were primarily driven by decreases in Americas Simple 話eals
and Beverages , partly off翁et by gains in Global Biscuits and Snacks.

As reported EBIT was $180 million. Excluding items impacting comparability, adjusted E日 IT decreased 7 percent to
$1.127 billion reflecting lower gross margin pertormance , including the impact of organic 為ales declines. partly 0仟紛et
by an increase in adjusted other income.

Net interest expense increased $20 millíon to $104 million. Excluding items ímpacting comparabílity in the current
year, net adjusted interest expense increased $38 million to $122 million due to debt associated wìth the acquisition
of Snyder'心Lance and higher average interest rates on the debt portfolio. Tax expen部 decreased from $307
million in the prior year to a tax benefit of $91 million. Excluding items impacting comparabìlity , the adjusted tax rate
decreased 10.0 percentage points to 21.3 percent primarily due to the lower U.S. federal tax rate and the timing of
tax expense on an adjusted b忍sis related to the impairment charges.

The company reported 反PS of $0.55. Excluding items impacting comparabîlity. adjusted 在 PS increased 4 percent
to $2.62 per share , reflecting a lower adjusted tax rate and the benefit of lower weighted average 浴 hare綴
。utstanding ， pa從Iy offset by lower adjusted E日 IT and higher adjusted net interest expense.

Cash flow from operations increased to $1.024 billion from $1.011 billion a year ago reflecting higher cash earnings ,
partly offset by an increa諮e ín working capital requirements.

Fiscal 2018 Guidance

Based on the company's current outlook .for fiscal 2018 , including the impact of the Snyder's也ance acquisition ,
Campbell has revised its fiscal2018 guidance as shown in the table below. This guidance assumes the impact from
currency translation will be nominal.
              ($ in millions , except per share)
                                                                                          Snyder's.
                                                                          Revised
                                                                          2018                               Revise
                                                2017                      Guidance        Lance              d
                                                                          Before                             2018
                                                 Rh 間$。

                                                           叫




                                                           $8
                                                     ej?




                                                                          Snyder's-                          Guídan
                                                                          Lance           Acquísitíon        ce
                                                           9
                                                      卜川




                                                                                                             +10 to
               Net Sales                                                  Oto 叫%          +9 to +10 pts      +11%
                                                                          (Previousl
                                                                          y 刁 to
                                                                          叫%)

                                                $1 ，再9                                                        開8to -
               Adjusted EBIT                    去*                        -11 to -9%      +3 pts              6%
                                                                          (Previousl
                                                                          Y -7 to 儡
                                                                          5%)
                                                $3 ‘ 04                                                       -6 to 幽
               Adjusted EPS                     ，每
                                                                          -3 to -1%       -3 pts              5%
                                                                          (Previousl                          $2.85
                                                                          Y+2 to                              to
                                                                          +4%)            -$0.10              $2.90
     * Adjusted - refer to the detailed reconciliation of the reported (GAAP) financial informatlon to the adjusted financial
     information at the end of this news release.
     Note: A non-GAAP reconciliation is not provided for 2018 guidance since certain ítems are not estimable , such as
     pension and postretirement mark-to-market adjustments , and these items are not considered to reflect the company's
     ongoing operating results.


      Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 77 of 343
                                         Campbell Reports Third幽Quarter Results

Segment Ope 悶ting Review

An analysis of net sales and operating eamings by reportable segment follows:
           Three Months ξnded Apr. 29 , 2018
           ($ in mìllions)
                                          Americas
                                                                  Global
                                          Simple Meals            Biscuits            Campbell
                                          and                     and
                                          Beverages               Snacks              Fresh               Total
           Net Sales , as
           Repo吐ed                        $1 ,010                 $862                $251                $2 ,125**
           Volume and Mix                 -%                      1%                  2%                  1%
           Price and Sales
           Allowances                     組%                      1%                  -%                  擺%


           Promotional
           Spending                        (2)%                   (1)%                -%                  (1)%
           。rganìc Net Sales               (2)%                   1%                  1%*                 -%
                                                                                      輛%
           Currency                       “%                      1%                                      1%
                                                                                      輛%
           Acquìsitions                   6%                      32%                                     14%
           % Change vs. Prior
           Year                            5%*                    35%*                1%                  15%
           Segment Operating
           Earnìngs                        $217                   $123                $(19)
           % Change vs. Prior
           Year                            (3)%                   23%                 n/m

    行/除“ not meaningful
    * Numbers do not add due to rounding.
    制 Includes Corporate.
    Note: A detailed reconciliation of the reported (GAAP) net sales to organic net sales is included at the end of this
    news release.

            Nine Months Ended Apr. 29 , 201 日
            ($ in millíons)
                                          Americas
                                                                 Global
                                          Simple Meals           Biscuits             Campbell
                                          and                    and
                                          Beven畫ges              Snacks               Fresh               Total
            Net Sales , as
            Reported                      $3 ,424                $2 ,297              $742                $6 ,4 66**
            Volume and Mix                (3)%                   1%                  州%                   (1)%
            Price and Sales
                                                                                     備%
            Allowances                    -%                     1%                                       -%
            Promotional
            Spending                      ω%                     -%                   -%                  -%
            Organic Net Sales             (4)%*                  2%                   -%                  (1)%
            Currency                      組%                     1%                   輛%
                                                                                                          1%
                                                                                      編%
            Acquisitions                  2%                     10%                                      5%
            % Change vs. Prior
            Year                          (1)%會                  13%                  編%
                                                                                                          4%*
            Segment Operating
            Earnings                      $白 27                  $382                 $(36)




      Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 78 of 343
                                         Campbell Reports Third-Quarter Results

            % Change vs. Prior
                                                                                      nH   m
            Year                          (10)%                  9%

    n/m - not meaningful
    * Numbers do not add due to rounding.
    ** Includes Corporate.
    Note: A detailed reconciliation of the reported (GMP) net sales to organic net s為 les is included at the end of this
    news release.

Ameriæs Simple Meals and Beverages

Sales in the qua i1er increased 5 percent to $1.010 billion reflecting a 6-point benefit from the acquisition of P念cific
Foods. Organic sales decreased 2 percent primarily driven by 叫 eclines in V8 beverages , Plum products and U.S.
soup. Excluding the benefit from the acquisition of Pacific Foods ，發為les of U.S. soup decreased 1 percent driven by
declines in condensed soups , partly offset by gains in broth and ready知-serve soups.

Segment operating earnings decreased 3 percent to $217 million.γhe decrease was primarily driven by a lower
gross margin percentage , p為吋Iy offset by lower administrative expenses and lower marketing 法 nd selling expenses.

Global Biscuits and Snacks

Sales in the quarter increased 35 percent to $862 million. Excluding the benefit from the acqu治ition of Snyder's-
L訟 nce and the favorable impact of currency translatio泣， organic 發ale結 incre忍sed 1 percent primarily driven by gains
ín Pepperidge Farm snacks , reflecting continued growth in Goldfish crackers and Pepperidge Farm cookie統

Segment operating earnings incre紋sed 23 percent to $123 million. The increase was primarily driven by the benefit
from the acquisition of Snyder's-Lance.

Campbell Fresh

Sales in the quarter increased 1 percent to $251 million primarily driven by gains in refrigerated soup. Sales of
Bolthouse Farms refrigerated beverages were comparable to the prior year.

Segment operating loss was $19 million in the quarter compared to earnings of $1 million in the prior year. The
earnings decJine was primarily driven by a lower gross margin percentage reflecting higher supply chain co翁ts and
cost inf1 ation including higher t給 nsportation and logistics costs.

Corporate

Corporate in the third quarter of fiscal 2018 incJuded non-cash impairment charges of $619 millìon related to the
Campbell Fresh segment, transaction and integration costs of $72 million related to the acquisition of Snyde r's、“
L訟 nce ， charges related to co念t savings initi滋ives of $46 millio衍，我 nd a charge of $22 million related to the settlement
of a legal claim. Corporate in the third quarter of fiscal 2017 included charges related to cost savings initiatives of $7
million.γhe remaíning decrease in expenses primarily reflects the benefit of higher pension and postretirement
income.

Conference Call

Campbell will host a conference call to discuss these result浴 today at 8:30 a.m. Eastern Daylight Time. To join , dial
刊 (703) 639-1316. The acce間 code is 6498114 貧 Access to a live webæst of the call with accompanying slides ，如
單vell as a replay ofthe æll , will be available at investo r. campbellsoupcompany.com . A recording ofthe callwill al愁。
be available until midnight on Jun. 1, 2018 , at + 1 (404) 537-3406. The 法ccess code for the replay Îs 6498114.

Reportable Segments

Campbell Soup Company earnings results are reported as follows:




      Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 79 of 343
                                      Campbell Repo付sτhird幽Quar1er Results

Americas Simple Meals and Beverages includes the retail and food service businesses in the U.S. and Canada.
The segment includes the following products: Campbell's condensed and ready-to編serve soups; Swanson broth and
stocks; Pacific broth , soups , non-dairy beverages and other simple meals; Prego pasta sauces; Pace Mexican
sauces; Campbe ll's gravies , pas恤， beans and dinner sauces; Swanson canned poultry; Plum food and snacks; V8
juices and beverages; and , Campbell's tomato juice.

Global Biscuits and Snacks includes the U.S. snacks po卅Olio consisting of Pepperidge Farm cookies , crackers ,
bakery and frozen products in U.S ‘ retail , and Snyder's-Lance pre泣els ， sandwich crackers , potato chìps , to r1 illa
chips and other snacking products. The segment also includes Arnott冶 biscuits in Au刻的Ii兮兮 ndAsí治 Pacific， Kelsen
cookies global 旬， and the simple meals and shelf-stable beverages business in Australi紋， Latin America and Asia
Pacific.

Campbell Fresh includes Bolthouse Farms fresh carrots , carrot ingredients , refrigerated beverages and refrigerated
sa治d dressings; Garden Fresh Gourmet salsa , hummus , dips and to r1 ílla chíps; and , the U.S. refrigerated soup
busine污s.


About Campbell Soup Company

Campbell (NYSE:CPB) is driven and inspired by our Purpose , "Real food that matters for life's moments.響'We make
a range of high-quality soups and simple meals , beverages , snacks and packaged fresh foods. For generations ,
people have trusted C翁mpbell to provide authentic , flavorful and readily available foods and beverages that connect
them to each other , to warm memories and to what's impo r1 ant today. Led by our iconic C為 mpbell's brand , our
p。從folio íncludes Pepperidge Farm , Bolthouse Farms , Arnott's , V8 , Swanson , Pace , Prego , Plum , Royal Dansk ,
Kjeldsens , Garden Fresh Gourmet , Pacific Foods , Snyder's of Hanover , Lance , Kettle Brand , KETTLE Chips , Cape
Cod , Snack Factory Prelzel Crisp翁， Pop Secret , Emerald , Late July and other brand names. Founded in 1869 ,
Campbell has a heri切ge of giving back and acting as a good steward of the plan訓's natural resources. The
company is a member of the Standard and Poor's 500 and the Dow Jones Sustainability Indexes. For more
information , visit www.campbellsoupcompany.com or follow company news on γwitter via
@CampbellSoupCo .γ。 learn more about how we make our food and the choices behind the ingredients we use ,
visit       www.whatsinmyfood.com.

Forward-Looking Statements

This release contains "forw紛叫什 ooking statements" that reflect the company's current expectations about the impact
of its future plans and performance on the company's business or financial results. These forward爾looking
statemen悔， including any statements made regarding sales , EBIT and EPS guidance , rely on a number of
assumptions and estimat部 that ∞ uld be inaccurate and which are subject to risks and 叩給你inties. The factors
that could cause the company's 部tual results to vary materially from those anticipated or expr的錦d in any forward-
looking statement include: (1) changes in consumer demand for the company's products and favorable perception
of the company事s brands; (2) the risl嗨都怠。ciated with trade and consumer acceptance of product imp的vemen峙，
shelving initiatives , new products 潑nd pricing and promotional strategies; (3) the impact of strong competitive
responses to the company'發 effo r1s to leverage its brand power with product innovation , promotion紋 1 programs and
new adver1ising; (4) changing inventory management practices by cer1ain of the company's key customers; (5) a
changing customer landscape , with value and e-commerce retailers expanding their market presence , while ce r1ain
of the company's key customers maintain significance to the company's business; (6) the company's ability to
realize projected cost savings 訟nd benefìts from its efficiency and/or restructuring initiatives; (7) the company's
ability to manage changes to its organizational structure and/or business processes , including selling , distribution ,
manufacturing and information m紛nagement system忍 or processes; (8) product quality and safety issues , including
recalls and product liabifities; (9) the ability to complete and to realize the projected benefits of acquisitions ,
divestitures and other business porttolio changes , including the Snyder's-Lance acquisition; (10) the company's
indebtedness and ability to pay such indebtedness; (11) disruptions to the company's 為 upply ch訟悅， including
fluctuations in the 凱Jpply of and infl訓ion in energy and raw and packaging materials cost; (12) the uncer1ainties of
litigation and regulatory actions ag的1St the company; (13) the possible disruption to the independent contractor
distribution models used by ce r1 ain of the company's businesses , including as a result of litigation or regulatory



      Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 80 of 343
                                         Campbell Reports Third-Quarter Results

actions a為cting their independent contractor 叫我ssificatìon; (14) 的e impact of non-U.S. operatìons , ìncluding tr﹒紹 e
rest討ctions ， publìc corruption and compliance with foreign laws and regul就ions; (15) impairment to goodwill or other
intangible 必ssets; (16) the company's abilíty to protect its intellectual property rights; (17) increased Iì翁bilitie惡 and
costs related to the company's defined benefit pensîon plans; (18) a materi訓話ilure in or breach of the comp如y's
înform成ion technology systems; (19) the company's ability to attract and ret為in key talent; (20) changes in currency
exchange rates , tax rates , interest rates , debt and equity markets , inflation rates , economic ∞nditions ， law ,
regulation and other external factors; (21) unforeseen business disruptions in one or more of the company's
markets due to political instability , civil disobedience , terrorism ，為 rmed hostilíties , extreme we翁ther conditions ,
natural dis制ters or other calamities; and (2月 other factors described in the company's most recent Form 10-K and
subsequent Securities and Exchange Commission filings. The company disclaims any obligation or intent to update
the forward仰。 king statements in order to reflect events or circumstances after the date of this release.
              CAMPBELL SOUP COMPANY
              CONSO Ll DAτEDSτATEMENTS OF EAF這 NINGS (unaudited)
              (millions, except per share amounts)
                                               Three Months Ended
                                               April 29 , 2018                          April 30 , 2017
            Net sales                          $             2 ,125                    $         1,853
            Costs and expenses
            Cost of products sold              1,507                                    1.188
            Marketing and selling
            expenses                           232                                      212
            Administrative expenses            163                                      142
            只esearch and
            development expenses               27                                       28
            Other expenses I
            (income)                           647                                      {15
             Restructuring charges             24
             Total costs and expenses          2 ,600                                   1.555
             位arnings (loss) before
             interest and taxes                (475                                     298
             Interest, net                     42                                       28
             Earnings (Ioss) before
             taxes                             (517                                     270
             Taxes on earnings                 (12尋                                     94
             Net earnings (Ioss)               {393                                     176
             Net loss 沼ttributable to
             noncontrolling interests
             Net earnings (Ioss)
             紛 ttributable to Campbell
             Soup Company                      $             (393                       $         176
             Per share - basic
             Net earnings (Ioss)
             attributable to Campbell
             Soup Company                      $             (1.31                      $         .58
             Dividends                         $             .35                        $         .35
             Weighted average shares
             outstanding . basÎc               怠。 1                                     304
             Per share 爾 assumìng
             dilution
             Net earnings attributable
             to Campbell Soup
             Company                           $             (1.31                      $         .58


      Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 81 of 343
                                        Campbell Reports γhird-Quarter Results

        Weighted average shares
        outstanding - assuming
        dilution                               301                                           306

The company adopted newωccounting guidance on the presentation of net periodic pension cost and net periodic
postretirement benefit cost in the first quarter of fiscal 2018. Cert治 in amounts in the prior year were reclassified to
conform to the currentγear presen治tion.

          CAMPBELL SOUP COMPANY
          CONSO Ll DATεDSTAτEMENτS          OF EARNINGS (unaudited)
          (millions, except per share amounts)
                                                  Nine Months Ended
                                                                                                   April30 ,
                                                  April29, 2018                                    2017
          Net sales                               $               6 ,466                           $       6,226
          Costs and expenses
          Cost of products sold                   4,299                                            3,899
          Marketing and sellíng
          expenses                                679                                              682
          Administrative expenses                 477                                              408
          Research and
          development expenses                    84                                               80
          Other expenses I   (in ∞me)             688                                              197
          Restructuring charges                   59
          Total costs and expenses                6 ,286                                           5,266
          Earnings before interest
          and taxes                               180                                              960
          Interest, net                           104                                              84
          Earnings before taxes                   76                                               876
          Taxes on earnings                       (91                                              307
          Net earnings                            167                                              569
          Net loss attribul<主ble to
          noncontrolling interests
          Net earnings atlríbutable to
          Campbell Soup Comp紋 ny                  $               167                              $         569
          Per share - basic
          Net earnings atlributable to
          Campbell Soup Company                   $               .55                              $         1.86
          Dividends                               $               1.05                             $         1.05
          Weighted average shares
          outstanding - basic                     301                                              306
          Per share - assuming
          dilution
          Net earnings attributable to
          Campbell Soup Company                   $               .55                              $         1.85
          Weighted average shares
          outstanding - assuming
          dilution                                302                                              308

τhe company adopted new accounting guidance on the presentation of net periodic pension cost and net periodic
postretirement benefit cost ìn the first quarter of fiscal 2018. Certain amounts in the prior year were reclassified to
conform to the current-year presentation.

           CAMPBELL SOUP COMPANY
           CONSO Ll DAτED SUPPLEMENTAL SCHEDULE OF SALES                    AND 反ARNINGS       (unaudited)



  Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 82 of 343
                                          Campbell Reports Third-Quarter Results

          (millions , except per share amounts)
                                                         Three Months Ended
                                                                                                            Pe
                                                                                                            rce
                                                                                                            nt
                                                                                                            Ch
                                                                                                            an
                                                         Apri129 , 2018             April 30 , 2017         ge
          Sales
          Contributions:
          Americas Simple Meals and                                  1 ，。                   96
          Beverages                                      $           10             $       6               5%
                                                                                                            35
          Global Biscuits and Snacks                     862                        639                     %
          Campbell Fresh                                 251                        248                     1%
                                                                                                            nl
          Corporate                                      2                                                  m
                                                                     法， 1                   1,8             15
          Total sales                                    $           25             $       53              %
          Earnings
          Contributions:
          Americas Simple Meals and                                  21                     22              (3)
          Beverages                                      $           7              $       4               %
                                                                                                            23
          Global   Biscuits 發 nd     Snacks              123                        100                     %
                                                                                                            nl
          Campbell Fresh                                 (19                        1                       行1

                                                                                                            (1 )
          Totaloper治 ting     earnings                   321                        325                     %
          Corporate                                      (77泛                       (27
          Restructuring charges                          (24
          Earnings (Ioss) before interest                                                                   nl
          and taxes                                      (475                       298                     行1

          Interest , net                                 42                         28
          Taxes on earnings                              (124                       94
                                                                                                            nl
          Net   e法 rnings   (Ioss)                       (393                       176                     約1

          Net loss attributable to
          noncontrollìng interests
          Net earnings (Ioss) attributable                           (39                    17              nl
          to Campbell Soup Company                       $           3              $       6               m
          Per share 酬   assuming      dilution
          Net earnings 發ttribut發 ble to                                                                     nl
          Campbell Soup Company                          $           31             $       .58             m
          n/m not meaningful
Beginning in fiscal 2018 , the business in Latin America is managed as part of the Global Biscuits and Snacks
segmen t. Prior to fiscal 2018 , the business in Latin America was managed as p紛 rt of the Americas Simple Meals and
Beverages segmen t. Segment results have been adjusted retrospectively to reflect this change.

           CAMPBELL SOUP COMPANY
           CONSO Ll DATED SUPPL巨 M 在 NτAL SCHEDULE OF SALES                   AND 在入只 NINGS   (unaudited)
           (millions , except per share amour哎s)
                                                 Nine Months Ended



 Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 83 of 343
                                   Campbell Reportsτhird-Quarter Results

                                                                                                     Pe
                                                                                                     rce
                                                                                                     nt
                                                                                                     Ch
                                                                                                     an
                                       Apríl 29 , 2018              April 30 , 2017                  ge
          Sales
          Contributions:
          Americas Simple
          Meals and                             3 ,4                                  3 ,4           (1 )
          Beverages                    $        24                  $                 59             %
          Global 防 iscuits and                                                                       13
          Snacks                       2 ,297                       2 ,025                           %
          Campbell Fresh               742                          7尋泛                              -%
                                                                                                     n/
          Corporate                    3                                                             作1


                                                6 ,4                                  6 ,2
          γotal   sales                $        66                  $                 26             4%
          在arnings

          Contributions:
          Americas Simple
          Meals and                             82                                    91             (10
          Beverages                    $        7                   $                 6              )%
          Global Biscuits and
          Sn為 cks                      382                          352                              9%
                                                                                                     n/
           Campbell Fresh              (36                                                           行1

          τotaloper滋ting                                                                             (7)
          e為 rmngs                     1, 173                        1,266                           %
           Corporate                   (934                          (306
           Restructuring
           charges                     (59
           Earnings before                                                                           (81
           interest and taxes          180                           960                             )%
           Interest , net              104                           84
           Taxes on earnings           (91                           307
                                                                                                     (71
           Net earnings                167                           569                             )%
           Net loss attributable
           to noncontrolling
           interests
           Nete綠 rnings
           紛ttributableto
           Campbell Soup                         16                                    56            (71
           Company                     $         7                   $                 9             )%
           Per share 關
           assuming dilution
           Net 帥 rnings
           attributable to
           Campbell Soup                                                               1.8           (70
           Company                     $         .55                 $                 5             )%
           n/m - not meaningful

Beginning in fìscal2018 , the business in Latin America is managed as part of the Global Biscuits and Snacks
segmen t. Prior to fìscal2018 , the business in Latin America was managed as part of the Americas Simple Me治 Is and
Beverages segmen t. Segment results have been adjusted retrospectively to re罰。 ct this change.


 Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 84 of 343
                                     Campbell Report發 Third-Quarter Results


    CAMPBELL SOUP COMPANY
    CONDEt、JSED CONSO Ll DATED           BALANC 反 SH 佐佐TS      (unaudited)
    (millions)
                                           April29 ，去。 18                          April30, 2017
    Current assets                         $            法， 329                     $            1,790
    Plant assets , net                     3 ,174                                  2 ,372
    Intangible assets , net                8 ,881                                  3 , 170
    Other assets                           182                                     119
    Total assets                           $             14 ,566                   $            7 ,4 51
    Current liabilities                    $            3 ,4 03                    $            2 ,352
    Long-term debt                         8 ,080                                  2 ,270
    Other liabilitîes                      1,672                                   1,339
    τotal   equîty                         1,4 11                                  1,490
    τotal   liabîlîtîes and equity         $             14 ,566                   $            7,451
    τotaldebt                              $            兮， 843                     $            3 ,392
    Cash and cash
    equivalents                            $             199                       $            313

    CAMPBELL SOUP COMPANY
    CONSO Ll DATED STATEMENTS OF CASH FLOWS (unaudìted)
    (millions)
                                               Nine Months Ended
                                               Aprìl2兮， 2018                  April 30 , 2017
    Cash flows from operatîng
    activities:
    Net earnings                               $            167               $           569
    Adjustments to reconcile net
    earnings to operating cash
    flow
    Irnpairment charges                        694                            212
    Restructuring charges                      59
    Stock哺 based     compensation              48                             48
    Noncurrent income taxes                    52
    Amortization of inventory fair
    value adjustment from
    acquisition                                37
    Pension and postretirement
    benefìt income                             (48                            (35
    Depreciation and
                                                                              弓，恥嗯，
                                                                              qM4ZR
                                                                                      A
                                                                                      峙




    amortization                               266
    Deferred income taxes                      (192
                                                                              42
                                                                                   叫




    Other, net                                 10
    Changes in working capital ,
    net of acquisitions
    Accounts receivable                        (18
    Inventories                                50                             144
    Prepaid assets                             (84                            (20
    Accounts payable and
    accrued liabilities                        26                             (116



Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 85 of 343
                                       Campbell Reports Third “ Quarter Results

        Other                                   {43                                       {52
        Net cash provided by
        operating activities                    1,024                                     1,011
        Cash flows from investing
        activíties:
        Purchases of plant assets               (223                                      (195
        Purchases of route
        busínesses                              (5
        Sales of route busínesses               5
        Busínesses acquired , net of
        cash acquired                           {6 ,773
        Other , net                             (12                                       (14
        Net cash used in investing
        activities                              (7 ,008                                   (209
        Cash flows from financing
        activities:
        Net short-term borrowings
        (repayments)                            234                                       {66
        Long-term borrowings                    6 ,200
        Long-term repayments                    (43                                       {76
        Oividends paid                          (321                                      {314
        τreasury   stock purchases              (86                                       {305
        Treasury stock issuances                                                          2
        Payments related to tax
        withholding for stock-based
        compensation                            (23                                       (21
        Repurchase of
        noncontrolling interest                 (47
        Payments of debt issuance
        costs                                   (49
        Net cash provided by (used
        in) financing activities                5 ,865                                    {780
        E仔ect of exchange rate
        changes on cash                                                                   (5
        Net change in c扇sh and
        cash equivalents                        (120                                      17
        Cash and cash equivalents -
        beginning of period                     319                                       296
        Cash and cash equivalents 欄
        end of period                           $            199                          $       313

F伽荒切
   ec∞
     on吋
       1唸cil
          蚓跆 i洽
              釗祕
              a t位ionofGMPtω
                  勘        .o N娃峙約
                                ∞
                                Oα
                                 n-G
Third Quarter Ended Apri  沁
                          1話129 事 2018
Campbell Soup Company uses certain non棚GMP financial mεasures as defined by the Securities and Exchange
Commission in 認為 in ∞ mmunications. These non-GMP financial measures are measures of performance not
de琵 ned by accounting principles generally accepted in the United States and should be considered in addition to , not
in Iieu of, GMP reported measures. Management believes that also presenting certain non-GMP f泊 ancial measures
provides additional information to facili紛紛 comparison of the company's histori叫 I operating results and trends in its
underlying operating results , and provides transparency on how the ∞ mpanyev紋 luates its business. Management
uses these non-GMP financial me 羽 sures in making financial , operating and planning decisions and in evaluating the
company's pe斤。 rmance.
Organic Net Sales
Organic net sales are net sales excluding the impact of currency and acquisitions. Management believes that
exciuding these items , which are not part of the ongoing business, improves the comparability of year-to-year results.
A reconciliation of net sales as reported to organic net sales follows.



 Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 86 of 343
                                                Campbell Reports Third-Quarter Results

       Three                   Months 在 nded

                                                                                                     April         %
                                                                                                     30 ,          Chan
                               April29 , 2018                                                        去。 17         ge
                                                                                                                   N
                                                                                                                   e

                                                                                                                              organicNet




                                                                                                                   QM 紋 io$
                                                                                                                   'asReported
         (m
        叫﹒的 ns}Ame.RHeass.-m




                                                                                                                              saia$
                                                                                                     Net




                                                                                O 叫 ts
                                                                                            FN
                                                                                     口.ca
                                                                                             2
                               Net                                                           ••      Sa[es
                                                                                              aunb
                               Sa[es,as         Impact       Impact                                  量 asRe
                               Reporte          ofCurrenc    ofAcquisition                           porte




                                                                                            」借
                               d                y            s                                       d
        例 eMe
        訓
        sandBeveragesGbb




                                                                                                                              {2)%
                                     'nu4tnu
                                                                                         QVST             QMmono


                                                                                                                   S
                                                                                作申




                                                                                                     佇串




                               $                $    4 )     $      (55                                            %
        副 B ﹒的cωhw




                                                                                                                    35%
                                                                               64                    63
                               862              (9           (207              6                     9                        %



Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 87 of 343
                                                                      Campbell Reports τhird-Quarter Results




          andsnackscampbAmim--
        』 re$hcorporateTot




       ...•




                                                                                                             25              24
                                         251                                                                                 8                 %             %




                                                                                                                                               n             n

                                         2                                                                   2                                 m             m
         剖 Nets




                                                  2
                                                  ， 412




                                                                                                                   'autdnu          'aukMqJV
          叫甜甜




                                                                           r1 、4tqψ




                                                                                                                                               42




                                                                                                                                                      ;--0
                                                                                                                                               試制。一
            MSMm




                                                                                                 (26
                                             $∞
                                                  民叫$




                                                                                                             env
                                                                                      、‘'，




                                                                                                                             EAV

                                                                      $                      $   2                                                           %
                                              t -nn
                                        “叫



                                                          c-凹




                                                            n-nM AM
                                  自uv




                                                                揖UV




                                 nH


                                                                                                                             April             %
                                                                                                                             30 ,              Chan
                                         April2兮， 2018                                                                       2017              ge
                                                                                                                                               !這
                                                                                                                                                             organicNet
                                                                                                                                               e

                                                                                                                                                sales
           (m




                                                                                                                                                'asRepo
                                                                                                                                                             sales
         圳， ωns)




                                                                                                             OMtcu Net
                                                                                                                   g 划峙




                                         Net                                                                  rcz
                                                                                                               ies Sales
                                         Sales ,as                    Impact                 Impact                ,asRe
                                         Repo付e                       ofCurrenc              ofAcquísitíon         porte
                                         d                            y                      s                     d



Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 88 of 343
                                                     Campbell Reports              Third佩Quarter   Results
                                                                                                                                rted




           Ame-ncassimm
         似 eMed
        訓 sandnoeveragesGbb




                                               在                                                         3            3                     (4)%




                                                                                                                              '.、 4i
                                                                                                         '328          '459
                                               ，再




                                                           ，.、4lnb
                                               qL4




                                                                                                                              、EFOJ
                                                                                                                伴。.
                                                                                                    0串




                                                                                                                                       fo
                                                                     、'，'




                                       $             $                      $      (83
         叫自治
        cwh 帥 anudsnackscampbdirrres




                                                                                                                                  13%
                                       2 ,29                                                       2 ,0         去， 0                        2
                                       7             (法4                    (207                   66           25                          %




                                                                                                   74           74
                                       742                                                         泛            2             %             %



Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 89 of 343
                                            Campbell Reports Third-Quarter Results
             hco




            porateτot

                                                                                                               n    n

                           3                                                       3                           m    m
             剖 Nets




                                    6                                                    6              G




                                                                                                                    i--
                                     $466                                                               '226




                                                                                         24
             泌 esnHim




                                                   ，14




                                                                                         ，有 Mno
                                                                                                               4%




                                                                                                                    這JC'
                                                                  (29
                                                   ，。
                           佛寺




                                             今串




                                                                                                  砂RV
                                                                                    o串
                                                                                                                           FO
                                                             $    0




                                                                                                                    ，
             notmea-mngf
             叫




Items Impacting Earnings
The company believes that financial information excluding certain items that are not considered to reflect the
ongoing operating results , such as those listed below , improves the comparabìlìty of year-to幽year results.
Consequently , the company believes that ìnvestors m 訟y be able to betler unders恰 nd its results excluding these
items.
The following items        imp教cted     earnings:
                                      In the 知5t quarter of fiscal 2018 , the company incurred gains of $14 millìon ìn Other
                                      expenses I (in∞烈的俏。 milliona前er tax , or $.03 per share) 描sociated with mark-to-
                                      market adjustments for deflned benefit pension and postretirement plans. In the first
                                      quarter of fi5cal 2017 , the ∞ mpany incurred losses of $20 million in Other expenses I
                                      (income) ($13 mìllion after tax , or $.04 per share) associated wìth mark-to司market
                                      adjustments for defined benefit pension and postretirement plans. For the year ended
                                      July 30 , 2017 , the company incurred gains of $178 million in Other expenses I
                                      (income) ($116 million after tax , or $.38 per share) associated with mark-to-market
                                      adjustments for defined benefit pension and postretirement pl袋口s.
                                      趴在scal 2015 , the comp發 ny implemented initiatives to reduce costs and to streamlìne
                                      its organìzatìonal structure. In fiscal 2017 , the comp發 ny 發xp發 nded these cost savÎngs
                                      initiatives by further optimìzìng its supply chaìn network , primarily in North America ,
                                      continuing to evolve its operatìng model to drive e仔Îcier泥ies ， and more fully integrating
                                      its recent acquisitions. In January 2018 , as pa成 of the expanded initiatives , the
                                      company authorized additional costs to improve the operational efficiency of its
                                      thermal supply chaîn network in North America by closîng its manufacturing facility in
                                2     Toronto , Ontario , and to optimize its information technology infrastructure by mîgrating
                                      certain applications to the latest cloud technology platform.



Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 90 of 343
                        Campbell Reports Third-Quarter Results

                 In the third quarter of fiscal 2018 , the company recorded Restructuring charges of $14
                 million and implementation costs and other related costs of $30 million in
                 Administrative expenses , $14 million in Cost of products sold , and $2 million in
                 Marketing and selling expenses (aggregate impact of $45 millíon after tax , or $.15 per
                 share) rel 紛ted to these initiatives. In the nine-month period of fiscal 怠。 18 ， the
                 company recorded Restructuring charges of $49 million and implementation costs and
                 other related costs of $68 millíon in Administrative expenses and $20 million in Cost of
                 products so浴， and $2 millíon ín Marketíng and selling expenses (aggreg滋e ímpactof
                 $103 million after tax, or $.34 per share) related to these ínitiatives. In the third quarter
                 of fiscal2017 , the company recorded implementatíon costs and other related costs of
                 $7 million in Administrative expenses 告尋 million after tax , or $.01 per share) related to
                 these init治tives. In the nine-month period of fisc訟 法。 17 ， the comp教 ny recorded
                 implement滋tion costs and other related costs of $18 million in Administrative
                 expenses 份 11 million a長er tax , or $.04 per share) related to these initiatives. For the
                 year ended July 30 , 2017 , the company recorded Restructuring charges of $18 million
                 and implementation costs and other related costs of $36 millíon in Administr為 tive
                 expenses 紋 nd $4 million in Cost of products sold (aggregate impωct of $37 million
                 a位er tax , or $.12 per share) related to these initiatives.
                 In the second quarter of fiscal 2018 , the company announced its intent to acquire
                 Snyder's北約 nce ， Inc and incurred transaction costs of $24 million in Other expenses I
                 (income) ($19 million after tax , or $.06 per share) associated with the acquisition. The
                 acquisition closed on March 26 , 2018 , and in the third quarter of fiscal 2018 , the
                 company incurred $82 million of transaction and integration cos俗， of which $10 million
                 was recorded in Restructuring charges , $6 million in Administrative expenses , $29
                 million in Other expenses I (income), and $37 million in Cost of products sold
                 associated with 紋 n acquisition date fair value adjustment for inventory. The company
                 also recorded a gain in Interest expense of $18 million on treasury 的te lock contracts
                 used to hedge the planned financing of the acquisition. The aggregate impact was
                 $6尋 million ， $46 million 教位er tax , or $.15 per share. In the nine.風 month period of fiscal
                 哀。




Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 91 of 343
                                                 Campbell Reports Third勵 Qu為 rter Result翁

                                           cash impairment charge of $75 million in Other expenses 1 (income) ($74 million after
                                           t缸， or $.25 閃閃 hare).      In the nine-month period of fiscal 20 嗨， the total non-cash
                                           impairment charges recorded were $694 million , of which $11 million was recorded in
                                           Cost of products sold and $683 million in Other expenses 1 (in∞m峙， ($571 million
                                           after-tax , $1.89 per share).
                                           In the second quarter of fiscal 2的 7 ， the company performed an interim impairment
                                           assessment on the ìntangìbl忿 忿ssets of the Bolthouse Farms carrot and carrot
                                           ìngredients reporting unit 話 nd the G治 rden Fresh Gourmet reporting unit as operating
                                           performance w議s well below expectations and a new leadership team of the Campbell
                                           Fresh division inîti綴ted a strategic review which led to a revised outlook for future
                                           sales , earning試 and cash flow. The comp發 ny recorded a nor恥。C發sh impairment charge
                                           of $147 million ($139 million after tax , or $.45 per share) related to ìntangible assets of
                                           the Bolthouse Farms carrot and carrot ingredients reporting unit and a non-cash
                                           impairment charge of $65 million ($4 1 millîon after tax , or $.13 per share) related to
                                           the intangible assets of the Garden Fresh Gourmet re僻的均 unit (aggregate pre-tax
                                           impact of $212 million , $180 mìllion after tax , or $.58 per share). The charges were
                                           included in Other expenses 1 (income).
                               72




                                           In the third qua計er offisc滋 1201 怠， the comp紋 ny recorded a loss of $22 mîllion in Other
                                、一戶口1 ，




                                           expenses 1 (Încome) ($15 mîllion after tax , or $.05 per share) from 為 settlement of a
                                           legal claim.
                                           For the year ended July 30 , 2017 , the company recorded a tax benefit of $52 millÎon
                                           in Taxes on earnings primarily related to the sale of intercompany notes receivable to
                                           a financial institution , which resulted in the recognition of foreign exchange losses on
                               '{、7. 、 J




                                           the notes for tax purposes. In addition , the company recorded 為 $6 million reduction to
                                           interest expense ($4 million after tax) r糾紛ted to premiums and fees received on the
                                           sale of the notes. The aggregate impact was $56 million a代.er tax , or $.18 per share.

The following tables reconcile fjnancial information , presented in accordance wîth GAAP , to financial information
excluding certain items:
                  Three Months Ended
                  April 29 , 2018                                               April30 , 2017




                                                                                                                                       A-N 治 pmM 叫 Cag
                                                                                                                                       AUCdvA白U
                                                                                                                                              uva-VKHn品H
(miltions ,
except
                                                                                                         側，枷叭叭



per
share             As        Adjus                                               As
                                                                                                            um-
                                                                                                             Et
S行lounts          reporte   tment                                Adjus          report                               Adjus
}                 d                                                                                        ,


                                                                                                                                                       V
                            s(a)                                 ted            ed                                   ted
                       61829
                                                                      e            6                                       s
Gross                                             6                   a            6                                       e
行largm            $                            $ 2               $ 0             $ 5                 $               $ 5               去           %
Gross                                                                 3            3                                       3
f行為 rgm                                                               2            6                                       6
percenta
ge                                    %                               O %             9 %                                  9 %
Marketin
g 治nd
                                                                      而正內有
                       呵ι




                                                                                      呵，臨




                                                                                                                           峙，恥41 咐，和
                        ，哇 M 呵，ι




selling
                                                                                        4Eht
                                                                         unu




expense
                                                                                                                      你告
                                                                 仲、




                                                                                 。書




s
                                                                  v




                  $                            $ 2 )                                                 $ -
Administ
                       4i63                                           127             142                                  136
rative
expense                                            3
                                                                 伶事




                                                                                                                      你帶
                                                                                 0串




s                 $                            $ 6 )                                                 $ 7 )
Other
                       aUA 『 7 ，




expense                                          6
sl                                               5
(income)          $                            $ 9 )             $ 2 )           $ 5 )               $ -             $ 5 )


    Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 92 of 343
                                   Campbell Reports Third輛Quarter Results

Restruct
unng                 2             2
charges          $   4           $ 4             $               $ •                  $               $關




Earnings
(Ioss)
before
interest             4             7               3               2                                    3
and                  7             8               O               9                                    O
taxes            s   6           $ 3             $ 8             $ 8                  $ 7             $ 5             1 %
Interest,            4                             6               2                                    2
net                  2             a               O               e                                    a
Earnings
(Ioss)               6             7                 2             2                                    2
before                             6                 4             7                                    7
taxes            $   7           $ 5             $ 8             $ 0                  $ 7             $ 7


                     2             6                 3             9                                    9
Taxes                4             2                 8             4                      3             7
                     2                                             3                                    3
Effective            4                               6             4                                    6
In come
tax rate             o   %                           3 %           8 %                                  o   %
Net
earmngs
(Ioss)
atlributa
ble to
Campbel
ISoup                3             6                 2
Compan               9             o                               7                                    8
y                $   3           $法              $ 0             $ 6                  $ 4             $ 0             7 %
Díluted
net
earnlngs
per
share
atlributa
ble to
Campbel                            2
1Soup
Coπlpan              3             O                 7             6                      O             6
f                $               $ 0             $ 0             $ 8                  $ 1             $ 9             9 %
(a)See following table for 為 dditional information.
*The sum of índividual per share amounts may not add due to rounding.

               Three Months Ended
                                                                                                            April
                                                                                                            30 ,
               Aprí129 , 2018                                                                               2017
     (mi                                                                                                    只estr
     lI io                                                                                                  ucturí
     ns ,                                                                                                   ngch發
     εx        Restructurín                                                                                 rges ,1
     ce        gcharges ,í                                                                                  行lple
     pt        mplementat              Transa                                                               ment
     per       ioncosts                ctíonan           Impaí                                              ationc
     sh        and                     díntegr           rment                                Adjus         osts
     are       otherrelated            ationco           charg          Claimsetlle           tment         結 nd
     am        costs(2)                sts(3)            es(5)          ment(6)               s             otherr



    Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 93 of 343
                     Campbe lJ Reports Third峭Qu滋 rter Results

 ou                                                                     elated
 nts                                                                    costs(
                                                                        2)
 Gr
 os
 s
 符la

 rgl                     3                                        6
 n      $     4        $ 7             $ 1          $           $ 2     $.
 Ma
 rke
 tin
 g
 an
 d
 sel
 lin
 g
 ex
 pe
 ns
 es           2                                                   2
 Ad
 ml
 nlS
 trat
 ive
 ex
 pe
 ns           3                                                   3
 es           O          G                                        6       7
 ot
 her
 ex
 pe
 ns
 es


 co                                      6                        6
 πle                     2               O                  2     5
                         9               8                  2     9
 Re
 str
 uct
 un
 ng
 ch
 arg          1                                                   2
 es           4          O                                        4 )
 Ea
 rm
 ng
 s
 bef
 ore
 int
 ere
 st                                      6                        7
 an           6          3                                  2     8
 d      $     O        $ 2             $ 9          $       2   $ 3     $ 7


Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 94 of 343
                     Campbell Reports Third-Quarter Results

 tax
 es
 Int
 ere
 st ,
 net                     8                                      8
 Ea
 rm
 ng
 s
 bef
 ore                                    6                       7
 tax          6          6                                2     6
 es     $     O       $ 4             $ 9         $       2   $ 5   $ 7
 Ta
 xe                                     2                       6
 s            5          8              2                 7     2     3
 Ne

 ear
 mn
 gs
 attr
 ibu
 tab
 le
 to
 Ca
 mp
 bel

 So
 up
 Co
 mp                                     4                       6
 an           4          4              9                       O
 y      $     5       $ 6             $ 7         $       5   $ 3   $ 4
 Dil
 ute
 d
 net
 ear
 mn
 gs
 per
 sh
 are
 attr
 ibu
 tab
 le
 to
 Ca
 mp
 bel

 So
 up                                                             2
 Co
 mp                                     6                 O     O     O
 an     $     5        $ 5            $ 5         $       5   $ 0   $ 1



Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 95 of 343
                                                                                            Campbell Reports Third-Quarter Results

                                                     y

                                                         Nine Months Ended
                                                         April 29 , 2018                                           April 30 , 2017
      (m
 叫﹒的 nchexceptpershareamounhb)Grossmar.gnGrossmar.




                                                                                                                                                                        A-N 胎 pmncag
                                                                                                                                                                              AUCUAU自』自』ethHnH 自UV
                                                                                                                        h
                                                                                  ddm 旭、




                                                                                                                        柚叩肘
                                                                           A 廿剖




                                                                                                                                            dd叮川冶、
                                                                                                                                     A 甘剖
                                                                                           um)
                                                                                            st                     ,,                                st



                                                                                                                                                 山 mlp
                                                                                                                   r
                                                                                                                   ,EFC nuHH
                                                         As                                          Adjus                                                Adjus
                                                         reported                                    ted                                                  ted




                                                               2                                            2             2                                      2
                                                               :lno7                                        '235           '327                                  '327

                                                                                    6                                                                                   (                 )
                                                                                                     你、山，




                                                                                                                   你、山，




                                                                                                                                                          你、山，




                                                         $                 $ 8                                                       $.                                 4 %
印 npercentage




                                                               3                                            3             3                                      3
                                                               3                                            4             7                                      7

                                                               5 %                                          6 %           4 %                                    4 %



Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 96 of 343
                                                         Campbell Reports Third “ Quarter Results


討Marke
ngandsdEngexpensesAdm-m




                                       679                                                 682                       682
                                                                         hHM
                                                                           勻，旬，
                                                                   。mw




                                                                                    0申
                                                                                                              eAV
                                   $             $ 2 )                                                $
﹒的廿
auveexpensesotherexpenses/Oncome




                                                                                           408
                                       再




                                                                                                                     司UVQJvnu
                                                                         A
                                                                         峙-nuh ‘M
                                       7.7.




                                                   7
                                                                                                              械、uv
                                                                   e峙，




                                                                                    0串




                                   $             $ 4 )                                                $ 8 )
                                                                                           4En臼 7 ，




                                       mOAOAHM
                                                   7                                                    2
                                                   4                     5                              3       3
                                                                                    作hET




                                   $             $ 4 )            $ 6 )                               $ 2 )   $ 5 )


Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 97 of 343
                                       Campbell Repo r1 s Third-Qua r1 er Results
)ReMMrudu-nngchargesEar-mngsbefore-mtereMMandtaxes-ntereMM




          5           5
      $   9         $ 9 )                        $                $                 $               $




                                                                                                         '門，




                                                       '4EqL7
                           QMA 『 7 ，




          4EQUnu                                                         Qunonu            qLEdnu
                                                                                                           ι41nu




                                                                                                                   (   )
                    帥、凶，




                                                                  帥、凶，
                                                  伴中




                                                                                    伴中




                                                                                                    伴中




      $                                                ,                                                           7 %




'net-tar-mn
          4EnUA 峙




                                                       4EqLqL4E
                                                                                                         aUA峙




                                                                         8
                           8                                             4
                                                                                                         4E




                                                       'nunuzu                                           '126
                            QuqιGU




                                                                         au7 ，戶。




                                                                                           nLKUnu


          7
                    帥、凶，




                                                                  帥、凶，




                                                                                    帥、凶，
                                                  伴中




                                                                                                    伴中




      $   6



Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 98 of 343
                                                                              Campbe lJ Reports Third-Quarter Results


gsbeforataxesτaxesE




                                       -191                                                                                                    383
                                                                    qMnv 民叫




                                                                                             可44ZA 吋
                                                                                                             qMnv7


                                                  }                                                                            4
                                                                                                             ,                 6
仟 ed-wehcometaxrateNetearEmngsa




                                      i 、 119.7




                                                                                             2               3                                 3
                                                                                                             5                                 1
                                                  、BFOJ

                                                          。




                                                                                             3 %             G %                               3 %
                                      ，
抖MNbuta
 凶 etocamp




                                                                    624                                      669                               77qM
                                                                                             ?'的功




                                                                                                                               呵ι




                                      4
                                      •••
                                                                                                                                ，nUA 丹
                                      戶口 7 ，




                                                                                        作。




                                                                                                       仲hv




                                                                                                                        仲hMT




                                                                                                                                         仲hv
                                                                                             41




                                                              eAV

                                  $                                                                                                                   法   %



Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 99 of 343
                                                                  Campbell Reports   Third.Qu翁 rter Re翁ults




bdisoupcompanyD
語
HUtednetear-mngspershareaHudbutaNetocampbdisoupco




                                                             2               2              1                         2

                                                        5     O              6             8                    e     5
                                                    $   5   $ 7            $ 2           $ 5                  $ 6   $ 1   4 %


Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 100 of 343
                                                                        Campbell Reports Third-Quarter Results

m
p
a
n
y
(a)See following tables for additional information.

                                                   Nine Months Ended
                                                   April 29 , 2018
    (m
    川
    bna       ，
    exceptpershareamounb)Grossmar.ωnMarkeungands




                                                                     Restru
                                                                     cturing
                                                                     charge
                                                                     s ,imple
                                                                     mentati
                                                                                   Taaeobt
                                                                                      snt.-s
                                                                                    audrc3
                                                                                     no-Mac-J
                                                                                     r-FUnH




                                                                     oncost
                                                                     s and



                                                                                                                    GNMm 的
                                                                                                                         叫治前
                                                                                                                               med 叫
                                                   Mark-             otherrel                               Impai
                                                                                    門HnH. ，




                                                   to-               ated                         Taxre     rment                      Adjus
                                                   mark              costs(2                      form(     charg                      tment
                                                   et(1 )                                         4)        es(5)                      s




                                                                        2                     3                                          6
                                                   $                 $ 0          $ 7             $         $ 1     $                  $ 8
     叫
    Hn




                                                                        2                                                                  2 )


Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 101 of 343
                                                         Campbell Reports Third-Quarter Results



 gexpensesAdmhbhMauveexpensesotherexpenses-oncome)




                                                         't68




                                                                                                                               ，17
                                                                                                                               ，
                                                                                                                                         )




                                                                                                                               A
                                                                                                                               峙
                                                                      6 )



                                                                                                  ，-av




                                                                                                                               ，1
                                                                                                                               句fA 峙 4
                                                                      '，




                                                                                                                 ，
                                                                                                                 tqι 肉，品
                                                                       1
                                                                      只vqd




                                                                                                  民M 峙。




                                                                                }                                          )             )
                                                                                                          、zz'




                                                     4
 只@紛
  rudu-nngch




                                                         ,1.49
                                                                      ，皂、4znu




                                                                                                                               -1
                                                                                                                               民MQM




                                                                                )                                                        )
 綴




Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 102 of 343
                                                                Campbell Reports Third-Quarter Results


 「
 geSEar-mngsbefore-mtereAMandtaxes-ntereAM




                                                   ,114         139              41nUPO                  694              QU4.7


                                                                                                                 2
                                             作hv




                                                                                                    作品
                                                           作品




                                                                           作hv




                                                                                                                     作品
                                                                                          $                    $ 2        ,




 'netEarmngsbeforetaxes


                                                                                 8                                        8




                                                                139                                      694
                                                                                                                          QuqιQ 叫




                                                                            8                                    2
                                                           0串




                                                                                                    作品




                                                                                                                     作品




                                             $ 4 )                        $ 8             $                    $ 2
 T                                                 (   )        3                2                               7        3



Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 103 of 343
                                                   Campbell   Repo吋s   Third-Quarter Results



 axesNetear-mngSan-nbuta
                                        4          6             3             2                2                   O
                                                                               O                3                   5
 叫etoCampb
 叫 lsoupCompanyDHutednetear-mngsper




                                                                                                                    624
                                                                                                KU 守，




                                                   4Enuqd


                                                                6             2
                                              作串




                                                                                          仲、




                                                                                                              仲、
                                                                                                41




                                      $ 0 )                   $ 5
                                                                                           UT




                                                                            $ 0 )                       $ 5
                                                                                                               UT




                                                                                                                    2

                                        O       3               2              4                8         O         O
                                      $ 3 )   $ 4             $ 2           $ 0 )         $ 9           $ 5   $ 7


Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 104 of 343
                                   Campbell Reports Third-Quarter Results



 shareaH
 且 dbuutgM
  凶 etocampb
  訓 isoupcompany




                              Nine Months Ended
                              April 30. 2017
                                                         Restructur
                   (million                              ingcharge
                   s.                                    s.impleme
                   except                                ntationcos
                                                                                         割成




                   per                                   ts and
                                                                              peat
                                                                             mmmmhs
                                                                            iafce
                                                                                                 心附加




                                                                                                      jt
                                                                                                       st
                                                                                                       叭叭叭




                   share                                 otherrelat
                                                                                         mto




                   amount     Mark心。瞞                    ed
                                                                                                   s




                   s)         你念rket(1 )                 costs(2)
                   Gross
                   m法 rgm     $                          $ -                $ -                  $ -
                   Admini
                                                                                                      (18
                   strative
                   expens
                   es                                      (18
                   Other
                                                                                                      (232
                                                                                 ，1




                   expens
                                                                                 月442 呵，
                                      It、悶，恥




                   es I
                   (incom                                                                    )               )
                                           nv

                                                、書，




                                                                                       h




                   e)
                   Earning
                   s                                                                                  260
                                                                                 呵，』42 呵，h




                   before
                   interest          2
                                                                                                 伴串
                                                                            佇串




                   and        $      O                   $ 18


Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 105 of 343
                                      Campbell Reports Third-Quarter Results

             taxes
             Interest
             , net
             Earning
             s                                                                     2               2
             before                    2                                                           5
                                                            $ 18               $ 2
             taxes                $
                                       。                                                         $ 0
                                                                                   3               4
             Taxes                     7                      7                    2               6
             Net
             earnmg
             s
             attribut
             able to
             Campb
             ell
             Soup                                                                                      2
             Compa
             ny                   $    3                    $ 11
                                                                                 8
                                                                               $ 0                  $ 4
                                                                                                       。
             Diluted
             net
             earmng
             s per
             share
             attribut
             able to
             Campb
             ell
             Soup
             Compa
             ny                   $
                                       。
                                       4                    $ .04              $ 8
                                                                                   5
                                                                                                    $ 6
                                                                                                       6


                                                                               Year Ended
  (millions , except per share amounts)                                        July 30 , 2017
  Gross margin , as recast*                                                    $                2 ,925
  Add: Restructuring charges , implementation costs and
  other related costs (2)                                                                       4
  Adjusted Gross margin                                                        $                2 ,929
  Adjusted Gross margin percentage                                                              37.1       %
  Earnings before interest and taxes , as rep。此ed                              $                1,4 00
  Deduc t: Total pension and postretirement benefit mark-
  to-market adjustments (1)                                                                     (178
  Add: Restructuring charges , implementation costs and
  other related costs (2)                                                                       58
  Add: Impairment charges (5)                                                                   212
  Adjusted Earnings before interest and taxes                                  $                1,4 92
  Interest , net , as   rep。此ed                                                $                107
  Add: Sale of notes (7)                                                                        6
  Adjusted Interest, net                                                       $                113
  Adjusted Earnings before taxes                                               $                1,379
  Taxes on earnings , as reported                                              $                406
  Deduc t: Tax expense from total pension and
  postretirement benefit mark-to-market adjustments (1)                                         (62
  Add: Tax benefit from restructuring charges ,
  implementation costs and other related costs (2)                                              21



Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 106 of 343
                                         Campbell Reports Third-Quarter Results

          Add: Tax benefit from impairment charges (5)                                              32
          Add: Tax benefit from sale of notes (7)                                                   50
          Adjusted Taxes on earnings                                                  $             447
          Adjusted effective income tax rate                                                        32 .4     %
          Net earnings attributable to Campbell Soup Company ,
          as reported                                                                 $             887
          Deduct: Net adjustment from total pension and
          postretirement benefit mark-to-market adjustments (1)                                     (116
          Add: Net adjustment from restructuring charges ,
          implementation costs and other related costs (2)                                          37
          Add: Net adjustment from impairment charges (5)                                           180
          Deduct: Net adjustment from sale of notes (7)                                             (56
          Adjusted Net earnings aUributable to Campbell Soup
          Company                                                                     $             932
          Diluted net earnings per share attributable to Campbell
          Soup Company , as reported                                                  $             2.89
          Deduct: Net adjustment from total pension and
          postretirement benefit mark-to-market adjustments (1)                                     (.38
          Add: Net adjustment from restructuring charges ,
          implementation costs and other related costs (2)                                          .12
          Add: Net adjustment from impairment charges (5)                                           .59
          Deduct: Net adjustment from sale of notes (7)                                             (.18
          Adjusted Diluted net earnings per share attributable to
          Campbell Soup Company                                                       $             3.04

     * Reflects the impact of the adoption of new accounting guidance on the presentation of net periodic pension cost and
     net periodic postretirement benefit cost in the first quarter of fiscal 2018.

View source version on businesswire.com: https:llwww.businesswire.com/news/home/20180518005099/en/



CONTACT: Campbell Soup Company
INVESTOR CONTACT:
Ken Gosnell , 856-342-6081
ken_9osnell@campbellsoup.com
or
MEDIA CONTACT:
Thomas Hushen , 856-342-5227
thomas_hushen@campbellsoup.com

hUp:llwww.businesswire.com



Load-Date: May 19 , 2018



  E lI d ofDocument




      Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 107 of 343
                                 *Campbell Soup 3Qιoss/Shr $1.31 >CPB
                                                         Dow Jones Institutional News
                                                    May 18, 2018 Friday 11:15 AM GMT


Copyright 2018 Factiva í戳 from Dow Jones
AII Rights Reserved




Copyright@ 2018 , Dow Jones & Company , Inc.



         DOW JONES       NE'Nsvn'才是已



Length: 13397 words

Body


18 May 201807:15        Eτ*Campbell        Soup 30 Adj EPS 70c >CPB

18 M紋Y 2018 07:15 ET *Campbell Soup 30 Sales $2.13B >CPB

18 M紋Y 201807:15 ET *Campbell Soup 30 Loss $393M >CPB

18 May 201807:15 ET Press Release: Campbell Reports Third-Ouarter Results

Cωmpbell     Reports Third-Ouarter Results
         Net Sa1es Increased 15 Percent 民ef1ecting Impact of Recent1y Comp1eted
         Acquisition of Snyder's-Lance; Organic Sa1es Comparab1e to prior Year

         Earnings Before 工 nterest and Taxes (EBIT) Loss of $475 Mi11ion 工 nc1udes
         Impairment Charges of ♀ 619 M土 11ion Re1ated to C 在mpbe11 Fresh Segment;
         且djusted EBIT Increased 1 Percent



         Earnings Per Share (EPS) Loss              of   ♀工 .3 工 ;λdjusted 志 PS   工 ncreased    工9   Percent
         to ♀ 0.70


         Campbe 工工訣evises       Fisca 工   2018    Guidance
C且MDE刻，    N.J 種叫“ (BUS 工到ESS    WIRE)--May       工皂 J 2018--



Campbell Soup Company (NYSE:CPB) today reported its                       third峭quarter     results for fiscal 2018.

                                    Three Months Ended                    Nine Months Ended

   ($ in milli 口 n 日，
   except per                                    Apr.                   Apr 愉      Apr.

   share)                   Apr. 29 ,            3 白，         車
                                                                        29 ,       30 ,          E


                                 20 工 8          2017       Change      2018       2 位工 7      Change

   Net   Sa 工 es




         Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 108 of 343
                                                   *Campbell Soup 3Q Loss/Shr $1.31 >CP8

    As   1主eported

       (G且AP)                     $   2 , 125     $1 , 853       15 老       $6 ，吾 66        平皂， 226          4主

    Organic                                                       的主                                       (1 )主
    Earnings (Loss)
     Before Interest
     and Taxes
    As Reported
       (G且AP)                 $ (475) *辛                 298      n/m       $    180        $自 60         (81) 告

    Adjusted                   $      308 $              305        1告      草工， 127         $1 , 210       (7) 主
    Dí 工 uted
            Earníngs
     Per Share
    As Reported
     (GAAP)                   $   (工 .31) 費♀        0.58            n/昂     $ 0.55          辛工 .85        (70) 在

    Adjusted                      $    0.70       $ 0.59         1 草草       平   2.62        平 2.51           4告


只 1m-- not meaníngful
安 The current quarter íncluded pre 伽 tax ímpaírment charges of ♀ 61 告 m斗工工 ion ， or
$1.65 per share , related to the Campbell Fresh segment.
Note: A detailed reconciliation of the 主 eported (GAAP) financia1 information
to the adjusted financ 斗 a 工 information is inc1uded at the end of this news
release.


CFO Comments

Campbell's Chief Financíal Officer Anthony DíSílvestro s訟 d ， "Whíle our organic sales in the quarter were stable ín
thís difficult environment, our gross margin performance was below our expectations. 8ased on our third-quarter
results and outlook for the balance of the year , we are lowering our fiscal 2018 earnings guidance.

"In the third quarter, we made some progress against our key priorities. We completed the Snyder'心 Lance
acquisition , substantially expanding our portfolio in the faster growing snacking categories , and we made some
progress in s治bilizing sales in U.S. soup. However, we are not satisfied with our fjnancial results. Our performance
has been impacted by both execution-related and external challenges. We are addressing these challenges with
renewed urgency. Lookîng ahead , we will be reviewing all aspects of our strategic plans and portfolio composition.
We 結ntîcipate that our review , which will take several months to complete , willlead to changes designed to improve
our operating performance and create long-term shareholder value. We plan to discuss the outcome of this review
when we report fourth-quarter and fullγear results in late August."

Items Impacting Comparability

The table below presents a summary of items imp教cting comparability in e♂ ch period. A d紙.ailed reconciliation of
the repo叫ed (GAAP) financial information to the adjusted information is included at the end of this news release.

                                                         。土工注 ted    Earnings Per Share

                                           Three Months Ended                   Nine Months Ended

                                          Ap 主.    29 ,        Apr. 3 色，    λpr.       2日       Apr.  30 ,
                                                2018             2017            2018              2017

    主s   Reported    (GλAP)                 (平 1.31)             ♀ 0.58          $0.55           早工 .85



    Impairment cha 主ges
     re11主 ted to the Campbe1l
     Fresh seg品ent                              $1. 65                           ♀1.   89        $0.58

    Restructuring charges ,
     imp1ementation costs and
     other re1ated costs
     associated with cost
     savings initiatives                        $0.15            平。 .01          $0.3 是          $0.04



         Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 109 of 343
                                      *Campbell Soup 3Q LossfShr $1.31 >CPB

  Transaction and
   integration costs
   re1ated to the
   acquis 斗 tion of

   Snyder's-Lance                 $0.15                    ♀ 0.22



  C1aim sett1ement                ♀ 0.05                   ♀ 0.05



  Pension and
   postretirement benefit
   mark 吋 toωmarket

   adjustments                                            {辛日 .03)    $0.0 是



  Non 主 ecurringnet tax
   benefit re1ated to U.S.
   Tax Re 主 orm                                           {♀ O. 是色}

                                                        一一一-----



  Adjusted                       ♀ 0.7 告*     早 0.59       ♀ 2.62     ♀ 2.5 工




女 Numbers   do not add due to rounding.

τhird-Quarter   Results

Sales increased 15 percent to $2.125 billion driven by a 14-point benefit from the recent 為cquisitions of Snyder's幽
Lance and Pacific Foods 為 nd a 私point favorable imp我ct from currency translation. Organic sales were comparable
to the prior year as gains in Global 日 iscuits and Snacks and Campbell Fresh were 0仟:set by declines in Americ紛S
Simple Meals and Beverages.

Gross margin decrea給ed from 35.9 percent to 29.1 percen t. Excluding items impacting comparability in the current
year , adjusted gross margin decreωsed 3.9 percentage points to 32.0 percen t. The decrease inadjusted gross
margin was primarily driven by cost inf1ation and higher supply chain costs , as well as the dilutive impact of recent
acquisitions and higher promotional 給pending. p翁rtly offset by productivity improvements and the benefits from cost
savings initiative忌，

Marketing and sellíng expense浴 increased 9 percent to $232 million. Excluding items impacting comparability in the
current year. adjusted marketing 治nd 發elling expenses increased 8 percent primarily due to the impact of recent
acquisitions. partly offset by the benefit海 from cost s翁vings initiatives. Administrative expenses increa兮兮d 15 percent
to $163 million. Excluding items impacting comparabili勻. adjusted administrative expenses decreased 6 percent
primarily due to lower incentive compensation and benefit costs. partly offset by the impact of recent acquisitions.

Other expenses of $647 million were primarily due to the impairment charges related to the Campbell Fresh
segmen t. Excluding items impactíng compar的ility in the current year. adjusted other income decreased $3 million
to $12 million.

As repo此ed EBIT was a loss of $475 million. Excluding items impacting comparability , adjusted EBIT increased 1
percent to $308 million. Excluding the impact of the recent acquisitions of Snyder's-Lance and Pacific Foods ,
adjusted EBIT declined primarily due to lower gross margin performance. pa吋Iy offset by lower adjusted
administrative expenses and lower adjusted marketing 紛 nd selling expenses.

Net interest expense increased $14 million to $42 million. Exciuding items impacting comparability in the current
year , net adjusted interest expense increased $32 million to $60 million due to debt associated with the acquisition
of Snyder's-Lance and higher average inter紛紛t rates on the debt po付folio. The tax rate was 24.0 percent as
compared to 34.8 percent in the prior yea r. Excluding items impacting comparabili紗. the adjusted tax rate
decreased 19.7 percentage points to 15.3 percent 部 the timing of tax expense on an adjusted basis was impacted
by the impairment charges.




      Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 110 of 343
                                              *Campbell Soup 3Q Loss/Shr $1.31 >CPB

The company repo此ed a loss of $1.31 per share. 眩xcluding items impacting comparability , adjusted EPS increased
19 percent to $0.70 per share , reflecting a lower adjusted tax rate , partly offset by higher a吋 usted net interest
expense.

Nine-Month Results

Sales increased 4 percent to $6 .4 66 billion driven by a 5耐point benefit from the recent acquisitions of Snyder's-
Lance and Pacitic Foods and a 1-point favorable impact from currency trans治tion ， partly offset by a 1-percent
decline in organic sales. Declines in organic sale翁 were primarily driven by decreases in Americas Simple 怯 eals
and Beverages , pa此Iy offset by gains in Global Biscui給 and Snacks.

As reported EBIT was $180 million 他是xcluding items impacting comparability , adjusted EBIT decreased 7 percent to
$1.127 billion reflecting lower gross margin performance , including the impact of organic sales declines , partly offset
by an increase in adjusted other income.

Net interest expense increased $20 million to $104 million. Excluding items impacting comparability in the current
year, net adjusted interest expense increased $38 million to $122 million due to debt associated with the acquisition
of Snyder's-Lance and higher 法verage interest rates on the debt portfolio. Tax expense decre法sed from $307
million in the prior year to a tax benefit of $91 million. Excluding items imp紋cting comp紋abili紗， the 法djusted tax rate
decreased 10.0 percentage points to 21.3 percent primarily due to the lower U.S. fede悶I t紋x rate and the timing of
tax expense on an adjusted basis related to the impairment charges.

The company reported EPS of $0.55. Exciuding items imp翁cting comparabili妙， adjusted EPS increased 4 percent
to $2.62 per share , reflecting a lower adjusted tax rate and the benefit of lower weighted average shares
outstanding , partly offset by lower adjusted EBIγand higher 紋djusted net interest expense.

Cash f10w from operations increased to $1.024 billion from $1.011 billion a year ago reflecting higher cash earnings ,
partly offset by an increase in working capital requirements.

Fiscal 2018 Guidance

18 May 201807:15 ET Press Release: Campbell Reports γhird關 Quarter 騙2刪

Based on the company's current outlook for fiscal 2018 , including the impact of the Snyder's-Lance acquisition ,
Campbell has revised its tiscal 2018 guidance as shown in the table below. This guidance assumes the imp翁ct from
currency translation will be nomina l.

  ($ in mi11ions , except per share)
                                                            Snyder's-
                                Revised 2018
                   2017           G口 idance                    Lance           Revised
                                   Befo r- e
                  Resu1ts      Snyder's-Lance              Acquisition     2018 Guidance



  Net Sa1es       ♀ 7 ， 890          o to +l月色             +9 to +10 pts   +10 to         +11 龜
                               (P r- evious1y -1
                                     to +三毛}


  λdjusted

   EB 工 T         $1 ， 492 女     -11     to    -9 主          一令 3   pts      w皂     to      惡主

                               (P r- evio 口 sly       -7
                                   to    -5 主}



  Adjusted EPS    $3.0 是竟        也3     to    -1 主            -3 pts         “枷 6   to    句“ 5 月色

                               (P r- evious1y +2              →辛 0.10      $2.85     亡。     $2.90
                                     to +毛主}




      Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 111 of 343
                                           *Campbell Soup 3Q Loss/Shr $1.31 >CPB

* Adjusted -- refer to the detai1ed reconci1iation of the reported (GAAP)
financia1 information to the adjusted financia1 information at the end of this
news re1ease.
Note: A non-GAAP reconci1iation is not provided for 2018 guidance since
certain items are not estimab1e , such as pension and postretirement
mark-to-market adjustments , and these items are not considered to ref1ect the
company's ongoing operating resu1ts.


Segment Operating Review

An analysis of net sales and operating earnings by           repo付able    segment follows:

                    Three Months Ended Apr. 29 , 2018

                                 (♀   in   mi11ions)


                       Americas
                     Simp1e Mea1s            G1oba1 Biscuits     Campbe11
                     and Beverages             and Snacks         Fresh         Tota1
                                             ---------------
  Net Sa1es , as
   Reported             ♀ 1 ， 010                 ♀ 862            ♀ 251       ♀ 2 ， 125 有有



  Vo1ume and Mix           -宅                      1告               2告             1%
  Price and Sa1es
                           -告
  A110wances                                       1告               -宅             -告



  Promotiona1
   Spending               (2) 告                   (1 )告             -宅            (1 )告
                                             ---一一一一-一一一一---



  Organic Net
   Sa1es                  (2) 告                    1 告             1 屯*            -屯


  Currency                 -%                      1告               自告
                                                                                   l宅
  Acquisitions              6告                      32 屯            -宅            14 月色

                                             ---------------
    毛   Change
             vs.
     Prior Year            5 屯*                   35 毛有             l告            15 宅
  Segment
   Operating
   Earnings               ♀ 217                   ♀ 123           ♀ (19)

    主 Change vs.

     Prior Year            (3) 老                    23 宅           n/m

 n/m -- not meaningfu1
 有 Numbers do not add due to rounding.

 有有 Inc1udes Corporate.

 Note: A detai1ed reconci1iation of the reported (GAAP) net sa1es to organic
 net sa1es is inc1uded at the end of this news re1ease.


                    Nine Months Ended Apr. 29 , 2018

                                 (♀   in   mi11ions)


                       Am ericas
                     Simp1e Mea1s            G1oba1 Biscuits     Campbe11
                     and Beverages             and Snacks         Fresh         Tota1

  Net Sa1es , as
   Reported              ♀ 3 ， 424               ♀ 2 ， 297         ♀ 742       ♀ 6 ， 466**



  Vo1ume and Mix           (3) 告                    l宅              -宅            (1) 宅
  Price and Sa1es




        Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 112 of 343
                                      *Campbell Soup 3Q Loss/Shr $1.31 >CPB

  且工 10wances               “老                 l宅              -學              間每


  Promotiona1
  Spend 工 ng                “告                 可屯
                                                               -宅              』苟
                                                                                。


                                        悶悶悶--申---------




  Organic Net
   Sa1es                   (4) 告*              2串              -宅          (工)全

  Currency                  "告                 l龜               生              工是

  Acquisitions              2告
                                               工 O%:           -%              5主
                                        呻串串申申----------




    主 Change vs.

     Prior Year            (1) 惡*              工3 宅            "老         是毛*

  Segment
   Operating
   Earnings                串串 27              $382          革 (36)

    主 Change vs.

     Prior Year            (主 0) 寄             章主
                                                              n!m

 n!m -- not meaningful
 * N泣血bers do not add d日 e to rounding.
 育育工 nc1udes Corporate.

 Note: 且 detai1ed reconci1iation of the reported (GλAP) net          sa 工 es    to organic
 net sa1es 斗 S l. nc 工 uded at the end of this news release.


Americas Simple Meals and Beverages

Sales in the qua吋er increased 5 percent to $1.010 billion ref1 ecting a 6-point benefit from the acquisition of Pacific
Foods. Organic sales decreased 2 percent primarily driven by declines in V8 beverages , Plum product給 and U.S.
soup. Excluding the benefit from the acquisition of Pacific Foods , sales of U.S. soup decreased 1 percent driven by
declines in condensed soups , p紋 rtly 0仟您的 by gains in broth and ready-to-serve soups.

Segment operating e為rnings decreased 3 percent to $217 million. The decrease was primarily driven by a lower
gross margin percentage , pa付Iy offs絨 by lower administrative expenses and lower marketing 治 nd 念elling expenses.

Global Biscuits and Snacks

Sales in the quarter increased 35 percent to $862 million. Excluding the benefit from the acqu治ition of Snyder's-
Lance and the favorable impact of currency translation , organic sales increased 1 percent primarily dríven by gaìns
in Pepperidge Farm snacks , reflecting continued growth in Goldfish crackers and Pepperidge Farm cookies.

Segment operating earnìngs increased 23 percent to $123        millìon.τhe      increase was primarily driven by the benefit
from the acquisition of Snyder'心Lωnce.

Campbell Fresh

Sales in the quarter increased 1 percent to $251 million primarily driven by gains in refrigerated soup. Sales of
Bolthouse Farms refrigerated beverages were comparable to the prior yea r.

Segment operating loss was $19 million in the quarter compared to earnings of $1 million in the prior yea r. The
earnings decline was prìmarìly driven by a lower gross margin percentage reflecting higher supply chain costs and
cost inflation including higher transportation and logistics costs.

Corporate

Corporate in the third quarter of fiscal 2018 included non-cash impairment charges of $619 million related to the
Campbell Fresh segment, transaction and integration costs of $72 millìon related to the acquisition of Snyder'令
Lance , charges related to cost savings initiatives of $46 million , and a charge of $22 million related to the settlement
of a legal claim. Corporate in the third qu治 rter of fiscal 2017 included charges related to cost savings initiatives of $7




        Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 113 of 343
                                      *Campbell Soup 3Q Loss/Shr $1.31 >CPB

million. The remaining decrease in expenses primarily reflects the benefit of higher       pen划。 n   and postretirement
In come.


Conference Call

Campbell wiU host a conference call to discuss these results today at 8:30 a.m. Eastern Daylight Time. To join , di為|
+1 (703) 639-1316. The access code is 6498114. Access to a live webcast of the call with accompanying slides , as
well as a replay of the call , will be available at investo r. campbellsoupcompany.com. A recording of the call will a惱。
be available until midnight on Jun. 1, 2018 , at +1 (404) 537-3406. The access code for the replay is 6498114.

Reportable Segments

Campbell Soup Company      earning給 results   are reported as follows:

Americas Simple Meals and Beverages includes the retail and food service businesses in the U.S. and Canada.
τhe  segment includes the following product結: Campbell's condensed and ready-to-serve soups; Swanson broth and
stocks; Pacific broth , soups , non輛dairy beverages and other simple meals; Prego p法sta sauce結 P訟ce Mexican
sauces; Campbell's gravies , pasta , beans and dinner sauces; Swanson canned poultry; Plum food and snacks; V8
juices and beverages; and , Campbell's tomato juice.

Global Biscuits and Snac隔 includes the U.S. snacks portfolio consisting of Pepperidge Farm cookies , crackers ,
bakery and frozen product終 in U.S. retail , and Snyder's-Lance pretzels , sandwich cracker坊， potato chips , tortilla
chips and other snacking product翁. The segment also includes Arnott's biscuit話 in Australia and A翁 ia Pacific , Kelsen
cookies globally , and the simple meal紛紛nd shel弘stable beverages business in Australí話. Latin America and Asia
Pacific.

Campbell Fresh includes Bolthouse Farms fresh carrots , carrot ingredients , refriger街ted beverages and refrigerated
salad dressings; Garden Fr紛紛 h Gourmet salsa , hummus , dips and tortilla chips; and , the U.S. refriger扇ted soup
business.

About Campbell Soup Company

Campbell (NYSE:CPB) is driven and inspired by our Purpose , "Real food that matters for life'滋 moments." We make
a range of high咽quality soups and simple meals , beverages , snacks and packaged fr船 h foods. For generations ,
people have trusted Campbell to provide authentic , flavorful and readily available foods and beverages that connect
them to each other, to warm memories and to what's important today.且 Led by our iconic Campbell's brand , our
portfolio includes Pepperidge Farm , Bolthouse Farms , Arnott's , V8 , Swanso叭， Pace , Prego , Plum , Royal Dansk ,
Kjeldsens , Garden Fr!兮兮h Gourmet, Pacific Foods , Snyder's of Hanover, Lance , Kettle Brand , KETTLE Chips , Cape
Cod , Snack Factory Pretzel Crisp愁， Pop Secret , Emerald , Late July and other brand names. Founded in 1869,
Campbell has a heritage of giving back and acting as 話 good steward of the planet's natu結I resources.τhe
company is a member of the Standard and Poor's 500 and the Dow Jones Sustainability Indexes. For more
information , visit www.campbellsoupcompany.com or follow company news on Twitter via @CampbeIlSoupCo.τo
learn more about how we make our food and the choices behind the ingredients we use , visit

18 May 201807:15 ET      Pre您給只elease:   Campbell Reports     Third.Quarter 糊3 輛


www.whatsinmyfood.com       ‘

Forward-Looking   Stωtements

This release contains 呵。州為 r小looking statements" that reflect the company's current expectations about the impact
of its future plans and performance on the company's business or financi訓 results. These forward-Iooking
statements , including any 紛tatements made regarding sales , EBIT 為 nd EPS guid為 nce ， rely on a number of
assumptions and estimates that could be inaccurate and which are subject to ri翁 ks and uncertainties. The factors
that could cause the ∞ mpany's actual results to vary materially from those anticipated or expressed in any forward-
looking statement include: (1) changes in consumer demand for the company'紛 products and favorable perception


      Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 114 of 343
                                             *Campbell Soup 3Q Loss/Shr $1.31 >CPB

of the company's brands; (2) the risks associated with t問 de 紛 nd con叫 mer acceptance of product improvements,
shelving initiatives , new products and pricing and promotional 給trategies; (3) the impact of strong competitive
responses to the company's efforts to leverage its brand power with product innovation , promotional programs and
new advertising; (4) changing inventory management practices by certain of the ∞ mpany's key customers; (5) a
changing customer landscape , with value and e-commerce retailers expanding their market presence , while certain
of the company's key customers m的1論 in significance to the company's business; (6) the company事5 ability to
realize projected cost savings and benefits from its efficiency and/or restructuring initiatives; (7) the company's
ability to manage changes to its organizational s1ructure and/or bu給iness processes , including selling , distribution ,
manufacturing and information management systems or processes; (8) product quality and safety issues , including
recalls and product liabilities; (9) the ability to complete and to realize the projected benefits of acquisitions ,
divestitures and other business porttolio changes , including the Snyder's-Lance acquisition; (10) the company's
indebtedness and abili1y 10 pay 以Jch indebtedness; (11) d 治ruptîons to the company's supply chaîn , includîng
f1 uctuations in the supply of and inflatîon in energy and raw and packaging materials cost; (12) the uncertainties of
litigation and regulatory actions against the company; (13) the possible disruption to the independent contractor
distribution models used by certain of the company's businesses , including 法S 法 result of litigation or regulatory
actions affecting their independen1 contractor classificatìon; (14) the impact of nonωU.S.oper:法tîons ， including trade
restrictions , public ∞ rruption and compliance with foreign laws and regulations; (15) impairment to goodwill or other
intangible assets; (16) the company's ability to protect 愉悅。lIectual property rights; (17) increased liabilities and
costs related to the company's defined benefit pension plans; (18) 結 material f:我i1 ure in or breach of the ∞mpany's
information technology systems; (19) the company's ability to a給我ct and retain key talent; (20) changes in currency
exchange rates , tax rates , interest rates. debt and equity marl哈姆， inflation rates , economic




                                      C且MPBELLSOUP COMPANY
                     CONSOL 主 DATED STATEMENTS OF EARNINGS (unaudited)
                            (m斗 1lion 且， except per share amounts)



                                                             Three Months Ended

                                                     Apri1 29 , 2018     Apríl 30 , 2017

 Net sa1es                                       $         2 , 125       $         1 , 853

 Costs and expenses
     Cost of products sold                                  1 , 507               1 , 188
     Marketing anà se11ing
      expenses                                                 232                  212
     Administrative expenses                                   163                  工 42

     Research anà àeve 工 opment
      expenses                                                  27                    2串

     Other expenses / (income)                                 647                   (15)
     Restructuring charges                                      2是



 Tota1 costs anà expenses                                   立， 600                工， 555


 Earnings (工 oss) before interest
  anà taxes                                                   (475)                 298
 Interest , net                                                  是2                   2惡



 Ear泣 ings    (工 oss)    before taxes                         (517)                 270
 Taxes on     ea 主 nings                                      (1 2 是}                 §是




 Ne 七   ear 怠工 ngs    (loss)                                  (393)                  176




        Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 115 of 343
                                             *Campbell Soup 3Q Loss/Shr $1.31 >CPB

Net 10ss     att 主 ibutableto
noncont 主白 lling    interests

Net earnings 工 oss) att 主 ibutab1e
 to Campbell Soup Company                          ♀                (393)           $         17 惡



 Per share - basic
      Net e ，主 rnings 工 oss)
       attributab1e to Ca品pbe 工工
       Soup CO昂pany                                辛               (1. 31)          $         .5 串



        Dividends                                  5                 .35            5         .35

Weighted average shares
 outstanding - basic                                                 301                      304

 Pe 主   share - a 旦旦 uming dilution
        Net earnings attributab工 e to
         Campbe11 Soup Co品pany                     $               (1.31 )          $         ‘ 5日


Wei 告 htedaverage shares
  outstanding - assuming dilution                                    301                      306



The company adopted new accounting guidance on the pres 巴 ntation of net
periodic pension cost and net periodic postretirement benefit cost in the
first quarter of fiscal 2018. Certain amounts in the prior year were
rec1assified to conform to the current-year presentation.


                             CAMPBELL SOUP COMPANY
                CONSOLIDATED STATEMENTS OF E且RN 工 NGS (unaudited)
                      (millions , except per share amounts)


                                                                     Nine Months Ended

                                                           April   2 虫，    201 惡   April   3 位，   2017

 Net sa1es                                             $             忌，在吾吾          ♀             忌， 22 惡



 Costs and expenses
         Cos 七。主 prod泣 C七 s   sold                                   是， 299                       3 ，惡§草

         P哇arketin穹♀ nd    se 工 ling   expenses                           679                        草草 2

         λ心我 inistrative    expe 只 ses                                    是 77                       是 08

         Research and deve 工 op品ent
           expenses                                                        S吐                         80
         Other expenses I (income)                                        688                        工 97

         吉克estructuring charges                                            59

  Total costs and expenses                                           臣， 286                       5 , 266

  E 祖 rnings befor母   interest         and taxes                          180                        960
  Interest , net                                                          10 是                        84

  Earnings before taxes                                                    76                        日 76

  Taxes on earnings                                                       (91)                       3日 7



  Net earnings                                                            167                        569
  Net 10ss attrib 口 table to
  noncontro11ing interests

  Net earnings attributab1e to
   Campbel1 Soup Company                               ♀                  167       ♀                569



        Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 116 of 343
                                               "Campbell Soup 3Q Loss/Shr $1.31 >CPB


  Per share - basic
       Net earnings attrib日 t 在ble to
        Campbell Soup Company                               ♀          .55                   $              1.草草




           Dividends                                        $         1. 05                  ♀             1. 05


  Weighted average shares
   outstanding - basic                                                 3日1                                   306

  Per share - assuming dil 日 tion
       Net e主 rnings attrib口 table to
        Campbe 工工 Soup Company                              $          .55                   $             三.惡 5



  Weighted average shares


18 May 201807:15           EγPress     Release: Campbell Reports Third-Quarter -4帽
   outstanding - assuming dilution                                     302                                   30 日




The company adopted ne 揖 accounting 穹 uidance on the presentation of net
periodic pension cost 品 nd net periodic postretirement benefit cost in the
主 irst quarter of fisca工 201 在. Certain 星 mounts in the prior yea主甘e 主e
rec 工晶 ssified to conform to th 毛主 current-year present 品 tion.



                          CAMPBELL sOUP COMPANY
  CONSOLIDATED SUPPLEMENTAL SCHEDULE OF SALES AND 日 ARNINGS                                 (unaudited)
                   (mi11ions , except per share amounts)


                                                 Three Months Ended

                                                                                                  Pe 主 cent

                                      April   2 雪，    2018           Apri 工   3 色，    2017        Change

Sa1es

 Contributions:
      Am ericas Simple
       Meals and
           Bevera弓 es             $            工， 010            $                   966            5告


          Globa1 Biscuits
           and Snacks                                8屆2                             639            35 學

          Campbe 工工 Fresh                            25 工                            2 是喜           工老

          Corporate                                    2                                            nl認
                                      叫咱呼叫冉冉冉一-一-一
                                                                串串申甜甜仙一腳仙峙扭扭一-




 Tota 工    S 晶 1es                $            2 , 125           $             1 ，惡 53              15 學



 Earnings

 Contributions:
      Am ericas Simp 工 e
       Mea1s and
       Beverages                  $                  2 工?        ♀                   224           (3) 每

          Globa 工    E 工 scuits

           and Snacks                                123                             工 00           23 主

          Campbe 工 1
                   Fresh                             (19)                              1            只 1m
                                  血且自由且------一一一                即可恥岫曲也由-----﹒-一




 Tota1 operating
  earnlngs                                           321                             325            (1) 告

 Corporate                                       (7 72)                              (27 )
 Restructuring charges                               (24)




        Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 117 of 343
                                       *Campbell Soup 3Q Loss/Shr $1.31 >CPB

                          --------------           --------------
Earnings (loss) before
 interest and taxes                      (475)                   29 日            n/m
Interest , net                              42                     2日

Taxes on earnings                        (1 24 )                   94
                          --------------           --------------
Net earnings (loss)                      (393)                   176             n/m
Net 10ss attributab1e
to noncontro11ing
interests
                          --------------           --------------
Net earnings (loss)
 attributab1e to
 Campbe11 Soup
 Company                    5            (393)      5            176             n/m

 Per share - assuming
  di1ution
      Net earnings
       attributab1e to
       Campbell Soup
       Company              5           (1. 31)     5             .5 日           n/m

 n/m - not meaningfu1


Beginning in fisca1 201 日， the business in Latin Am erica is managed as part of
the G1oba1 Biscuits and Snacks segment. Prior to fisca1 201 日， the business in
Latin Am erica was managed as part of the Am ericas Simp1e Mea1s and Beverages
segment. Segment resu1ts have been adjusted retrospective1y to ref1ect this
change.


                         CAMPBELL SOUP COMPANY
  CONSOLIDATED SUPPLEMENTAL SCHEDULE OF SALES AND EARNINGS               (unaudited)
                    (mi11ions , except per share amounts)


                                        Nine Months Ended

                                                                               Percent
                                Apri1 29 , 2018         Apri1 30 , 2017         Change

Sa1es

Contributions:
   Am ericas Simp1e
     Mea1s and
     Beverages              $          3 , 424      5          3 , 459          (1) 告

   G1oba1 Biscuits and
                                                                                   Eorom
                                                                                 1-n
                                                                                  qd-J/
     Snacks                            2 , 297                 2 , 025
   Campbe11 Fresh                          742                     742
   Corporate                                 3

Tota1 sa1es                 5          6 , 466      5          6 , 226           4%


Earnings

Contributions:
   Am ericas Simp1e
     Mea1s and
     Beverages              $             827       5             915           (10) 宅

   G1oba1 Biscuits and
     Snacks                               3日2                     352            9主

   Campbe11 Fresh                         (36)                      (1)          n/m



        Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 118 of 343
                                    *Campbell Soup 3Q Loss/Shr $1.31 >CPB

                            --------------            --------------
Tota1 operating
 earnlngs                            1 , 173                               1 , 266               (7) 老

Corporate                               (934)                                 (306)
Restructuring charges                   (59)
                            --------------            --------------
Earnings before
 interest and taxes                    180                                    96 日               (81) 宅

Interest , net                         104                                    84
Taxes on earnings                      (91)                                  307
                            --------------            --------------
Net earnings                           167                                   569                 (71) 告

Net 10ss attributab1e
to noncontro11ing
interests
                            -------一一-一---             ---一-一--------




Net earnings
 attributab1e to
 Campbe11 Soup Company       $         167               ♀                   569                 (71) 告




Per share - assuming
 di1ution
    Net earnings
     attributab1e to
     Campbe11 Soup
     Company                 ♀          .55              ♀                  1. 85                (70) 告




n/m - not meaningfu1


Beginning in fisca1 2018 , the business in Latin Am erica is managed as part of
the G1oba1 Biscuits and Snacks segment. Prior to fisca1 2018 , the business in
Latin Am erica was managed as part of the Am ericas Simp1e Mea1s and Beverages
segment. Segment resu1ts have been adjusted retrospective1y to ref1ect this
change.


                            CAMPBELL SOUP COMPANY
             CONDENSED CONSOLIDATED BALANCE SHEETS             (unaudited)
                                  (millions)


                                              April 29 , 2018                  Apri1 30 , 2017

Current assets                                  $              2 , 329            ♀               1 , 790
P1ant assets , net                                             3 , 174                            2 , 372
Intangib1e assets , net                                        8 , 881                            3 , 170
Other assets                                                       182                                119
                                          ----------------                    ----一-----------




    Tota1 assets                                ♀            14 , 566             $               7 , 451
                                                一一   一-一一一一一-一-一一=←一一一一一      一一一一一一   一一←-一一一-一-一一一一~



Current 1iabi1ities                             ♀              3 , 403            ♀               2 , 352
Long-term debt                                                 8 , 080                            2 , 270
Other 1iabi1ities                                              1 , 672                            1 , 339
Tota1 equity                                                   1 , 411                            1 , 490
                                           --一-------一--一一一--一-一一一一一一一一一一




    Tota1 1iabi1ities and equity                $            14 , 566             ♀               7 , 451
                                                一-   一一一一一-一一一一一一一一-一一一一一     -一一一一-   一一一一一一一一一一一一-一一
                                                                                                     F




Tota1 debt                                      ♀              9 , 843            $               3 , 392
                                                一    一一一-一一一一一一               --一      一-一一一一--




Cash and cash equiva1ents                       ♀                  199            ♀                      313



                             CAMPBELL SOUP COMPANY
               CONSOLIDATED STATEMENTS OF CASH FLOWS              (unaudited)



     Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 119 of 343
                                     *Campbell Soup 3Q Loss/Shr $1.31 >CPB
                                   (mi11ions)


                                                  Nine Months Ended

                                         Apri1 29 , 2018      Apri1 30 , 2017

Cash f10ws from operating
 activities:
  Net earnings                            ♀        167          ♀       569
  Adjustments to reconci1e net
   earnings to operating cash
   f10w
    工 mpairment charges                            694                  212
    Restructuring charges                           59
    Stock-based compensation                        48                    48
    Noncurrent income taxes                         52
    Am ortization of inventory
    fair va1ue adjustment from
    acquisition                                      37
    pension and postretirement
      benefit income                                (48)                 (35)
    Depreciation and amortization                  266                  234
    Deferred income taxes                         (192 )                 11
    Other , net                                     10                   15
  Changes in working capita1 , net
   of acquisitions
    Accounts receivab1e                             (18 )                  l
    工 nventories                                     50                 144
    Prepaid assets                                  (84)                (20)
    Accounts payab1e and accrued
     liabili ties                                    26                (116)
  Other                                             (43)                (52)

      Net cash provided by


18 May 2018 07:15 ET Press Release: Campbell Reports Third-Quarter -5-
       operating activities                     工， 024                1 , 011

Cash f10ws from investing
 activities:
  Purchases of p1ant assets                       (223)                (195 )
  Purchases of route businesses                      (5)
  Sa1es of route businesses                           5
  Businesses acquired , net of cash
   acquired                                     (6 , 773)
  Other , net                                       (12)                 (14)

      Net cash used in investing
       activities                               (7 , 008)               (209)

Cash f10ws from financing
 activities:
  Net short-term borrowings
   (repayments)                                    234                   (66)
  Long-term borrowings                           6 , 200
  Long-term repayments                               (43)                (76)
  Dividends paid                                    (321)               (314)
  Treasury stock purchases                           (86)               (305)
  Treasury stock issuances                                                 2
  Payments re1ated to tax
   withho1ding for stock-based




     Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 120 of 343
                                                                *Campbell Soup 3Q Loss/Shr $1.31 >CPB

      compensation                                                                      (23)                  (2 工}

     Repurchase of noncontro 工工 ing
      J. nterest                                                                        {垂 7)

     payments of debt issuance costs                                                    {是 9)



                  Net cash provided by (used
                   in) financin雪 activities                                        5 , 865                  (7 80)

      fa
     fhc c-n G ZZ G X             -na n e r a e c h a n GJe s o n
們




                                        哲d




                                               令I》
                令Iw
        偽uwmb
NM




                            mLW




                                                                                         (1)                   (5)

Net change in cash and cash
 equiva1ents                                                                        (120)                      17
Cash and cash equiva1ents 叩
 beginning of period                                                                    319                  296

Cash and cash equiva1ents -- end
 of period                                                             ♀                199     $            313



                            Reconci1iation of GAAP to Non-GAAP Financia1 Measures
                                      Third Quarte 主 Ended Apri1 29 , 2018

Campbe 工 1  Soup Company uses certain non 可 G且AP financia1 measures as defined by
the Securities and Exchange Commission in certain communications. These
non-G且AP financia1 measures are measu主 es of pe 主 for昂 ance not defined by

acco泣 nting princip1es 穹 eneral1y accepted in the United S 乞 ates and shou 工 d be

considered in addition to , not in 1ieu of , G主主 P reported measures. Management
be1ieves that a 工 so presenting ce 主 tain non-GAAP financia1 品easures provides
正是 dditiona 工 information to faci 工 itate compa 主 ison of the company's historica 工

operating resu 工 ts and trends in its under1yin 丐。 peratin穹 resu工 ts ， and provides
transparency on how the company eva1uates its business. Mana 穹 ement uses these
non …GAAP financia 工鼎easures in making financia 工， operating and p1anning
decisions and in eva1uating the company's perfo 主rnance.

Organic Net Sales



Organic net sa1es are net sa1es exc1uding the 工 mpact of currency and
acquisitions. Management be1ieves that exc1uding these items , which are not
part of the ongoing busines 品， improves the comparabi1ity of year-to-year
resu1ts. A reconci1iation of net sa1es as reported to organic net sa1es
fo11ows.

                                                                           Three Months Ended

                                                                                                                April 3D ,
                                                               April   2 虫，      2018                             2017               毛     Change



                                                                                                                                 Net
                                   Net Sa1es ,                                                  。主ganic         Net Sa1es ,     Sa 工 G 品       Organic

                                       as              Impact of                 工 mpactof           Net            as             as               事let

(millions)                          Reported            Currency                Acquisitions        Sa1es        Reported      Reported         Sa 工 es



主mer J. cas

 Simp 工 e

 早在ea1s               and
 惡 everages                         $        1 , 010   $      (4)           $        (55        ♀       951         $   事 66       革是           (2) 串

G1oba1
 Biscuits
 and Snacks                                    話 62           (里}                  (207                 646             639      35 惡               1挂

Campbe 工工




                Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 121 of 343
                                                            *Campbell Soup 3Q Loss/Shr $1.31 >CPB




                                                                                                           令主門，ι
                                                                                                      F
                                                                                                   nJL




                                                                                                      、d
 Fresh                                       251                                                                           2 丑惡      主革              互惠

Corporate                                        2                                                                                  nl 路             n/m

Total Net
 Sales                             ♀      2 ， 125    $   (13)        $      (262        $      1 ， 850              ♀   1 ， 853     15 車             悶悶單




                                                                    Nine Months Ended

                                                                                                                   April 30 ,
                                                           且pril   29 , 2018                                         2017             月5    Change

                                                                                                                                    Net
                                  Net    Sa 工 es ，                                      Organ 工 c                  Net Sales ,     Sales ,      Organic
                                      as             Impact of            工 mpactof          Net                       as            as           Net
(millions)                         Reported           Currency           Acquisitions       Sç全工 es                 Reported       主eported      Sales

Americas
 Si搞?工e

       and
 Mea 工 s

 Beverages                         $      3 ，是 24    $   (1 6)       $        (83)      $     3 , 325               $   3 ，在 59      (1)尾        {也)告


G工 oba 工

 Biscuits
 and Snacks                               2 , 297        (24)               (207 )            2 , 066                   2 , 025     13 咕             2祖

Campbell
 Fresh                                        742                                                  742                     742      偷偷告              “如幸

Corporate                                        3                                                       3                          n/m              n/m

Total Net
 Sa 工 es                           母惡， 4 屆 6         $   (40)        ♀      (290)       $      6 ， 136              ♀    6 ， 226     4毛          (1   )慧


n ffm
    me     cqd
             卡"gte




       -nnunH
     a
                          ye
         1
         。




                     HU
                          也




工 tems     Impacting                   E品 rnings




The company be 工 ieves th 晶 t financial informacion exc工 uding certain items that
are not considered to reflect the ongoing operating results , such as those
工 isted below , improves the comparability of year-to-year resu1ts.
Consequently , the company believes that investors may be able to better
understand its results excluding these items 備

The following items impacted earnings:

      (1)                      In the 主 irst quarter of fiscal 2018 , the company incurred gains of
                               $14 mi 工 lion in Other expenses I (income) ($10 mi 工 lion after ta 其'。主
                               $.03 per share) associated 官 ith mark-to-market adjustments for
                               defined benefit pension and postretirement p工 ans. 工 n the first
                               quarter of fisca 工 2017 ， the co認pany incurred 工 osses of $20 鼎 ill 工 on
                               in Other expenses I (inco晶e) (♀ 13 的主工 lion after t 品 x ， or $. 。在 per
                               share) associat 惡 d with mark而 to-market adjustments for defined
                               benefít pension and postretirement p 工 ans. For the year ended July
                               30 , 2017 , the company incurred gains of $工?自 míl:ion in Other
                               expenses I (income) ($11 忘了ni 工 lion after tax , or $.38 per share)
                               associated with mark明 to-market adjustments for defined benefit
                               pensíon 晶 nd postretirement plans.



      (2)                      In físcal 2015 , the company implemented inítíatives to reduce costs
                               and to streamline its organizational structure. In fiscal 2017 , the
                               company exp 晶 nded these cost savings inítíatives by further
                               optimizing its supp 工 y chain network , pri研 arily in North 汰mer 1. c 品，



         Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 122 of 343
                                         金Campbell   Soup 3Q Loss/Shr $1.31 >CPB

          contínuíng to evo1ve its opera 七 íng mode1 to dríve efficiencíe 器， and
          more fu11y integratíng íts recent acquísitíons. In January 20 工 8 ， as
          part of the expanded ín 主 tiatíves ， the company authorized additíona 工
          costs to ímp主 ove the ope 主 ationa1 efficiency of íts therma1 supply
          chaín network ín Northλmerica by c10sing its rr姆拉 uf在 ct 口 ring
          faci 工 íty in 'I o 主 onto ， Onta主土。， and to optimize its information
          techno1ogy ínfrastructure by mí告 ratin雪 certain app1ícatíons to the
          1atest c10ud techno1ogy p1atforrn.


          工 n the third q泣 ar七 er of físca1 2 岳王車， th色 company recorded
          Restructuring charges of ♀工是 mí11íon and ímplementatíon costs and
          other re 工 ated costs 0 主 $30 mi11íon 主 n Admínístratíve expenses , ♀正在
          mí 工工 íon in Cost of products sold , and ♀ 2 mi11íon in Marketin 告 and

          se11in宮 expenses (aggregate impact of $是 5 mil1ion after tax , or
          $.15 per share) re1ated to these initiatives. 工 n the nin忽如month
          period of fiscal 2018 , the company recorded E是estructurin告 charges
          of 早在 9 mi11ion and imp 工 ementation costs and other re1ated costs of


18 May 201807:15   EτPress      Release: Campbell Reports Third “ Quarter -6酬
          ♀ 68 mil1ion in 且 dminístrative expenses and $20 mi11ion in Cost of
          products sold , and ♀ 2 mi11ion in Marketing and se1ling expenses
          (aggregate impact of ♀ 103 mi11ion after tax , or $.34 per share)
          re1ated to these initiatives. In the third quarter of fiscal 2017 ,
          the company recorded imp1ementation costs and other re1ated costs
          of ♀ 7 mi1lion in Administrative expenses (♀ 4 mi11ion after tax , or
          $.01 per share) re1ated to these initiatives. In the nine-month
          period of fisca1 2017 , the company recorded imp1ementation costs
          and other re1ated costs of ♀ 18 mi11ion in Administrative expenses
           ($11 mi11ion after tax , or ♀ .04 per share) re1ated to these
          initiatives. For the year ended Ju1y 30 , 2017 , the company recorded
          Restructuring charges of $18 mi11ion and imp1ementation costs and
          other re1ated costs of ♀ 36 mi11ion in Administrative expens 給 s and
          ♀是 mi11ion in Cost of prod口 cts sold (aggregate irnpact of ♀ 37

          如 i11ion afte 主 tax ， or ♀ .12 per share) re1ated to these

          initiatives.


   (3)    工n the second q泣a 主 te 主 of fisca1 201 忌， the cornpany announced its
          intent to acquire Snyder's-Lance ，工 nc and incurred transaction
          costs of 早 24 mi 工 1ion in Other expenses / (income) ($立全 mil1ion
          after tax ，。主 $.06 per share) associated 甘 ith the acquisition. Th念
          acquisition c工 osed on March 26 , 2018 , and in the third quarter of
          fisca 工 2018 ， the cornpany inc口主主 ed 串串 2 mi11ion of transactio 泊在 nd

          integ主 ation   costs ，。主自hich ♀ 10     mi 工 lion 時aS   recorded   抗

          Restr 口 cturin雪           $6 mi 主主 ion in Administrative expenses , $29
                            char告 es ，

          mi 工 1ion in Other expenses /   (income) , and ♀ 37 mi 工 1ion in Cost 0 主
          products sold associated 甘 ith an acquisition date fair va1泣e
          adjustmen 七 for inventory. The cornpany a工 so recorded a 告 ain in
          Interest expense of ♀工 S 昂 i11ion on t 主easury rate lock contri主 cts
          used to hedge the p1anned financing of the acquisit 土 on. The
          ag雪 regate irnpàct was $6 是 mi1 工 io泣，早 46 mi11ion after tax , or $隘 15
          per sha 主 e. In the nine-rnonth period of 主 isca1 201 告， the company
          incurred 串串串 mi11ion of transaction and integration costs , of which
          $10 million 甘 as recorded in Restructurin雪 char宮e 昌， $6 mi11ion in
          Administrative expenses ，平 53 mi11ion in Other expenses / (incorne) ,
          $37 mi11ion in Cost of products sold , and a gain on the treasury
          rate 10ck contracts of $18 mi11ion in Interest expense. The
          a宮 gregate after-tax impact was $65 mi11ion , Or $.22 per share.



    (4)   In the nine 自 month period of fisca1 2018 , the company ref1ected the
          impact on taxes of the enactment of the Tax Cuts and Jobs Act that
          was signed into 1aw in December 2017. The company recorded a tax




     Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 123 of 343
                               *Campbell Soup 3Q Loss/Shr $1.31 >CPB

      benefit of ♀ 179 mil 工 ion due to the remeasure昂 ent of deferred tax
      assets and 1iabi 工 ities ， and a tax charge bf $59 mi 工工 ion re1 挂 ted to
      the transition tax on un 主 emitted foreign ear民主 ngs. The net imp在 ct
      was a tax benefit of 事工 20 品主工工 ion ♀ .40 per sh挂 re) •


(5)   In the third quarter of fisca 工 2018 ， the co晶pany performed interim
      i 品pairment assessments within Carnpbe1 工 Fresh on the de 工 i reporting
      unit , which inc1udes Ga 主den Fresh Gou 主met and the U.5. refri 告 erated
      soup busine 串串， and the Bo1thouse Farms refri 宮 er 在 ted beverages and
      sa1ad dressings reporting unit. \'1i thin the de1i unit , the company
      revised its 10ng 咱 term out100k due to potentia1 10ss of refrigerated
      soup business with certain custorners , as we11 as the recent
      performance of the business. 工 n addition , the operating performance
      of the Bo1thouse Farms refrigerated beverages and sa1ad dressing
      reporting unit was be10w expectations. The company revised its
      10ng-term out100k for future earnings and cash f10ws for each of
      these reporting units. The company recorded a non-cash impairment
      charge of ♀ 11 mi11ion on the tangib1e assets and ♀ 94 mi11ion on the
      intangib1e assets (♀ 80 mi11ion after tax , or ♀ .27 per share) of the
      de1i reporting unit , and a non-cash impairment charge of ♀ 514
      mi11ion (♀ 417 mi11ion after tax , or ♀ 1.39 per share) re1ated to the
      intangib1e assets of the Bo1thouse Farms ref主 igerated beverage 串串 nd
      sa1ad dressings reporting unit. The aggregate imp 在 ct of the
      impairment charges was ♀ 619 mi 工工 ion ， of which ♀ 11 million was
      recorded in Cost of products so 工 d and ♀毛 08 mi11ion in Other
      expenses I (income) , ($是 97 mil 工 ion a 主 te 主 tax ，。主$1.己 5 per share).

      In the second quarter of fisca 工 201 皂， the co開pany performed an
      interim impairment assessment on the intangib 工 e assets of the
      瀉。工 thouse Farms car主 ot and car主 ot ingredients reporting unit as
      oper 矗 ting performance 留 as be 工 ow expectations. The comp 在 ny revised

      its 0 日 tlook for 主 uture ea 主 nings and cash 至 10時 s and recorded a
      non … C 在 sh i品?在 irment charge of ♀ 75 rni 工 1ion in Other expenses I

       (income)     ♀?是 mi 工工 ion after tax , 。主 ♀ .25 per sha主 e) . 工 n the

      n~ne … month period of fisca 工 20 工哥， the tota 工 non 巴 cash impair訊ent

      charges recorded were 早已全是 m工工工 io泣， of which ♀工 1 臨 il 工 ion was
      recorded in Cost of products so 工 d and ♀ 683 rni11ion in Other
      expenses I (income) ，♀ 571 mi1 工 ion after-tax ，早 1 區 89 per share) .

      In the second qua 主 ter of fisca1 2017 , the cornpany performed an
      interim irnpairment assessrnent on the intangib1e assets of the
      Bo1thouse Farrns carrot and carrot ingredients reporting unit and
      the Garden Fresh Gourrnet reporting unit as operating performance
      was we11 be10w expectations and a new leadership team of the
      Campbe11 Fresh division initiated a strategic review which 1ed to a
      revised out100k for future sa1es , earnings , and cash f10w. The
      company recorded a non-cash impairment charge of $147 mi11 斗。 n ($139
      mi11ion after tax , or ♀ .45 per share) re1ated to intangib1e assets
      of the Bo1thouse Farms carrot and carrot ingredients reporting unit
      and a non 明 cash impairment charge of $65 mi11ion ($41 mi11ion after
      tax , or ♀ .13 per share) re1ated to the intangib1e assets of the
      Garden Fresh Gou 主met 主 eporting unit (aggregate pre-tax impact of
      $212 mi11 土。口， $180 mil1ion after tax , or $.58 per shareJ. The
      charges were inc1uded in Other expenses I (income).

(6)   In the third quarter of fisca1 20 工 8 ， the company recorded a 工 oss of
      ♀ 22 mi11ion in Other expenses I (income)    ♀ 15 mi11ion after tax , or

      ♀‘ 05 per share) from a sett1ement of a 工 ega 工 clairn.



(7)   For the year ended Ju 工 Y 30 , 2017 , the co亞pany recorded a tax
      benefit of $52 距 i11ion in Taxes on ea 主 nings primari1y re1ated to
      the sa1e of intercompany notes 主 eceivab 工 e to a financia 工



 Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 124 of 343
                                                      *Campbell Soup 3Q Loss/Shr $1.31 >CPB
                instìtutio泣， which resu 工 ted in the reco弓 nition of foreign exchan♀e

                10sses on the notes for 七 ax purposes. 工 n additio泣，七 he company
                recorded a $6 mi 工工 ion reduction to interest expense ($垂 million
                after tax) 主e 工 ated to premi 日 ms and fees rece 工 ved on the sa1e of the
                notes. The ag弓 regate 土 mpact was $56 mi 工 1ion after tax , or 串。工 8 per
                share.


The fo11owing tab1es reconci1e                        financia1          information ,     presented       in       accordance    with     GAAP ,       to   financia1
information exc1uding
certain items:

                                                                                           Three Months Ended



                                                       April     2 告，    2018                                                    Apri 工    30 ，   20 工?




(mil 工 ions ，
Adjusted
except per                                       As                                                                                                                    As
Percent
share amounts)                   reported                      Adjustments(a)                  Adjusted                   reported                  Adjustments(a)
Adjusted       Chang。
                                                 --自由扭曲研叫抖抖抖叫肘咱甜甜甜叫
                                                                                  呻即叫咱甲一----申明                                 一一『一--一----自由叫叫咱岫峙




                         寄       草工 8
Gross    mar弓J. n                                         $         革2                 ♀      己 80              尋      665            $                                 ♀

已毛 5            2惡

Gross mar穹 in
 percentage                                  29. 工主                                                                              32. 自主                             35. 空話

35.9 主

Marketing and
 se11 工 ng

 expenses                $       232                      平            (2)             ♀      230               $      212            平                                  $
212
λdministrative

 expenses                   ♀    163                      $        (36)                平      工 27              $      142            5            (7)                   早

工 35

Other expenses I
 (incorne)               $       惡毒 7                     ♀       (65 告)               ♀      {工 2)             ♀      {工 5)          ♀                                  ♀

{工 5)

Restructurin穹

 charges                $        24                   $          (2 是)             ♀                   ♀                         ♀                              $

Earnings (1 口 ss)
 before interest
 and taxes                  $   (475)                     平        7日3                 ♀      308               ♀      298            ♀             7                    ♀

305         l主

                                                              ------

主 nterest ，     net                     是2                                   工§                            己8                         28
28



Earnings (1055)
 before taxes            ♀      (5 工 7)                   ♀       765                  $     248                ♀      270            $             7                    ♀

277


18 May 201807:15 ET Press Release: Campbell Reports Third-Quarter-7闇




         Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 125 of 343
                                             *Campbell Soup              3Q   Loss/Shr    $1.31    >CPB

Taxes                            (124)                             162                              38                         94                      3
97
Effective income
 tax rate                              24. 。老                                                                               15.3 告               34.8 告

35.0 告




Net earnings
 {工 oss)

 attributab1e to
 Campbe 工工 Soup

 Company               字    (3 全 3)             ♀           至 03                ,
                                                                               守'、      210             ♀    176                平      尋
                                                                                                                                                       平
工 80            17 主




。 i 工 uted   net
 earn~ngs      per
 share
 attributab1e to
 Campbe11 Soup
 Company*              ♀(1.     31)             $          2.00                旬s       .70             ♀    .58                ♀    .01               ♀

.59        1 虫草




(品) See f01 工 owing tab1e for additional information.

*The sum of individual per share amounts may not add due to rounding.

                                                                                              Three Months Ended



                                                                               April                                 2 日，                          2018
April 30 , 2017



                           Restructuring
Restructuring
                                charge 忠，                                                                                                  Transaction
charges ,
                           implement 品 tion                                                                                                         and
imp1e品entation

(mi 工 lions ，                            costs      品 nd    other                    integration                   王 mpa 主主 ment                  C1a Íl蕊

costs and other
except per                             re1ated       costs                            costs                          charges                sett 工 ement

related costs
share amounts)                        (2)                            (3)                          (5)                        (6)           Adjustments
(2)



Gross    marg 工 n           ♀         14                       平      37                      $         11           $                       $        62
平
Marketing and
  selling
  expenses                             (2)                                                                                                           (2)


Administrat 工 ve

 expenses                             (30)                            {惡}                                                                           (3 惡)

(7)
Other expenses /
  (incorr有 e)                                                        (29)                          {益。 8)                     (22)                (65 亞)



Restructuring




         Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 126 of 343
                                                   *Campbell Soup 3Q Loss/Shr $1.31 >CPB

    charges                                (14)                           (10)                                                                            (2 也}




Earnings before
 inter 發 st and

    taχes                         5         60                        5      82                    $        6 工告
                                                                                                                           $       22           平          783
$           7




工 nt 巴 rest ，    net                                                         18                                                                             18




Earnin 孽 s      before
    taxes                         5         革C                        5      志是                    $        5 工弓           $       22           ♀          765
5           ?



Taxes                                       15                               18                             122                      7                     162
3



Ne 七   earn~ngs

    a 七 trib口 tab1e     to
    Campbell Soup
    Company                       5         告5                        5      每6                    ♀        是 97           $       工5           $          信。 3

♀           是




Di1uted net
 earnings per
 share
 attributab1e to
 Campbell S 臼 up
    Cor抗 pany                     5        .15                        5   .15                      ♀       1. 65           $       .05          $         去指 00

$        .01




                                                                                      Nine Months Ended

                                                   Apr i1 29 , 2018                                                    Apr i1 30 , 2017

(millions ,
Adjusted
except per                                        As                                                                                                        As
Perc惡 nt

share amou 必 ts)                 reported                   Adjustments(a)            Adjust 告 d           reported        Adjustments(a)       Adj 日 sted

Change



Gross margin                 ♀   2 ， 167                    $        68               $2 , 235              $2 , 327           $                     $2 , 327
(也)每

Gross margin
  percentage                     33.5 毫                                               3 是‘革華               37. 垂主                               37. 挂毛

丟在arketing and
    se 工工 ing

    expenses                 $     679                 $           (2)            $    677             $    682        $                    $       682
且dministrat 主 ve

    expenses                 ♀是 77                     q
                                                       呵，
                                                                  (7 位)           $    403             ♀    408        $           (18)     $       390
Other       自 xpenses    /




         Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 127 of 343
                                                   *Campbell Soup 3Q Loss/Shr $1.31 >CPB

 (íncome)                $           5 串串          ♀          (7遲遲}            $        (56)           $          197                    $            (232)             $      (35)
Restructuring
 charges                 $             5 告
                                                   $           (5 告}           ♀                       $                                 $                              $
Earnings before
 interest and
 taxes                       $         180             $             947            $1 , 127                      $        960                    s           250                $1 , 210
(7) 告




Interest , net                       104                            工8              122                               84                                                        話是




Earnings before
 taxes                   $             7惡          ♀           929             草工， 005                 $          876                    $            250               $1 , 126

Taxes                                (91)                      305                  21 是                          307                                   是5                    353
Effective income
 tax rate                     (119.7) 老                                            2 1. 3 屯                      35. 。老                                                      3 1. 3 龜



Net earnings
 attríbutab1e to
 Campbell Soup
 Company                     $         167             $            624             $     7 告工                    $        569                    s           2 色是               $      773
2毛


Di1 uted net
 earnlngs per
 share
 attributable to
 Campbell Soup
 Company                     $         .55             $        2.07                $ 2.62                        $ 1. 85                         $           .6 屆               $ 2.51
4 月台




(a) See     fo11owin 宮   tables         for   additiona 工      ínformatíon.



                                                                                                Nine Months Ended



                                                                                                     且 pril           2 告，   201 串




                                              Restructuring
                                                  charges ,                Transactíon
                         Mark…                implementation                   and
(millions ,                   to.恥            costs and other              integration                     Tax                    工 mpairment                        Claim
except per               marJζet               主 elated costs                  costs                   主 efo主 m                         charges                  sett 工 ement
share amounts)                   (1)                    (2)                                (3)                               在                           (5)                              惡}

Adjustments
                                                                                                           戶NV




                                                                                                                                 戶NMY




Gross ma 主 gin            $                   ♀        20                  $       37                                                        11                 $                          $
68
Marketing and
 sellíng
 expenses                                                    (2)
 (2)
Administrative
 expenses                                                   {豆 8)                              (6)
 (7是}

Other expenses /
 (íncome)                              14                                                  (53)                                                         (683)                           (22)
 (7是 4)

Restructuring




          Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 128 of 343
                                                                  會Campbell                        Soup 3Q Loss/Shr $1.31 >CPB

 cha 主ges                                                                            {是 9)                              (10)
(59)



Earnings before
 interest and
 taxes                           $ (14)                  $         139                                   $        106            $       向的      $      694      $    22    s
947




18 May 2018 07:15 ET Press Release: Campbell Reports τhírd-Quarter -8樹
Interest , net                                                                                                          18
工皂




Earnings before
                                                         ♀                                                                       ♀
 taxes                           $ (14)                            139                                   $         88                            $      694      $    22    平
929



Taxes                                              (4)                                36                                    23                   120           123          ?
305



Net     ea 主 nln 弓 5

 attributab 工 e             to
 Campbe 工 1          Soup
 Company                         $        (10)           $         103                                   $         65            $ (120)         $      571      ♀    15    ♀

624



Diluted net
 earnl 只 gs per
 sha主 e

 attr 主butab 工 e            to
 Campbe1 工           Soup

                                 $ (.03)                 平                                                                       ♀ (.4 日)              1. 89         置。 5
 Company                                                           .34                                   $        .22                            $               $          $
2.07




                                                                                             Nine Months Ended

                                                                                               April 30 , 2017

                                                                      tgn                          n--
                                                             n




                                                                  em
                                                                                             ﹒工，




                                                                        zsa
                                                                   ←L 尸》、 4

                                                                              H凶 a


                                                                                       立
                                                             民主



                                                                   主 he




                                                                     CEe
                                                                   5ph    GJO
                                                                                       et
                                     M叫




                                          a z LA
                                                                                             ιL
                                                                              原




                                                                                                    R

(millions ,                                to 吋              costs and other                                     Impairment
except per                           market                   related costs                                        charges
share amounts)                             (1)                                       (2)                             (5)                 Adjustments

Gross margin                         $                       $                                               $                       ♀

Administrative
 expenses                                                                     (18)                                                             (18)
Other expenses I
     (inco 昂 e)                              (20)                                                                   (212)                     (232)

     a--     b ea
P起




                      Fιn




      Ennr
         gJe    cdze
       n+
            a
            主




          RMqv


                •
            e
       悟




                zw




            Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 129 of 343
                                                                                 *Campbell Soup 3Q Loss/Shr $1.31 >CPB
 taxes                                                       辛        20    ♀       18          ♀         212               ♀               250


主只 terest ，                               net

Earnings before
 taxes                                                       $        20    5       18          ♀         212               ♀               250


Taxes                                                                  ?             7                     32                                46

MHeaCC    gbs
     a--hMa
         nHa
                               -1
   ←zw 恥zwmum 們v

   erpap

                    主‘ D e n




                                            $τιo




       nu14V
                                命令 LW14




                                                   eu
       恥




                                                    +L
                                                        。
        zwmm




                                                   ny


                           “                                  $       13    ♀       工工          ♀         1 日。              $               204
                泌




Diluted net
 earn J. ngs per
 share
 attributable to
 Campbell Soup
 Company                                                      ♀    .04       ♀     .04          ♀         .58               $               .66



                                                                                                                      Year Ended
                               (millions , except per share amounts)                                                 Ju1y 30 , 2017

Gross margin , as rec 在 st*                                                                                      ♀        2 ，事 25
Add: Restructurin 宮 ch在 rges ， imp1ementation costs and
 other re1ated costs (2)                                                                                                          是




Adjusted Gross margin                                                                                            $        言， 929



Adjusted Gross                                          扣在主宮 in   pe 主 centage                                             37.1 怠

Earηings b忽 fore            and taxes , as 主eported      inte 主 est                                              ♀        工， 400
兮兮 duct: Tota工 pension and postretirement benef立 t
 mark-to 吋narket adj 口 stments (1)                                                                                          (17 惡}

Add: Restructuring charges , implementation costs and
 other related costs (2)                                                                                                      58
Add: Impairrnent charges (5)                                                                                                 212

Adjusted 忍 arnings                                          before interest and taxes                            ♀        1 , 492

Interest , net , as reported                                                                                     串          107
Add: Sale of notes (7)                                                                                                            6

Adj 日 sted                            Interest , net                                                             ♀           113

Adjusted Earnings before taxes                                                                                   $        1 , 379

Taxes on earnings , as reported                                                                                  ♀           406
Deduct: Tax expense from total pension and
 postretirement benefit mark-to-market adjustments                                                  (1)                      (62)
Add: Tax benefit from restructuring charges ,
                                                                                                                                。fh 內
                                                                                                                                可IAhL




 implementation cost 昂昂 nd other related costs (2)
                                                                                                                                    JFD




Add: Tax benefit from impairment charges (5)
                                                                                                                                       《υ




Add: Tax benefit from sale of notes (7)

Adjusted                                  Taχ念品。只念品 rni 口 gs                                                     辛           還是?




Adjusted effective income tax rate                                                                                         32. 是老

Net earnings attributab1e to Campbel1 Soup company , as
 reported                                                                                                        $           惡毒 7

D程 duct: 苦苦忽 t adjustment from total pension and




                    Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 130 of 343
                                       看Campbell   Soup 3Q Loss/Shr $1.31 >CPB

 post 主 etirement benefit mark-to-品 arke 七 adj\立 stments   (1)               工 16)
Add: Net              from restr立 cturing charges ,
           adj 口 stment

 :Lmp工 ementation costs and other re 工 ated costs (2)                         37
Add: Net adjustment from i訊pairment charges (5)                              180
Deduct: Net adjustment from sale of notes (7)                                (56)

Adjusted Net earnings attributab1e to Campbe11 Soup
 Company                                                           $         932

Diluted net earnings per share attributab1e to Campbel 工
 Soup Company , as reported                                        s        2.89
Deduct: Net adjustment from tota 工 pension and
 postretire研ent benefit m串 rk-to-昂arket adj 泣 stme只 ts (工                   (.3 章)

Add: Net adjustment from restr 日 cturí 泣弓 char告。器，
 ímp工 ementation costs and other re 工 ated costs (2)                          .12
且dd: Net adjustment from ímpairment char告 es    (5)                           .59
Deduct: Net adjustment from sale of notes (7)                               ( .18)

Adjusted Di1uted net earnings per share attributable to
 Campbe11 Soup Company                                             ♀        3.04




會 Ref 工 ects the impact of the adopt工 on of new accounting guidance on the

presentation 0 主 net periodic pension cost and net períodic post 主 eti 主 ement
benefit cost in the first q泣 arter 0 主 fisca1 201 在.


View source version on businesswire.com: hUps:llwww.businesswire.com/news/home/20180518005099/enl

     CO封TACT:       Campbe:l Soup Company

INVESTOR     CONγACT:


Ken Gosnell , 856輛342刪6081

ken_gosnell@campbellsoup.com

or

說 EDIA   CONTACT:

Thomas Hushen , 856糊342輔 5227

thomas_hushen@campbellsoup.com

18 May 2018 07:16 ET *C紛 mpbell Soup: Revises Fiscal 2018 Guìdance >CPB

18 說ay   201807:18 ET *C紋mpbell Soup: Performance          Imp結 cted   by Execution-Related , External Challenges >CPB

18 May 201807:18 ET *Campbell Soup: Addressing γh 的e Challenges With Renewed Urgency >CPB

18 May 201807:18 ET *Campbell Soup: Sees FY18 Net Sales Up 10%-11 % >CPB

18 May   201807:19 位T      *Campbell Soup Reviewing AII Aspects of Strategic Plans , Portfolio Composition >CPB

18 May 201807:19 ET *Campbell Soup: Review WiII Take Several Months to Complete >CPB

18 May 2018     07:19 位T   *Campbell Soup Sees FY18 Adj EPS $2.85-Adj EPS $2.90 >CPB

18 May 2018 07:19 ET *Campbell Soup: Review WiII Lead to Changes Designed to Improve Operating
Performance , Create Long酬Term Shareholder Value >CPB



      Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 131 of 343
                                 *Campbell Soup 30 Loss/Shr $1.31 >CPB

18 May 201807:20 ET *Campbell Soup: W iII Discuss Outcome of Revìew in Late August >CPB

18 May 2018 07:21 ET *Campbell Soup Posts $619M 30 Impairment Charges Related to Campbell Fresh >CPB

(MORE TO FOLLOW) Dow Jones Newswires      (212-416必 800)

May 18, 2018 07:21 ET (11:21 GMT)



Notes

PUB Ll SHER: Dow Jones & Company, Inc.


Load-Date: May 19, 2018


  主三11逞。fDoc扭扭 ent




      Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 132 of 343
                 *Campbell Soup Co Announces CEO Transition Plan >CPB
                                                    Dow Jones Instítutíonal News
                                               May 18 , 2018   Fríd 街y   11:10AM GMT


Copyright 2018 Factiva @, from Dow Jones
AII Rights Reserved




Copyright@2018. Dow Jones & Company. Inc.



        DOW JONES          E


Length: 1081 words




18 May 201807:10        EτPress 只elease:       Campbell Soup Company Announces         CE三 o   Transítíon Plan

Campbell Soup Company Announces CEO Transítíon Plan
CAMDE哥哥 I   N.J.- 心 (BUSINESS   WIRE)--May   1惡 I   2018--


Campbell SOUp Company (NYSE:CPB) today announced th肘。 enise M. Morríson. President and Chief Executíve
Officer (CEO) and a Director. has chosen to retíre effective today. Keith R. McLoughlin , 61 , a Campbell Board
member since 2016 , has been named interim CEO and will also remain a member of the Board to facilítate an
orderly transition ín management while recently elev撥給d Chìef Operatìng Officer Luc說 Mìgnínì focuses on the
ìntegratìon of newly acquired Snyder這孔ance and Pacìfic Foods 紋 nd stabìlì泛íng the comp訪 ny's U.S. soup busíness.

Thís      press      release     fe訪tures    multímedia.                     View      the         full     release   here:
https:llwww.businesswire.com/news/home/20 180518005237/enl

Keith McLoughlin (Photo: Business Wire)

Les C. Vinney , Chairman of the Board , said , "Denise has been a passionate advoc為te 為 nd leader over her 15 years
wíth the company. She has made many important contributíons over the p為st seven years as Chíef Executive
Officer to reposition Campbell in the rapidly changing food índustry. Denise has been able to significantly transform
Campbell's po付folio into the faster“ growing snacking cωtegory with the acquisitíon of Snyder's-Lance and íncreased
the company's focus on he訓th and well-“being with brands Ií ke Pacifíc Foods. Her ♂ctíons have helped to enhanæ
the long-term growth potentíal of Campbell. On behalf of the 的 oard ， I want to thank Denise for her dedicated serviæ
and wísh her the bes t."

Deníse Morrìson said , "1 am proud of Campbell's accomplishments 紋 nd how we have transformed our portfolío amid
changing consumer tastes for food and health and wel卜 being. It has been an honor to lead this iconic company and
exceptional team , and I am confident th說 Campbell will enjoy continued success for many years to come."




       Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 133 of 343
                             *Campbell Soup Co Announces       CEOγransition   Plan >CPB

Vinney continued , "We are fortunate to have on our Board a talented and experienced business leader in Keith who
is prepared to step into the CEO po忍ition on an interim basis. Keith is deeply familiar with our strategy, our team
and our brands , and we are confident in his ability to lead the company during this transìtìonal period."

McLoughlin said , "Having been a Director and observing the company over an extended period of time , I know
where Campbell has been and where 役's he為ded ， and am excìted to I紛紛d the company as we continue to work to
increase value for all our stakeholders. I am eager to begin working wìth our talented team as we strìve to
accelerate our growth strategy , improve our execution and deliver shareholder value."

About Keith R. McLoughlin

Keith R. McLoughlin was President and Chief Executive Officer of Electrolux AB , a global manufacturer of major
household appliances , from 2011 until February 2016. McLoughlin joined Electrolux AB in 2003 as head of Major
Appliances North America and Executive Vice President of Electrolux AB. Between 2004 and 2007 , he also served
as head of Major Appliances Latin America. From 2009 until 2011 , he served as Chief Operations Officer and
Executive Vice President, Electrolux AB. He was appointed President 治 nd Chief E己xecutive Officer of Electrolux AB
in 20 竹， a position he held until his retirement in January 2016.

Before joining Electrolux AB , McLoughlin spent 22 years in senior leadership roles at E. 1. du Pont de Nemours and
Company , leading several consumer brand businesses including DuPont Corian(R) , DuPont Stainmaster(只) carpet
and DuPont Tyvek(只).

McLoughlin graduated from the United States Military Academy at West Point with a Bachelor of Science in
engineering. He is a member of the Board of Directors at Briggs & Str，誠:ton Corporation. He has served as an
independent director on Campbell's Board of Directors since 2016.

About Campbell Soup Company

Campbell (NYSE:CPB) is driven and inspired by our Purpose，呎eal food that matters for life's moments." We make
a range of hi旬 gh.
                 干干干.閉闖-q
people have trusted Campbe  副副i刊1 to provide authentic , flavorful and readîly available foods and beverages that connect
them to each other, to warm memories and to what's important today. Led by our iconic Campbell's brand , our
po吋olio includes Pepperidge Farm , Bolthouse Farms , Arnott's , V8 , Swanson , Pace , Prego , Plum , Royal Dansk ,
Kjeldsen心， Garden Fresh Gourmet, Pacific Foods , Snyder's of Hanover , Lance , Kettle Brand , KETTLE Chips , Cape
Cod , Snack Factory Pretzel Crisps , Pop Secret, Emerald , Late July and other brand names. Founded in 1869,
Campbell has a heritage of giving back and acting as a good 剖，eward of the planet' s natural resources. The
company is a member of the Standard & Poor's 500 and the Dow Jones Sustainability Indexes. For more
information , visit www.campbellsoupcomp翁ny.com or follow company news on Twitter via @Campbel 侶。 upCo. To
learn more 治 bout how we make our food and the choices behind the ingredients we use , visit
www.whatsinmyfood.com .

Forward“ Looking Statements

This release contains "forward-Iooking statements" that refJect the company's current expectations about the impact
of its future plans and pe巾 rmance on the company's business or financial results. These forward佩looking
statements rely on a number of assumptions and estimates that could be inaccurate and which are subject to risks
and uncertainties. The factors that could cause the company's actual results to vary materially from those
anticipated or expressed in any forward-Iooking statement include the organizational developments di那閃念。d ín
thís pre臨時lease as well as other factors descríbed in the comp法 ny's most recent Form 10-K and sub念equent
Securities and Exchange Commissíon fílìngs. The company disclaíms any oblígatíon or íntent to update the forward-
looking statements in order to reflect events or circumstances after the date of thís release.

View source version on businesswire .com: https: /lwww.busínesswire.com/news/home/20 180518005237/enl

    CONTACT:      Campbell Soup Company



      Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 134 of 343
                                       ..Campbell Soup Co Announces CEO Transition Plan >CPB

INVESTOR CONTACT

Ken Gosnell , 856-342-6081

ken_gosnell@campbellsoup.com

or

說 EDIA        CONTACT

Thomas Hushen , 856輛342-5227

thomas_ hushen@campbellsoup.com

18 位ay 201807:11 ET "Campbell Soup: Denise M. Morrison , Pres and CEO , Retires Effective Today >CPB

18 May 2018 07:11 ET "Campbell Soup: Keith R. McLoughlin Named Interim CEO >CPB

(MORE TO FOLLOW) Dow Jones Newswìres (212-416-2800)

May 18 , 2018 07:11 ET(11:11 GMT)



Notes

PUB Ll SHER: Dow Jones & Company事 Inc.



Load-Date: 說ay              19, 2018


     E己nd   uf J) ocument




            Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 135 of 343
                 Campbell Soup Company Announces                        C 眩o   Transition Plan
                                                   Bu發 iness   Wire
                                        May 18 , 2018 Friday 11:10 A結   GMγ



Copyright 2018 Business Wire , Inc.
Distribulion: Business Editors
Length: 1003 words
Daleline:   CA結 DE~述，     N.J.

Body


Campbell Soup Company (NYSE:CPB) today announced that Denise M. Morrison , President and Chief Executive
Officer (CEO) and a Director , has chosen to retire effective today. Keith R. McLoughlìn , 61 , a Campbell Board
member since 2016 , has been named interim CEO 為 nd will also remain a member of the Board to facilitate an
orderly transition in management while recently elevated Chief Operating Officer Luca Mignini focuses on the
integration of newly acquired Snyder's-Lance and Pacific Foods and stabilizing the company's U.S. soup business.

γhis      press      release     features    multimedia.              View     the      full      release      here:
https:llwww.businesswire.com/news/home/20180518005237/en/

Keith McLoughlin (Photo: Business Wire)

Les C. Vìnney , Chaìrman of the Board , saìd , "Denise has been a passion訓。為dvoc訓。街 nd leader over her 15 years
with the company. She has made many important contributions over the p翁st seven years as Chief Executive
Officer to reposition Campbell in the rapidly changing food industry. Denìse has been able to sìgnìficantly transform
Campbell's po吋'o lio into the faster-growìng 為 nackìng category wìth the acquisition of Snyder's-Lance and increased
the comp為 ny's focus on health and wel 卜being with brands lìke Pacific Food翁. Her 翁ctìons have helped to enhance
the long-term growth potential of Campbel l. On behalf of the Boa叫， 1 want to thank Denise for her dedicated service
and wish her the best."

Denise Morrison said ，鈍 1 am proud of Campbell's accomplishmen為 and how we have transformed our portfolio amid
changing consumer tastes for foαd and health and well-beìng. It has been 紋 n honor to lead this ìconìc company and
exceptional team , and 1 am confident that Campbell wìll enjoy contìnued success for many years to come."

Vinney continued , "We are fortunate to have on our Board a 治 lented and experienced business leader in Keith who
is prepared to step into the CEO position on an interim basi氣 Keith is d兮兮ply familiar with our stn主tegy， our team
and our brands , and we are confident in his ability to lead the comp治 ny during this tran發 itional period."

McLoughlin said , "Having been a Director and observing the company over an extended period of time , 1 know
where Campbell has been and where it's headed , and am excited to lead the company as we continue to work to
incre翁se value for all our stakeholde俗. 1 am eager to begin working with our talented team as we strive to
accelerate our growth strategy , improve our execution and deliver shareholder value."

About Keìth    R.位 cLoughlìn


Keith R. McLoughlin was President and Chief Executîve Officer of Electrolux A日， a global manufacturer of m紛jor
household appliances , from 2011 untîl February 2016. McLoughlin joined Electrolux AB in 2003 as head of Major
Appliances North America and Executive Vice President of Electrolux AB. Between 2004 and 2007 , he also served
as he為d of Major Appliances Latin America. From 2009 untìl 2011 , he served as Chief Operations Officer and


       Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 136 of 343
                            Campbell Soup Company Announces CEO Transition Plan

Executive Vice President , Electrolux AB. He was appointed President and Chief Executive Officer of Electrolux AB
in 20 竹， a position he held until his retirement in January 2016.

Before joining Electrolux A眩， McLoughlin spent 22 years in senior leadership roles 紋t E. 1. du Pont de Nemours and
Company , leading several consumer brand businesses including DuPont Corian@ , DuPont Stainm忽ste r@ carpet
and DuPont Tyvek@.

McLoughlin graduated from the United States Military Academy at We紋 Point with 治 Bachelor of Science in
engineering. He is a member of the Bo紋 rd of Directors at Briggs & Stratton Corporation. He has served as an
independent director on Campbell's Board of Directors since 2016.

About Campbell Soup   Comp法 ny


Campbell (NYSE:CPB) is drÎven and inspired by our Purpose , "Real food that matters for life's moments.'會 We make
a range of high-quality soups 紋 nd simple meals , beverages , snacks and packaged fre的 foods. For generations ,
people have trusted Campbell to provide 為uthentic ， flavorful and readily available foods and beverages that connect
them to each other , to warm memories ar泊的 what's important today. Led by our iconic Campbell's brand , our
po吋blio includes Pepperidge Farm , Bolthouse Farms , Arnott's , V8 , Swanson , Pace , Prego , Plum , Royal Dansk ,
Kjeldsens , Garden Fresh Gourmet, Pacific Foods , Snyder's of Hanover, Lance , Kettle Brand , KETTLE Chips , Cape
Cod , Snack Factory Pretzel Crisps , Pop Secret , Emerald , Late July and other brand names. Founded ín 1869 ,
Campbell has a heritage of giving back and acting 為s a good steward of the planet's natural resources. The
company is a member of the S脂 ndard & Poor's 500 and the Dow Jones Sustainability Indexes. For more
information , visit www.campbellsoupcompany.com or follow company news on τwitter via @C研 mpbellSoupCo. To
le街rn more about how we make our food and the choices behind the ingredient忍 we u結合， vi為it
www.whatsinmyfood.com .

Forward-Looking Statements

Thìs release contaìns "forward-Iookìng statements" that reflect the company's current expectations 治bout the impact
of its future plans and performance on the company's business or financial results. These forward晶。king
statements rely on a number of assumptions and estimates that could be ìnaccurate and which are 以Jbject to risks
and uncertainties. The factors that could c制愁。 the comp忍ny's actual results to vary materially from those
anticipated or expressed in any forward輔looking 如tement include the organizational developments discussed in
this press release as well as other factors described in the company's most recent Form 10-K and subsequent
Securities and Exchange Commission filings. Theωmpany disclaims any obligation or intent to update the forward-
looking statements in order to reflect events or circum翁tances after the date of this release.

View source version on businesswire.com: https:llwww‘ businesswire.com/news/home/20180518005237/enl


CONTACT: Campbell Soup Company
INVESTOR CONTACT
Ken Gosnell , 856-342-6081
ken…gosnell@campbellsoup.com
or
MEDIACONγACT
Thomas Hushen , 856-342-5227
thoma發_hu的 en@campbellsoup.com

http://www.businesswire.com




     Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 137 of 343
                             Campbell Soup Company Announces CEO Transition Plan



Keith I\t1 cLoughlin (Photo: Business Wire)


Load-Date: May 19, 2018


  豆豆E益。fDoc絃ment




      Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 138 of 343
   A special bond; An Army veteran and a man who survived; a coma found
     friendship through science.; Now they"re graduating college together.
                                                              。翁 ily    Southtown
                                             說法 y     14, 2018 Monday, Final           SτA   Edition


Copyright 2018 F誼ctiva @, from Dow Jones
AIIF之 ights
          Reserved




Copyright 2018 Sun-Times Media Group.   AII 只 ighls   Reserved.   Dislribul思d   by NewsBank Inc.

Section:       NEWS; 肉、 1

length: 995 words
Byline: Donna        Vickr，。此，   dvickroy@tribpub.com ,       ;Twi投er     @dvickroy

Bod


Around the time Dreyvon McCray was relearning how to walk and talk and live in a world in which a kid can be
beaten into a coma over a cellphone , Terin D'ami∞ was jumping out of airplanes and pondering 糾 ife after the
military.

In 2016 , their paths crossed in the cafeteria at Governors                S1為 te   University.

D'amico , a middle-aged "nontraditional" studen1 ，治 pproached a group of other students who were ea1ing lunch and
asked if he could join them. They said yes.

You might say the friendship that subsequently formed between McCray and D'amico developed                                organic郤 Iy.


的We    both love science , particularly    chemistry，"忌'amico 路 id.

But there       wa念 more
                      to the bond between the 52-year心 Id father of three and the 25γear“old survivor of a horrific
att翁 ck th 紙 made he為 dlines 11 years ago. They had a kind of rapport , a similar sense of humor and a 給 hared need
to help others along the way.

Both men would spend the next few semesters attending class , hanging in the lab and mastering a subject that ,
D'amico sa抖， "can be very humbling."

They went over lab reports and ate lunch together, D'amico                          brown且bagging      it and McCray pestering him for his
pretzel crisps.

"Th訓's        when he started calling me his   fourth 忌。 n ，"     McCray said.

On May 惜， McCray and D冶 mico will cross the stage                     10gether 袋t     graduation.   D畫ami∞ wìll   help   McCr郁.   who uses a
walker, negotia1e the platform.

It is a bittersweet time for the students because it also means afterward , they'lI be parting ways ，的 mico heading to
Notre Dame Uníversity and McCray either staying at GSU or heading into Chicago to attend DeP似JI University.




        Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 139 of 343
      A special bond; An Army veteran and a man who survived; a coma found friendship through science.; Now
                                       they're graduating college together.

"Dreyvon has been my lab partner for the last year and half,"     D'兮的 ico 兮兮i仗 "Typically        you have different partners in
every clas怠， but we've hung out together for a long time."

At times over the p級計 school year. they spent more hours with each other on the Universîty Park campus than they
did with their own 知milies.

"We spent one entire spring break on the second floor of the F-wing ,"      D'amiωsaid.


Amon~ their proudest moments was when they collaborated on an organic synthesis project , creating a new
compound from two others , he said.

They 訟 Iso   spent many hours in the GSU tutoring lab , where D'amico worked and             McC 附y     often just hung ou t.

Through it all , both found their calling. McCray switched from math to         chemistry，給 nd         D'amico , who had dabbled
with nursing 為 nd the trades , chose the same.

A心 much       as 口，紛 mico helped McCray understand        formulas 扇 nd   molecular properties , McCray helped D'amico
羽 ppreciate    the value of perseverance.

McCray , whose physical disabilities require him to use a walker, said , "My whole life          h紛s   a   been 為 tough    struggle."

Being born three months prematu 舟， he said , was the first hurdle he had to overcome , and he did , going onto
become an honor student at Longwood Academy in Chicago's Roseland community.

The second challenge came in the summer between his freshman and sophomore year of high schoo l.

On June 29 , 2007. while he was waiting for a bus at 103rd and Halsted ，給cCray                        念忿地.    "1 was jumped for my
cellphone." The blow to the head. delivered by a brick, put him in a coma and caused                  exten容ive   damage. He is still
dealing with the residual effects of the traumatic brain injury.

τhough   many months of therapy enabled him to walk , talk and       e話 ag綜桐.         the injuries left him with scoliosis and a
shunt in his head.

His phy念ic紋 I disabilities limit his career choices because working in a lab        c紋 n   be demanding , he said. "But 1plan to
become a teacher , a professor."

Despite his trauma , McCray prides himself on his positive attitude , something             other怠，   including receptionist Nancy
Maurer can attest to.

"He is a ray of sunshine ，為Iways smiling , always on the go ," Maurer said. "1 ask him           wh紛t      he's going to do over the
weekend and he alw為 ys says , '1'11 be studying.' "

McCray said having D'amico as a buddy these past few years has helped               him 羽cademically         and spiritually.

"γo  have    Terin 制紛 friend   means a    1仗，   because older people don't always look at young               p的ple 仿制的 ds，"        he
said.

D'amico has often given    him 技 ride   home and has met his famîly , he   s♂ id.

"At times he's been like a father figure ," McCray said ，屯 ut he's also my friend. But he can be very sarcastic ,"
referring to D'amico's propens1ty for using .idioms and witty comebacks.

Friendship , McCray s級地， "is not about age or race or anything like tha1. It's about your                   spirit諮紋 nd   personalities
getting 紛 longwith each othe r."

D'amico   echoe忍 the   sentìment and the value of 11.



       Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 140 of 343
    A special bond; An Army veteran and a man who survived; a coma found friendship through science.; Now
                                     they're graduating college togethe r.

"Drey has helped me in so many w紛y紋， too ," he said. "He always has a positive atlitude despite all he's been
through. He's got an innocent heart. He reminds me of Fred Rogers (of 'Mr. Rogers' fame) , who is my hero."

As 給 nontraditional  student , D'amico   s羽絨，   "you hope to make   friend浴 in   college that will stay with you for a lifetime,
and I'm sure this wil l."

D'amico , who grew up in Washington state and joined the Army at age         嗨， has 發 younger       brother who went straight
to college and earned a Ph.D. in organic chemistry.

"So 1'm following in my younger brothe r' s footsteps ," he said.

γhough 口'amico     is currently moving with his wife , Sandy , from Country Club Hills to South Bend , Ind. , in
preparation for the start of his own doctoral classes , he said he expects McCray , who lives in Dolton , to visit him
often so he can show him around the lab there.

"I'm going into medicinal chemistry ," D'amico said. "The guy 1'11 be working for over the summer i忌         one   of the editors
of the journal of medicinal chemistry."

Robin Sweeney , GSU's director of Student Disability Services , said      McCr翁y     and D'amico have been "a fixture in the
Student Success Commons.

"Before they part ways , the friends have one last collaboration - walking across the stage together," she said.

SDS is working with commencement marshals to make sure that McCray has a seat on the end of the aisle with
easyacce寫寫 to his walker , she said.


"When his name is called ," she added , "D'amico will escort McCray across the         st紛ge."

dvickroy@tribpub.com

γwi訣。 r@dvickroy




Notes

PUB Ll SHE R: γribune   Publishing Company



Graphic


γ。你 。看法院i∞， Ie役，     helps Dreyvon 結 cCray with his lab coat in the chemistry lab last week at Governors State
University. Terin D'amico , above , and Dreyvon McCray met at Governors State University and collaborated on a
chemistry project there. Dreyvon McCray bre紋 ks down while recalling the 2007 甜的 k that left him with physical
challenges. He is now poised to gradu戚。 from Governors State. Gary Middendorf/Daily Southtown Gary
Middendorf/Daily Southtown photos


Load 倆口街te:   May 14 , 2018


  E聽拉 ofDoCUI路管挂電




      Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 141 of 343
                      Campbell Named to 100 Best Corporate Citizens Li st
                                            WebNews - English
                                  http://www.digitaljournal.com/pr/3763912
                                           8 May 2018 Tuesday

Length: 540 words


 Elld of J) ocument




      Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 142 of 343
  Campbell Named to 100 Best Corporate Citizens Li st; Company ranked No.
                12 by Corporate Responsibility 揖 agazine
                                                       Business Wire
                                             May 7, 2018 Monday 10:00 PM GMT

Copyright 2018 8usiness Wire , Inc.

。 istribution:   Business Editors; Food/Beverage Editors
Length: 609 words
Dateline: CAMDEN , N.J.

Body

Campbell Soup Company (NYSE:CPB) was recognized                   tod我y   as a top 100 corporate citizen by          Corpor我te
Responsibility Magazine for the 9th consecutive year.

Campbell ranked No. 12 among all large-cap Ru念念ell 1000 companies in the                      maga泛ine種s an 羽毛lal     100 Best
Corpor詠梅 Cíti泛ens Li st, which is regarded as a top corpo的te responsibìlity ranking.


To arrive at the rankíng , Corporate Responsibilîty Magazine analyzes 260 environmental , social and governance
(在SG) data points of disclosure and performance across seven categories: envìronment , clìmate change , employee
relations , human rights , governance , finance , and philanthropy and community support.

"We are proud of our longevity as one of the 100 Best Corporate Citizens in the United States. Our commitment to
sustainability and social impact is anchored in our Purpose , Real food that matters for li怡's moments ," said Dave
Stangi紋， Campbell's Vice President of Corporate Responsibility and Chief Sustainability Office r. "Campbe ll's
tr為nsparency efforts continue to build trust and credibility among our key stakeholders."


Comp紋nies     listed on the Russell 1000 are evaluated using publicly available record忌           from   their websites , annual
reports , shareholder calls , media interviews , NGOs and government documents.

Campbell's recent corporate responsibility achievements include:
     • F這educed GHG emissions intensity by 39 percent , energy intensity by 25 percent, and water intensity by 36
          percent since fiscal 2008
     .In刻刻 led    a 4 .4結W solar array at Campbell's World Headquarters in Camden , N.J.
     • Set a goal to cut food waste in half by fiscal 2030
     • Delivered over 15.7 billion servings ofvegetables globally in fiscal2017
     • Contributed $61.9 million in global giving and 12,200 volunteer hours in fiscal 2017
     • Launched new Responsible Sourcing         go為 Is to 為dvance   farm to fork traceability , supplîer diversity and human
         rights in fiscal 2017
     • Set new aggressive goals to reduce water , GHG emissions and waste to landfill in fiscal 2017
     .N紋的ed      the   Mosl 只epulable   Company in the U.S.   by 只eputation   Institute in 2018

Campbell's Corporate Responsibility and Sustainabílity mis紋。 n is to lead the food industry in food             th統治斜hic到Iy
and su說卻只給 bly grown , sourced , produced and shared. To learn more visit www.campbellc釘.com.




       Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 143 of 343
    Campbell Named to 100 Best Corporate Citizens Lìst; Company ranked No. 12 by Corporate       Re必 ponsibìlity
                                                 Magazine

About Campbell Soup   Comp滋ly


Campbell (NYSE:CPB) is driven and inspired by our Purpose , "Real food that matters for life's moments," We make
a range of high*quality soups and simple mea裕， beverages , sn教cks and packaged fresh foods. For generations ,
people have trusted Campbell to provide authentic , flavorful and readily avai地ble foods and bever翁ges that connect
them to each other, to warm memories and to wh紋's important tod法y. Led by our iconic C街npbell's brand , our
portfolio includes Pepperidge F治 rm ， Bolthouse Farms , Arnott's , V8 , Swanson , Pace , Prego , Plum , Royal D治nsk，
Kjeldsens , Garden Fresh Gourmet, Pacific Food怒， Snyder's of H翁nover， Lance , Kettle Brand , KEτTLE Chîps , Cape
Cod , Snack Factory Pretzel Crisps , Pop Secret , Emerald , Late July and other brand names. Founded în 1869,
Campbell has a heritage of giving back and acting as a good steward of the planet's natural resources. The
company is a member of the Standard & Poor's 500 必 nd the Dow Jones Sustainability Indexes. For more
information , visit www.campbellsoupcompany.com or follow comp治 ny news on Twitter via
@CampbellSoupCo .τo learn more about how we make our food and the choices behind the ingredients we use,
visit        www.wh說sinmyfood.com .


View source version on businesswire.com: https:llwww.businesswire.com/news/home/20180507006195/en/


CONTACT: Campbell Soup Company
Nicky Thomson , +1 856*342愉6283
Nicole…thomson@campbellsoup.com
http://www.businesswire ♂。m



Load-Date: May 8, 2018


  E三 odof 紋。curnent




      Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 144 of 343
 CorpU to Fuellnnovation and Supply Chain                     位xcellence   for Campbell Soup
                               Company
                                          WebNews 編 English

               http://ct. moreover.∞ m/?a=3392831 0317句話立討如止地x=knEknSJICτB284hQQowWRg

                                         Ap的 30 ， 2018 Mond紋y

Length: 739 words


 End of J) ocument




     Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 145 of 343
  CorpU to Fuel Innovation and Supply Chain Excellence for Campbell Soup
   Company; Partnership connects employees to Penn State supply chain
   experts; generates analytics to help leaders respond to rapidly shifting
                             consumer demand
                                                             PR Newswire
                                             April30 , 2018 Monday 10;05 AM EST


Copyríght 2018 PR Newswìre Assocíation LLC AII Rìghts   Reserv甜d

Length: 686 words
Dateline: PHILADELPHIA, April30 , 2018

Bod


 CorpU , a pioneer in leadership developme咐， today 紋 nnounced signifìcant progress from 為 year-Iong partnership
with C為 mpbell Soup Company. Campbell supply chain le紛ders across the globe have used CorpU's cloud-based
software pJatform to collaborate , tap insights from supply chain experts at Penn State's Smeal College of Business ,
and leverage real-time analytics to identìfy trends across thousands of employee interactions to break down
functìonal 划 los and solve challenges more e仟'ectìvely“


"CorpU has been a 9訟 me-changìng pa 此ner as we continue our journey to transform our global supply chaÎr丸" said
Daniela Vonghi紋， Vice President , Americas Supply Ch 紋in Business Solutìons at Campbell Soup Company莓 "The
sel私paced ， multi刊nodal learning experience engaged employees 翁cro部 all generations , roles , and locatìons. With
CorpU'浴 collaborative 多 i抬
                         eam-七ased approach , we can mea發ure ìndìvidual learning outcomes ìn terms of how much
participants under訣。。吃 and how likely they are to take action ba兮兮d on what they learned."

On the front end , CorpU is used to foster cross“ functional collaboration ♂ nd learning best practices direct from
faculty at Smeal Colleg念， the nation's #1 ranked supply chain school. On the back end , CorpU employs m級 chine
learning and n滋u措I language processing to surface a dashboard of analytics to inform strategy development and
execution.

Armed with real-time dat詣， Campbell supply chain leaders identifìed their "network champions" …- who tapped
colleagues across silos , and their "network dìsruptors" … whose weak understanding of tasks compromised
produclivity. DesÎgned to help executives anticipate challenges and make decisions , CorpU Analytics 糾紛o allows
business leaders to assess and iterate strategy ìf theìr workforce is struggling to execute it.

"Industry  trends 翁的 increasingly driven by consumers , such that brands and retaìlers must use technology to
optimì泛e  supply chains to satisfy many needs simultaneOl泌 Iy ，" saìd Alan Todd, Chief Executìve Offìcer of CorpU.
"Campbell is armìng its employees wìth software that fo位.ers smart col冶 boration ， and dala that gives leaders an
inside view into organizational efficiency."

For more information , please visithttp://www.campbellsoupcompany.comorhttp: 1I         www.corpu.com.

About CorpUCorpU Îs a 1兮兮dershìp development platform th滋 delivers workforce analytìcs 翁 nd 紋ccess to world-
class experts at Harvard and MIT to global companies lìke Coc如Cola and Staples. Over four million professionals
worldwide rely on our technology to unlock the colleclive genius of teams , solve complex challenges , implement
new strategies , and drive quantifiable business results ‘

About Campbell Soup       Comp♂ ny




      Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 146 of 343
    CorpU to Fuel Innovation and Supply Chain Excellence for Campbell Soup Company; Partnership connects
                        。mployees to Penn S磁te supply chain experts; generates 我na....

Campbell is driven and inspired by our Purpose , "只eal food that matlers for life海 moments." We m寂ke 治 range of
high-quality soups 翁nd simple meals , bever羽ges ， sn為cks and packaged fresh foods. For generations , people have
trusted Campbell to provide 我 uthentic， flavorful and re訟 dily available foods and beverages that connect them to
each other , to warm memories and to what's important today. Led by our iconicCampbell'sbrand , our po卅olio
includesPepperidge Farm , Bolthouse Farms , Arnott's , V8 , Swanson , Pace , Prego , Plum , Royal Dansk ,
Kjeldsens ,Garden Fresh Gourmet , Pacific Foods ,Snyder's of Hanover, Lance , Ketlle Brand , K歪了rLE Chips , Cape
Cod , Snack Factory Pretzel Crisps , Pop Secret , Emerald , Late Julyand other brand names. Founded in 1869,
Campbell has a herit紋ge of giving back and acting as a good steward of the plan說's natural resources.γhe
company is a member of the Standard & Poor's 500 and the Dow Jones Sustainability Indexes. For more
information , visithtlp:llwww.campbellsoupcompany.comor follow ∞ mpany news on Twitler via@CampbeIl SoupCo.
To learn more about how we make our food and the choices behind the ingredients we use, visit
htlp:llwww.whatsinmyfood.com.

 View original content with multimedia:htlp:llwww.prnewswire.com/news-releases/corpu-to-fuel-innovation心 nd­
supply-chain “ excellence-for-campbel'-soup-company-3

SOURCE CorpU


CONτACT:       Thomas   Rodge舟，   1-202-851-3604,   thomas發whiteboardadvisors.com




Load-Date: May 1, 2018


  End ()f l)ocuIDcnt




      Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 147 of 343
  Campbell Celebrates "Take Your Kids to Work Day" with Grand Opening of
  New Family Center at Its World Headquarters; For some Campbell parents ,
                  every day is take your kids to work day
                                                    Business Wire
                                        April26 , 2018 Thursday 7:17 PM GMT


Copyrighl 2018 Business Wire , Inc.

Distribution: Business Editors; Photo Editors; Food Writers
Length: 561 words
Dateline: CAMDEN , N.J.

Body


Campbell Soup Company (NYSE: CPB) opened a new state-of-the-art Campbell's Family Center at its World
Headquarters today. The facility offers high quality child care for Campbell families in an environment that fosters
learning , growth and fun for young children.

This      press      release    features     multimedia.              View        the      full      release       here:
https:llwww.businesswire.com/news/home/20180426006639/en/

Campbell's President and CEO Denise Morrison and Bright Horizons CEO Stephen Kramer cut the ribbon to
officially open the new Campbell's Family Cente r. (Photo: Business Wire)

"Back when I began my career , childcare wasn't available at many corporations. I know firsthand how challenging it
can be to achieve work life integration as a parent," said Denise Morrison , Campbell's President and Chief
Executive Office r. "Providing onsite child care is one way we strive to make life easier for Campbell families."

The newly constructed 17 ,000-square-foot center houses 13 classrooms , an indoor movement room and a 9 ,200-
square-foot playground. Built with sustainability in mind , the center includes energy-efficient equipment and high-
efficiency water fixtures. Interactive features include gardening tubs , a dedicated culinary learning area and a rock
climbing wal l.

Campbell will continue its 30-year partnership with Bright Horizons Family Solutions to operate the new facility ,
leveraging their management expe付ise in employer-sponsored early education. The interactive learning curriculum
includes traditional subjects like science , literacy , math and arts , as well as exposure to technology , engineering ,
cooking and gardening.

There are more than 150 children currently enrolled in the new center , increasing in capacity from 100 places at the
old center which was built in 1983.

The family center complements employee benefits designed to support Campbell families , including a 10-week
parental leave policy , 2-week non-primary caregiver policy and adoption assistance.

About Campbell Soup Company

Campbell (NYSE:CPB) is driven and inspired by our Purpose , "Real food that matters for life's moments." We make
a range of high-quality soups and simple meals , beverages , snacks and packaged fresh foods. For generations,
people have trusted Campbell to provide authentic , flavorful and readily available foods and beverages that connect



       Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 148 of 343
    Campbell        Cel的 rates"γakeYour Kids to Work Day" with Grand Opening of New Family Center at Its World
                              Headquarters; For some Campbell parents , every day is take....

them to each other, to warm memories and to what's important today. Led by our iconic Campbell這 brand ， our
portfolio includes Pepperidge Farm , Bolthouse Farms , AmoU'怠， V8 , Swanson , Pace , Prego , Plum ，只oyal D為 nsk，
Kjeldsens , Garden Fr兮兮h Gourmet, Pacific Foods , Snyder's of H紋 nover， Lance , Kettle Brand , K眨TTLE Chips , Cape
Cod , Snack Factory Pretzel Crisps , Pop Secret, Emerald , Late July and other brand names. Founded in 1869,
Campbell has a heritage of giving back and acting as 紋 good steward of the planet' s natu 悶 I resources. The
∞ mpany is a member of the Standard & Poor's 500 and the Dow Jones Sustain的ility Indexes. For more
information , visit www.campbellsoupcompany.com or follow company news on TwiUer via
@CampbellSoupCo .γ。 learn more about how we make our food and the choices behind the ingredients we use,
visit        www.whatsinmyfood.com .

View source version on businesswire.com:      h吐ps:llwww.businesswire.com/news/home/20180426006639/enl




CONTACT: Campbell Soup Company
Nicky Thomson ，今 1856帽342儡6283
Nicole_thomson@campbellsoup.com
hUp:llwww.businesswire.com



Graphic


Campbell's President 紛 nd CEO Denise Morrison and Bright Horizons CEO Stephen Kramer cut the ribbon to
officially open the new Campbell's Family Cente r. (Photo: Business Wire)


Load-Date: April 27 , 2018


  End   ofD至1C!主n1t~ut




        Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 149 of 343
 Press Release: Snyder's of Hanover Introduces Five New Products for 2018
                                                 Dow Jones Institutional News
                                            April25 ，立的 8   Wednesday 2:21 PM   GMτ



Copyright 2018 Factiv.串連章. from Dow Jones
AII Rights Reserved




Copyright@2018. Dow Jones & Company. Inc.



        OOW JONES        持正 1、心 W 三只正 S



Length: 734 words

Body


Snyde r' s of Hanover Introduces Five New Products for 2018

Delicious and Bold-Flavored Additions Join Growing Portfolio of Quality Snacks

PR Newswire

HANOVER , Pa. , April25 , 2018

HANOVER , Pa. , April 25 , 2018 /PRNewswire/ … Snyder's of Hanover(R) , a recent addition to the Campbell Soup
Company's snack portfolio , today announces the release of five new snack flavors across its Pretzel Pieces and
Wholey Cheese!(TM) product lines. The new Snyder's of Hanover innovations are created with the s紋ne
wholesome quality that consumers throughout the country have grown to love.

In the wildly popular Pretzel Pieces line , pretzel-Iovers can now enjoy three new f1 avors just in time for National
Pretzel Day on April 26(th) . Cheddar Ale Pret泛el Pieces are ♂ limited-edition take on the popu治r pub dip ,
Cinnamon & Sugar Pretzel Pieces are the perfect marriage of sweet and salty pretzel goodness and G抽給外Free
Hot Buffalo Wing Pretzel Pieces are full of the beloved 法部妙， buffalo f1 avor, but free from glute口， soy , dairy and
eggs.

Two new fl韌。rs h 的e also been introduced to Snyde r' s of Hanover's Wholey Cheese! collection of certified gluten-
free baked crackers made with real cheese , no artificì治 I fI訟vors and 28 percent less fat than leading cheese
crackers. The Spicy Pepper Jack Wholey Cheese! 凹的紛紛加ry punch of robust f1 avor into every bite , while the
White Cheddar & Chive Wholey Cheese! deliciously ìnfuse real white cheddar cheese and chive herbs into the
crispy cracke r.

"Hereωt Snyder's of H 扇 nover， we are in the business of snacking , so it's vital we provide consumers with new and
ìnnovative products that fit into their daily lives ," says Shundrikl叫 Owens， Vice President of Marketing for Snyder's
of 糾紛nove r. "We take pride in the fact that we are able to produce f1 avorfl此， on-trend choices made from the
highest-q




       Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 150 of 343
                       Press Release: Snyders of Hanover Introduces Five New Products for 2018

Rolling out now, the new Snyder's of Hanover Pretzel Pieces and Snyder's of Hanover Wholey Cheese! products
can be found in the snack and cracker aisles of retailers nationwide. For more information about these products ,
visit Snyder's of Hanover online at www.snydersofhanove r. com and follow Snyder's of Hanover on Facebook ,
γwitter and Instagram.

ABOUT SNYDER'S OF          HANOVER{ 只)   :

Since 惜的， Snyders of Hanover(R) has been America's premier pretzel bakery. With humble beginnings as a
small family-run business making a variety of bakery and snack items, the Snyder's of Hanover{向 brand was
officially established in 1980 to focus on creating the nation's best pretzel snacks. Today's Snyder's of Hanover(只)
offers a full portfolio of innovative snacks created wìth the same great quality and wholesome pride that it did over
100 years ago. For more ìnformation , visit www.snydersofhanove r. com .

ABOUT CAMPBELL SOUP COMPANY:

Campbell (NYSE: CPB) is driven and inspired by our Purpose , "F只之e紋訓I food that matters for lifl胎  e's momen 叫
                                                                                                             1甘ts
                                                                                                                趴 "We
make a range of high-quality 絃oups and 釗          阱le meals , beverages , snacks and packaged fre心h foods. For
                                              s imp
generations, people have trusted Campbell to provide authentìc , flavorful and readily available foods and beverages
that connect them to each other, to warm memories and to wh訟's import我nt today. Led by our iconic Campbe ll's
brand , our portfolio includes Pepperìdge Farm , Bolthouse 印 rm紋， Amo惚，嗨， Swanson , Pace , Pre妒， Plu桶，只oyal
Dansk , Kjeldsens , Garden Fresh Gourmet , Pacìfìc Foods , Snyde r' s of Hanover, Lance , Kettle Brand , KE三TTU三
Chips , Cape Cod , Snack F法ctory Pre鼓el Crisps , Pop Secret, Emera泊， Late July and other brand names. Founded
in 1869 , Campbell has a heritage of givìng back and acting as a good steward of the planet' s natural resources. The
company is a member of the Standard & Poo r' s 500 and the Dow Jones Sustainability Indexes. For more
information , vìsìt www.campbellsoupcompany.com or follow company news on γwitter via @Campbe Il SoupCo. To
leam more about how we make our food and the choices behind the ingredients we use , visit
www.whatsinmyfood.com .

View original content with multimedia:       http://www.prnewswìre.com/news-releases/snyde舟-of-hanover-introduces耐
fivφnew-products-for-2018-300636381.html

SOURCE Snyder's of Hanover

ICONγACT:τracy         Dabakis , marlo marketing; 617-375-9700 , tdabakis@marlomarketing.com

lWeb site: http://www.snydersofhanover. com

(END) Dow Jones Newswires

April25 , 201810:21 ET (14:21     GMγ)




Notes

PUBUSHER: Dow Jones & Company , Inc.


Load-Date:     Ap討 126 ， 2018




  End   ofDocu 除 cut




        Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 151 of 343
 Snyder's of Hanover Introduces Five New Products for 2018; Oelicious and
    Bold-Flavored Additions Join Growing Portfolio of Quality Snacks
                                                           PR Newswire
                                          April2也 2018     Wednesday 10:21     A結 EST



Copyright 2018 PR Newswire Association LLC AII Rights Reserved
Length: 677 words
Dateline: HANOVER, Pa. , April25 , 2018

Body


Snyder's of Hanove r@, a recent addition to the Campbell Soup Company's snack portfo俑， today announces the
release of five new snack flavors across its Pretzel Pieces and Wholey Chee忌e!(γM) product lines.τhe new
Snyder's of Hanover innovation話 are created with the same wholesome qu為 lity that consumers throughout the
country have grown to love.

In the wildly popular Pretzel Pieces line, pr舟  剖tz
                                                e 泛e
                                                   釗卜'擱.嘲咽怡ver
                                                     1-      悶s can now enjoy three new 軒   f lavor陪
                                                                                                   sj抖υS懿t 泊i n time for N
                                                                                                                         這a滋ti治
                                                                                                                              onγa
                                                                                                                                 訟
                                                                                                                                 ali
Pretzel Day on Apr戒il26t航h 擾芯
                            Chedd忍 r Ale Pre
                                           剖泣t ze
                                                絨IP阱iecesare a 詩1 imi投ted-edi技ti治
                                                                                on take on the pOplυJI 給 r pub dip ,Cinn 法 mon &
Sugar Pretzel Piecesare the perfect marriage of swe說 and salty pretzel goodness andGluten-FreeHot Buffalo Wing
Pretzel Piecesare full of the beloved zesty , buffalo flav缸， but free from gluten , soy , dairy and eggs.

Two new flavors have also been introduced to Snyde內 of Hanover's Wholey Cheese! collection of certified gluten圓
free baked crackers made with real cheese , no artificial flavors and 28 percent less fat than leading cheese
crackers. TheSpicy Pepper Jack Wholey Cheese!packs a fiery punch of robust flavor into every bite , while theWhite
Cheddar & Chive Wholey Cheese!deliciously infuse real white cheddar cheese and chive herbs into the crispy
cr羽cker.


 Here at Snyder's of Hanover, we are in the business of snacking , so it' s vital we provide consumers with new and
innov訓ive products that fit into their daily lives ,'. says Shundrikka Owens , Vice President of Marketing for Snyder's
of Hanover. "We take pride in the fact that we are able to produce flavo斤叭， on 司trend choices made from the
highest-quality íngredíents while staying true to our roots as Ameríca's favorite pretzel bakery."

Rollìng out now , the new Snyder's of Hanover Pretzel Pieces and Snyder's of Hanover Wholey Cheese! products
C紋n  be found in the snack and cracker aisles of ret翁ilers nationwide. For more inform品ion about these products ,
visit Snyder's of Hanover online athttp://www.snydersofhanove r. comand follow Snyder's of Hanover
onFacebook ,Twitterandlnstagram.

ABOUτSNYDER'S          OF HANOVER@:
Since 1909, Snyder's of Hanover@ has been America's premier pre泣el bakery. With humble beginnings as a small
給 mily引m    business making a variety of bakery and snack items , the Snyd缸's of Hanove r@ brand was officially
establí的 ed in 1980 to focus on creating the nation's best pretzel snacks. Today's Snyder's of Hanove r@ offers a full
portfolio of innovative snacks created with the same great qu到 ity and wholesome pride that it did over 100 years
ago. For more information , visithttp://www.snydersofhanove r. com.

ABOUT CAMPBELL SOUP COMPANY:Campbell (NYSE: CPB) is driven and inspired by our Purpose, "Real food
that matters for life's moments." We make a range of high-qu訓 ity soups and simple meals , beverages , snacks and
p為ck為 ged fresh foods. For generations , people have trusted Campbell to provide authentìc , flavorful and readily
為 vailable foods and beverages that connect them to each other, to warm memories and to wh訓's important today.




      Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 152 of 343
     Snyder.s of Hanover Introduces Five New Products for 2018; Delicious and Bold-Flavored Additions Join
                                      Growing Portfolio of Quality Snacks

Led by our iconicCampbell'sbrand , our portfolio includesPepperidge Farm , Bolthouse Farms , Arno鈍's ， V8 ,
Swanson , Pace , Prego , Plum , Roy法 I Dansk, Kjeldsens ,Garden Fresh Gourmet , Pacific Foods ,Snyder's of Hanover,
Lance , Kettle Brand , KEττLE Chips , Cape Co成 Snack Factory Pretzel Crisps , Pop Secret, Emerald , Late Julyand
other brand names. Founded in 1869, Campbell has a heritage of giving b翁ck and acting as a good steward of the
planet's n 滋ural resources. The company is a member of the Stand刻的 & Poor's 500 and the Dow Jones
Sustainability Indexes. For more information , visithttp://www.campbellsoupcompany.comor follow company news on
τwi加 r via艙CampbellSoupCo. To leam more about how we make our food and the choices behind the ingredients
we use , visit      htlp:llwww.whatsinmyfood.com.

View original content with   multimedia:htlp:llwww♂mewswire.com/news-releases/snyders-of-hanover-ìntroduces喃
自ve-newφroducts輛for-2018-300636381.html


SOURCE Snyder's of Hanover



CONTACT: Tracy D法 bakis ， mar(o marketing; 617-375-9700 , tdabakis@marlomarketing.com



Load-Date: April 26 , 2018


  En吐。fDocmnent




     Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 153 of 343
   Simple , time-saving secrets to add a unique twist to your holiday recipes
                                            Montana Kaimin: University of Montana
                                                      April 18 , 2018 Wednesday


Unive陷 ity Wire
Copyright 2018 UWIRE via U-Wire AII Rights Reserved

Section: NEWS; Pg. 1
Length: 903 words

Body


- When entertaining during the holiday season , time is of the essence. Between cleani 呵， shopping , decorating and
mingling with friends and family , there's hardly enough time to cook let alone prepare an elaborate seven course
mea l. However, the lack of time doesn't mean your food or your guests have to suffe r. By combining classic dishes
with unique ingredients , you can enhance the f1 avor of your recipes without having to spend the entire evening in
the kitchen.

Instead of preparing an over-the-top feast , try opting for simple and satisfying fare with a subtle modern twist to
wow your guests. Often , it's just that extra ingredient that can really tie together your favorite appetizers , entrees
and desserts. Jessica Segarra , of The Novice Chef food blog , offers three simple tips to create stand out dishes
using her favorite beUer-for-you pretzel crackers to rethink your holiday recipes.

* While it's easy to get caught up in the moment , don't let the holidays sidetrack your guests from eating healthy.
Instead , make wholesome , lighter options the life of the party by adding unexpected ingredients to otherwise bland
dishes. Serve protein packed , homemade sweet potato hummus with veggies and flat-baked Pretzel Crisps , the
perfect combination of sweet and savory f1 avors for fall and winter entertaining. Not only will the hummus keep your
guests satisfied , it can be made in advance and stored in the refrigerator until ready to serve.

* Sweet-and-savory never fails. Look for recipes that combine both elements to add a well-balance boost of flavo r.
This holds true for both desserts and entrees. "Pretzels are my go-to ingredient for adding crunch and just the right
amount of salty goodness to my sweeter dishes ," says Segarra. "I've found Pretzel Crisps offer the most versatility
when it comes to flavor and use. "They can be easily paired with my favorite holiday desserts , including beautifully
layered trifles."

* Select dishes that can be prepared ahead of time. Entertaining is no fun if you're confined to the kitchen while
your meal cooks. Choosing a baked entree like pork medallions or chicken breasts that can be prepped before your
guests arrive can help to free you up to socialize. Swap out bread crumbs for thin pretzel crackers and coat prior to
your guests arriva l.

Holiday gatherings are supposed to be fun for everyone , including the hosts. By adopting some simple time-saving
secrets to make your food shine , both you and your food can be the life of the party. Celebrate the holidays and
October National Pretzel Month with Pretzel Crisps and these seasonally inspired recipes at your next gathering.

Everything Pretzel Crisps Crusted Pork Medallions with Sweet Maple Gravy

Makes 4 servings

Ingredients:

1 pound pork loin , sliced into 1 1/2-inch rounds


      Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 154 of 343
                         Simple , time-saving secrets to add a unique twist to your holiday recipes

1/4 cup all-purpose flour

2 large eggs , whisked

3 cups Everything Pretzel     Cris帥，    crushed

4t訟 blespoons    unsalted butter

For the gravy:

4 tablespoons unsalted butter

3 tablespoons all-purpose 質our

3 tablespoons maple syrup

1 cup whole milk

Directions:

Preheat oven to 425 F. Li ne a b紋king dìsh with foil and spray with non-stick spray. Set aside. Place flour in 紋
的allow   bowl. Place eggs in a separ發te shallow bowl. Spread crushed Pretzel Crisps on a rìmmed plate. Working
with one pork medallìon at a tíme , coat pork in f10L汀， dip into eggs and then press into pretzels. Repeat process until
all pork medallìons have been coated. Melt butter in a large skillet over medium-high heat. Add four to five pork
medallions at a time , cooking until lightly browned , about 2 minutes on each side. Transfer browned pork
medallions to prepared baking dish. Repeat process until all pork medallions have been browned “ Place pork
medallions in the oven and bake until cooked through , or until internal temper為ture reaches 140 F , about 8 minutes.
Let chops rest for 5 minutes after bakìng. Whìle pork is ìn the oven , melt buUer over medium-high heat in the skillet
used to cook the pork. Whi賦 in flour , scrapping the edges to ìnclude any of the browned pork bits ìn the pan. Stìr
continually wìth a wire whisk until the f1 0ur has thickened and 坊tarted to brown , about 3 minutes. Pour in maple
syrup and 1/2 cup of milk , continu為 Ily whiskìng. After about 30 seconds , gravy should start to thìcken again. Add
remaìnìng 1/2 cup of milk and wh 治k until combined. Remove gravy from heat and serve drìzzled on top of pork
medallions.

Dark Chocolate & Peppermint Pretzel Crisps Brownie Trifle

Ingredìents:

1 box fudge brownìe mix

1 輛 4   ounce bag Dark   Chocol為te    & Peppermint Pretzel Crisps

3 cups whole milk

2 packages (3.9 oz.)     cho∞ late   instant pudding

1 tub (11 oz.) whìpped topping , divided

Crushed peppermìnt , for garnish

Dìrections:

Heat oven to 350 F (325 F for 砌成 or nonstìck pan). Grease pan with buUer or nonstick spray. In a medium bowl ,
mix brownies as directed for fudge brownie翁， using water , oil and eggs. Bake as directed. Cool complete句，街 bout 1
hour. Once brownies are cooled , cut into 仁 inch cubes and set aside. Then in a medium bowl , beat milk 為nd
pudding mixes with whìsk for 2 minute紋， or until thickened. Stir in 1 cup whipped topping. Place 1/2 of brownie
cubes in 2開qt. bow l. Top with a layer of Dark Chocolate & Peppermìnt Pretzel Crisps , followed by half of the



        Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 155 of 343
                     Simple , time-saving secrets to add a unique twist to your holiday recipes

pudding mixture and another layer of whipped topping. Repeat all layers. Sprinkle the top with crushed peppermint
and one whole Pretzel Crisps. Refrigerate until ready to serve.


Load.Date: April 20 , 2018


  End ofDocumcnt




     Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 156 of 343
  Drinking out of the box and cooking off of the can; Drinking out of the box
                          and cooking 0膏。fthe can
                                                 Post & Courier (Charleston , SC)
                                                    April 惚， 2018   Wednesday


Copyright 2018 The Post and Courier AII Rights Reserved

Section: D; food/daily digest; Pg. 3
Length: 350    word怒
Highlight:ξditor'發 note:     Per tradition , The Post and Courier Food section is celebrating Lowcountry Local First's
monthlong E治t Local Challenge by featuring event participants in April's 口袋ily Digest columns. Challenge takers 訟re
asked to shift $10 or more oftheirweekly food budg就 to locally produced food.γo learn more or take the pledge ,
visit lowcountrylocalfirst. org/events/eat-Ioc叫“ch 副 lenge.

Body


Editor's note: Per tradition , The Post and Courier Food section is celeb賠 ting Lowcountry Local First's monthlong
Eat Local Ch到 lenge by featuring event participants in April's Daily Digest columns. Challenge takers are asked to
shift $10 or more of their weekly food budget to locally produced food. To learn more or take the pledge書 visit
lowcountrylocalfir毅仁。 rg/events/eat-Iocal-challenge.

Susan Johnson lives on Isle of Palms.

For breakfast , 1 always have an egg. It was scrambled with pimento cheese: I'm absolutely addicted to that
Palmetto Cheese with the jalapenos. 1 could eat a tub of i1. So 1 just made a little burrito with the egg and cheese ,
and 1 had black coffee.

And then for lunch , 1 normally try to do a sal治d or soup. Yesterday , 1 did an online order from Five Loaves
downtown: 1 got half of the portabella go諮t cheese burger, and 1just had them do it over spinach instead of on the
bread. Five Loaves is one of my go-tos.τheir soup念念nd salads are so good. 1 did too much snacking yesterd議y.
We're actually going today to do a student program ，怠。 1 have a car full of healthy snacks. I picked through the trail
mix and ate the raisins and M&M's in the afternoon , because 1 was hungry, and you do what you got to do.

Then when 1 got home , 1 had to run my daughter to volleyb訓， and 1 was starving again , so 1 had a quick snack of
pretzel crisps and pimento cheese to hold me ove r. In between that , I made chicken chilì. 1 just follow the recipe on
the can of Bush's white chili beans , and I'd roasted chicken on Sunday , so I had that all prepped up. Then it's just
chicken broth and green chile坊， and when I got home , ît was 翁 Iready ready. We like to do Mexican , because 1 just
cut up toppings and everyone can make their own , with avocado or sour cream. Of cour怒吼 you have to have
crunchy Fritos.

To drink, 1 had wíne. 1 hate to admit this , but it's the Black Box wine. I hate to open up 我 bott怡， because then 1 don't
finish it. 1 did Chardonnay last night since we were h議ving chicken chilì , but 1 drink the Cabernet , too. It gets me
through the evening.

as told to   Hann 為 Raskin




      Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 157 of 343
         Drinking out of the box and cooking   0仔 of the   can; Drinking out of the box and cooking off of the can




Graphic


Johnson

By Hanna Raskin      hraskin鶴 postandcourier.com




Load-Date: June      2 句， 2018



 End   ofDoc位 mcnt




       Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 158 of 343
    United States: Spindrift Sparkling Water Closes $20 Million In Series B-2
                        Funding Led By VMG Partners
                                                         Thai News Service
                                                       April 12 , 2018 Thursday


Copyright 2018 Thai News Service AII Rights Reserved

Section: BUSII\l ESS I\l EWS
Length: 801 words

Body


Spindrift , the first sparkling water flavored with only real fruit , announces the closing of $20 million in Series B-2
funding led by VMG Partne 悶， a private equity firm that specializes in investing in and building branded consumer
product companies. Additional investors in the round include Prolog Ventures , KarpReilly , RiverPark Ventures , and
other existing investors. This new capital will aid in launching Spindrift's first national advertising campaign to
educate consumers about the real ingredient difference.

"We are thrilled , and humbled , by the ongoing support toward Spindrift's mission to provide a real alternative to the
sparkling water catego巾" says Founder & CEO Bill Creelman. "Our brand has been successful in getting
consumers to rally behind our values of authenticity and simplicity , while expanding across major retailers like
Whole Foods , Starbucks and Kroge r. This new capital now allows us to continue to support our current business
pa吋ne悶， increase awareness of our real difference through larger marketing initiatives , and suppo吋 the addition of
new infrastructure to suppo 吋 Spindrift's growing footprin t."

Oriven by consumer demand for brands that offer simple ingredients and a focus on transparency , Spindrift has
been able to grow steadily in the emerging sparkling water space. Spindrift has experienced 1000% revenue growth
over the past 36 months and was named to Inc. Magazine's list of fastest-growing companies in 2017. In 2018 ,
Spindrift expects to triple distribution to more than 25 ,000 doors and reach a milestone of 5 million cases shipped.

"We're excited by the oppo吋unity to continue our pa 吋 nership with Spindrift ," said Robin Tsai of VMG. "They are
among the brands that are disrupting the food and beverage category by providing a product that truly stands out
because of their commitment to quality , traceable ingredients."

"Sparkling water is a category that's existed for some time , but what's most exciting is to play a role in ushering the
new era of healthy bubbles without the use of artificial sweeteners or natural additives (flavors) ," added lIya Nykin of
Prolog. "Spindrift is refreshingly rea l."

Creelman started Spindrift in 2010 as a solution to kick his soda addiction , and to build something he felt
comfortable giving to his young kids. The decision to use real fruit originated from growing up on a farm in Western
Mass. where his groceries were sourced primarily from local farms. Today , Spindrift is the first brand to produce
sparkling water free of artificial and natural flavors , carefully curating a product that brings the real taste on the label
to life within each sip.

Spindrift is available at various grocery retailers and ca f\x E9-style restaurants nationwide , including Trader Joe's ,
Whole Foods Market , Starbucks , Panera , Kroger , Target , and online at Amazon.com and
www.shop.spindriftfresh.com.

For more information about Spindrift , please visit www.spindriftfresh.com.




       Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 159 of 343
        United States: Spindrift Sparkling Water Closes $20 Million In Series 8-2 Funding Led 8y VMG Partners

About Spindrift:

Spindrift is the 罰 rst sparkling water made with real , fresh ingredients and trip怡-filtered sp紛 rkling water - yup , that's it.
Founded in 2010 , Spindrift celebrates simplicity , transparency and the superior taste that only real ingredients can
delive r. AII products are free from added sweeteners or natural flavors , made with fruit that is picked from family
farms and then squeezed within a few days from harvest. The result is light , bright , and flavoHich sparkling wate r.
Flavors include Half & H紛 If， Strawberry , Orange-Mango , Grapefruit, 8lackberry , Cucumber , Lemon , and Raspberry-
Li me. Spindrift is available at various grocery retailers and cat\x E9-style restaurants nationwide , including Trader
晶晶，       Whole Foods Market, Starbucks , Pane舟， Kroger , Target , and online at Am 鈍。n.com and
www.shop.spindriftfresh.com. Spindrift was ranked #385 on Inc. Magazine's 2017 list offastes令.growing ∞ mpanies.
The ∞ mpany also donates 1% of total net 問 les from natural retailers to not-for-profits through their membership to
1% Forτhe Planet. γhe ∞mpany was founded in 2010 and is headquartered in Newton , MA.

For more information , visit www.spindriftfresh ‘∞照，

AboutVMG:

VMG Partners invests in emerging , revolutionary brands that address the evolving demands of a passionate
consumer base. VMG brings a unique set of value-add resources and capital to early stage 敘 nd established
consumer brands in its ∞re categories of food , beverage , beauty , pet products , and wellness. Representative past
and present partner companies include b翁byganics ， Daily Harvest, Drunk Elephant , Justin 池， KIND Healthy Snacks ,
Lantana Foods , Natural 8alan帥， Nature's 8akery , Perfect 8ar, Pirate's 800句， Pretzel Crisps , Quest , Spindrift ,
Stone 8rewing , Sun 8um , and Vega.

For more information about the fund , please visit www.vmgpartners.com.

SOURCE Spindrift


Load-Date: April 11 , 2018


  End 0 1' J) ()('Ume !l f




        Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 160 of 343
                          Campbell Announces Strategic Reorganization
                                                     Business Wire
                                         April5 , 2018   Thursd必y   8:30 PM GIV1T

Copyright 2018 Business Wir皂，   Inc.


Distribution: Business Editors; Food /B everage Editors
length: 2275 words
Dateline: CAMDEN , N.J.

Bod

Campbell Soup Comp法 ny (NYS 在 :CPB) today announced 紋 strategìc reorganization that will betler posìtìon the
company to capital坊。 on the rapidly changing food industry landscape , while more closel句ya   釗li氾
                                                                                                 gr川
                                                                                                   1甘ing the business
with the company's three growth strategies: optimize the v絃釗IlυJe of the cor陪
                                                                            e; increase health and we  糾11-爛舟.
beverages and 紋
              s n紋cks
                    試;議 nd ， accelerate distribution and new business models.


This new structure organizes Campbe"'s core business operations-including its important soup , simple meals and
shelf-stable beverages portfolios and its powerful snack心 portfolio-under the leadership of Luca Mignini as Chief
Operating Officer (COO). C為 mpbell will create 為 new Accelerator unit to continue to expand in faster-growing
spaces and invest in high-growth areas. As pa 付 of the reorganization , Campbell Fresh will become part of the
Accelerator unit to realize the growth potential of the p為 ckaged fresh category.τhe new unit will al怠。 be responsible
for long-term innovation , small brand incubation , future consumer experiences , e-commerce and new distribution
models.

Denise Morrison , Campbell's President and Chief Executive Officer said ,
acquisition served 忿忿 ac訟talyst for us to re-examine how to best organize the company for increased emphasis on
execution and profitable growth. 和 ís strategic reorganization-focu部d on our core , the integration of recent
acquísitions , the C為 mpbell Fresh turnaround and long-term growth-provídes the right structure for us to optimize the
value of our businesses tOday , while crealíng fulure個oriented capabilities. It wí" símplify our operations , ímprove our
execution and en 結 ble us to allocate resources with a grealer focus on profitable growth."

Chief Operating Officer Oversees Core Busínesses

Luca Mignini , 55 , Campbell's President, Global Biscuits and Sn紋ck心， wiU gain additional responsibilities and has
been named COO. Mignini will continue to report to Morrison. He joined C 為 mpbell in 2013 as President , Campbell
Internationa l. Previously , he spent more than two years as the CEO of the Findus Italy division of IGLO Group ,
Europe's largest frozen food business. Before that , Mignini worked at SC Johnson for more than 20 years.

Morrison said , "Since joining Campbell , Luca has proven him兮兮If 議 superb strategist and strong executor with a
keen understanding of the critical details of a" our busíne諮ses. He has led our best喝 performing divísion , Global
Biscuils and Snacks , and helped engineer the acquisilion of The Kelsen Group and more recently Snyder'心Lance.1
am confident in Luca's ability to le翁d our core businesses , oversee the integration of Pacific Foods and Snyder's-
Lance , and deliver improved executíon and performance."

In addition to continuing to oversee the Global Biscuits and Snacks portfolio , including Arnott's , Kelsen , the recently
created Campbell Snacks unit (the combined Pepperidge Farm and Snyder'φLance brands) and the simple me糾紛
and shelf-stable beverωges business in Asia PacifÎc and Austral 闕， Mignini will now also lead the following
businesses and functions:




      Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 161 of 343
                                    Campbell   Announce念 Strategic Reorganiz紋的。n


    • Campbell's Meals and Beverages , which includes the company's important U.S. soup , simple meals and
        shelf也table beverages po rtfo I 泊， as well as the Plum, Pacific Foods, North America Food Service, Canada
        and Latin America businesses;
    • The company's U.S.   S為les   organization; and ,
    • The global product development group within Research and Developmen t.

Mignini said , "Creating a sìngle organization 紛cross Campbell's core busìnesses will m紋 ke us more agile and lead
to more effective portfolio management to ensure that resources 為 re invested in the are羽s with the greatest growth
potenlia l. I 訓 confident this 訟 mplified model will position these business的 for betler performance going forward.
My immediate focus is on maintaining momentum in our existing sn為cks portfolio , integrating Snyder'心 Lance and
Pacific Foods , and stabilizing the υ.S. soup portfolio."

New Accelerator Unit Focused on Faster-growing Spaces and Future Growth

Campbell i結 creatìng a new unit focused on accelerating innovation , driving long-term growth and developìng new
business models that will shape the future of food 恥 The Accelerator will consist of the Campbell Fresh business, the
comp紋ny's existing Digital 級nd e-Commerce unit and a nelwork of cross-functional teams th 齡 C街口 be rapidly
deployed against key growth priorities. It will include important capabilities and functions spanning strategy,
innovation , consumer experience and new distribution models.

Morrison said , "Campbell's Acceler諮tor unit is designed to drive growth and build critical capabilities with an agile
and dynamic operating model th為t， over time , will expand to other parts of the company and become the way we
work in the future."

The company has initiated 紋n external search for 翁 Chief Acceleration Officer (CAO) , reporting to Morrison , to lead
the new unit and to fast欄track transform滋ion and future growth oppo吋unities. The Accelerator unit will include:
    • Consumer Experience: respon念ible for identifying the foresights , insights, culinary and consumer trends
        across Campbell categories that will drive future growth and deliver modern marketing cap紛 bilities and
        servlces.
    • Long-term   Innov訟ion:responsible for filling the innovation funnel by creating new categories, product
        pla仔Orms   and business models.τhis group will also include Campbell's Science and Technology
        org治 nization.

    • Small Brand and Startup Incub泌ion: responsible for 1。結ding the creation , incubation and development of small
        brands and startups , as well as the identification and cultivation of external partnership紋，

Campbe ll's established Digital and e-Commerce unit will become part of the Accelerator. The team will continue to
lead enterprise e-Commerce strategy and capabilities , scale digital marketing efforts and help to develop more agile
and f1 exible d 治tribution models.

Campbell Fresh will also become part of the Accelerator unit to maintain focus on turning the business around and
to achieve growth rates consistent with the p紛ckaged fresh category. Campbell Fresh includes Bolthouse Farms
portfolio of refrigerated beverages and s訓 ad dressings; Garden Fresh Gourmet salsa , hummus , dips and tortilla
chips; the U.S. refrigerated soup busine紋路; and , fresh carrots and carrot ingredients. The Campbell Fresh team
remains focused on returning its CPG business to profitable growth with an emphasis on innovating the Bolthouse
Farms refrigerated beverage po 咐。!泊， while increasing he紋 Ith and well-being convenient meals 諮 nd snacks.

Campbell named Ana Dominguez, 46, as President, Campbell Fresh. She will report to Morrison until a CAO is
named. Dominguez joined Campbell .in 2014 as President, Campbell Canada, from SC Johnson, where she worked
since 1997 in marketing and m諮 nagement roles. Under Dominguez's leadership , the Canadian business has
demonstrated strong growth and m 發 rgin expansion in its key businesses. She succeeds Ed Carolan , who is le紋的 ng
Campbell to pursue another opportunity.

Changes to Corporate Strategy, Global Research and Development and Integrated Global Services (IGS)


     Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 162 of 343
                                     Campbell Announces Strategic Reorganization

Emily Waldorf, 40 , has been promoted to Senior Vice President , Corporate Strategy , and will continue to lead
enterprise strategy development, planning and measurement. She will also lead strategy for the Accele 悶tor unit.
She will continue to report to Morrison. Waldorf joined Campbell in 2012 as Director, Corporate Developmen t. She
previously held Corporate Development roles at Discovery Communications and AT&T Corp. , and served as a
Speci為 1 Advisor at the Federal Bureau of Investigation.


Ca的os Barroso , Senior Vice President, Global Research and Developmer泊， will move to a strategic advisory role
within the Campbell Snacks business. Bethmara Kessler , who previously served as Senior Vice President,
Integrated Global Services , has left the company to pursue other opportunities. Senior Vice President and Chief
Financial Officer, Anthony DiSilvestro will now oversee many of Campbell's Integrated Global Services , including
Financial Planning and Analysis and Inform滋ion Technology.

Campbell Leadership Team

With these changes , the Campbell Leadership Team reporting to Morrison now       include話:

    • Luca Mignini , Chief Operating Officer
    • The open role of Chief Acceleration Officer
    • Anthony   DiSilvest巾，   Senior Vice President and Chief Financial Officer
    • Bob Furbee , Senior Vice President , Global Supply Chain
    • Adam Ciongoli , Senior Vice President and General Counsel
    • Emily Waldorf, Senior Vice President , Corporate Strategy
    • Bob Morrissey , Senior Vice President and Chief Human Resources Officer

About Campbell Soup Company

Campbell (NYSE:CPB) is driven and inspired by our Pu巾。se ， "F乏。訓 food that matter給 for life's moments." We make
a range of high-quality soups and simple mea拾， beverages , snacks and packaged fresh foods. For generations ,
people have trusted Campbell to provide authentic , flavorful and readily 為vailable foods and beverages that connect
them to each other, to wanm memories and to wh啦，終 important today. Led by our iconic C為 mpbe ll's brand , our
po從folio includes Pepperidge 印 nm ， Bolthouse 印 rms ， AmoU's , V8 , Swanson , Pace , prego , Plum , Royal Dansk ,
Kjeldsens , Garden Fresh Gourmet, Pacific Food紋， Snyder's of Hanover, Lance , KeUle Brand , KETTLE Chips , Cape
Cod , Snack Factory Pret法制 Crisps ， Pop Secret , Emerald 重 Late July and other brand names. Founded in 1869,
Campbell has a heritage of giving back and acting as a good steward of the plane t' s natural resources. The
company is a member of the S站 ndard and Poor冶 500 and the Dow Jones Sustain 為 bility Indexes. For more
information , visit www.campbellsoupcompany.com or follow company news on TwiUer via
@CampbellSoupCo . To leam more about how we make our foöd and the choices behind the ingredients we use,
visit       www廣 whatsinmyfood.co悶，


Forward-Looking Statements

This release contains "forward峙。 king statemer晦" that reflect the comp紛仰 's current expectations about the impact
of its future plans and pe巾 nmance on the company's business or financial results. These forward-Iooking
statements rely on a number of assumptions and estimates that could be inaccurate and which are subject to risks
and uncertainties. The factors that could cause the company's actual results to vary materially from those
anticipated or expressed in any forward-Iooking st為tement include (1) changes in consumer demand for the
company's products and favorable perception of the company's brands; (2) the risks associated with trade and
consumer acceptance of product improvements , shelving initiative翁， new products and prÎcing and promotional
strategies; (3) the impact of strong competitive responses to the ∞mpany's efforts to leverage its brand power with
product irinovation , promotional programs and new advertising; (4) changing inventory management practices by
cer抽 in of the company's key customers; (5) a changing customer landscape , with v翁lue and e-commerce retailers
expanding theír market presence , while certain of the company's key cu紋omers continue to increase their


     Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 163 of 343
                                       Campbell   Announce給 Strategic Reorgani泛atíon


significance to the company's business; (6) the ∞mpany's ability to realize pr吋ected cost savings and benefits from
its efficiency andJor restructuring initiatives; (7) the company'念念 bility to manωge changes to its organizational
structure andJor business processes , including selling. distribution , manufacturing and information management
systems or processes; (8) product quality and safety issues. including recalls and product liabilities; (9) the ability to
compl說e and to reali路 the projected benefits of acqui鋪ions， dive諮titures and other business portfolio changes ,
including wîth ，re絃 悶 pect to the Sr只lyder'冶俗俗兮心孔
fluctuations 泌 î n the supply of 為 nd 泊i fη1吋憐
                                             f先la
                                                剖t叫ion in energy and raw and p紛ck嗨
                                                                                 agi趴
                                                                                    ng mat胎
                                                                                          er“i洽紛釗Is cost; (11) the uncertaînties of
lit普iga
      剖副tion and regulatory actions against the company; (12) the possible disruptîon to the independent contractor
dîstribution models used by certain of the company書s businesses , including as a result of litigation or regulatolγ
actions affecting their independent contractor classification; (13) the impact of non-U.S ‘ operations , including trade
restrictions , public corruptîon and compliance with foreîgn 治ws and regulations; (14) impωirment to goodwill or other
intangible assets; (15) the company'必 ability to protect its intellectu紛 1 prope成y rights; (16) increased liabilîties and
costs related to the company's defined benefit pension plans; (17) a material failure in or breach of the company's
information technology system念; (18) the company's ability to 為ttract and retain key talent; (19) changes in currency
exchange rates , tax rates , interest rates , debt and equity markets , infl滋ion rates , economic conditions. law,
regulation and other external factor為 (20) unforeseen business disruptions in one or more of the company's
m扮成。ts due to political instability , civil disobedience , terrorism , armed hostilitie紋， extreme weather condîtions ,
natural disasters or other calamities; and (21) other 的 ctors described in the company's most recent Form 10-K and
subsequent Securities and Exchange Commission filings. The company disclaims any obligation or intent to update
the forward-Iooking statements in order to reflect events or cìrcumstances after the date of this release.

View source version on businesswire.com: https:/Jwww.businesswire.comJnewsJhomeJ20180405006209Jen/


CONTACT: Campbell Soup Comp兮兮y
INVESTOR CONTACτ:
Ken Gosne日， 856-342-6081
Ken…Gosnell@campbellsoup.com
or
MEDIACOI啥 TACT:
Thomas Hushen , 856-342-5227
τhomas_Hushen@campbellsoup.com

htlp:llwww.businesswire.com


Load-Date: April6 , 2018


  EI1益。 fDocumcl1 t




      Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 164 of 343
                                    Campbell Purchases Snyder's..Lance
                                                       Entertainment Close-Up
                                                       March 31 , 2018 Saturday


Copyright 2018 Close-Up Media , Inc. AII Rights Reserve亞




                1自              E盟圍圈，
                                                              器 USIN 在 5S
                                                              NEWS + VI
Length: 703 words

Body


Campbell Soup Company reported it has completed the acqui寫ition of Snyder's-Lance , Inc. for $50 per share in an
all-cash transaction , which represents 街口 enterprise value of 治pproximately $6.1 billion.

"Snyder's-Lance represents a strategic and transformative acquisition for Campbe話， creating a $10-billion company
with nearly half of our annual net sales in the faster-growing snacks category ," said Denise Morrison 要 Campbe ll's
President and Chief Executive Office r. "The combination of Campbell and Snyder's-Lance creates a unique ,
diversified snacking portfolio of differentiated brands and a large variety of beUer-forγou snacks for consumers. I
法 m excited abou1 the combination and confident that it will cre紋。 significant shareholder value through both
revenue growth and co紋 synergies."

According to a release , to unlock the power of the combined brand portfolio , and achieve both cost and potential
revenue opportunities , C法 mpbell is integrating the Pepperidge F治rm and Snyder's-Lance portfolios to create 翁
unified snacking organi泛ation in the U.S. called Campbell Snacks.

The unit will be led by Carlos Abrams-Rivera , former President, U.S. Biscuits and Snacks , who will report to Luca
Migni訓， President , Global Biscuits and Snacks.

"We carefully selected leaders from Campbell and Snyder'今 Lance to form the Campbell Sn 給cks leadership team
based on 1heir expertise and understanding of how 10 leverage both businesses to support overall growth and
profitability across the enterprise ," said Abrams-Rivera. "The C紋的pbell Snacks team will focus on optimizing the
value of our U.S. snacks business to deepen our partnership with customers through the power of the combined
portfolio."

The Campbell Snacks leadership team includes:

-Chris Foley , Senior Vice PresidentlChief Marketing Officer, Campbell Snacks , will le為d efforts to drive innovation
and brand building across the expanded snacks portfolio. Foley joined Campbell in 1999.

•τo ensure manufacturing excellence and a focus on value capture , BiII Li vingstone , Vice President , Supply Chain ,
Snyder's闖Lance ， will oversee supply chain operations at Snyder's-Lance; and Paul Serra , Vice President, Supply
Chain , Pepperidge Farm , will oversee supply chain operations at Pepperidge Farm. Li vingstone previously was
responsible for overall supply chain for U.S. Biscuits and Bakery for the past eight years 勵 Serra served as general
manager for ArnoU's M紛紛ysia & Singapore business.

-Cory One符， has been appointed Vice President, Sales , Customer Development and DSD Operations for Campbell
Snacks. He will oversee the Snyder's-Lance Customer and Category Sale給 organization along with the Direcl Store


      Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 165 of 343
                                       Campbell Purchases    Snyder這儡Lance


Delivery (DSD) operations at Pepperidge Farm and Snyder's-Lance. Onell joined Pepperidge Farm in 2017 as Vice
Presiden t. U.S. S紛 les and DSD Operations.

-George Vindiola , Vice President , Research and Developmer吭， Campbell Snacks , will oversee product development
and innovation for the combined po肘。lio. Vindiola joined Pepperidge Farm in 2016 , bringing more than 20 ye
                                                                                                          閥翁r陷
                                                                                                             s of
research and 怡
             1 eader悶恣h
                      圳ip experience from Fr付ìt抬
                                               心欄 Lay and Peps
                                               O             釗iCo/Fr吋it
                                                                      切0-也ay.


-M紋ttWilken , Vice President , Strategy , Campbell Snacks , will accelerate business strategy      acro部 Campbell
Snacks. Wilken has been with Snyder's-Lance for the last seven years in business strategy.

Campbell's diversified s糾紛cking portfolio enables the company to 0仔er re訓 food options to millions of families who
enjoy a wide range of eating occasions throughout each day. The Campbell Snacks po肘。 lio will feature
Pepperidge Farm's iconic bran 啦， including Goldfish and Milano , along with Snyder's-Lance's brands ，斜的 as
Snyde r's of Hanover, Lance , Kettle Brand , KETTLE chips , Cape Cod , Snack Factory Pretzel Crisps , Emerald and
Late July.

Campbell's global baked snacks product portfol泊， including its Pepperidge Farm , Arnott's and Kelsen busine峙的，
generated approximately $2.5 billion ìn net 時 les in fiscal year 2017. With the addition of Snyder's-Lance , snacking
will now represent 治 pproximately 47 percent of Campbell's annual net sales (previously 32 pe陀ent)， the company
noted.

More Information:

http://www.campbellsoupcompany.com

在Comments      on this story may be sent to newsdesk@closeupmedia.com))


Load-Date: March 31 , 2018


  主:我疇。f 蓋全 Qcument




        Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 166 of 343
              Contrasting Landec (LNDC)                        an祉 Snyder&#39;s-Lance                     (LNCE)
                                             American Banking        and 說紛 rket   News
                                                     March 30 , 2018 Friday


Copyrighl 2018 American Banking and Markel News A1 1Rí喜悅s Reserved
Length: 918 words

疇。dy



Landec (NASDAO: LNDC) and Snyder&的 9;s-Lance (NASDAO:LNCE) are both consumer staples companies , but
which is the better investment? We will compare the two companies based on the strength of their profìtabili勻，
institutionalownership , analyst recommendations , dividends , ri寫i丸 earnings and valuation.

Volatility and Risk Landec has a beta of         1. 叭，   meaning that its stock price is 1% more volatile than the S&P 500.
Comparative 旬 , Srηlyder~氯1.#39;泠s-幽士
S&P 500.

Profitability

This table compares     Landec 袋口d    Snyder&#39;s-Lance's net margins , return on equity and return on assets.
                                                Net Margins       Return on Equity             Return on Assets
        Landec                                  1.64%             3.75%                        2.37%
        Snyder&#39;s-Lance                      6.68%             5.53%                        2.87%

Insider and Institutional Ownership

94.0% of Landec shares are held by institutional investors. Comparatively , 61.2% of Snyder&#39;今L為 nce share怠
are held by institutional investors. 4.6% of Landec shares are held by company insiders. Comparatively , 13.7% of
Snyder&#39;s-Lance shares are held by company insiders. Strong institutional ownership is an indication that
endowments , large money managers and hedge funds believe a company is poised for long-知 rm growth.

Dividends

Snyder&#39;今Lance        pays an annual dividend of $0.64 per share and h為s a dividend yield of 1.3%. Landec does
not pay a dividend.    Snyder&#39;s幽 Lance pays out 42.7% of its earnings in the form of a dividend.

Earnings and Valuation This table compares Landec and Snyder&#39;s-Lance's revenue , earnings per share and
V紋 lu我tion.


                              Gross              Price/Sales         Net Income          Earnings Per    Price/Earnings
                              Revenue            Ratio                                   Share           Ratìo
          Landec              $532.26 million    0.67                $10.59 millíon      $0.32           40.63
          Snyder&#39;s-       $2.23 billion      2.21                $148 .4 9 million   $1.50           33.32
          Lance
Snyder&#39;泠
           s-也
pr討ice
     令闡t切
        O闖earni悄
               ngs   ratio than Landec , indicating that it is currently the    more 翁ffordable   of the two stocks.

Analyst Ratings




      Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 167 of 343
                                 Contrastìng Landec (LNDC) and Snyde r' s-Lance (LNCE)

Thìs ìs a summary of recent    re∞mmen伽tìons      and price targets for Landec and   Snyder&約9;s-Lance ，     as   repo的ed
by MarketBeat.∞隅，
                             Sell Ratíngs     Hold   F之atings   Buy Ratings   Strong Buy      Rating Score
                                                                              Ratings
         Landec              G                                  3             O               2.75
         Snyder&#39;s帽       O                4                 1             O               2.哀。
         Lance
Landec presently has 翁 consensus price target of $15.50 , suggesting 訟 potentìal upside of 19.23%. Snyder&#39;s-
Lance has a ∞nsensus price target of $49.20 , suggestìng a potential downside of 1.56%. Given Landec's stronger
consensus rating and higher possìble upside , research analysts plainly believe Landec ìs more favorable th為n
Snyder&#39;s-Lance.

Summary

Snyde她的9;s-Lance      beats Landec on 9 of the 16 factors compared between the two stocks.

About Landec

Landec logo Landec Corporation , together with its subsidìaries , desìgns , develop紋， manufactures , and sells
differentiated health and wellness products for food and bìomaterials markets. It operates through three segments:
P訟ckaged Fresh Vegetables , Food Export , and Biomaterials. The Packaged Fresh Vegetables segment m為rkets
and packs specialty packaged whole 訓 d fresh-cut fruits and vegetables utìlìzing the BreatheWay 叩 ecialty
packaging technology for the retaìl grocery , club store , and food service industries under the Eat Smart and
GreenLine brands ，的 well 拙 private label brands; and sells BreatheWay packaging technology to partners for fruit
and vegetable products. The Food Export segment purchases and sells whole commodity fruit and vegetable
products primarily to Asian markets. The Biomaterials segment sells products utilìzing sodium hyaluronate (HA) , a
naturally occurring polysaccharide that is distributed in the extracellular matrix of connectìve tissues in animals and
humans , and non個HA products for medical use primarily in the ophthalmic , orthopedic , and other marke悅，的喲11
as supplies HA to customers pursuíng other medìcal applicatíons , such 的 aesthetíc surgery , medical device
∞atings ， tissue engineeri峙， and pharm治ceuticals. It also operates as a ∞ntract development and manufacturíng
organízation , whích specialize發 ìn ferment諾ion and aseptìc formul滋ìon ， fìlling. and packagìng services.τhe
company also researches , develops, and licenses Lande c& #x27;s Intelimer polymers for agrìcultural products ,
personal 臼re products , and other ìndustrìal products. Landec Corpor到ìon sells its products ín the United States ,
Canada , Taìwan , Belgium , Chìna , Indones泊， Japan ，為 nd other countries. The company was founded in 1986 and ís
headquartered in 結enlo Park, Calífornia.

About Snyder&#39;s. Lance

Snyder&#39;s編Lance       logo Snyder's-Lance , Inc. is a snack food      company.‘ τhe Comp結 ny      is engaged ín the
manufacturìng , dìstrìbutìon , marketing and sale of snack food product話. Its products include pretzels , sandwich
crackers , ketlle cooked chip愁， pretzel crackers , cookie愁， pot紋。 chips， tortilla chips , restaurant style crackers ,
popcorn , nuts and other salty snacks. It owns various names for use with its Branded products , including Snyder's
of Hanover; Lance; Cape Cod; Snack Factory Prelzel Crisps; Pop Secret; Emerald; Kettle Brand; KETτLE Chips ,
and Late July 抖。lIectively， Core brands). Its brands also include Metcalfe's skinny; Tom's; Archway; Jays; Stella
D'oro; Eatsmart Snacks; Kruncher斜， and O-Ke-Doke 抖。 Ilectively ， Allied brands)當治s well as a range of other marks
and designs. Its products 信re packaged in various single仿erve ， multi-p訟法， family叫ze and party-size
config urations量 It distributes snack food products throughout the υnited S抽tes using its dìrect-store-delivery
dìstrìbution network.


Load訓Date:   March 30 , 2018


  至~n益。fDoc挂惚惚lt




      Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 168 of 343
        LexisNexis命

UserName:τ8PVBDU

Date and   τime:   Monday , October 22 , 2018 11 :48:00 AM            EDγ

Job Number: 75983960


Documents (50)

 1τhe   AMC Northrock 14 opens this week. Here's what you need to know
  ClientlMatter: 23756-1001
  Search    τerms: “pretzel      crisps" or "pretzel crisp" or pretzelcrisp
  Search    τype:    Terms and Connectors
  Narrowed by:
             Content Type                               Narrowed by
             News                                       Timeline: Apr 21 , 2012 to Dec   31 ，袋。 18


 2. Campbell Acquires Snyder's-Lance , Consolidates                 級 Snack   Unit
  ClientlMatter: 23756-1001
  Search Terms: "pretzel crisps"           or 市retzel   crisp" or   pre位副 crisp

  Search Type: Terms and Connectors
  Narrowed by:
             Content Type                               Narrowed by
             News                                       Timeline: Apr 21 , 2012 to Dec 31 , 2018

 3. Campbell Completes Snyder's-Lance Acquisition , Creates Snack心                   Division

  ClientlMatter: 23756-1001
  Search    Terms: “pre位el       crisps" or "pretzel crisp" or      pretzelcri叩

  Search    τ'ype:   Terms and Connectors
  Narrowed by:
             Content τype                               Narrowed by
             News                                       Timeline: Apr 21 , 2012 to Dec 31 , 2018

 4. Campbell Soup forms new US snacks division with                  Snyder's.個 nce   acquisition
  Clientl酪atter:     23756-1001
  Search Terms:       "pret之el   crisps"   缸 "pre泣el    crisp" or pretzelcrisp
  Search Type: Terms and Connectors
  Narrowed by:
             Content Type                               Narrowed by
             News                                       Timeline: Apr 21 ，去。 12 to Dec 31 , 2018

 5. Campbell Completes Acquisition of Snyder's-Lance
  ClientlMatter: 23756-1001
  Search    τerms: "pre位el       crisps" or "pretzel crisp" or pretzelcrisp
  Search    τype:τerms      and Connectors
   Narrowed by:


               LexîsNexis' I ðbout LexisN盟主 LErivacv PolicYI

    Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 169 of 343
           Content Type                            Narrowed by
           News                                    Timeline: Apr 21 , 2012 to Dec 31 , 2018

6. Campbell Completes Acquisition of Snyder's-Lance
 ClientlMatter: 23756-1001
 Search   Terms: 加 retzel      crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content τype                            Narrowed by
           News                                    Timeline: Apr 21 , 2012 to Dec 31 , 2018

7. Campbell Closes USD 4.87bn Acquísítion of Snack Food Maker Snyder這幽Lance
 ClientlMatter: 23756-1001
 Search Terms: "pretzel crísps" or "pretzel crisp" or pretzelcrisp
 Search   Type:τerms       and Connectors
 Narrowed by:
           Content Type                            Narrowed by
           News                                    Timeline: Apr 21 , 2012 to Dec 31 , 2018

8. Campbell Closes USD 4.87bn Acquisition of Snack Food Maker Snyder's-Lance
 ClientlMatter: 23756-1001
 Search τerms: "pre泣el crisps" or "pretzel crisp" or pretzelcrisp
 Search   τype:   Terms and Connectors
 Narrowed by:
           Content Type                            Narrowed by
           News                                    Timeline: Apr 21.2012 to Dec 31 , 2018

9. Campbell Completes Acquisition of Snyder'心Lance
 ClientlMatter:   23756司。 01

 Search Terms: "pretzel crisps" or "pret泛el crisp" or       pre泣elcrisp

 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                            Narrowed by
           News                                    Timeline: Apr 21 , 2012 to Dec 31 , 2018

10. Snyder's-Lance Receives Approval for Acquisition by Campbell Soup
 ClientlMatter: 23756-1001
 Search Terms: “pretzel crisps" or "pretzel crisp" or       pre泣elcrisp

 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                            Narrowed by
           News                                    Timeline: Apr 21 , 2012 to Dec 31 , 2018

11. Reviewing Snyder's-Lance (LNCE) Its Competitors
 ClientlMatter: 23756-1001
 Search   τerms:   "pretzel crisps" or "pret掛 I crisp" or pretzelcrisp
 Search   τype:   Terms and Connectors
 Narrowed by:

             LexÎsNexis'   I                                   I    盟主主姐姐血血|


   Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 170 of 343
             Content τype                           Narrowed by
             News                                   Timeline: Apr 21 , 2012 to Dec 31 , 2018

12.T結sting   the dining lineup card at Comerica Park;Brisket cheddar muffin , Nutella e9g roll highlight menu
 ClientlMatter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or            pretzelc如P

 Search Type: Terms and Connectors
 Narrowed by:
             Content τype                           Narrowed by
             News                                   Timeline: Apr 21 , 2012 to Dec 31 , 2018

13. Tigers pitch menu;New items include         brisket勵stuffed muffir漪，        halal knockwurs t,   Nutel泊 e9g   rolls and Buffalo
   cauliflower
 ClientlMatter: 23756-1001
 Search Terms:     "pre 位 el   crisps" or "pretzel crisp" or pre位elcrisp
 Search Type: Terms and Connectors
 Narrowed by:
             Content Type                           Narrowed by
             News                                   Timeline: Apr 21 , 2012 to Dec 31 , 2018

14. Receives Shareholder Approval for Proposed Acquisition By C詞作Ipbell Soup Company
 ClientlMatter:   23756斗。 01

 Search Terms: "pretzel crísps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
             Content τype                           Narrowed by
             News                                   Timeline: Apr 21 , 2012 to Dec 31 , 2018

15.υnited States : Campbell Soup Company $5.3 Billion Senior Notes Offering
 ClientlMatter: 23756-1001
 Searchτerms:      "pretzel    c計 sps"   or "pre泣elcrisp鈍   or   pretzelcrisp
 Search   Type:τerms        and Connectors
 Narrowed by:
             Content Type                           Narrowed by
             News                                   Timeline: Apr 21 ，去。 12 to Dec 31 , 2018

16. Campbell counters columnist's assumptions about its Snyder's-Lance deal
 ClientlMatter: 23756斗。01
 Search Terms: "pretzel crísps" or "pretzel crisp" or pre泣elc 而 sp
 Search Type: Terms and Connectors
 Narrowed by:
             Content Type                           Narrowed by
             News                                   Timeline: Apr 21 , 2012 to Dec 31 , 2018

17. These Are the   Re副 1   Brands Behind Your Favorite Trader Joe's Snacks
 ClìentlMatter:   23756斗 001

 Search Terms: " pre 位.el crisps" or "pre怯el crisp" or           pre泣elcrisp



              u:xÎsNexis'16bout LsxisNexi~Ierivacv Polic:L IIerms &Conditío!1~I
  Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 171 of 343
 5earch Type: Terms and Connectors
 Narrowed by:
           Content Type                        Narrowed by
           News                                Timeline: Apr 21 , 2012 to Dec 31 , 2018

18. Ancient Nutrìtìon Announces $103 Mìllìon Strategìc Mìnorìty Investment Led by VMG Partne悶， wìth
   Sìgnìficant Investment from Hìllhouse Capìtal and Partìcipatìon by ICONIQ Capìtal
 ClientlMatter: 23756-1001
 5earch Terms: "pretzel crìsps" or   "pre包el   crisp" or   pre包elcrìsp

 5earch Type: Terms and Connectors
 Narrowed by:
           Content Type                        Narrowed by
           News                                Timeline: Apr 21 , 2012 to Dec 31 , 2018

19. Ancìent Nutrìtìon Announces $103 Million Strategic Minority Investment Led by VMG Partne悶， with
   Sìgnìfìcant Investment from Hillhouse Capìtal and Particìpatìon by ICONIQ Capìtal;VMG Pa吋 ne悶， Hillhouse
   Capìtal , ICONIQ Capìtal , and 100+ Industry Veterans , Influence悶， and Indìvìdual Investors Joìn to Form
   Powerhouse Co-Investor Network to Propel the Future of Real Food Nutrìtìon
 ClientlMatter: 23756-1001
 5earch Terms: "pretzel crìsps" or   "pre包el   crìsp" or pretzelcrìsp
 5earch Type: Terms and Connectors
 Narrowed by:
           Content Type                        Narrowed by
           News                                Timeline: Apr 21 , 2012 to Dec 31 , 2018

20. Farm to (Tray) Table Optìons Take Off on Unìted Aìrlìnes' Sprìng Menu
 ClientlMatter: 23756-1001
 5earch Terms: "pretzel crìsps" or "pretzel crìsp" or pretzelcrìsp
 5earch Type: Terms and Connectors
 Narrowed by:
           Content Type                        Narrowed by
           News                                Timeline: Apr 21 , 2012 to Dec 31 , 2018

21. Farm to (Tray) Table Optìons Take Off on Unìted Aìrlines' Sprìng Menu;Organìc snacks, meals offer
   customers greater varìety; Unìted also announces Wheatley Vodka begìnnìng thìs summer
 ClientlMatter: 23756-1001
 5earch Terms: "pretzel crìsps" or "pretzel crìsp" or pre包elcrìsp
 5earch Type: Terms and Connectors
 Narrowed by:
           Content Type                         Narrowed by
           News                                 Timeline: Apr 21 , 2012 to Dec 31 , 2018

22. Press Release: Farm to (Tray) Table Optìons Take Off on Unìted Aìrlìnes' Sprìng Menu
 ClientlMatter: 23756-1001
 5earch Terms: "pre包el crìsps" or "pre包el crìsp" or pretzelcrìsp
 5earch Type: Terms and Connectors
 Narrowed by:


        邏輯幫凶i 州xis' 1 伯世L起到盟主 1 1::rí叫 PolìcYIIerms & Conditíon~IÇopvriqht @ 20 叭叭 isNexis

   Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 172 of 343
           Content Type                           Narrowed by
           News                                   Timeline: Apr 21 , 2012 to Dec 31 , 2018

23. *Snyders-Lance 4Q EPS $1.93 &gt;LNCE
 ClientlMatter: 23756-1001
 5earch Terms: "pretzel crisps" or "pretzel crisp" or         pre垃elcrisp

 5earch Type: Terms and Connectors
 Narrowed by:
           Content Type                           Narrowed by
           News                                   Timeline: Apr 21 , 2012 to Dec 31 , 2018

24. Snyder's-Lance , Inc. Reports Fourth Quarter and Full-Year 2017 Results
 ClientlMatter: 23756-1001
 5earch Terms: "pretzel crisps" or "pretzel crisp" or         pre垃elcrisp

 5earch Type: Terms and Connectors
 Narrowed by:
           Content Type                           Narrowed by
           News                                   Timeline: Apr 21 , 2012 to Dec 31 , 2018

25. Snyder's-Lance , Inc. Reports Fourth Quarter and Full-Year 2017 Results
 ClientlMatter: 23756-1001
 5earch Terms: "pretzel crisps" or "pretzel crisp" or         pre垃elcrisp

 5earch Type: Terms and Connectors
 Narrowed by:
           Content Type                           Narrowed by
           News                                   Timeline: Apr 21 , 2012 to Dec 31 , 2018

26. Accor's Real-Estate Disposal   0仟érs   Investors Clarity: SocGen -- Market Talk
 ClientlMatter: 23756-1001
 5earch Terms: "pretzel crisps" or   " pre 垃 el   crisp" or   pre垃elcrisp

 5earch Type: Terms and Connectors
 Narrowed by:
           Content Type                           Narrowed by
           News                                   Timeline: Apr 21 , 2012 to Dec 31 , 2018

27. Campari Should Trade at a Higher Premium: SocGen -- Market Talk
 ClientlMatter: 23756-1001
 5earch Terms: "pretzel crisps" or   " pre 垃 el   crisp" or   pre垃elcrisp

 5earch Type: Terms and Connectors
 Narrowed by:
           Content Type                            Narrowed by
           News                                    Timeline: Apr 21 , 2012 to Dec 31 , 2018

28. Global Equities Roundup: Market Talk
 ClientlMatter: 23756-1001
 5earch Terms: "pretzel crisps" or "pretzel crisp" or         pre垃elcrisp

 5earch Type: Terms and Connectors
 Narrowed by:

        體會" Ll'xÎsNt'xÎ~' I 位吐出逝世盜|血泊位也!i0L白血扭扭且也叫做且也皇也釷型型的

   Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 173 of 343
            Content Type                           沁 arrowed by
            News                                   Timeline: Apr 21 , 2012 to Dec 31 , 2018

29. Global Equities Roundup: Market Talk
 ClientlMatter: 23756-1001
 Search τerms:     “ pretzel   crisps" or "pretzel crìsp" or pretzelcrìsp
 Search   Type:τerms     and Connectors
 Narrowed by:
            Content Type                           Narrowed by
            News                                   Tìmelìne: Apr 21 , 2012 to Dec 31 , 2018

30. Global Equìties Roundup: Market Talk
 ClientlMaUer: 23756-1001
 Search   Term容:   "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
            Content Type                           Narrowed by
            News                                   Timeline: Apr 21 , 2012 to Dec 31 , 2018

31. GRA!N HIGHLl GHTS: Top Stories of the Day
 ClientlMatter: 23756-1001
 Search Terms:     "pre垃el     crisps" or "pretzel crisp" or pretzelcrìsp
 Search Type: Terms and Connectors
 Narrowed by:
            Content τype                           Narrowed by
            News                                   Timeline: Apr 21 , 2012 to Dec 31 , 2018

32. Snyd眩's-Lance ， Inc Reports Fourth Quarter and Full-Year 2017 Results
 ClientlMatter: 23756-1001
 Search Terms:     "pre位el     crisps" or "pretzel crisp" or   pret泛elcrìsp

 Search Type: Terms and Connectors
 Narrowed by:
            Content Type                            Narrowed by
            News                                   τimeline:Apr 21 , 2012 to Dec 31 ，   201 忽


33. Snyder's-Lance Revenue from Continuing Ops            Fall-- 如 arket      Talk
 ClientlM為tter: 2375愁-1001

 Search   Terms: 市的位el crisps" 軒 "pre泣el           crisp" or pretzelcrìsp
 Search Type:    Terms 我 nd      Connectors
 Narrowed by:
            Content Type                            Narrowed by
            News                                    Timeline: Apr 21 , 2012 to Dec 31 , 2018

34.   Snyder'心Lance   Revenue from Continuing Ops Fall -- Market Talk
 ClientlMatter: 23756-1001
 Search   Terms: 市 retze!      crisps" or "pretzel crisp" or pretzelcrisp
 Search γ'ype:   Termsβnd        Connectors


             LexÎsNexis"                       I PJ:l單單豆豆i且 i 土豆rm豆豆豆911豆ill金。~I

      Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 174 of 343
 Narrowed by:
             Content Type                         Narrowed by
             News                                 Timeline: Apr 21 , 2012 to Dec   31 ，法。 18


35. Spirit Pilots 只atify New Deal -- Market Talk
 ClientlMatter:    23756斗。01

 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
             Content Type                         Narrowed by
             News                                         Apr 21 , 2012 to Dec 31 , 2018
                                                  τimeline:


36. Staffing Firm Yoh Acquires IT Recruiter Maxsys -- Market Talk
 ClientlMatter:    23756斗。01

 Search    Tel喃缸 "pretzel crisps" 軒 "pre泣el      crisp" or pretzelcrisp
 Search    Type:γerms 紋nd         Connectors
 Narrowed by:
             Content Type                         Narrowed by
             News                                 Timeline: Apr 21 , 2012 to Dec 31 , 2018

37. TJX to Give On令Time Discretionary Bonuses -- Market Talk
 ClientlMatter:     23756司。01

 Search    τerms:    "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
             Content Type                         Narrowed by
             News                                 Timeline: Apr 21 , 2012 to Dec 31 , 2018

38. Reel meals
 ClientlMatter: 2375心 1001
 Search γerms: "pretzel crisps" or "pretze1 crisp" or         pre泣elcrisp

 Search Type: Terms and Connectors
 Narrowed by:
             Content Type                         Narrowed by
             News                                 Timeline: Apr 21 , 2012 to Dec 31 , 2018

39.   Snyd眩's   Lance Announces Voluntary Recall of a Li mited Amount of Emerald Glazed Walnuts Due to
      Potential Presence of υndeclared Peanuts , Almonds , Cashews and Pecans
 ClientlMatter: 23756刁 001
 Search τerms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
             Content τype                         Narrowed by
             News                                 Tìmeline: Apr 21 , 2012 to Dec 31 , 2018

40. Snyder's Lance Announces Voluntary Recall of a Li mited Amount of Emerald@ G!azed Wa!nuts Due to
      Potential Presence of Undecl俗的d Peanuts , Almonds , Cashews and Pecans
 ClientlMatter:     23756斗。 01


                LexisNexis'   I                                 i 士笠旦旦立豆盟豆豆豆豆豆|豆血紅姐在監旦旦豆豆今!K這


   Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 175 of 343
 Search Terms: "pretzel crisps" or "pretzel crisp" or            pret泛elcrisp

 Se袋 rch Type:τerms        and   Connector:忍

 Narrowed by:
             Content Type                             Narrowed by
             News                                     Timeline: Apr 21 , 2012 to Dec 3 仁    2018


41.   Snyder注“Lance   to Report Fourth Quarter and         Full-Ye發r     2017 Financial Results on February 28 , 2018
 ClientlM擔tter:     23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrìsp
 Search Type: Terms and Connectors
 Narrowed by:
             Content Type                             Narrowed by
             News                                     Timeline: Apr 21 , 2012 to Dec 31 , 2018

42.   Snyder'冶
             S
             心輸孔
               Lance ，
                     to泊   Report Fourth Quarter and       叭
                                                           F ull 胸"闕刁.

 CI“ier彷lt1M絃tter: 23756-斗1001
 Search τerms: "pre泣el crisps" or "pretzel cri念P“ or pretzelcrìsp
 Se綴rch Type:τerms         and Connectors
 紛紛rrowed     by:
             Content τype                             Narrow終 d by
             News                                     Timeline: Apr 21 , 2012 to Dec 31 , 2018

43. Snyder's-Lance 10 Report Fourth Quarter and Full-Year 2017 Financial Results on February 28 , 2018
 ClientlM 剖ter:     23756-1001
 Search Terms: "pretzel crisps" or "pre怯el crisp" or             pret泛elcrisp

 Search Type: Terms and Connectors
 Narrowed by:
             Content Type                             N綴 rrowed by
             News                                     Timeline: Apr 21 , 2012 to Dec 3 司，   2018


44. Press Release: Snyder's-Lance Declares Regular Quarterly Divìdend
 ClientlMatter: 23756-1001
 Search Terms: “pretzel crisps" or 市 ret泛el crisp" or            pretzelcri念P

 Search Type: T erms and Connectors
 Narrowed by:
             Content τype                             Narrowed by
             News                                     Timeline: Apr 21 , 2012 to Dec 31 , 2018

45.   Snyder'心Lance    Declares Regular Quarterly Dividend
 ClientlMatter: 23756-1001
 Search Terms: "pre1zel crisps" or "pretzel crisp" or pre1zelcrisp
 Se為rch     Type: Terms and Connectors
 Narrowed by:
             Content Type                             Narrow發dby
             News                                     Timeline: Apr 21 , 2012 to Dec 31 , 2018

46. Lance    D部 I Resh法 pes    Campbell's Bakery Biz.(NEW PRODUCT TRENDS}


               LexisNexìs'l 主bout   LexìsNexl fi. 1

      Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 176 of 343
 ClientlMatter: 23756-1001
 Search   Term 缸 "pre垃el cri恐 ps"   or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                         Narrowed by
           News                                 Timeline: Apr21 , 2012 to Dec31 , 2018

47. Chew on This: savory Super Bowl snacks
 ClientlMatter:    23756斗。01

 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search τype: Terms and        Connector浴

 Narrowed by:
           Content τype                         Narrowed by
           News                                 Timeline: Apr 21 , 2012 to Dec 31 , 2018

48. What's your favorite chip to pick up for the Super Bowl?
 Clientl紛 atter:   23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or    pre位elcrisp

 Search   Type:τerms 為 nd      Connectors
 Narrowed by:
           Conten是 τype                         Narrowed by
           News                                 Tímeline: Apr21 , 2012 toDec 31 , 2018

49. VMG   P紋rtners   promotes managing director
 ClientlMatter:    23756斗。01

 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcri給 P
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                         Narrowed by
           News                                 Timeline: Apr 21 , 2012 to Dec 31 , 2018

50. VMG Partners promotes managing director
 ClientlMatter: 23756-1001
 Search Terms: “pretzel crisps" or "pretzel crisp" or     pre泣.elcrisp

 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                          Narrowed by
           News                                  Timeline: Apr 21 , 2012 to Dec 31 , 2018




             LexísNcxis'   I

   Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 177 of 343
     TheAMC           N 。吋hrock           14 opens this week. Here's what you need to know
                                                       The Wichita Eagle (Kansas)
                                                       March 28 , 2018 Wednesday


Copyright 2018 The Wichita Eagle AII Rights Reserved




~知聽總i輸也會
Section: entertainment
Length: 1334 words
Byline: Matt Riedl


The Wichita Eagle

Body


The Warren will soon have some major competition in Wichita.

A new 14-screen AMC movie theater at 3151 N. Penstemon , just north of 29th and Rock Road , opens Friday.

Over the past year , AMC has renovated the old Northrock 14 building , a 14-screen theater that operated from 1998
to 2012.

The Leawood-based theater chain has drastically overhauled the building , once known for its second-f1 oor arcade
and the relative ease with which people could sneak into films.

On Wednesday , AMC Theatres 0仟'e red a sneak peek at the theater to showcase its leather reclining seats , full bar
and luxe "Dolby Cinema at AMC" theate r.

"Everything you see , everything you touch , everything you smell right now 一 because you've got that wonderful
new-theater smell going on 一 has been renovated ," said Ryan Noonan , director of corporate communications for
AMC Theatres. "We wanted to make it a new look , a new fee l. We wanted to put the AMC touch on it and I feel
we've really done tha t."

Forget what you may have known about the               48 ， 000-square國foot   Northrock 14.

Walking into the building , guests are greeted by an open lobby with an AMC MacGuffins bar to the side , which
serves beer , wine and cocktails. Currently it has Samuel Adams Cold Snap , Lagunitas IPA , Boulevard Wheat and
Blue Moon on tap.

The second-floor arcade is long gone.

The concessions stand has been freshened up as well , as guests dispense their own sodas through one of three
Coke Freestyle machines.

The theaters range in size from 171 seats (in Auditorium 14) to a mere 33 seats in Auditorium 13. Every seat in the
building is a plush leather recliner -- with at least 3 feet of space separating the rows of seating.


       Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 178 of 343
                       The AMC Northrock 14 opens this week. Here's what you need to know

Its luxury theater , the Dolby Cinema at AMC , features the largest screen in the building and 153 seats that vibrate
with the action of the movie.

How does this theater compares to Wichita's Warren Theatres -- which in the span of a year went from a privately
owned company to a Regal Cinemas property to now, technically , a Cineworld chain?

We examined a few key questions moviegoers may have about the new AMC.

How much are tickets at the AMC theater?

Standard admission at the new AMC theater will be just under $10 in the evenings (after 4 p.m.) and slightly less
than $5 for matinee screenings before noon. Specific prices were not available Wednesday.

There will be student discounts available.

Tickets to the deluxe Dolby Cinema at AMC will cost an extra $5.

AII tickets are reserved seating -- when you buy a ticket online or in person at one of the theater's self-serve kiosks ,
you reserve your sea t. Guests can even forgo the paper ticket by purchasing online and using a code on their
phones to get into the theater.

In comparison , evening screenings at the Warren are    generally 別 0.22   for adults and $7.22 for youths and seniors.

Matinees at the Warren , are $7.22 for adults. On Wednesdays the Warren Old Town has $5 admission.

And most screenings at the Warren are general admission , save for special theaters.

What can 1eat and drink at the AMC?

AMC has included its new Feature Fare concept at the AMC Northrock 14.

You can get standard theater fare like popcorn , candy and hotdogs , but you can also get chicken-and-waffle
sandwiches , cheeseburger sliders , 8avarian pretzels , flatbread pizzas and more. It also features Hillshire Small
Plates , little meat-and-cheese samplers for $5.99.

There are gluten-free options available , including dark chocolate-coated pretzel crisps , Parmesan cheese crisps ,
"Snapea Crisps" and other snack bags.

The AMC also touts its full bar , MacGuffins , where moviegoers can buy cocktails and beer -- and then take their
drinks into the theater with them.

There is no seat service like at the Warren Old Town. Everyone will order their food and drinks and then take them
to the theate r.

In comparison , the Warren has similar food and beverage options at select theaters. The Warren 21 section of the
East Warren and the Warren Old Town both 0仟er alcoholic drinks. The Old Town Warren has more substantial
meal options , and both the East and West Warrens have mini-restaurants where moviegoers can order food and
take it into theaters.

How much do concessions cost?

A large popcorn tub is slightly more expensive than those at the Warren. A large popcorn will cost $8.69 at the
Northrock 14 , while that same tub costs $6.79 at the Warren.

Drinks are also more expensive at the AMC: A large soda will cost $6.19 , while at the Warren it costs $4.99.

Here are the concessions combos at the new AMC:



      Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 179 of 343
                       The AMC Northrock 14 opens this week. Here's what you need to know

Large popcorn tub + extra-Iarge drink: $15.38Large popcorn tub + two extra-Iarge drinks: $21.89Stone-fired
flatbread pizza + extra-Iarge drink: $15.39"The 8avarian Legend" pre包el + extra-Iarge drink: $21 .4 9MovieNachos +
extra-Iarge drink: $15.09Chicken & Waffle Sandwich: $12.99

How comfortable will the seats be?

In years past , Northrock 14 guests complained the rows of seats were so close together that their knees often hit
the seat in front of them.

That should not be an issue with the new AMC Northrock 14.

There is at least 3 feet of space separating all of the seating rows , and all of the seats are power-reclining.

That should make the front row not as bad of a seat , according to an AMC spokesman.

Most seats have their own armrests , though a few share armrests with their neighbo r. They each have cup holders.

AII theaters have handicap-accessible seating and designated companion seats.

Are there any special perks at the AMC?

The theater's special Dolby Cinema at AMC features Dolby Vision and Dolby Atmos sound , as well as those seats
with transducers that vibrate with the action of the movie.

Rumor had it that the new AMC was getting the latest 4K-resolution projectors in all of its screens , but Noonan did
not confirm that specific deal , simply saying the projectors were AMC's newest.

"When we do these renovations ... we come in and we put in new speakers , new sound systems , new movie
screens -- we give it the latest and greatest," he said. "This theater obviously had been closed for several years so
everything that's in here would have been the latest of our sight and sound technology."

It's too early to tell whether the theater will play host to special-event screenings , like Marvel movie marathons ,
Fathom events or arthouse films , Noonan said.

Noonan said the theater also will be considering hosting sensory-friendly film screenings.

AMC has a rewards program similar to Regal's Crown Club called AMC Stubs. It's free to join (though premium
memberships are available for an extra charge , which grant more perks).

AMC Stubs members get a free refill on large popcorn tubs as well as discounted tickets on Tuesday nights.
Members also get a free large popcorn on their birthday. Every time you see a movie , you will accumulate rewards
points , which can then be used on tickets , concessions or other items.

Will it work with MoviePass?

The golden question.

The monthly subscription service MoviePass has become a popular option for locals to watch movies at local
theaters -- including most local Warrens.

For a monthly fee , MoviePass allows people to see one free movie every day , using a special MoviePass debit
card.

AMC has come out against MoviePass in the past , but the service does still work at many AMC locations.

MoviePass will be accepted at the AMC Northrock 14 , according to Noonan.




      Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 180 of 343
                        The AMC Northrock 14 opens thi翁   week.   Here's what you need to know

On Wednesday , Noonan did not rule out the possibility of future AMC theaters in   Wichi詣，   though that is not in the
immed 泊te future.


"We didn't want to call it the AMC Wichita 14 becau綜紋， you never know , we might have more A結Cs in Wichita ," he
said.

He said he's confident Wichîtans will be impressed by the new theater.

"1 never like to compare ourselves against another the紋ter company , but AMC has a long history of providing an
紋mazing moviegoing experience ," Noonan said. "We feellíke we do it beUer than anybody el結成 and that's not just
corporate speak. We feel like we do a really good job of 的owing movies."

Showtimes for the AMC Northrock 14 are expected to be released online Thursday at www.amctheatres.com.


Load-Date: March 28 , 2018


  Eud (l f   Docume路t




       Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 181 of 343
  Campbell Completes Snyder's-Lance Acquisition , Creates Snacks Oivision
                                                          The Shelby Report
                                             March 27 , 2018 Tuesday 06:21 PM GMT


Copyright 2018 Shelby Publishing Co Inc. AII Ríghts Reserved
Length: 794 words
Byline: Alìssa   紡archat
Highlight:

Campbell Soup Co. has completed the acquìsìtion of Snyder's峭Lance Inc. for $50 per share in an all-cash
transactìon , whìch represents an enterprì怠。 value of approximately $6.1 bìllion. "Snyder冶-Lance represents a
strategic and transformative acquìsition for Campb蚣. creating a $10-bìllion company with nearly half of our annual
net sales in the fastel弋-growing snacks category," said Denise ...

The post Campbell Completes             Snyder'心Lance          Acquisition , Creates Snacks Division   appe翁 red   first on
Shelby Repo此




Campbell Soup Co. has completed the acquisition of            Snyder's-Lance Inc. for $50 per share ín                  an 我 II-cash
transaction. which represents an enterprise value of approxímately $6.1 billion.

"Snyder's-Lance represents a strategic and transformative acquisition for Campbell , creating a $10-billion company
with nearly half of our annual net sales in the faster-growing snacks category ," said Denise Morrison , Campbell's
president and CEO. "The combination of Campbell and Snyder's-Lance creates a unique , diversified sn為cking
portfolio of differenti訟ed brands and a large variety of better-for-you snacks for consumers. 1 am excited about the
combination and confident that it will cre品。 significant shareholder value through both revenue growth and cost
synergies."

Campbell is integrating the Pepperidge Farm and Snyder's-Lance portfolios to create a unified snacking
organization in the U.S. called Campbell Sn治 cks. Campbell's diversified snacking po付folio will feature Pepperidge
Farm's brands , including Goldfish and M iI紋10 ， along with Snyder's-Lance's brands. such as Snyder's of Hanover,
Lance , KeUle Brand , K就tle chips , C紋 pe Cod , Snack Factory Pretzel Crisps , Emerald and L治te July.

Campbell's glob治I baked snacks product po咐。lio ， including its Pepperidge Farm , Arnott's and Kelsen businesses.
generated approximately $2.5 billion in net sales in fiscal year 2017. With the addition of Snyder's-Lan紹， snacking
will represent 叩pro泌的紋tely 47 percent of Campbell's annual net sales (previously 32 percent). Campbe ll's soup
portfolio will represent approximately 26 percent of the company's annual net sales.

Campbell Snacks leadership named

The new Campbell Snacks unit will be led by Carlos Abrams-Rivera , former                  preside眩， U.S. bi話cuits     and    snack話，
who will report to Luca Mignir訓， president , global bìscuits and snacks.

"We carefully selected leaders from Campbell and Snyder's-Lance to form the Campbell Snacks leadership team
based on their expe吋ise 翁 nd understanding of how to leverage both businesses to support overall growth and
profitability across the enterpri綴。，" said Abrams幽 Rivera. "The Campbell Snacks team will focus on optimizing the
value of our U.S. snacks business to deepen our pa 叫nership with customers through the power of the combined
portfolio."



       Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 182 of 343
                        Campbell Completes Snyder's-Lance Acquisition , Creates Snacks Division

The Campbell Snacks leadership team includes:

Additional leaders have been named to oversee finance , legal , information technology , human resources and
communications.

"We have the insights and know-how in snacks to execute and grow in this space ," said Mignin i. "1 am very
confident that Carlos and the expertise of the Campbell Snacks leadership team will continue to drive momentum in
the businesses and achieve the cost synergies we have outlined. We are taking a disciplined approach to the
integration of Snyder's-Lance to ensure its success."

See the full statement from Luca Mignini , president , global biscuits and snacks , addressing these changes below:

Today not only marks the completion of Campbell's acquisition of Snyder's-Lance , but also the unveiling of the new
Campbell Snacks business.

This acquisition dramatically shifts our center of gravity - transforming Campbell into a $10 billion organization with
an undeniably strong snacking po吋'o lio.

To unlock the full potential of our combined iconic brands , we are integrating the Pepperidge Farm and Snyder's-
Lance portfolios to create Campbell Snacks . a unified snacking organization in the U.S.

With the creation of Campbell Snacks , we can leverage our snacking insights and know-how to become a major
contender in the $89 billion U.S. snacking market. The unified Campbell Snacks team enable clear decision making
and maintain flexibility to adapt quickly in a fast-moving snacking environmen t.

With more than 250 years of combined food heritage , our legacy of family- and founder-Ied brands were born from
a strong entrepreneurial spirit and ongoing commitment to quality. Snyder's-Lance's passion "to make quality
snacks for any occasion" squarely aligns with Campbell's Purpose , "real food that matters for life's moments."

Campbell already enjoys a strong snacking business , which includes iconic brands such as Goldfish , Milano , Tim
Tam , Shapes , Arnott's and 閃 eldsen ， enjoyed around the world. With the Snyder's-Lance acquisition , we've added a
diverse portfolio of beUer-for-you snacks - including Late July , Snack Factory , Emerald and KeUle - and 100-year-
old brands such as Snyder's of Hanover and Lance.

Keep reading:

Campbell Soup Helps The Soulfull Project Combat Food Insecurity

Campbell Adds to Well-Being Portfolio With Pacific Foods Purchase

Campbell Acquiring Snyder's-Lance , Will Grow Snacks Offering

The post Campbell Completes Snyder's-Lance Acquisition , Creates Snacks Division appeared first on
Shelby Report.


Load-Date: March 27 , 2018


  E三ml   (}f Doeument




         Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 183 of 343
 /Campbell Soup forms new US snacks division with Sny與內 -Lance
/\acquisition
                                                      BakeryAndSnacks.com
                                          March 27 , 2018 Tuesday 10:19 AM GMT+1


Copyríght 2018 Wíllíam Reed Busíness Media Ltd. AII Rights Reserved

Length: 297 words
Byline: GiII Hyslop , , Gill.Hyslop@wrbm.com

Bod


Campbell Soup has finalized the purchase of Snyder's幽Lance and created 紛 new snacks division that will combine
the oper為tions and brands of the Charlotte司 based snacks company and Pepperídge Farm.

Carlos Abrams-Rivera , Campbell's former president of US Biscuits and Snacks, willlead Campbell Snacks - which
G紛 mpbell'sestimates will generate $1 Obn in net sales 為 nnually.

Matt Wilken - who has been at Snyder's-Lance for the past seven years in the area of business strategy - has
been appointed vice president of strategy.

“"We   翎
       c紛r伶
          ef!
            扣UI勾
               iνy se
                    釗lect姆
                         ed 治
                            I eader
                                  陌s
                                   from Campbel 副i討1 and Snyde
                                                             軒r's-胃 Lβ
ba恣ed     on their expertise and understanding of how to leverage both businesses to support           overal其1   growth and
pro
  咐fi誌tability across the enterprise." said Abrams-Rivera.


“The    C翁mpbell   Snacks team will focus on optimizing the value of our US snacks business to deepen our
pa如ership     with customers through the power of the combined portfolio."

Largest deal in its history

γhe    purchase of the Lance peanut butter sandwich crackers and Snyder's of Hanover pretzels - for $50 per share
in 帥的，    which represents a value of approximately $6.1 bn - is the largest in Campbell's 149輛year history.

The food    gi綴 nt   is in the midst of a $500m cost-cutting program that is scheduled to be complete in 2020.

Campbell's global baked snacks product portfolio gene悶ted approxim紛紛 Iy $2.5bn in sales last year -
approximately 32% of the company's next sales.

γhe  company estimates the addition of Snyder's-Lance will mean snacks           could 為 ccount   for approximately 47% of
its annual net sales.

The Campbell Snacks po叫folio will feature brands such as Goldfish and Milano , along with         Snyder's-L翁 nce's   brands
趴Jch as Snyd 啊，您 of Hanover, Kettle chips , and Snack Factory Pretzel Crisps.


Load 翩。ate:    lVI arch 27, 2018


   E說d ofDocumcr話




       Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 184 of 343
            Campbell Acquires Snyder's. Lance , Consolidates a Snack Unit
                                                 Zacks Investment Research
                                            March 27 , 2018 Tuesday 4 :4 6 PM EST


Copyrighl 2018 Newslex LLC AII Righls Reserved

Length: 1021 words
Byline: Zacks Equity Research

Body


Mar 27 , 2018( Zacks Investment Research: http://www.zacks.com/Delivered by l\I ewstex) Campbell Soup
Company CPB[1] has completed the buyout ofSnyder's-Lance , Inc. for a total cash outlay of roughly $6.1 billion or
$50 per share. This will be part of the company's Global Biscuits and Snacks segment including the Pepperidge
Farm , Arnott's and Kelsen businesses.ln order to attain cost synergies and revenue oppo付 unities be吐er，
management will integrate with the Pepperidge Farm , which together will form Campbell Snacks , a unified snacking
firm in the United States. This acquisition is likely to aid Campbell in fo付ifying its snacking brands' po吋olio ， thus
making it a snacking leade r. As part of Campbell's strategic plan , this buyout creates a $1 O-billion entity with roughly
50% of the company's annual net sales in the faster-growing snacks uni t.

Notably , the addition of Snyder's. Lance is anticipated to realize nearly $170 million as cost synergies by the end of
fiscal 2022. Further , the integration is expected to generate about $125 million from Snyder's. Lance's current cost-
transformation program.The combined snacking portfolio is likely to offer a broad range of exclusive better-for-you
snacks comprising certain recognized brands like Goldfish , Milano , Snyder's of Hanover, Snack Factory Pretzel
Crisps , Lance , Cape Cod , Kettle Brand , KETTLE chips , Emerald and Late July.Additionally , Campbell has made a
systematic way for both companies to rapidly adopt the major learnings and practices. The buyer will also unite the
key control objectives together with supply chain and quality as well as finance.With the Snyde 內﹒ Lance
consolidation , management brought to e仟'ect some leadership changes to e仟'ectively manage the newly-formed
Campbell Snacks unit and also to focus on the optimization of its U.S. snacks business. Those at the company's
helm are likely to concentrate on innovation and brand building across snacks business , end-to-end manufacturing
quality , value capture and acceleration of business strategy among others.ln fiscal 2017 , Campbell's global baked
snacks product unit , consisting of Pepperidge Farm , Arnott's and Kelsen businesses , grossed nearly $2.5 billion as
net sales. Following the accretion of Snyder's-Lance , snacking is likely to contribute about 47% to the company's
overall net sales annually as compared to the 32% , logged earlie r. Further , the company's soup portfolio will
contribute roughly 26% to net sales in a yea r. Snyder's-Lance generated net sales of $2.2 billion in 2017.Campbell
has long been making acquisitions to enhance its brand po吋olio and expedite business growth. Prior to the
aforesaid buyout , the company acquired a leading organic broth and soup producer named Pacific Foods , in a drive
to widen its foothold in the fast-growing organic food space. Some other notable acquisitions are Garden Fresh
Gourmet , Bolthouse Farms , the organic baby-food firm , Plum and the biscuit firm , Kelsen.Stock
PerformanceFollowing the buyout news , shares of the Camden-based company did not swing much. However, this
Zacks Rank #3 (Hold) stock has lost 1.4% in the past month , though narrower than the industry[2]'s decline of
4.5%. Want Top-Ranked Stocks From the Same Industry? Check ThesePost Holdings , Inc. P




       Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 185 of 343
                          Campbell Acquires Snyder's-Lance , Consolidates a Snack Unit

gain for these strategies has beaten the market more than 19X over. Maybe even more remarkable is the fact that
we're willing to share their latest stocks with you without cost or obligation.See Them Free>>[7]Want the latest
recommendations from Zacks Investment Research? Today , you can download 7 Best Stocks for the Next 30 Days.
Click to get this free report[8] United Natural Foods , Inc. (UNFI): Free Stock Analysis Rep。此[9] Campbell Soup
Company (CPB): Free Stock Analysis Rep。此[10] Post Holdings , Inc. (POST): Free Stock Analysis Rep。此 [11] US
Foods Holding Corp. (USFD): Free Stock Analysis Rep。此[12] To read this article on Zacks.com click here.[13]
Zacks Investment Research[14]              1]: http://www.zacks.com/stocklquote/CPB [ 2]:
https://www.zacks.com/stocks/industry-ranklindustry/fod-miscelaneous-76             3]:
http://www.zacks.com/stocklquote/POST [ 4]:                                       https://www.zacks.com/stocks/buy-
listl?ADID=zp一 '1Iink...D=zpi%20_1Iink [ 5]:                  http://www.zacks.com/stocklquote/USFD [ 6]:
http://www.zacks.com/stocklquote/UNFI                     7]:
https://www.zacks.com/registration/rw/welcome/eoffer/3個7?site=ZCOM_RW_ANALYSTBLOG_IND_HOTSTRAT_
032718...d=EOAC-ANALYSTBLOG-tx-RW032718                              8]:
http://www.zacks.com/registration/pfp/?ALERT=RPT一7BST一LP194...D=NEWSTEX一CONTENT_ZER_ARTCAT_A
NALYST_BLOG...=CS-NEWSTEX-FT-297162                          9]:
http://www.zacks.com/registration/pfp?ALERT=ZER一Ll NK...lert=ZER一CONF...NFI...D=NEWSTEX一CONTENT_ZE
R_ARTCAT_ANALYST_BLOG...=CS-NEWSTEX-FT-297162                           10]:
http://www.zacks.com/registration/pfp?ALERT=ZER一Ll NK...lert=ZER一CONF...PB...D=NEWSTEX一CONTEI\l T_ZER
_ARTCAT_ANALYST_BLOG...=CS-NEWSTEX-FT-297162                           11]:
http://www.zacks.com/registration/pfp?ALERT=ZR一LINK...lert=rd_finaUank...OST...D=NEWSTEX一CONTENT_ZR
_ARTCAT_ANAL YST_BLOG...=CS-NEWSTEX-FT-297162                          12]:
http://www.zacks.com/registration/pfp?ALERT=ZR一LINK.. .l ert=rd_finaUank...SFD...D=NEWSTEX一CONTENT             ZR
_ARTCAT_ANALYST_BLOG...=CS-NEWSTEX-FT-297162                           13]:
http://www.zacks. ∞ m/stocklnews/297162/campbell-acquires也 nyders-lance-consolidates-a-snack-unit?cid=CS-
NEWSTEX-FT-297162 [14]:             http://www.zacks.com/


Load.Date: March 27 , 2018


  En益。f J) ocumcnt




      Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 186 of 343
                      Campbell Completes Acquisition of Snyder's-Lance
                                                      Financial Buzz
                                            March 26 , 2018 Monday 7:52 PM EST


Copyrigh! 2018 News!ex LLC AII Righ!s Reserved

Length: 1521 words
Byline: BUSINESSWIRE L1VE FEED

Body


Mar 26 , 2018( Financial Buzz: hUp: /lwww.financialbuzz.com Delivered by Newstex) Campbell Soup Company
(NYSE:CPB) today announced it has completed the acquisition of Snyder's. Lance , Inc. for $50 per share in an all-
cash transaction , which represents an enterprise value of approximately $6.1 billion. This press release features
multimedia. View the full release here:

hUps: /lwww.businesswire.com/news/home/20180326005678/enl A New Diversified Snacking Leader (Graphic:
Business Wire) "Snyder's-Lance represents a strategic and transformative acquisition for Campbell , creating a $10-
billion company with nearly half of our annual net sales in the faster-growing snacks catego 巾，" said Denise
Morrison , Campbell's President and Chief Executive Office r. "The combination of Campbell and Snyder's-Lance
creates a unique , diversified snacking po吋òlio of differentiated brands and a large variety of beUer-for-you snacks
for consumers. I am excited about the combination and confident that it will create significant shareholder value
through both revenue growth and cost synergies." Snyder's-Lance Integration with Pepperidge Farm to Form
Campbell Snacks To unlock the power of the combined brand portfolio , and achieve both cost and potential
revenue oppo吋unities ， Campbell is integrating the Pepperidge Farm and Snyder's-Lance portfolios to create a
unified snacking organization in the U.S. called Campbell Snacks. The unit will be led by Carlos Abrams-Rivera ,
former President , U.S. Biscuits and Snacks , who will repo 吋 to Luca Mignini , President , Global Biscuits and Snacks.
'We carefully selected leaders from Campbell and Snyder's-Lance to form the Campbell Snacks leadership team
based on their expe吋ise and understanding of how to leverage both businesses to suppo吋 overall growth and
profitability across the enterprise ,' said Abrams-Rivera. 'T he Campbell Snacks team will focus on optimizing the
value of our U.S. snacks business to deepen our partnership with customers through the power of the combined
po吋òlio.' The Campbell Snacks leadership team includes: Additional leaders have been named to oversee finance ,
legal , information technology , human resources and communications. Mignini said , "We have the insights and
know-how in snacks to execute and grow in this space. I am very confident that Carlos and the expertise of the
Campbell Snacks leadership team will continue to drive momentum in the businesses and achieve the cost
synergies we have outlined. We are taking a disciplined approach to the integration of Snyde內-Lance to ensure its
success." The New Campbell Campbell's diversified snacking portfolio enables the company to offer real food
options to millions of families who enjoy a wide range of eating occasions throughout each day. The




      Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 187 of 343
                                C為 mpbell   Completes Acquisition of Snyder's-L都lce

and quality, and finance. Snyder's-Lance reported $2.2 billion in net sales for the year ended Dec. 30 , 2017.
Campbell will discuss the impact of Snyder's-Lance to its fiscal 2018 guidanæ when the ∞mpany reports third-
qua忱。r earnings on May 嗨， 2018. About Campbell Soup Company Campbell (NYSE:CPB) is driven and inspired
by our Purpose , 'Real food that matters for IifE章，發 moments.' We make a range of high-quality soups and simple
meals , bever，袋ges ， snacks and packaged fresh foods. For generations , people have trusted C紋npbell to provide
authentic , flavorful and readily available foods and beverages that connect them to each other, to warm memories
and to what's important today. Led by our iconic Campbell's brand , our portfolio includes Pepperidge Farm ,
Bolthouse Farms , Arnott's , V8 , Sw街1son ， Pace , Prego , Plum , Royal Dansk , Kjeldsens , Garden Fresh Gourmel,
P綴cific Foods , Snyder's of Hanover, Lance , Kettle Brand , KEγTLE Chips , Cape Cod , Snack Factory Prelzel
Crisp念， Pop Secret, Emerald , Late July and other brand names. Founded in 1869 , Campbell h 紛紛紛 herit翁ge of
giving back and acting as a good steward of the planet's natural resources. The company i紛紛 member of the
Standard and Poor's 500 and the Dow Jone給 Su紛紛 inability Indexes. For more information , visit
www.campbellsoupcompany.com or follow company news on Twitter via @CampbeIlSoupCo.γ。 leam more about
how we make our food and the choices behind the ingredients we use, visit                www.whatsinmyfood.com.;
Forward酬Looking Statements This rel甜甜 contains 'forward-怕oking statements' that reflect the ∞mpa 旬's current
expectations about the impact of its future plans ar叫 performance on the company's business or financíal results.
γh紛紛 forward“ looking statements rely on a number of assumptions and estimates that could be inaccurate and
which are subject to risks and uncertainties.γhe factors that could cause the company's 治ctu治 I results to vary
materi翁lIy from those anticipated or expressed in any forward “ looking statement include (1) chang部 in consumer
demand for the company's products and favorable perception of the company's brands; (2) the risks assoc治ted with
trade 必nd consumer acceptance of product improvements , shelving initiatives , new products 法nd pricing and
promotional strategies; (3) the impact of strong competitive res




Load轍。ate:     March 27. 2018


  EIl(Ì of 妙。￡的主!ClH




      Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 188 of 343
                        Campbell Completes Acquisition of Snyder's-Lance
                                                           Busine路 Wire

                                               March 26 , 2018 Monday 2:00 PM GMT

Copyright 2018   日 usiness W峙， Inc.


Distribution: Business Editors; Photo Editors
Length: 1795 words
Dateline:   CAMDEN ，校J “


Bod

Campbell Soup Company (NYSE:CPB) today announced it has completed the acquisition of Snyder's-Lance , Inc.
for $50 per share in 給 n all-c治sh transaction , which represents an enterprise value of approxim話tely $6.1 billion.

This         pres翁          release         features      multimedia.     View       the   full     release       here:
https:llwww.busine念念wire.com/news/home/20180326005678/en/

A New     Diver您的叫 Snacking           Leader (Graphic: Business Wire)

"Snyder's-Lance represents 詞為trategic and transformative acquÎsition for Campbell , creating a $10也 illion company
with nearly half of our annual net sales in the faster-growing snacks category ," said Denise Morrison , Campbell's
President 翁nd Chief Executive Office r. "The combination of Campbell and Snyder's-Lance creates a unique ,
diversified snacking portfolio of differentiated brands and a large v街iety of better-for-you snacks for con以Jmers. I
am excited about the combination and confident that it will c 防治te significant shareholder value through both
revenue growth and cost synergies."

Snyder's-Lance Integration with Pepperidge Farm to Form Campbell           Srγacks


T0 unlock the power of the combined brand portfolio實 and achieve both cost and potential revenue opportunities,
Campbell is integrating the Pepperidge Farm and Snyder's.也ance portfolios to create a unified snacking
organization in the U.S. called Campbell Snacks. The unit wìll be led by Carlos Abrams-Rivera , former President ,
U.S. Biscuit念念 nd Snacks , who will report to Luca Mig州州， President , Global Biscuits and Snacks.

"We    car陀
          ef扣
            ully
              句y 恣紛
                  ωlected leaders from Campbell and Snyde    軒r'冶冶浴
                                                                 岱s心心輔孔
ba翁e
   飢d    on their expertise and under陌   st站
                                           andi怕
                                               ng of how 帕
                                                         t o levθ  昕r附翁ge both businesses to suppo付 overall growth 治紋ndi
profitabilíty 為 cross the enterprise ," said Abrams-Rivera. "The Campbell Snacks team will focus on optimizing the
value of our U.S. snacks business to deepen our partnership with customers through the power of the combined
portfolio."

The Campbell Snacks leadership team includes:
       • Chris Foley , Senior Vice Presiden t/Chief Marketìng Officer , Campbell Snacks , will lead efforts to drive
           innovation and brand building across the expanded snacks po吋Olio. Foley joined Campbell in 1999.
       • To ensure end-to晴end manufacturing excellence and a focus on value capture , BiII Livingstone , Vice
           President , Supply Chain , Snyder's-Lance , will oversee supply chain operations at Snyder尊心Lance; and
           Paul Serra , Vice President , Supply Chain , Pepperidge Farm , will oversee supply chain operations at
           Pepperidge Farm. Livingstone previously was respon怠ible for overall supply chain for U.S. Biscuits and
           B為 kery for the past eight years. Serra served 紛紛 general manager for Arnott's Malays治& Singapore
           business.



        Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 189 of 343
                                   Campbell Completes Acquisition of Snyder's-L

    • Cory One日， ha寫 been appointed Vice President , Sales , Customer Development an 付 DSD Operations for
        Campbell Snacks. He will oversee the Snyder'仔Lance Customer and Category Sales org翁nìzatìon along
        with the Direct Store Delivery (DSD) operations at Pepperidge Farm 都ld Snyder's-L法 nc成 Onell joined
        Pepperidge Farm in 2017 給s Vice President , U.S. Sales and DSD Operations.
    • George Vindiola , Vice President , Research and Development, Campbell Snacks , will oversee product
        development and innovation for the combined portfolio. Vindiola joined Pepperidge Farm in 2016 , bringing
        more than 20 years of research and leadership experience from Frit。“Lay and PepsiCo/Frito儡Lay.
    • MaU Wilk喲， Vice President , Strategy , Campbell Snacks , will accelerate business strategy ♂cross Campbell
        Snacks. Wilken has been with Snyder's-Lance for the last seven yea昂納 business st悶tegy.

Additional leaders   h紋ve   been named to oversee finance , legal , information technology , human              resources 紋nd
communications.

Mignini 關id ， "We have the insights and know-how in snacks to execute and grow in this space. I am very ∞nfident
that Carlos and the expertise of the Campbell Snacks leadership team will continue to drive momentum in the
businesses and 紛 chieve the cost synergies we have outlined. We are taking 發 di洽sci恥圳帆   抖削lined approach to the
                                                                                         p
integration of Snyder'冶冶浴
                       心心闕孔
                       s.


The New Campbell

Campbell's diversifìed snacking portfolio enables the company to 0仟er real food options to million給 of families who
enjoy a wide range of eating occ翁sions throughout each day.τhe Campbell Snacks portfolio will feature
Pepperidge Farm冶 iconic brands , including Goldfish and Milano , along with Snyder's-Lance's wel卜known brand話，
such 臼s Snyder's of Hanover , Lance. Kettle Brand , KETTLE chip潑， Cape Cod , Snack Factory Pretzel Crisps ,
Emerald 法 nd Late July.


Campb酬's global baked snack給 product portfolio , including i治 Pepperidge Farm , Arnott's and Kel紛n businesses ,
generated approximately $2.5 billion in net sales in fìscal year 2017. With the addition of Sny         抖der內
                                                                                                            e冶
                                                                                                             s.孔刪
wi沁
  i其I now 陪
          r epr陪
               ese
                 趴 nt 邵
                      a ppr的
                           ox划ima
                                刮tely 47 percent 叫
                                                 0 f Campb
                                                         泊 el位i舊 s 圳
                                                                   a nn
                                                                      川1汎u川 彷刮1 net sa
                                                                                     釗les (伊
                                                                                           pr昀
                                                                                             側
                                                                                             ev叫iousl抄
                                                                                               V     Y 32 percen吋叫t). Campbe 話 's
soup portfolio will represent 為 pproximately 26 percent of the company's annual net sales.

Signifìcant Value Creation Through Cost Synergies and Growth

Campbell expects to achieve approximately $170 million in cost synergies by end of fiscal 2022. Additionally,
Campbell expects to achieve approximately $125 million of Snyder'心Lance's existing cost transformation program.

Based on the significance of the acquisition , Campbell has initiated a systematic approach that engages both
companies to quickly share key learnings and best practices. Campbell will integrate key control functions , including
supply chain and quality , and finance.

Snyder's-Lance reported $2.2 bìllion in net sales for the year ended Dec. 30 , 2017.

C紛mpbell  will discu念念 the impact of     Snyder'心Lance      to its fiscal 2018 guidance when the company reports third-
quarter earnings on M法y18 ， 2018.

About Campbell Soup Company

Campbell (NYSE:CPB) is driven and inspired by our Purpose , "Real food that m紋tter結 for life's moments." We make
紋 range   of high-quality soups and simple mea拾. beverages. sr冶cks and packaged fresh foods. For generations ,
people have trusted Campbell to provide authentic , flavorful and readily available foods and beverages that connect
them to each other , to warm memories and to what's important today愉 Led by our iconic Campbell's brand , our
portfolio includes Pepperidge Farm , Bolthouse Farms , Arnott's , V8 , Swanson , Pace , Prego , Plum , Royal Dansk.
Kjeldsens. Garden Fresh Gourmet. Pacific Foods , Snyder's of Hanover, Lance , Kettle Brand , KETTLE Chips , Cape
Cod , Snack Factory Pretzel Crisps , Pop Secret , Emer紋惜， Late July and other brand names. Founded in 1869,
C翁mpbell has a heritage of giving back and acting as 法 good steward of the planet's natural resources. The



      Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 190 of 343
                                  Campbell Completes Acquisitìon of Snyder's-Lance

company is a member of the Standard and Poor's 500 and the Dow Jones Sustainability Indexes. For more
information , visit www.campbellsoupcompany.com or follow company news on Twitter via
@CampbellSoupCo . To learn more 議bout how we make our food 訟 nd the choices behind the ingredients we use ,
visit       www.whatsinmyfood.com .

Forward-Looking Statements

τhis  release contains "forward-looki 呻船tements" that reflect the compa吟's current expectations about the impact
of its future plans and performance on the company's business or financial results. These forward-Iooking
statements rely on a number of assumptions and estim氓。s that could be inaccurate and which are subject to risks
and uncertainties.γhe f，♂ctors that could c紋use the company's actual results to vary materially from those
anticipated or expressed in any forward-Iooking statement include (1) changes in consumer demand for the
company's products and favorable perception of the company's brands; (2) the risks associated with trade and
consumer acceptance of product improvements , shelving initiatives , new products and pricing and promotional
strategies; (3) the impact of strong competitive re發 ponses to the company's effo成s to leverage its brand power with
product innovation , promotional prog悶 ms and new advertising; (4) changing inventory management practices by
certain of the company's key customers; (5) a changing customer landscape , with value and e帽commerce retailers
expanding their m訟 rket presence , while certain of the comp治 ny書s key customers continue to inc防治se their
significance to the company's business; (6) the company's ability to realize projected cost savings and benefits from
its efficiency and/or restructuring initiatives; (7) the company's ability to manage changes to its organi泛ational
structure and/or business processes , including selling , distribution , manufacturing and information management
systems or processes; (8) product quality and safety issues , including recalls and product liabilities; (9) the ability to
complete and to realize the projected benefits of acquisitions , divestitures and other business po咐。lio changes ,
including with respect to the Snyder's孔anceωcquisition; (10) disruptions to the company's supply chain , including
fluctuations in the supply of and inflation in energy and raw and packaging materials cos t; (11) the uncertainties of
litigation and regulatory actions against the company; (1 月 the possible disruption to the independent contractor
distribution models used by certain of the company's businesses , including as a result of litigation or regulatory
actions affecting their independent contractor classification; (13) the impact of non-U.S. operations , including trade
restricti




View source version on   busine部wire.com: 總ps:llwww.businesswire.∞ m/news/home/20 180326005678/，的/



CONTACT: Campbell Soup Company
INVESγORCONTACT:
Ken Gosne時， 856陣 342且6081
Ken_Gosnell@campbellsoup.com
or
MEDIA CONTACγ:
Thomas Hushen , 856鵰342哺5227
Thomas_Hushen@campbellsoup.com
http://www.businesswire.com




       Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 191 of 343
                               Campbell Completes Acquisition of Snyder'心Lance



Graphic


A New Diversified Snacking Leader (Graphic:   Busine認 Wire)



Load-Date: 詰arch   27 , 2018


  En 益。fDocumcnt




     Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 192 of 343
   Campbell Closes USD 札
                       4 .8γ bn Acquisition of Snack Food Maker Snyder'冶
                                                                       心.刪翩翩.刪翩.刪.
                                                                       so
                                   Lance
                                                                FinancialWire
                                                         March 26 , 2018 Monday


Copyright 2018 Investrend   Communication串.   Inc. AII Rights Reserved




Length: 547 words




26 March 2018 - US-based food company Campbell Soup Company (NYSE: CPB) has closed it發 acqu 治 ition of US-
based snack food maker Snyder'心Lance (NASDAQ: LNCE) for USD 50.00 per share (USD 4.87bn) in an all幽cash
transaction , the comp為 ny said.

The purchase price represents a premium of approximately 27% to Snyde內-Lance's                    clo給ing      stock price on Dec.
13 , 2017 , the last trading d 為y prior to medi為 repo 付s regarding a potential transaction.

This acquisition , which has been approved by the boards of directors of both            comp為 nies ，   will   en為 ble   Campbell to
expand its po咐。 lio of leading snacking brands.

Snyder's-Lance's portfolio includes well-known brands such as Snyder's of Hanover , Lance , KeUle
Brand , Kettle chips , Cape Cod , Snack Factory Pretzel Crisps , Pop Secret , Emerald and Late July. Snyder'心Lance
has leading market positions in its core categories including pretze峙， sandwich crackers , kettle chips , deli snacks
and organic and natural tortilla chips.

With the addition of Snyder'心Lance's complementary portfolio , snacking would represent approximately 46% of
Campbe語 's annual net sales (previously 31%) on a pro forma basis.


Campbell's soup portfolio , including the recent acquisition of Pacific Foods , would represent approximately 27% of
the company's annu治 1 net sales.

Snyder's-Lance wìll become part of Campbell's Global Biscuits and Snacks div治ion ， whìch includes the company's
Pepperidge Farm , Arno哎 's and Kelsen businesses , and the 訟
                                                           s imp
                                                               抖le mea
                                                                     釗i怠 and 絃紛helf.手仁.網恣.
Aus
  泣tr泊
     ali冶
        a ， Asia Pacific and Latin America.


Headqu為 rtered in Ch為 rlotte ， North Carolina , Snyder's-Lance has approximately 6 ,000 employees and operates 13
manufacturing centers throughout the United States and United Kingdom.

Campbell plans to      fin為 nce   the acquisition through USD 6.2bn of debt comprising a combination of long-term and
short-term debt.

Pro forma leverage is expected to be 4.8x at closing , and the                    comp紛 ny   is committed to deleveraging to
approximately 3x by fiscal 2022.


       Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 193 of 343
                     Campbell Closes USD 4.87bn Acquisition of Snack Food Maker Snyder's-Lance

Campbell will suspend share repurch紋ses to maximize free cash flow for the purposes of paying down debt.
Campbell also expects to maintain its current dividend policy.

The closing of the transaction is subject to the approval of Snyder二、Lance shareholde兒，法s well 治忍 custom法ry
regulatory approvals and other closing conditions. Certain members of the Warehime fam旬， who collectively own
13.2% of Snyde r' s-Lance's outstanding common stock , have agreed to vote their shares in support of the
transaction.

γhisis Campbell's sixth acquisition in five years. The company acquired Bolthouse Farms in A l1gust 2012 , organic
baby food company Plum in June 2013 , biscuit company Kelsen in Augu訓 2013 ， fresh salsa and hummus maker
Garden Fresh Gourmet in June 2015 , and organic broth and soup producer Pacific Foods in December 2017.

Credit Suisse acted as lead financial adviser to Campbetl in this transaction ‘ Rothschild also acted as a financial
adviser to C袋mpbel l. Weil , Gotshal and Manges LLP acted as Campbell's legal counse l. Goldman Sachs 紋nd Co.
LLC acted as lead fìnancial adviser to Snyder's概 Lance.

Deutsche B級nk h法s also acted as      long蠟time   financial adviser to   Snyde r'念，毛ance.   Jenner and Block LLP acted as
legal counsel to Snyde r' s-Lance.

(Distributed by M2 Communications     惆w.m2.com))




Load.Date: March 27 , 2018


  End ofDoCllnlCnt




       Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 194 of 343
   Campbell Closes USD 4.87bn Acquisition of Snack Food Maker Snyder's“
                                 Lance
                                                                 Ae




                                                             M
                                                                 &2




                                                                   M川




                                                                                      m
                                                                          叭叫
                                                                   qEOa',."a'-mH




                                                                             aa
                                                                                      仙
                                                                         ddwA-z




                                                                           MQM
                                                             的
                                                       Mar




                                                                                      b
                                                                                           aHy




                                                                    qL
                                                                                          AM
                                                                                 ,,




                                                                                 叭
Copyríght 2018 Normans Media Lì mited AII Rights Reserved




     M
Length: 598 words




MANAVIGATOR棚 March 26 ， 2018輛Campbell               Closes USD 4.87bn Acquisition of Snack         Food 紋絲 ker   Snyder's-Lance

υS-based food company Campbell Soup Company (NYSE: CPB)has closed its acquisition ofUS-based snack food
m酬。 r Snyder's也ance (NASDAQ: LNCE)forυSD 50.00 per share (USD 4.87bn) in an all-cash tran紛ction ， the
company said.

The purch翁se price represents a premium of approxímately 27% to Snyder's-Lance's closíng stock price on Dec.
13, 2017 , the 1ωst trading day prior to media reports regarding a potential transaction.

τhi浴 acquisition ，which has been approved by the boards of directors of both companies , will enable Campbell to
expand its portfolio of leading snacking brands.

Snyde
    釘r'冶兮心心峭孔
        s.
        浴浴

Br悶
  and ， Ket泣tl治
              ech
                削ips ， Cape
                          Cod , Snack Factory Pretzel Crisps ,Pop Secret , EmeraldandLate July. Snyder's-Lance has
leading market position寫 in its core categories including pretze悔， sandwich crackers , keUle chips , deli sn為cks and
organic and natural tortilla chips.

With the addìtìon of Snyder's-Lance's complementary portfolio , snacking would                   repre僻的 approximately    46% of
Campbell's annual net sales (previously 31 %) on a pro forma basis.

Campbell事s soup portfolio , including the recent acquisition of Pacific Foods , would represent approximately 27% of
the company's annual net sales.

Snyder'冶.七ance will become pa 此 of Campbell's Global Biscuits and Snacks division , which includes the company's
Pepperidge Farm , Arno泣's and Kelsen businesses , and the simple meals and she!f-stable beverages business in
Australia , Asia Pacific and Latin America.

Headquartered in Charlotte , North Carolìna , Snyder's幽 Lance has approximately 6 ,000 employees and operates 13
manufacturing centers throughout the United States and United Kingdom.

Campbell plans to finance the acquisition through USD 6 .2 bn of debt comprising a combination of long-term and
short-term debt.

Pro forma leverage is expected to be 4.8x at closing , and the company is commiUed to deleveraging to
approximately 3x by fiscal 2022.


       Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 195 of 343
                    Campbell Closes USD 4.87bn Acquisition of Snack Food Maker Snyder's-Lance

Campbell will suspend share repurchases to maximize free cash flow for the purposes of paying down debt.
Campbell also expects to maintain its current dividend policy.

The closing of the transaction is subject to the approval of Snyder's-Lance shareholde悶， as well as customary
regulatory approvals and other closing conditions. Certain members of the Warehime family , who collectively own
13.2% of Snyder's-Lance's outstanding common stock , have agreed to vote their shares in support of the
transaction.

This is Campbell's sixth acquisition in five years. The company acquired 80lthouse Farms in August 2012 , organic
baby food company Plum in June 2013 , biscuit company Kelsen in August 2013 , fresh salsa and hummus maker
Garden Fresh Gourmet in June 2015 , and organic broth and soup producer Pacific Foods in December 2017.

Credit Suisse acted as lead financial adviser to Campbell in this transaction. Rothschild also acted as a financial
adviser to Campbel l. Weil , Gotshal and Manges LLP acted as Campbell's legal counse l. Goldman Sachs and Co.
LLC acted as lead financial adviser to Snyder's. Lance.

Deutsche 8ank has also acted as long-time financial adviser to Snyder's-Lance. Jenner and 810ck LLP acted as
legal counsel to Snyder's-Lance.
Country: USA
Sector: Food/8everages/Tobacco
Targe t: Snyder's-Lance
8uyer: Campbell Soup Company
Vendor:
Deal size in USD: 4.87bn
Type: Corporate Acquisition
Financing: Cash
Status: Closed
8uyer advisor: Credit Suisse , Rothschild , Weil , Gotshal and Manges
Commen t:


Load.Date: March 27 , 2018


  End ofDocumell(




     Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 196 of 343
                      Campbell Completes Ac每 uisition of Snyder"s-Lance
                                                         Contify Retail News
                                                 March 26 , 2018 Monday 6:30 AM EST


Copyright 2018 Contify.com AII Rights Reserved

length: 933 words




結 arch 26 一 Campbell    Soup Company (1這YSE:CPB) today announced it has completed the acquisition of Snyder's-
Lance , Inc. for $50 per share in an all-cash trans法ction ， which represents an enterprise value of approximately $6.1
bìllion.

"Snyder's-Lance represents a strategic and transformative acquisition for Campbell , cre訟ting a $10-bìllion company
with nearly half of our 翁 nnual net sales in the faster-growing snacks category ，"給aid Denìse Morrison , Campbell's
President and Chief Executive Officer. "The combinatìon of Campbell and Snyder's-Lance creates a unique ,
diversìfied

發 nacking por紋。lioof differenti紋。d brands and a large variety of better恥的 r-you snacks for consumers. I am excited
翁 bout the combination and confident that it wìll create significant shareholder value through both revenue growth
and cost synergies."

Snyder's-Lance Integration with Pepperidge Farm to Form Campbell Snacks

To unlock the power of the combined brand po付foli令， and achieve both cost and potential revenue opportunities ,
C訟 mpbell is integrating the Pepperidge Farm and Snyder's-Lance po叫Olios to cre訓e a unìfìed snacking
organizatìon ìn the U.S. called Campbell Snacks.τhe unit wìll be led by Carlos Abrams-Rivera , former President ,
U.S. 自治cuits and Snack紋， who wìll report to Luc為 Mìgnir前， President , Global Biscuits 法 nd Snacks.

"We carefully selected leaders from Campbell and Snyder's幽 Lance to form the Campbell Snacks leadership team
based on their expertise and understanding of how to leverage both businesses to support overall growth and
profitability acros寫 the enterprise ," s訟id Abrams-Rivera. "The Campbell Snacks team wìll focus on optim泣ing the
value of our U.S. snacks business to deepen our partnership with customers through the power of the combined
po叫Olìo."


The Campbell Snacks        le議d您的 hip   team includes:

* Chrìs Foley, Senior Vice PresìdentlChief Marketing Officer , Campbell Snacks , will lead efforts to drive innovatìon
and brand buìlding across the expanded snacks portfolio. Foley joined C訟 mpbell ìn 1999.

* To en 浴ure end-to-end manufacturing excellence and 翁 focus on value capture , Bìll Lì vingstone , Vìce Presiden t,
Supply Ch 釗衍， Snyder'給毛給 nce ， will over兮兮e supply chain operations at Snyder冶闖 Lance; and Paul Ser悶， Vice
Presìdent , Supply Chain , Pepperidge Farm , will oversee supply chain operations 訓 Pepperidge Farm. Lì vingstone
previously was responsible for overall supply chain for U.S. Biscuits and Bakery for the past eìght years. Serra
served as general manager for Arnott管s Malaysìa & Sing治pore business.

* Cory One好. has been appoìnted Vice President , Sales. Cu發tomer Developmer功法 nd DSD Operations for Campbell
Snacks. He will oversee the Snyder's-Lance Customer and Category Sales organ 法ation along with the Direct Store
Delivery (DSD) operations at Pepperidge Farm and Snyder's-Lance. Onell joined Pepperidge Farm in 2017 as Vice
President , U.S. Sales and DSD Operations.


       Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 197 of 343
                                Campbell Completes Acquisition of Snyder's-Lance

* George Vindiola , Vice President , Research and Development , Campbell Snacks , will oversee product
development and innovation for the combined portfolio. Vindiola joined Pepperiqge Farm in 2016 , bringing more
than 20 years of research and leadership experience from Frito-Lay and PepsiCo/Frito-Lay.

* Matt Wilken , Vice President , Strategy , Campbell Snacks , will accelerate business strategy across Campbell
Snacks. Wilken has been with Snyder's-Lance for the last seven years in business strategy.

Additional leaders have been named to oversee finance , legal , information technology , human resources and
communications.

Mignini said , "We have the insights and know-how in snacks to execute and grow in this space. 1am very confident
that Carlos and the expertise of the Campbell Snacks leadership team will continue to drive momentum in the
businesses and achieve the cost synergies we have outlined. We are taking a disciplined approach to the
integration of Snyder's-Lance to ensure its success."

The New Campbell

Campbell's diversified snacking po肘。 lio enables the company to 0仔er real food options to millions of families who
enjoy a wide range of eating occasions throughout each day. The Campbell Snacks portfolio will feature
Pepperidge Farm's iconic brands , including Goldfish and Milano , along with Snyder's-Lance's well-known brands ,
such as Snyder's of Hanover, Lance , KeUle Brand , KETTLE chips , Cape Cod , Snack Factory Pretzel Crisps ,
Emerald and Late July.

Campbell's global baked snacks product portfolio , including its Pepperidge Farm , Arnott's and Kelsen businesses ,
generated approximately $2.5 billion in net sales in fiscal year 2017. With the addition of Snyder's-Lance , snacking
will now represent approximately 47 percent of Campbell's annual net sales (previously 32 percent). Campbell's
soup portfolio will represent approximately 26 percent of the company's annual net sales.

Significant Value Creation Through Cost Synergies and Growth

Campbell expects to achieve approximately $170 million in cost synergies by end of fiscal 2022. Additionally ,
Campbell expects to achieve approximately $125 million of Snyder's-Lance's existing cost transformation program.

Based on the significance of the acquisition , Campbell has initiated a systematic approach that engages both
companies to quickly share key learnings and best practices. Campbell will integrate key control functions , including
supply chain and quality , and finance.

Snyder's-Lance reported $2.2 billion in net sales for the year ended Dec. 30 , 2017.

Campbell will discuss the impact of Snyder's-Lance to its fiscal 2018 guidance when the company         repo吋 s   third-
quarter earnings on May 18 , 2018.

Source: CSC Brands L. P.


Load-Date: March 27 , 2018


  End of lìocument




      Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 198 of 343
      Snyder's-Lance Receives Approval for Acquisition by Campbell Soup
                                                        Economic News
                                                    March 26 , 2018 Monday


Copyright 2018 RIA OREANDA A1 1 Rights   只聽$輯rv忠d




Length: 466 words

Body


Charlotte. OREANDA-NEWS. March 26 , 2018. Snyders幽 Lance ， Inc. (Nasdaq: LNCE ) announced today that 為
shareholders , at a special meeting held on March 23 , 2018 , approved the previously announced propo怒。d
acquisition of the Company by Campbell Soup Company. 90.26% of the Companys shares outstanding were voted ,
with more than 99.33% of the votes 叫st in favor of the proposal , representing more than 89.65% of Snyders-
Lances issued and outstanding shares. Under the terms of the proposed acquisition , Campbell Soup Company will
acquire all sh為 res outstanding of Snyder心 Lance ， Inc. for $50.00 per share in cash.γhe Company will be filîng the
final vote results on 為 Form 8-K with the SEC.

The closing of the transaction is anticipated to occur on or about Monday , March 26 , 2018 , subject to the
satisfaction of customary closing conditions at such time. At the closing , shares of Snyders化為nce common stock
will no longer be listed for trading on the NASDAQ stock exchange.

About Snyders-Lance, Inc.

Snyder書s-Lance， Inc. , headquartered in Charlotle , NC , manufactures and markets snack foods throughout the
United States and internation 紋lIy. Snyder's-Lance's products include pretzels , sandwich crackers , pretzel cracke吟，
potato chips , cookies , tortilla chips , restaurant style crackers , popcorn , nuts and other snacks. Products are sold
under the Snyder's of Hanover , Lance , K甚至Ule Brand , KETτLE Chips , Cape Cod , Snack Factory Pretzel C付給P翁，
Pop Secret , Emerald , Late Ju勻， Krunchers! , Tom's , Archway , Jays , Stella D'oro , Eatsmart Snacks , O-Ke-Doke
, Metcalfes skinny , and other brand names 治 long with a number of third party brands. Products are distributed
nationally through grocery and ma念s merchandise俗， convenience stores , club stores. food service outlet念 and other
channels. For more information , visit the Company書s corporate web site: www.snyderslance.com .

CAUTIONARY SγAγEMENγREGARDING                       FO只WARD-LOOKING SτAτEMENγs


Certain statements in this communic滋ion regarding the proposed acquisition of the Company , including any
statements regarding the expected timetable for completing the proposed transaction and any other statements
regarding future expectation咎， belie俗， plans , objectives , financial conditions , assumptions or future events or
pe斤Ormance that 翁的 not hi恥的的 I facts are forward-Iooking statements made within the meaning of Section 27A of
the Securitíes Act of 1933 , as amended , and Section 21 E of the Securities Exchange Act of 1934, as 治 mended.γhe
words aim , anticipate , believe , could , ensure , estimate , expect , forecasts , if, intend. likely may , might, outlook , plan ,
positíoned , potential , predict , probable , project , should , strategy , will , wou 惜， and similar expressíon紋，翁們 d the
negative thereof, are intended to identify forward-Iooking statements.




      Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 199 of 343
                      Snyder's-Lance Receives Approval for Acquisition by Campbell Soup


Load-Date: March 27 , 2018


  End ()f Documellt




      Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 200 of 343
                       Reviewing Snyder's-Lance (LNCE) Its Competitors
                                                         Chaffey Breeze
                                               March 25 , 2018 Sunday 9:24 PM   ESτ



Copyrigh! 2018 News!ex LLC AII Righ!s   R串串串rved


Lengíh: 662 words
Byline: Chloe McGuîre




Mar 25 ， 201 軾的卻'ey Breeze: https:llwww.chaffeybree峙 .com Delivered by Newstex) Snyde內也Lance (NASDAQ:
LNCE) îs one of 103 public companies in the 看 FOO口， industry , but how does ìt comp為 re to its peers? We will
compare Snyder's-Lance to related companies based on the strength of ìts profìtability雪 divìdends ， Înstitutîonal
ownership earning紋， analyst recommendation愁， risk and valuation ‘ 1nstitutional …sider Ownershîp 61.2% of
            ,


Snyder's-Lance shares 為 re owned by institutional investors.

Comparatively , 56.0% of shares of all 'FOOD' companie為 are owned by institutional investors. 13.7% of Snyder's-
Lance shares are owned by company insiders. Comparatively , 17.1 % of shares of all'FOOD' companies are owned
by company insiders. Strong institutional ownership is an indication that large money manage舟， endowments and
hedge funds believe a company is poised for long 幽term growth. Rîsk and VolatilitySnyder's-Lance has a beta of
0.62 , meaning that its share price is 38% less volatile than the S...OO. Comparatively , Snyder's-Lance's peers have
a beta of 0.68 , meaning that their average share price is 32% less volatile than the S...OO. Dividends Snyd酬，心
Lance pays an annual dividend of $0.64 per share and has a dividend yield of 1.3%. Snyder's-Lance pays out
42.7% of its earnings in the form of 治 dividend. As a group , 'FOOD' companies pay a dividend yield of 2.1 % and p紛y
out 35.0% of their earnings in the form of a dividend. Snyder's-Lance lags its peers as 為 divîdend stock , gîven its
lower dividend yield 訟nd higher payout ratio. Profitabìlityτhis table compares Snyder's孔。 nce and its peers' net
margins , return on equîty and return on assets. Analyst Ratings This is a summary of current ratings and price
targets for Snyder舊s-Lance and its peers , as reported by MarketBeat. Snyder's-Lance presently has a consensus
price target of $50.∞，側的 esting a potential upside of 0.04%. As a group , 'FOOD' compani的 have a potential
upside of 16 .40%. Given Snyde   軒r內，滋冶浴浴恣$兮令也.
clear計Iy be
          釗Ii洽
             eve Snyder'冶
                        s-刪也
compar拇
      es Snyder'注
                S砲Lance        and its    p令er伶
                                              s gross revenue , earnings per share (EPS) and valuation. Snyder's-L抓捕's
peers have higher revenue 治 nd earnings than Snyder'心Lance. Snyder's-Lance is trading at 議 higher price-to輛
earnings ratio than its peers , 泊 i ndi沁
                                       C訟滋掛
                                          t討i泊
                                             ng 納
                                                t ha
                                                   說t 投  i s currently more expensi沁
                                                      it 洽                         ve than other comp 訟 ni洽  i n its 泊
                                                                                                          es 泊       i ndu紋f佇
                                                                                                                            y‘
Summary Srηlyde   軒r's-胃也也.
Prof諒侃
     i詩i悔
        e Snyder'冶
                 S幽Lance， Inc. is 念念nack food company. The Company is engaged in the manufacturing , distributìon ,
marketing and sale of snack food products. Its products include pretzels , sandwich crackers , k就tle cooked chip袋，
pre泣el cracker忌， cookies , potato chips , tortilla chips , restaurant style crackers , popcorn , nuts and other 紹 Ity
snacks. It owns various names for use with its Branded produc詣， including Snyder's of Hanover; Lance; Cape Cod;
Snack Fact




       Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 201 of 343
                             Reviewing   Snyder'冶
                                                '岱兮心圈幽
                                                  5--幽L




Load-Date: March 25 , 2018


  End ()f Document




      Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 202 of 343
        Tasting the dining lineup card at Comerica Park; Brisket cheddar muffin ,
                              Nutella egg roll highlight menu
                                                         Detroit Free Press (Michigan)
\、可餅，                                                March 24 , 2018 Saturday , 1 Edition


 Copyright 2018 Detroit   Fr酷的 Press   AIJ Rights Reserved

 Section: NEWS; Pg. A9
 Length: 1258 words
 Byline: By , Carlo發      Monarrez ， υSA       TODAY NETWORK

 Bod


 l1's quite possìble 結 ark Szubeczak ìs Michigan's most ìmportant chef. After all , he gets 法 bout 2 millìon customers
 every year. "Yeah, we're pretty busy," Comerica Park's executive chef saìd Frid法y during a tasting of the ballpark's
 new food this season. "When you look at ìt ín those terms , 1 always do say tha t. Guys who are in the business say ,
 '1 'm busy.' 1 say ，會Re別 Iy? How many do you do ín one day?' " Sure , Szubeczak doesn't dabble in epicurean
 eccentricities. You won't find truffle butter or crème anglaise on any of his delights. But you will find 為 lot of
 sme翁的d ， smiling faces and satisfied tummies at Tigers games this season 為S 翁。on as the team hits the diamond
 Thursday for Opening D為y.

 The Tigers gave the medi滋滋 little taste of next week's annual rite of spring by giving u念 a little taste of new food at
 the ballpark this se為son. Some items were home runs. Some were solid hits. And some were 酬 well ， not quite ready
 for the big leagues just ye t.

 Sports editor Chris Thomas and deputy spo吋s editor Dana Sulonen joined me at Comerica Park to review the
 repas t. Here's a sampling of 綴。 me of our favorites.

 Brisket and Cheddar Stuffed Cornbread Muffin

 This baby is a work of art almost too pretty to eat. After I forced myself to take a bite , 1 found 滋 nicely sweet
 cornbread that was well balanced with smoked brisket , tangy cheddar and a nice bite from the jalape話。 pepper
 baked into the muffin. Thomas and Sulonen. who both have lived in the South and know cornbread , raved 法bout
 the muffin.

 Scorecard: Home run.

 Egg roll desserts

 There's a Nutella egg roll and an apple píe egg rol l. These were standout surprises. But maybe they shouldn't be
 since Szubeczak expects them to be among the season's breakout stars.τhey're just two deep-fried Nutella- or
 apple-filled won ton wraps. Sometimes it's the simple things done just right that turn out great.

 "1 wanted to do a baseball apple pie ,'. Szubeczak said. "But what could we do to make it a little bit different? Playing
 with recipes , we started stuffing , m法king egg rolls. And one of the chefs put Nutella in one and we 念aid ， 'Oh , my
 goodness. 1think this is a hit.' "

 Sulonen loved the apple pie egg rol l. But she and Thomas wanted the Nutella to be more pronounced. Editors.
 Never happy.



         Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 203 of 343
       Tasting the dining lineup card at Comerica          Park; 自 risket   cheddar muffin , Nutella egg roll highlight menu

Scorecard: Ground-rule double.

Ode to Detroit Dog

What would a trip to a Detroit    b刻 Ipark    be without some version of a coney? This offering features a natural casing  “


dog smothered in brisket chi 位，    drí泛泛led   with habanero queso cheese sauce and topped with green onions. The only
thing missing is the potholes.

Scorecard: Seeing-eye sìngle.

Porchetta Sandwich

τhìs was a pleasant surprise. Smoked porchet治 and queso fr部∞ are punctuated with pickled onion and sc到 lion
chimichurri on a crispy bun. It could have been a plain old pulled-pork sandwìch , but the little tickle of pickled 發pice
makes it something much better.

Scorecard: Double down the line.

Bu仔alo   Caulíflower

There are several healthy optíons like a fre念h fruit cup and power greens salad. But this was a clever way to sneak
a vegetable onto the menu with a lot of flavor. Cauliflower bites are tossed in buffalo sauce and it comes with blue
cheese dipping s飢Jce. Simple but really tasty.

"1 would get that at a ballpark ," Thom紛紛您叫試          "And   not even trying to eat healthy, 1would get it."

Scorecard: Standìng triple.

Italian Grínder

Ground Italian saus前ge with grilled pepper念          and   onions , topped with provolone cheese and marinara sauce. Thi給 is
really good , but it's a little too similar to the   Itali我 n saus為ge  dog that has been done so well for years at Comerica
Park. Good , not but not origina l.

Scorecard: Double.

Ultimate Southern Burger

Thomas had his hopes up for this one , which features jalapeño pímento cheese , crispy fried green                      tom為toes ，
lettuce and country ground must訟rd.

"1 really wanted to love the Southern burger, but it was a little dry for me," he said. "It was OK."

For me , there was just too much going on and nothing stood ou t. The ground country mustard almost saved it.
Almost.

Scorecard: Down on strikes.

Wet Burrito

Szubeczak doesn't offer a ton of ethnic food , but when he does, he does it wel l. Last year's chicken sh治智varma
sandwich proved tha t. He backs it up thi 發 year with 法 wet burrito that has Spanish-style rice , corn and black bean
salsa and shredded cheese in a flour to付illa. Th話，寫 topped with enchilada sauce , lettuce , pico de 9淵。， jalapenos
and more shredded cheese. The flavors are all there and it's as good as what you can get in Mexic紋 ntown.γhe
problem ，話s Thoma寫 pointed out , is the inadequate level of wetness. Blame it on poor translation. In Spanish , this is
called a "burrito 的 ogado ，" which translates to drowned burrito. Wet and drowned are too very different thing航 Still ，
quite tasty.



       Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 204 of 343
      Tasting the dining lineup card at Comerica Park; Brisket cheddar muffin , Nutella egg roll highlight menu

Scorecard: Single , then caught stealing.

Donut Ice Cream Sandwich

Szubeczak predicted this would be another breakout sta r. It sure looks the pa吋 with a scoop of Guernsey ice cream
in between a cake donut with chocolate sprinkles. But Sulonen and 1agreed that the fruit- f1 avored ice cream (was it
grape?) wasn't the right choice. Maybe there's an option for vanilla ice cream?

Scorecard: Weak pop fly

Nacho Burger

Nachos. Burgers. Can't miss , right? Wrong. AII kinds of wrong. The burger is topped with cheddar and cojita
cheese , tortilla chips , salsa and jalapeños and served on a brioche bun. Two problems. It tastes exactly like you're
eating nachos on a burger , but the f1 avors are fighting with each other instead of complementing each othe r. The
other problem is the cheese. If there's one thing that defines nachos , it' s the melted , gooey fake cheese. Mmm.
Cheddar is the wrong choice here.

Scorecard: Called out at first by Jim Joyce.

Contact Carlos Monarrez: cmonarrez@freepress.com Follow him on TwiUer @cmonarrez.

GeUy images

The fulllist of new foods

At food court

Halal Knockwurst: The team has    pa吋nered     with Saad Wholesale Meats , based in Michigan.

Sy Ginsberg Corned Beef Sandwich: The team has partnered with E. W. Grobbel & sons for this sandwich , which
includes Swiss cheese on swirled rye bread along with fries.

Ode to Detroit Dog: A classic dog with brisket chili , habanero queso cheese sauce and green onions.

Ultimate Southern Burger: With jalapeño pimento cheese , green tomatoes , leUuce and country ground mustard
along with fries.

Throughout stadium

Wet Burrito: Spanish-style rice , corn and black bean salsa and shredded cheese in a flour         to吋 illa ，   topped with
enchilada sauce , leUuce , pico de gallo , jalapeños and shredded cheese.

Brisket and Cheddar Stuffed Cornbread Muffin: Smoked brisket , cheddar cheese and jalapeño peppers baked into
a corn muffin.

Nacho Burger: Topped with cheddar cheese , cojita cheese , tortilla chips , salsa and jalapeños.

Porchetta Sandwich: Smoked porchetta , queso fresco , pickled onion and scallion chimichurr i.

Buffalo Cauliflower: Cauliflower bites tossed in buffalo sauce. Served with celery sticks and blue cheese dipping
sauce.

lVI uffaletta: Capicola salami , mortadella and provolone cheese on a seeded muffaletta roll with pepper olive salad.

Italian Grinder: Ground Italian sausage with grilled peppers and onions , topped with provolone cheese and
mannara sauce.



      Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 205 of 343
      Tasting the dining lineup card at Comerica Park; Brisket cheddar muffin , Nutella egg roll highlight menu

Grab and Go section

Power Greens Salad: Broccoli , kohlrabi , kale , Brussels sprout , golden beets , carrots , red cabbage , farro and poppy
seed dressing.

Fruit cup: Cantaloupe , honeydew , pineapple , strawberries and blueberries.

Caprese salad: Tomatoes , mozzarella cheese , tossed in pesto and served with balsamic vinega r.

Pimento cheese and pretzels: Pimento cheese blend served with pretzel crisps.



Graphic


Ultimate Southern burge r.

A donut ice cream sandwich.

Buffalo cauliflowe r.

Photos by Ryan Garza/DFP


Load-Date: March 24 , 2018


  End of Documeni




      Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 206 of 343
        Tigers pitch 防 enu; New items in自悶叫
                                         叫luc喵ie br
                                         c        吋iske
                                                      叫t.啥t恤
                                                           uf仔fed muffins , halal
               knockwurst, Nutella egg rolls and Buffalo cauliflower
                                                     The Oetroit News     (結 ichig翁n)

                                                 說arch   24 , 2018   S紋turd紋y ，   1 Edition


Copyright 2018τhe Detroi! News AII Rights Reserved

Section:   FEAτURES;      Pg. C1
Length: 677 words
Byline: By , Neal   Rubín ， τhe   Oetroit News

Body


Tickets are still available for the Oetroit Tigers' openíng game. Also available once you get insíde Comerica Park.
and new for the 2018 se為son: a brisket and cheddar-stuffed cornbread muffin.

You' lI also find coney dog pizza when the Tigers face the Pittsburgh Pirates at 1:10 p.m. next Thursday. But that's a
holdover from last year 也 unlìke. say , Justin Verland酬，

What's new and enticing , like Miguel Cabrera's pair恥free back , are a Sy Ginsberg corned beef sandwich 部d the
Ode to Oetroit dog , a natural-casing frank smothered in brisket chili , drizzled with habanero queso cheese sauce
and topped with green onions.

The Tigers held a coming-out party at noon Friday for the latest culinary rookies from executive chef Mark
Szubeczak.

Szubeczak said his main objective is taking "real" food that is trendy and current in the food scene and restaurants
and bringing it to the ballpark with high standards in mind.

"Bringing great qu 到 ity food , no scrimping on quality ," he said. 'We're working with the best from local farms ,
working with Sy Ginsberg corned beef, the best of the best … 1'm afforded to be able to use whatever I like to make
our creations , so that's the beauty of it. We h酬。 no limit on the quality of the foods that we do."

Szubeczak says the other side to       th 剖 is   bringing that quality to a large volume of people.

"We have to feed it to tens of thous紋 nds of people all 忍t one time , so we have a huge m話 rket." he said , adding that
they smoke 1,000 pounds of meat dai旬. "That's just what keeps it fun , creative and diverse so th剖 kind治 keepsthe
spark for us to bring more to the table."

τhe Oetroit Tîgers Frîday also revealed detaîls about thîs seasons themed events and packages , like Prîncess Oay
on May 27 when fans can get a Old Englîsh "0" tiara. Bachelors and bachelorettes can party at Comerica Park wîth
group packages that include T欄shirt發 and a special goblet for the engaged 畫

Back to the munchies. In the food         court ，誠 V法 rîous snack 諮tands           and în the grab-and-go sectîon , you wîll come
across:

Halal knockwurst , even if that sounds like an oxymoron ‘




       Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 207 of 343
    Tigers pitch menu; New items ínclude brisket-stuffed muffins , halal   knockwurst鑫 Nutel拾。gg      rolls and Buffalo
                                                    cauliflower

A porche吐a sandwich with smoked porchet恤， queso fresco , pickled onion and scallion chimichurri , even if most
people don't quite know what porchet徊， queso fresco and chimichurri are. (In order: Italian pork ro為紋，治 mild ， milky
cheese , and a South Americ為 nsωuce wíth parsley and garlic.)

A power greens salad with broccoli , kohlr治制， ka悟， Brussels sprouts , golden beets , some other stuff and poppy
seed dressing , even if that sounds more like Ferndale than Fenway Park.

New dessert offerings include an ice cream sandwich doughnut and Nutella egg rolls dusted with powdered sugar.

Price tags for these new items weren't immediately available.

Historical 旬，    most of theγiger愁· new food items have f1 amed out like Jim Walewande r. (Don't remember him? That's
because he       fI念med ou t.)


In 2015 , there was a hot dog topped with potato chips and French onion dip. The year before that saw the poutîne
dog , forgotten by 念 11 except the handful of people who ordered one and then wondered why.

It's all part of the fun of going to the ballpark and the excitement of spring. The    Tiger翁 have 治 new        manager for
2018 , Ron Gardenhire , and a flock of promising youngsters.

If they don't hold your interest, there's always the ultimate Southern burger , with   jal為 peno   pìmento cheese , crispy
frìed green tomatoes , letluce and country ground mustard.

From other compass point綴， Comerica Park will offer a New Orleans-style muffuletla sandwich , an Italian grinder, a
wet burrìto Caprese salad and Buffalo cauliflower , which is exactly what it sounds like - caulíflower bites in spicy
red buffalo sauce , accompanied by celery sticks and blue cheese sauce.

Throw in pimento cheese 為 nd pretzels , a cheese blend served with pretzel crisp念， and the nacho burger, topped
with cheddar cheese , cotija cheese , tortílla chips , salsa and jalapenos on 為 brioche bun , and that's the Class of
2018.

There's stìll no   Verl翁 nder，   but look at all   he穹s   missìng.

nrubìn@detroitnews.com

Twi設.er:   @nealrubin…dn

Melody Baetens contrìbuted



            IC



With Sy    Ginsbe旬 's   corned beef sandwich , executive chef Mark   Szubeczak 開戶 there    is no cutling corners.

The Chicken Shawarma Nacho combines cuisines for the upcomíng Tigers           sea紋。 n.

A brisket cheddar corn muffin is new for this baseball season.

Photos by    M為xO此iz     / The Detroit News

Mark   Szubec泛為 k ，   executive chef at Comerica Park , unveils his latest cre訓ion ， the doughnut ice cream sandwich.

The apple egg roll was presented during a media event unveiling concessions at Comeric為            Park   on Friday.



       Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 208 of 343
    τigers   pitch menu; New items include brisket-stuffed muffins, h訟法I knockwurst , Nutella egg rolls and Buffalo
                                                      cauliflower

Szubecz法 k   said he   w為 nts   to bring "real" food like pulled pork to the ballpark with high standards in mind.

It's health food at the ballpark: Buffalo cauliflower will be available for the adventurous this season.

的 Ode     to Oetroit Oog is a     n 的Jral-casing   frank with brisket chili , habanero queso cheese sauce and topped with
green   onlons 抱




Load.Date: March 25 , 2018


  End of J) ocument




        Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 209 of 343
Receives Shareholder Approval for Proposed Acquisition By Campbell Soup
                               Company
                                                          Market News Publishing
                                                    March 23 , 2018 Friday 5:43 AM PST


Copyright 2018 Market News Pub Ji shing , Inc. AII Rights Reserved.



    與lA 路況且tiit 位!!伊拉姆j
‘   0' 、"宮、"舟、違心^吋鬥        '、舟，、心~;，~，;'\""'"川仆"、



Length: 836 words

Body


SNYDER'S LANCE INC                 ("LNC 巳 Q")      - Receives Shareholder Approval for Proposed Acquisition . By Campbell
Soup Company

Snyder's-Lance , Inc. announced that its shareholde 悶， at a special meeting held on March 23 , 2018 , approved the
previously announced proposed acquisition of the Company by Campbell Soup Company. 90 .2 6% of the
Company's shares outstanding were voted , with more than 99.33% of the votes cast in favor of the propos 訓，
representing more than 89.65% of Snyd 缸，小 Lance's issued and outstanding shares. Under the terms of the
proposed acquisition , Campbell Soup Company will acquire all shares outstanding of Snyder's-Lance , Inc. for
$50.00 per share in cash. The Company will be filing the final vote results on a Form 8-K with the SEC.

The closing of the transaction is anticipated to occur on or about Monday , March 26 , 2018 , su 叫 ect to the
satisfaction of customary closing conditions at such time. At the closing , shares of Snyder's-Lance common stock
will no longer be listed for trading on the NASDAQ stock exchange.

About Snyder's-Lance , Inc.

Snyder's-Lance , Inc. , headquartered in Charlotte , NC , manufactures and markets snack foods throughout the
United States and internationally. Snyder's-Lance's products include pretzels , sandwich crackers , pretzel crackers ,
potato chips , cookies , tortilla chips , restaurant style crackers , pop ∞ rn ， nuts and other snacks. Products are sold
under the Snyder's of Hanover(R) , Lance(R) , Ke吐 le Brand(R) , KETTLE(R) Chips , Cape Cod(R) , Snack Factory(R)
Pretzel Crisps(R) , Pop Secret(R) , Emerald(R) , Late July(R) , Krunchers! (R) , Tom's(R) , Archway(R) , Jays(R) , Stella
D'oro(R) , Eatsmart Snacks(TM) , O-Ke-Doke(R) , Metcalfe's skinny(R) , and other brand names along with a number
of third party brands. Products are distributed nationally through grocery and mass merchandise 悶， convenience
stores , club stores , food service outlets and other channels. For more information , visit the Company's corporate
web site: www.snyderslance.com. Investor Contact Kevin Powers , Senior Director , Investor Relations and
Communications Kpowers@snyderslance.com , (704) 557-8279

CAUTIONARY STATEMENT REGARDING FORWARD-LOOKING STATEMENTS

Certain statements in this communication regarding the proposed acquisition of the Company , including any
statements regarding the expected timetable for completing the proposed transaction and any other statements
regarding future expectations , beliefs , plans , objectives , financial conditions , assumptions or future events or
performance that are not historical facts are "forward-Iooking" statements made within the meaning of Section 27A
of the Securities Act of 1933 , as amended , and Section 21 E of the Securities Exchange Act of 1934 , as amended.
The words "aim ," "anticipate ," "believe ," "could ," "ensure ," "estimate ," "expect ," "forecasts ," "if," "intend ," "Iikely"



         Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 210 of 343
                Receives Shareholder Approval for Proposed Acquisition By Campbell Soup Company

"may," "might," "outlook," "plan ," "positioned ," "potential ," "predict," "probable," "project," "should ," "strategy," "will ,"
"woul吼叫 and similar expressions , and the negative thereof, are intended to identify forward-Iooking statements.

AII forward-Iooking information are subject to numerous risks and uncertaint帥， many of which are beyond the
control of the Company , that could cause actual results to differ materially from the results expressed or implied by
the statements. These risks and uncertainties include , but are not limited to: the timing to consummate the
proposed transaction; the risk that a condition to closing of the proposed transaction may not be satisfied or that the
closing of the proposed transaction might otherwise not occur; the diversion of management time on transaction-
related issues; and risk that the transaction and its announcement could have an adverse e仔ect on the Company's
ability to retain customers and retain and hire key personne l. Additional information concerning these and other risk
factors can be found in the Company's filings with the SEC and available through the SEC's Electronic Data
Gathering and Analysis Retrieval system at http://www.sec.gov , including the Company's most recent Annual
Reports on Form 10-K, Ouarterly Reports on Form 10-0 and Current Reports on Form 8-K and the Definitive Proxy
Statement filed by the Company on February 20 , 2018. The foregoing list of important factors is not exclusive. The
Company's forward-Iooking statements are based on assumptions that the Company believes to be reasonable but
that may not prove to be accurate. The Company assumes no obligation to update or revise any forward-Iooking
statements as a result of new information , future events or otherwise , except as may be required by law. Readers
are cautioned not to place undue reliance on these forward-Iooking statements that speak only as of the date
hereof.




(c)2018 Market News Publishing Inc. AII rights reserved. Toronto:(416)366-8881 Vancouver:(604 )689-1101
Fax:(604)689-1106


Load-Date: March 24 , 2018


  End ofDocument




      Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 211 of 343
  United States : Campbell Soup Company $5.3 Billion Senior Notes Offering
                                                                 Tenderslnfo
                                                       March   叭， 2018       Wednesday


Copyright 2018 Tenderslnfo - Euclid Infotech Pvt. Ltd ‘ Provided by   Syndigat臨 Media   Inc. AII Rights   Re串串 rved




Length: 250 words

Bod


Davis Polk advised the representatives of the underwriters in connection with a $5.3 billion SEC-registered debt
offering by Campbell Soup Company , consistîng of $500 million of î泊位。訟tîn合約te notes due 2020 , $400 mîllion of
its floating-rate notes due 2021 , $650 million of íts 3.300% notes due 2021 事 $1.2 billion of its 3.650% notes due
2023 , $850 mìllíon of ìts 3.950% notes due 2025 , $1 bìllíon of ìts 4.150% notes due 2028 and $700 million of its
4.800% notes due 2048. Campbell intends to use the net proceeds from the offerìng to finance ìts pendìng
acquisition of Snyders-Lance , Inc.

Headquartered ìn Camden , New Jersey, Campbell Soup is a global manufacturer and marketer of high-qualìty
soups and sìmple mea悔， beverages , snacks and packaged fresh foods. Founded ìn 1869, the company has a
portfolio of market-Ieadîng brands. including Pepperidge Farm , Bolthouse Farms , Arnot悔， V8 , Swanson , Pace ,
Prego , Plum , Royal Dansk , Kjeldsens , Garden Fresh Gourmet and Pacific Foods.

Snyders-Lan臼 is      a leadíng snacking company that manufactures and markets snack food thro L1 ghout the United
States. It is headquartered in Charlot峙， North Carolina , and has leadíng market positions in its core categories
includìng pretzels , sandwich crackers. kettle chips , deli snωcks and organic and natural tortilla chips.The company's
portfolio includes well “ known brands such as Snyder's of Hanover, Lance. Kettle Brand. KETγLE chips. Cape Cod ,
Snack Factory Pretzel Crisps , Pop Secret , Emerald and L訓。 July.


Load .Date: March 22 , 2018


   EndυfDocumcnt




       Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 212 of 343
 CJ:lmpbell counters columnist's                                  ass話 mptions            about its Snyde r's-Lance deal
                                              Phìladelphìa Busìness Jourr划         (Pennsylvanìa)

                                                               路 arch   16, 2018 Friday


Copyríght 2018 Americ研   Cíty    Busíness   Jourr咽.   Inc. AII Ríghts Reserved




  BüsÎ.描封}OURNAL
Length: 551 words
Byline: Oell Poncet

Bod


A Bloomberg News columnist recently speculated that some investors might be skeptical about Campbell Soup
Co.'s 恥quisition of Snyder's-Lance. We've given Campbell the opportunity to rep旬， explaining why the deal is good
for the company.

Campbell announced plans to acquire Snyder's-Lance , a leading U.S. 發nacking comp我 ny， in Oecember of 2017.
There are 紋。veral strategically compelling reasons why this acquisition makes sense for Campbell:

 1. The d合法 I strengthens Campbell's core business and acceler:混合s our expansion i悅。 the faster“ growing snacking
market. Snacking is 級只 $89 billion market in the U.S. and had a three-year compound anm泊I growth rate of nearly 3
percent，氣ccording to Nielsen.


2. Snacking   is 法 busìness C法 mpbell knows very wel l. Snyder's-Lance will become part of C翁 mpbell's Global
Biscuits 紋nd  Snacks divìsion - home to our Pepperidge Farm , Arnott's and Kel怠。 n businesses. The division
delivered s紛les growth of 4 percent last quarter.

 3. The combination results in a more diversified and balanced por仔Olio comprised of leading brands. Campbell's
strong snacking business , which will nearly double in size upon completion of this 翁cquisition ， includes iconic
brands 以Jch as Goldfish and Milano. Snyder's-Lance's po成folio includes well-known brands such as Snyder's of
Hanover , Lance , Kettle Brand , KETTLE chips , Cape Cod , Snack Factory Pretz叫 Crisp翁， Pop Secret, Emer為 Id and
Late July. Snyder'心Lance has leading market positions in its core categories including pretze峙， s羽 ndwich crackers ,
keUle chips , deli sn 街cks and organic and natural tortilla chips , according to IR I.

4. The addition of Snyder's孔ance will expand our offerings in traditional grocery 紛 nd mass channels and increase
our exposure to convenience and natural channels. It will also provide products that nωturally lend themselves to e-
commerce.

5. Final妙， we believe the combination of these snacking po此folios will deliver margin improvement driven by
ongoing cost savings. We expect 翁pproximately $170 million in cost synergies by end of fisc郤 2022. In addition , we
expect to achieve a m縛。rìty of Snyder's-Lance's exìstìng cost transformation program. We're confident in our ability
to achieve that due to our successful ongoing annual cost savings program.

The Snyd 兮軒r'冶
             "兮兮兮-孔
              s-
f均
 as絞t誨
     紋r佩-昕
     e   g rowiωing 叩
                    s n冶
                       acl“
                          {ing    category. Upon completion of the deal , snacking will             repr部ent   approximately 46% of




      Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 213 of 343
                      Campbell counters columnist's assumptions about its   Snyder'心Lance de訓

Campbell's annual net sales (previously 31 percent) on a pro forma basis. Campbell's 翁。up por仔blio ， including the
recent acquisition of Pacific Foods , would represent approximately 27 percent of the company's annual net sales.

As we work toward closing the acquisition , we're taking a very disciplined and methodical approach to the
integration to ensure its success. We believe the combination of Campbell's iconic brands 紛 long with Snyder's-
Lance's complementary portfolio will make Campbell a diversified snacking le為der that will help us meet changing
consumer eating trends and will give our portfolio an even greater variety of better-for-you snacks.

Did you find this article useful? Why not subscribe to Philadelphia Business ‘Journal for more articles and leads?
Visit bi再ournals. ∞ m/subscribe or cal仆 -866-853-3661.


Load-Date: March 16 , 2018


  End {)f 心。 cument




      Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 214 of 343
      These Are the Real Brands Behind Your Favorite Trader Joe's Snacks
                                                      τhe   Cheat Sheet
                                            March 10, 2018 Saturday 9:29   P結 ESγ



Copyright 2018 Newstex LLC AII Rights Reserved
Length: 1465 words
Byline: Amanda Harding

Body


Mar 10 , 2018( The Cheat Sheet: hUp://www.cheatsheet. com/Delivered by Newstex) You've had name brand
products in your cart without even realizing it. I Michael Nagle/GeUy 1m為gesOne of the e紛為 iest w為ys to s為ve
money[1] at the grocery store is to skip the name brand and opt for store brand items inste為d. Often , grocery stores
will go out of their way to show consumers which items are comparable. Love Dr. Pepper soda? Then you should
definitely sip on Dr. Bob for half the price. It even comes in similarly colored p為ckaging. But other than the silly
n為 me 紛紛 nd st問tegic placement of knockoff food items , is there really a difference? In most c紛紛。s ， yes. The store
brand item may have similarities to the national brand , but it also tastes vastly different unless you happen to be
shopping at Trader Joe's.Trader Joe's offers branded products in disguiselt turns out that this popular grocery store
chain stocks private label products that are identical[2] to those big-name national brands , and they do it at a
fraction of the co話t by keeping quiet about what's really inside. Next: The supplier為 are kept secret. Who's really
making it? The only difference is the packaging. I PapaBear/iStoc k/GeUy ImagesThe supplie悶 for T rader Joe事s are
a closely guarded secret , but that doesn't mean we can't make a few educated gue悠悠es. Eater recently conducted
an exten翁 ìve study[3] on whìch suppliers Trader Joe's has in common with national brand紋， and the re給 ults will
surprise you. The only dìfference for these tasty snack foods is the packaging … and the price. Next: Product
recalls were the key clue to figuring it ou t. Solving the mystery of the private 治bel food發 Eater tracked down the
details of the suppliers. I Joe Raedle/GeUy Imagesτhe Eater team was able to deduce which suppliers[4] were
selling to 日 's by using the Freedom of Information Act，的 ich let them see when 峙的ific manufacturers were
mentioned during product recalls and alerts.τhey also took the time to hunt down ingredient諮Ii泣 for some popular
sr磁ck items to compare them to the τrader Joe's versions. Next: τhese popular dips taste identica l.Tribe hummus
治 just like T結der Jo兮's hummus Left:τrader Joe's 說editerranean Hummu浴 iγrader Jo帥， Rìgh t: Tribe
Mediter的 nean Hummu發 iτribeTribe Mediterranean Foods has , at one time , also supplied Trader Joe's hummus ,
which could account for how smooth and creamy their store brand tastes. You'd do just 治 swellwi




      Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 215 of 343
                       These Are the Real Brands Behind Your Favorite τrader Joe's Snacks

packagíng to the ingredients to the taste , Trader Joe's Gluten-Free Crispy Crunchy Chocolate Chip Cookies 紛 re
indistinguishable from γa裕's Bake Shop. The only real difference is the price. Next: You'd pay $2 more for the
national brand of this item.TJ's pretzel thins are just as crunchy Left: Trader Joe's Pretzel Slims I Trader Joe池，
只ight: Snack Factory Pretzel Crisps I Snack FactoryYou'l1 spend[8] almost $2 more for Snack Factory Pretzel
Crisps than you will for Trader Joe's Pretzel Slims , but that would be a huge waste.τhe 1001哇， fe剖， and taste
between the two salty treats is identìca l. Next: The taste of thìs dessert food ìs ìdentica l. Everyone loves Trader
Joe's d治rk chocolate covered pretzels. Left: 丁的der Joe's Dark Chocolate Pretzel Slims Iγrader Joe's, Righ t: Snack
Factory Dark Chocolate Pretzel Crisps I Sr冶ck FactorySnack Factory Dark Cho∞ late Pretzel Crisps taste just
likeγ悶der Joe's D治 rk Chocolate Covered Pretzel Slims. And for the record? They're both exceptìonally 知sty. Next:
This snack food is even betler than the orìgìna l. Even the γrader Joe's organic animal crackers are the same. Left:
Trader Joe's Organic Animal Crackers Iγrader Joe's，只ight: Stauffe r' s Anim結 I Crackers I StauffersStauffe r' s animal
crackers h 為ve identical ingredients and the same cute animal shapes as γJ's organìc animal crackers , except that
the name brand ones are lacking lemon. The Stauffer's organic version does ìnclude lemon , though. Next: γhis
beverage ís just as yummy at Trader Joe's.Naked Juice green smoothie is reminiscent of the γ陪der Joe's versíon.
Left: Trader Joe's Very Green Smoothie I Trader Joe's , Righ t: Naked Green 說 achine Smoothìe I Naked‘Just like
with the Mighty Mango smoothie , the ingredients in Naked Juice冶 Green Machine beverage are very similar[9] to
the same item at Trader Joe's. While it's impossible to prove that both are botlled by the same suppli前， it's
defìnitely likely. Next: Find out which brand tastes better.Does one brand taste better than another? You might ♂s
well save the money. I P治 ul J. Richards/AFP/Getty 1m翁gesEater also staged a blind taste test to see if participants
could distinguish between the brands ，法 nd to see if one tasted better than the other.γhe panelists thought that the
pita chips , pretzel chips , and animal crackers were identica l. And for the others?γhey could tell the difference , but
thought the Trader Joe's versions were actually tastier. Next




Lo綠d-Dale:   March 10 , 2018


  EndofDocuu控以




     Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 216 of 343
Ancient Nutrition Announces $103 Million Strategic Minority Investment Led
 by VMG Partners , with Significant Investment from Hillhouse Capital and
                      Pa 叫 icipation by ICONIQ Capital

                                                       Financial Buzz
                                            March 8 , 2018 Thursday 6:24 PM   E己ST



Copyright 2018 Newstex LLC AII Rights Reserved
Length: 1808 words
Byline:   BUSINESSWIRE己LlVE         FEED

Body


Mar 08 , 201 怠( Financial Buzz: http://www.financialbuzz.com Delivered by Newstex) Ancient Nutrition , the
breakthrough pioneer in Bone Broth Protein supplementation that delivers the benefits of homemade bone broth in
a convenient, easy-to-mix form , announces today its $103 million strategic minority investment from VMG Partners ,
Hillhouse Capital , ICONIQ C訟 pit訓， and over 100 members of a co-investor network. The backing from this
esteemed group of indu成ry leaders , influence悶. and individu為 1 investors is a testament to the future of Ancient
Nutrition's movement towards providing history's healthiest, re為 1 food nutrients to the modern world. This
announcement marks the brand's first investmen t. which is poised to elevate the current team's resources and
company growth. Ancient Nutrition was co-founded in 2016 by Jordωn Rubin 紛 nd Dr. Josh Ax e.

Rubin also founded Garden of Life (recently acquired by Nestl) and is the New York Times best-selling author of
毫The    Maker's Diet.' Dr. Axe is also the founder of DrAx e.com , the #1 natural health website in the world with over 17
million unique visitors per month. and Ax e Wellness , #35 on the 2017 Inc. 5000 list Ancient Nutrition believes the
human body was bl科技 for high performance and that in the modern world consumers are often disconnected from
the traditions and nutritional principles that were honored and celebrated throughout history. Ancient Nutrition has
quickly become the #2 ranking protein supplement and me剖 replacement brand in the natural health channel , as
defined by SPINS , through its groundbreaking line of Bone Br就h Protein , Multi Collagen Protein. Essential Oi拾，為nd
Keto products給 Ancient Nutrition is driving key paleo. collagen , and grass-fed supplement trends across all
channe梅毒 The company is also one of the fastest growing brands in protein , collagen , and gut health with a 266
percent growth CAGR from 2013-2017 , and is the largest dollar growth contributor to the category , contributing $10
million , which represents in excess of 40 percent of the 10tal category growth. 'Our mission at Ancient Nutrition is to
deliver real food and nutrition治 I products that are formulated to provide ancient nutrients in a modern , convenient
form ,' said Dr. Josh Axe , Co-Founder of Ancient Nutrition. 'T he resulting product話 fuel the body and mind , restoring
us to the health ，結trength ， and vitality of our 為ncesto伶 by delivering wholesome. clean ingredients.' Ancient
l\J utrition's strategic. minority investment is led by VMG Partners , a private equity firm that specializes in investing in
and building iconic branded consumer product comp為 nies within the food , beverage , pet food , personal c翁的， and
wellness categories , including KIND , Quest , Vega , and more. 'V MG Partners is thrilled to pa吋ner with Jordan , Dr.
Axe , and the phenomen訓 team they have built to deliver on a shared vision for the future of real food nutrition led
by Ancient Nutrition ,' said Jon Marshall , Vice President at VMG Partners. 'The brand resonates so strongly with
consumers who are actively seeking food that power愁， as well as heals our bodies and overall well-being , and we
are honored to be involved in the bra闕 's continued growth and success.' 'We are completely blownωway by the
caliber of the Ancient Pionee




       Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 217 of 343
   Ancient Nutrition Announces $103 Mìllion Strategic Minority Investment Led by VMG Partners , with Significant
                              Investment from Hillhouse Capital and Participation.

Capital , a global firm and e-commerce thought le訟der throughout As ia focused on building and investing in
successful brands , contributed significantly to this investmen t. 'We are excited to partner with Ancient Nutrition and
are impressed by the vision of the co-founders，'側 id Lei Zha呵， Founder of Hillhouse Capita l. 'We believe Ancient
Nutrition will have great potential in A船 and look forward to working with the ∞ mpany to grow its business.'
Alongside VMG , Hillhouse Capital , ICONIQ Capit訓， and more than 100 individual investors form the co-investor
network.τhis impressive network offers Ancienl Nulrition's current team the ability to accelerate growth and offers
the unprecedented support of elite food 紋 nd beverage founders , CEOs , investors , influence時， and industry
professionals. 寸 he investment team cumulatively offers such rich and diverse expertise within the industry 為 nd we
feel honored that they want to play a part in the next ch治 pter of Ancient Nutrition ,' said Jordan Rubin , Co-Founder of
Ancient Nutrition. 事We are so excited to partner with the best of the best to truly create the most impactful wellness
brand in history.' 'The Ancient Pioneers network brings together industry veterans and leaders to support Ancient
Nutrition and the brand's exponenti滋 growth ，' said John Foraker, Former CEO of Annie事s Homegrown , Co-Founder
and CEO of Once υpon a Farm. '1 am p的ud to be involved and am excited to see what the next chapter holds for
Ancient Nutrition as the brand continues to develop and expand.' 'Ancient Nutrition's products deliver ancient
nutrients to a modern world ,' said Gary Hirshbe旬， Co-Founder and Chairman of Stonyfield Farm. '1 am thrilled to
support Ancient Nutrition as they bring their mission of real food nutrition to more people.' 'Our bodies were
designed and intended for high performance and thus require proper food to power this performance ,' said Jillian
Michaels , Personal Trainer , Fitness Expert , and Founder of Empowered Media. 'People are increasingly
recognizing the need for real food nutrition to nourish their bodies and this is what I envision for the future of the
food landscape. I am so excited to see brands like Ancient Nutrition paving the way towards convenient ,
nutritionally rich foods that refresh and fuel our bodies 帥， Ancient Nutrition products contain ingredients that are
GMO-free , gluten國free ， dairy-free , soy-free , grain-free ,




      Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 218 of 343
   Ancient l'J utrition Announces $103 Million Strategic Minority Investment Led by VMG Partners , with Significant
                                 Investment from Hillhouse Capital and Participation....

operating and management capabilities , are key to Hillhouse Capital's investment approach. Hillhouse Capital
partners with exceptional entrepreneurs and mar海gement teams to create value , often with a focus on enacting
innovation and technological transformation. Hillhou紋。 Capital invests in the healthcare , consumer, TMT, advanced
manufacturing , financials , and business services sectors in companies across all equity s治ges， with a particular
focus on Asia. Hillhouse Capital and its group members manage over US$35 billion in assets on behalf of
institutional clients such as university endowments , foundation話， sovereign wealth funds , and family offices. For
more information , please visit          www.hillhou紛紛cap.com. About ICONIQ Capital: ICONIQ Capital is a global
multi-family office and merchant bank representing a group of influential families and strategic investors. About
Ancient Pioneers: The co-investor group is formed of the below industry leaders , influence悶， and professionals who
are honoring the past and leading the future of health. For more information on the Ancient Pioneers , please visit
          www.ancientnutrition.com/ancient-pioneers.Viewsourceversiononbusinesswire.com:
http://www.businesswire.com/news/home/20 180308005439/enl


Load-Date: March 8, 2018


  Endof J.) ocum側重




      Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 219 of 343
\
    Ancient Nutrition Announces $103 Million Strategic Minority Investment Led
     by VMG Partners , with Significant Investment from Hillhouse Capital and
     Participation by ICONIQ Capital; VMG Partners , Hillhouse Capital , ICONIQ
     Capital , and 100+ Industry Veterans , Influence時， and Individuallnvestors
    Join to Form Powerhouse Co-Investor Network to Propel the Future of Real
                                   Food Nutrition
                                                         Business Wire
                                           March 8 , 2018 Thursday 12:05 PM GMT

    Copyright 2018 Business Wire , Inc.

    Distribution: Li festyle Editors; Fitness/Nutrition Writers; Food Editors
    Length: 3122 words
    Dateline: NASHVILLE , Tenn.

    Body


    Ancient Nutrition , the breakthrough pioneer in Bone Broth Protein supplementation that delivers the benefits of
    homemade bone broth in a convenient , easy-to-mix form , announces today its $103 million strategic minority
    investment from VMG Pa 吋ners ， Hillhouse Capital , ICONIQ Capital , and over 100 members of a co-investor
    network. The backing from this esteemed group of industry leade 悶， influence 悶， and individual investors is a
    testament to the future of Ancient Nutrition's movement towards providing history's healthiest , real food nutrients to
    the modern world. This announcement marks the brand's first investment, which is poised to elevate the current
    team's resources and company growth.

    Ancient Nutrition was co-founded in 2016 by Jordan Rubin and Dr. Josh Ax e. Rubin also founded Garden of Li fe
    (recently acquired by Nestl的 and is the New York Timesbest-selling author of "The Maker's Diet." Dr. Axe is also
    the founder of DrAxe.com , the #1 natural health website in the world with over 17 million unique visitors per month ,
    and Axe Wellness , #35 on the 2017 Inc. 5000 list. Ancient Nutrition believes the human body was built for high
    performance and that in the modern world consumers are often disconnected from the traditions and nutritional
    principles that were honored and celebrated throughout history.

    Ancient Nutrition has quickly become the #2 ranking protein supplement and meal replacement brand in the natural
    health channel , as defined by SPINS , through its groundbreaking line of Bone Broth Protein , Multi Collagen Protein ,
    Essential Oils , and Keto products. Ancient Nutrition is driving key paleo , collagen , and grass-fed supplement trends
    across all channels. The company is also one of the fastest growing brands in protein , collagen , and gut health with
    a 266 percent growth CAGR from 2013-2017 , and is the largest dollar growth contributor to the category ,
    contributing $10 million , which represents in excess of 40 percent of the total category growth.

    "Our mission at Ancient Nutrition is to deliver real food and nutritional products that are formulated to provide
    ancient nutrients in a modern , convenient form ," said Dr. Josh Ax e , Co-Founder of Ancient Nutrition. "The resulting
    products fuel the body and mind , restoring us to the health , strength , and vitality of our ancestors by delivering
    wholesome , clean ingredients."

    Ancient Nutrition's strategic , minority investment is led by VMG Partners , a private equity firm that specializes in
    investing in and building iconic branded consumer product companies within the food , beverage , pet food , personal
    care , and wellness categories , including KIND , Quest , Vega , and more.




           Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 220 of 343
   Ancient Nutrition Announces   $103 說 illion Strategic Minority Investment Led by VMG Partners , with Significant
                                Inve法ment   from Hillhouse Capital and Particip誠ion....

的VMG  Partners is thrilled to partner with Jordan , Dr. Axe , and the phenomenal team they have built to deliver on a
shared vision for the future of real food nutrition led by Ancient Nutrition ," said Jon Marshall , Vice President at VMG
Partners. "The brand reson紛tes so strongly with consumers who are actively seeking food that powers , as well as
heals our bodies and overall well-being , and we are honored to be involved in the brand's continued growth and
success."

"We are completely blown 為way by the caliber of the Ancient Pioneer給 ω翩investor network and the expe叫ise and
enthusiasm that th 治 group brings to the table ," said Wayne Wu , Managing Director and Partner at VMG Partners.
"At VMG , we are passionate 治 bout building community and driving thought leadership in the emerging brand space “
This truly remarkable group of more than 100 incredible individual co-investors joining together to suppo付 Ancient
Nutrition is a testament to this community we are building that supports entrepreneurs and the emerging brand
ecosystem as a whole."

Hillhouse Capit訟， a global firm and e-commerce thought leader throughout As ia focused on building and investing
in successful brands , contributed significantly to this investment.

 "We are excited to pa伶 ner with Ancient Nutrition and are impressed by the vision of the co-founders ," said Lei
 Zha 峙 , Founder 併0 fH
                     洲圳iII 加
                           h Oωu
                               峙 紛
                                 S eC
                                    印 郤p
                                      a 叭
                                        削凶i投ta
                                             泓1.
t切o working with the company to grow its business."

Alongside VMG ,   Hillhou僻 Capital ，ICONIQ Capital , and more than 100 individual investors form the co幽investor
network‘ Thi忠 impre必sive  network offers Ancient Nutrition's current team the ability to accelerate growth and 0符。 rs
the unprecedented    給 uppo付。f elite food and beverage founders , CEOs , investors , influence陷， and industry
professionals.

"The investment team cumulatively offers such rich and diverse expe付ise within the industry and we feel honored
that they want to pl給y 為 P給付 in the next chapter of Ancient Nutrition ,'. said Jordan Rubin , Co-Founder of Ancient
Nutrition. "We are so excited to pa 內ner with the best of the best to truly create the most impactful wellness brand in
history."

"The Ancient Pioneers network brings together industry veterans and leade仿 to support Ancient Nutrition and the
brand's exponential growth ," said John Foraker, Former CEO of Annie's Homegrown , Co-Founder and CEO of
Once Upon a Farm. "1 am proud to be involved and am excited to 念ee what the next chapter holds for Ancient
Nutrition as the brand continues to develop and expand."

"Ancient Nutrition's products deliver ancient nutrients to a modern world ，"忌aid Gary Hirshberg , Co-Founder and
Chairman of Stonyfield Farm. “I am thrilled to support Ancient Nutrition as they bring their míssion of real food
nutrítion to more peopl戚"

"Our bodies were designed and intended for high perform 為 nce and thus require proper food to power this
performance ," said Jìllian Michaels, Personal Trainer , Fitness Expert , and Founder of Empowered Media. "People
are increasingly recognizing the need for real food nutrition to nourish their bodies and this is what 1envision for the
future of the food landscape. 1 am so excited to see brands like Ancient Nutrition paving the way towards
convenient , nutritionally rich foods that refresh and fuel our bodies."

Ancient Nutrition products contain ingredients that are GMO-free , gluter恥free ， dairy-free , soy-free , grain-free , and
nuHree. Key products are 為vailable at Whole Foods Market, Sprouts , specialty retailers nationwide , and avail的le
online , shipping directly to consumers. The brand will exhibit at Natural Products Expo West on March 心竹 at the
Anaheim Convention Center, located at 800 West Katella Avenue. Anaheim , CA 92802 , where atlendees will be
able to sample the full product roster at booth #4 575. For more delails on the trade show, please visit
www.expowest. com . For more information about Ancient Nutrition , please visit         www.anCÎentnutrition.com .

About Ancient Nutrition:




       Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 221 of 343
   Ancient Nutrítíon Announces $103 結 illíon Strategic Minority Investment Led by VMG Partners , wíth Sígníficant
                              Investment from Hillhou兮兮 Capít訟法 nd Partícípation.

At Ancient Nutrítion 軍 we believe the human body w紋s built for high performance. In the modern world , we are
disconnected from the traditions and nutritíonal principles that were honored and celeb的ted throughout history. Our
real food nutrition紋1 products are designed to provide Ancient Nutrients in a modern , conveníent form to power the
body 兮兮d mind , restoring us to the health , strength , and vítality of our ancestors. For more ínformation ，抖。法se visit
www.ancientnutrítíon.com .

About Jordan Rubin:

Jordan Rubin , Co-Founder 扇 nd CEO of Ancient Nutrition , i翁 the founder and former CEO of Garden of Li fe and the
New York Times best-selling author of "The Maker's Díet" 紛 nd 25 additional titles , including "PI紋 net Heal Thyself'
and "Essential Oils: Ancient Medicíne." Jordan owns and operates the nearly 4 ,000-acre Beyond Organic R法 nch
and Heal The Planet Farm , a regenerative Permaculture Retreat.

About Dr. Axe:

Dr. Josh Ax e , DN 棍， DC , CNS , Co-Founder of Ancíent Nutritíon , is 紋 doctor of natural medicíne , clinical nutritionÎst.
chiropractîc physÎcian ，法nd author with a passÎon to help people 紋chieve radiant health. He is the best命令lling author
of "Eat Dirt" and "Essential Oils: Ancíent Medicine ，"紋nd he operates one of the world's largest n結u 的 I health
websìtes , visited by more than 17 millìon people every month looking for healthy recipes , herbal remedìes , nutrition
and fitness advice , and information on essential oils and natural supplements. Dr. Axe is an expert in functional
medicíne , digestive health , and herbal remedies. For more informatìon , please vìsit www.draxe.com .

AboutVMG     P紛rtners:


VMG Partners is focused solely on partnering with entrepreneurs and managers to suppo吋 the growth 紋 nd strategic
development of branded consumer products companìes in the lower middle market. Since its inceptìon ìn 2005 ,
VMG has provided fìnancial resources and strategic guidance to drìve growth and value creation in more than 25
companìe心 VMG's defined set of target investment categorìes ìncludes food , beverage , personal c治舟. p絨
products. and wellness. 只epresentative past and present p紋rtner companies include babyganics@，兮兮ily H紋rvest ，
Drunk Elephant , Justin's, KIND Healthy Snacks , L法ntana Foods. N紋tural Balance. Nature's Bakery , Perfect B紋r，
Pìrate's Booty , Pretzel Crisps@. Quest. Spindrift , Stone Brewìng , Sun Bum. and Vega. VMG Partner念 is
headquartered in ~泊 n Francisco. For more information about the fund. please visìt www.vmgpartners.com .

About Hìllhouse C紋pital:

Founded in 200怒， Hillhouse Capital ìs a global firm of investment professìonals and operating executìves who are
focused on buìldìng and ìnvestìng ìn high qualìty business franchises that achìeve sustaìnable growth. Independent
proprìetary research and industry expe吋ise ， in conjunction with world-class operating and management capabilities ,
are key to Hillhou 閥 C 叩it詞 I's investment approach. Hillhouse C 叩 ital partners with ex個 ptìonal entrepreneurs and
management teams to create value , often with a focus on enacting innovation and technological transformation.
Hillhouse Capital invests in the healthcare , consumer, TMT , advanced manufacturing , financials , and busìness
services sectors in companies across all equity stages , with a particular focus on Asia. Hillhouse Capital and its
group members m紋的 age over US$35 billion in assets on behalf of ìnstitutional clìents such as university
endowments , foundatîons. sovereign wealth funds , and family offices. For more informatìon , please visìt
www.hìllhousecap.com .

About ICONIQ     Capit郤:

ICONIQ Capital is a global multi-family office and merchant bank representing a group of ínfluential families and
strategic investors.

About Ancíent Pioneers:




      Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 222 of 343
  Ancient Nutrition Announce忍 $103 Million Strategic 說 inority Investment Led by VMG Partners , with Significant
                             Inve浴tment from Hillhouse Capì治 I and Participation....


The co-investor group is formed of the below industry leade沌， infJ uence俗， and profession到s who are honoring the
past and leading the future of health. For more information on the Ancient Pioneers , please visit
www.ancientnutrìtìon.com/ancient勵pioneers.

    • Andrew Abraham - Founder and CEO , Orgain
    • Suleman AIi - Founder , AIi Capital; Board Member, Native Co.
   .紋。iz A Ii - Founder and CEO , Native Co.; Founder , AIi Capìtal

    • Rakesh Amìn - Partner, Amin Talati Upadhye
    .結 eghan     Asha - CEO , FounderMade Fund
    • Brad Barnhorn . Leading Board Member in the Food/Beverage Space (Krave , Kevita , Chameleon                  Cold帽Brew，
         Simple Mills , Health Warrior , and Fishpeople , among others)
    • Keith Belling -   Co國 Founder ， Ch訟 irman ，   and Former CEO , Pop Chips
    • Lonna Borden - Former CFO , Justin's and IZZE Beverage Company
    • Justin Brown - Vice President of Business Development, Infinity Worlds , Inc.
    • Chad Bugos . Founder and President, Infinity Worl粥，            Inc.

    .T紋 ra   Burkley - Strategic Business Development Director, New Hope
    • Dave    Burwick 圓 Former     CEO , Peets   Co仔ee   & Tea;   CEO ， γhe   Boston Beer Company
    • Ryan    Caldbeck 嘲 Founder     and CEO , CircleUp
    • Casey Carl- Former Chief Str為tegy and Innovation Officer , Target
    • Giancarlo   Chersich 剛 CEO ，    Lucky Jack Cold Brew        Co仟ee

    • Joel Clark - CEO , Kodiak Cakes
    • Bob Daub - Senior Vice       President， τhe     Moscoe Group
    • Joe DiSalvo -     Man忽ging    Partner , The DiSalvo Group PLLC
    • Shawn Edwards - Managing Director , Mindsight
    • David Eisenman - Co-Founder and CEO , Madwell
    • Joe Ennen - CEO , Columbus Foods
    • Ka ren Farrel   圓 Natural   Director of Brand   Manageme的編 NBC ，      Presence   Marketing/Dyn為 mic   Presence
    • Chris Fenster - Founder and CEO , Propeller Industries
    • Bob Ferraro - Co-Founder, Lantana Foods
    • Michelle   Finizio 也 Chief   Revenue Officer and Head of Partnerships , FounderMade
    • Kelly Flatley - Founder , Bear Naked Granola
    • John Foraker . Former C 岐 0 ， Annie's Homegrown; Co-Founder and CEO , Once Upon a Farm
    • Adam     Francis 幽 CEO ，    Sun Bum
    • Ari    Friedland 帽 Angel Investor; Former Head of Business              Developme阱，   Uber; Former Head of Strategic
            Partnerships , Dropbox
    • Andrew     Friedman 刪 Founder， Ampli句，      Snack   訟的 nds/SkinnyPop     Popcorn
    • Nilam Ganenthiran 耐 ChiefBu話iness Officer , Instacart
    • Matt Gase . CEO , Lantana Foods; Former CEO , Stωubb'冶s             Legendar叩
                                                                                  yBa
                                                                                    釘r-必



      Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 223 of 343
Ancient Nutrition An r) ounces $103 Million Strategic Minority Investment Led by VMG Partners , with Significant
                              Investment from Hillhouse Capital and Participation....

 • Sabina Gault . CEO , Konnect Agency
 • Anubhav Goel - Executive Vice President of Client Growth Solutions , SPINS
 . Justin Gold - Founder, Justin's
 . Joey Gonzalez - CEO , Barry's Bootcamp
 • Leah Gootkind . National Brand Manager, Presence Marketing/D ynamic Presence
 • Ben Greenfield - CEO , Kion; Human Performance and Nutrition Consultant
 • Ryan Gutzmer - Partner and CEO , The Creative Partners Group
 • Taylor Hamilton - Owner , Tunies
 • Hass Hassan . Founder and CEO , Alfalfa's Markets; Founder and Chairman , Fresh and Wild Markets; Former
     President , Wild Oats; Former Board Member, Whole Foods Market
 • Lewis Hershkowitz - President and CEO , Big Geyser , Inc.
 • Gary Hirshberg - Co-Founder and Chairman , Stonyfield Farm
 • William Hood - Founder and Managing Director , William Hood & Company
 . Jim Hornthal . Parallel Entrepreneur; Angellnvestor; Former Board lVI ember , KIND Snacks
 • Brian Howard . Partner , The DiSalvo Group PLLC
 • Bryan Jaffe - Managing Director and Head of Consumer Investment Banking , Cascadia Capital
 • Erica Jones , MHS - Co-Founder , Elevays.com
 . Dr. Isaac Jones - Co-Founder, Elevays.com
 • Bill Keith - Founder and CEO , Perfect Bar
 • Michael Kirban - Co-Founder and CEO , Vita Coco
 . Dan Klock - CEO , Bridgetown Natural Foods
 • Greg Koch - Co-Founder and Executive Chairman , Stone Brewing
 • Ruth Kreiger - Managing Director and Co-Founder , Black Bamboo
 • Janica Lane , - Managing Director , Piper Jaffray & Co.
 . Chris Lansing - CEO , Nature's Bakery; Former General Manager of Premium Nutrition & Venturing , PepsiCo
 • Ben Lee - Managing Director , CircleUp Growth Partners
 • Brian Lee . Co-Founder and Former CEO , The Honest Company
 . CarlLee - Former President and CEO , Snyder's Lance , Inc.; Managing Partner and CEO , Arbel Growth
      Partners
 • Mark Leets - CFO , LBI Entertainment
 . Ido Leffler - Co-Founder , Yoobi , Yes To and Brandless.com
 • Michelle Lobo - Vice President of Nutrition Body Care , Presence Marketing /D ynamic Presence
 • William Madden , 111 - Co-Founder , Whole Brain Consulting
 • Meena Mansharamani - CEO , Maya Kaimal Fine Indian Foods; Former Managing Director , North America Go-
     Go SqueeZ
 • Monica McGurk . Former Chief Growth Officer , Tyson
 . Jillian Michaels   .   Personal Trainer and Fitness   Expe吋;   Founder , Empowered Media


   Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 224 of 343
Ancient Nutrition Announces $103 Million Strategic Minority Investment Led by VMG    Partne悶，   with Significant
                           Investment from Hillhouse Capital and Participation....

. Tracy   Miedema - Vice President of Innovation and Brand Development , Presence Marketing/Dynamic
       Presence
. Jane Miller . Former CEO , Rudi's Organic Bakery
 • Spencer Millerberg . Managing Partner , One Click Retail
 • Blake Mitchell . Principal , Interact Boulder
 • Shaun Neff . Founder , NEFF; Partner , Beach House Group; Investor and Board Member , Sun Bum
 • Pam Netzky . Co-Founder , Amplify Snack Brands/SkinnyPop Popcorn
 • Brad Oberwager - Founder and CEO , Jyve; Chairman and Founder , Sundia; Former CEO and Owner , Bare
      Snacks
 • Michael Olguin - President and CEO , Havas Formula
 • Tony Olson - Owner and CEO , SPINS
 • Gil Oren - Co-Founder , Lantana Foods
 • Santosh Padki - CEO , Bare Snacks
 . ChristinePerich - President , Perich Advisors; Former CEO , WTRMLN WTR and New Belgium Brewing
       Company
 . John B. Phillips . Managing Director, Sankaty Associates
 • Justin Prochnow . Shareholder , Greenberg Traurig
 • Mark Rampolla - Founder , ZICO; CEO , Beanfields
 . Courtney Reum . Co-Founder, M13; Co-Founder and Former CEO , VEEV Spirits
 •   Ca 此er   Reum - Co-Founder , M13; Co-Founder and Former CEO , VEEV Spirits
 . Tyler Ricks - President, Noah's New York Bagels; Former CMO and VP of Sales , Plum Organics
 • Bob Rubin - President and CEO , Solid Gold Pet; Former Chief Strategy Officer and Chief Financial Officer ,
     Nature's Variety
 • Alison Ryu . Managing Director , CircleUp Growth Partners
 • Kenneth Sadowsky - Beverage Industry Expe吋 with Advisory and Diredorial positions at brands including
     Glaceau Vitaminwater , Vita Coco , Hint Water , Bai Brands , and more
 • Katy Saeger - CEO , Harmonica
 • Kristina Schneider - Key Account Executive , Presence Marketing/Dynamic Presence
 . Jon Sebastiani .     Founder and CEO , Sonoma Brands; Founder of KRAVE , SMASHMALLOW , and ZüPA
        NOMA
 • Scott Semel . Founder and Former CEO , BarkTHINS
 . Joe Serventi - General     Manager, Hippeas; Former EVP of Corporate Development , BarkTHINS and Pirate
        Brands
 • Greg Shearson - CEO , Merrick Pet
 • Mo Siegel . Founder and Former Chairman , President , and CEO , Celestial Seasonings; Former Board
     Member, Whole Foods Market, Annie's , Breathe Right , NorthWest Nutritionals (Li l Critters) , and others;
     Current Board Member, Chocolove , Wholesome Sweeteners , Colorado Impact Fund , Himalayan Cataract
     Project , and more
 . Jeremy Smith - Founder and CEO , Launchpad
     Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 225 of 343
  Ancient Nutrition Announces $103 Million Strategic Minority Investment Led by VMG Partners , with Significant
                             Investment from Hillhouse Capital and Participation.

   • Steven      Spinner 勵 Ct冶 irman      and CEO , UNFI
   • J iII   St教ib 刪 Director，   William Hood   &Company; Former VP of Strategic Initiatives ， τhe Nature's 80unty Co.
   • Sheila Stanzi治le 爛 Former CEO , Mighty Leaf γea; Former President , US Infantfτoddler Feeding , The Hain-
       Celesti到 Group; Former President and General Marγager， Diageo-Guinness USA

   • Dr. Dan Sullivan - Founder , Chiropractic Advoc紛te;           Co輛 Founder，   Full   Pote 成ial F街 mily

   • Jeff Sunberg , Founder , The Creative Partners Group
   • 8rian     Swette 棚 President ，   Sweet Earth Enlightened Foods
   • Kelly Swette - Co-Founder and CEO , Sweet Earth Enlightened Foods
   • 8rian     Taylor 鵬 Founder，     Kernel Seasons
   • 8en      Telling 輛絲釘laging      Partner, AssesslT
   • Koel Thomae . Co-Founder, Noosa Yoghurt
   ﹒ τerry Tierney 哪 CEO ，        Daiya
   • Jesse γomalty 酬       Owner，    Tunies
   • John      γucker 儡 CEO 詞 nd     Presiden t, Farmhouse Culture; Former CEO , Dave's Killer          8re治d   and So Delicious
   • John Van       Spyk 佩 P忍吋ner，     AssesslT
    • TJ Varecka - Emerging 8rand Advisor and Director , KMG Group
   • Adel Villalobos “ President, Owner and CEO , Lief Labs
   • William Wadman - Senior Partner , Synergetics Worldwide
   • 8randon       Warren 幽 Senior     Vice Presiden t, Infinity Worlds , Inc.
    olvan     Wa話serman     - Partner, Amin     T甜甜 Up紋dhye

    • 8 i11 Weiland - Founder, President and CEO , Presence Marketing/Dynamic Presence
    o Jack Whigham - Co-Head of Movie Picture T治 lent Group , Creative Artists Agency
    • Rick Yorn     耐 Founder     and CEO , L81 Entertainment
    • John Zabrodsky “ Managing Director, Advanced              絲釘lufacturing    Technology , Inc.
    • Dr. Chris Zaino - Founder , Abundant Li fe Chiropractic , Chiro Thought Leaders , and IAmHero Project
    • Eric Zeitoun - Managing Director and Co-Founder , Black Bamboo

View source version on businesswire.com: http://www.businesswire.com/news/home/20180308005439/en/


CONTACT:         Medi必 Contact     for Ancient Nutrition:
Rebecc紋 C紋mpbell
rcampbell僻的nnectagency.com

http://www.busine發swire. ∞m



Load.Date: March 9 , 2018


  EmlofDoc 泊的'ICrlt




      Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 226 of 343
      Farm to        (γray)      Table Options Take Off on United Airlines' Spring Menu
                                                     Plus Company Updates(PCU)
                                                            March 2 , 2018 Friday


Copyrigh! 2018 Plus Media Solu!ions Prìva!串Lí mì!ed AII   Rìghts 只會served




  yffightii
                               MEDIA

Length: 1156 words

Body


CHICAGO: United Airlines has issued the following press release: Beginning today , United Airlînes has expanded
menu selections for the Snack Shop 紋 nd Bistro on Bo紋 rd and created 紋 brand new menu for customers flying from
Canada to the U.S. Additionally , starting this summer, the exclusive vodka brand 0仟'ered on all of the airline's flights
worldwide wîll be Wheatley Vodl俑， a craft distilled vodka cre為ted by the same m羽 kers as the award-winning Buff我 10
Trace bourbon. "We want every customer onboard to find something that catches their appetite and feel good
about their purcha帥，" said Charlean Gmund軒， vice president，叫tering oper.至tions at United. "Offering natural ,
conscientious brand 怠， like Think Jerky174;. make our menu stand out and cater to a wider variety of customer
tastes. We are excited to give our customers the opportunity to try new 紋 nd exciting brands and menu selections.'會

 Organic Jerky Among New Sn 紋ck Shop Offerings United will be the first airline to feature γhink Jerky as one of the
newcomers onboard with their Sweet Chipotle beef flavor.γhink Jerky , which only uses gr.翁S心fed beef, w翁s added
to the menu in response to customer requests for 翁 new meatωbased snack onboard. A new org紋lic nut mix from
Nuts.com • along with an updated Cheese and Cr的kers Box that ∞ ntains items like Everything ParmCrisps153;
and two cheese options round out the new Snack Shop items. Customers who enjoy Uníted's snackboxes can now
purchase a newly desígned Classic Snackbox that has been updated to have a more 'Americana' flavor with items
like a SMASHMALLOW174; root beer float m紋rshmallow ， pretzels. Oreo cookies , and γwizzlers. Bistro on Board
Features New Breakfa訟， Lunch Options New breakfast and lunch meal choices are now available on the Bistro on
Board menu.τhe biscuit breakfast sandwich , another United exclusive , is a hot entr233;e selection that features a
100% cage-free home style fried egg. For customers who prefer a cold breakfast entree要 the new Mixed Berry
Breakf部t Bowl comes with fresh ingredîents like berries , pecans , and granola and is served with a Chobani174;
Mixed Berry Greek yogurt drink. For lunch , the Mezze S給 mpler has been updated with a new wheat berry salad that
comes with quinoa , edam♂ me and corn. New Breakfast. Lunct丸 Dinner Menu Created for Canada In response to
customer requests for meals m紋de with regional f1avors ， υnited worked with chefs in Canada to create selections
inspired by local ingredients. For breakfasl. a Maple Ham B賠為kfast Sandwich that pairs BI紋ck Forest ham wíth
maple butter on a croi部 ant ís now avaìlable. For lunch or dínner, a Hummus Sampler and a 印 rty Creek Barbecue
Burger that features Forty Creek whiskey barbecue sauce are also avaílable along wíth a Sun-dried Tomato Pesto
Chicken Wrap. These options 教re served on most flights over three hours from Canada to the U.S. Craft Distílled
Vodka Boardíng This Summer Beginning this summer， υnited is excited to serve Whe訓ley Vodk紋， an award-
winning handcrafted vodka m法de from the same master distiller who produces Buffalo Trace , the popular bourbon
the airline currently serves onboard. Buffalo Trace Dístìllery , considered the world's most award-winnìng distille旬，
uses the same wheat to produce Whe結tley Vodka as is used to produce legendary bourbons such 為s Pappy Van
Wínkle and Weller.



       Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 227 of 343
                       Farm to   (T稽的 τable   Options Take Off on United Airlines' Spring Menu

United's premium cabins may enjoy the spirit at no cost. New and Updated Choice Menu Selections - Full Details
New Snack Options March 1            Price      Details Nuts.com CB&J 紹說              $4.99       BuUer to仟ee cashews ,
roasted salted cashews. dried strawberries , raisins , sliced cranberries Think Jerky         $4.99      Sweet Chipotle
Grass-Fed Beef Jerky Updated Sn為ckboxes M翁rch 1                   Price       Details Cheese and Crackers Snackbox
$6.99          Bagel chips , roasted poblano ched如r d旬， chocolate square , Everything ParmCrisps153; , vintage
cheddar cheese , white cheddar cheese Classic Snackbox             $9.59       Cheddar spread , Oreo's , pretzel crisps.
root beer f1 0at marshmallow , salami , Twizzlers New Breakfast Items 結 arch 1               Price       Details Biscuit
breakfast sandwich          $7.99      100% Cage-free homestyle fried egg , smoked Canadian bacon and cheddar
cheese on a buUermilk biscui t. Mixed berry breakfast bowl            $6.99       Blueberries. raspberries , strawberries.
slivered pecans. sunflower seeds and vanilla granol紋 served with a Chobani 174; Mixed Berry Greek yogurt drink
Updated Lunch Item March 1          Price      Detai治結 ezze Sampler           $9.99      Wheat berry salad with quinoa.
edamame and corn. sun-dried tomato basil hummu紋. almonds and triangle pita pieces New 結enu Items (Canada)
March 1       Price      DetaHs Maple ham b締結 kfast sandwich          $7.99      Black Forest ham. cheddar cheese and
maple buUer on a croissant Hummus sampler               $9.99        Carrot edamame salad , red pepper hummus and
herbed pita wedges Forty Creek barbecue burger              $9.99       AII-beef paUy , white cheddar cheese and Forty
Creek whiskey barbecue sauce on 翁 pretzel bun Sun-dried tomato pesto chicken wrap                   $9.99        Chicken ,
Havarti cheese , lettuce and sun-dried tomato pesto in a tortilla wrap AII new menu items and refreshed snackboxes
are available for purchase on flights within the U.S. with a scheduled flight time of more than 3.5 hours and on all
international flights from the U.S. to C紛 nada ， Mexico , Central America , and the Caribbean. Snack Shop items
including the Tapas , Classic , Select and Ben Flyin' Kid's snackboxes are available on all flights over 1.5 hours
within North America , including the Caribbean and select Latin American cities and flights to and from Singapore
and Australia. Canadian menu items are available on f1 ights from Canada to the U.S. over 3 hours. Learn more
about where you can get your snacks here. About United United Airlines and United Express operate
approximately 4 ,500 flights a day to 338 airports




Load-Date: June 7, 2018


  E三話益。 fDoc發臨傘挂I




      Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 228 of 343
     Farm to (Tray) Table Options Take Off on United Airlines' Spring Menu;
      Organic snacks , meals offer customers greater variety; United also
              announces Wheatley Vodka beginning this summer
                                                           PR Newswire
                                            March   1 ， 2018τhursday   12:09 PM   ESτ



Copyrighl 2018 PR Newswire Associatíon LLC AII Rights Reserved

Length: 1137 words
Dateline: CHICAGO , March 1, 2018

Bod


 Beginning today , United Airlines ha寫 expanded menu selections for the Snack Shop and Bistro on Board and
created 治 brand new menu for customer浴f1ying from Canada to the U.S 恥 Additionally， starting this summer, the
exclusive vodka brand 0仔ered on all of the airline's f1 ights worldwide will be Wheatley Vodka , a craft distilled vodka
created by the same makers as the award.耐inning Buffalo Trace bourbon.

 "We want eve叩 customer onboard to find something that catches their appetite and feel good 訟 bout their
 purchase ," said Charlean Gmunder, vice president , catering operations at United. "Offering natural , conscientious
 brand怒， like Think Jerky@, make our menu stand out and cater to 紋 wider variety of customer tastes. We are excited
t抬o give our customers the opportunity to try new and exciting br悶翁釘nds 翁郤nd menu sel恰
                                                                                     ecti沁
                                                                                         ons."


Organic Jerky Among New Snack Shop Offerings

United will be the first airline to feature Think Jerky as one of the newcomers onboard with their Sweet Chipotle
beef 羽絨vor. Think Jerky , which only uses grass-fed beef, was added to the menu in respo悶e to cu給tomer requests
for 翁 new meat-based snack onboard. A new organic nut mix from Nuts.com , along with an updated Cheese and
Crackers Box that contains items like Everything ParmCrisps(TM) and two cheese options round out the new Snack
Shop items. Customers who enjoy United's snackboxes can now purchase a newly designed CI翁ssic Snackbox that
has been updated to have a more 'Americana' f1 avor with items like a SMASHMALLOW@ root beer float
marshmallow, pretzels , Oreo ∞okie念 I and Twizzlers.

Bistro on Board Features New Breakfast, Lunch Options

New breakfast and lunch me翁 1 choices are now available on the Bistro on Board menu. The biscuit breakfast
sandwich ，治 nother  United exclusive , i浴 a hot entrée selection that fe治tures a 100% cage-free home style frìed egg.
For cu結tomers who prefer a cold breakfast entree , the new Mixed Berry Breakf為寫t Bowl comes with fre的
ingredients like berries , pecan紋， and granola and is served with a Chobani@ Mixed Berry Greek yogurt drink. For
lunch , the Mezze Sampler has been updated with a new wheat berry salad that comes with quinoa, edamame and
corn.

New Breakfast , Lunch , Dinner Menu Created for Canada

In response to customer reque仗發 for meals made with regional f1 avo俗. United worked with chefs in Canada to
create selections inspired by local ingredients. For breakfast, a Maple Ham Breakfast Sandwich that pairs Black
Forest ham with maple bulter on a croissant is now available. For lunch or dinner, a Hummus Sampler and a Forty
Creek Barbecue Burger that fe剖ures Forty Creek whiskey barbecue sauce are also available along with a Sun-




      Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 229 of 343
  Farm 站 (T均計 γ紋ble        Options Take Off on United Airtines' Spring Menu; Organic snacks , meals 0仔er customers
                                 greater variety; United also announc潑潑 Wheatley Vod....

dried Tomato Pesto Chicken Wrap. These options are served on most flights over three hours from            C話 n研la   to the
U.S.

Craft Distilled Vodka Boarding This Summer

Beginning this summer, United is excited to serve Whe到ley Vodka , an award “ winning handcrafted vodk詞 made
from the same master distiller who produces Buffa(o γrace ， the popular bourbon the airline currently serves
onboard “自u仔aloγrace Distille巾， considered the world's most awa    創
                                                                   arl汽τ
                                                                       吵'(
昕r昀
p Oωduc
      咱 eWh
          怕1冶
            ea剎圳
               t叫leyVodka 帥 i泊
                             su閻se
                                 削 dt怕
                                     oprodωuc
                                            臼 e (egendary 凶
                                                          b our巾
                                                               bons such as Pappy Van Winkle and We
                                                                                                  叫訓lIe
                                                                                                      昕r.


Vodka is the number one-selling spirit served on United flights. Wheatley Vodka will be available for purch紛紛。 in the
economy cabin on flights where a beverage service is offered. Customers flying in United‘s premium cabins may
enjoy the spirit at no cost.

New and Updated Choice 結 enu Seledions - Full Details

       New Snack OptionsMarch 1            Pric     Det器 ils
                                           e
       Nuts.com CB&J Mix                   $4.9     Butter toffee cashews掌 roasted salted cashews.
                                           9        dried strawberries , raisins , sliced cranberries
       Think Jerky                         $4.9     Sweet Chipotle Grass柵 Fed Beef Jerky
                                           9

       Updated SnackboxesMarch 1           Pric     Details
                                           e
       Cheese and Crackers Snackbox        $6.9     Bagel chips , roasted poblano cheddar dip.
                                           9        chocolate square , Everything ParmCrisps(TM) ,
                                                    vintage cheddar cheese, white cheddar cheese
       Classic Snackbox                    $9.5
                                           9        Cheddar spre紋 d ， Oreo's. pretzel crisps , root beer
                                                        marshm 滋 low事 salamì ， Twizzlers
                                                    f1 0at

       NewB 插 akf.袋 st   ItemsMarch 1      Pric     Details
                                           e
       Biscuit breakfast sandwich          $7.9     100% C發 ge-free homestyle fried egg , smoked
                                           9        Canadian bacon 發 nd cheddar cheese on a
                                                    buttermilk biscui t.
       Mixed berry breakfast bowl          $6 ‘ 9   Blueberries , raspberries. strawberries. slivered
                                           9        pecans. sunflower seeds and vanilla granola
                                                    served with a Chobani@ Mixed Berry Greek
                                                    yogurt drink

       Upd 捌teωLunch     ItemMarch 1       Pric     Details
                                           e
       Mezze Sampler                       $9.9     Wheat berry salad with quinoa, edamame
                                           9        and corn , sun心 ried tomato basil hummus , almonds
                                                    and triangle pita pieces

       New Menu Items (Canada)March        Pric     Details
       1                                   e
       紛議 ple ham breakfast sandwich       $7.9     訟法 ck For部t   ham , cheddar cheese and maple
                                           9        bu技er on 議 croissant
       Hum 約lUS sa打lpler                   $9.9     Carrot edamame salad , red pepper hummus
                                           9        and herbed pita wedges
       Forty Creek barbecue burger         $9.9     AII-beef patty, white cheddar cheese and Forty
                                           9        Creek whiskey barbecue sauce on a pretzel bun
       Sun-dried tomato pesto chicken      $9.9     Chìcken , ~他喻的i 帥的帥， lettuce and sun-dried



      Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 230 of 343
  Farm to (Tray) Table Options Take Off on United Airlines' Spring Menu; Organic snacks , meals offer customers
                             greater variety; United also announces Wheatley Vod....

       wrap                                9      tomato pesto in a tortilla wrap

AII new menu items and refreshed snackboxes are available for purchase on f1i ghts within the U.S. with a scheduled
f1i ght time of more than 3.5 hours and on all international f1i ghts from the U.S. to Canada , Mexico , Central America ,
and the Caribbean. Snack Shop items including the Tapas , Classic , Select and Ben Flyin' Kid's snackboxes are
available on all flights over 1.5 hours within North America , including the Caribbean and select Latin American cities
and f1i ghts to and from Singapore and Australia. Canadian menu items are available on f1i ghts from Canada to the
U.S. over 3 hours. Learn more about where you can get your snackshere.

About United

United Airlines and United Express operate approximately 4 ,500 flights a day to 338 airports across five continents.
In 2017 , United and United Express operated more than 1.6 million flights carrying more than 148 million
customers. United is proud to have the world's most comprehensive route network , including U.S. mainland hubs in
Chicago , Denver , Houston , Los Angeles , NewarklNew York , San Francisco and Washington , D.C. United operates
744 mainline aircraft and the airline's United Express carriers operate 518 regional aircraft. The airline is a founding
member of Star Alliance , which provides service to 191 countries via 28 member airlines. For more information , visit
united.com , follow @United on TwiUer or connect on Facebook. The common stock of United's parent , United
Continental Holdings , Inc. , is traded on the NYSE under the symbol "UAL".

View original content with multimedia:http://www.prnewswire.com/news-releases/farm-to-tray-table-options-take-
off-on-united-airlines-spring-menu-300606839.html

SOURCE United Airlines


CONTACT: United Airlines Worldwide Media Relations , +1-872-825-8640 , media.relations@united.com


Load-Date: March 2 , 2018


  Enù 0 1' Documcnt




      Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 231 of 343
    Press Release: Farm to                        (Tray)γable   Options Take Off on United Airlines'
                                                          Spring Menu
                                                      Dow Jones Institu1ional News
                                                  March 1, 2018 Thursday 5:09 PM   GMγ



Copyright 2018 Factiva@ , from Dow Jon串$
AII Rights Reserved




Copyright @2018 , Dow Jones & Company雪     Inc.




                                      川


        DOW JONES                     、,
                                      恥




Length: 1450 words




Farm 10 (Tray) Table Op1ìons τake Off on Uni1ed Airlìnes' Spring Menu

Organic   sn為cl嗨，     meals offer customers greater varìety; United also announces Wheatley Vodka begìnning this
sum仔ler


PR Newswìre

CHICAGO , March 1, 2018

CHICAGO ，說arch 1, 2018 IPRNewswirel … Begìnnìng today , Unìted Aìrlines has expanded menu selections for the
Snack Shop and Bìstro on Board and created a brand new menu for customers flying from C釘1 法 da 10 the U.S.
Additìonal 旬. startìng this summer , the exclusive vodka brand offered on 郤 I of the aìrlìne's flights worldwide will be
Wheatley Vodl嗨. a craft distìlled vodka created by the same makers as 1he award~winning Buffalo Trace bourbon.

"We want every customer onboard to find something th為t catches their appetite and feel good about their
purchase ," said Charlean Gmunder , vice president , catering operatìons at Unìted. "Offerìng natural , conscìentíous
brands , lìke τhink Jerky(R) , make our menu stand out and cater 紛紛 wìder varìety of customer tastes. We are
excìted to give our customers the opportunity to try new and excìting brands and menu selections.'‘

Organic Jerky Among New         Sn紋ck      Shop Offerings

United will be the first aìrline to feature γhink Jerky as one of the newcomers onboard wìth their Sweet Chipotle
beef flavo r. Thìnk Jerky , whìch only uses gr的小fed beef, was added to the menu ìn response to customer requests
for 紛 new meat~based snack onboard. A new organic nut mix from Nuts.com , along with an updated Cheese 為 nd
Crackers Box that contains items like Everything ParmCrisps(TM) and two cheese options round out the new Snack
Shop items. Customers who enjoy United's snackboxes can now purchase a newly designed Classìc Snackbox that
has been updated to have a more 'Americana' f1 avor with items like a S說ASHMALLOW{只) root beer f1 0at
marshmallow , pretze峙， Oreo cookies , and Twizzlers.

Bistro on Board Features New Breakfast , Lunch Optíons


       Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 232 of 343
                                       Press Release: Farm to (Tray) Table Options                    T紛 ke           Off on United Airline忌， Spring Menu

New breakfast 翁nd lunch meal choices are now 治V紛ilable on the Bistro on B。我 rd menu.γhe biscuit breakfast
sandwich , another υnited exclusive , is a hot entrée selection that features a 100% cage耐free home style fried egg.
For customers who prefer a cold breakfast entree , the new 說 ixed Berry Breakfast Bowl comes with fresh
ingredients like berrie紋， pecans , and granola and is served with 治 Chobani(R) 結 ixed Berry Greek yogurt drink. For
lunch , the Mezze Sampler has been updated with a new wheat berry salad that comes with quinoa , edamame and
com.

New Breakfast, Lunch , Dinner Menu Created for Canada

In response to customer requests for meals m必de with regional flavors , United worked with chefs in Canada to
create selections inspired by local ingredients. For breakfast , a Maple Ham Breakfast Sandwich that pairs Black
Forest ham wìth m叩 le butter on a croìssant is now avaìlable. For lunch or dinner，為 Hummus Sampler and a Forty
Creek Barbecue Burger that features Forty Creek whiskey barbecue sauce are also available along with a Sun-
dried Tomato Pesto Chicken Wrap.τhese options are served on most flights over three hours from Canada to the
U.S.

Craft Distilled Vodka Boarding This Summer

Beginning this summer, United is excited to serve Wheatley Vodka , an award-winning handcrafted vodka made
from the same master distiller who produces Buffalo Trace , the popular bourbon the air1ine currently serves
onboard. Buffalo Trace Distillery , considered the world's most award-wìnning distille巾，闊的 the same wheat to
produce Wheatley Vodka as is used to produce legendary bourbons such as Pappy Van Winkle and Weller.

Vodka is the number one-selling spi 討t served on υnited flights. Wheatley Vodka will be av郤|治 ble for purchase in the
economy cabin on flights where a bever，為ge service is offered. Customers flying in United's premium cabins may
enjoy the spirit at no cos t.

New and Updated Choice Menu Selections … Full Details
MHN SC-                           p&
                            。的話




                                    sx
                                  卡心
   Mwa




      LA
          n-h 抖

                  C




                                        工




 eMmU                              GMm
                                        d




                                    n i
          向
          co




                                                               Price    Detai1s
                  工您




         ZS
                                                               QMTCVPEh  tczzh
                                                                      ttaneka
                                                                     tlzaert
                                                                   B$SCSJC ES--ep          teAHEe
                                  ?ju
                       尸」




                                                                                                                      h




                                                                        ZAMhue-
                                                                       eeMW-hutv4.l    ',
                                                                                   sd--zzsd
                                                                                    eg--ls
   令」




                                                                                                r




                                                                    HMatZMWGGeest    wenHSsce
                                                                                                主、結




                                                                                         a  i
          C




                                                                 Q
                                                                 Q J
                                                                   J Q
                                                                     n ydce
                                                                                         Gaz.



                                                                                                       e

                                                                                                            C
                                                                                                            aa




                                                                                                                                   O




                                                                AQ&AQavh
                                                                                     S      eeGF-

                                                                                                            seds-
                                                                                                              ,
                                                                                                       妞，




                                                                                                                      主
                                                                                                            ，主




                                                                                                                                   工
                                                                                    ez




                                                                                                                      sa
                                                                                                eSG
                                                                                         午，主




                                                                                                                 戶U
                                                                                    尸」




                                                                                                                              Ee
                                                                                                       14




Think Jerky                                                       -al
                                                                                    S




Updated Snackboxes                                                              “

 March 1
Cheese and Crackers Snackbox                                   $6.99    Bage1 chips , roasted pob1ano
                                                                        cheddar dip , choco1ate square ,
                                                                        Everything ParmCrisps(TM) , vintage
                                                                        cheddar cheese , white cheddar
                                                                        cheese

C 工乏宣告 sic         Snackbox                                    $9.59    Cheddar spread , Oreo's , pretzel

                                                                        cri 發pl器，主 oot                  bee 主              f10at

                                                                        marshma工工 G妞，                   sa 工 am土，             Twizz 工 ers
New Breakfast 工 tems                                           Price    Detai1s
 March 1
Biscuit breakfast sandwich                                     ♀ 7.99   100 忌   Cage-free
                                                                                        homesty工 e fried

                                                                        eg丐， smoked Canadian bacon and
                                                                        cheddar cheese on a buttermi 工 k
                                                                        biscuit.
Mixed berry breakfast bow1                                     ♀ 6.99   B1ueberries , raspberries ,
                                                                        strawberries , slivered pecans ,
                                                                        sunf10wer seeds and vani11a
                                                                        grano1a served with a Chobani( 民)



          Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 233 of 343
               Press Release: Farm to (Tray) Table Options Take Off on United Airlines' Spring Menu

                                                  Mixed Berry Greek yogurt drink
Updated Lunch Item                       Price    Details
 March 1
Mezze Sampler                            ♀ 9.99   Wheat berry salad with quinoa ,
                                                  edamame and corn , sun-dried tomato
                                                  basil hummus , almonds and triangle
                                                  pita pieces
New Menu Items (Canada)                  Price    Details
 March 1
Maple ham breakfast sandwich             ♀ 7.99   Black Forest ham , cheddar cheese
                                                  and maple butter on a croissant
Hummus sampler                           ♀ 9.99   Carrot edamame salad , red pepper
                                                  hummus and herbed pita wedges
Forty Creek barbecue burger              ♀ 9.99   All-beef patty , white cheddar
                                                  cheese and Forty Creek whiskey
                                                  barbecue sauce on a pretzel bun
Sun-dried tomato pesto chicken    wrap   ♀ 9.99   Chicken , Havarti cheese , lettuce
                                                  and sun-dried tomato pesto in a
                                                  tortilla wrap


AII new menu items and refreshed snackboxes are available for purchase on flights within the U.S. with a scheduled
flight time of more than 3.5 hours and on all international flights from the U.S. to Canada , Mexico , Central America ,
and the Caribbean. Snack Shop items including the Tapas , Classic , Select and Ben Flyin' Kid's snackboxes are
available on all flights over 1.5 hours within North America , including the Caribbean and select Latin American cities
and flights to and from Singapore and Australia. Canadian menu items are available on f1 ights from Canada to the
U.S. over 3 hours. Learn more about where you can get your snacks here.

About United

United Airlines and United Express operate approximately 4 ,500 flights a day to 338 airports across five continents.
In 2017 , United and United Express operated more than 1.6 million flights carrying more than 148 million
customers. United is proud to have the world's most comprehensive route network , including U.S. mainland hubs in
Chicago , Denver , Houston , Los Angeles , NewarklNew York , San Francisco and Washington , D.C. United operates
744 mainline aircraft and the airline's United Express carriers operate 518 regional aircraft. The airline is a founding
member of Star Alliance , which provides service to 191 countries via 28 member airlines. For more information , visit
united.com , follow @United on Twitter or connect on Facebook. The common stock of United's parent , United
Continental Holdings , Inc. , is traded on the NYSE under the symbol "UAL".

View original content with multimedia:     http://www.prnewswire.com/news-releases/farm-to-tray-table. options-take-
0仟-on-united-airlines-spring-menu-300606839.html


SOURCE United Airlines

/CONTACT: United Airlines Worldwide Media Relations , +1-872-825-8640 , media.relations@united.com

lWeb site: http://www.united.com

(END) Dow Jones Newswires

March 01 , 2018 12:09 ET (17:09 GMT)



Notes

PUB Ll SHER: Dow Jones & Company , Inc.




      Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 234 of 343
              Press Release: Farm to (Tray) Table Options Take Off on United Airlines' Spring Menu


Load-Date: June 1, 2018


 豆豆亞益 ofDocument




     Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 235 of 343
                                *Snyders-Lance 4Q EPS $1.93 &gt; LNCE
                                                     Dow Jones Institutional News
                                           February 28 , 2018 Wednesday 1:00 PM GMT


Copyrighl 2018 Facliva @, from Dow Jones
AII Righls Reserved




Copyrighl @ 2018 , Dow Jones & Company , Inc.



   GDow JONESMVJSWiTU

Length: 9464 words

Body


28 Feb 201808:00 ET *Snyders-Lance 4Q Net $189.6M &gt;LNCE

28 Feb 2018 08:00 ET *Snyders-Lance 4Q Rev $551.6M &gt;LNCE

28 Feb 201808:00 ET Press Release: Snyder's-Lance , Inc. Reports Fourth Quarter and Full-Year 2017 Results

Snyder's-Lance , Inc. Reports Fourth Quarter and Full-Year 2017 Results

Fourth Quarter 2017 Highlights
    -- Total net revenue from continuing operations decreased                0.8 宅    core   branded
       growth of 1.1 告


    -- GAAP earnings per share of          ♀ 1.92    from continuing operations


    -- EPS from continuing operations excluding special items* increased                     22.2 月色

       to ♀ 0.33


    -- GAAP net income from continuing operations of $188.8 million


    -- Net income from continuing operations excluding special items* increased
       23.8% to ♀ 32.7 millìon


    -- Adjusted EBITDA* increased          1.8 宅    to   ♀ 78.5   millìon


Full-Year 2017 Highlights
    -- Total net revenue from continuing operations increased                5.6 告    core   branded
       growth of 9.1 屯


    -- GAAP net income per share of             ♀ 1.50   from continuing operations


    -- EPS from continuing operations excluding special items* decreased                     2.7 告     to

       ♀1. 08




       Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 236 of 343
                                                         "Snyders-Lance 4Q EPS $1.93 > LNCE

      -- GAAP net ìncome from contìnuìng operations of                         ♀ 1 司 6.6   million


      -- Net income from continuing operatìons exc1udìng specia1 items* increased
         1. 9% to ♀ 105.5 mìllion


      自-   Adjusted      EB 工 TDA*    increased     3.2 惠      to   $293.3 mi11ìon


(*) Descriptions of measures excluding special items are provided in "Use and Definition of Non-GAAP Measures"
and reconciliations are provided in the tables at the end of this release.

CHARLOTT臣，      N.C. , Feb. 28 , 201協  8 (侈GLO忍缸 NEWSWI限      RE曰) -一- Sny
                                                                         抖 der內'滋浴
                                                                                心.毛絃部
                                                                                S   f只lC
                                                                                       仰 e ， Inc. (Nasdaq-GS:LNCE) today
reported financial results for the fourth quarter and full-year ended December 30 , 2017.

Recent Merger Announcement

On December 18, 2017 , Snyd鯽，心L治nce 翁 nd Campbell Soup Company announced a definitive merger agreement
under which Campbell Soup Company will acquire Snyde r' s-Lance for $50 per share in 為 n al心cash transaction
valued at approximately $6.0 billion , including Snyde r' s-Lance's net debi. As such , the Company will not be
providing its outlook for fiscal 20 惜。r longer-term targets and will not be holding a conference call to discuss the
Company's financial results for the fourth quarter and fiscal year ended December 30 , 2017. Completion of the
transaction is subject to approval by the Company's shareholders and other customωry closing conditions. The
parties expect to close the transaction late in the first quarter of 2018.

Summary of Financial Results

Fourth Quarter and                Fu11 吋 Year    2017 Financia1 Summary*
(ìn thousands ,
except for
ea 主 R 工 ngs per
share amounts)                      Q4 2017               Q4    201 已       Change               F Yl 7                F Yl 6        Change
Tota1 Net
 Revenue from
    Continuin宮

    Operatìons                車    551 ， 557         ♀   55 惡， 163          -0.8 主         $ 2 , 226 , 837     ♀   2 ， 109 ， 227       5.6 毛
    Core Brand Net
     Revenue                       40 巷， 688             是 00 ， 321          工，王老            工，草工 3 ，惡 82          豆，尋 78 ， 60 工       章 .1 月台

Ope 主 at 主 ng      Prof 土 t

    from Continuìng
    Operat 工 ons                    是 5 ， 990             尋 4 ， 317          3.8 生                38 ， 51 是           104 ， 6 是 9    明志 3. 1%

學    net revenue
     of                                 串“ 3 學                  8. 告奮                                 1. 7 告                5.0 毫

Operating P 主 ofit
 from Contìnuing
    Operat 工 ons ，

    Exc 工 ud工 ng

    Specìa 工工 tems                  5 喝， 760              52 , 148           5.0 毫              工 95 ， 654            189 , 490        3.3 告

老    net revenue
     of                                 9.9 老                   9.4 宅                                  8.8 宅                9.0 把

GAAP EPS from
 Continuing
 Operat 工 ons       ♀    1. 92       $     。 .19     910.5 告         ♀                               1. 50     ♀           0.45      233.3 是

EPS from
 Continuing
 Operations ,
 Exc1uding
 Specìa1 Items      ♀    0.33        $     0.27        22.2 告        5                               1. 08     ♀           1 11       … 2.7 老

Adjusted EBITDA
 from Continuìng
 Op erations           ?皂， 47 是         77 , 110        1. 8 毛                                  293 , 258             28 喔， 110         3.2 主

老 of net revenue         工是‘主革             13. 草率                                                    工 3.2 主               工 3.5 學

*Desc 主 iptions of measures exc 工 uding special ite頁IS

 王三主 e provided ìn "Use and Defìnition of Non … GAλP ~哇eas 口 res ， H




           Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 237 of 343
                                                     會Snyders-Lance           4Q EPS $1.93 > LNCE

 and reconciliations are provided in the tables at
 the end of this release.


Fourth Quarter 2017 Results

Fou 主 th     Qua主 te 主到et     Revenue by Product Category
                                      Q是   2017                   Q是   2016

(in thousands)                      Net Revenue           吾吾 et    Reve 品洽程 (1)       Change

Core     B 主 ands(2)            ♀            是惡丑， 688     $            是忌。， 321         工.工造


且 1 1i ed    Brands (3)                       是 1 ， 097                  是立，惡 86       -3.7 毫

B 主 anded                                    在是 5 ， 785                 是在 3 ， 0 色?     忌，忘義

Pa 主 tne 主    B 主 and                         已章， 255                    ?告，車 29       “ 2. 吉普


Othe 主                                       36 , 517          是 2 ， 327 m 工 3.7 老

Total                           $          551 , 557   $      556 , 163    -0. 普車


(1)    工 nc1udes        net revenue    resul 七 s from continuing operations

 。 n 主 y.
 (2) The Company's Core Brands include: Snyder's of
 Hanover(R) , Lance( 民) , Kettle Brand( 民 ) I KETTLE (R)

 Chips , Cape Cod{R) , Snack Factory(R) Pr晶 tz輯 1 Crispl學 (R)
 , Pop Secret(R) , Emerald(R) and Late July(R)
  (3) The Company's Allied Brands inc1ude: Krunchers! (R)
 , Tom' s (民) , Archway (R) , Jays (R) , Stella D' oro (R)
 , Eatsmart Snacks{TM) , O-Ke-Doke(R) and Metcalfe's
 skinny (R)


Total net revenue in the fourth quarter of 2017 w約 s $551.6 million , a decrease of 0.8% compared to $556.2 million
from continuing operations in the fourth quarter of 2016. Branded net revenue increased 0.6% as a result of a 1.1 %
increase in the Company's Core Brands parti訓 Iy offset by a 3.7% decrease in Allied Brands. The Core Brand net
revenue increase was led by growth in Late July(R) , Cape Cod(R) , KE廿LE(R) Chips , Lance(R) , Snyder's of
Hanover(R) , and Snack Factory(R) Pretzel Crisps(R) , partially offset by a decline in Pop Secret(R) , Emerald(R) ,
and KeUle Brand(只) . In addition , during the fourth quarter of 2017 , net revenue from the Partner Brand category
decreased 2.2% while net revenue from the Other category declined 13.7% , each compared to the fourth quarter of
2016.

GAAP operating income in the fourth quarter of 2017 was $46.0 million , as compared to GAAP operating income of
$44.3 million from continuing operations in the fourth quarter of 2016. Operating income from continuing operations
and excluding special items affecting comparabili旬， in the fourth quarter of 2017 was $54.8 million , or 9.9% ♂s a
percentage of net revenue , as compared to $52.1 millìon from continuing operations , or 9 .4% as a percent法ge of
net revenue , in the fourth qu裂的er of 2016.γhe operating margin expansion was the result of lower general and
administrative expenses , and supply chain productivity and cost initiatives. These were partially offset by higher
promotional trade spend. higher service and distribution costs primarily related to trucking capacity , as well as
continued higher than normal m紋 nu給cturing costs due to the ramping up of Emerald(R) production capacity in
CharloUe. NC that was previou發ly located in the Stockton. CA manufacturing facility.

Net interest expense in the fourth quarter of 2的 7 was $10.2 million compared to $9.3 million in the fourth qu翁 rter of
2016. Excluding special items , the effective income tax rate from continuing operations was 26.費 5% in the fourth
quarter of 2017 as compared to 37.8% in the fourth quarter of 2016.τhe decrease in the effective income tax rate,
excluding special items , was primarily due to the impact of adopting new accounting guidance , which resulted in
excess tax benefits for certain sharφbased payment怠， which were previously inciuded in equity.

GAAP net income aUributable to Snyder's-Lance from continuing operations in the fourth quarter of 2017 was
$188.8 million , or $1.92 per diluted sha舟. as compared to net income of $18.7 million. or $0.19 per diluted share. in
the fourth qua吋er of 2016. The significant increase in GAAP net income was primarily due to a non-recurring , non-
cash gain of $162 .4 million as the result of the impact of the Income τax Reform Act enacted in December 2017
(the "Tax Act"). Net income 紛ttributable to Snyder'心Lance from continuing operations. excluding special item怒. for



         Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 238 of 343
                                         *Snyder心 Lance       4Q EPS $1.93 > LNCE

the fourth qua吋er of 2017 , was $32.7 million , as compared to $26 .4 million , in the fourth quarter of 2016. Earnings
per diluted share from continuing oper為tions ， excluding special items , was $0.33 in the fourth qu為 rter of 2017
compared to $0.27 , in the fourth quarter of 2016.

Adjusted EBITDA from continuing operations in the fourth qua此er of 2017 was $78.5 million , or 14.2% of net
revenue , as compared to adjusted EBITDA from continuing operations of $77.1 million , or 13.9% of net revenue , in
the fourth quarter of 2016. Adjusted EBITDA is a non-GAAP measure defined herein under "Use and Definition of
Non-GAAP Measures ," and is reconciled to net income in the tables that accompany this release.

Full-Year 2017 Results

F口工工 -Year  Net Revenue by Product Category
                            2017                2016
(in tho口 5 在公 ds)        Net Reven 日 e    T是e 乞 Revenue( 工}              Change

Core Brands (2)         $      工，在 13 ，在 82     ♀       工，是 7 皂， 601      9.1 電

A11ied Brands(3)                  163 , 393                主 5 章， 695     2.3 告

E 主 anded                     1 , 777 , 075             1 ， 638 ， 29 屆    車 .5 主

Part只 er    Brand                291 ， 5 車。                300 , 436     “ 2.9 主

Other                            15 車， 182                    -7.2 主
                                                           170 , 495
Tota1                  $     2 ， 226 ，車 37 ♀      2 ，主白雪， 227   5.6 主

(1) Incl 日 des net revenue resu 工 ts from continuing operations
 only.
 (2) The Company's Core Brands include: Snyder's of
 Hanover(R) , Lance( 以) , Kett1e Brand(R) , KETTLE(R)

 Chips , Cape Cod(R) , Snack Factory( 民) Pretzel Crisps(R)
 , Pop Secret(R) , Emera1d(R) and Late July(R)
  (3) The Company's Alli 思 d Brands include: Krunchers! (R)
 , Tom's(R) , Archway(R) , Jays(R) , Stella D'oro(R)
 , Eatsmart Snacks(TM) ，。心 Ke-Doke (I克) and Metcalfe's
 skinny (R)


τotal net revenue for the full輛year 2017 was 2 , 226.8 million , an increase of 5.6% compared to $2 , 109.2 million from
continuing operations in 2016. Branded net revenue increased 8.5% 部紛 result of a 2.3% increase in the
Company's Allíed Brands revenue and a 9.1 % increase in Core Brands revenue. In addition , during the fu l1-year
2017 , net revenue from the Partner B借口d category decreased 2.9% while net revenue from the Other category
declined 7.2% , each compared to the full-year of 2016.

28 Feb 2018 08:00 ET Press      Rele法se:      Snyder's-Lance , Inc. Reports -2聶

GAAP operating income from continuing operations for the full-year 2017 was $38.5 million , as compared to GAAP
operating in∞me of 肘。的 million from ∞成inuing operations in 2016. GAAP operating income was negatively
impacted by $157.1 million in pre-tax expenses which affected comparability. These expenses were primarily
related to $104.7 million in non恥cash impairment charges reflecting the write-downs of the Company's European
reporting unit goodwill ，給 nd the Company's KETTLE(R) Chips tr為demark in the United Kingdom and Pop Secret(R)
trademark. Oper為ting income from continuing operations and excluding spec治 1 items affecting comparability , for 納
                                                                                                                 t he
f如
 ull-γ.
contim
    川叫
     II
      叫
      uJing operation 紛， or 9.0% 自s   a percentage of net revenue , in 2016.

Net interest expense for the full-year 2017 was $38.8 million compared to $32.6 million in 2016. Excluding special
items , the effective income tax rate from continuing operations was 32.5% in 2017 as compared to 34.1 % in 2016.

GAAP net income aUributable to Snyder冶也 ance from continuing operations for the full-year 2017 was $146.6
million , or $1.50 per diluted share , as compared to net income of $42.0 million , or $0 .4 5 per diluted share , in 2016.
The significant increa紋。 in GAAP net income was primarily due to a non爛 recurring ， non-cash gain of $162 .4 million
as the r碼的。f the impact of the Tax Act. Net income a投ribut泊 le to Snyd紋，心Lance from ∞ ntinuing operations ,



          Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 239 of 343
                                         *Snyders化給 nce4Q 眩 PS      $1.93 > LNCE

excluding special items , forthe full-year 2017 , was $105.5 million ，為s compared to $103.5 million , in 2016. Earnings
per diluted share from continuing operations , excluding special items, was $1.08 for the full-year 2017 compared to
$1.11 , in 2016.

Adjusted EBITDA from continuing oper法tions for the full.翩翩year 2017 was $293.3 mìllion , or 13.2% of net revenue , as
compared to adjusted EBITDA from continuing operations of $284.1 million , or 13.5% of net revenue , in 2016.
Adjusted EBITDA is a non-GAAP measure defined herein under 喔'Use and Definition of Non-GAAP Measures ," and
is reconciled to net income in the tables that accompany this release.

About Snyder's-Lance , Inc.

Snyder's-Lance , Inc. , h兮兮dquartered in Charlot誨， NC , manufactures and markets snack foods throughout the
United States and international 旬. Snyder溶化都Ice's products înclude pretzels , sandwích crackers , pretzel crackers ,
potato chips , cookies , tortilla chips , restaur翁nt style crackers , popcorn , nuts and other snacks. Products are sold
under the Snyder's of Hanover(只) , Lance(只) , Ketlle Brand(只) , KEγTLE(R) Chips , Cape Cod(只) , Snack
Facto叩 (R) Pretzel Crisps(R) , Pop Secret(只) ，在merald(只) , Lale July(R) , Krunche咫尺 R) ， τom法(只) , Archway(R) ,
Jays(R) , Stella D'。的 (R) , Eatsmart Snack叫TM) ， O-Ke-Doke(R) , Metcalfe's skinny(R) , and other brand names
along with a number of third卡翁 rty brands. Products are distributed nationally through grocery and m齡3
merchandise時， conveníence stores , club stores , food servíce outlets and other channels. For more information , visit
the Company's corporate web site: www.snyderslance.com.

LNCE-E

Use and Definition of Non-GAAP    Measure必


Snyder's-Lance's management uses non柵GAAP financial measures to evaluate our operating performance and to
facilitate a comparison of the Company's operating performance on a consistent basis and to provide mea以Jres
that, when viewed in combination with its results prepared in accordance with GAAP , allow for a more complete
understanding of factors 治 nd trends affecting the Company's business than GAAP measures alone. The non 酬GAAP
measures and related compari怠。 ns should be considered in addítion to , not as a substitute for , our GAAP
disclosure , as well as other me為 sures of finar的 ial performance repo此ed in accordance with GAAP , and m♂y not be
comparable to similarly titled measures used by other companies. Our management believes these non 酬GAAP
measures are useful for providing increased transparency and assisting investors in understanding our ongoing
operating performance.

Operatíng Income and Gross Profit , Excluding Special Items

Operating income and gross pro悅， excluding specíal items , are provided because Snyder's-Lance believes it is
useful information for understanding our results by improving the comparability of our results. Additiona旬， operating
income and gross profit , excluding special items , provide transparent and useful information to man翁gement，
investors, analysts and other parties in ev翁luating and assessing the Company's primary operating results after
removing the impact of unusu斜， non-operational or restructuring or transaction rel諺語d ♂ctivities that 紋符合ct
comparability. Operating income and gross profi t. excluding special items, are two measures management uses for
planning and budgeting , monitoring 敘 nd evaluating financial and operating results , and in the analysis of ongoing
operating trends.

Net Income , Earnìngs per Share   紋 nd   Effective Income τax   只ate，   Excluding Special Items

Net income , earnings per share ，念 nd the effective income tax rate , excluding special items , are metrics provided to
present the reader with the after輛tax impact of operating income, excluding special items 奮 in order to improve the
comparability and unders愉 nding of the related GAAP measures恥 Net income, earnings per share, and the effective
income tax rate , excluding 給pecial items , provide transparent and useful informatìon to management, investors ,
analysts and other parties in evaluating and a悠悠essing our primary operating results after removing the imp紋 ct of
unusual , non削operational or re訓ructuring or trans信ction related activities that affect comparability. Net income ,



      Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 240 of 343
                                        *Snyders幽Lance   4Q EPS $1.93 > LNCE

。必rnings   per share , and the effective income tax rate , excluding special items , are measures management uses for
planning   訟 nd budgeting , monitoring and evaluating financìal and operating results.

Adjusted EBITDA

Snyder's-Lance defines adjusted EBIτDA as earnings before interest expense , income taxes , depreciation and
amort法ation ("EBITDA") , further adjusted to exclude restructuring or transaction related expenses , and other non-
ca的 or non-operating items as well as any other unusual items th刻 impact the comparability of our financial
information.

Management uses adjusted EBIτDA as a key metric in the evaluation of underlying Company performance , in
making financial , operating and planning decisions. The Company believes this measure is useful to investors
 because it increases transparency and assists investors in understanding the underlying performance of the
 Comp 紛 ny and in the ♂ nalysis of ongoing operating trends. Additionally , Snyde蚵r'冶
                                                                                    's-
                                                                                     心兮心
                                                                                      浴-
                                                                                       岫L
i協
 s 什        t封Iy used by analysts , investors and other interested parties in their ev 訓 U為tion of companies , many of
   f requen吭吋
which present an adjusted EBITDA measure when reportìng their results. The Company has historically reported
adjusted EBITDA to analysts and investors and believes that its continued ìnclusìon provides consìstency ìn
financìal reporting and enables analysts and ìnvestors to perform meaningful comparisons of past , present and
future operatìng results.

Adjusted EBIγDA should not be considered as an alternative to net income , determined in accordance with GMP ,
加 an indicator of the Company's operating performance , as an indicator of cash flows , or 的 a measure of liquidity.
While EBITDA and adjusted EBITDA and similar measures are frequently used as m紛紛划給您 of operations and the
ability to meet debt service requirements , they are not necessarily comp為 rable to other similarly titled captions of
other companies due to the pote成ial inconsistencìes in the method of c為 Iculation.

Cautionary Information about Forward Looking Statements

In this press release , we m我 ke statements which may be forward蠅 looking within the meaning of 部pli侃 ble securiti部
lav嗨， which represent our current judgment about possible future events擅 γhe statements include projections
regarding future revenues , earnings and other results. In making these statements we rely on current expectations ,
assumptions and analyses based on our experience and perception of h海toric紋 1 trends , current conditìons and
expected future developments as well as other factors we consider appropriate under the circumstances. We
believe these judgments are reasonab拾， but these statements are not guarantees of 翁 ny events or financial results ,
and our actual results may differ materially due to a variety of important factors , both po念itive 紋 nd negative. These
factors include among others: changes in general economic conditions; price or availability of raw materi街坊，
pack峙的g ， energy and labor; food industry competition; changes in top customer relationshìps; consoli伽tion of the
re偏在 environment; decìsion by British voters to exit the European Union; failure to realize anticipated benefits of
acqu治itions and divestitures; loss of key personnel; failure to execute strategic initiatives; safety and quality of food
products; adulterated or misbranded products; disruption of our supply chain or information technology systems;
improper use or n計划 se of social media; ability to anticìpate changes in consumer preferences and trends;
di吼叫 bution through independent operators; protection of trademarks and intellectual property; impairment in the
carrying value of goodwill or other intangible assets; new regulations or legislation; interest and foreign currency
exchange rate volatility; concentratìon of capital stock ownership; increasing legal complexity and potentiallitigation;
the inability to successfully execute international expansion strategies; additional risks from foreign oper絨ions; our
substantial debt; and the restrictions and limitations on our business operations in the 扇 greements and instruments
governing our debt.

28 Feb 2018 08:00 ET Press Release:       Snyder's-Lanc怠，   Inc. Reports -3-

In a叫 dition ， this press release contains certain statements with respect to a transaction involving the Company and
Campbell Soup Company that are also forward-Iooking within the meaning of applicable securities laws. Certain
risks and uncertainties related to the transaction include , but are not limited to: failure to obtain the required vote of
the Company's shareholders; the timing to consummate the proposed transaction; the risk that a condition to



      Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 241 of 343
                                        *Snyders-Lance 4Q EPS $1.93 > LNCE

closing of the proposed transaction may not be satisfied or that the closing of the proposed transaction might
otherwise not occur; the diversion of management time on transaction-related issues; and risk that the transaction
and its announcement could have an adverse effect on the Company's ability to retain customers and retain and
hire key personne l.

Additional information concerning these and other risk factors can be found in the Company's filings with the SEC
and available through the SEC's Electronic Data Gathering and Analysis Retrieval system at http://www.sec.gov ,
including the Company's most recent Annual Reports on Form 10-K, Quarterly Reports on Form 10-Q and Current
Rep。此s on Form 8-K and the Definitive Proxy Statemen t. The foregoing list of imp。此ant factors is not exclusive.
The Company's forward-Iooking statements are based on assumptions that the Company believes to be reasonable
but that may not prove to be accurate. The Company assumes no obligation to update or revise any forward-Iooking
statements as a result of new information , future events or otherwise , except as may be required by law. Readers
are cautioned not to place undue reliance on these forward-Iooking statements that speak only as of the date
hereof.

ADDITIONAL INFORMATION

This communication does not constitute an offer to buy or sell or the solicitation of an offer to buy or sell any
securities or a solicitation of any vote or approva l. This communication relates to a proposed acquisition of
Snyder's-Lance , Inc. (the "Company") by Campbell Soup Company. In connection with this transaction , the
Company has filed a definitive proxy statement (the "Definitive Proxy Statement") with the Securities and Exchange
Commission (the "SEC") on February 20 , 2018 , and has filed other relevant materials regarding the proposed
transaction with the SEC. INVESTORS AND SECURITY HOLDERS OF THE COMPANY ARE URGED TO READ
THE DEFINITIVE PROXY STATEMENT AND OTHER DOCUMENTS THAT MAY BE FILED WITH THE SEC
CAREFULLY AND IN THEIR ENTIRETY AS THEY BECOME AVAILABLE BECAUSE THEY WILL CONTAIN
IMPORTANT INFORMATION.

The Company first mailed the Definitive Proxy Statement to shareholders of the Company on February 20 , 2018.
Investors and security holders may obtain free copies of the Definitive Proxy Statement and other documents filed
with the SEC by the Company through the website maintained by the SEC at http://www.sec.gov. Copies of the
documents filed with the SEC by the Company are available free of charge on the Company's internet website at
    http: //ir. snyderslance.com/sec.cfm or by contacting the Company's Investor Relations Department by email at
kpowers@snyderslance.com or by phone at 704-557-8279.

PARTICIPANTS IN THE SO Ll CITATION

The Company , its directors and certain of its executive officers may be considered pa 此icipants in the solicitation of
proxies from the Company's shareholders in connection with the proposed transaction. Information regarding the
persons who may , under the rules of the SEC , be deemed participants in the solicitation of proxies in connection
with the proposed transaction , including a description of their direct or indirect interests , by security holdings or
otherwise , is set forth in the Definitive Proxy Statement and other relevant materials 刊 ed with the SEC. Information
about the directors and executive officers of the Company is set forth in its Annual Rep。此 on Form 1O-K for the year
ended December 31 , 2016 , which was filed with the SEC on February 28 , 2017 , its proxy statement for its 2017
annual meeting of shareholde悶， which was filed with the SEC on March 27 , 2017 , its Quarterly Rep。此 on Form 10-
Q for the qua 此er ended September 30 , 2017 , which was filed with the SEC on November 9 , 2017 , and in other
documents filed with the SEC by the Company and its officers and directors.

These documents can be obtained free of charge from the sources indicated above. Additional information
regarding the participants in the proxy solicitations and a description of their direct and indirect interests , by security
holdings or otherwi 峙， is contained in the Definitive Proxy Statement and other relevant materials in connection with
the transaction filed with the SEC.

Investor Contact

Kevin Powers , Senior Director, Investor Relations and Communications


      Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 242 of 343
                                                                                     *Snyders孔都lce          4Q EPS $1.93 > LNCE三

kpowers@snyderslance.com , (704) 557-8279

Medi法 Contact


Joey Shevl誦， Dìrector, Corporate                                                 Communìc剖ìons         & Publìc A仔'airs

JShevlin@snyderslance.com , (704) 557-8850

(Tables to Follow)

SNYDER'S-LANC丘 INC.                                             AND SUBSIDIARIES

Consolidated Statements of Income (Unaudited)

                                                                Quarter Ended                    Year Ended
(ìn tho 泣 sands ，
except per share                                       Decernber                 Decernber        Decel訂~er            Decernber 31 ,
data)                                                  3色 ，2017                  31 , 2016        30 , 2017            2016
Net revenue                                            ♀ 551 ， 557               ♀ 556 ， 163     ♀ 2 ， 226 ， 837       ♀ 2 ， 109 ， 227
Cost of sa 工 es                                         352 , 630                 3 是 6 ， 115     1 ， 42 皂， 666         1 ， 345 ，在 37
Gross p 主 ofit                                          198 , 927                 210 ， 0 是 8        800 , 171             763 , 790

Sellìng , general
 and adrninìstratìve
 expenses                                               150 , 352                 159 , 301          643 , 865             593 , 957
Transaction and
 integration
 re1ated expenses                                               1 , 141              3 , 693           3 , 002               66 , 272
Irnpairrnent charges                                            1 , 633              3 , 096         114 , 783                4 , 466
Other operating
  (ìncorne)/expense ,
 net                                                                  (189)            (359)                  7              (5 , 554)
Operatìng incorne                                          在 5 ， 990               44 , 317            3 岳， 514            104 ，甚 49



。 ther
  (incorne)/expense ,
 net                                                                   (53)              在 14          {立， 514     )              16 是

Inco品e before

 ìnterest and
 incorne taxes                                             是 6 ，。甚 3               是 3 ， 903           是色 ， 028            工 G 哇，丑惡 5



Loss on ear1y
 extìnguìshrnent of
 debt                                                                                                                         壘， 7 哇虫

Interest expense ,
 net                                                        10 , 178                 虫 ， 308           3 皂， 765              32 ， 6 工 3
Incorne before
 income taxes                                               35 , 865                3 唔， 5 弓 5          工， 2 草 3             67 , 123

z  zatr.-c-
     I
 oecneo
nrtncon
               mnm

                     t-l
   c-hucopιc


                     ρwee-



                                        xI'




                                              /mqss         )
                                                      { RJvau
                        字句




                                                                        有叫




                                                   s  o
                                                                qJn




                                                    e m
                                                         可斗可斗




                                                                             3




                                               xP&e1
                                                   n f-
                                                      r  'nunHU
                                                           ,    15 , 890                                                     25 , 320
                                               pw  nb
                                                                                                    (14 皂， 144)
                           主

                                        。
               圳 tzm

                                  u-1
                          n-E/'


                                        nno
                   而




                                                                        QJ
                                                                             且
                     ae




                                                                臼




                                                                                    工 8 ， 705        l 是 7 ， 407             41 , 803
                                  ，
                                  i




                                               ,
                          ，




 d 斗 8continued

  operations , net of
  income taxes                                                804                  (27 , 426)          1 , 936              (27 , 100)
N 自 t income/(lo8s)                                     189 , 702                   (8 , 721)        149 , 343               14 , 703
Net incorne/(l 日 88)
  attributable to



                  Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 243 of 343
                                         會Snyders-Lance        40 EPS $1.93 > LNCE

 non-contro11ing
 interests                   79             (41)               851                (1 日 2)

Net income/(loss)
 attributab1e to
 Snyder's-Lance ,
 Inc.                 $189 , 623   $ (8 , 680)      $   148 , 492    $         14 , 885

Am ounts
attributab1e to
Snyder's-Lance ,
Inc. :
Continuing
 operations           $188 , 819   $ 18 , 746       $   146 , 556    $         41 , 985
Discontinued
 operations                 804        (27 , 426)         1 , 936             (27 , 100)
Net income/(loss)
 attributab1e to
 Snyder's 一 Lance ，

 Inc.                 $189 , 623   $ (8 , 680)      $   148 , 492    $         14 , 885

Basic earnings per
share:
Continuing
 operations           $    1. 94   $      0.19      $       1. 51    $            0.46
Discontinued
 operations                0.01          (0.28)             0.02                 (0.29)
Tota1 basic
 earnings/(loss)
 per share            $    1. 95   $     (0.09)     $       1. 53    $            0.17


Di1uted earnings
per share:
Continuing
 operations           $    1. 92   $      0.19      $       1. 50        $        0.45
Discontinued
 operations                0.01          (0.28)             0.02                 (0.29)
Tota1 di1uted
 earnings/(loss)
 per share            $    1. 93   $     (0.09)     $       1. 52        $        0.16


Dividends dec1ared
 per common share     $    0.16    $      0.16      $       0.64         $        0.64


SNYDER'S-LANCE , INC. AND SUBSIDIARIES

Consolidated Balance Sheets (Unaudited)

As of December 30 , 2017 and December 31 , 2016

(in thousands , except share data)                      2017         2016
ASSETS

Current assets:
 Cash and cash equiva1ents                          $    18 , 703    $        35 , 409
 Restricted cash                                              446                  714
 Accounts receivab1e , net of a110wances
    of $2 , 567 and $1 , 290 , respective1y             219 , 267            210 , 723
 Receivab1e from sa1e of Diamond of
    Ca1ifornia                                                               118 , 577
  工 nventories ， net                                    189 , 889            173 , 456
  Prepaid income taxes and income taxes




        Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 244 of 343
                                              *Snyders-Lance 40 EPS $1.93 > LNCE
   receivab1e                                                 5 , 899              5 , 744
  Assets he1d for sa1e                                       18 , 945             19 , 568
  Prepaid expenses and other current
   assets                                                    30 , 242             27 , 666
Tota1 current assets                                       483 , 391             591 , 857
Noncurrent assets:
  Fixed assets , net                                       492 , 437             501 , 884
  Goodwi11                                               1 , 282 , 372       1 , 318 , 362
  Other intangib1e assets , net                          1 , 301 , 228       1 , 373 , 800
  Other noncurrent assets                                     58 , 909            48 , 173
       Tota1 assets                                  $3 , 618 , 337      ♀ 3 ， 834 ， 076


LIABILIT 工 ES   AND STOCKHOLDERS' EQUITY

Current 1iabi1ities:
  Current portion of 1ong-term debt                  ♀      49 , 000     ♀        49 , 000
  Accounts payab1e                                         111 , 971              99 , 249
  Accrued compensation                                      31 , 568              44 , 901
  Accrued casua1ty insurance c1aims                           3 , 571              4 , 266
  Accrued marketing , se11ing and
   promotiona1 costs                                        57 , 774              50 , 179
  Other payab1es and accrued 1iabi1ities                    45 , 797              47 , 958
Tota1 current 1iabi1ities                                  299 , 681             295 , 553


Noncurrent 1iabi1ities:
  Long-term debt , net                                   1 , 025 , 533       1 , 245 , 959
  Deferred income taxes , net                                234 , 878           378 , 236


28 Feb 2018 08:00 ET Press Release: Snyder's-Lance , Inc. Reports -4-
  Accrued casua1ty insurance c1aims                          14 , 831             13 , 049
  Other noncurrent 1iabi1ities                               21 , 125             25 , 609
Tota1 1iabi1ities                                        1 , 596 , 048       1 , 958 , 406
Commitments and contingencies
Stockho1ders' equity:
  Common stock ，♀ 0.83 1/3 par va1ue.
   110 , 000 , 000 shares authorized;
   97 , 857 , 940 and 96 , 242 , 784 shares
   outstanding , respective1y                                81 , 545             80 , 199
  Preferred stock ，♀ 1.00 par va1ue.
  5 , 000 , 000 shares authorized; no shares
  outstanding
  Additiona1 paid-in capita1                             1 , 636 , 500       1 , 598 , 678
  Retained earnings                                          282 , 259           195 , 733
  Accumu1ated other comprehensive
    income/(loss)                                              2 , 097           (17 , 977)
Tota1 Snyder's-Lance , Inc. stockho1ders'
 equity                                                  2 , 002 , 401       1 , 856 , 633
  Non-contro11ing interests                                   19 , 888            19 , 037
Tota1 stockho1ders' equity                               2 , 022 , 289       1 , 875 , 670
      Tota1 1iabi1ities and stockho1ders'
       equity                                        ♀ 3 ， 618 ， 337     ♀ 3 ， 834 ， 076


SNYDER'S-LANCE ，工 NC. ， AND SUBS 工 DIARIES

Conso1idated Statements of Cash F10ws For
the Years Ended December 30 , 2017 and
December 31 , 2016 (in thousands)                           2017         2016
Operating activities:
Net income                                               ♀ 149 ， 343         ♀       14 ， 703
  Adjustments to reconci1e net income to
  cash from operating activities:
     Depreciation and amortization                          96 , 911                 99 , 251




      Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 245 of 343
                                        會Snyders~Lance     4Q EPS $1.93 > LNCE

    Stockωbased compens 乏主 tion expense             13 , 890                  2 忌，革是§

    Loss on sale of fixed assets , net                工，是 37                       工岳工


    (Gain)/loss on disposa 工 of Diamond of
     Ca主主主 ornia                                    (3 , 069)                 32 ，惡毒 5
    Gain on    sa工 e    of route businesses         (2 , 255)                 (1 , 341 )
    Loss on      ear 工 y extinguishment of debt                                是， 749
      工mpair肥。 nt charges                          工工壘， 783                    是，在 66

      Deferred income taxes                       {工 53 ， 963)                24 , 811
      Provision for doubtful accounts                 1 , 733                      472
   Changes in operating assets and
   liabilities , excluding business
   acquisitions , and foreign currency
   translation adjustments:
      Accounts receivable                           (6 , 487)                (34 , 047)
       Inventory                                   (15 , 663)                  2 , 036
      Other current assets                             (941)                   2 , 861
      Accounts payable                                9 , 629                 21 , 762
      Payable to growers                                                      41 , 948
      Other accrued liabilities                     (7 , 378)                 18 , 312
      Other noncurrent assets                        (3 ， 5 日 6)               6 , 531
      Other noncurrent 工 iabi 1i ties                 2 ，是 85                  1 , 421
Net cash provided by operating activities          19 己， 859                 267 , 369
Investing activities:
   Purch 在 ses of fixed assets                     (69 ，是 29)                (7 3 ， 2 惡 1)
   Purchases of route businesses                   (53 , 907)                {是 2 ， 206)

   Purchases of eq\立 ity method investments           工， 500)

   Proceeds from sale of fixed assets and
     lnsu 主品 nce  recove rJ.es                           5 丑惡                   1 ，在 09
   Proceeds from sale of ro 泣 te businesses         56 ， 5 喜是                 3 虫， 6 王亞

   Proceeds from sa工 e of investments                 工， 090
   proceeds from sale of discontinued
   operatìons                                      工工章， 658

   E五日 siness acquisitions , net of c 品 sh

     acquired                                        (2 , 563)         {工， 042 ， 674)
基let cash provided by/(used in) investin雪
 挂 ctivities                                        50 ，在 77           (1,   117 , 113)
Financing   挂 ctivities:

  Dividends paid to stockholders and
    non-control1ing interests                      (61 , 966)                (57 , 584)
  Debt issuance costs                               (2 , 441)                 (6 , 047)
  Issuances of common stock                         27 , 970                  10 , 096
  Excess tax benefits from stock 間 based
    compensation                                                                    910
  Share repurchases , including shares
    surrendered for tax withholding                  (2 , 692)               (10 , 330)
   Payments on capital leases                        (4 , 817)                 (2 ，在 12)

  Repayments of long-term debt                     (丑虫， 000)             (是 44 ， 795)

   proceeds from issuance of long 自 term debt                           1 ， 13 日， 000
  Repayments of revolving credit faci 工 ity       (365 , 500)            (120 , 000)
   Proceeds from revolvin嚀 credit facility         193 , 500              347 , 000
Net cash (used in)/provided by fin 且 ncing
 activities                                       (26 壘， 9 丑惡}               串在豆， 838

Effect of exchange rate changes on cash                   己 36                 (1 ，。在 2)
Net decrease                                        工舌， 97 在}                  (3 ，虫在色}

Cash , cash equivalents 在 nd restricted cash
 at be雪 inning of fiscal ye ，主主                     3 豆，工 23                  是 0 ， 07 工

C在 sh ， cash equiva工 ents and restricted cash

 在 t end of fiscal year                           字工虫，王在 2         ♀          36 ，主 23



SNYD 在 R'S幽LANCE ，     INC. AND SUBSIDIARIES

Reconciliatìon of Non~GAAP Measures (Unaudited)


     Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 246 of 343
                                             *Snyders~Lance      4Q EPS $1.93 > LNCE

Gross   pro蔽，     excluding special items

                              Quarter Ended                Year Ended
                       December 3 白，  December 31 ,         December 30 ,       December 31 ,
(in thous 在 nds)           2017           2016                  2017            2016
 Net revenue           $551 , 557        ♀ 556 ， 163       平 2 ， 226 ， 837       平 2 ， 109 ， 227
 Cost of sales          352 , 630         3 也 6 ， 115         立，也 26 ， 666        1 ， 3 是 5 ，在 37
Gross profit
 from
 continuing
 operations             19 日， 927         210 , 048             800 , 171            763 , 790
且s a 月 of net

 revenue                    36.1 宅              37.8 主              35.9 老                3 吾 .2 宅



Transaction and
 integration
 related
 expenses (1)                                     66                  237              12 , 0 毛虫
Emera工 d 釘在 ove

 and required
 packaging
 changes (2)                                     4 日g              6 , 704                  499
Transformation
 initiative
  (3)                     3 , 654                                  7 , 403
Other (4)                                        1日7                  (105)             1 , 090
Gross profit
 from
 continuing
 operatìons ,
 exc 工 uding

 special items          202 , 581         210 , 800             81 哇，是 10            777 ，垂直 S

As a 學 of net
 revem立 e                   36.7 老              37.9 毫              3 惡，惡革                3 毛 .9 主



(1) Transaction and integration related expenses primarily consist of severance and relocation benefits for Diamond
Foods personnel and the inventory step~up for the addítional cost of sales as a result of stepping up Diamond
Food's inventory to faír value at the acquisition date.

(2) Expenses primarily associated with the relocation of Emerald production from Stockton , CA to        Charlot峙 I   NC ,
including packaging write~offs due to required packaging chωnges as a result of the transaction.

(3) Transformation initiative costs primarily consist of write off of certain materials and packaging associated with
our elimination of certain SKU items , expenses associated with the closure of our Perry , FL manufacturing fó為cility
as well as severance benefits related to our pe斤。 rmance 封信 nsformation plan.

(4) Other items primarily consist of an inventory step~up related to the Metcalfe transaction , other   結 etcalf，谷~related
integration expense紋翁 nd non繪Diamond related severance and retention benefits.

SNYDE只'S-LANCE ，          INC. AND SUBSIDIARIES

Reconciliation of Non-GAAP           Me部 ures   (Unaudited)

Operating income , excluding special items

                             Quarter Ended               Year Ended
                       December 30 , December 31 ,       December 30 ,        December 31 ,
(in thousands)             2017          2016                2017             2016
Operating
 income from




      Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 247 of 343
                                           *Snyders-Lance 4Q EPS $1.93 > LNCE

 continuing
 operations            45 , 990        44 , 317          38 , 514         104 , 649
As a % of net
 revenue                   8.3 告           8.0 奄             1. 7 生              5.0 華



Transaction and
 integration
 re1 矗立 ed

 expenses
 (1) (2)                豆，主是主           3 , 758           3 , 239          7 皂， 3 是主

Emer在 1dmove
 and required
 packaging
 changes (3)                27          3 ， 3 位是          虫，工嘻嘻              3 , 869
Trans 主 ormation

 initiative
 {是}                    5 , 819                          37 , 967
主由 pairment

 charges (5)                                           104 , 720                 863
Other (6) (7)           1 , 783            769           2 , 070             1 , 768
Operating
 income frorn
 continuing
 operations ,
 exc1uding
 specia1 items        $5 巷， 760       $52 , 148       ♀ 195 ， 654        平 189 ，也 90
As a 宅。 f net
 revenue                   9.9 毫           9. 是學             8.8 龜               9.0 主



(1) For 2017 , transaction and integration related expenses prìmarìly consìst of idle facilìty       lea紹彷部 and
severance for Dìamond Foods personnel.

(2) For 20 嗨， transaction and ìntegratìon rel紛紛似penses primarìly consìst of professìonal fees , accelerated 紋。ck幽
based compensation , relocation , severance , and retention costs associated with the acquisìtìon of Diamond Foods
and the ìnventory step-up for the additional cost of sales as a result of steppìng up Dìamond Food's ìnventory to fair
value at the acquisìtìon date.

(3) Expenses associated primarily with the relocatìon of Emerald productìon from Stockton , CA to Charlotte , NC ,
including the packagìng write-o仟s due to requìred packaging changes as a result of the transaction.

(4) Transformatìon ìnitiatìve costs prìmarìly consist of write off of certain materials and packaging a浴sociated wìth
our elìmination of certain SKU items , expenses assocìated with the closure of our Perry , FL manufacturing facìlity
as well as severance benefìts and professional fees related to our performance transformation pl釘1.

(5) For 2017 , impairment charges recorded for certain trademarks and our European reportìng unit goodwill. For
2016 , impairment changes recorded for certain unused fixed a怠sets.

(6) For 2017 , other items prìmarìly re治te to expenses incurred in relation to the pending acquisition of the Company
byC翁mpbell Soup Company , p技rtíally offset by reductions of accruals associated wìth certain lìtìgation.


28 Feb 2018 08:00      EτPress     Release: Snyde r' s-Lance , Inc.   只eports   -5-

(7) For 2016 , other items prìmarily consist of 斜斜仰 Ifi的 tran開ction-related expenses , including severance benefits ,
as well a怠 an inventory step心 p related to this acquìsitìon , partially offset by proceeds from a business interruptìon
claìm.

SNYD丘 R'S 岫LANCE.        INC. AND SUBSIDIARIES

民econciliation     of Non-GAAP Measures (Unaudìted)



       Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 248 of 343
                                              會Snyders-Lance       4Q EPS $1.93 > LNCE

Earnings per diluted   發hare，   excluding special items

                            Q 之larter     Ended           Year Ended
                   December        3 日，     December      December 3 日，   December 31 ,
                       2017                 3 工 ， 2016          2 日 17    2016
Earnings per
 dil uted share
 from
 continuing
 operations            ♀1.    92              ♀    0.19     $    1. 50       $   O. 在 5



Transaction and
 立 nte 雪 ration

 re 工 ated

 expenses
 {工) (2)                   0.01                    0.03          0.02            0.56
Emera1d move
 and required
 packaging
 changes (3)                                       0.03          0.06            0.03
Transformation
 initiative
 {是}                       0.0 是                                 0.28
Loss on debt
 prepayment
  (5)                                                                            0.03
Impairment
 charges (6)                                                     0.87            0.01
Income tax
 reform (7)                (1. 66)                              (1. 67)
Other (8) (9)              0.02                    0.02          0.02            0.03
Earnings per
 diluted share
 from
 continuing
 operatìons ,
 excludìng
 specia1 items         ♀   0.33                ♀   0.27     $    1. 08       ♀工 .11



(1) For 2017 , tr治 nsaction and integration related expenses primarily consist of idle facility lease costs and
severance for Diamond Foods personne l.

(2) For 2016 , transaction ar吋 integration related expenses primarily consist of profe悠悠 ional fees , accelerated stock-
based compensation , relocation , severance , and retention costs associated with the acquisition of Diamond Foods
and the inventory step酬 up for the additional cost of sales 給您 a result of stepping up Diamond Food's inventory to faìr
value at the acquìsìtion date.

(3) Expenses primarily associated with the relocation of 在 merald productìon from Sto恍如 n ， CA to       Charlot誨，     NC ,
including the packaging write-offs due to required packaging changes as a result of the transaction.

(4) Transformation initi訓ive costs primarily consist of write off of certain materials and packaging 為 ssociated with
our elimination of certain SKU items , expenses associated with the closure of our Perry , FL manufacturing facility
as weli as severance benefits and professional fees related to our performance transformation plan.

(5) Loss on early extingui的 ment of debt as a result of the early repayment of our private placement loan due to the
financing obtained for the 翁cquisition of Diamond Foods.

(6) For 2017 , impairment charges recorded for certain trademarks and our European reportíng unit         goodwi 時.   For
2016 , impairment changes recorded for certain unused fixed assets.



       Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 249 of 343
                                         *Snyders-Lance 4Q EPS $1.93 > LNCE

(7) The enactment of the Tax Act ìn December 2017 , which included numerous changes to many aspects of U.S.
corporate income taxation by , among other things , lowering the corporate income tax rate from 35% to 21 %,
implementing a territorial tax 給ystem and imposing a one-time transition tax on deemed repatriated earning of
foreign subsidiaries , resulted in a tax benefi t.

(8) For 2017 , other items primarily relate to expenses incurred in relation to the pendìng acquìsìtìon of the Company
by Campbell Soup Company partîally offset by reductions of accruals assocîated with certain lîtigation.

(9) For 2016 , other items prîmarily consist of Metcalfe's transaction-re治ted expenses , including severance benefits ,
as well as an inventory step心 p related to this acquisition , partially 0仔寫et by proceed念 from 翁 business interruption
claim.

SNYDER'S-LANCE , INC. AND SUBSIDIARIES

Re∞ ncîliation      of Non-GMP Measures   (U 給ud隘的


EBIτIDA      and Adjusted EBITDA

                                Quarter Ended           Year Ended
                         December 3 色，  December 31 ,   December 30 ,    December 31 ,
                             2017           2016              20 工 7     2016

工 ncome from
  continuing
  operations             $188 , 898      $1 日， 705      $147 ，也 07       ♀   41 ， 803
工 ncome tax

  (benefitl/expense      (153 , 033)      15 , 890      (146 , 144)          25 , 320
工 nterest expense ,

  net                        10 ， 17 日     9 , 308        3 日， 765           32 , 613
Loss on ear1y
  extinguishment of
  debt                                                                        4 ， 7 吾吾

Dep 主 eciation               16 , 870     17 , 713         69 ， 4 屆 5        70 , 075
且mo 主 tization                6 , 791      7 , 663        27 , 446           2 丑， 709
EB 工 TDA    from
 continuin雪

 operations              平   69 ， 70 是   $已旱， 279       $136 , 939       字工草草， 2 草書

As a 主 of net
 revenue                        12. 毛老       工 2.5 挂            毛 .1 主           9. 毒草



T主 ansaction       and
 integ 主at 工 on

 re 工 ated    expenses
 (1) (2)                      工， 1 毒工      3 , 758          3 , 239          78 , 341
Emera 工 d    move and
 requ 工 red

 packaging changes
  (3)                              27      3 , 304          9 , 144           3 , 869
Transformation
 initiative (4)               5 , 819                      37 , 967
Impairment charges
  (5)                                                    104 , 720                863
Other (6) (7)                 1 , 783         ?且 9          1 ， 24 日          1 , 768
Adjusted EB 工 TDA
 from continuing
 operations              ♀   78 ， 474    ♀ 77 ， 110     $2 日 3 ， 258     $28 莓， 110
As a 年 of net
 主 evenue                       14.2 宅       13.9 幸           13.2 主            13.5 主




      Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 250 of 343
                                              "Snyders-Lance 4Q 眨 PS $1.93 > LNCE

(1) For 2017 , transaction and integration related expenses primarily                 cor活ist   of idle facility lease costs and
忍everance for Diamond Foods personne l.

(2) For 2016 , transaction and integration related expenses primarily consist of professional fees , accelerated stock-
based compensation , relocation , severance ，治nd retention co悠悠 associ翁ted with the acquisition of Diamond Foods
and the inventory step-up for the addìtional cost of sales as a result of stepping up of inventory to fair value at the
acquisition date.

(3) Expenses primarily associated with the relocation of Emerald production from Stockto叭聲 CA to Charlotle ,                N
                                                                                                                            啥C，
i泊
 ncludi泊
       ngthe packaging write.啥f仔fs due to required p絃ckagi泊ng changes a絃翁 res
                                                                            紋ul投t of the transaction.

(4) Transformation initiative costs primarily consist of write off of certain material紋 and packaging associated with
our elimination of certain SKU items , expenses associated with the closure of our Perry , FL manufacturing facility
as well as severance benefits and professional fees re悔ted to our performance transformation plan.

(5) For 2017 , impairment charges recorded for certain trademarks and our European reporting unit goodwil l. For
2016 , impairment changes recorded for certain unused fixed assets.

(6) For 2017 , other items primarily relate to expenses incurred in relation to the pending 紛cquisìtìon of the Company
by Campbell Soup Company and reductìons of accruals 為ssociated with certain litigation.

(7) For 2016 , other items primarily consist of Metcalfe's transaction-related expenses , including severance benefits ,
as well as an inventory step-up related to this acquisition , partially offset by proceeds from a business interruption
claim.

SNYDER'S“ LANCE , INC. AND SUBSIDIARIES

Reconciliation of Non-GAAP Measures (Unaudited)

Net income aUributable to Snyder's-Lance , Inc. , excludìng           speci創 item 給


                           Quarter Ended               Year Ended
                       December    December            December   December
                       3 日，    2017     31 , 2016      30 , 2017    31 , 2016

E辛 etincome
 attributab1e to
  Snyde 主 's-Lance ，

 Inc. 主主 om
 continuing
 operations            ♀工皂皂， 819        ♀   工皂， 7 是革   $工吾吾， 556    $ 41 , 985

Transaction and
  inte宮 ration

  re 工 ated

 expenses , net
 of tax (1) (2)                 730          3 , 039      2 ，色是虫      52 ，在 03
Emerald move and
 required
 packaging
 change!玄， net of

 tax (3)                          18         2 , 671      5 , 898      3 , 111
Transformatìon
 initiative , net
 of tax (4)                   3 , 809                    27 , 123
Impairment
 charge 品， net of

 tax (5)                       (265)                     84 , 591         589
Loss on debt



        Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 251 of 343
                                              *Snyders-七ance           4Q EPS $1.93 > LNCE

 extinguishrnent ,
 net of tax (6)                                                            3 ， 0在2
Income tax
 reforrn (7)           (162 , 384)                     {工 62 ， 38 在)

Other , net of
 tax (8) (9)                ,
                          2 009              1 ， 9日6       1 , 673         2 , 391
Net incorne
 attributab1e to
 Snyder' s-Lance ,
 Inc. frorn
 continuing
 operations ,
 exc 工注 ding

 specia工   items       $ 32 , 736      $   2 忌，嘻嘻 2    $105 , 506       $103 , 521


(1) For 2017 , transaction and integration related expenses consist of idle facility lease costs and severance for
Diamond Foods personne l.

(2) For 2016 , trans為ction and integration related expenses primarily consist of professional fees , accelerated stock幽
based compensation , relocation , severance , and retention costs associated with the acquisition of Díamond Foods
and the ínventory step-up for the additional cost of sales as a result of stepping up inventory to fair value at the
acquisitíon date.

(3) Expenses associated wìth the relocation of Emerald production from Stockto狗， CA to Charlotte , NC , including
the packaging write心ffs due to required pack法ging changes as a result of the transaction.

(4) Transform前ion inítíative costs primarily consist of write off of certain m訟。 rials and packaging associated with
our elímination of certain SKU items, expenses associated with the closure of our Perry , FL manufacturing facility
as well as severance benefits and professional fees related to our performance transformation plan.

(5) For 2017 , imp紛irment ch為rges recorded for cert結 in trademarks and our European reporting unit goodwil l. For
2016 , impairment changes recorded for certaín unu念ed fixed assets.

(6) Loss on early extinguishment of debt as a re以Jlt of the early repayment of our private placement loan due to the
financing obtained for the acquisition of Diamond Foods.

28 Feb 2018 08:00 ET Press Release:             Snyder種心Lance ，         Inc. Reports -6-

(7) The enactment of the γax Act in December 2017 , which included numerous changes to many aspects of U.S.
corporate income taxation by , among other things , lowering the corporate income tax rate from 35% to 21% ,
implementing a territorial tax system and imposing a one開time transitíon t為 x on deemed repatriated earning of
foreign subsidiaries , resulted in a tax benefit in 2017.

(8) For 2017 , other items primarily relate to expenses incurred in relation to the pending acquisition of the Company
by Campbell Soup Company partially offset by reduction念 of accruals assocìated with certaìn lìtigation.

(9) For 2016 , other ìtems primarily consist of Metcalfe's transaction-related expenses , ìncluding severance benefits ,
as well as an inventory step心 p related to thìs acquisition , partially offset by proceeds from a business interruptìon
claìm.

SNYDER'S-LANCE , INC. AND SUBSIDIARIES

Reconciliation of    Non心AAP         Measures   (υnaudited)

Adjusted effective ìncome tax rate

Quarter ended
December 30 , 20 工 7     Income from       Conti 設立工 ng   Operations




      Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 252 of 343
                                                    *Snyders~L浴 nce   4Q EPS $1.93 > LNCE


(in thousands)                   GλAP    工 ncome          且dj 口 st 鼎ents    Adjusted 工 ncome



工 ncome before
  income taxes               $           35 , 865         $      8 , 770         $   哇哇， 635
工 ncome tax

   (benefit)/expense                (153 , 033)                164 , 853             11 , 820
Net incom巴                           188 , 898                (156 , 083)            32 , 815
Net income
 att主 ibutab1e   七日
 non-controllin告

 interests                                     79                                          79
Net income
 attributable to
 Snyder's-Lance ,
 工 nc. from

 contin泣 ing

 operations                  ♀          188 ， 819         平{工 56 ， 083)          $   32 , 736

Effective income
 tax rate (1)                                N/M                                        26.5 宅



Quarter ended
December 31 ,
2016                   Income from Continuing Operations

(in thousands)               GAAP Income                且djustments         Adjusted Income

工 ncomebefore
 income taxes           $           3 哇， 595              $      7 , 831             是乏，哇 26

Income tax
 expense                            15 , 890                        135              主草，告 25

Net income                          1 告， 705                     7 , 696             2 惑，是 G 工
Net 10S$
 attributab工 e to

 non-contro11ing
 interests                                 (41)                                           (咀 1)

Net income
 attributab1e to
 Snyder' s-Lance ,
 工 nc. from

 contln 泣 lng

 operations              $          18 , 746              辛      7 , 696     $       26 , 442

Effective income
 tax rate (2)                            是 5. 全毛                                        37.8 塾



(1 )τhe tax rate on adjusted íncome varies from the tax rate on GAAP ín∞ me p的 marily due to the enactment of the
Tax Act in December 2017 , which included numerous changes to many aspects of U.S. corporate income 站xation
by , among other things , lowering the corporate income tax rate from 35% to 21 %, implementing a territorial tax
system and imposing 紋。份心time transition tax on deemed repatriated eaming of foreign subsidiaries and to a lesser
extent the favorable impact of 胎x benefits on share-based tax payments , which previously had been included in
equity.

(2) The tax rate on adjusted income varies from the tax rate on GAAP income for the fourth quarter of 2016
primarily due to the $1.4 million of discrete tax expense associate with our tax r<兮兮tructuring in the quarter, as well
as non~deductible tr，認 ns訟 ction related costs related to the acquisition of Diamond Foods.

SNYDER'S-LANCE, INC. AND SUBSIDIARIES




      Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 253 of 343
                                                     *Snyders-Lance 4Q 巳 PS $1. 93 > LNCE

Re∞ nciliation    of Non-GAAP Measures (Unaudited)

Adjusted effective income tax rate

Year ended
Decer江ber 30 , 2017     Income from              Conti 口 uing    Operations
冉閻呵呵------由----且扭曲




(in thousands)                    GAAP    工 ncome            Adjustments             Adjust惡 d    工 ncome



Income before
  income taxes               $             工， 263            $     15 豆， 319          $   157 ， 5 串 2

Income 七主義 X
   (benefit)/expense                 (14 忌， 1 是 4)                 工 97 ， 369              51 , 225
Net income                               147 ，也 07                 (41 , 050)             106 , 357
Net income
  attributab1e to
  non …controlling
  interests                                   851                                                 851
泌 et income

  attributab1e to
  Snyder's-Lance ,
  工 nc. from

  continuing
  operations                  事          工毒草， 55 已           平     {是工， 050)          事   105 , 506

Effectiv母   income

 tax rate   (1)                               NI早在                                               32.5 是



Year ended
December 31 ,
2016                   Income from Continuing Operations
呵呵申呵呵-----------




(in thousands)               GAAP Income                 Adjustments            Adjusted Income


Inco封le before
  income taxes          $            革 7 ， 123           平         8 虫 ， 590     $          15 忌， 713
Income tax
  expense                            25 , 320                      2 皂， 05 吐                 53 ， 37 是
2這et income                          是 1 ， 803                     草工， 536                  103 , 339
Net 10ss
 位 ttributab1e    to
 non 明 contro1 工 ing

 interests                                (182)                                                   (182)
Net income
 attributab1e to
 Snyder's …Lance ,
 Inc. from
 continuing
 operations              $           是 1 ， 985           $         61 , 536      ♀          103 , 521


Effective income
 tax rate (2)                             37.7 老                                                  3 是 .1 益




(1 )防御 rate on adjusted income varies from the tax rate on GAAP income primarily due to the enactment of the
γ治x  Act in December 2017 , which included numerous changes to many aspects of U.S. corporate income taxation
by , among other things , lowering the corporate income tax rate from 35% to 21 %, implementing a territorial 抽x
system and imposing a one-time tr訓1翁 ition t為x on deemed repatriated earning of foreign subsidiaries and to a lesser
extent the 個vorable impact of tax benefits on share-based tax payments , which previously had been included in
equity.




      Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 254 of 343
                                          *Snyder心Lance   40 EPS $1.93> LNCE

(2) The tax rate on adjusted income varies from the 愉x rate on GAAP income primarily due to              non-deductib治
transaction co念ts n糾紛ted to the acquisition of Diamond Foods.

28 Feb 201808:00 ET         *Snyder心Lance    40 Adj EPS 33c >LNCE

28 Feb 2018 08:01        ET 哈 nyders-Lance     Won't Be Providing Outlook for   抖的al     2018 or   Longer-Termγargets
&gt;LNCE

28   Fe
      品 b2
         訟 01惦80
               彷 8:圳
                   圳1 盯
                   O  E T 舍吧
                           Sr吋
                             lyd
                               岱 er泠
                                   心-La
                                   S


28 Feb 2018    08:沿
                  02   ET   *Snyder結
                                   S刪也
                                     Lance   Cites Merger Agreement With Campbell Soup     &gt;LN
                                                                                                、\l CE


28 Feb 2018 08:05      Eγ*Snyders-Lance ，    Campbell Expect to   Closeγrans忍ction   Late in 10

28 Feb 2018 08:07      ET 含Snyders翩 Lance    40 Cont Ops EPS $1.92 &gt;LNCE

(MORE TO FOLLOW) Dow Jones Newswires (212-416-2800)

February 28 , 201808:07 ET (13:07 GMT)



Notes

PUBLl SHER: Dow Jones & Company , Inc.


Load-Date: March 1, 2018


  Endωf]}l) ~umellt




       Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 255 of 343
    Snyder's 翩Lance事 Inc.                 Reports Fourth Quarter and Full-Year 2017 Results
                                                           GlobeNew念wire

                                           February 28 , 2018 Wednesday 5:00 AM PT


Copyright 2018 GJobeNewswire. Inc. AII Rights   R的 erved


Section: EARNINGS RELEASES AND OPERATING RESULTS
Length: 8217 words




Fourth Quarter 2017 Highlights

Total net revenue from continuing operations decreased 0.8%; core branded growth of 1.1%

GAAPe翁rnings       per share of $1.92 from continuing operatìons

EPS from contìnuing operations excludíng special items* íncreased 22.2% to $0.33

GAAP net income from continuing operations of $188.8 míllion

Net income from contínuing operations excluding special items* increased 23.8% to $32.7 million

Adjusted EBITDA* increased 1.8% to $78.5 mìllion

Full-Year 2017 Híghlights

Total net revenue from contínuíng operatíons increased 5.6%; core          b借口ded   growth of 9.1 %

GAAP net íncome per share of $1.50 from contínuing operations

EPS from continuíng operations excluding specíal ítems* decreased 2.7% to $1.08

GAAP net íncome from continuing operations of $146.6 million

Net income from continuing operations excluding special items會 increased 1.9% to $105.5 million

Adju紛紛d 旺 BITDA*       increased 3.2% to $293.3 million

*Descriptions of me治sures excluding special items are provided in "Use and Definition of              Non幽 GAAP   llA easures"
and reconciliations are provided in the table諮 at the end of this re(ease.

CHARLOTT眩，      N.C. , Feb. 28 , 2018 (GLOBE NEWSW忱的… Snyder'心Lance要 Inc.                       (Nasdaq-GS:LNC 的 today
reported financial results for the fourth quarter and full-year ended December 30 , 2017.

Recent Merger AnnouncementOn December 18 , 2017 , Snyder'心Lance 紋nd Campbell Soup Company announced a
definitive merger agreement under which Campbell Soup Company will acquire Snyder'發-Lance for $50 per share in
an all-cash tran 念action valued at approximately $6.0 billion , including Snyder's-Lance's net debt. As 給uch ， the
Company will not be providing its outlook for fiscal 2018 or longer-term targets and will not be holding 必 conference
c訓 I to discuss the Company's tinancial results for the fourth quarter and fiscal year ended December 30 , 2017.
Compl仗ion of the transaction is subject to 為pproval by the Comp治ny's shareholders and other customary closing
conditions. The parties expect to close the tr級 nsaction late in the first quarter of 2018 ‘



      Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 256 of 343
                    Snyder's-Lance , Inc. Reports Fourth Quarter and Full-Year 2017 Results

Summary of Financial Results




                                         F』
                                        ....•




                                         OU
                                         的
                                         付hQua
                                         erandF
                                         叫扎， yearn
                                         系。
                                         17F




                                        ..
                                          man-q
                                          剖 Summary*




                                                                                 change
                                                                      PγY17




                                                                               Fay-6
                  (in thousands ,                      QQC
                  except for earnings                  4 4 h
                  per share amounts)                              a
                                                       2 2 n
                                                       o0 9
                                                       1 1 e
                                                       7 6
                                                                      睦AV

                                                                               伊
                                                                               nMR叫 hhv




                  τotal Net Revenue                    $ 5                                    %$ 2           $ 2         5 %
                  from Continuing                        S                                O
                                                                                                 zn4 門ι




                                                                                                               '4ghnvh




                  Operations                             1                                                               6
                                                                                                      ， 肉。




                                                                                          8
                                                         ，只以》反




                                                                              ‘,
                                                                              4ZRMQJV
                                                                                                                     帶
                                                             d7




                                                                                                               '丹，
                                                                                                 'hO 內




                                                                                                                 hq47
                                                         ，




                                                                                                     J7.




                                                                                                               ，




                   Core Brand Net                                                         1 %                            9 %
                  Revenue                                404
                                                                              A
                                                                              丹




                                                                                          1                    1
                                                                               nunv




                                                                                                 6             4



     Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 257 of 343
          Snyder's-Lance , Inc. Reports Fourth Quarter and Full-Year 2017 Re趴Jlts

                                                                    '321                                          7




                                                 '時mMhonmM
                                                                                                3                 8
                                                                                                                  Loo-




                                                                                                .，
                                                                                                 avaM
                                                                                                 呵，'"
          oho




                                         的悶
                        滋 ca
                                          tJ




                                 P
           eTe                       ,




                                         F
           nvu 山

                   ri
                                gdHnH
                               nHWHO
                                   1.d
                                                                                  3 %                                                  %




                                 的
                                                                                                                            6




                                                                                                                  4znUA 峙
                                 s




                                                 A
           nv




                                                 峙反叫
                   「
                                                                   4              8             3                           3
                                                                   4                            a
                                                 '990                                                                   1




                                                                                                ，只叫
                                                                    '俏。 437
                                                                                                                    -649%




                                                                                                  w4iA 『
                                                                    ，
                                                                                                           KM
         % of net revenue                        8 %               a          %         1 %

                                                 3                 O                    7                  O
         Oper發tîng Profit                                                         5 %                                       3 %
         from Contínuing
                                                                                                 195              4ghnunu
         Operations ,                            5                 5              G                                         3
         Excluding Specíal                       4                 2
         Items                                   '?rnonu
                                                                   ‘，4ZA


                                                                                                  '684% '490%
                                                                    特 nHM




                                                                                        QU                 QM
         % of net revenue                        9 %               9 %

                                                 9                 4                   8                   O
                                                                                                                                           ',A




                                                                                                                            勻，'"
                                                                                  QM4znu                                               Z
         GAAP EPS from                         $ 1               $ 0                  %$ 1                 $ 0




                                                                                                                               J情
         Contínuing




                                                                                                                                 Hqu
         Operations                              9                                              S                 4
                                                 2                 9                            O                 5
                                                                                  6                                         3
         EPS from                              $ 0               $ 0              2 %$ 1                   $ 1                         %
         Continuing                                                               2                                         2
         Operatio 楠，                             3                 2                            O
         Excluding Special                       3                 7              2             G                           7
         Items
                                                                                                 293               284
         Adjusted EBITDA                         7                 7              1 %                                       3 %
         from Continuíng                         e                 7
         Operations                              '474               '4242.nu      8                                         2
                                                                                                   '268% ,
                                                                                                                      110%
                                                                                                           4zqψ




                                                                                        4
                                                                                        .....
         % of net revenue                                    %                %         qd
                                                 4                 3

                                                 2                 9                    2                  5
         *Descriptions of
         measures
         excluding special
         items are provided
         in"υse and
         Definition of Non-
         GAAP Measures ,"
         and reconciliations
         are provided in the



Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 258 of 343
                      Snyder.s-L

                    tables at the end of
                    this release.



Fourth Quarter 2017 Result說




                                                             叫
                                                                  raftvyde
                                               F
                                               納 QAHUHReepHUCQ
                                                             ueeembmMM紋
                                                                      M。內，
            (in thousands)                                                   Q尋              Q尋              Cha
                                                                             201             201             nge
                                                                             7               6
                                                                             Net             Net
                                                                             Rev             Rev
                                                                             enu             enu
                                                                             e               e(1 )


            Core Brands(2)                                                   $                       $                     1.1    %
                                                                                     404 ,                   400 ,
                                                                                     688                     321
            Allied Brands(3)                                                                                               -3.7   %
                                                                                     41 ,0                   ,686
                                                                                     97
            Branded                                                                                                        0.6    %
                                                                                     445 ,                   443 ,
                                                                                     785                     007
            Partner Brand                                                                                                  %
                                                                             69 ,2                   70 ,8           2.2
                                                                             55                      29
            Other                                                                                                                 %
                                                                                     36 ,5                   ,327          13.7
                                                                                     17
            Total                                                            $                       $                     -0.8   %
                                                                                     551 電                   556 ,
                                                                                     557                     163
            (1) Includes net revenue results
            from continuing operations
            only. (2) The Company's Core
            Brands include: Snyder's of
            Hanove~， Lance@， Ke絞le
            Brand@, KETTLE@ Chips ,
            Cape Cod@. Snack Factory@
            Pretzel Crisps@ , Pop Secret<i器，
            Emerald@ and Late July@. (3)
            The Company's Allied Brands
            include: Krunchers!@.τom's@，
            Archway這章， Jays@ , Stella
            D'oro@，忘atsmart Snacks"Ø , 0-
            Ke-Doke@ and Metcalfe's
            skinn y@




     Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 259 of 343
                      Snyder.s-Lance. Inc. Reports Fourth Quarter and Full-Year 2017 Results

Total net revenue in the fourth quarter of 2017 was $551.6 million , a decrease of 0.8% compared to $556.2 million
from continuing operations in the fourth qua吋er of 2016. Branded net revenue increased 0.6% as a result of a 1.1 %
increase in the Company's Core Brands pa叫 ially offset by a 3.7% decrease in Allied Brands. The Core Brand net
revenue increase was led by growth in Late July@, Cape Cod@, KE下rLE@ Chips, Lance@, Snyder's of Hanover@,
and Snack Factory@ Pretzel Crisps@, partially offset by a decline in Pop Secret@, Emerald@, and Ketlle Brand@.
In addition , during the fourth quarter of 2017 , net revenue from the Partner Brand category decreased 2.2% while
net revenue from the Other category declined 13.7% , each compared to the fourth qua 叫er of 2016.

GAAP operating income in the fourth quarter of 2017 was $46.0 million , as compared to GAAP operating income of
$44.3 million from continuing operations in the fourth qua吋er of 2016. Operating income from continuing operations
and excluding special items affectill9 comparabili旬， in the fourth qua叫er of 2017 was $54.8 million , or 9.9% as a
percentage of net revenue , as compared to $52.1 million from continuing operations , or 9.4% as a percentage of
net revenue , in the fourth quarter of 2016. The operating margin expansion was the result of lower general and
administrative expenses , and supply chain productivity and cost initiatives. These were partially offset by higher
promotional trade spend , higher service and distribution costs primarily related to trucking capacity , as well as
continued higher than normal manufacturing costs due to the ramping up of Emerald@ production capacity in
CharloUe , NC that was previously located in the Stockton , CA manufacturing facility.

Net interest expense in the fourth qua叫er of 2017 was $10 .2 million compared to $9.3 million in the fourth qua 叫er of
2016. Excluding special items , the effective income tax rate from continuing operations was 26.5% in the fourth
qua叫er of 2017 as compared to 37.8% in the fourth quarter of 2016. The decrease in the effective income tax rate ,
excluding special items , was primarily due to the impact of adopting new accounting guidance , which resulted in
excess tax benefits for certain share-based payments , which were previously included in equity.

GAAP net income aUributable to Snyder's-Lance from continuing operations in the fourth quarter of 2017 was
$188.8 million , or $1.92 per diluted share, as compared to net income of $18.7 million , or $0.19 per diluted share, in
the fourth qua吋er of 2016. The significant increase in GAAP net income was primarily due to a non-recurring , non-
cash gain of $162 .4 million as the result of the impact of the Income Tax Reform Act enacted in December 2017
(the "Tax Act"). Net income atlributable to Snyder's-Lance from continuing operations , excluding special items , for
the fourth qua 叫er of 2017, was $32.7 million , as compared to $26 .4 million , in the fourth quarter of 2016. Earnings
per diluted share from continuing operations , excluding special items , was $0.33 in the fourth qua吋er of 2017
compared to $0.27 , in the fourth quarter of 2016.

Adjusted EBITDA from continuing operations in the fourth qua此er of 2017 was $78.5 million , or 14 .2% of net
revenue , as compared to adjusted EBITDA from continuing operations of $77.1 million , or 13.9% of net revenue , in
the fourth qua 此er of 2016. Adjusted EBITDA is a non-GAAP measure defined herein under "Use and Definition of
Non-GAAP Measures," and is reconciled to net income in the tables that accompany this release.

Full-Year 2017 Results
                                               Full.
                                               Year
                                               Net
                                               Rev
                                               enu
                                               e by
                                               Prod
                                               uct
                                               Cate
                                               gory
             (ì n thousands)                             201           201           Cha
                                                         7             6             nge
                                                         Net           Net
                                                         Rev           Rev
                                                         enu           enu
                                                         e             e(1 )




      Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 260 of 343
                       Snyder's-Lance , Inc. Reports Fourth Quarter and Fu !l -Year 2017 Results

             Core Brands(2)                             $                    $                     9聲?   %
                                                                1,61                 1,47
                                                                3,68                 8,60
                                                                2
             Allied Brands(3)                                                                      2.3   %
                                                                163,                 159,
                                                                393                  695
             Branded                                                                               8.5   %
                                                                1,77                 1,63
                                                                7,07                 8,29
                                                                6                    6
             Partner Brand                                                                         %
                                                        291 ,                300 ,          2.9
                                                        580                  436
             Other                                                                                       %
                                                                158,                 170,          7.2
                                                                182                  495
             Total                                      $                    $                     5.6   %
                                                                2,22                 2,10
                                                                6,83                 9,22
                                                                7                    7
             (1) Includes net revenue resul治
             from continuing operations only.
             (2) The Company's Core Brands
             include: Snyder's of Hanover@,
             Lanc e@, Kettle Brand@ ,
             KETTLE@ Chips , Cape Cod@ ,
             Snack Factory@ Pretzel
             Crisps@ , Pop Secre悔，
             的nerald@ and Late July@. (3)
             The Company's Allied Brands
             include: Krunchers!@， τom' S@，
             Archway@ , Jays@, Stella D'oro@ ,
             史教tsmart Snacks品， O-Ke-Dok e@
             and Metcalfe's skinn y@



Total net revenue for the full-year 2017 was 2 ,226.8 million , an incre翁se of 5.6% compared to $2 , 109.2 million from
continuing operations in 2016. Branded net revenue increased 8.5% as a result of a 2.3% increase in the
Company's Allied Brands revenue and a 9.1 % incre翁se in Core Brands revenue. ln addition , during the full-year
2017 , net revenue from the Partner Brand category decr紛紛sed 2.9% while net revenue from the Other category
declined 7.2% ，。翁ch compared to the full-year of 2016.

GAAP operating income from continuing operations for the full-year 2017 was $38.5 million , as compared to GAAP
operating income of $104.6 million from continuing operations in 2016. GAAP operating income w紛紛 negatively
impacted by $157.1 million in pre-tax expenses which affected comparability. These expenses were primarily
related to $104.7 million in non-cash impairment charges reflecting the write-downs of the Company雪給 European
reporting unit goodw郎， and the Company's KETTLE@ Chips trademark in the United Kingdom and Pop Secret@
trademark. Operating income from continuing operations and excluding special items affecting comparabili紗， for
the full幽year 2017 w部 $195.7 million , or 8.8% as a percent均e of net revenue , as compared to $189.5 million 他的
continuing operations , or 9.0% as a percentage of net revenue , in 20 嗨，

Net interest expense for the full-year 2017 was $38.8 million compared to $32.6 million in 2016. Excluding speci忍i
items, the effective income tax rate from continuing operations was 32.5% in 2017 as compared to 34.1 % in 2016.

GAAP net ìncome at1ributable to Snyder's-Lance from continuing operations for the full-year 2017 was $146.6
million , or $1.50 per diluted share , as ∞ mpared to net income of $.0 million , or $0.45 per diluted share , in 2016.
The significant increase in GAAP net income was primarily due to a non-recurring , non-cash gain of $16又4 million


     Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 261 of 343
                       Snyder's-Lance , Inc. Reports Fourth Quarter and Full-Year 2017 Results

as the result of the impact of the Tax Ac t. Net income atlributable to Snyder冶-Lance from continuing operations ,
excluding special items , for the fullγear 2017 , was $105.5 million , as compared to $103.5 million , in 2016.
Earnings per diluted share from continuing operations , excluding special items, wa念 $1.08 for the full-year 2017
compared to $1.11 , in 2016.

Adjusted EBITDA from continuing operatîons for the full-year 2017 was $293.3 million , or 13.2% of net revenue , as
compared to adjusted EBITDA from continuing operations of $284.1 million , or 13.5% of net revenue , in 2016.
Adjusted EBITDA is a non“ GAAP measure defined herein under "Use and Definition of Non爛 GAAP Measures," and
is reconciled to net income in the 切 bles th紋 accomp為 ny this release.

About Snyder's-Lance , Inc.Snyder's-Lance , Inc. , headquartered in Charlot怡， NC， manu侮ctures and markets snack
foods throughout the United States and internationally. Snyder's-Lance's products include pretzels , sandwich
crackers , pretzel crackers , potato chips , cookies , tortilla chips , restaurant style crackers , popcorn , nuts and other
snacks ‘ Products are sold under the Snyder's of Hanove r@, Lance@, Ketlle Brand@ , KETTLE@ Chips , Cape Cod@ ,
Snack Factory@ Pretzel CrispsQ舍. Pop Secre路， Emerald@, Late Jul y@, Krunchers嗨， Tom's軾 Archway@， Jays@,
Stella D'oro@, Eatsmart Snacks"Ø ，。編Ke佩。oke@， Metcalfe's skinn y@, and other brand names along with a number
of third-party brands. Products are distributed nation訓 Iy through grocery and mass merchandise悶， convenience
stores , club stores , food service outlets and other ch為 nnels. For more information , visit the Comp為 ny's corporate
web site: www.snyderslance.com.LNCE-E

Use and Definition of Non幽GAAP MeasuresSnyder's幽 Lance's management uses non倒GAAP financìal measures to
evaluate our operating performance and to facilitate a comparison of the Company's operating performance on a
consistent basis and to provide measures that, when viewed in combination with its results prepared in accordance
with GAAP , allow for a more complete understanding of factors and trends affecting the Company's business than
GAAP measures alone. The non-GAAP measures and related comparisons should be considered in 翁ddition 帖，
not as a substitute for , our GAAP disclosure，為 s well as other measures of financial performance reported in
accordance with GAAP , and may not be comparable to similarly titled measures used by other companies. Our
management believes these non-GAAP measures are useful for providing incre法sed transparency and assisting
investors in understanding our ongoing operating perform念nce.

Operating Income and Gross Profit, Excluding Special ItemsOperating income and gross profit, excluding special
items , are provided because Snyd駝，心L卻可 ce believes it is useful information for understanding our results by
improving the comparability of our results. Additionally , operating income and gross profit , excluding special items ,
provide transparent and useful information to management, investors , analysts and other parties in evalu紛ting and
assessing the Company's prim為ry operating results after removing the impact of unusual , non心 peration訟 I or
restructuring or transaction related actìvities that 為ffect comparability. Operating încome and gross profit, excluding
special items, are two measures management uses for pl詣nning and budgeting , monitorîng and evalu為ting financial
and operating results , and in the analysis of ongoing operating trends.

Net Income , Earnings per Share and Effective Income Tax Rate , Excluding Special ItemsNet income , earnings per
share , and the e仟'ective income tax rate , excluding special items , are metrics provided to present the re紋der with
the after-tax impact of operating income, excluding special items , in order to improve the comparability and
understanding of the related GAAP measures. Net income, earnings per share , and the effective income tax rate ,
excluding special items , provide transp為 rent and useful information to management, investors , analysts and other
pa付ies in evaluating and assessing our primary operating results after removing the impact of unusual , non-
operational or restructuring or transaction related activities that affect comparability. Net income, earnings per
share , and the effective income 泊x ra誨， excluding special items , are measures management u念es for planning 議 nd
budgeting , monitoring and evaluating financi治 I and operatìng results.

Adjusted EBIτDASnyder's-Lance defines adjusted EBIτDA as earnings before interest expense , income taxes ,
depreciation and amortization ("EBITDA") , further 我djusted to exclude restruduring or transaction related expenses ,
and other non-cash or non-operating items as well as any other unusual items that impact the comparability of our
financial information.




      Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 262 of 343
                      Snyder's-Lance , Inc. Reports Fourth Quarter and Full-Year 2017 Results

Management uses adjusted EBITDA as a key metric in the evaluation of underlying Company pe斤örmance ， in
making financial , operating and planning decisions. The Company believes this measure is useful to investors
because it increases transparency and assists investors in understanding the underlying performance of the
Company and in the analysis of ongoing operating trends. Additionally , Snyder's-Lance believes adjusted EBITDA
is frequently used by analysts , investors and other interested parties in their evaluation of companies , many of
which present an adjusted EBITDA measure when reporting their results. The Company has historically repo 吋ed
adjusted EBITDA to analysts and investors and believes that its continued inclusion provides consistency in
financial reporting and enables analysts and investors to perform meaningful comparisons of past , present and
future operating results.

Adjusted EBITDA should not be considered as an alternative to net income , determined in accordance with GAAP ,
as an indicator of the Company's operating pe斤。 rmance ， as an indicator of cash flows , or as a measure of liquidity.
While EBITDA and adjusted EBITDA and similar measures are frequently used as measures of operations and the
ability to meet debt service requirements , they are not necessarily comparable to other similarly titled captions of
other companies due to the potential inconsistencies in the method of calculation.

Cautionary Information about Forward Looking Statements

In this press release , we make statements which may be forward-Iooking within the meaning of applicable securities
laws , which represent our current judgment about possible future events. The statements include projections
regarding future revenues , earnings and other results. In making these statements we rely on current expectations ,
assumptions and analyses based on our experience and perception of historical trends , current conditions and
expected future developments as well as other factors we consider appropriate under the circumstances. We
believe these judgments are reasonable , but these statements are not guarantees of any events or financial results ,
and our actual results may differ materially due to a variety of important factors , both positive and negative. These
factors include among others: changes in general economic conditions; price or availability of raw materia峙，
packaging , energy and labor; food industry competition; changes in top customer relationships; consolidation of the
retail environment; decision by British voters to exit the European Union; failure to realize anticipated benefits of
acquisitions and divestitures; loss of key personnel; failure to execute strategic initiatives; safety and quality of food
products; adulterated or misbranded products; disruption of our supply chain or information technology systems;
improper use or misuse of social media; ability to anticipate changes in consumer preferences and trends;
distribution through independent operators; protection of trademarks and intellectual prope吋y; impairment in the
carrying value of goodwill or other intangible assets; new regulations or legislation; interest and foreign currency
exchange rate volatility; concentration of capital stock ownership; increasing legal complexity and potential litigation;
the inability to successfully execute international expansion strategies; additional risks from foreign operations; our
substantial debt; and the restrictions and limitations on our business operations in the agreements and instruments
governing our debt.

In addition , this press release contains certain statements with respect to a transaction involving the Company and
Campbell Soup Company that are also forward-Iooking within the meaning of applicable securities laws. Certain
risks and uncertainties related to the transaction include , but are not limited to: failure to obtain the required vote of
the Company's shareholders; the timing to consummate the proposed transaction; the risk that a condition to
closing of the proposed transaction may not be satisfied or that the closing of the proposed transaction might
otherwise not occur; the diversion of management time on transaction-related issues; and risk that the transaction
and its announcement could have an adverse effect on the Company's ability to retain customers and retain and
hire key personne l.

Additional information concerning these and other risk factors can be found in the Company's filings with the SEC
and available through the SEC's Electronic Data Gathering and Analysis Retrieval system at http://www.sec.gov,
including the Company's most recent Annual Reports on Form 10-K , Quarterly Repo 吋s on Form 10-Q and Current
Reports on Form 8-K and the Definitive Proxy Statemen t. The foregoing list of important factors is not exclusive.
The Company's forward-Iooking statements are based on assumptions that the Company believes to be reasonable
but that may not prove to be accurate. The Company assumes no obligation to update or revise any forward-Iooking
statements as a result of new information , future events or otherwise , except as may be required by law. Readers


      Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 263 of 343
                       Snyder's-Lance. Inc. Reports Fourth Quarter and Full-Year 2017 Results

are caution制   not   to place undue reliance on these forward-Iooking statements        that 部eak   only as of the date
hereof.

ADDITIONAL INFORMATION

τhis  communication does not constitute an offer to buy or sell or the solicitation of an offer to buy or sell any
securities or a solicitation of any vote or approva l. This communication relates to a proposedωcquisition of
Snyder'心Lance. Inc. (the "Company") by Campbell Soup Company. In connection with this transaction. the
Company has filed a definitive proxy statement (the "Definitive Proxy Statement") with the Securities 為 nd Exchange
Commi給sion (the "SEC") on February 20. 2018 , and has filed other relevant materials regarding the proposed
transaction with the SEC. IN吐 VESTORS AND SECUR     附|γYHOL口 E忘:.RS OF THE COMPANY ARE υ 只GEε:.DγO 只芷AD
TH 芷 D巨F 刊|附
           N娃 i叮
               γ IVE眨:. PROXY STATEMEN τ AND 0 γ HE 只 DOC υ 怯 E    日1\1啥 TS THAτ MAY BE FIL岫幽.E
CAREFULLY AND IN THEI 只 ENTI限        RETY AS THEY 岱    E3E耘:.COM 巨 AVAI比   LABLE BECAUSE THEY WILL CONTAIN
l 結 PORTANT INFORMATION.

The Company 在 rst mailed the Definitive proxy S治tement to shareholders of the Company on February 20. 20 嗨，
Investors and security holders may obtain free copies of the Definitive Proxy Statement and other documents filed
with the SEC by the Company through the website rr浴 intained by the SEC at http://www.sec.gov. Copies of the
documents filed with the SEC by the Company are available free of charge on the Company's internet website at
    http://i r. snyderslance.com/sec.cfm or by con治cting the Company's Investor Relations Department by email at
kpowers部snyderslance.com or by phone at 704毛軒-8279。

PARTICIPANγS      IN THE SO Ll CJTATION

The Company , it心 directors and certain of its executive officers may be considered participants in the solicitation of
proxies from the Company's shareholders in connection with the proposed transaction. Information regarding the
persons who may , under the rules of the SEC , be deemed participants in the solicitation of proxies in connection
with the proposed transaction , including a description of their direct or indirect interests , by security holdings or
otherwise , i浴 set forth in the Definitive Proxy Statement and other relevant materials filed with the SEC. Information
about the directors and executive officers of the Company is set forth in its Annual Report on Form 10-K for the year
ended December 31 , 2016 , which was filed with the SEC on February 28.2017 , its proxy statement for its 2017
annual meeting of st冶 reholders， which was fiJ ed with the SEC on 結翁 rch 27 , 2017 , its Quarterly Report on Form 10-
Q for the quarter ended September 30 , 2017 , which was filed with the SEC on November 9, 2017 , and in other
documents filed with the SEC by the Company and its officers and directors.

τhese   documents can be obtained free of charge from the sources indicated above. Additional information
regarding the p翁的icipants in the proxy solicitations and a description of their direct and indirect interests. by security
holdings or otherwise , is contained in the Definitive Proxy Statement and other relevant materials in connection with
the transaction filed with the SEC.

Investor     ContactKevin     Powers ,      Senior                  Director ,      Investor        Relations         and
Communicationskpowers@snyderslance.com. (704) 557輛8279

結 edia Contact‘Joey Shevlin , Director, Corporate Communications & Public           AffairsJShevlin@snyde紛紛 nce.∞惰，
(704) 557-8850

(Tables to Follow)



SNYDER'S輛 LANCE ，     INC. AND SUBSIDIARIESConsolidated Statements of Income (Unaudited)
                                           Q        Y
                                                  u         e
                                                  a         a
                                                  rt
                                                  e         E

       Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 264 of 343
             Snyder's-Lance , Inc. Reports Fourth Quarter and Full-Year 2017 Results
                                            rEnded
                                                 nded




                                                Dαme321




                                                                                      DαHe321
                                                                     Dαne321$
                                 Dαne321$
                                             eebrko6                                        eebr1.06




                                                                     eE 巾 rnho7
                                        eebrao7
       (in thousands , except
       per share data)




                                            551                                   POPDRO
       Net revenue                                                                                     $ 2           $ 2
                                                                                                         '226          '1OQM

                                            'POPD7.                               -163

                                                                                                         'nond7.41     '227



                                  5nbo
                                 ndntnd                   346                           nono
                                                                                       4HRO6
       Cost of sales
                                                                                                         '345

                                                          -115

                                                                                                         '437763



                                        997                                           807.
                                                          呵，』




                                                                                           。
                                 4目的




       Gross profit
                                                                                            1.1
                                                            4Enu
                                 ont




                                                                                                         '790
                                                          'nUA 峙的。




                                  532
                                 41nUFb                   159                         636
                                                                                       4RN5              593
       Selling , general and
       administrative
       expenses
                                                                                                         'QUFb7.nono
                                                          'ndnU41
                                                          月
                                                          J




       Transaction and           1, 1                                                3 ,0
       integration related       41                       '693                       02
       expenses                                                                                          '2724



                                                                                      4EAUTOO   -ya3
       Impairment charges        1,6                      3
                                 33                       'OQunot-35                                     '4nonot-5




       Other operating           (18                                                 7
       (income)/expense , net    9




Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 265 of 343
              Snyder's.也ance ， Inc. Reports Fourth Quarter and Ful卜Year 2017 Results

                                                                                 554104
                                                9


       Operating income          45 ,           4            38,
                                 99             4            51
                                 0              'qd4E7       4
                                                                                 -649

                                                ,




                                                4424A建肉。




                                                                                 -au
       Other                     (53                         (1 ,
       (income)/expense , net                                51




                                                                                 再
                                                             4




                                                                                 TnM
       Income before interest    46,                         40,
       法 ndincome taxes          04                          02




                                                                                 再
                                 3              'nHUAHuqM    8
                                                                                 '485




       Loss on early                                                             4
       extinguishment of debt                                                     '74932


                                                             qJ 唔， FHJM
                                                                      的ono

       Interest expense , net    10 ,           9
                                 17
                                                '。-wnMQM




                                 8                                               '61367




       Income before income      35 ,           3            1 ,2
       taxes                     86             4            63
                                 5
                                                導反UO 》終 JW




                                                                                 242
                                                                                 旬，
                                                                                  hqu




       Income tax                (15            T        (14                     2
       (benefit)/expense         3,0            S        6 ，可                    5
                                 33              '890100 44                      '32041



                                   858
                                  189
                                                                          4A 門




                                                             417
       Income from
       continuing operations                                 ,
                                                             nu
                                                                          7




                                                '705                             '8ondi127



                                                ,127
       Income/(loss) from        80                          1,9
       discontinued              4                           36
       operatìons , net of
       income taxes                                                              242nHMnu
                                                6




Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 266 of 343
             Snyder's幽Lance ， Inc. Reports Fourth Quarter and Full-Year 2017 Results

                                           812




                                                                                         4
                                 4zn臼 nu




                                                                                  4En臼
       Net income/(loss)




                                                                                         J
                                                                                         內 3
                                                       8                                              4




                                                                                  A
                                                                                  且可
                                                        '721




                                                                                                      ‘
                                                                                                      FVsnvt 叫， 2、唔，或 UW
                                                       ,141
       Net income/(loss)         79                                               85
       aUributable to non-                                                        1
       controlling ìnterests




                                                                                                                       內44
                                             189




                                                                                               作hMV
                                                                                                            ••                     $ 1
       Net income/(los的          $                               $




                                                                                                         A峙
       atlributable to                                               8                                                               4




                                                                                                          nM
       Snyder's-Lance , Inc.                                         '680                                                            znHURHUZU

                                             'nbndqu                                                       '492




       Amounts atlributable
       to Snyde r' s-Lance ,
       Inc.:




                                                                                               O串
                                             4EOOOO                                                       4
       Continuing operations     $                               $                                        ••
                                                                                                                                   $ 4




                                                                                                           A
                                                                                                           峙 mO
                                                                     8                                                               1
                                                                                                                                     '985

                                                                     '?SA 『 nhu
                                             z819                                                       •.




                                                                                                            LO
                                                                                                            民Mne--
                                                       '§、弓，




       Discontinued              80                                               1 ,9

                                                                                                            肉，恥勻， '4inunu4td 峙血。
       operations                4                                                36
                                                           7再5




                                                       6
                                             嚕，且 MQU




                                                                                               評mw




       Net income/(loss)         $                               $                                                                 $ 1
       atìributable to                                               8                                                               4
       Snyder's倆Lance ， lnc.                                         Logo                                                             '885
                                                                                                            毒品 -92




                                             Lhu23




       Basic earnìngs per
       share:
       Contìnuìng oper訓 ions     $                               $   O                         $ 1                                 $ 0
                                                                                                               eFP4.e.g-nv
                                            9                        1                                                               4
                                            4                        9                                                               6
       Discontìnued              0.0                                              0.0
       operations                                      O                          2
                                                                                                               291
                                                       2
                                                       8
                                                                                                佇申




       Total b為 sic              $                               $                                                                 $ 0
       earnings/(loss) per                                           O
       share                                9                                                          5                             1
                                            5                        O                                  3                            7
                                                                     9



Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 267 of 343
                       Snyder's-Lance , Inc. Reports Fourth Quarter and Full-Year 2017 Results



              Diluted earnings per
              share:
              Continuing operations        $                     $      O            $ 1              $ 0
                                                                                          -KMnv'tnu
                                                  9                                                     4
                                                  2                     9                               5
               Dis∞ ntinued                0.0                               0.0
               operations                                G                   Z




                                                                                          呵h
                                                                                           ，nMM42
                                                         3
                                                         8




                                                                                     袋。
               τotal diluted               $                     $                                    $ 0
               earningsf(loss) per                                      G
               share                              9                                       6
                                                  3                     O                 2             6
                                                                        Q


               Dividends declared          $      O              $      O            $ 0              $ 0
               per common share
                                                  1                                       6             6
                                                  6                     6                 4             4


SNYDER'S-LANCE , INC. AND SUBSIDIARIESConsolidated Balance Sheets (Unaudited}As of December 30 , 2017
and December 31 , 2016
                                        (in               2017       2016
                                        thousa
                                        nds ,
                                        except
                                        share
                                        data)
         ASSETS
         Current assets:
         Cash and cash equivalents                           $              18,703                    $ 35 ,4 09
         Restricted cash                                     446                          714
         Accounts receivab 峙， net of allowances              219 ,26                      210 ,72
         of $2 ,567 and $1 ,290 , respectively               7                            3
         Receivable from sale of Diamond of                                               118,57
         California                                                                       7
         Inventories, net                                    189 ,88                      173,45
                                                             9                            8
         Prepaid income taxes and income taxes               5 ,899                       5,744
         receivable
         As sets held for sale                               18 ， 9尋5                     19,568
         Prepaid expenses and other curr達成                   30 ,2                        27 ,666
         assets
         τotal current assets                                483 ,39                      591 ,85
                                                                                          7
         Noncurrent assets:
         Fixed assets , net                                  492 ,4 3                     501 種 88
                                                             7                            4
         Goodwill                                            1,282 ,3                     1,318 ,3
                                                             72                           62
         Other intangible assets , net                       1,301 ,2                     1,373 ,8
                                                             28                           00


     Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 268 of 343
                   Snyder's輛Lance ， Inc. Reports Fourth Quarter and Full-Year 2017 Results

   Other noncurrent assets                                       58 ,909                 48 , 173
   Total assets                                                  $            3,618 ,3               $ 3 ,834 ,0
                                                                              37                       76


   Ll ABI Ll TIES AND STOCKHOLDERS               .
   EQUITY
   Current lîabìlìties:
   Current portion of long-term debt                             $            49 ,000                $ 49 ,000
   Accounts payable                                              111 ,97                 99 ,249

   Accrued compensatìon                                          31 ,568                 再是， 901

   Accrued casualty insurance claims                             3,571                   尋， 266

   Accrued marketing , selling 我 nd                              57 ,774                 50 ,179
   promotional costs
   Other payables and 訟ccrued liabilities                        45 ,797                 47 ,958
   τotl主 I   current   li治 bilities                              299 ,68                 295舊 55
                                                                                         3


   Noncurrent lîabilitìes:
   Long峭term      debt , net                                     1,025 ,5                1,245 ,9
                                                                 33                      59
   Deferred income taxes , net                                   234 ,87                 378 ,23
                                                                 8                       6
   Accrued casualty insurance claíms                             14 ,831                 13 ,049
   Other noncurrent líabilitíes                                  21 ,125                 25,609
   Tot為 Ilíabílíties                                             1,596 ,0                1 ,958 ,4
                                                                 48                      。6
   Commìtments and contìngencíes
   Stockholders' equity:
   Common stock , $0.83 1/3 p發 rv訟 lue.                          81 ,545                 80 ,199
   110 ， 000馨。 00 shares authorized;
   97 ,857 ,940 and 96 ， 2 ， 7發4 shares
   outstanding , respectively
   Preferred stock , $1.00 par v發 lue.
   5 ,000 ,000 shares authorízed; no shares
   outstandìng
   Additíonal p治 id柵in capital                                   1,636 ,5                1,598 ,6
                                                                 。。                      78
   Retained eamings                                              282 ,25                 195,73
                                                                 9                       3
   Accumulated other comprehensive                               2 ,097                  (17 ,977
   íncome/(loss)
   Total Snyder's-Lance , Inc. stockholders          .           2 ,002 ,4               1,856 ,6
   equíty                                                        。1                      33
   Non-controlling interests                                     19 ,888                 19 ,037
   Total stockholders' equity                                    2 ， 02哀， 2              1,875 ,6
                                                                 89                      70
   Total liabílitíes and stockholders' equìty                    $            3,618 ,3               $ 3 ,834 ,0
                                                                              37                       76


                                      SNYDEF去'S-LANCE ， INC 樣，                 2017          2016
                                      AND
                                      SUBSIDIARIESConsolidate


Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 269 of 343
                Snyder's-Lance , Inc. Reports Fourth Quarter and Full-Year 2017 Results

                             d Statements of Cash
                             FlowsFor the Years Ended
                             Oecember 30 , 2017
                             and Oecember 31 , 2016 (in
                             thousands)
   Operating activities:
   Net income                                             $          149 ,34              $ 14,70
                                                                     3                      3
   Adjustments to
   reconcile net income
   to cash from
   operating activities:
   Oepreciation and                                       96 ,911              99 ,251
   amortization
   Stock-based                                            13 ,890              26 ,648
   compensation
   expense
   Loss on sale of fixed                                  1,4 37               141
   assets , net
   (Gain) /l oss on                                       (3 ,069              32 ,645
   disposal of Oiamond
   of California
   Gain on sale of route                                  (2 ,255              (1 ,341
   businesses
   Loss on early                                                               4 ,749
   extinguishment of
   debt
   Impairment charges                                     114 ,78              4 ,4 66
                                                          3
   Oeferred income                                        (153 ,96             24 ,811
   taxes                                                  3
   Provision for doubtful                                 1,733                472
   accounts
   Changes in
   operating assets and
   liabilities , excluding
   business
   acquisitions , and
   foreign currency
   translation
   adjustments:
   Accounts receivable                                    (6 ,4 87             (34 ,047
   Inventory                                              (15 ,663             2 ,036
   Other current assets                                   (941                 2 ,861
   Accounts payable                                       9 ,629               21 ,762
   Payable to growers                                                          41 ,948
   Other accrued                                          (7 ,378              18 ,312
   liabilities
   Other noncurrent                                       (3 ,596              6 ,531
   assets
   Other noncurrent                                       2 ,4 85              1,1
   liabilities
   Net cash provided by                                   196 ,85              267 ,36
   operating activities                                   9                    9
   Investing activities:
   Purchases of fixed                                     (69 ,9               (73 ,261



Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 270 of 343
                 Snyder's帽Lance ， Inc. Reports Fourth Quarter and Full~Year 2017 Results

   assets
   Purchases of route                                  (53 ,907              (, 206
   businesses
   Purchases of equity                                 (1 ,500
   method investments
   Proceeds from sale                                  544                   1,409
   of fixed assets and
   msurance recovenes
   Proceeds from sal發                                  56 ,584               39 ,619
   of route businesses
   Proceeds from sale                                  1,090
   of investments
   Proceeds from sale                                  119 ,65
   of discontinued                                     8
   operations
   Business                                            (2 ,563               (1 刀，67
   acquisitions , net of                                                     為
   cash acquired
   Net cash provid叫                                    50 ,4 77              (1 ,117,
   by/(used in) investing                                                    113
   activities
   Financîng activities:
   Dividends paid to                                   (61 ,966              (57 ,584
   stockholders and
   non-controlling
   interests
   Debt issuance costs                                 (2 ,4 41              (6 ,047
   Issuances of                                        27 ,970               10鑫 096
   common stock
   Excess tax benefits                                                       910
   from stock令部ed
   compensation
   Share repurchas紛s ，                                  (2 ,692              (10 ,330
   including shares
   surrendered for tax
   withholding
   payments on capital                                  (4 ,817              (2 ,4 12
   leases
   Repayments of 10兮兮                                   (49 ,000             (尋尋峙， 79
   term debt                                                                 5
   Proceeds from                                                             1 ， 130 ，。
   issuance of long喝                                                         00
   term debt
   Repayments of                                        (365 ,50             (1 紋。，0。
   revolving credit                                     O                    O
   facility
   Proceeds from                                        193 ,50              347 ,00
   revolving credit                                     G                    O
   facility
   Net cash (used                                       (26辱， 94             8尋6 ， 83
   in )/provided by                                     8                    8
   financing activities
   Effect of exchange                                   636                  (1 ,0
   rate changes on
    cash
   Net decrease                                         (16 ,974             (3 ,948
   Cash , cash                                          36 ,123              40 ,071



Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 271 of 343
                     Snyder's-Lance , Inc. Reports Fourth Quarter and Full-Year 2017 Results

         equivalents and
         restricted cash at
         beginning of fiscal
         year
         Cash , cash                                         $          19,149                $ 36 , 12
         equivalents and                                                                        3
         restricted cash at
         end of fìscal year



SNYDER'S-LANCE , INC. AND SUBSIDIARIES只econciliation of           Non-GMP 結easures (υnaudìted)Gro念念 pro恥，
excludíng specíal ítems
                                  Qu       Ye
                                  art      ar
                                  er       En
                                  En       de
                                  de       d
                                  d
              (in thousands) De       De      De                  De
                             ce       ce      ce                  ce
                             mb       mb      mb                  mb
                             er       er      er                  er
                             30 ,     31 ,    30 ,                31 ,
                             20       20      20                  20
                             17       16      17                  16
               Net revenue   $    55          $     55                        $ 2 ,2        $哀， 1
                                  1,5              6 ,1                          26 ,         。9 ，
                                  57                63                           83           22
                                                                                 7            7
              Cost of sales        35             34              1,6            1,3
                                   法， 6           6 ,1            ,66            45,
                                   30             15              6              43
                                                                                 7
             Gross profit from     19             21              80             76
             continuing            8 ,9           。'。             0 ,1           3 ,7
             operations            27             48              71             90
             As a % ofnet          36.    %       37.    %        35.     %      36.    %
             revenue                              8               9              2


             τransaction    and                   66              23             12,
             integration related                                  7              06
             expenses(1)                                                         9
             Emerald move and                     49              6 ,7           49
             required packaging                   9               。再             9
             changes (2)
             Transformation        3 ,6                           7 ，再
             initiative (3)        54                             。3
             Other (4)                            18              (10            1 ，。
                                                  7               5              90
              Gross profit from    20             21              81             77
              continuing           2 ,5           0 ,8            4 ,4           7,4
              operations ,         81             00              10             48
              excluding special
              items
              As a % of net        36.    %       37.    %        36.     %      36.    %
              revenue              7              Q               6              9




    Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 272 of 343
                      Snyder's-Lance , Inc. Reports Fourth Quarter and Full-Year 2017 Results

(1)τrans治ction    and integration related expenses prim必rily consist of severance and relocation benefits for
Diamond Foods personnel and the inventory step心 p for the additional cost of sales as 法 result of stepping up
Diamond Food's inventory to fair value at the acquisition date.(2) Expenses primarily associated with the relocation
of Emerald production from Stockton , CA to Charlotte , NC , including packaging wr付it悟
                                                                                      e-也-
changes as a result of the 廿 t ransaction.(β3) Transformation initiative costs primarily consist of write off οf certain
mat怡er叫ia
       訓Is and p紛ckagi怕 ng associated with our eliminatíon of certain SKU items , expenses associated with the
closure of our Perry , FL manufacturing facility as well as severance benefits related to our performance
transformation plan.(4) Other items primarily consist of an inventory step-up related to the Metcalfe transaction ,
other Metcalfe幽的 lated integration expenses and non-Diamond related severance and retention benefits.

SNYDER'S-LANC 萃，     INC. AND           SUBSIDIARIESReconcili獄ion              of   Non-GMP             臨easures   (Unaudited)Operating
income, excluding special items
                                                 Qu            Ye
                                                 art           ar
                                                 er            En
                                                 En            de
                                                 de            d
                                                 d
               (ín thousands)            De             De            De            De
                                         ce             ce            ce            ce
                                         mb             mb            mb            mb
                                         er             er            er            er
                                         30 ,           31 ,          30 ,          31 囊
                                         20             20            20            20
                                         17             16            17            16
               Operatíng íncome          45 ,                  44 ,                 38 ,         10
               from contínuíng           99                    31                   51           4,6
               operatíons                G                     7                    4            49
               As 為% of net                                                         1.7
                                                               怠。
                                         8.3     %                    %                    %     5.。         %
               revenue                                                                           84
                                                                                                 7，門 341




               Transactíon 綜 nd          1,1                   3 ,7                 話， 2

               íntegr為tíon rel紛 ted      41                    58                   39
               expenses (1 )(2)
                                                                                                 月JEU
                                                                                                        日
                                                                                                        N9




               Emerald move and          27                    3 ,3                 9,1
               required packaging                              04                   44
               changes (3)
               Transformatíon            5,8                                        37 ,
               ínitiatíve (4)            19                                         96
                                                                                    7
               Impairment charges                                                   10           86
               (5)                                                                  4,7          3
                                                                                    去。
               Other (6) (7)              1 畫7                 76                   丸。           1,7
                                         83                    9                    70           68
               Operating income          $       54 ,                 $      5話，               $ 19              $ 18
               from continuíng                   76                          14                  5,6               9,4
               operations , excluding            O                           8                   54                90
               special items
               As 為% of net               9.9    %             9 .4   %             8β%          9.0         %
               revenue


(1) For 2017 , transactíon and integration related expenses primarily consist of idle facility lease costs and
severance for Diamond Foods personne l. (2) For 2016 , transaction 紋nd integration related expenses primarily
consist of professional fe紹. accelerated stock-based compensation , reloc紋ion ，部verance ， and retention ∞sts
associated with the acqu 治ition of Diamond Foods and the inventory step佩 up for the additional cost of sales as 絃


      Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 273 of 343
                      Snyder'心Lance ，   Inc. Reports Fourth Quarter and Full-Year 2017 Results

result of stepping up Diamond Food's inventory to fair value at the acquisition date.(3) Expenses associated
primarily with the relocation of Emerald production from Stockton , CA to Charlotte , NC , including the p翁ckaging
write-offs due to required packaging changes as a r紛紛ult of the transaction.(4) γransformation initi治tive costs
primarily consist of write off of certain materials and packaging associated with our elimination of certain SKυitems，
expense寫 associated with the closure of our Perry , FL manufacturing facility as well as severance benefits and
professional fees related to our performance transformation plan.(5) For 2017 , impairment charges recorded for
certain tr翁demarks and our European reporting unit goodwil l. For 2016 , impairment changes recorded for certain
unused fixed assets.(6) For 2017 , other items primarily relate to expenses incurred in relation to the pending
acquìsition of the Company by Campbell Soup Comp結 ny ， partially offset by reductions of accruals associated with
cert翁in Iítigation.(7) For 2016 , other items primarily consist of Metcalfe's transaction-related expenses , including
severance benefits , as well as an inventory step-up related to this acquisition , partialiy 0仟'set by proceeds from a
business interruption claim.

SNYDER'S-LANCE , INC. AND SUBSIDIARIESReconciliation of Non-GAAP 緝令asures (Unaudited)Earnings per
diluted share , excluding special items
                                             Qu       Ye
                                             art      發r

                                             er       En
                                             En       de
                                             de       d
                                             d
                                        De       De      De       De
                                        ce       ce      ce       ce
                                        mb       mb      mb       行lb
                                        er       er      er       er
                                        30 ,     31 ,    30 ,     31 ,
                                        20       20      訣。       20
                                        17       16      17       16
                 Earnings per diluted   $    1.9         $    0.1      $ 1.5 $ 0.4
                 share from continuing       2                9                5
                 operations                                              。

               Transaction and          0.0            0.0              0.0        0.5
               integration related                     3                2          6
               expenses (1 )(2)
               Emerald move and                        0.0              0.0        0.0
               required packagìng                      3                6          3
               changes (3)
               Transformatìon           0.0                             0.2
               inìtìative (4)           4                               8
               Loss on debt                                                        0.0
               prepayment (5)                                                      3
               Impairment charges                                       。β         0.0
               (6)                                                      7
               Income tax reform (7)
                                        66                              67
               Other (8) (9)            0.0            0.0              0.0       0.0
                                        2              2                去         3
               Earnings per diluted     $     0.3            $    0.2           $ 1.0         $ 1.1
               share from continuing          3                   7               8
               operations , excluding
               special items

(1) For 2017 , transaction and integration related expense怠 primarily consist of idle facility lease costs and
severance for Diamond Foods 悶悶。nnel. (2) For 2016望 transaction and integration related expenses primarily
consist of professional fees , accelerated stock-based compensation , relocation , severance , and retention costs
associated with the acquisition of Diamond Foods and the inventory step-up for the addition訓∞st of sales as a


     Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 274 of 343
                      Snyder'忌-Lance ，     Inc. Reports Fourth Quarter and Full-Year 2017      只esults

result of steppìng up Dìamond Food's inventory to fair value at the acquisition date.(3) Expenses primarily
a兮兮。ciated    with the relocωtion of Emerald production from Stockton , CA to Charlotte , NC , including the packaging
write-offs due to required packaging changes as a result of the transaction.(4) Transformation initiative costs
primarily consist of write off of certain materials and packaging associated with our elimin治tion of certain SKU items ,
expenses associated with the closure of our Perry , Fιmanufacturing facilìty as well as severance benefits and
professional fees related to our pertormance transformation plan.(5) Loss on e敏Iy extinguishment of debt as a
result of the early repayment of our private placement I侃 n due to the financing obtained for the acquisition of
p治mond Foods.(6) For 2017 , impairment charges recorded for certain trademarks 滋 nd our European reporting unit
goodwil l. For 2016 , impairment changes recorded for certain unused fixed 為ssets.(7) The enactment of theγaxAct
in December 2017 , which included numerous changes to m忍 ny aspects of U.S ‘ corporate income taxation by ,
必 mong other things , lowering the ∞rporate income tax rate from 35% to 21% , implementing a territorial tax system
and imposing a one-time transition tax on deemed repatriated earning of foreign subsidiaries , resulted in a tax
benefi t. (8} For 2017 , other items primarily relate to expenses incurred in relation to the pending acquisition of the
Company by Campbell Soup Company pa的ally offset by reductions of accruals 紋S愁。ciated with certain litig說ion.(9}
For 2016 , other items primarily consist of Metcalfe's trans紛ction-related expenses , including severance benefits , as
well as an inventory step心 p related to this acquisitio衍， partially offset by proceeds from a business interruption
claim.

SNYDER'S“ LANCE , INC. AND SUBSIDIARIESReconciliation of Non-GAAP Measures                        (Un為udited)EBIτIDA   and
Adjusted EBIτDA
                                 Qu      Ye
                                 a此      ar
                                 er      En
                                 En      de
                                 de      d
                                 d
                            De      De      De           De
                            ce      ce      ce           ce
                            mb      mb       mb          mb
                            er      er      er           er
                            30 ,    31 ,    30 ,         31 ,
                            20      20       20          20
                            17      16       17          16

               lncome from          $      18               $    18,             $ 14           $ 41 ,
               continuing                  8,8                   70                 7 ，尋          80
               operations                  98                    6                  。7            3
               Income tax           (15               15,               (14         25 ,
               {benefit)/expense    3,0               89                6,1         32
                                    33                O                 44         O
               Interest expense ,   10 ,              9,3               38 ,        32 ,
               net                  17                08                76          61
                                    6                                   5           3
               Loss on early                                                        4,7
               extinguishment of                                                    49
               debt
               Depreciation         16 量              17,               69 ,       70 ,
                                    87                71                46         。7
                                    O                 3                 S          5
               Amortization         6,7               7,6               27 ,       24 ,
                                    91                63                44         70
                                                                        6          9
               EBITDA from          $      69 ,             $    69 ,            $ 13           $ 19
               continuing                  70                    27                6,9            9,2
               operations                  4                     9                 39             69
               As a % ofηet         12.    %          12.   %           6.1    %   9.4     %
               revenue              6                 5


     Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 275 of 343
                      Snyder's-Lance , Inc. Reports Fourth Quarter and Full-Year 2017 Results


               τransaction    and    守， 1                   3,7                   3,2           7悉，
               integration related   41                     58                    39            3尋
               expenses (1 )(2)                                                                 ?
               Emerald move          27                     3畫 3                  9,1           3,8
               為 nd requìred                                。4                    44            69
               packaging
               changes (3)
               Transformation        5,8                                          37 ,
               ìnìtiative (4)        19                                           96
                                                                                  7
               Impairment                                                         10            86
               charges (5)                                                        4,7           3
                                                                                  20
               Other (6) (7)         1,7                    76                    1,2          1,7
                                     83                     9                     49           68
               Adjusted EBITDA       $          78 ,               $       77,               $ 29          $ 28
               from continuing                  47                         11                  3 ,2          4,1
               operations                       4                          O                   58            10
               As a % ofnet          14.        %           13、    %              13.      %   13.     %
               revenue               2                      9                     2            5



(1) For 2017 , transaction and integration related expenses primarily consist of idle facility lease costs and
severance for Diamond Foods personnel.(2) For 2016 , transaction and int勾結tion related expenses primarily
consist of professional fees , accelerated stock-based compensation , relocation , severance , and retention costs
associated wìth the acquìsìtion of Diamond Foods and the inventory step-up for the additional cost of s為 les 為 s a
result of stepping up of inventory to fair value at the 為 cquisition date.(3) Expenses prìmarìly associated with the
relocation of Emerald production from Stockton , CA to CharloUe , NC , including the packaging write-o行's due to
required packaging changes as a result of the transaction.(4) Transformation initiative costs primarily consist of
write off of certain materials and packaging associated with our elimination of certain SKU items , expenses
associated with the closure of our Perry , FL manu的 cturing facility as well as severance benefits and professional
fees related to our performance transformation plan.(5) For 2017 , impairment charges recorded for certain
trademarks and our European reporting unit goodwil l. For 2016 , impairment changes recorded for certain unused
fixed assets.(6) For 2017 , other items primarily rel紛紛 to expenses incurred in relation to the pending acquisition of
the Company by C治 mpbell Soup Company and reductions of accruals associated with certain litigation.(7) For
2016 , other items primarily consist of Metcalfe冶 transaction-related expenses , including severance benefits , as well
as an inventory step-up related to this acquisitio代 partially 0行set by proceeds from a business ìnterruption claim.

SNYDER'S鴨 LANCE ， INC. AND SUBSIDIARIESReconciliation of                               Non闖 GAAP Me為 sures    (Unaudited)Net income
atlributable to Snyder's-Lance , Inc. , excluding special items
                                              Qu          Ye
                                              a吋          ar
                                              er          En
                                              En          de
                                               de         d
                                              d
                                         De         De         De                        De
                                         ce         ce         ce                        ce
                                         mb         mb         mb                        mb
                                         er         er         er                        er
                                         30 ,       31 ,       30 ,                      31 ,
                                         20         20         20                        20
                                         17         16         17                        16

                Net income                  $          18              $         18,                $ 14      $ 41 ,



     Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 276 of 343
                       Snyder's-Lance ,   Inc. 只eports   Fourth   Quarter 白nd Full“Ye訟r   2017   Result怠

               atlrìbutable to                 8,8                     7再                 6 ,5             98
               Snyder's-L翁 nc怨， Inc.           19                      8                  56               5
               from continuing
               operations

               Transaction and           73                3,0                2,0         52 ,
               integration related       O                 39                 49          40
               expenses , netoftax                                                        3
               (1) (法)
               Emerald move and          18                2,6                5,8         3,1
               required packaging                          71                 98          11
               changes , net of tax
               (3)
               Transformation            3,8                                  27 ,
               initiatìv紋， net oftax     09                                   12
               (4)                                                            3
               Impairment charge趴        (26                                  84 ,        58
               net of tax (5)            5                                    59          9

                Loss on debt                                                              3，。
                extinguÎshment, net
                of tax (6)
                Income tax reform        (16                                  (16
                (7)                      2,3                                  2,3
                                         84                                   84
                Other , net of tax (8)   丸。                1,9                1,6      2,3
                (9)                      09                86                 73       91
                Net income               $     32 ,               $    26 ,          $ 10            $ 10
                attributable to                73                      4               5,5             3,5
                Snyder's峭 Lance ， lnc.         6                                          。6               泛1

               from continuÎng
               operatìons , excluding
               special items


(1) For 2017 , transaction and integration related expenses consist of idle facility lease costs and sever紋 nce for
Diamond Foods personnel.(2) For 2016 , transaction and integration related expenses primarily consist of
professional fees , acælerated 仗。cl←based compensation , relocation , severance , and retention costs associated
with the acquisition of Díamond Foods and the inventory step-up for the additional cost of 念到兮兮綜$法 result of
stepping up inventory to fair value 滋 the acquisition date.(3) Expenses associated with the relocation of Emerald
production from Stockton , CA to Charlotle , NC , including the packagíng wríteωoffs due to required packaging
changes as a result of the trans紋ctíon.{4) Transformation ínitiative costs primarily consist of write off of certain
materíals and packaging assocìated with our elímination of certaín SKU ítems , expenses associated with the
closure of our Perry , FL manufacturing 給cility as well as severance benefits and professìonal fees related to our
performance transform法tíon plan.(5) For 2017 , impairment charges recorded for certain trademarks and our
European reporting unit goodwill. For 2016. imp為irment changes recorded for certain unused fixed assets.(6) Lo帥
on early extinguishment of debt as a result of the early repayment of our private placement loan due to the financing
obtained for the acquisition of Diamond Foods.(7) The enactment of the Tax Act in December 2017 , which included
numerous changes to many aspects of U.S. corporate income taxation by , among other things , lowering the
corporate income 怕x rate from 35% to 21%. implementing a territorial tax system and imposing a one勵time
transition tax on deemed repatriated earning of foreign subsidiaries , resulted in a tax benefit in 2017.(8) For 2017 ,
other items primarily relate to expenses incurred in relation to the pending acquisition of the Comp忍ny by Campbell
Soup Company partially offset by reductions of accruals associated with certain Iítigation.(9) For 2016 , other items
primarily consist of Metc到fe's transaction-related expenses , including severance benefits , as well as an inventory
step-up related to this acquisition , partially offset by proceeds from a business interruption claim.




     Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 277 of 343
                    Snyder's-Lance , Inc. Reports Fourth Quarter and Ful卜Year 2017 Results

SNYDER'S-LANCE , INC. AND SUBSIDIARIESReconciliation of Non-GAAP Measures (Unaudited)Adjusted
effective income tax rate
                            Quart Income
                            er    from
                            ended Continu
                            Dece  ing
                            mber  Operati
                            30 ,  ons
                            2017
             (in thousands) GMP           Adju        Adju
                            Incom         stm         sted
                            e             ents        Inco
                                                      me


         Income before income         $        35 ,865                  $      怠， 77                 $ 44 ,6
         taxes                                                                 O                         35
         Income tax                   (153 ,                    164,                    11 ,8
         (benefit)/expense            。33                       853                     20
         Net income                   188,8                     (156                    32 ,8
                                      98                        ,083                    15
         Net income aUributable       79                                                79
         to non-controlling
         interests
         Net income aUributable       $        188,81                   $      (156                  $ 32 ,7
         to Snyder's-Lance , Inc.              9                               ,083                      36
         from continuing
         operations


          Effective income tax                 N/M                                      26.5     %
          rate (1)


                                      Quart    Income
                                      er       from
                                      ended    Continu
                                      Dece     ing
                                      mber     Operati
                                      31 ,     ons
                                      2016
          (in thousands)              GMP                Adju           Adju
                                      Incom              stm            sted
                                      e                  ents           Inco
                                                                        符le




          Income before income        $        3尋， 595                  $       7 ,83                書




          taxes                                                                 1                    e
          Income tax expense          15,89                     135                      16蟹。
                                      O                                                  25
          Net income                  18,70                     7 ,69                    26 ,4
                                      5                         6                        。1
          Net loss attributable to    (41                                                (41
          non-controlling interests
          Net in ∞ me attributable     $       18 ,746                  $       7,69                 $ 26 ,
          to Snyder's勵Lance ， lnc.                                              6                        4
          from continuing
          operations




    Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 278 of 343
                         Snyder's-Lance , Inc. Reports Fourth Quarter and Full-Year 2017 Results

             E仟'ective   income tax     45.9                           %                                    37.8    %
             rate (2)



(1) The tax rate on adjusted income varies from the tax rate on GMP income primarily due to the enactment of the
Tax Act in December 2017, which included numerous changes to many aspects of U.S. corporate income taxation
by , among other things , lowering the corporate income tax rate from 35% to 21% , implementing a territorial tax
system and imposing a one-time transition tax on deemed repatriated earning of foreign subsidiaries and to a lesser
extent the favorable impact of tax benefits on share-based tax payments , which previously had been included in
equity.

(2) The tax rate on adjusted income varies from the tax rate on GMP income for the fourth qua此er of 2016
primarily due to the $1 .4 million of discrete tax expense associate with our tax restructuring in the qua吋er， as well
as non-deductible transaction related costs related to the acquisition of Diamond Foods.

SNYDER'S-LANCE , INC. AND SUBSIDIARIESReconciliation of Non-GMP Measures (Unaudited)Aqjusted
e仟'e ctive income tax rate
                             Year  Income
                             ended from
                             Dece  Continu
                             mber  mg
                             30 ,  Operati
                             2017  ons
                                           jrt          ddece
                                                                                 A 到




                                                                                                   A 到 hm
                                            uls          -Mdo
                                                                                   d




              (in thousands) GAAP
                                                                                   廿




                             Incom
                                                                                 e
                                                                                 n




                             e



            Income before income        $                              1,263                       $        156 ,               $ 157 ,
            taxes                                                                                           319                   582
            Income tax                  (146 ,                                             197 ,                    51 ,2
            (benefit)/expense           144                                                369                      25
            Net income                  147 ,4                                             (41 ,                    106 ,
                                        07                                                 050                      357
            Net income attributable     851                                                                         851
            to non-controlling
            interests
            Net income aUributable      $                              146 ,55                     $        (41 ,               $ 105 ,
            to Snyder's. Lance , Inc.                                  6                                    050                   506
            from continuing
            operations

            Effective income tax                                       N/M                                          32.5    %
            rate (1)


                                        YearIncome
                                        ended
                                            from
                                        Dm32Ghe
                                          Erinrm
                                                              αeHHJ0
                                            2d 」nullVU




                                            Continu
                                            mg
                                            Operati
                                                      』




                                            ons
                                                      'AH 卜




                                                                                 ASe                    ddece
                                                                                   dh 心叫




                                                                                                   A 到 hm




            (in thousands)                                                        uls                    udo
                                              FU




      Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 279 of 343
                          Snyder'翁 -L

               Income before ìncome        $        67 ,123           $   89種 6           $ 156,
               taxes                                                      90                713
               Income tax expense          25 ,32             28 ,0               53 ,3
                                           O                  54                  74
                Net income                 41 ,80             61 ,5               103,
                                           3                  36                  339
               Net loss attrìbutable to    (182                                   (182
               non-controlling ìnterests
               Net ìncome attrìbutable     $        41 ,985           $   61 ,5           $ 103,
               to Snyder's-Lance , Inc多                                   36                521
               from contìnuing
               operations

                Effective income tax       37.7     %                     34.1    %
                rate (2)

(1) The tax rate on a吋 usted income varies from the tax rate on GMP income prim翁rily due to the enactment of the
Tax Act in December 2017 , which included numerous changes to many aspects of U.S. corporate income taxation
by , among other things , lowering the corporate income tax rate from 35% to 21% , implementing a territorial tax
system and imposing a one-time transition tax on deemed repatriated earning of foreign subsidiaries and to a lesser
extent the favorable impact of tax benefits on share幽b為sed tax payments , which previou給Iy had been included in
equity.(2) The tax rate on adjusted income varies from the tax rate on GMP income primarily due to non-
deductible trans翁 ction costs related to the acquisition of Diamond Foods.



load-Dale: March 1, 2018


  End of J) ocumeIl t




      Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 280 of 343
    Snyder's . Lance , Inc. Reports Fourth Quarter and Full-Year 2017 Results
                                                      Financial Buzz
                                        February 28 , 2018 Wednesday 10:14 PM EST


Copyright 2018 Newstex LLC AII Rights Reserved

Length: 3263 words
Byline: NASDAQ Ll VE FEED

Body


Feb 28 , 2018( Financial Buzz: htlp://www.financialbuzz.com Delivered by Newstex) Fourth Quarter 2017 Highlights
Total net revenue from continuing operations decreased 0.8%; core branded growth of 1.1 % GAAP earnings per
share of $1.92 from continuing operations EPS from continuing operations excluding special items* increased
22.2% to $0.33 GAAP net income from continuing operations of $188.8 million Net income from continuing
operations excluding special items* increased 23.8% to $32.7 million Adjusted EBITDA* increased 1.8% to $78.5
millionFull-Year 2017 HighlightsTotal net revenue from continuing operations increased 5.6%; core branded growth
of 9.1 % GAAP net income per share of $1.50 from continuing operations EPS from continuing operations excluding
special items* decreased 2.7% to $1.08 GAAP net income from continuing operations of $146.6 million Net income
from continuing operations excluding special items* increased 1.9% to $105.5 million Adjusted EBITDA* increased
3.2% to $293.3 million*Descriptions of measures excluding special items are provided in 'Use and Definition of Non-
GAAP Measures' and reconciliations are provided in the tables at the end of this release. CHARLOTTE , N.C. , Feb.
鉤， 2 。他 (GLOBE NEWSWIRE) -- Snyder's-Lance , Inc. (Nasdaq-GS:LNCE) today repo巾d financial results for the
fourth qua吋er and full-year ended December 30 , 2017. Recent Merger Announcement On December 18 , 2017 ,
Snyder's-Lance and Campbell Soup Company announced a definitive merger agreement under which Campbell
Soup Company will acquire Snyder's-Lance for $50 per share in an all-cash transaction valued at approximately
$6.0 billion , including Snyder's-Lance's net debt.

As such , the Company will not be providing its outlook for fiscal 2018 or longer-term targets and will not be holding
a conference call to discuss the Company's financial results for the fourth qua 吋er and fiscal year ended December
30 , 2017. Completion of the transaction is subject to approval by the Company's shareholders and other customary
closing conditions. The parties expect to close the transaction late in the first quarter of 2018. Summary of Financial
Results Fourth Quarter 2017 Results Total net revenue in the fourth qua吋er of 2017 was $551.6 million , a decrease
of 0.8% compared to $556.2 million from continuing operations in the fourth quarter of 2016. Branded net revenue
increased 0.6% as a result of a 1.1 % increase in the Company's Core Brands partially offset by a 3.7% decrease in
Allied Brands. The Core Brand net revenue increase was led by growth in Late July , Cape Cod , KETTLE Chips ,
Lance , Snyder's of Hanover, and Snack Factory Pretzel Crisps , pa吋ially 0仟'set by a decline in Pop Secret ,
Emerald , and Kettle Brand. In addition , during the fourth quarter of 2017 , net revenue from the Partner Brand
category decreased 2.2% while net revenue from the Other category declined 13.7% , each compared to the fourth
qua吋er of 2016.GAAP operating income in the fourth qua 吋er of 2017 was $46.0 million , as compared to GAAP
operating income of $44.3 million from continuing operations in the fourth qua吋er of 2016. Operating income from
continuing operations and excluding special items affecting comparability , in the fourth quarter of 2017 was $54.8
million , or 9.9% as a percentage of net revenue , as compared to $52.1 million from continuing operations , or 9.4%
as a percentage of net revenue , in the fourth qua 吋er of 2016. The operating margin expansion was the result of
lower general and administrative expenses , and supply chain productivity and cost initiatives. These were partially
O仟'set by higher promotional trade spend , higher service and distribution costs primarily related to trucking capacity ,
as well as continued higher than normal manufacturing costs due to the ramping up of Emerald production capacity
in Charlotte , NC that was previously located in the Stockton , CA manufacturing facility. Net interest expense in the
fourth quarter of 2017 was $10.2 million compared to $9.3 million in the fourth quarter of 2016. Excluding special


       Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 281 of 343
                      Snyder's哺Lance ，   Inc. Reports Fourth Quarter and Full-Year 2017 Results

items , the effective income tax rate from continuing operations was 26.5% in the fourth quarter of 2017 as
compared to 37β% in the fourth qua付er of 2016. The decrease in the effective income tax rate , excluding special
items , was primarily due to the impact of adoptìng new accounting guidance , which resulted in excess tax benefits
for certain share-based payments , which were previously included in equity. GMP net income atlributable to
Snyder's. Lance from continuing operations in the fourth qu治 rter of 2017 was $188.8 million , or $1.92 per diluted
share , as compared to net income of $18.7 million , or $0.19 per díluted share , in the fourth qu法rter of 2016.τhe
significant increase in GMP net income was primaríly due to a non-recurríng , nOI千cash gaín of $162 .4 million as
the result of the impact of the Income Tax Reform Act enacted in December 2017 (the 'Tax Act'). Net income
說tributable to Snyder's-Lance from continuing operations , excluding speci治 I ítems , for the fourth quarter of 2017 ,
was $32.7 míllion , as compared to $26 .4 míllíon , in the fourth quarter of 2016. Earning怠 per díluted share from
continuing operations , excluding special items , was $0.33 in the fourth qu治rter of 2017 compared to $0.27 , in the
fourth quarter of 2016. Adjusted EBIγDA from continuing oper誠ions in the fourth qu為rter of 2017 was $78.5 milliol丸
。r 14.2% of net revenue , as compared to adjusted EBITDA from continuing operations of $77.1 míllion , or 13.9% of
net revenue , in the fourth quarter of 2016. Adjusted EBITDA is a no叭 -GMP measure defined herein under 'Use
and Definitíon of Non-GMP Measures ，'街口d is reconciled to net income in the tables that accompany this release.
FullωYear2017 只 esultsτOtal net revenue for the ful卜year 2017 was 2,226.8 million , an increase of 5.6% compared
to $2 , 109.2 million from continuing operations in 2016. Branded net revenue incre翁sed 8.5% as a result of a 2.3%
increase in the Company's Allied Brands revenue and a 9.1 % increase in Core Brands revenue. In addition , during
the full-year 2017 , net revenue from the Partner Brand category dec防治sed 2.9% while net revenue from the Other
category declíned 7.2% , each compared to the full-year of 2016.GMP operating income from continuing operations
for the full-year 2017 was $38.5 million , as compared to GMP operating income of $104.6 million from continuing
operations in 2016. GMP operating income was negatively impacted by $157.1 million in pr




      Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 282 of 343
                      Snyder's-Lance , Inc. Reports Fourth   Quarter 為 nd Full﹒汙


accordance with GAAP , and may not be comparable to similarly titled measures used by other companies. Our
management believes these non-GAAP me法sures are useful for provìding increased transparency and assisting
investors in understanding our ongoing operating performance. Operating Income and Gross Profit , Excluding
Special Items Operating income and gross profit, excluding 給你ial items , are provided because Snyder's-Lance
believes it is useful information for under發tanding our results by improving the comparabilîty of our results.
Additional 旬， operating income and gross profit，叫cludi呻吟的ial iter粥， provide transparent and useful information
to management, investors. analysts and other parties in evaluating and asse兮兮ing the Company's primary operating
results after removing the impact of unusual , non幽operational or re設ructuring or tr:法nsaction related activities that
affect comparabilí勻. Operating income and gross pro侃， excluding special items , are two measures management
uses for planning and budgeting , monitoring and evaluating fìnancial and operating results , and in the analysis of
ongoing operating trends. Net Income, Earnings per Share and Effective Income Tax Rate , Excluding Specialltems
Net income. earnings per share. and the effective íncome tax r:議論， excludíng specíal items , are metrics provided to
present the reader wíth the after-tax impact of operatíng income, excluding special items , ín order to ímprove the
comparabilíty and understandíng of the related GAAP measures. Net income , earnings per share , and the effective
income tax rate , excluding special items , provide transparent and useful inform訓ion to management , investors ,
analysts and other parties in evaluating and 為ssessing our prim為ry operating 的發 ults after removing the impact of
unusual. non-operational or restructuring or tran結為ction related 給ctivities that affect comparability. Net income.
earnings per share , and the e汗ective income tax rate , excluding special items. 議re measures management uses for
pl 議 nning and budgeting. monitoring and evaluating financial and operating results. Adjusted EBITDA Snyder's-
Lance defines adjusted EBITDA as earníngs before interest expense. income taxes. depreciation and amortization
('EBITDA'). further adjusted to exclude restructuring or transaction related expenses. and other non國cash or non-
oper我ting items as well as any ot




      Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 283 of 343
                      Snyder's-Lance , Inc. Reports Fourth Quarter and Full-Year 2017 Results

business operations in the 翁greements and instruments governîng our debt. In addîtìon , this press release contains
certain statements wîth respect to a transaction învolvîng the Company and Campbell Soup Company that are also
forward-Iooking wîthin the meanîng of applicable securities la俐. Ce也 in risks and uncertainties related to the
transaction include , but are not limited to: failure to obtain the required vote of the Company's shareholders; the
timing to consummate the proposed transaction; the risk that 為 condition to closing of the proposed trans翁 ction may
not be satisfied or that the closing of the proposed transaction might otherwise not occur; the diversion of
management time on transaction-related issues; and risk that the transaction and its announcement could have an
adverse effect on the Company's ability to retain customers and retain and hire key personne l. Additional
information concerning these and other risk factors can be found in the Company's filíngs with the SEC and
available through the S眩C's Electronic Data Gatherîng and An訟Iysîs Retrieval system at              http://www.sec.gov ,
including the Company's most recent Annual Reports on Form 10-K, Quarterly Reports on Form 10刪Q and Current
Reports on Form 心K and the Definîtive Proxy Statement. γhe foregoing list of important factor芯 is not exclusive。
τhe Company's forw街小looking statements are based on assumptions that the Company belíeves to be reasonable
but that may not prove to be accurate. The Company assumes no obligation to update or revise any forward-Iooking
statements as a result of new înformation , future events or otherwi嗨， except as may be requìred by I 綜w. Readers
are cautioned not to pl 治ce undue reliance on these fo 附街小looki 句 statements that speak only 帥 of the date
hereof. ADDITIONAL INFORMATION This communication does not constitute an offer to buy or sell or the
solicitation of an offer to buy or sell any securities or a solicitation of any vote or approva l. γhis communication
relates to a proposed acquisition of Snyder's-Lance , Inc. (the 'Company') by Campbell Soup Company ‘ In
connection with this transaction , the Company has filed a definitive proxy statement (the 'Definitìve Proxy
Statement') wìth the Securîtîes 翁 nd 正xchange Commìssìon (the 'SEC') on February 20 , 2018 , and has fìled other
relevant materîals regarding the proposed transactìon with the SEC. INVESTORS AND SECURITY HOLDERS OF
THE CO 說 PANY ARE URGE




Load-Dale: February 28 , 2018


  E三亞述。fDocument




     Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 284 of 343
Accor's Real-Estate Disposal                       0仔ers     Investors Clarity:       SocGen 叫 Market          Talk
                                                  Dow Jones Institutional News
                                           February 28 , 2018 Wednesday 3:50 PM GMT


Copyright 2018 Factiva @, from Dow Jones
  Rights Res的 rved
AII




Copyríght @ 201 皂. Dow Jones & Company. Inc.


       ODW JONES                      頁、
                                      品




Length: 1386 words

Body


1050 ET - Accor's sale of 為 55% stake in its real-es泊te arm , Accorlnvest. should give investors a clearer view of the
company , offering a more well帽 balanced regional footprint and margins more in line with those of its big U.S. peers ,
according to Societe Generale.τhe bank's analysts say that whìle the long-awaited sale should help to allay
investor concern愁. they need more clarity on Accor's new businesses and more positive guidance on what the
company intends to achieve. Shares trade down 0.8% at EUR47.78. (euan.conley@dowjones.com)

1042 Eτuτhe IRS has not effectively helped the Labor Department combat worker misclassification , says 紋 new
report from a government inspecto r. In 2011 , the two agencies signed an agreement to share information and
reduce the 油ximp治ct of miscl為 ssification. When employers classify workers as independent contractors rather than
as employees , they avoid payroll taxes for programs such as Medicare and Social Security , leading to 為 n estimated
$44B in lost tax revenue per yea r. The Treasury Inspector General for Tax Administration finds th訓 the IRS failed to
implement some of the procedures meant to improve collaboration , such as acting on referrals from the Labor
Departmen1. The IRS agrees with the inspector's recommendations to review and revise the agreement and
develop better procedures to follow up on Labor Department referrals. (Iauren.weber暐wsj.com;
@laurenweberWSJ)

1010 Eγ- Activist心 looking for companies to be sold often push for new board committees to handle negotiations. In
a WSJ study , 14 of 82 settlements at big US companies created new committees , though not necess紛 rily only for
deals. Often , activists and advisers say, activists want to announce the committee and negotiate press releases to
notify investors and potential bidders of the seriousness of the review越 That also makes it harder for companies to
say no , so some corporate defenders seek to avoid i1. Voce Capital founder J Daniel Plants , a former deal banker,
twice placed a director on such committees in WSJ's s翁 mpl紋. including Air Methods which sold for $2.5B last ye前­
He says deals take a lot of work and a smaller group is more practical. For instance , he says directors, not just
management , need to engage with advisers regularly , which is easier for a designated group.
(david.benoit@wsj.∞m; @DaveCBenoit)

1008 ETωA WSJ study of activist settlements shines some light on how activists consider board committees their
special sauce. In 82 settlemen坊， activists were given specific committees 62% of the time. In 6 examples , the
activist placed a director on every committee. Three of those were Starboard , which tends to add several directors
at once. At Brinks , Starboard co-founder Peter Feld joined the nominating & governance , compens為tion and


      Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 285 of 343
                    Accor's Real-Estate Disposal Offers Investors Clarity: SocGen …Market Talk

finance committees. Two independent nominees joined the other committee忌. Starboard CEO Jeffrey Smith says
Starboard wan給 each committee to h訟ve the right talent mix, similar to an argument activists m訟 ke for 的aking up
boards b防治dly. "It's not necessarìly about having influence , often times we're already past that," Smith said. "It's
about coming up with the best board and b部t bo話rd construction." (david.benoit@wsj.com; @DaveCBenoit)

0947 ET 蝴 Staffing and outsourcing firm Yoh purchases Maxsys Solutions LLC , a specialist in information-
technology recruiting. Terms were not disclosed. Yoh is a unit of privately-held Day & Zimmermann ，為 $2.5B
staffing firm b為sed in Philadelphìa. The purch紛紛e gives Yoh a greater toehold in IT staffing, especially in Texas,
where Maxsys is based. Demand for IT professionals continues to rise , with the market for temporary IT workers
expected to reach a record $31 日 in 2018 , according to trade group Staffing Industry Analysts.
(l au陀 n.weber@wsj.com; @laurenweberWSJ)


-0-

。914 ET- “ r JX said it would repatriate more than $1 B in cash from its Canadian division in its current fisc為I yea r.
The company also plans to pay a one-time discretionary bonus to employees who are not already pa吋 of its bonus
plan. It will incre為se its dividend and buy back up to $3B in stock. The comp為 ny reported an increase in s為les for its
holiday qu為rter， erasing fears that it was running out of steam after 紛紛 les stalled in the previous period.
(suzanne.kapner@wsj.com)

0913 ET “ Snyder's-Lance , which is being bought by Campbell Soup , s結 id total net revenue from continuing
operations fell by 0.8% in its latest quarter. Most c治tegories reported declines , but net revenue for the company's
core 控制 ds rose by 1.1 %. Growth in product寫 like Ketlle Chips and Pretzel Crisps helped that increase, but those
gains were hurt by brands like Kettle Brand and Pop Secret. Total net revenue from continuing operation發 was
$551.6純種 missing expectations of analysts polled by FactSet of $562M. C治 mpbell Soup announced last year it was
buying Snyder's Lance for $6.1 B. Because of the pending de訓 , Snyder's令!爛刪Lance said 扯t won'叫't be having a
conference call or providing 9υ叫idance for the ye翁f仁蠟γTtηr
                                                      仟he deal is expected to close near the end of the first qu 翁吋er.
Snyde
    軒r'冶
       '兮岱岱
        s-
         s-幽幽-L
             幽


0908 ET - Government bonds strengthened after Commerce Department data show the U.S. economy grew slightly
slower than initially thought at the end of last year. GDP rose at a seasonally and inflation-adjusted annual rate of
2.5% during the fourth quarter, in line with what economists surveyed by γheW結11 Street Journal had expected. The
yield on the benchmark 10-year US Tre訟 sury note was recently at 2.895% , according to Tradeweb , compared with
2.910%γuesday. Long bonds also bounced higher, with the yield on the 30γear Treasury bond--which u發ually
reflects investors' long軒-term outlook for the economy--down to 3.148% from 3.175% Tuesday. Yields tend to
decline when i俐的tors are less ce巾的 about the prospects of economic growth and inflation.τhe day's moves put
a pause in the overall trend of selling throughout the year , which has brought bond yields to multi-year highs.
(akane.otani@wsj.com)

0852    ET 幽 Honeywell is holding its massive annu 訓 investor shindig at its NJ headquarters and has already backed
1QEPSof$1.87愉$1.93        and $7.75-$8 for 2018.γhe conglomerate's major units wíll pr兮兮ent and it continues to hunt
for bolt-on deals but the market is challenging. Stifel analysts expects CEO Darius Adamczyk to push his prioritie發
of "driving org都lic growth , margin expansion , cash conversion , becoming a software-industrial comp訟 ny， and
capital deployment." (thomas.gryta@wsj.com; @tgryta)

。847   ET - The state owners of Germany's HSH Nordbank AG confirm they sold the stricken lender to a consortium
of private-equity investors led by Cerberus Capi論I Management and JC Flowers for around EUR1 billion ($1.2
billion). The sale closes a chapter in the dramatic downfall of what was once the world's largest shipping lender with
a balance sheet of more than EUR200 billion. The Wall Street Journal re帥的ed the sale last week , which must still
be approved by the 趴Jropean Commission and the 哎uropean Central Bank. (costas.paris@wsj.com)

0837 ET 剛 Wednesday's revised GDP figures offered promising news for US firms. The report reaffirmed that
consumer spending grew at a solid 3.8% pace in 4Q , a rate that hasn't been exceeded since late 2014. And it




       Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 286 of 343
                            Accor's   Real“哎state   Disposal Offers Investors Clarity: SocGen -- Market Talk

showed expo 吋s grew at a 7.1 % pace , higher than the prior estímate of 6.9%. That suggests demand for American
goods at service is strong both in the US and abroad. Uoshua.mitchell@w斗 com; @JMitche IlWSJ)

0835 ET 峭 The government may have downgraded íts estimate of fourth quarter growth to an annual rate of 2.5%
from an initially reported 2.6%. But the economy still looks solid. The biggest factor behind the revision: New data
showed businesses restocked at a slower pace than previously reported. An other measure of GDP that some
economists think betier reflects underlying demand in the economy…       real final sales--was actualiy revised up to
show a 3.3% gain from a previously reported 3.2% increase. That measure hasn't been higher since mid-2015.
Also , as stockpiles become depleted , comp忍nies will likely be forced to replenish them laler this ye釘， which could
boosloverall GDP growth.Uoshua.mitchell@w哼 .com; @JMitche IlWSJ)

(END) Dow Jones Newswires

February 28 , 2018 10:50 ET (15:50 GMT)



Notes

PUB Ll SHER: Dow Jones &              Compé畫 ny， lnc.




Load-Date: March 1, 2018


  F俗d   of j) OCUlllé' ut




        Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 287 of 343
        Campari Should Trade at a Higher Premium: SocGen -- Market Talk
                                                 Dow Jones Institutional News
                                          February 28 , 2018 Wednesday 4:12 PM GMT


Copyright 2018 Factiva@, from Dow Jones
AII Rights Reserved




Copyright @2018 , Dow Jones & Company , Inc.



  CDow JONESMWSW 川 S


Length: 1417words

Body


1112 ET - Campari's stock should trade at a higher premium , says Societe Generale , due to its sales growth and
margin-growth potentia l. The bank says the Italian company's consistently above-average sales growth is a result of
big-brand rollouts in the U.S. , while its margin growth has potential considering the high-gross margin of its major
brands. The bank's analysts also say they expect Campari to be actively seeking out its next acquisition. Shares
trade down 3 .4% at E Ll R5.90. (euan.conley@dowjones.com)

1109 ET - Pilots at Spirit Airlines ratify a new five-year deal , according to the Air Li ne Pilots Association ,
International , with almost 70% voting in favo r. The pact includes an average 43% increase in pay rates on date of
signing , double-digit direct contributions to pilots' retirement plans , and $75M in ratification compensation.
(doug.cameron@w吋 .com)


1106 ET - After years of interim legislation continuing FAA programs , Congress appears poised to pass a longer-
term extension expected to set new directions for regulating drones and other pressing safety issues. The reason is
that Rep Bill Shuster of Pennsylvania , the Republican chairman of the House transportation committee , has
formally abandoned his years-Iong bid to shift control of the nation's air-traffic control system to a nonprofit
corporation. Acknowledging that his bill never "reached the obvious level of support needed" for adoption , Rep
Shuster pledged to work with Senate leaders to provide "Iong-term stability for the FAA." With controversial air-
traffic control privatization off the tab悟， Democratic Rep Dina Titus of Nevada has said the rest of the pending FAA
bill 屯 eems to have pretty much bipartisan and industry agreemen t." (andy.pasztor@wsj.com)


1100 ET - Oil prices fall after a weekly EIA repo 吋 says US inventories of crude oil and gasoline both increased
more than analysts were expecting , while production continues to tick higher and demand indicators decline. The
data shows US crude stockpiles rose by 3M bbls last week while gasoline inventories increased 2.5M bbls. The
gasoline figure was the biggest surprise as fuel inventories usually decline or stay flat during this period in which
refineries motor down significantly for seasonal tune-ups. Meanwhile , US oil output climbs to 10.3M bpd , another
record-high for weekly data going back to 1983. WTI , which was mostly flat ahead of the repo吋， falls 1.2% to
$62.28/bb l. (dan.molinski@wsj.com)

1057 ET - The Canadian Li beral governmen t' s decision in its annual budget plan to not address the risks posed to
the Canadian economy by the fate of Nafta talks and US tax cuts means the country will need a weaker C$ to deal



      Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 288 of 343
                        Campari Should Trade at a Higher Premium: SocGen -- Market Talk

with the negative fallout from uncertainty , says David Rosenberg , chief economist at Gluskin Sheff. The widely-read
economist said Canada's budget decision , or lack thereof, related to US trade and tax policy was "a bit
disappointing." He noted with Canadian consumers tapped out , and housing set for a slowdown , "counte巾alancing
some of the unce此ainty created by [Nafta and US tax cuts] would have been a welcome development and helped
ensure the economy remains on sustained growth trajecto叩." He adds he expects USDCAD to strengthen further
from current 1.27 leve l. (pau l. vieira@w斗 com ， @paulvieira)

1050 ET - Accor's sale of a 55% stake in its real-estate arm , Accorlnvest , should give investors a clearer view of the
company , offering a more well-balanced regional footprint and margins more in line with those of its big U.S. peers ,
according to Societe Generale. The bank's analysts say that while the long-awaited sale should help to allay
investor concerns , they need more clarity on Accor's new businesses and more positive guidance on what the
company intends to achieve. Shares trade down 0.8% at EUR47.78. (euan.conley@dowjones.com)

1042 ET - The IRS has not e仟'ectively helped the Labor Department combat worker misclassification , says a new
report from a government inspecto r. In 2011 , the two agencies signed an agreement to share information and
reduce the tax impact of misclassification. When employers classify workers as independent contractors rather than
as employees , they avoid payroll taxes for programs such as Medicare and Social Security , leading to an estimated
$44B in lost tax revenue per year. The Treasury Inspector General for Tax Administration finds that the IRS failed to
implement some of the procedures meant to improve collaboration , such as acting on referrals from the Labor
Departmen t. The IRS agrees with the inspector's recommendations to review and revise the agreement and
develop better procedures to follow up on Labor Department referrals. (Iauren.weber@w吋 .com;
@laurenweberWSJ)

1010 ET - Activists looking for companies to be sold often push for new board committees to handle negotiations. In
a WSJ study , 14 of 82 settlements at big US companies created new committees , though not necessarily only for
deals. Often , activists and advisers say , activists want to announce the committee and negotiate press releases to
notify investors and potential bidders of the seriousness of the review. That also makes it harder for companies to
say no , so some corporate defenders seek to avoid it. Voce Capital founder J Daniel Plants , a former deal banker ,
twice placed a director on such committees in WSJ's sample , including Air Methods which sold for $2.5B last yea r.
He says deals take a lot of work and a smaller group is more practica l. For instance , he says directors , not just
management , need to engage with advisers regularly , which is easier for a designated group.
(david.benoit@wsj.com; @DaveCBenoit)

1008 ET - A WSJ study of activist settlements shines some light on how activists consider board committees their
special sauce. In 82 settlemen峙， activists were given specific committees 62% of the time. In 6 examples , the
activist placed a director on eve叩 committee. Three of those were Starboard , which tends to add several directors
at once. At Brinks , Starboard co-founder Peter Feld joined the nominating & governance , compensation and
finance committees. Two independent nominees joined the other committees. Starboard CEO Jeffrey Smith says
Starboard wants each committee to have the right talent mix , similar to an argument activists make for shaking up
boards broadly. "It's not necessarily about having influence , often times we're already past that ," Smith said. "It's
about coming up with the best board and best board construction." (david.benoit@w斗 com; @DaveCBenoit)

0947 ET - Staffing and outsourcing firm Yoh purchases Maxsys Solutions LLC , a specialist in information-
technology recruiting. Terms were not disclosed. Yoh is a unit of privately-held Day & Zimmermann , a $2.5B
staffing firm based in Philadelphia. The purchase gives Yoh a greater toehold in IT staffing , especially in Texas ,
where Maxsys is based. Demand for IT professionals continues to rise , with the market for tempora叩 IT workers
expected to reach a record $31 B in 2018 , according to trade group Staffing Industry Analysts.
(Iauren.weber@wsj.com; @laurenweberWSJ)

-0-

0914 ET - T JX said it would repatriate more than $1 B in cash from its Canadian division in its current fiscal year.
The company also plans to pay a one-time discretionary bonus to employees who are not already part of its bonus
plan. It will increase its dividend and buy back up to $3B in stock. The company reported an increase in sales for its



      Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 289 of 343
                        Campari Should Trade at a Higher Premium:    SocGen 叫 Market    Talk

holidωy   quarter, erasing fears that it was running out of steam after sales stalled in the previous period.
(suzanne. 他 pner@wsj.com)

。913  ET - Snyder's圖Lance ， which is being bought by Campbell Soup , said total net revenue from continuing
operations fell by 0.8% in its latest quarte r. Most categories reported declines , but net revenue for the company事s
core brands rose by 1.1 %. Growth in products like Kettle Chips and Pre報el Crisps helped that increase, but those
gains were hurt by brands like Kettle Brand and Pop Secret. Total net revenue 役。 m continuing operations was
$551β紹， missing expectations of analysts polled by FactSet of $562說. Campbell Soup announced last year it was
buying Snyder's Lance for $6.1 B. Because of the pending de訓， Snyder's-Lance said it won't be having a
conference call or providing guid為 nce for the yea r. The deal is expected to close near the end of the first qua忱。t
Snyder's-Lance shares were inactive premarket. (allison.prang@w斗 com; @AllisonPrang)

(END) Dow Jones Newswires

February28 , 201811:12 ET (16:12 GMT)



Notes

PUB Ll SHER: Dow Jones & Company , Inc.


Load.Date: March 1, 2018


  豆豆nd ofDoc 諮 lllcnt




       Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 290 of 343
                                        Global Equities Roundup: Market Talk
                                                        Dow Jones Institutional News
                                                 February 28 , 2018 Wednesday 2:27 PM GMT


Copyright 2018 Factiva   (î器，   from Dow Jones
AII Rights Reserved




Copyright@ 2018 , Dow Jones & Company , Inc.



        DOW JONES                E      寸   s



Length: 1293 word怠




The latest Market Talks covering Equities. Published exclusively on Dow Jones Newswires throughout the day.

0926 ET - Shire PLC could boost its lowly share price by spinning 0仟 its neuroscience business , which makes the
Vyvanse attention deficit hyperactivity disorder treatment, says Societe General兮. The French brokerage notes th潑t
heavy markdowns în the 給hares have exacerb說ed downgrades to foreca悠悠. Still , SocGen reckons rising
confidence in Shire'發 hemophilia and hereditary angioedema franchises , an exit from neuroscience, and po綜itive
news in eye-c紋的 would revive the stock. SocGen 怒發y發 a neuroscience sale would "turbo-boost" debt reduction. "A
simple spin-off would also be good as it removes the negative earnings per share growth from the Vyvanse patent
expiry ," the brokerage 開 ys. Shares rise 1.8% to 3109 pence.(philip.waller@wsj.com)

。923 Eτ-     Engie relea念es its full-year 2017 results next week and Barclays says that while it doesn't expect
management to present an update to the company's 2016品。 18 strategic plan , the company's post-2018 outlook
will remain the key driver for shares , even overshadowing the 2017 earnings. The brokerage says the company冶
strategic plan is coming to a close and thinks the next strategic phase for the group should be about growth and
shareholder returns. A clear path for Ebitda and earning浴 growth following a dilutive transformation plan and
underpinning a progre部 ive dividend policy are important pillars that could drive the long仿waited re-rating of the
compa哼's shares. Engie trades down 0.8% at EUR12.97. (如thony .shevlin@dowjones.com)


。922 Eτ-    HeidelbergCement' s share price , which has dropped around 8% since the beginning of the year, now
reflects the fair value of the company , J.P.Morgan Ca泛enove ， says.τhe brokerage doesn't expect any surprises
from Heidelberg's 2018 guidance ，說 nd reiterates its forecast of 6% like-for-like Ebitda growth. JPM Cazenove
upgrades the cement company to neutral from underweight on valuation grounds. HeidelbergCement trades 0.8%
higher at EUR82.92. (nathan.allen@dowjones.com)

0914 Eτ- Shore Capital 給ays Informa's 2017 result浴 are in line with expectations and it sees the events and
publishing company冶 planned acquisition of UBM a污 a po以tive. The deal would allow Inform法 to benefit from scale
and position it to speci訟法G 紋cross a number of industry segments , Shore Capital s紋ys. The broker sees the events
space as growing , with 紋ttractive cash f1 0w and revenue probability. "Our overall view is th紋t a combination of
Informa and UB紛紛uld be well placed to capitalize on these dynamics and should be positive for both sets of
shareholders over the medium爛term." Shares are up 0β% 約 691.60 pence. (carlo.martuscelli@dowjones.com)


      Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 291 of 343
                                       Global Equities Roundup: Market Talk

。914 ET - TJX s法id it would repatriate more than $1B in c紛紛1 from its Canadian division in its current fiscal yea r.
The company also pl 治 ns to p翁y 翁 one-time discretionary bonus to employees who are not already pa 付。f its bonus
plan. It will increase its dividend and buy back Up to $3B in stock. The company reported an increase in sales for its
holiday quarter, er悶彷si怕ng fears 趴  t ha
                                       訓t 忱
                                          i t was running out of steam a1吭ter sal怡
                                                                                 es 剖
                                                                                    s ta
                                                                                       刮11怡
                                                                                          ed 怕
                                                                                             n the previous per付iod.
(s
 亂叫uzanne.
        叫.kapner@wsj.com)


0913 ET 回 Snyder's-Lance. which is being bought by Campbell Soup , said total net revenue from continuing
operations fell by 0.8% in its latest quarter. Most c為tegorie諮 reported declines , but net revenue for the company's
core brands ro綿 by 1.1 %. Growth in products like Kettle Chips and Pretzel Crisps helped that increa兮兮， but those
gains were hυrt by brands like Kettle Brand and Pop Secret. γotal net revenue from continuing oper當ions was
$551.6M , missing expect滋ions of analysts polled by FactSet of $562結聲 Campbell Soup announced 治st year it was
buying Snyder's L治nce for $6.1 B. Because of the pending de訟， Snyde r' s-Lance s翁地 it won導t be having a
conference call or providing guidance for the yea r. The deal is expected to close near the end of the first qua吋er.
Snyder's-Lance shares were inactive premarket.伊拉 ison.prang@wsj.com; @AllisonPrang)

。911  ET - Acco r' s pl翁ns to spend EUR1 billion from the sale of 55% of its real-estate arm for bolt-on mergers and
acquisitions leaves Berenberg nervous. The brokerage says it' s apprehensive over the French hotel group's plans
because of its weak track record in M&A. Overall , Berenberg analysts say that while Accor's EUR1.35 billion share
buyback should be well-received , this is tempered by the discounts granted to investors to clo結e the dea l. Shares
trade down 0.6% 治t EUR47.85. (euan.conley@dowjone為 .com)

0908 ET - Government bonds strengthened after Commerce Department d為ta show the U.S. economy grew slightly
slower than initially thought at the end of last year. GDP ro兮兮治t a seasonally and inflation-adjusted annual rate of
2.5% durìng the fourth quarter, in line with what economists surveyed by τhe Wall Street Journal had expected.τhe
yield on the benchmark 10γear USτreasury note was recently 說 2.895% 華 according to Tradeweb , comp翁 red with
2.910%τuesday. Long bonds also bounced higher, with the yield on the 30-year Treasury bond--which usually
reflects investors' longer-term outlook for the economy--down to 3.148% from 3.175%τuesday. Yields tend to
decline when investors are less ce兩in about the prospects of economic growth and inflation 暢 τhe d呵's moves put
a pause in the overall trend of selling throughout the year, which has brought bond yìelds to multi-year highs.
但姻問 .otanì@wsj 薔∞ m)


0852 ET - Honeywell ìs holdìng its massìve annual investor shindig at its NJ headquarters and has already backed
10 EPS of $1. 87心 1.93 and $7.75-$8 for 2018. The conglomerate's major units will present and it continues to hunt
for bolt-on deals but the market is challenging. Stìfel analysts expects CEO Darius Adamczyk to push hìs priorities
of "driving organic growth , margin expansion , cash conversion , becoming a software-industrial company ，治nd
capital deploymen t." (thomas.gryt忽@wsj.com; @tgryta)

。847 ET - The state owners of Germany's HSH Nordbank AG confirm they sold the stricken lender to a consortium
of private-equity investors led by Cerberus Capital 結anagement and JC Flowers for around EUR1 billion 持 1 .2
billion).τhe sale closes a chapter in the dramatic downfall of what w翁s once the world's largest shipping lender with
a balance sheet of more than EUR200 billion. The Wall Street Journal reported the sale last week , which must still
be approved by the European Commission and the European Central Bank. (costas.paris@wsj.com)

。837 ET - Wednesday's revised GDP figures 0仟éred promìsing news for US firms. The report reaffirmed that
consumer spending grew at a solid 3.8% pace ìn 40 , a rate that hasn't been exceeded sìnce late 2014. And it
showed expo吋s grew at a 7.1 % pace , higher than the prior estimate of 6.9%. That suggests demand for American
goods at service is strong both in the US and abroad. Ooshua.mìtchell@wsj. ∞ m; @JMitcheIl WSJ)

。835 ET - The government may have downgraded ìts estimate of fourth quarter growth to an annu♂ I rate of 2.5%
from an initìally reported 2.6%. But the economy stillloo惦念olid. The biggest factor behìnd the revision: New data
showed businesses re鈍。cked at a slower pace than previously reported. Another measure of GDP that 愁。me
economists think better reflects underlying demand in the economy… real 自 nal sales--was actually revi怠。d up to
show a 3.3% gain from a previously reported 3 .2% increase. Tt冶t measure hasn't been higher since mid-2015.




       Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 292 of 343
                                      Global Equities Roundup: Market Talk

Also , as stockpiles become depleted , companies willlikely be forced to   replen海 hthem   later this year , which could
boost overall GDP growth.Uoshua.mitchell@削j.com; @JMitche Il WSJ)

(END) Dow Jones Newswires

February 28 , 201809:27 ET (14:27 GMT)



Notes

PUB Ll SHE R: Dow Jones & Company , Inc.


Load-Date: March 1, 2018


  End 0 1' Docnment




      Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 293 of 343
                                       Global 反quities          Roundup: Market Talk
                                                       Dow Jones Institutional News
                                                February 28 , 2018 Wednesday 3:27 PM GMT


Copyright 2018 Factlva   q目.   from Dow Jones
AII Rights 民eserved




Copyright@2018. Dow Jones &         Company 要 Inc.




        DOW    JONES 叫沁給



Length: 1388 words




The latest   M翁 rket   Talks covering Equities. Published exclusìvely on Dow Jones Newswires throughout the day.

1027 ET - Investors ìn WPP PLC are set to home in on any comments 諦。 ut future sales when the advertising.
marketing and publìc relatìons group presents full-year results on Thursday. Hargreaves Lansdown notes that WPP
haslγt had the greatest year , with investors fe法 rìng that digital giants like Facebook and Google are starting to
squeeze the world's biggest advertising 為 gency. HL Equity Analyst George Salmon says Chief Executive Martin
Sorrell's commentary will be the main talkìng poin t. "He'll be sure to address the issue of slowing sales again. but
we'lI be most keen to see what his comments are looking forward. We think any indication that next year will bring
more than low single-digit percentage sales growth will be well received." Shares gain 1.6% to 1397 pence.
(philip.waller@wsj.com)

1010 ET - Activists looking for companies to be 愁。 Id often push for new board committees to handle negotiation念 In
a WSJ study, 14 of 82 settlements at big US companies created new committee忌， though not necessarily only for
deals. Often ，結 ctivists and advisers say , activì悠悠 want to announce the committee and negotiate press releases to
notify ìnvestors and potentìal bìdders of the seriousness of the review. That also makes it harder for comp為 nies to
say no, so some corporate defenders seek to avoid ìt. Voce Capital founder J 兮兮 niel Plants, a former deal banker,
twice placed a director on such committees in WSJ's sample , including Air Methods which sold for $2.5B last year.
He says deals take a lot of work and a smaller group is more practica l. For instance , he says dire c1ors , not just
management , need to engage with advisers regularly , which is e為sier for a designated group.
(david.benoit@wsj.com; @DaveCBenoit)

1008 ET “ A WSJ study of activist settlements shines some light on how activists consider board committee念 their
special sauce. In 82 settlemen絡， activists were given specifìc committees 620/0 of the time. In 6 examples , the
activist placed 翁 director on every committ忿忿 Three of those were Starboard , which tends to add several directors
at once. At Brinks , Starboard co哪founder Peter Feld joined the nominating & governance, compensation 為 nd
fìnance committees毫 Two independent nominees joined the other committees. Starboard CEO Jeffrey Smith says
Starboard w治 nts each committee 10 h為ve the right talent mix , similar to an argument activists make for shaking up
boards broadly. "11's not necessarHy about h紛 ving influence , often times we're alre為 dy past that ," Smi1h said. "此's
about coming up wi1h the bes1 board and best board construction." (david.benoi1@wsj.com; @DaveCBenoit)



      Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 294 of 343
                                       Glob忍 I   Equities Roundup: Market τalk

。947 ET 儡 Staffing and outsourcing firm Yoh purct冷ses 紛議xsys Solutions LLC ，我 speciali絞 in information-
technology recruiting.τerms were not disclosed. Yoh is 法 unit of privately-held D寫Y & Zimmermann , a $2.5B
st法ffing firm based in Philadelphia.τhe purchase gives Yoh a greater toehold in IT staffing , especi訪lIy inτexas ，
where 紛紛xsys is based. Demand for Iτprofessionals continues to rise , with the market for temporary IT workers
expected to reach a record $31B in 2018 ，為ccording to trade group Staffing Industry Analysts.
(Iauren橘 weber@wsj.com; @laurenweberWSJ)

-0闖


0927 ET 愉 Adidas shares are among the top gainers on the DAX after comments from the CEO 必t a conference ,
traders say. At the conference. Kasper Rorsted spoke positively about the company's growth prospects in China
and about breakíng above the EUR20-billion sale紋 mark last yea r. "Actually these are the same contents of
previous forecasts , only in different packagíng ," a trader says , "but they're good for sentíment." Shares trade up
0.9也齡在 UR183.70. (michae l. denzin@dowjones.com)

。926  ET - Shíre PLC could boost its lowly share price by spínníng off its neuroscience busíness , which makes the
Vyvanse 法ttention deficit hyperactivity disorder treatment , s級ys Socíete Generale.τhe French brokerage notes that
heavy markdowns in the shares have exacerbated downgr法des to forecasts. Still , SocGen reckons rising
confidence in Shire's hemophilia and hereditary angioedema franchises , an exit from neuroscience , and positive
news in ey令care would revive the stock. SocGen says a neuroscience sale would "turbo-boost" debt reduction. "A
simple spin-off would also be good as it removes the negative earnings per share growth from the Vyvanse patent
expiry ," the brokerage 儲戶﹒ Shares rise 1.8% to 3109 pence.(philip.waller@wsj.com)

。923   ET - Engie releases its ful卜year 2017 results next week and Barclays says that while it doesn't expect
management to present an update to the company's 2016-2018 strategic plan , the company's po副組2018 outlook
will remain the key driver for shares , even overshadowing the 2017 earnings. The brokerage says the company's
strategic plan is coming to a close and thinks the next strategic phase for the group should be about growth and
shareholder returns ‘ A clear path for Ebitda and earnings growth following a dilutive transformation pl翁 n and
underpinning 紋 progressive dividend policy are important pillars that couJd drive the long-法waited re 刪除ting of the
company's shares. 虹口 gie trades down 0.8% at EUR12.97. (anthony游levlin@dowjones.com)

。922 Eτ 樹 HeidelbergCemer吭's     share price , which has dropped 滋 round 8% since the beginning of the year. now
reflects the fair v到 ue of the company. J.P.Morgan Cazenov紋，發ays.τhe brokerage doesn't expect 治 ny surprises
from Heidelberg's 2018 guidance , and reiterates its forecast of 6% Jike-for-like Ebitda growth. JPM Ca泛enove
upgrades the cement company to neutral from underweig 悅 on valuation grounds. HeidelbergCement trades 0.8%
higher atευR82.紹. (nathan剝削 @dowjones.com)

0914 ET 輛 Shore C紋 pital says Informa's 2017 results are in line with expectations and it sees the events 為 nd
publishing company's planned acquisition of UBM as a positive. The deal would allow Informa to benefit from scale
and position it to specialize 為 cross a number of industry segments , Shore Capital says. The broker 諮ees the events
space as growing , with attractive cash flow and revenue prob份制 lity. "Our overall view is th制結 combination of
Informa and UBM would be well placed to capitalize on these dynamics and should be positive for both se怨 of
shareholders over the medium-term." Shares are up 0.8% to 691.60 pence. (carlo.martuscelli@dowjones.com)

。914  ET - TJX said it would repatriate more than $1B in cash from its C忽 nadian division in its current fisc治I yea r.
τhe  company also plans to pay a one-time discretionary bonus to employees who are not already part of its bonus
plan. It will incre紋se its dividend and buy back up to $3B in stock. The company reported an ìncr合法se in sales for its
holiday quarter, erasing fears that it was running out of ste法 m after sales stalled in the previous period.
(suzanne.kapner@wsj.com)

。 913 ET - Snyder'心Lance， which is being bought by C法 mpbell Soup , said total net revenue from continuing
operations fell by 0.8% in its latest quarte r. Most categories reported declines , but net revenue for the company's
core brands rose by 1.1%. Growth in products like Kettle Chipsωnd Pretzel Crisps helped that increase , but those
gaìns were hurt by brands lìke KeUle Brand and Pop Secret. Tot為 1 net revenue from continuing operations was



        Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 295 of 343
                                       Global Equities   Roundup: 說arketτalk


$551.6說， missing expectations of analysts polled by FactSet of $562餒. Campbell Soup announced last year it was
buying Snyder's Lance for $6.1 B. Because of the pending de刻. Snyder's-Lance said it won't be having a
conference call or providing guidance for the year. The de訓 i紋 expected to close near the end of the first quarte r.
Snyder's-Lance shares were inactive premarket. (allison.prang@w吋 .com; @AllisonPrang)

091竹1 ET - Acco r'翁 p削lan翁 t帕o spend 缸E 己孔UR1 billion from the sale 叫
                                                                    0 f 55% 叫
                                                                            0 f its real-estate arm for boωIt-楠心耐。
acquisitions leaves Ber附 enber句 9 nervous. The brokerage says it's apprehensive over the French hotel group's plans
because of its weak track record in M&A. Overall , Berenberg an紋 Iysts say that while Accor冶 EUR1.35 billion share
buyback should be well輸received ， this is tempered by the discoun治 granted to investors to close the deal. Shares
trade down 0.6% 齡在 UR47β5. (euan.conley@dowjones.∞m)

(END) Dow Jones Newswires

February 28 , 201810:27 ET (15:27   GMτ}




Notes

PUB Ll SHER: Dow Jones & Company , Inc.


Load-Date: March 1, 2018


  玄位電lofDoc單路 e!l t




        Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 296 of 343
               \                  Global Equities Roundup: Market Talk
                                                  Dow Jones   Institutior的 1   News
                                           February 28 , 2018 Wednesday 2:14 PM GMT


Copyright 2018 Factiva @. from Dow Jon串S
AII Rights Reserved




Copyright@ 2018 , Dow Jones & Company. Inc.



        DOW JONES         E           已


Length: 1314 words

Body


The latest Market Talks covering Equities. Published exclusively on Dow Jones Newswires throughout the day.

。913 Eτ-    Snyder's-Lance , which is being bought by Campbell Soup , said total net revenue from continuing
operations fell by 0β% in its latest quarter噩 Most categories reported declines , but net revenue for the company's
core brands rose by 1.1 %. Growth in products like Kettle Chips and Pretzel Crisps helped that incre為se. but those
gains were hurt by brands like KeUle Brand and Pop Secret. Total net revenue from continuing operations w扇S
$551.6M , missing expectations of an訓 ysts polled by FactSet of $562M. C為 mpbell Soup announced last year it was
buying Snyder's Lance for $6.1 B. Because of the pending de訓， Snyder's-Lance said it won't be having a
conference call or providìng guidance for the yea r. The deal is expected to close near the end of the first qu紋 rter.
Snyder's-Lance shares were inactive premarket. (allison.prang@wsj.com: @AllisonPrang)

。9 竹 Eτ-  Accor's plans to spend EUR1 billion from the s治 le of 55% of its real-estate arm for bolt-on mergers and
紋cquisitionsleaves Berenberg nervous.τhe brokerage says it's apprehensive over the French hotel group's plans
because of its weak track record 納悶&A. Overall. Berenberg analyst發 say th滋 while Acc眩's EUR1.35 billion share
buyback should be we札received ， this is tempered by the discounts granted to investors to close the de刻. Shares
trade down 0.6% at EUF至47.85. (euan.conley@dowjones.com)

0908 Eτ- Government bonds strengthened after Commerce Depa 的ment data show the U.S. economy grew slightly
slower than initially thought at the end of last yea r. GDP rose at a s紛紛son為lI y and inflation-adjusted annuàl rate of
2.5% during the fourth quarter. in line with what economists surveyed by The Wall Street Journal h♂d expected. The
yi叫d on the benchmark 10-year US Tre剝削 ry note was recently at 2‘ 895%. 為αcording to Tradeweb , compared with
2.910% Tuesday. Long bonds 為 Iso bounced higher , with the yìeld on the 30-year Treasury bond叫你hìch usually
reflects investors' longer-term outlook for the economy… down to 3.148% from 3.175% Tuesd翁y. Yield紋 tend to
decline when investors are less certain about the prospec泌 of economic growth and inflation.τhe day冶 moves put
a pause in the overall trend of sellíng throughout the year, which ha念 brought bond yields to multiγear highs處
(akane.otani@w斗 com)


0852 Eτ- Honeywell is holding its massive annual investor shindig 為t its NJ headquarters and has alre給dy backed
1Q EPS of $1.87-$1.93 and $7.75志8 for 2018. The conglome措峙's major units will present and it continues to hunt
for bolt-on deals but the market is challenging. Stifel analysts expects CEO Darius Adamczyk to push his priorities


      Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 297 of 343
                                        Global Equities   F去。undup: 結arketτalk


of "driving organic growth , margin expansion , cash conversion , becoming a       softw為r令industri紛 I   company , and
capital deploymen t." (thomas.gryta@wsj.com; @梧桐的

0847 ET - The state owners of Germany's HSH Nordbank AG confirm they sold the stricken lender to a consortium
of private“ equity investo防治d by Cerberus Capital Management and JC Flowers for around 眩 UR1 billion ($1.2
billion). The sale closes a chapter in the dramatic downfall of what w為 s once the world's largest shipping lender with
a balance sheet of more than ELl R200 billion. The Wall Street Journal reported the sale last week , which must still
be approved by the European Commission and the European Central Bank. (costas.paris@wsj.com)

0837 ET 編 Wednesd翁y's revised GDP figures oftered promising news for US firms.τhe report re翁ffirmed that
consumer spending grew at a solid 3.8% pace in 40 , a rate that hasn't been exceeded since late 2014. And it
showed exports grew at a 7.1 % pace , higher than the prior estimate of 6.9%. That suggests demand for American
goods at service is strong both in the US and abroad. Uoshua.mitchell@w斗 com;@J 話 itchellWSJ)

。835 Eτ-τhe govemment may have downgraded its estimate of fourth quarter growth to an annual rate of 2.5%
from an initìally reported 2.6%. But the economy stìll looks solid.γhe biggest factor behind the revision: New data
showed businesses restocked 前 a slower pace than previou給 Iy reported. Another measure of GDP that some
economists think betler reflects underlying demand in the economy…      real final sales…was actually revised up to
show a 3.3% gain from a previously repo付ed 3.2% increase. That measure hasn't been higher since mid-2015.
Also , as stockpiles become depleted , companies willlikely be forced to replenish them later this year, which could
boost overall GDP growth.Uoshua.mitchell@w斗 com; @JMitcheIlWSJ)

0814 ET - Retailer Dick's Sporting Goods says it will stop selling all assault-style rifles and any 罰 rearm to anyone
under 21 years old following the shooting in a high school in Parkland 籌 Florida which killed 17 people. The move
raises the bar among companies reacting to the shootings as others have cut promotional ties to the N 訟ional 只ifle
Association in the wake of the shooting. Dick's will also stop sales of high-capacity magazines , CEO Edward Stack
said in an interview on "Good 峙。rning Ame的ca." Dick's shares rise 1.6% in pr，φmarket trading ,
(patrick.sullivan@wsj.com)

。810  ET - A slump in LI.K. consumer confidence could hit the cou 的巾's housing market as people 紛void big-ticket
purchases , says A. J. Bel l. The GfK Consumer Confìdence Index out overnight dropped one point this month to
minus 10 , indicating a two-year trend of negative sentiment. A. J. 路。 11 notes that the major purchase reading within
the main index slipped from one to zero in February , versus five 羽 year earlie r. "Investors may have to 羽 sk
themselves whether this gloomy outlook could start to a仟'ect the housing market ," says A. J. Bell's Russ Mould. 11γhe
results of the past decωde suggest a sustained drop in consumer confidence--and therefore plans to make bíg
purchases--can eventually start to weigh on mortgage approvals."(philip.waller@wsj.com)

。756   ET - Walt Disney Co. could bid for Sky PLC directly r:戚 her than through 21st Century Fox ，路ys HSBC after
Comcast Corp. trumped Fox's bid for the European satellíte broadcaste r. The broker法ge says a higher Fox ofter for
Sky would have implications for Disney , which has agreed to buy Fox. "If getting 'permission' for a higher bid falls
into murky (coordinated) competitive waters , then it may make sense for D治ney itself to disaggregate its 21 CF bid
and seek to outbid Comcast directly ," HSBC analysts say. "With a blank sheet of paper, a Disney bid for Sky w叫他
likely face fewer regulatory hurdles than going through 21 CF." Sky shares last up 0.1 % at 1333 pence. News Corp ,
parent company of Dow Jones , and Fox , which pa件owns Sky , share common ownership. (philip.waller@wsj.com)

。745 ET - German container behemoth Hapag- Ll oyd AG sees its 2017 earnings before interest , tax , depreciation
and amortisation double to $1.2 日 from $671M in 2016 as the impact from last year's merger with United Arab
Shipping kicked in. Container volumes were up 10% on year, but fuel costs were 羽 Iso up 41% to $318 per tonne.
Average freight rates were only marginally higher to $1 ,051 per container from $1 ,036 in 2016.
(costas.paris@wsj.com)

。 736 ET - European stocks are in the red even as the euro falls against the dollar as markets ponder hawkish
comments by the new Ch訟 irman of the U.S. Federal Reserve. The Stoxx Europe 600 is 0.4% , or 1.62 points down ,
at 380.74 after Jerome Powell confounded analys拾， expectations that he was going to continue his predecessor



       Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 298 of 343
                                       Global   Equities 只oundup:   Market Talk

Janet Yellen's more dovish tone. 中owell's confidence in the economy's outlook increased the pro切 bilìty of a fourth
interest rate increase before the end of the year and this has unsetlled markets ," says Mihir Kapadía at Sun Global
Investments. Shares of in-vitro diagnostics group Biomerieux fa Jl 9.65% a位.er 2017 results. (philip.wa Jler@w縛 .com)

(END) Dow Jones Newswires

February 28.201809:14 ET (14:14     G話 T)




Notes

PUB Ll SHER: Dow Jones & Company. Inc.


Load-Date: 結arch    1, 2018


  E位電lofDoe扭扭蓋的lt




     Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 299 of 343
                              GRAIN            HIGH Ll GHτ5:          Top Stories of the Day
                                                      Dow Jones     Institution為 1   News
                                              February 28 , 2018   Wedne治day     10:15 PM GMT


Copyríght 2018 Factiva @, from Dow   Jon串串
AII Ríghts Reserved




Copyright@ 201 皂， Dow Jones & Company , Inc.



        DOW    JONES      正             U
                                        L 本




Length: 582 words




τOPSτORIES:

Wheat Futures     Le悍的 Plains Dro河流


Wheat futures rose almost 5% as hedge funds poured înto bets that prices would rise.

A drought has gripped the southern Plaìns in recent weeks , d為 m翁。 ing the growing wheat crop. Government-quality
ratings show that the dryness has contìnued to take a toll on the crop , and weather forecasts show limited relief
through the next two weeks. That has prompted money managers to turn increasingly bullish after having long bet
that wheat prices were he為ding lower, analysts saìd.

"Finally we're getting to those levels where you're blowing out those shorts ," said Dan Cekander, president of DC
Analysis. Soft-red winter wheat futures rose 4.6% to $4.84 1/2 a bushel at the Chicago Board of Trade on
Wednesday. Prìces closed at the highest poìnt in over seven months , since July 24.

Snyder's-Lance 只evenue        from Continuing Ops         Fal 卜-   Market Talk

9:13 ET - Snyder's且Lance ， which is being bought by Campbell Soup , said total net revenue from contìnuing
operations fell by 0β% in its 治test quarte r. Most categories reported declines , but net revenue for the company's
core brands rose by 1.1 %. Growth in products like Kettle Chips and Pretzel Crisps helped that increase , but those
gains were hurt by brands like Kettle Brand and Pop Secret. Total net revenue from continuing operations was
$551.6M , missing expectations of analysts polled by FactSet of $562M. Campbell Soup announced 1 為st year it was
buying Snyder's Lance for $6. '1 B. Because of the pending de郤， Snyder's-Lance said it won't be having a
conference call or providing guìdance for the year. τhe deal ìs expected to close near the end of the first quarte r.
Snyde內 -Lance shares were inactive premarket. (allison.prang@w斗∞m; @AllisonPrang)

STORIES OF INTEREST:

Senators Press USDA on        Paymen億 to Deβd Farmers-- 給 arket                Talk




      Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 300 of 343
                                      GRAIN HIGHLlGHTS: Top Stories of the Day

11 :19 旺T 棚 US Senators Debbie Stabenow (D. , Mích.) and Chuck Grassley (R., lowa) fl 袋9 concerns to USDA over
farm subsidies made to the estates of dead farmers. In a letter, the ranking and senior members of the Senate
Agriculture Committee tell USDA they're worried about policies that allow farms to collect federal payments
authori泛ed by the Farm Bill even two year念 after 紋 farmer has passed away. The letter comes as Congress
prepares to debate the nation's next Farm Bi 話， the alway&-contentious multibillion dol 治 r piece of legislation
governing food and farming in America. Senators note GAO has previously p法 nned p治yments that have allowed
heirs to "game the system," collecting benefits on behalf of dead farmers as well 治 s themselves, exceeding federal
limit統(jesse.newman@w斗com; @jessenewman13)

Bayer to Sell More Assets to Win Approval for Monsanto Deal -- 2nd Update

German chemical giant Bayer AG on Wednesday said it would sell more assets to win antitrust approval for its $60
billionφlus 油keover of Monsanto C缸， as it inches toward completing its regulatory reviews.

Chief Executive Werner Baumann said the company was preparing the sale of another bundle of            assets 為fter
agreeing in October to sell parts of its crop嘲science bu心iness to riv法 I BASF SE for $7 billion.

THE MARKETS:

Hog   Futur師 Fall     on Weak Belly Prices

Tumbling pork belly prices dragged hog futures to multimonth lows.

Lean hog cor校的cts for April delivery fell 3.9% to 67.225 cents a pound at the Chicago Mercantile Exchange , the
lowest close since Dec. 19.

CME February live cattle futures fell 0 .4% to $1.275 紋 pound.

{庇 ND)   Dow Jones Newswires

February 28 , 201817:15 ET (22:15 GMT)



Notes

PUBLlSHER: Dow Jones & Company , Inc.


Load-Date: 位教rch        1, 2018


  End   of 紋。cumcnt




        Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 301 of 343
     Snyder's輯Lance，                Inc Reports Fourth Quarter and Full-Year 2017 Results
                                                        Contify 只etail   News
                                          February 28 , 2018   Wednesd法 y   6:30 AM EST


Copyrlght 2018 Contîfy.com AII Rights Reserved

Length: 1237 words

Body


Feb.28 … Snyder's- Lance費 Inc. (Nasdaq-GS:LNCE) today reported tinancial results for the fourth             qu為 rter   and full-
year ended December 30 , 2017.

Recent Merger Announcement

On December 18, 2017 , Snyder's-Lance and Campbell Soup Company announced a detinitive merger agreement
under which C為 mpbell Soup Company will acquire Snyder冶北ance for $50 per share in an all-cash transaction
valued at approximately $6.0 billion , including Snyder's.       心心心.闕胸輛峭孔
providing its out叫look for 伯fìscal 2018 叮
                                        0 r longe
                                                釘r←叫闡扎t胎
                                                       erm targets and wil川11 not be ho
                                                                                      叫Idi怕
                                                                                          ng a conference call to dis
                                                                                                                    叩 cus
                                                                                                                        臨怠 the
Company's financi均圳 訓1 results for the fourth quarter and fisc 紛 1 year ended December 30 , 2017. Completion of the
                    a
trans法ction is subject to approval by the Comp♂ny's shareholders 為nd other customary clo給ing conditions. The
parties expect to clo紋。 the trans為 ction late in the first quarter of 2018.

Disclaimer:       The       table       has      been      omitled       (The   document      can      be      viewed         at
http://i r. snyde仿lance.com/releasedetail.cfm?ReleaseID=1059035).

Total net revenue in the fourth quarter of 2017 was $551.6 millio代為 decrease of 0.8% compared to $556.2 million
from contìnuing operations in the fourth quarter of 2016. Branded net revenue increased 0.6% 紋s a result of a 1.1 %
increase in the Company's Core Brands partially offset by 約 3.7% decrease in Allìed Brands. The Core Brand net
revenue increase was led by growth in Late July, Cape Cod , KETTU己 Chips ， Lance , Snyder's of 糾紛 nover， and
Snack Factory Pretzel Crisps , partially 0仟set by a decline in Pop Secret , Emerald , and Kettle Brand. In addition ,
during the fourth qu為 rter of 2017 , net revenue from the Partner Brand category decreased 2.2% whìle net revenue
from the Other category declined 13.7% , each compared to the fourth qua 吋er of 2016.

GAAP operating income in the fourth quarter of 2017 was $46.0 million , as compared to GAAP operating income of
$44.3 million from continuing operations in the fourth qu 紋 rter of 2016. Operating income from continuing operations
and excluding speci訓 items 為ffecting comparabili旬， in the fourth quarter of 2017 was $54.8 millio抖， or 兮 .9% as 法
peræntage of net revenue , as compared to $52.1 million from continuing operations , or 9.4% as a percentage of
net revenue , in the fourth quarter of 2016. The operating margin expansion was the result of lower general and
administratìve expenses，念nd supply chaìn productìvity and cost ìnitìatìves.τhese were partìally offset by higher
promotional trade 發 pend ， higher servìce and distribution costs prim治 rily re治ted to truckìng capacity , as well 念念
contìnued higher than normal manufacturing costs due to the 闊的 ping up of Emerald production capacity in
Charlot怡， NC that w我s previously loc訪ted in the Stockton , CA manufacturing facility.

Net ìnterest expense in the fourth qu為此er of 2017 was $10.2 million compared to $9.3 million in the fourth quarter of
2016. Excluding speci訓 items ， the effective income tax rate from continuing operations was 26.5% in the fourth
quarter of 2017 as compared to 37.8% in the fourth quarter of 2016.γhe decrease in the e仔'ective income tax rate ,
excluding special ìtem紋， was primarily due to the impact of 結dopting new accounting guìdance , which re凱Jlted ìn
excess tax benetits for certain share-based payments , which were previously included in equity.




      Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 302 of 343
                           Snyder's-Lance , Inc Reports Fourth Quarter and Full-Year 2017 Results

GMP net income atlributable to Snyder冶-Lance from continuing operations in the fourth quarter of 2017 was
$188.8 million , or $1.92 per diluted share是 as compared to net income of $18.7 mìllion , or $0.19 per dìluted share, in
the fourth quarter of 2016.τhe signifìcant increase in GMP net income was primarily due to a non-recurring , non-
cash gain of $162.4 mìllion as the result of the impact of the Income Tax f這eform Act enacted in December 2017
(the "Tax Act"). Net income atlributable 10 Snyder's-Lance from conlinuing operations , excluding special items, for
the fourth quarter of 2017 , was $32.7 million, as compared to $26 .4 million , in the fourth qua此er of 2016. Earnings
per diluled share from continuing operations , exciuding special item愁， was $0.33 in the fourth quarter of 2017
compared to $0.27 , in the fourth qua 付er of 2016.

Adjusted 眩 BITDA     from continuing operations in the fourth quarter of 2017 was $78.5 million , or 14.2% of net
revenue , as compared to adjusted EBITDA from continuing operations of $77.1 million , or 13.9% of net revenue, in
the fourth qu紛 rter of 2016. Adjusted 眩 BIγDA is a non棚 GMP measure defìned herein under "υse and Definition of
N
娃 on.
    恥恥卜.翱輛-G


Disclaimer:γhe               table    has      been       omitled       (The      document         can      be      viewed       at
htlp:flir.snydersl綜 nce.com/releasedetail.cfm?只.eleaseID= 1059035).


Total net revenue for the full-year 2017 was 2,226.8 million , an increase of 5.6% compared to $2,109.2 million from
continuing operations in 2016. Branded net revenue increased 8.5% as a result of a 2.3% increase in the
Company's Allied Brands revenue and a 9.1 % increase in Core Brands revenue. In addition , during the fu !l酬year
2017 , net revenue from the Partner B悶 nd category decreased 2.9% while net revenue from the Other category
declined 7.2% , each compared to the fullγear of 2016.

GMP oper治ting income from continuing operatîons for the fullγear 2017 was $38.5 millîon , as compared to GMP
operating income of $104.6 million from continuing operations in 2016. GMP operating income was neg揖ively
impacted by $157.1 million in pre-tax expen諮es which a仔écted comp翁的 bility. These expenses were prímarily
related to $104.7 million in non-cash impairment charges reflecting the write“ downs of the Comp翁 ny's European
reporting unit goodwi路， and the Company‘s KETTLE Chips trademark in the United Kingdom and Pop Secret
trademark. Operating income from continuing operations and excluding special items affecting comparability , for
the full 幽year 2017 was $195.7 million , or 8.8% as a percentage of net revenue , as compared to $189.5 million from
contînuing operations , or 9.0% as a percentage of net revenue , in 2016.

Net interest expense for the full-year 2017 w紛紛 $38.8 million compared to $32.6 million in 2016. Excluding special
items , the effective income tax rate from continuing operations was 32.5% in 2017 as compared to 34.1 % in 2016.

GMP net income 剖        a t位tr討ibut治
                                   abl抬
                                      e ，t諂.0 Snyde
                                                  軒r'、
                                                     's
                                                     心w孔Lance from continuing oper站   at討ions for the 如
                                                                                                      f ull-γ.
mi泓lIi沁
     or代1 ， or $1.50 pe
                      智r dìl沁  ut給
                                 ed share, as compared to net income of $42.0 millio口， or $0.45 per diluted share, in 2016.
τhe significant increase in GMP net income was primarily due 10 a non-recurring , non-cash gai泊                n of $162 .4 m
                                                                                                                            訓illion1
as the res紋ul投t of the impact of the γax Act. Net income at設t佇r討蚓ibut泊abl治  e ，1泊.0 Snyder'芯'心心孔
                                                                                             s.
excluding spec叫ia釗I items, for the full-year 2017種 was $105.5 million , as compared to $103.5 million , in 2016 ‘
Earnings per dìluted share from continuing operations , excluding special items , was $1.08 for the full-year 2017
compared 10 $1.11 , in 2016.

Adjus1ed EBITDA from continuing operations for the full-year 2017 was $293.3 million , or 13.2% of net revenue , as
compared 紛紛djusted EBIτDA from continuing operations of $284.1 million , or 13.5% of net revenue , in 2016.
Adjusted 眨 BITDA is a non-GMP measure defined herein under "Use and Definition of Non-GMP Measures ," and
is reconciled to net income in the tables that accompany this release.

Source:        Snyder尊心Lance ， lnc




Load 幽 Date:      March 1, 2018


    End Gf Docunlcnt



          Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 303 of 343
                Snyder's-Lance Revenue from Continuing Ops                                    Fall 圖﹒ Market   Talk
                                                              Dow Jones Institutional News
                                                       February 28 , 2018 Wednesday 2:14 PM GMT

CA
 wmm  ts  Oe
        2nR  se
              . se  va @ ..',r nuw mm OnMww EdOnH
               F Fuudu
 O



       nMψhn




           4ZCJW




                                                串
     hnhnh
   nnua                                             oa

                   v
 給時




Copyright @ 2018 , Dow Jones & Company, Inc.



               DOW JONES       f'毛主
                                                佇
                                                ;;'1




Length: 1278 words




0913       ET 圖 Snyder's-Lance ，
                               which is being bought by Campbell Soup , s為 id total net revenue from continuing
oper訓ions  fell by 0.8% in its latest quarter. Most categories reported declines , but net revenue for the ∞ mpany's
core brands rose by 1.1 %. Growth in products like KeUle Chips and Pretzel Crisps helped that increase , but those
gains were hurt by brands like KeUle Brand and Pop Secret. Total net revenue from continuing operations was
$551βM ， missing expectations of analysts polled by FactSet of $562M. Campbell Soup announced last year it w♂s
buying Snyder's Lance for $6.1 B. Because of the pending de訟， Snyder's-Lance said it wo口't be having a
conference call or providing guid紋 nce for the yea r. The deal is expected to close near the end of the first ql織 rter.
Snyder尊心 Lance shares were inactive premarket. (allison.prang@wsj.com; @AllisonPrang)


。908 Eγ 爛 Government     bonds strengthened after Commerce Department data show the U.S. economy grew slightly
slower than initially thought 治t the end of last yea r. GDP rose at a seasonally and inflation-adjusted annual rate of
2.5% during the fourth quarter , in line with what economists surveyed by γheW街 11 Street Journal had expected.γhe
yield on the benchmark 10-year US Tre個 ury note was recently at 2.895% ，為ccording to Tradeweb , compared with
2.910%γuesday. Long bonds also bounced higher , with the yield on the 30-year Treasury bond …which usually
reflects investors' longer凶term outlook for the economy--down to 3.148% from 3.175% Tuesday. Yields tend to
decline when investors are less certωin about the prospects of economic growth and inflation ‘ The day's moves put
a pause in the overall trend of selling throughout the year, which has brought bond yields to multi-year highs.
(akane.otani@w斗 com)


0852 ET - Honeywell is holding its mas給ive annual investor shindig at its NJ he滋dquarters and has already backed
1Q EPS of $1.87-$1.93 and $7.75ω$8 for 2018. The conglomer，陷        'at，e零s
                                                                        捨 major units 蚓
                                                                                      wVωill present and it continues to hunt
for bolt色毛仁令輛-0
叫f "d
O    街rivi泊   ng or峙
                   'gan
                      川1討ic growth , margin expansion , cash conversion , becoming 紛 software-industrial company , and
capital deploymen t." (thomas.gryta@wsj. ∞m; @tgryta)

0847 E三γ"γhe state owners of Germωny's HSH Nordbank AG confirm they sold the stricken lender to a consortium
of priv為te-equity investors led by Cerberus Capital Management and JC Flowers for around EUR1 billion ($1.2
billìon). The sale closes a chapter in the dramatic downfall of what was once the world's largest shipping lender with
a balance sheet of more than EUR200 billìon. The Wall Street Journal reported the sale last week , which must still
be approved by the European Commission and the European Central Bank. (costas.paris@wsj.com)


       Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 304 of 343
                          Snyder's-Lance Revenue from Continuing Ops Fall      --滋arket   Talk

。837 ET - Wednesday's revised GDP figures offered promisìng news for US firms. The report reaffirmed that
consumer spending grew at a solid 3.8% pace in 40 ，翁 rate that hasn't been exceeded since late 2014. And it
showed exports grew at a 7.1 % pace , higher than the prior estimate of 6.9%. That suggests demand for American
g ∞ds at service is st陷呵 both in the US and abroad. (j oshu必 .mitchell@wsj.com; @~IMitcheIlWSJ)

。 835  ET - The government may have downgraded its e訓ímate of fourth quarter growth to an annual rate of 2.5%
from an íni計划 Iy reported 2.6%. But the economy still looks 紋。 lid. The bíggest factor behínd the revi訓。 n: New data
showed businesses restocked at a slower pace than prevíously reported. Another measure of GDP th 翁t some
economists think betler reflects underlyíng demand in the economy…real final sales--was actually revised up to
show a 3.3% gain from a previously reported 3.2% increase. That measure hasn't been higher sínce mid-2015.
Also 多 as stockpiles become depleted , companies will likely be forced to replenish them later 防治 year， which could
boost overall GDP growth. (j oshua.mitchell@wsj.com; @JMitcheIlWSJ)

。820 ET 幽 US  oil prices tread water , virtually unchanged 滋 $63/bbl as investors await both a weekly and a monthly
report from the US government's EIA.τhe weekly inventory report is at 10:30am ET and while analysts are
expecting a bearish , 2絲 -bbl rìse in US oil stockpiles , a paral封i洽e
                                                                    糾制1 拇
                                                                        repor吋t γuesday from trade group API ìndicated a
more modest 900k令令.令.
an average 300k bpd 知  i n each of the past three reporting mont納   hs ， to 10M bpd in November , but some analysts say
today's December fìgure could see a sharp slowdown in growth , which would be bullish for p叫ces.
(dan.molinski@wsj.com)

0814 ET 幽 Retailer Díck's Sportíng Goods says it will stop selling all assault-style rifles and any fìrearm to anyone
under 21 years old following the shooting in a hígh school in Parkland , Florída which kìlled 17 people.γhe move
raises the bar among companies reacting to the shootings as others have cut promotional ties to the National Rifle
As sociation in the wake of the shooting. Dick's will 治 Iso stop sales of high-capacity magazines , CEO 在dward Stack
said in an interview on "Good Morning America." Dick's shares rise 1.6% in pr心 market trading.
(patrick.sullivan@wsj.com)

。745 ET - German container behemoth Hapag-Ll oyd AG sees its 2017 earnings before interest , tax , depreciation
and amortisation double to $1.2B from $671M in 2016 as the imp訟ct from last year's merger with United Arab
Shipping kicked i狗. Con磁iner volumes were up 10% on year, but fuel costs were also up 41% to $318 per tonne.
Average freight rates were only marginally higher to $1 ,051 per container from $1 ,036 ín 2016.
(costas. paris@wsj.com)

0730 ET 峭 US stock futures are líttle changed after yesterday's losses followíng Fed Chairman Jerome Powell's
upbeat assessment of the US economy which raised expectatíon心 for hígher ínterest rates. Today's economic data
ínclude the second estímate of US 40 GDP and weekly oil supply data , whích are expected to show 治 build in crude
inventories. Lowe's shares drop 7.6% premarket as home retaíler's fìsc到 40s翁les from a year earlíer and earnings
fall short of expectations. Treasurys tìck higher , along wíth the doll缸， pushíng the 10-year yield down to 2.89%.
S&P futures slip 1.5 points. (patrick.sullivan@w斗 com)

。529 ET - Saint輛Gobain should be able to deliver 13.7% liI至今for-like growth in 2018 compared wìth 9.6% last year ,
says JPMorgan. The brokerage says it reiterates its positive view on S訟int-Gobain's stock given the improving
outlook for French renovation and U.S. industrials. It also s法ys Saint偏Gobain wìll be able to more than offset this
year's cost in訴我tion through price increases虞 According to JPMorgan , despite the company's stock bouncing back
after its results , it continues to trade on attractive valuation metrìcs. Saint-Gobain trades up 0.2 at EUR46.83.

(anthony.的 evlin@do以Ijones.∞ m)

0220 ET - Bitcoin might not be as much of a lone wolf relative to other financial assets as it used to be. Short-“term
price correlations , or the tendency for prices to move in tandem , between bitcoin and the S&P 500 showed "a high
degree of linkage" when US stocks slumped sharply earlier this month , notes DataTrek Research. A 10-day rolling
average hit a 0.79 on Feb. 6; 1 represents perfect lockstep trading and 0 is no correlation at al l. It's since e袋sed to
0.37. "Bitcoin seems to track US stocks when they fall more th側的制 they rise," says Nìcholas Colas，∞喃founder



        Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 305 of 343
                            Snyder's-Lance Revenue from Continuing Ops Fall --   Marketτalk

of   Dat諮
        a Tr拇
            ek.
{抖
 鈴te
 S 齣 嗨
     V enη
         氏
         n.ru
           均悅絃錦
            u 仰
              S 咐
                O i豆iI胎
                     i治
                      o@w
                        叫吋斗.c
                            ∞om
                              叭
                              Y功l;@snυJssolillo
                                咒             吋}


(END) Dow Jone忍       Newswires

February 28 , 201809:14 ET (14:14        GMτ}




Notes

PUB Ll SHER: Dow Jones & Company.           Inc真




Load“ Date: March 1. 2018


     艾滋仗的愁。ClI器時 nt




        Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 306 of 343
            Snyder's-Lance Revenue from Continuing Ops Fall -- Market Talk
                                                       Dow Jones Institutional News
                                                February 28 , 2018 Wednesday 2:14 PM GMT


Copyright 2018    F日 ctiv甜@，   from Dow Jones
AII Rights Reserved




Copyright@2018 , Dow Jon惡s & Company, Inc.



  [)     DOW JON 間 ".!E                  鼠忌


Length: 153 words




9:13 ET 幽 Snyder's-Lance. which is being bought by Campbell Soup , said total net revenue from continuing
operations fell by 0.8% in ìts latest quarte r. Most categories reported decline 翁， but net revenue for the company's
core brands rose by 1.1 %. Growth ìn products like KeUle Chips and Pretzel Crisps helped that increase , but those
gains were hurt by brands like KeUle Brandωnd Pop Secre t. Total net revenue from continuing operations was
$551.6M , missing expectations of analysts polled by FactSet of $562M. Campbell Soup announced 冶st year it was
buying Snyder's Lance for $6.1 B. Because of the pending de 針 , Snyder'冶浴          心心胸孔
                                                                                   s.
                                                                                                                        .
conference ca釗j扯I or providing guidance for the year仁尊 The deal is expected to clo怠e near the end of the first qυ淼r付t綴er仁
Sny!
   抖der'
       內'冶
        S幽毛切
           L 絃
             F部
             抓
             arnce shares were inactive pr拇
                                          ema絃rk切磁低
                                                 e tι. (allison.prang@wsj.com; 這yAllìsonPrang)


(END) Dow Jones Newswires

February 28 , 201809:14 ET (14:14 GMT)



Notes

PUBUSHE R: Dow Jones & Company , Inc.


Load-Date: March 1, 2018


   End uf DOC lI IIH:nt




       Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 307 of 343
                                Spirit Pilots Ratify        New 口ea 卜﹒ Market         Talk
                                                  Dow Jones Institutional News
                                           February 28 , 2018 Wednesday 4:09 PM GMT


Copyright 2018 F晶ctiva @, from Dow Jones
AII Rights Reserved




Copyrig!役。 2018 ，   Dow Jones & Company, Inc.



        DOWJO 乎是給 s



Length: 1483 words




1109 佐T 酬 Pilots at Spirit Airlines ratify a new five耐year de郤， according to the Air Li ne Pilots Association ,
Internation叫警 with almost 70% voting in favo r. The p為ct includes an average 43% increase in p為y rates on date of
signing , double-digìt direct contrìbutìons to pilots' retirement plans. .and $75M ìn ratìficatìon compensatìon.
(doug.cameron@wsj.∞m)

1106 Eτ- After years of interim legislatìon continuing FAA prog結 ms ， Congress appears poìsed to pass a longer-
term extensìon expected to set new directions for regulating drones and other pressing safety issues. The reason ìs
that Rep BìII Shu紋er of Pennsylvania , the Republican chairm為n of the House transportation committee , h鋪
formally abandoned his years-Iong bid to shift control of the nation's air-traffic control system to a nonprofit
corpor話tion. Acknowledging that his bill never "re法ched the obvious level of support needed" for 話doption ， Rep
Shuster pledged to work with Senate leaders to provide "Iong-term 糾紛 bility for the FAA.'‘ With controversial air-
traffic control p付 v訓ization off the table , Democratic Rep Dina Titus of Nevada has said the rest of the pending FAA
bill 可eems to have pretty much bipartisan and industry agreement." (andy.pasztor@w斗 com)

1100 ET “ Oil price給 fall after a weekly EIA repo吋 says US inventories of crude oil and gasoline both increased
more than analysts were expecting , while production continues to tíck higher and demand indicators decline. The
data shows US crude stockpìles rose by 3M bbls last week whìle gasoline inventories increased 2.5M bbls. The
gasoline figure was the biggest surprise as fuel inventories USl泊lIy decline or stay 詩at during this period in which
refineries motor down significantly for seasonal tune-ups. Meanwhil兮， υS oil output climbs to 10.3M bpd , another
record-high for weekly da諒 going back to 1983. WTI , which w紋s mostly flat ahead of the report , falls 1.2% to
$62.28/bb l. (dan.molinski發wsj.com)

1057 ET 輸 The C訟 nadian Li ber翁 I government's decision in its annual budget plan to not address the risks posed to
the Canadian economy by the fate of Na先a talks and US tax cuts means the country will need a weaker C$ to deal
with the negative fallout from uncertainty, says David Rosenberg , chief economist at Gluskin Sheff. The widely-read
economist said Canada's budget decision , or lack thereof, related to US trade and tax policy w紛紛 "a bit
disappointing." He noted with Canadian consumers tapped out ，為 nd housing set for a slowdown ,“counterbalancing
some of the uncertainty created by [Nafta and US tax cuts] would have been a welcome development and helped
ensure the economy remains on sustained growth trajectorγ." He adds he expects USDCAD to strengthen further
from current 1.27 I 酬。1. (pau l. vieira@wsj.com , @paulvieira)


      Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 308 of 343
                                      Spirit Pilots Ratify New Deal -- Market Talk

1050 ET - Accor's      of a 55% stake in its re訟-estate arm , Accorlnvest, should give investors a clearer view of the
                    s翁 le
company ， offering 潑 more  well-balanced regìonal footprìnt and margìns more in line with those of its bigυ.S. peers ,
according to Societe Generale.τhe bank's analysts say that while the long合waited sale should help to allay
investor concerns , they need more clarity on Accor's new businesses and more positive guidance on wh 紋 the
company intends to achieve. Shares trade down 0.8% 前在 υ 只47.78. (euan.conley@dowjones.com)

1042 ET 爛 The IRS has not effectively helped the Labor Department combat worker misclassification , says a new
report from a government inspector. In 2011 , the two agencies signed an agreement to share information and
reduce the tax impact of misclassification. When employers cl為 ssìfy workers 法s ìndependent contractors rather than
as employees , theyωvoid payroll taxes for programs such as Medicare and Socìal Security , leading to 紛 n estimated
$44B in lost tax revenue per year. The Treasury Inspector General for Tax Administration finds that the IRS failed to
implement some of the procedures meant to ìmprove collabor訓ion ， such as acting on referrals from the Lωbor
Department. The IRS agrees with the inspector's recommendations to review and revise the agreement and
develop betler procedures to follow up on L訟 bor Department referrals. (Iauren.weber@wsj.com;
@laurenweberWSJ)

1010 訂- Activists looking for ∞ mpanies to be sold often pu的 for new board committees to handle negotiations. In
a WSJ study , 14 of 82 settlements at big US companies created new committees , though not necess翁 rily only for
deals. Often , activists and advisers say , activists want to announce the committee and negotiate press releases to
notify investors and potential bidders of the seriousness of the review. That also makes it harder for companies to
say no, so some corporate defenders seek to avoid it Voce Capital founder J Daniel Plants , a former deal banker,
twice placed a director on such committees in WSJ's samp袍 I including Air 結 ethods which sold for $2.5B last yea r.
He says deals take a lot of work and a smaller group is more practica l. For instance , he says directors , not just
management, need to engage with advisers regul街妙I which is easier for a designated group.
(david.benoit@wsj.com; @DaveCBenoit)

1008 ET 欄 A WSJ study of activist settlements shines some light on how activists consider board committees their
special sauce. In 82 settlements , activists were given specific committees 62% of the time. In 6 examples , the
activist placed a director on every committee. Three of those were Starboard , which tends to add sever紛 1 directors
at once. At Brinks , St為 rboard co-founder Peter Feld joined the nominating & governance , compensation and
finance committees.τwo independent nominees joined the other committees. Starboard CEO Jeffrey Smith says
Starboard w治 nts each committee to have the right talent mix , similar to an argument activists m翁 ke for shaking up
boards broadly. 昌'It's not necessarily about having influence , often times we're already past that ," Smìth s紋闕. "It‘s
about coming up with the best board and best board construction.'零 (david.benoit@wsj.com; @DaveCBenoit)

。947 Eτ- S治ffing and outsourcing fìrm Yoh purchases Maxsys Solutions LLC , a specialist in information-
technology recruiting. Terms were not disclosed. Yoh is a unit of privately令eld Day & Zimmerman 口，治事2.5B
staffing firm based in Philadelphia.τhe purch話se gives Yoh a greater toehold in IT staffing , especially in Texas ,
where Maxsys is based. Demand for 1τprofessionals continues to ri諮吼 with the market for temporary IT worker發
expected to reach a record $31 B in 2018 , according to trade group Staffing Industry Analysts.
(Iaur凹 .weber@wsj.com; @laurenweberWSJ)


區。“
。914 ET 嘛 TJX      said it would repatriate more than $1 日 in cash from its Canadian division in its current fisc訓 year.
The company 紛 Iso plans to pay a one-tìme discretionary bonus to employees who are not already part of its bonus
plan. It wil! incr紛紛念。 its dividend and buy back up to $3B in stock. The company reported an increase in s給他 s for its
holiday qu紋 rter， erasing fears that it was running out of steam after sales stalled in the previous period.
(suzanne .kapner@w呵 .com)

0913 缸E三T 瞬 SrηIyde r'注浴
                       兮
                       s'-峭毛
                       s
operations ，fe
             糾
             給 i其1 by O.β8% 泊i ni梅
                                 t怨
                                  sl治
                                    at妞
                                      es哎t quarte r. Most categories reported declines , but net revenue for the company's
core brands ro撥給 by 1.1 %. Growth in products like Kettle Chip話 and Prelzel Crìsps helped that increase 費 but those
gains were hurt by brands like Kettle Brand and Pop Secret Total net revenue from continuing operations was



      Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 309 of 343
                                     Spirit Pilots Ratify New Deal … Market Talk

$551.6M , missing expectations of analysts polled by F紛 ctSet of $562M. Campbell Soup announced last year it was
buying Snyde r' s Lance for $6:1 B. Because of the pending deal , Snyde r' s-Lance said it won't be having a
conference call or providing guidance for the year. The deal is expected to close near the end of the first quarte r.
Snyder's-Lance shares were inactíve premark的. (allison.prang@w斗∞m; @AllisonPrang)

。908  ET - Government bonds strengthened after Commerce Department data show the U.S. economy grew slightly
slower than ínítíally thought at the end of last year. GDP rose at a seasonally and inflation-adjusted annual rate of
2.5% during the foürth qua吋眩， in line with what econon計划念 surveyed by The W♂ I Street Journal had expected.τhe
yield on the benchmark 10-year US T均為sury note was recently at 2.895% , according to τradeweb ， compared wìth
2.910% Tuesday. Long bonds also bounced higher, with the yield on the 30-year Treasury bond--which usually
reflects inves包括， longer-term outlook for the economy欄-down to 3.148% from 3.175%τuesday. Yields tend to
decline when investors are less ce 期in about the prospects of economic growth and inflation. The d哼's moves put
a pause in the overall trend of selling throughout the ye缸， which has brought bond yields to multi-year highs.
( akane.otani@w斗com)

(END) Dow Jones Newswires

February 28 , 2018 11 :09   Eτ(16:09 GMτ}




Notes

PUB Ll SHER: Dow Jones & Company , Inc.


Load-Date: March 1, 2018


  End   ofDocume討




        Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 310 of 343
                5taffing Firm Yoh Acquires                    IγRecruiter Maxsys 叫 Market             Talk
                                                   Dow Jones Institutional News
                                          Febru 為 ry   28 , 2018 Wednesday 2:47   P結 GMT



Copyright 2018 Factiva@, from Dow Jones
AII Rights Reserved




Copyrig忱。 2018 ，   Dow Jones & Company著   Inc.




   E口")   DOW JONES      N仆
                          J，趴
                           Eiγ
                            口，1 川


Length: 1233 words

Body


0947 ET - Staffing and outsourcing firm Yoh purchases Maxsys Solutions LLC , a specialist in informatior恥
technology recruiting.τerms were not disclosed. Yoh is a unit of privately-held Day & Zimmerm治 n鈴， a $2.5B
st或ffill9 flrm based in Philadelphia. The purchase gives Yoh a greater toehold in Iτstaffing ， especially ìn Texas ,
where Maxsys is based. Dem法 nd for IT profe翁sion袋 Is continues to rise , with the market for temporary IT workers
expected to reach a record $31 B in 2018 , according to trade group Staffing Industry Analysts.
(Iau信孔weber@w斗 com; @laurenweberWSJ)



。"
。 914 ET - T JX said it would rep為triate more than $1 B in cash from its Canadian division in its current fiscal year.
The company also plans to pay a one-time discretionary bonus to employees who are not 剎時為 dy P紛吋 of its bonus
plan. It will increase its dividend and buy back up to $3 日 in stock. The company reported an increase in 紛紛les for its
holiday qua 吋er， erasing fears that it was running out of steam after sales stalled in the previous period.
(suzanne.kapner@wsj.com)

0913 ET - Snyde r' s-Lance , which is being bought by Campbell Soup , said total net revenue from continuing
operations fell by 0.8% in its latest qu紋 rter. Most categories reported declines , but net revenue for the company's
core br我 nds rose by 1.1 %. Growth in product給 like KeUle Chips 我 nd Pretzel Crisps helped that increa念e， but those
gains were hurt by brands lìke Ke設le Brand 紛 nd Pop Secret. Total net revenue from continuing operations wa發
$551.6M , missìng expectations of analysts polled by FactS斜 of $562悶. Campbell Soup announced last year it w結發
buying Snyder's Lance for $6.1 B. Bec紋路e of the pending deal 要 Snyder's-Lance said it won't be having a
conference call or providing guidance for the yea r. τhe deal is expected to close near the end of the first qu絨紋 伶
                                                                                                                  f ter仁
                                                                                                                        ‘
Sny
  判 de
     缸r響冶冶浴
       's-
        兮兮圖-L


0908 Eτ 帽 Government bonds strengthened after Commerce Depar吋tment data show the υ.S. economy grew slightly
slower than initially thought at the end of I訟 st yea r. GDP rose at a seasonally and inflation幽adjusted annual rate of
2.5% during the fourth qua 吋er， in line with what economist5發 urveyed by The Wall Street Journal had expected.γhe
yield on the benchmark 10-year USγreasury note w紛紛 recently at 2.895% , according to Tradeweb , compared with
2.910% Tuesday. Long bonds also bounced higher, with the yield on the 30-year Treasury bond-心which usually
reflects investors' longer-term outlook for the economy…down to 3.148% from 3.175% Tuesd為y. Yìeld給 tend to


          Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 311 of 343
                              Staffing Firm Yoh Acquires IT Recruiter Maxsys -- Market Talk

decline when investors are less certain about the prospects of economic growth and inflation. The d袋y's moves put
紛 pause in the overall trend of selling throughout the year , which has brought bond yields to multi喇year híghs.
(akane.otaní@w斗 com)

G忿 52 ετ • 抖 oneywel詩I 洽     í s holdí泊
                                      ng 投
                                         í ts m冶a怠sí沁veanmυj織郤I ínvestor shíndíg at íts NJ headquarters and h紛S 紋郤i汀re絃 dy backed
                                                             a
10 缸E:PS of $1 β7 倫存     $1.93 and $7.75-$
for boωItι崎o仿rη1 deal洽s but the market 治  í s chal立lenging. Stifel analysts expects CEO Darius Adamczyk to push hís príoríties
of "driving organic growth , margin expansion , c潑 sh conversion , becoming a software斗 ndustrial company , and
capital deployment.“你omas.gryta@wsj. com; @旬俐的

。 847  ET - The state owners of Germ為 ny's HSH Nordbank AG confirm they sold the strícken lender to a consortium
of private欄equity investors led by Cerberus Capital Man紛伊 ment and JC Flowers for around EU 只 1 bíllion ($1.2
billíon). The sale closes a chapter ín the dramatíc downfall of wh為t was once the world's large刻的 íppíng lender with
ab糾紛 nce sheet of more than EUR200 bíllíon. The W訓 1 Street Journal rep。此ed the sale last week , whích must still
be approved by the European Commissíon and the 眩 uropean Central Bank. (costas.parís@w峙 .com)

0837 ET - Wednesday's revísed GDP fígures offered promísing news for US firms. The report reaffirmed that
con給umer  spendíng grew at a solid 3.8% pace in 40 , a rate that hasn't been exceeded since 恰te 2014. And it
showed exports grew at a 7.1 % pace , higher than the prior estimate of 6.9%.τhat sugge怠ts demand for American
goods at service is strong both in the US and abroad 參 Qoshua.mitchell@w司 .com; @JMitche Il WSJ)

。835 在γ- The government may have downgraded its estímate of fourth quarter growth to an annual rate of 2.5年4
from an íniti剖 Iy reported 2.6%. But the economy stilllooks so緒. The biggest factor behind the revision: New data
showed businesses restocked at a slower pace th必n previously reported. Another measure of GDP th紋t some
economists think betler reflects underlying demand in the economy--real final sales--was actually revised up to
showa 3.3% 9我in from a previously repo吋ed 3.2% increase. That measure hasn't been higher since mid-2015.
Also ，給s stockpiles become depleted , comp 我 nies will likely be forced to replenish them later this ye缸， which could
boost overalt GDP growth.Qoshua.mitchell@wsj.com; @JMitche IlWSJ)

0820 ET 關 US oil prices tread water , vírtualty unchanged at $63/bbl as investors awaít both a weekly and a monthly
report from the US government's EIA The weekly inventory report is at 10:30am ET and while analysts are
expecting a bearish , 2M圖 bbl rise in US oil stockpil側， a parallel report Tuesday from trade group API indícated 念
more modest 900k-bbl increase. Also today , the EIA releases monthly US oil production data. Output has soared by
an average 300k bpd in each of the past three reporting months , to 10M bpd in November, but some an治 Iysts say
today's December figure could see a 怠harp slowdown in growth , which would be bullish for prices.
(dan.molinski@wsj.com)

。814 ET 欄 Retailer  Dick's Sporting Goods says it will stop selling all assault-style rifles and any firearm to 紛nyone
under 21 years old following the shooting in a high school in Parkland , Florida which killed 17 people. The move
raises the bar 級 mong companies reacting to the shootings as others have cut promotional ties to the National Rifle
Associ品ionin the wake of the shooting. Dick's will also stop s給les of high柵C為pacity magazines , CEO Edward Stack
S結id in an interview on "Good Morning America. “ Dick's shares rise 1.6% in pre-market trading.
(patríck. 您的 ívan@wsj.com)

。745 眩T 編 German    container behemoth Hapag-Lloyd AG sees íts 2017 earnings before interest , tax , depreciation
and 為mortisation  double to $1.2B from $671M in 2016 as the imp為ct from last year's merger with United Arab
Shipping kicked in. Container volumes were up 10% on year , but fuel costs were also up 41% to $318 per tonne.
Average freight rates were only marginally higher to $1 ,051 per container from $1 ,036 in 2016.
(costas.paris@wsj.com)

。730  ET- US stock futures are little changed after yesterday'浴 losses following Fed Chairman Jerome Powe話 's
upbeat assessment of theυS economy which raised expectations for higher interest rates.τoday's economic data
include the second estimate of US 40 GDP and weekly oil supply data , which are expected to show a build in crude
inventories. Lowe's shares drop 7.6% premarket as home re語ìler's fiscal 40 sales from a year earlier and earnings



        Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 312 of 343
                           Staffing Firm Yoh Acquires IT   Recruiter 說 axsys 一結翁rket    Talk

fall short of expect為tions. Treasurys tick higher, along with the dollar, pushing the   10~year   yield down to 2.89%.
S&P futures slip 1.5 points. (patrick品Jllivan@wsj. com)

(END) Dow Jones Newswires

February 28 , 201809:47 ET (14:47   G諒τ}




Notes

PUB Ll SHER: Dow Jones & Company , Inc魯


Lo毅d-Date:   March 1, 2018


  End   ofDocum創刊




        Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 313 of 343
               TJX to Give One-Time Discretionary Bonuses _. Market Talk
                                                   Dow Jones Institutional News
                                            February 28 , 2018 Wednesday 2:14   P結 G位?



Copyright 2018 Factiva 禮金， from Dow Jones
AII Rights Reserved




Copyright@2018 , Dow Jones & Company , Inc.


        DOW    JONES      這 1:



Length: 1236 words

Body


0914 ET 國 T JX said it would repatri訓。 more than $1 B În cash from its Canadian division in its current fiscal year.
γhe  company also plans to pay a one-time dÎscretionary bonus to employees who are not already part of its bonus
plan. It will increase its dividend and buy back up to $3B in stock. The company repo此ed an increase in sales for its
holiday quarter, erasing fears th泌 it was running out of steam after sales stalled in the previous period.
(suzanne.kapner@wsj.com)

。913 ET 帽 Snyder's-Lance ，     which is being bought by Campbell Soup , said total net revenue from continuing
operations fell by 0.8% in its late紋 qu結成軒，締。st categories reported declines, but net revenue for the comp為ny's
core brands rose by 1.1 %. Growth in products like Kettle Chips and Pretzel Crisps helped that increase 重 but those
gains were hurt by brands like Kettle Brand and Pop Secret. γotal net revenue from continuing operations was
$551βM. missing expectations of an 創ysts polled by FactSet of $562M. C為 mpbell Soup announced last year it was
buying Snyder's Lance for $6.1 日 Because of the pending de訓. Snyder's-Lance said it won't be having a
conference call or providing guidance for the year. The deal is expected to close near the end of the first quarter翎
Snyder's-Lance shares were inactive premarket. (allison.prang@wsj.com; @AllisonPrang)

0908 ET “ Government bonds strengthened after Commerce Department d別為 show the U.S. economy grew 剖 ightly
slower than initially thought 說 the end of 協 st yea r. GDP rose at a seasonally and inflation-adjusted annual rate of
泛的主 during the fourth quarter , in line with what economists surveyed by γhe V油 11 Street Journal had expected. The
yield on the benchmark 10-year US Treasury note was recently at 2.895% , according to Tradeweb , compared with
2.910% Tuesday. Long bonds also bounced higher, with the yield on the 30師yearτreasury bond…which usually
reflects investors' longer-term outlook for the economy--down to 3.148% from 3.175% Tuesday. Yields tend to
decline when investors are less certain about the prospects of economic growth and inflation. The day's moves put
為仰use in the overall trend of selling throughout the year, which h那 brought bond yields to multi-year highs.
(akane.otani@wsj.com)

0852 ET - Honeywell is holding its massive annual investor shindig at its NJ headquarters and has a!ready backed
1Q 庇 PS of $1.87-$1.93 and $7.75-$8 for 2018. The conglomerate's major units will present and it continues to hunt
for bolt-on deals but the market is chωIlenging 慘 Stifel analysts expects CEO Darius Adamczyk to push his prioritie紋
。f "driving organic growth , margin expansion , cash conversion , becoming 為 software-industrial company雪 and
C為 pital deployment." (thom帥 .gryta@w斗 com;@旬 ryta)



      Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 314 of 343
                             TJX to Give   One-γime   Discretionary Bonuses -- Market γalk

。847   ET - The state owners of Germany's HSH Nordbank AG confirm they sold the stricken lender to a consortium
of private-equity investors led by Cerberus Capital 結anagement and JC Flowers for around EUR1 billion ($1.2
billion). “ rhe s我le clo兮兮s a chapter in the dramatic down的11 of what was once the world's largest shipping lender with
a balance sheet of more than EUR200 billion. The Wall Street Journal reported the sale last week , which must still
be approved by the European Commission and the European Central Bank. (costas.paris@wsj.com)

0837 ET 棚 Wednesday's revised GDP figures 0作éred promising news for US firms. The report reaffirmed that
consumer spending grew at a solid 3.8% pace in 40 , a rate that hasn't been exceeded since late 2014. And it
showed exports grew at a 7.1 % pace , higher than the prior estimate of 6.9%. That suggests demand for American
goods at service is strong both in the US and abroad. (如的 ua.mitchell@wsj.com; @J 詰 itchellWSJ)

。835 Eγ- The government may have downgraded its estimate of fourth quarter growth to an annual rate of 2.5%
from an initially reported 2.6%. But the economy stíll looks solid. The biggest factor behind the revision: New data
showed busine部es restocked at a slower pace than previously reported. Another measure of GDP that some
economists think betler refJects underlying demand in the economy--real final sales~“was actually revised up to
show a 3.3% gain from a previously reported 3.2% Increase. That measure hasn't been higher since mid-2015.
Also , as stockpiles become depleted , companies willlikely be forced to replenish them later this year , which could
boost overall GDP gro淵h. (j oshua.mìtchell@w斗 com;@J結 itchellWSJ)

0820 ET - US oil prices tread water , virtually unchanged at $63/bbl as investors await both a weekly and a monthly
report from the US government's 日A. The weekly inventory repo吋 is at 10:30am ET and while analysts are
expecting a bearish , 2M儡bbl rise in US oil stockpiles , a parallel repo叫 Tuesday from trade group API indicated a
more mode叫 900比bbl increa怠e. Also today , the EIA release紛 monthly US oil production data. Output ha紋 soared by
an average 300k bpd in each of the past three reporting months , to 10M bpd in November, but some analysts say
today's December figure could see a sharp 治 lowdown in growth , which would be bullish for prices.
但訓 .molinski@wsj. ∞m)

。814  ET - Retailer Dick's Sporting Goods says it will stop selling all assault-style rlfles and any firearm to anyone
under 21 years old following the shooting in a high school in Parkland. Florida which killed 17 people. The move
raises the bar among companies reacting to the shootings as others have cut promotional ties to the National Rifle
Associatìon in the wake of the shootìng. Dick's will also stop 念ale念 of high-capacity magazines, CEO Edward Stack
said in an interview on "Good Morning America." Dìck's shares rise 1.6% in prφmarket trading.
(patrick.sullivan@wsj. ∞m)


。745 ET 擱 German    container behemoth Hapag-Ll oyd AG sees its 2017 earnings before interest, tax , depreciation
and amortisation double to $1.2B from $671 M in 2016 as the impact from last year's merger with United Arab
Shipping kicked in. Container volumes were up 10% on year , but fuel costs were also up 41% to $318 per tonne.
Average freight rates were only marginally higher to $1 ,051 per container from $1 ,036 in 2016.
(costas國 paris@w吋 .com)

0730 Eτ 幽 US stock futures are litlle changed after yesterday's 10忿忿es following Fed Chairman Jerome Powell's
upbeat assessment of theυS economy which raised expectations for higher interest rates. Today's economic data
include the second estimate of US 40 GDP and weekly oil supply data , whlch are expected to show a build in crude
Inventories. Lov嗨 's shares drop 7.6% premarket as home retailer著s fiscal 40 sales from a year earlìer and earnings
fall short of expectations. Tre翁surys tick higher, along wlth the doll紋， pushing the 10唱year yield down to 2.89%.
S&P futures sllp 1.5 points. (patrlck.sullivan@wsj.com)

。529   ET - Sai叫“Gobain should be able to deliver 13.7%揪心for-like growth in 2018 compared with 9.6% last ye前，
says JPMorgan. The brokerage says it reiterates its positive view on Saint咀Gobain's stock given the improving
outlook for French renovation and U.S. industrials. It also says Saint喇Gobain will be able to more than 0仟set this
year's cost inflation through price increases. According to JPMorgan , despite the company's stock bouncing back
after its results , It continues to trade on attractive valuation metrics. Saint勵Gobain trades up 0.2 at EUR46.83.

(anthony.shevlin@dowjon的 .com)



       Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 315 of 343
                           T JX to Give One-Time Discretionary Bonuses   一 Market   Talk

(END) Dow Jones Newswires

February 28 , 201809:14 ET (14:14 GMT)



Notes

PUB Ll SHER: Dow Jones & Company , Inc.



Load-Date: March 1, 2018


  End of J) ocument




      Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 316 of 343
                                                    Reel meals
                                             THE OALLAS MORNING NEWS
                                          February 23 , 2018 Fríday , 1 EOITION


Copyrighl 2018 THE DALLAS MORNING NEWS




DallasNews.矗(om
Section:   GUIO 眩;   Pg. 18
Length: 2407 words
Byline: NORMA CAVAZOS , StaffWriter          ncavazos@dall部news.com




Combining two of Americ的      favorite   things to do … eating and going to the movies 一   is   easy to do around Oallas-
Fo吋 Worth.


You don't have to settle for burnt popcorn or fake-cheese n紛chos. At the theaters on the following pages , you can
settle into 為 comfy seat , scan the menu , and your server will take your order and deliver drinks and food right to
your seat - even while the movie is playing.

We visited theaters around the area to bring you a handy guide to dine-in movie experiences , prices , menus and
more. While the theaters cater mostly to adul垢， unless otherwise noted , kids are welcome , too.

ALAMO      0 只AFTHOUSE


The Austin心法sed dine-in movie chain is known for its 絞rict policy forbidding texting and talking during screenings.
But despíte 拍攝兮兮rious ru悔， Alamo is all about fun. In addition to mainstream movies and blockbu發給紹， it offers
opening-night p訟 rties ， quote揖alongs ， events with props 紋nd costumes , and other quirky ways to see a film.

TICKETS $6.50 for screenings before noon , $8.50 for 翁fternoon screeníngs before 5 p.m. , $11 for screenings after
5 p.m. Oiscounts for children , seniors 60 and older, students , milîtary and first responders. Tickets for 3-D movies
are $3 extra (Richardson only). On Tuesdays , most tickets are $5 each.

SEATING AII 飢Jditoriums have reserved seating. Richardson has seats with            bench仿tyle       tables. Cedars has
reclining seats with individual tables.

τHE  MENU Made-from-scratch food using locally sourced ingredients is served at your sea t. The menu includes
pizz紋，burgers , hot dogs , sandwiches , salads , brunch items and other entrees príced from $11 to $15. There's a
separate menu each month inspired by a current movie , and some events have their own specialty menus.

ALCOHOL In儡seat full-bar service includes local and other craft beers on draft and in bottles and cans for $4 to
$8翁piece. There's also a cocktail menu with drink念 priced $10 or less and a líst of boilerm給 kers with local names
such as the Bíg Tex and Red Pegasus for $6 to $14 越

POPCO只 N     Bottomless popcorn ís $7.50 wíth warm clarified buUer available on request. Herb-Parmesan popcorn ís
$8.50.




         Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 317 of 343
                                                        Reel meals

BEST MOV吏 -MENU PAIRlt這 G Both Alamo locations in D不W have special menus inspired by the superhero
movieBlack Panther and featuring African spices , including niter kibbeh and berbere. Dishes include popcorn
to給ed in spiced butler ($8.25) , spice-rubbed chicken wings ($13) ，你 bo kolo (a breadstick-líkeξthiopian snack , $8)
and a coffee-ginger milkshake 學8; add rum for $1).

KIDS For most screenings , depending on MPAA rating , the minimum age is 6 with P翁rent accompaniment required.
τhere are exceptions to the age ru悟， including kid-focused special events and sensory喝 and baby-friendly
screemngs.

AM 反 NITIES Both locations have arcade games and separate bars (Ve忱。d Well in D刻 las and Glass Half Full
Taproom in Richardson). On select nights , such as when a big movie opens , the lobbies will house photo ops , pop-
up shops , cosplayers and other activities.

PRO TIP Arrive early for pre-show fun and to order food and drinks before the lights dim. You can also place orders
during the show by writing them on slips of paper that waitstaff will pick up and fulfil l. Be sure to join the free Victory
rewards program to earn movie tickets and be notified about special events and menus.

。眩TAILS   Cedars , 1005 S. Lamar S1., Dallas; Richardson , 100 S. Central Expressw為y ， Richardson. Coming soon:
Las Colin為s ， 320 Las Colinas Blvd. , Irving; Lake Highlands , 6770 Abr為 ms Road , Dallas; Denton , Interstate 35E and
U.S. Highway 380 , Denton. drafthouse.com.

AMC30

The AMC 30 in Mesquite blazed the trail for AMC's dine-in movie efforts , experimenting with 字。rk and Screen"
theaters before other locations in the chain followed sui t. It rem訟 ns a good place to go for a movie if you're in any of
the suburbs east of Dallas , even if you don't want to pay the premium to have food delìvered to your sea t.

TICKETS $5.49 for matinee scr.eenings before noon; prices can range from $5.99 to $12.99 after, depending on
your age and the type of theater.

SEATING Select theaters have AMC Signature Recliners , which are a bit more comfy and have more adjustment
optìons than st必 nd翁rd 怠eats.

THE MENU The full明service menu offers a wide variety of snacks and meals. You could share some boneless
wings or a crispy shrimp sushi ro計， get yourself an artisan pepperoni fI剖bread ， keep things simple with a burger or
get some gluten翩free snacks like dark chocolate pre包el crisps. (See the website for prices.)

ALCOHOL Beer , wìne and cocktails are available at MacGuffins Bar.

POPCORN Ordering a large , freshly popped popcorn at your seat will cost $8.69. You can save a buck by grabbing
a regular-size popcorn yourself at the concession stand for $7.59.

BEST MOVIE-M 眩 NU PAIRING Catch a showing ofFifty Shades Freed with themed drinks from MacGuffins Bar,
such as the Forbidden Fruit cocktai l.

AMENITIES A selection of arcade games can help keep you busy if you need to kill time before your movie starts.

PRO TIP Not every theater at the Mesquite location features a dine-in option. If ordering tickets online , make

sure to check for the “Dine-In Full Service" label if you plan to eat in your seat.

DETAILS 19919 LBJ Freeway , Mesquite. See the website for other dine-in locations. amctheaters.com.

iPIC




       Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 318 of 343
                                                            Reel   me話 Is


The most expen翁ive theater on this list has enough amenities to 1敏 you spend an entire night ou t. Arrive early or
stay late and have drinks in the full bar , shoot a game of pool or just hang out in one of the small alcoves meant to
encourage clo紋e conversation.

SEATING There 紛re two tiers of seating: premium and premium plus. If you war甘心。為t帽side service , be sure to
choose premium plus when buying tickets. Both have oversize leather seats , but in the premium section , seats do
not recline and food and beverages must be brought in from the iPic Express counter just outside the auditoriums.

TICKETS $16 for premium    se訝的，   $25 for premium plus seats.

THE M 旺 NU The chef-driven menu was created with the idea that each dish should be easy to e訓 in a dark
auditorium during the show. Highlights include mac-and-cheese fries (with three cheeses 紛 nd ro訟sted tomato dip,
$14) , filet mignon sliders ($22) ，為 selection of pizzas ($16-$18) and a lobster roll ($20).

ALCOHOL Full bar; iPic Express offers Cocktail Shakers so you can take a couple of drinks with you into the
theate r.

POPCORN $7; while you can always get regular popcorn , flavored varieties that change daily are also offered.

BEST MOVIE-ME己 NU PAIRING Date night? Catch a rom-com and                   share 訟 side   of $11 fries with Parmesan and
truffte 0話， a rumored aphrodis治c.

PRO TIP Buy tickets onlin念， and create an 部∞ unt if you think you' lI go more than once. It s抑制蹄 rious time on
your next round of ticket-buying. Get them early, especially on weekends , as the the訟ters are on the small side 訟nd
can sell out quickly.

DEτAILS   321 Town Place (in   Fairviewτown        Center) , Fairview. ipictheaters.com.

LOOK CINEMAS

Go a little upscale at this movie house with a 70-foot-long lobby concession 船 r叫， two 叫 acent restaurants … Ivy
Kitchen and Co為 I Vines … and theaters on two floors. If you want at哺your-seat food and drink se川帥， be sure you
select a “ Look and Dine" the紛ter. Your experience includes entering from the back of the theater 翁。 you don't have
to climb stairs if you choose seats with a little distance from the screen. An LED-backlighted menu will be waiting on
your seat tray along with silverware wrapped in a cloth napkin. Look also 0恥的Living Rooms and Evolution
theaters with take-in food and drink. If you see a movie in the second-floor Lofts lounge, you can order food 泌 the
bar and have it delivered to your sea t.

TICKETS Look and Dine prìces are       gener訟lIy   $15 for matinees , $19 for evening showings.

SEATING Power recliners have     sh彼ed     armrests that can be raised for a cozier experience.

THE M 在 NU Food comes from Ivy Kitchen and includes sushi after 5 p‘ m.              ($12)，到 iders   and   burger結 ($14剛$19)，
flatbreads ($13輛$14) and entrees such 忽s Churrasco Fajita Steak ($19).

ALCOHOL Domestic and local beers , wine and cocktails ($8-$18) can be ordered from your 結erver. A limited
selection of beer and wine is al紋。 av諺語 able at the concession stand and can be taken ìnto the theate r.

POPCORN $7; real butter available.

KIDSWelcom念，     except in the Lofts   bar 法fter   6 p.m.

AMENIτlES   lvy Kitchen and Coal Vines are full-service restaurants with theîr own entrances                紛nd   patio   are詞s.
Look's second-floor lounge , the Lofts , opens at 4 p.m. on weekdays , 11 a.m. on weekends.

PRO TIP Don't swe翁 t the math. An 18 percent gratuity is automatically added to your dine-in movie bill (and marked
as such).


     Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 319 of 343
                                                       Reel meals

DETAILS 5409 Belt Line Road , Dallas. lookcinemas.com.

MOVIE TAVERN

Don't let construction on Airport Freeway deter you: The Movie Tavern at Central Park in Bedford aims to please
with reasonable ticket prices , the full-service Tavern lobby bar , dine-in service in all theaters , plus weekend brunch.
Nice touch: On a recent Saturday-afternoon visit , the server 0仟'ered a complimentary glass of wate r.

TICKETS $7.75 for matinees; after 5:30 p.m. , tickets are $10.25 on weekdays , $10.50 on weekends.

SEATING Super-plush power recliners.

THE MENU Create your own pizza ($10.95 , plus $1.25 for each topping); share a Game Day Platter with sliders ,
wings , bacon cheese fries and dipping sauces ($16.95); or crunch on Crispy Chicken Chipotle Sliders (four sliders
with house fries for $11.25). Refillable soft drinks , iced tea and coffee are also available.

ALCOHOL Draft , bottled and pitchers of beer (from $4.95) , wine (from $7.25). Choose from 16- or 24-ounce
cocktai 悟， adult shakes and mules. A small Blue Thing Margarita , frozen or on the rocks , costs $8.50.

POPCORN $7.95 for a bucket , $5.75 for a single serving.

BEST MOVIE-MENU PAIRING See the blockbusterBlack Panther with a delicious Black Lemonade.

AMENITIES The Tavern bar hosts trivia night on Wednesdays from 7 to 9 p.m. , with movie gift cards as prizes.

DETAILS 2204 Airport Freeway (at Central Drive) , Bedford. Other locations are at 916 W. University Drive , Denton;
5727 Interstate 20 , Arlington; and in Fort Worth at 2872 Crockett St., 4920 S. Hulen St. and 6801 Ridgmar Meadow.
movietavern.com.

MOVIEHOUSE AND EATERY

The Moviehouse at Craig Ranch in McKinney offers seat-side service in all

auditoriums , with family-friendly touches including vegetarian and gluten-free menu items , a Mommy Monday
discount for moms (and dads) with babies , and a free camera station in the lobby. Gather the kids in front of the
white screen and the camera will snap a photo with a movie-themed backdrop that you can share on social media.

TICKETS $9.50 before noon , $12 afte r. Mommy Monday tickets are $6.

SEATING Leather recliners.

THE MENU The many menu choices include gluten-free nachos , veggie pizzas and chicken tenders. A shareable
cheese and charcuterie Date Plate is $11 , $33 with paired wines from the drink menu. Shrimp tacos are $10.50 with
a choice of black beans and corn salad or chips and salsa. Sip a cold Topo Chico mineral water for $4. Get
unlimited refills on soft drinks , Icees and Barrilitos aguas frescas , priced from $4.50 to $6.

ALCOHOL Beer , wine and cocktails are available in the lobby bar and seat-side.

POPCORN Bottomless popcorn , popped in coconut oil , is $7.50.

BEST MOVI 巳 MENU PAIRING TheBlack Panther -themed cocktail Winter Smash ($11) is available for a limited
time.

AMENITIES The lobby bar is open until midnight Sundays through Fridays , until 1 a.m. on Saturdays.

PRO TIP Brunch is served seven days a week: Saturdays and Sundays from opening until 2 p.m. and Mondays
through Fridays from opening until noon , with a special food and drink menu.



      Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 320 of 343
                                                              Reel meals

DETAILS 8450 State Highway 121 (Sam Rayburn Toliway at West Exchange Parkway) , McKinney. Other               10臼tions
are at 250 Rufe Snow Drive , Keller; and 951 Long Prairie Road , Flower 諒。und. themoviehouse.com.

STUDIO MOVIE GRILL

The granddaddy of eatertainment chains started in Dallas in 1993 with one screen. Now there are nine D-FW
locations. Studio Movie Gri話 's main focus 治 firsl刊衍， wide“rel綿綿 films paired with casual American food and
drinks.

TICKETS $6.25 for screenings before 惚。只; prices can range from $8.75 to $13.25 桶前. depending on time of day
and whether the film is in 2-D or 3-D. Discounts for children 12 and younger, seniors 65 and older, and students
and military with ID. On Tuesdays , most tickets are $石 e翁ch.

SE己ATING  AII theaters offer reserved seating , and most auditoriums have leather recliners. The newer locations
have custom-made leather seats.

THE MENU The full-service , in-seat menu includes burgers , pizz帥，給 lads and entrees 側的 as chicken tenders ,
ribs , pasta and quesadillas , all priced under $15. There are also options for children , a weekend brunch menu and
limited-time specials such as a $25 combo that includes an appeti泛er 為nd two entrees.

ALCOHOL Beer , wine and cocktails are available at your sea t. There 翁的 drink specials on most day坊， including $5
house margaritas on Mondays. Try the Royal Tèa , a limited輛time cocktail inspired byBlack Panther , for $13.

POPCORN Orville Redenbacher popcorn is $3 to $7 depending on size , with warm butler available on request.

日 EST MOVIE-MENU PAIRING For the adventure movieJumanji starring γhe Rock , Studio Movie Grill suggests
these spicy items: seared ahi tuna appetizer ($12) , blackened chicken salad ($12.50) and an XL Studio blue grande
margarita ($11).

KIDS Children are welcome; age limits are based on MPAA ratings. Studio Movie Grill has twice-monthly
screenings for families raising children with special needs with free 紛dmission for the children and their siblings.
(Adults pay before-noon prices.)

AMENITIES Alllocations have bars and lounge areas.

PRO TIP Tickets to first-run movies are $5 on Tu的 days.On 部lect Wednesdays , older films will be shown for $5.
Whenever you go, don't forget to check the menu for daily specials and any food and drinks inspired by current
movles.

DETAILS In Arlington: Arlington Highlands , 225 Merchants Row; and Arlington lin∞In Square , 452 Li ncoln Square.
In Colleyville: 5655 Colleyville Blvd. In Dallas: Northwest Highway , 10110γechnology Blvd.; Royall法約念， 11170 N.
Central Expressway; Spring Valley , 13933 N. Central Expressway. In Lewisville: 160。在 Stemmons Freeway. In
Plano: 4721 W. Park Blvd. In The Colony: 4800 State Highway 121. 發tudiomoviegrill.com.

Staff writers   S法 ra   Frederick Burgos ,   Bri設on   Peele and Shannon Sutlief contributed to this report.

Twi役er:   @NormaLCavazos


Load-Date: February 23 , 2018


  End ()f Documcnt




      Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 321 of 343
   Snyder's Lance Announces Voluntary Recall of a Li mited Amount of
 Emerald Glazed Walnuts Due to Potential Presence of Undeclared Peanuts,
                    Almonds , Cashews and Pecans
                                                         Financial Buzz
                                            February 22 , 2018   Thu 的day   8:29 AM EST


Copyríght 2018 Newstex LLC AII Ríghts   R臨served


Length: 635 words
Byline: NASDAQ LlVE FEED

Bod


Feb 22 , 2018{ Fin治 ncial Buzz: http://www.fìnancialbuzz.com Delivered by Newstex) CHARLOTTE雪 N.C. ， Feb. 21 ,
2018 (GLOE班 N 旺WSWIRE) -- Emerald Nuts is initiating a voluntary recall for 翁 limited amount of its GI揖ed
Walnuts product , distributed nationwide , due to the potential presence of undeclared peanuts ，信 Imonds ， cashews
and pecans in the product. People who have an allergy or severe sensitivity to peanuts run the risk of serious or
life-threatening allergic reaction if they consume this product. While no iII ness has been reported , we are taking this
actíon out of 法 n abundance of caution after receiving consumer complain泊爾 The voluntary rec創 I is limited to only
the specifìc production codes listed below‘ To locate the production code on the pack紋ge ， consumers should look
next to the nutrition facts pane l. No other production cOdes ，給 i泛 es or varieties of Emerald products are affected by
this recall. Information regarding Emerald product affected by this recall: Consumers who may have purchased the
product listed above should not consume it but should contact Consumer Affair給 for a full refund online at
http://slletsconnect.com/emerald/[1] or by calling 800-438-1880 and selecting #1 between 8am and 5pm Pacifìc
Time, Monday - Friday.

We are working and cooperating fully with the U. S. Food ...ug Administration on this voluntary rec叫‘ The quality
袋口d safety of our products are the top priority for our Company. We apologize to our retail customers and
consumers 為 nd sincerely regret any inconvenience created by this recal l. About Snyder's孔anc兮， Inc. Snyder's-
Lance , Inc. , headquartered in Charlotte , NC , manufactures and market翁 snack foods throughout the United States
and internationally. Snyde巾-Lance's products include pretze拾， sandwich crackers , pretzel crackers , potato chips ,
cookies , tortilla chips , restaurant style crackers , popcorn , nuts 敏Id other snacks. Products are sold under the
Snyder's of Hanover, Lance , Kettle Brand , KEττLE Chip翁， Cape Cod , Snack Factory Pretzel Crisps , Pop Secret ,
Emerald , L紋te July, Krunchersl , Tom's , Archway , Jay翁， Stella D'oro , Eatsmart Sn治cks 珊， O-Ke-Doke , Metcalfe'為
skinny, and other brand names along with a number of third party brands. Products are distributed nationally
through grocery and mass merchandise 悶， convenience stores , club 翁tore翁， food service outlets and other
channels. For more information, visit the Company's corporate web site: www.snyde 陪|忍nce.com. LNCE-G Med治
Contact      Joey      Shevlin ,   Director   of    Corporate     Communications     .. .blic Aff泌 rs 704-960鳴。408
jshe泌的是ysnyderslance.com[2]; Photos accompanying thi給 announcement are 紛vailable at
http://www.globenewswire.comlNew為 Room/AttachmentNg/96d45億7 -970f-4f64-8285斗 1067ge85b33[3]
http://www.globenew寫wire .com/NewsRoomlAttachmentNg/6a61 e898-dd8e-4bfb-bb8令。 1 dOe32c3e34[每[                   1]:
https:llwww.globenewswire‘ comlτracker?data=n8UGHhY3GqwP何τ說 nz2-
W4抖 pj6cZLbwVfP nuF9xv4pbCujτYoFRsl30ZIsLnLr'τPEFkG21YfEZhdYklBlp2L TTh 6tq8X2qVbQog7gSHgq4N3mv
2_XdQGacOzd2_FQ 1s                 2]:                                       https:llwww.globenewswire.comlTracker?data話­
oej7Ut3meKsv4cSP09GxVpnV佐 kUZho…wZjkzvdJRwENUoTuvRh9hPs8kSτ3F…YmBuyuG 1BwGNK3HOCfYkD tAZ
YBZuP1t36日 4TsSj4aMvO早[
                      3]:       https:llwww.globenewswire.com/τracker?d紋ta叫18UGHhY3GqwPffTMnz各
W9mahKphXlkocOkDhtwe4wCfjvW1cCCja8BsLd6uPvUruDi8XOFqKWI4 fW AfM bSP1VOQJOD9AsZEVUHxomfpAv-
9MQaV8Gqq_TTdBI68USq7NINc72HOCyoElawc-


      Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 322 of 343
  Snyder's Lance Announces Voluntary Recall of a Li mited Amount of Emerald Glazed Walnuts Due to Potential
                      Presence of Undeciared Peanuts , Almonds , Cashews and Pe..

ajalp9i6iXDLr3CuSSJSg6ENDjGlblejK4teizl7VTacJR Lf3HVgTsdlWMgIBtNIZjLFPHbtgqSrqTU41 MUVkkTAURkLaV
vlaQ9H_EpXTHJs5f9V8IuaR4f3VPwAHM_KC7ng==                  4]:
https://www.globenewswire.com/Tracker?data=n8UGHhY3GqwPffrMnz2-
W9mahKphXlkocOkDhtwe4wCfjvW1cCCja8BsLd6uPvUrT32E.
XtdND7cKJBaaSLB4ADzqfGbZPSrnqPWzj9Rzna4KZERVF9Famk8zVWxKX2r-
OCUXHyXoHAN5ecqJPBzE03Vxxlx16um9aOeVN32eN7lnDSHXKL TsmN8s4-
bBueESp8PuyL4_cPZRYWuFSmAKWXYEXUOSff6upvgnWeNwGrEE_9XAZBld9h51 ayeyf40dUUnCUG05VgE-
w7GLMBxVQ==


Load-Date: February 22 , 2018


  End of J) ocurncnt




      Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 323 of 343
SILt-


 LUJ




             Snyder's Lance Announces Voluntary Recall of a Li mited Amount of
  ;字、‘!




          Emerald@ Glazed Walnuts Due to Potential Presence of Undeclared Peanuts ,
                              Almonds , Cashews and Pecans
                                                                    GlobeNewswire
                                                     February 21 , 2018 Wednesday 2:19 PM PT


          Copyright 2018 GlobeNewswire , Inc. AII Rights Reserved
          5ection: COMPANY ANNOUNCEMENT; FOOD
          Length: 492 words

          Body


          CHARLOTTE , N.C. , Feb. 21 , 2018 (GLOBE NEWSWIRE) -- Emerald@ Nuts is initiating a voluntary recall for a
          limited amount of its Glazed Walnuts product , distributed nationwide , due to the potential presence of undeclared
          peanuts , almonds , cashews and pecans in the product. People who have an allergy or severe sensitivity to
          peanuts run the risk of serious or life-threatening allergic reaction if they consume this product.
                        8ack of pack

                    Front of Emerald Glazed Walnuts

          While no illness has been         repo 此呵，    we are taking this action out of an abundance of caution after receiving
          consumer complaints.

          The voluntary recall is limited to only the specific production codes listed below. To locate the production code on
          the package , consumers should look next to the nutrition facts pane l. No other production codes , sizes or varieties
          of Emerald@ products are a仟ected by this recal l.

          Information regarding Emerald product affected by this recall:
                                     Product Name         PackageUPC Code           PackageProduction   8est before date
                                                                                    Code
                    Emerald@ Glazed         0 1030080894 7          EN1216XX2       15 DEC 2018
                    Walnuts

          Consumers who may have purchased the product listed above should not consume it but should contact Consumer
                for a full refund online at http://slletsconnect. com/emerald/ or by calling 800-438-1880 and selecting #1
          A仟'airs
          between 8am and 5pm Pacific Time , Monday Friday.

          We are working and cooperating fully with the U. S. Food & Drug Administration on this voluntary recal l. The quality
          and safety of our products are the top priority for our Company. We apologize to our retail customers and
          consumers and sincerely regret any inconvenience created by this recal l.

          About Snyder's-Lance , Inc.

          Snyder's-Lance , Inc. , headquartered in Charlotte , NC , manufactures and markets snack foods throughout the
          United States and internationally. Snyder's-Lance's products include pretzels , sandwich crackers , pretzel crackers ,
          potato chips , cookies , tortilla chips , restaurant style crackers , popcorn , nuts and other snacks. Products are sold
          under the Snyder's of Hanove r@, Lance@ , Kettle Brand@ , KETTLE@ Chips , Cape Cod@ , Snack Factory@ Pretzel
          Crisps@ , Pop Secret@ , Emerald@ , Late July@, Krunchers! @, Tom's@ , Archway@ , Jays@, Stella D'oro@ , Eatsmart
          Snacks"Ø , O-Ke-Doke@ , Metcalfe's skinny@ , and other brand names along with a number of third pa 此y brands.


                 Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 324 of 343
       Snyder.s Lance Announces Voluntary Recall of a Li mited Amount of Emerald@ Glazed W法 Inuts Due to
                     Potential Presence of Undedared Peanuts , Almonds , Cashews and P....

Products are distributed nationally through grocery and mass merchandise悶， convenience stores , club stores , food
service outlets and other channels. For more information , visit the Company's corporate web site:
www.snyderslance.com. LNC 眩喻。

Media Contact Joey Shevlìn , Director of Corporate           Communications &         Public Affairs 704-960-0408
jshevlin@snyderslance.com

Photos               法ccompanyíng        this          announcement             are           available         at
h設p:l川fWW.globenewswire.com/NewsRoom/AttachmentNg/96d45倍7-970f-4f64-8285偏 11067ge85b33


h位p:llwww.globenewswire.com/NewsRoom/A設achmentNg/6a61 e898-dd8e-4bfb-bb80爛的 dOe32c3e34




Load-Date: February 22 , 2018


  End of Docurnenl




      Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 325 of 343
      Snyder's-Lance to Report Fourth Quarter and Full-Year 2017 Financial
                         Results on February 28 , 2018
                                                         Financial Buzz
                                        February   惘，   2018 Wednesday 7:22 AM EST


Copyrighl 2018 Newslex LLC AII Righls Reserved

Length: 1603 words
Byline: NASDAQ Ll VE FEED

Body


Feb 14 , 2018( Financial Buzz: h吐p://www.financialbuzz.com Delivered by Newstex) CHARLOTTE , N.C. , Feb. 13 ,
2018 (GLOBE NEWSWIRE) 一 Snyder's-Lance ， Inc. (Nasdaq:LNCE) announced today that it will release its fourth
quarter and full-year 2017 financial results before the market opens on Wednesday , February 28 , 2018. The press
release containing the results will be found on the Investor Relations section of the Company's website at
www.snyderslance.com[1]. Due to the pending acquisition by Campbell Soup Company , Snyder's-Lance , Inc.

will not host a conference call to discuss the results.About Snyder's-Lance , Inc. Snyder's-Lance , Inc. ,
headquartered in Charlotte , NC , manufactures and markets snack foods throughout the United States and
internationally. Snyder's-Lance's products include pretzels , sandwich crackers , pretzel crackers , potato chips ,
cookies , tortilla chips , restaurant style crackers , popcorn , nuts and other snacks. Products are sold under the
Snyder's of Hanover, Lance , Kettle Brand , KETTLE Chips , Cape Cod , Snack Factory Pretzel Crisps , Pop Secret ,
Emerald , Late July , Krunchers! , Tom's , Archway , Jays , Stella D'oro , Eatsmart Snacks ™, O-Ke-Doke , Metcalfe's
skinny , and other brand names along with a number of third party brands. Products are distributed nationally
through grocery and mass merchandise悶 convenience stores , club stores , food service outlets and other
channels. For more information , visit the Company's corporate web site: www.snyderslance.com[2]. LNCE-E
Investor      Contact        Kevin     Powers ,     Senior      Director ,     Investor   Relations     ...mmunications
kpowers@snyderslance.com[旬， (704) 557-8279; Media Contact Joey Shevlin , Director , Corporate Communications
...blic Affairs JShevlin@snyderslance.com[呵， (704) 557-8850; Impo吋ant Information For Investors And
Shareholders This communication does not constitute an offer to buy or sell or the solicitation of an offer to buy or
sell any securities or a solicitation of any vote or approva l. This communication relates to a proposed acquisition of
Snyder's-Lance , Inc. (the 'Company') by Campbell Soup Company. In connection with this transaction , the
Company will file relevant materials with the Securities and Exchange Commission (the 'SEC'). INVESTORS AND
SECURITY HOLDERS OF THE COMPANY ARE URGED TO READ THE PROXY STATEMENT AND OTHER
DOC Ll MENTS THAT MAY BE FILED WITH THE SEC CAREF Ll LLY AND IN THEIR ENTIRETY IF AND WHEN
THEY BECOME AVAILABLE BECAUSE THEY WILL CONTAII心 IMPORTAI\J T INFORMATION. Any definitive proxy
statement(s) (when available) will be mailed to shareholders of the Company. Investors and security holders will be
able to obtain free copies of these documents (when available) and other documents filed with the SEC by the
Company through the website maintained by the SEC at                    http://www.sec.gov[5]. Copies of the documents
filed with the SEC by the Company will be available free of charge on the Company's internet website at
ht




      Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 326 of 343
         Snyder's-Lance to Report Fourth Quarter and Full-Year 2017 Financial Results on February 28 , 2018

the quarter ended September 30 , 2017 , which was filed with the SEC on November 9 , 2017 , and in other
documents filed with the SEC by the Company and its officers and directors. These documents can be obtained
free of charge from the sources indicated above. Additional information regarding the pa 吋icipants in the proxy
solicitations and a description of their direct and indirect interests , by security holdings or otherwise , will be
contained in the proxy statement and other relevant materials in connection with the transaction to be filed with the
SEC when they become available. CAUTIONARY STATEMENT REGARDING FORWARD-LOOKING
STATEMENTS Certain statements in this communication regarding the proposed acquisition of the Company ,
including any statements regarding the expected timetable for completing the proposed transaction , benefits of the
proposed transaction , future opportunities , future financial pe 斤Ormance and any other statements regarding future
expectations , beliefs , plans , objectives , financial conditions , assumptions or future events or pe 斤Ormance that are
not historical facts are 'forward-Iooking' statements made within the meaning of Section 27 A of the Securities Act of
1933 , as amended , and Section 21E of the Securities Exchange Act of 1934 , as amended. The words 'aim ,'
'anticipate ,' 'believe ,' 'could ,' 'ensure ,' 'estimate ,' 'expect ,' 'forecasts ,' 'if,' 'intend ,' 'Iikely' 'may ,' 'might ,' 'outlook ,' 'plan ,'
'positioned ,' 'potential ,' 'predict ,' 'probable ,' 'project ,' 'should ,' 'strategy ,' 'will ,' 'would ,' and similar expressions , and
the negative thereof, are intended to identify forward-Iooking statements. AII forward-Iooking information are subject
to numerous risks and uncertainties , many of which are beyond the control of the Company , that could cause actual
results to differ materially from the results expressed or implied by the statements. These risks and uncertainties
include , but are not limited to: failure to obtain the required vote of the Company's shareholders; the timing to
consummate the proposed transaction; the risk that a condition to c1 0sing of the proposed transaction may not be
satisfied or that the c1 0sing of the proposed transaction might otherwise not occur; the risk that a regulatory
approval that may be required for the proposed transaction is not obtained or is obtained subject to conditions that
are not anticipated; the diversion of m




       Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 327 of 343
       Snyder's-Lance to Repo吋 Fourth Quarter and Full-Year 2017 Financial Results on February 28 , 2018

vvd04YvgwtDgg5KUnQjtfbn9g77rEywmC8aYR59d505M7-Nxb4WboEHdJgWjEf1 N-
8JU84PU2XgfFghstFK05HlhLWO                      7]:
https://www.globenewswire.comlT racker?data=4uMb9ZecuBttyK4dsQTsYBa094SBw5kVSJlilUSI8VxesZzLgG8S9c
MkkaivAKmdqbWcYJmTcKQK一_zTnzxLL6jJ一TexCq4tEDvN9010pt8=                8]:
https://www.globenewswire.com/Tracker?data=ngeybupcV5pOKBy8GDGGnk 1UtD mXAVN6rJV9fO pGmhau4B7 qX
NpqFVeLAhsxNqpaBvzbpoc5q6W4aiHMMin司02BnRb08ZWM9p Y6elJXb1 005-
5QVgueXdxxkfK1sAHQXtKI2HG7uVScqaTXUmXFA8B...:yZON8rvYVNWGgwWfTV-
ju Dq HH b03YpwD3XM8wzCB23qTmeoNc9u 1sxOKJw2wlwechETPt7ZBCdfl9qyoLVhanwByn8xdm61 DiwxgN hTeM F
-8ZU rcbwOCS7N pg9Xnxhh6Lt4Sf8Skl mmM FWcn UAN Hi3WDiu-PV.
gEgFOoyGCOvNq8zvBDt90dN04xNFxlBPdBSV8C3V04k2p9Xe71.
qToNhG9rIEC9v_1y30mcAA34_Lv1c7Q3deHOEfCck-s-uUDiTY1 bvM76XWYeOYb fZ idvXNN_M7DglgP2xNtiRQ



Load . Date: February 14 , 2018


  End ()f Documcnt




      Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 328 of 343
~\



          Snyder's. Lance to Report Fourth Quarter and Full-Year 2017 Financial
                              Results on February 28 , 2018
                                                             GlobeNewswire
                                                February 13 , 2018 Tuesday 1:30 PM PT


 Copyright 2018   GlobeNewswi悶，   Inc. AII Rights Reserved

 Section: CALENDAR OF EVENTS
     Length: 1184 words

     Body


     CHARLOTTE , N.C. , Feb. 13 , 2018 (GLOBE NEWSWIRE) -- Snyder's-Lance , Inc. (Nasdaq:LNCE) announced
     today that it will release its fourth qua吋er and full-year 2017 financial results before the market opens on
     Wednesday , February 28 , 2018. The press release containing the results will be found on the Investor Relations
     section of the Company's website at www.snyderslance.com. Due to the pending acquisition by Campbell Soup
     Company , Snyder's-Lance , Inc. will not host a conference call to discuss the results.

     About Snyder's-Lance , Inc.Snyder's-Lance , Inc. , headquartered in Charlotte , NC , manufactures and markets snack
     foods throughout the United States and internationally. Snyder's-Lance's products include pretzels , sandwich
     crackers , pre但el crackers , potato chips , cookies , tortilla chips , restaurant style crackers , popcorn , nuts and other
     snacks. Products are sold under the Snyder's of Hanove r@, Lance@ , Kettle Brand@ , KETTLE@ Chips , Cape Cod@ ,
     Snack Factory@ Pretzel Crisps@ , Pop Secret@ , Emerald@ , Late July@, Krunchers! @, Tom's@ , Archwa y@, Jays@,
     Stella D'oro@ , Eatsmart Snacks"Ø , O-Ke-Doke@ , Metcalfe's skinny@ , and other brand names along with a number
     of third pa 吋y brands. Products are distributed nationally through grocery and mass merchandise悶， convenience
     stores , club stores , food service outlets and other channels. For more information , visit the Company's corporate
     web site: www.snyderslance.com. LNCE-E

     Investor  ContactKevin     Powers ,    Senior              Director ,   Investor    Relations     &      Communications
     kpowers@snyderslance.com , (704) 557-8279

     Media ContactJoey Shevlin , Director , Corporate Communications & Public AffairsJShevlin@snyderslance.com ,
     (704) 557-8850

     Important Information For Investors And ShareholdersThis communication does not constitute an 0仟ér to buy or sell
     or the solicitation of an 0仟ér to buy or sell any securities or a solicitation of any vote or approva l. This
     communication relates to a proposed acquisition of Snyder's-Lance , Inc. (the "Company") by Campbell Soup
     Company. In connection with this transaction , the Company will file relevant materials with the Securities and
     Exchange Commission (the "SEC"). INVESTORS AND SECLl RITY HOLDERS OF THE COMPANY ARE Ll RGED
     TO READ THE PROXY STATEMENT AND OTHER DOCUMENTS THAT IVIAY BE FILED WITH THE SEC
     CAREFULL Y AND IN THEIR ENTIRETY IF AND WHEN THEY BECOME AVAILABLE BECAUSE THEY WILL
     CONTAIN IMPORTANT INFORMATION. Any definitive proxy statement(s) (when available) will be mailed to
     shareholders of the Company. Investors and security holders will be able to obtain free copies of these documents
     (when available) and other documents filed with the SEC by the Company through the website maintained by the
     SEC at http://www.sec.gov. Copies of the documents filed with the SEC by the Company will be available free of
     charge on the Company's internet website at               http://i r. snyderslance.com/sec.cfm or by contacting the
     Company's Investor Relations Department by email atkpowers@snyderslance.com or by phone at 704-557-8279.




           Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 329 of 343
        Snyder's-Lance to Report Fourth Ouarter and Full-Year 2017 Financial Results on February 28 , 2018

PARTICIPANTS IN THE SO Ll CITATIONThe Company , its directors and certain of its executive officers may be
considered participants in the solicitation of proxies from the Company's shareholders in connection with the
proposed transaction. Information about the directors and executive officers of the Company is set forth in its
Annual Report on Form 1O-K for the year ended December 31 , 2016, which was filed with the SEC on February 28,
2017, its proxy statement for its 2017 annual meeting of shareholders, which was filed with the SEC on March 27,
2017, its Ouarterly Repo吋 on Form 10-0 for the quarter ended September 30, 2017, which was filed with the SEC
on November 9 , 2017 , and in other documents filed with the SEC by the Company and its officers and directors.
These documents can be obtained free of charge from the sources indicated above. Additional information
regarding the pa吋icipants in the proxy solicitations and a description of their direct and indirect interests , by security
holdings or otherwi峙， will be contained in the proxy statement and other relevant materials in connection with the
transaction to be filed with the SEC when they become available.

CA Ll TIONARY STATEMENT REGARDING FORWARD-LOOKING STATEMENTSCertain statements in this
communication regarding the proposed acquisition of the Company , including any statements regarding the
expected timetable for completing the proposed transaction , benefits of the proposed transaction , future
opportunities, future financial performance and any other statements regarding future expectations, beliefs, plans,
objectives , financial conditions , assumptions or future events or performance that are not historical facts are
"forward-Iooking" statements made within the meaning of Section 27 A of the Securities Act of 1933 , as amended ,
and Section 2'1 E of the Securities Exchange Act of 1934, as amended. The words "aim," "anticipate," "believe,"
"could ," "ensure," "estimate," "expect," "forecasts," "if," "intend ," "Iikely" "may," "might," "outlook," "plan ,"
"positioned ," "potential ," "predict," "probable," "pr吋 ect ，" "should ," "strategy," "will ," "would ," and similar expressions,
and the negative thereof, are intended to identify forward-Iooking statements.

AII forward-Iooking information are su 叫ect to numerous risks and uncertainties , many of which are beyond the
control of the Company , that could cause actual results to differ materially from the results expressed or implied by
the statements. These risks and uncertainties include , but are not limited to: failure to obtain the required vote of the
Company's shareholders; the timing to consummate the proposed transaction; the risk that a condition to closing of
the proposed transaction may not be satisfied or that the closing of the proposed transaction might otherwise not
occur; the risk that a regulatory approval that may be required for the proposed transaction is not obtained or is
obtained subject to conditions that are not anticipated; the diversion of management time on transaction-related
issues; and risk that the transaction and its announcement could have an adverse e仟éct on the Company's ability to
retain customers and retain and hire key personne l. Additional information concerning these and other risk factors
can be found in the Company's filings with the SEC and available through the SEC's Electronic Data Gathering and
Analysis Retrieval system at http://www.sec.gov , including the Company's most recent Annual Reports on Form 10-
K , Ouarterly Reports on Form 10-0 and Current Reports on Form 8-K. The foregoing list of important factors is not
exclusive. The Company's forward-Iooking statements are based on assumptions that the Company believes to be
reasonable but that may not prove to be accurate. The Company assumes no obligation to update or revise any
forward-Iooking statements as a result of new information , future events or otherwise , except as may be required by
law. Readers are cautioned not to place undue reliance on these forward-Iooking statements that speak only as of
the date hereof.




Load . Date: February 14, 2018


  End ()f DQcument




      Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 330 of 343
      Snyder's側Lance           to Report Fourth Quarter and Full-Year 2017 Financial
                                   Results on February 28 , 2018
                                              WebNews 刪 English

                   http://ct. moreover.com/?a=33286308052&p站立斜拉V叫 &x=H9g0eQPEFR04jbXEZjiF2w

                                           February   吟 .2018   Tuesday

Length: 679 words


  End ()f i) ocur泊位nt




      Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 331 of 343
\      Press Release:             Snyder's也ance              Declares Regular Quarterly Dividend
                                                   Dow Jones Institutional News
                                               February 9, 2018 Friday 1:30 PM   GMγ



Copyright 2018 Factiva @, from Dow Jones
AIII有ights Reserv日d




Copyright @ 201 巷， Dow Jones & Company. Inc.



        DOW JONES       于這 E   忘三



Length: 254 words




Snyder's耐Lance Decl紋res        Regular Quarterly Dividend

CHARLOTTE , N.C. , Feb. 09 , 2018 (GLOBE NEWSWIRE) -- Snyde內儡 Lance ， Inc. (Nasdaq:LNCE) announced
today that the Company's Board of Directors has declared a regular cash dividend on the Company's common
stock of $0.16 per share , payable March 2 , 2018 to shareholders of record at the close of business February 22 ,
2018.

About Snyder's-L

Snyder's咀 Lance ， Inc. , headquartered in Charlotte , NC , manufactures and m翁rkets snack foods throughout the
United State浴缸， d internationally. Snyder's.七ance's products include pretzels , sandwich crackers , pret泛發 I crackers ,
potato chips , cookies , tortilla chips , restaurant 翁tyle crackers , popcorn , nuts and other snacks. Products are sold
under the Snyder's of Hanover(R) , Lance(民) , Kettle Brand(只) , KETTLE(只) Chips , Cape Cod(只) , Snack
Factory(時 Pretzel Crisps(只) , Pop Secret(只) , Emerald(R) , Late July(R) , Krunchers! (R) • To悶's(R) , Archway(只)
, Jays(只) , Stell翁 D'oro(只) , Eatsmart Snacks(γM) ， OωKφDoke(R) , Metcalfe種s skinny(R) , and other brand names
along with a number of third party brands. Products are distributed nationally through grocery and m為m
merchandise悶， convenience stores , club stores , food service outlets and other channels. For more information , visit
the Company's corporate web site: www.snydersl 為 nce.com.

LNCE-E

Investor Contact

Kevin Powers , Senior Director, Investor Rel欲ions and Communications

Kpowers@snyder副部 ce.com ，          (704)   557也8279


(END) Dow Jones Newswires

February 09 , 20 惜。8:30 ET (13:30 GMT)




      Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 332 of 343
                       Press Release; Snyder's-Lance Declares Regular Quarterly Dividend



Notes

PUB Ll SHE R: Dow Jones & Company , Inc.


Load-Daìe: February 10, 2018


  End   ofDoc 踐 ment




        Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 333 of 343
                      Snyder's . Lance Declares Regular Quarterly Dividend
                                                             GlobeNewswire
                                                  February 9, 2018 Friday 5:30 AM PT


Copyright 2018   GlobeNewswi 悶，   Inc. AII Rights Reserved

Section: DIVIDEND REPORTS AND ESTIMATES
Length: 231 words

Body


CHARLOTTE , N.C. , Feb. 09 , 2018 (GLOBE I\l EWSWIRE) -- Snyder's-Lance , Inc. (Nasdaq:LI\l CE) announced
today that the Company's Board of Directors has declared a regular cash dividend on the Company's common
stock of $0.16 per share , payable March 2 , 2018 to shareholders of record at the close of business February 22 ,
2018.

About Snyder's-Lance , Inc.Snyder's. Lance , Inc. , headquartered in Charlotte , NC , manufactures and markets snack
foods throughout the United States and internationally. Snyder's-Lance's products include pretzels , sandwich
crackers , pretzel crackers , potato chips , cookies , tortilla chips , restaurant style crackers , popcorn , nuts and other
snacks. Products are sold under the Snyder's of Hanove r@, Lance@ , Kettle Brand@ , KETTLE@ Chips , Cape Cod@ ,
Snack Factory@ Pretzel Crisps@ , Pop Secret@ , Emerald@ , Late July@ , Krunchers! @, Tom's@, Archway@ , Jays@,
         .
Stella D oro@ , Eatsmart Snacks"Ø , O-Ke-Doke@ , Metcalfe's skinny@ , and other brand names along with a number
of third party brands. Products are distributed nationally through grocery and mass merchandise悶， convenience
stores , club stores , food service outlets and other channels. For more information , visit the Company's corporate
web site: www.snyderslance.com.

LNCE-E

Investor ContactKevin     Powers ,    Senior                   Director,   Investor    Relations   and    Communications
Kpowers@snyderslance.com , (704) 557-8279




Load-Date: February 10 , 2018


  End 0 1' Documcnt




      Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 334 of 343
    Lance Deal Reshapes Campbell's Bakery Biz.(NEW PRODUCT TRENDS)
                                                   Prepared Foods
                                                   February 1, 2018


Copyright 2018 Gale Group , Inc.
AII Rights Reserved
ASAP
Copyright 2018 BNP Media

5ection: Pg. 14; Vo l. 187; No. 2; ISSN: 0747-2536
Length: 634 words

Body


CAMPBELL SOUP COMPANY , Camden , N.J. , expects this spring to acquire Snyder's-Lance , a Charlotte , N.C.-
based snack food industry leade r. Both companies' boards of directors approved the mid-December agreement
deal , which is an all-cash transaction is valued at $4.87 billion.

The Snyder's. Lance portfolio includes brands such as Snyde 內 of Hanover , Lance , Kettle Brand , KETTLE chips ,
Cape Cod , Snack Factory Pretzel Crisps , Pop Secret , Emerald and Late July. Snyder's-Lance has leading market
positions in pretze峙， sandwich crackers , ketde chips , deli snacks and organic and natural tortilla chips.

Denise Morrison , Campbell's President and Chief Executive Officer , said , "The acquisition of Snyder's-Lance will
accelerate Campbell's strategy and is in line with our Purpose , 'real food that matters for life's moments.' It will
provide our consumers with an even greater variety of better-for-you snacks. The combination of Snyder's-Lance
brands with Pepperidge Farm , Arnott's and Kelsen will create a diversified snacking leader , drive sales growth and
create value for shareholders. This acquisition will dramatically transform Campbell , shifting our center of gravity
and fu巾 er diversifying our po吋Olio into the faster-growing snacking category. We look forward to welcoming
Snyder's-Lance's employees and their trusted family of leading brands to our company."

Campbell's baked snacks product portfolio generated approximately $2.5 billion in net sales in fiscal 2017. With the
addition of Snyder's-Lance's complementary po吋Olio ， snacking would represent approximately 46% of Campbell's
annual net sales (previously 31 %) on a pro forma basis.

Upon completion of the deal , officials said Snyder's-Lance will become pa吋 of Campbell's Global Biscuits and
Snacks division , which includes the company's Pepperidge Farm , Arnott's and Kelsen businesses , and the simple
meals and shelf-stable beverages business in Australia , Asia Pacific and Latin America. The division is led by Luca
Mignini , Presiden t. The division will combine Snyder's-Lance's portfolio with Campbell's iconic snacking brands
including Goldfish crackers , Tim Tarn biscuits , Milano cookies and Kjeldsens butter cookies.

BAKERY BITES

* Dunkin' Donuts , Canton , Mass. , said it officially removed artificial dyes from its donuts in the US. It means donuts
now sold at Dunkin' Donuts restaurants nationwide are no longer being made using colors from artificial sources. By
the end of this year , Dunkin' Donuts also will remove artificial dyes across its menu , including frozen beverages
such as COOLATTA frozen beverages , baked goods , breakfast sandwiches and coffee f1 avorings.

* The Gluten-Free Certification Organization (GFCO) published a study titled "The Use of Visual Examination for
Determining the Presence of Gluten-Containing Grains in Gluten Free Oats and Other Grains , Seeds , Beans ,
Pulses , and Legumes" in a special section of the Journal of AOAC International focusing on food allergens and
gluten. The manuscript is intended to provide industry guidance in determining the safety of whole grains , beans,


       Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 335 of 343
                     Lance Deal Reshapes Campbell's Bakery   Biz. 們在W   PRODUCT TRENDS)

seeds p叫 ses and legumes for the gluten-free market‘ The article de終cribes a sampling plan for determining the
number of gluten-containing grains per kg of whole commodities. and a proposed threshold for meeting the GFCO
requirement of 1Oppm or less. Visit www.gluten.org for the full study.

* Annie's Homegrown Inc.. Berkely , Calif, s訟id ît 給tarted in January to supplying Organic Cheddar Bunnies
(crackers) into K斗 2 schools nationwide. 。思念抗 ic Cheddar Bunnie念 con始in a higher whole grain content to include
loz grain equivalent per package. Annie's Organic Cheddar Bunnies 紋re certified organic 紋nd baked with organic
wheat flour , organic real aged cheddar, and m治de without synthetic colo嗨，但 avo舟. or preservatives.


Load-Date: 結 arch   15. 2018


  En挂。fDoCl主mellt




     Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 336 of 343
                              Chew on This: savory Super Bowl snacks
                                             Reflector: Mississippi State University
                                                 January 31 , 2018 Wednesday

University Wire
Copyright 2018 UWIRE via U-Wire AII Rights Reserved

5ection: NEWS; Pg. 1
Length: 779 words
Byline: Courtney O'8rien

Body


It is time for yet another Super 80w l. My family rooted for the Philadelphia Eagles on a really great year for them.
8ut , like all good things , they must come to an end , for better or for worse.

For all our teams , it was a long year , and our boys played hard. Whether your team made it all the way or crashed
from the first game on , now is the time to get together and just enjoy footbal l.

Even if you do not watch or follow football , eve叩one loves a good Super 80wl          pa 此y.


Now , you guys know 1 love any excuse to break out my "hostess with the mostess" skills , but the Super 80wl is
different because you need special foods.

Some people love to have food in their team colors. Others have traditions where they have to eat certain foods or
their team will lose.

Regardless of tradition , you will want easy to eat appetizers that will not stain every inch of the couch. It is a tough
process because the best-tasting snack foods are often hideously easy to stain.

1, in my gobs of time alone , sat down and planned out three recipes which are easy to make , easy to eat , easy to
love and easy to keep together on the ride from the plate to your guests' mouths. So , let' s get started with a meaty
cheese bal l.

1 really like this one because it is shaped like a footbal l. It is versatile. If you are watching baseball , use the
pepperonis for the baseball stitching. It tastes great , and it is not messy.

The next recipe is probably my favorite. It is like the bar-b-que mini weenies moms used to make for all the class
pa 此 ies.


1 love these things. 1 also love the more adult version 1 take on them here because the sausage is flat enough to

stay on a pretzel , cracker or , my favorite , the pre包el crisp.

1 am using flavored wheat thins here because 1 love the additional flavo r. If you want to use crackers or something
else , 1 recommend seasoning the cracker or pretzel with garlic powder and parmesan or ranch seasoning.

The next recipe is kind of a take on a loaded baked potato , but without the mess and smalle r.

With loaded baked potatoes for a crowd , you must know exactly how many folks will be eating.

In those cases , so many potatoes are not used , you must worry about not having enough , and you have to have
some sort of container to cook themall in or cook them separately and keep the rest heated during that time.


       Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 337 of 343
                                        Chew on This: savory Super Bowl snacks

I hope   eve叩one   stays safe and has a great time this Super Bow l.

Meaty Cheese Ball

Ingredients:

1 bag of pretzels or crackers

16 ounces cream cheese

2 cups shredded cheese

3 green onions , chopped

7 ounces pickled jalapeños

? cup jalapeños , minced

3 tablespoons of chopped parsley

1 teaspoon garlic powder

5 ounces of mini pepperoni slices

1 slice mozzarella

Recipe:
    . In a medium bowl , blend together cream cheese , shredded cheese , onions , pickled and fresh jalapeños,
          parsley and garlic powde r.
    • Mix until fully blended.
    .Li ne a medium bowl with plastic wrap , leaving any excess to hang over the sides.

    • Scoop the cheese mixture into the bowl , and firmly press to mold the mixture into the shape of the bowl.
    • Gather the ends of the plastic wrap together and gently twist to tighten around the cheese mixture.
    • Remove the wrapped mixture from the bowl and place on the counte r.
    • Shape the cheese mixture into the shape of a footbal l.
    • Place in refrigerator for one to two hours.
    • Remove the cheese football from the refrigerator and place on a platter or sheet pan.
    • Unwrap and cover the entire cheese football with mini pepperon i.

Cheesy Sausage Bites

Ingredients:

Ranch or spicy buffalo wheat thins

1 tablespoon olive oil

28 ounces of fully-cooked smoked kielbasa sausage , cut diagonally

1 cup spicy BBQ sauce

y:z cup chili sauce



      Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 338 of 343
                                            Chew on Thîs: savory Super Bowl snacks

yz cup apricot jam

12 ounces of cheese spread

Stone-ground mustard

Recipe:
    • Heat a   I紛 rge   skillet over medium-high heat.
    • Add oil and sliced sausage.
    • Sear meat on both sides and remove to a paper towel to drain excess grease.
    • In a slow   cooker舊制d      the BBQ sauce , chili sauce and apricot jam.
    • Stir to mix , then add the cooked sausage.
    • Stir until meat is coated , cover with a lid and set cooker to warm for two to three hours.
    .γo   serve , spre為d the cheese spread on a cracker/chip/pretzellwheat thin , followed by a smear of mustard and
          topped with a slice of sausage.

Loaded Crackers

Ingredients:

1 bag of crackers , wheat thins or     pre垃els

1 cup shredded cheese

4 to 5 slices bacon , cooked and chopped

Sour cream

Dìced cherry tomatoes

Chopped green onions , whites       法 nd   greens

1 tablespoon of chopped parsley

Recipes:
    • Preheat oven to 400?
    • Place the crackers in a 9-inch cast iron skillet , slightly overlapping the edges.
    • Sprinkle the cheese and bacon over the top , and bake until the cheese has melted.
    • Serve with a dollop of sour cream or Greek yogurt , and garnish with the tomatoes , green onion and parsley.


Load-Date: February 2 , 2018


  ;三位d ofDocume亞t




     Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 339 of 343
                   What's your favorite chip to pick up for the Super Bowl?
                                                       Tulsa World (Oklahoma)
                                                    January 31 , 2018 Wednesday


Copyright 2018 BH Media Group , Inc. d/b/a Tulsa World AII Rights Reserved

5ection: SCENE
Length: 203 words
Byline: Scene Writer Jessica Rodrigo

Body


The New England Patriots and Philadelphia Eagles will go head to head during Super Bowl Ll I this Sunday. If you
still need ideas for your spread , we have some insight on what your guests might like.

Instacart revealed what chips and beers ranked at the top of their customers' shopping lists. Data from the grocery
delivery service includes the favorite beer and snack selections , according to its customers.

The top five chips ordered on Instacart may actually surprise because they are not traditional potato chips.

1. Tostitos Scoops!

2. Stacy's Simply Naked Pita Chips

3. Harvest Snaps Snapea Crisps

4. Snack Factory Pretzel Crisps

5. Sensible Portions Veggie Straws

 As far as the beer goes , Bud and Bud Li ght are ou t. Shoppers are looking for real crowd-pleasers to stock their
fridge.

 1. Lagunitas IPA

2. Sierra Nevada Pale Ale

 3. New Belgium Fat Tire

4. Stella Artois

5. Lagunitas Li ttle Sumpin' Sumpin' Ale

Instacart is a grocery delivery service available in the Tulsa area partnering with area stores such as Whole Foods ,
Reasor's , Costco and more.

 If you run out of chips or beer before the half-time show and need a Hail , Mary , consider using Instacart to deliver it
to your doo r.

一 Jessica     Rodrigo , Tulsa World




       Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 340 of 343
                                    What's your favorite chip to pick up for the Super Bowl?


Load品結te:         February 4.2018


 E三z舊社   oj' DoclI mcnt




         Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 341 of 343
                                 VMG Partners promotes managing director
                                                           Banking and Credit News
                                                            January   惚， 2018 Frid吋



Copyright 2018   Norm詣ns   MedÎa Li mited AII Rights   Reserv串d




Length: 268 words

Body


?
V結 G Partners , a priv翁te equity tirm that speci為 lizes in învesting in and building branded consumer product
companies in the lower middle market, has announced the promotion of 只obin Tsai to Managing Director, the
company said.


Tsai joined VMG in 2009. Prior to that, he was a consultant at τhe Boston Consulting Group where he worked in
several industrie紋， including consumer products and retail , and across multiple practice are部 including brand
strategy , merger integration , and org必 nizational design. He received a B.A. with honors in Economics and East
Asian Studies from Stanford University and an MBA from Stanford University Graduate School of Business. He
currently serves on the Boards of VMG portfolio companies Drunk Elephal吠， Spindrift Beverage Co Inc. , and
Vermont Smoke & Cure.


VMG Partners is focused solely on partnering with entrepreneurs and managers to support the growth and strategic
development of branded consumer products companies in the lower middle market. Since its inception in 2005 ,
VMG has provided tinancial resources and strategic guidance to drive growth and value creation in more than 20
companies. VMG's defined s悅。f target investment categories includes food , beverage , personal care , pet products
and wellness. Repr兮兮entative past and present partner companies include babyganics\xAE, Daily Harvest, Drunk
Elepha阱， Justin‘s , KIND Healthy Snacks , Natural Balance , 1\1扇tu冊，發 Bakery， Perfect Bar , Pr刺激el Crisps \xA E,
Quest, Spindrift. Sun Bum , and Vega. VMG Partners is headquartered in San Francisco. For more informatîon
about the fund visit www.vmgpartners.com.


Load-Date: January 12 , 2018


    En峙。r!)ocument




       Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 342 of 343
                              VMG Partners promotes managing director
                                                      Internet 趴Jsiness   News
                                                      January 12 , 2018 Friday


Copyright 2018 Normans Media Li mited AII Rights Reserved




Length: 266 words




?
V結G  Partners , a private equity tirm that specialízes in investing in and building branded consumer product
companies in the lower middle market, has announced the promotion of Robin γsaÎ to Managing Director, the
company said.


τsai joined VMG in 2009. Prior to that , he was a consultant at The Boston Consulting Group where he worked in
several industries , including consumer products and retail , and across multiple practice areas Încluding brand
strategy , merger Întegration , and organizational design. He received a B.A. with honors in Economics and East
Asian Studies from Stanford University and an MBA from Stanford University Graduate School of Business. He
currently serves on the Boards of VMG portfolîo companies Drunk Eleph紛川， Spindrift Beverage Co Inc. , and
Vermont Smoke & Cure.


VMG Partners is focused solely on partnering with entrepreneurs and managers to support the growth and strategic
development of branded consumer products companies in the lower middle market. Since its inception in 2005 ,
VMG has provided tinancial resources and strategic guidance to drive growth and value creation in more than 20
companies. VMG's detined set of target investment categories includes food , beverage , personal care , pet products
and wellness. Representative past and present partner compan 始終 include babyganics@，。信ily Harvest. Drunk
Elephan t, Justin's , KIND Healthy Snacks , Natural Balance , Nature's Bakery , Perfect Bar , Pretzel Cri寫 ps我 Quest，
Spindrift , Sun Bum , and Vega. VMG Partners is headquartered in San Fr翁 nci給co. For more information about the
fund visit www.vmgpartners.com.


Load-Date: January 12, 2018


    E三ndoO主 ocumcnt




       Case 3:17-cv-00652-KDB-DSC Document 41-4 Filed 10/29/18 Page 343 of 343
